--------------------------------------------------------------------------------

Exhibit 10.1
 
CONTRACT BETWEEN
 
 
ADMINISTRACIÓN DE SEGUROS DE SALUD DE PUERTO RICO
 (ASES)
 
 
and
 
 
TRIPLE-S SALUD, INC.
(Contractor)
 
to

 
ADMINISTER THE PROVISION OF THE PHYSICAL HEALTH
COMPONENT OF THE MISALUD PROGRAM
IN DESIGNATED SERVICE REGIONS
 
 
 
 
Contract No.:
      Service Regions:
Metro North, North, San Juan, Northeast, West and Virtual Regions






 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE 1
GENERAL PROVISIONS
2
         
1.2
Background
3
         
1.3
Groups Eligible for Services Under MiSalud
4
         
1.4
Service Regions
6
         
1.5
Delegation of Authority
6
         
1.6
Availability of Funds
6
       
ARTICLE 2
DEFINITIONS
6
       
ARTICLE 3
ACRONYMS
22
       
ARTICLE 4
ASES RESPONSIBILITIES
25
         
4.1
General Provision
25
         
4.2
Legal Compliance
25
         
4.3
Eligibility
25
         
4.4
Enrollment Responsibilities of ASES
26
         
4.5
Disenrollment Responsibilities of ASES
29
         
4.6
Enrollee Services and Marketing
30
         
4.7
Covered Services
31
         
4.8
Provider Network
31
         
4.9
Quality Monitoring
32
         
4.10
Coordination with Contractor’s Key Staff
33
         
4.11
Information Systems and Reporting
33
         
4.12
Readiness Review
34
       
ARTICLE 5
CONTRACTOR RESPONSIBILITIES
35
         
5.1
General Provisions
35
         
5.2
Enrollment Responsibilities of the Contractor
36
         
5.3
Selection and Change of a Primary Medical Group (“PMG”) and Primary Care
Physician (“PCP”)
40

 
 
Page i

--------------------------------------------------------------------------------

 
 

 
5.4
Disenrollment Responsibilities of the Contractor
42
         
5.5
Conversion Clause
47
       
ARTICLE 6
ENROLLEE SERVICES
48
         
6.1
General Provisions
48
         
6.2
ASES Approval of All Written Materials
49
         
6.3
Requirements for Written Materials
50
         
6.4
Enrollee Handbook Requirements
50
         
6.5
Enrollee Rights and Responsibilities
55
         
6.6
Provider Directory
56
         
6.7
Enrollee Identification (ID) Card
57
         
6.8
Tele MiSalud (Toll Free Telephone Service)
59
         
6.9
Internet Presence / Web Site
63
         
6.10
Cultural Competency
64
         
6.11
Interpreter Services
64
         
6.12
Enrollment Outreach for the Homeless Population
65
         
6.13
Special Enrollee Information Requirements for Dual Eligible Beneficiaries
65
         
6.14
Marketing
65
       
ARTICLE 7
COVERED SERVICES AND BENEFITS
67
         
7.1
Requirement to Make Available Covered Services
67
         
7.2
Medical Necessity
68
         
7.3
Experimental or Cosmetic Procedures
69
         
7.4
Covered Services and Administrative Services
69
         
7.5
Basic Coverage
69
         
7.6
Dental Services
94
         
7.7
Special Coverage
95
         
7.8
Case and Disease Management
101

 
 
Page ii

--------------------------------------------------------------------------------

 
 

 
7.9
Early and Periodic Screening, Diagnosis and Treatment Requirements (“EPSDT”)
104
         
7.10
Advance Directives
107
         
7.11
Enrollee Cost-Sharing
108
         
7.12
Dual Eligible Beneficiaries
109
         
7.13
Moral or Religious Objections
110
       
ARTICLE 8
INTEGRATION OF PHYSICAL AND BEHAVIORAL HEALTH SERVICES
110
         
8.1
General Provisions
110
         
8.2
Co-Location of Staff
111
         
8.3
Referrals
111
         
8.4
Information Sharing
112
         
8.5
Staff Education
112
         
8.6
Cooperation With Puerto Rico and Federal Government Agencies
113
         
8.7
Contractor and MBHO Coverage of Hospitalization Services
113
         
8.8
Integration Plan
113
       
ARTICLE 9
PROVIDER NETWORK
113
         
9.1
General Provisions
113
         
9.2
Network Criteria
114
         
9.3
Provider Qualifications
115
         
9.4
Provider Credentialing
117
         
9.5
Provider Ratios
119
         
9.6
Network Providers
120
         
9.7
Out-of-Network Providers
122
         
9.8
Minimum Requirements for Access to Providers
122
         
9.9
Referrals
123
         
9.10
Timeliness of Prior Authorization
124
         
9.11
Behavioral Health Services
124

 
 
Page iii

--------------------------------------------------------------------------------

 
 

 
9.12
Hours of Service
125
         
9.13
Prohibited Actions
125
         
9.14
Access to Services for Enrollees with Special Health Needs
125
         
9.15
Preferential Turns
126
         
9.16
Contracting with Government Facilities
126
         
9.17
Contracting with Other Providers
126
         
9.18
PMG Additions or Mergers
127
         
9.19
Extended Schedule of PMGs
127
         
9.20
Direct Relationship
127
         
9.21
Additional PPN Standards
127
         
9.22
Contractor Documentation of Adequate Capacity and Services
128
       
ARTICLE 10
PROVIDER CONTRACTING
128
         
10.1
General Provisions
128
         
10.2
Provider Training
130
         
10.3
Required Provisions in Provider Contracts
131
         
10.4
Termination of Provider Contracts
136
         
10.5
Provider Payment
138
         
10.6
Acceptable Risk Arrangements
141
         
10.7
Physician Incentive Plan
142
         
10.8
Required Information Regarding Providers
143
       
ARTICLE 11
UTILIZATION MANAGEMENT
145
         
11.1
Utilization Management Policies and Procedures
145
         
11.2
Utilization Management Guidance to Enrollees.
146
         
11.3
Prior Authorization and Referral Policies
146
         
11.4
Use of Technology to Promote Utilization Management
148
         
11.5
Court-Ordered Evaluations and Services
148
         
11.6
Second Opinions
148

 
 
Page iv

--------------------------------------------------------------------------------

 
 

 
11.7
Utilization Reporting Program.
149
       
ARTICLE 12
QUALITY IMPROVEMENT AND PERFORMANCE PROGRAM
150
         
12.1
General Provisions
150
         
12.2
Quality Assessment Performance Improvement (QAPI) Program
150
         
12.3
Performance Improvement Projects
152
         
12.4
ER Quality Initiative Program
153
         
12.5
Quality Incentive Program
154
         
12.6
Performance Measures
156
         
12.7
Provider and Enrollee Satisfaction Surveys
158
         
12.8
External Quality Review
158
       
ARTICLE 13
FRAUD AND ABUSE
159
         
13.1
General Provisions
159
         
13.2
Compliance Plan
159
         
13.3
Program Integrity Plan
161
         
13.4
Prohibited Affiliations with Individuals Debarred by Federal Agencies
162
         
13.5
Reporting and Investigations
162
       
ARTICLE 14
GRIEVANCE SYSTEM
163
         
14.1
General Requirements
163
         
14.2
Complaint
167
         
14.3
Grievance Process
167
         
14.4
Action
168
         
14.5
Appeal Process
170
         
14.6
Administrative Law Hearing
172
         
14.7
Continuation of Benefits while the Contractor Appeal and Administrative Law
Hearing are Pending
173
         
14.8
Reporting Requirements
174
         
14.9
Remedy for Contractor Non-Compliance with Advance Directive Requirements.
175

 
 
Page v

--------------------------------------------------------------------------------

 
 
ARTICLE 15
ADMINISTRATION AND MANAGEMENT
175
         
15.1
General Provisions
175
         
15.2
Place of Business and Hours of Operation
175
         
15.3
Training and Staffing
176
         
15.4
Data Certification
176
         
15.5
Implementation Plan and Submission of Initial Deliverables
177
       
ARTICLE 16
PROVIDER PAYMENT MANAGEMENT
177
         
16.1
General Provisions
177
         
16.2
[Intentionally left blank].
178
         
16.3
[Intentionally left blank].
178
         
16.4
[Intentionally left blank].
178
         
16.5
Payment Schedule
178
         
16.6
Contractor Administration Responsibilities –for Vieques and Guaynabo.
179
         
16.7
Required Claims Processing Reports
179
         
16.8
Submission of Encounter Data
180
         
16.9
Relationship With Pharmacy Benefit Manager (PBM)
180
         
16.10
Timely Payment of Claims
181
         
16.11
Contractor Denial of Claims and Resolution of Contractual and Claims Disputes
183
         
16.12
Contractor Recovery from Providers
186
       
ARTICLE 17
INFORMATION MANAGEMENT AND SYSTEMS
187
         
17.1
General Provisions
187
         
17.2
Global System Architecture and Design Requirements
188
         
17.3
System and Data Integration Requirements
190
         
17.4
System Access Management and Information Accessibility Requirements
190
         
17.5
Systems Availability and Performance Requirements
191
         
17.6
System Testing and Change Management Requirements
194

 
 
Page vi

--------------------------------------------------------------------------------

 
 

 
17.7
System Security and Information Confidentiality and Privacy Requirements
194
         
17.8
Information Management Process and Information Systems Documentation
Requirements
195
         
17.9
Reporting Functionality Requirements
196
         
17.10
Community Health Record and Health Information Exchange (HIE) Requirements
196
       
ARTICLE 18
REPORTING
196
         
18.1
General Requirements
196
         
18.2
Specific Requirements
196
       
ARTICLE 19
ENFORCEMENT AND LIQUIDATED DAMAGES
201
         
19.1
General Provisions
201
         
19.2
Category 1
202
         
19.3
Category 2
202
         
19.4
Category 3
203
         
19.5
Category 4
204
         
19.6
Other Remedies
206
         
19.7
Notice of Remedies
206
       
ARTICLE 20
TERM OF CONTRACT
208
       
ARTICLE 21
PAYMENT FOR SERVICES
208
         
21.1
General Provisions
208
         
21.2
Administrative Fee
209
         
21.3
Claims Payment
210
         
21.4
Claims Incurred But Not Reported
211
         
21.5
Contractor Objections to Payment
212
         
21.6
Retention Fund for Quality Incentive Program
212
         
21.7
Financial Performance Incentive
212
       
ARTICLE 22
FINANCIAL MANAGEMENT
213
         
22.1
General Provisions
213

 
 
Page vii

--------------------------------------------------------------------------------

 
 

 
22.2
Solvency and Financial Requirements
214
         
22.3
Reinsurance and Stop Loss
214
         
22.4
Third Party Liability and Cost Avoidance
215
         
22.5
MiSalud as Secondary Payer to Medicare
219
         
22.6
[Intentionally left blank].
220
         
22.7
Reporting Requirements
220
       
ARTICLE 23
PAYMENT OF TAXES
222
       
ARTICLE 24
RELATIONSHIP OF PARTIES
223
       
ARTICLE 25
INSPECTION OF WORK
223
       
ARTICLE 26
GOVERNMENT PROPERTY
223
       
ARTICLE 27
OWNERSHIP AND USE OF DATA AND SOFTWARE
224
         
27.1
Ownership and Use of Data
224
         
27.2
Responsibility for Information Technology Investments
224
       
ARTICLE 28
CRIMINAL BACKGROUND CHECKS
225
       
ARTICLE 29
SUBCONTRACTS
226
         
29.1
Use of Subcontractors
227
         
29.2
Cost or Pricing by Subcontractors
227
       
ARTICLE 30
REQUIREMENT OF INSURANCE LICENSE
227
       
ARTICLE 31
CERTIFICATIONS
228
       
ARTICLE 32
RECORDS REQUIREMENTS
229
         
32.1
General Provisions
229
         
32.2
Records Retention and Audit Requirements
229
         
32.3
Medical Record Requests
231
       
ARTICLE 33
CONFIDENTIALITY
231
         
33.1
General Confidentiality Requirements
231
         
33.2
HIPAA Compliance
232

 
 
Page viii

--------------------------------------------------------------------------------

 
 
ARTICLE 34
TERMINATION OF CONTRACT
232
         
34.1
Termination by ASES
232
         
34.2
Termination by the Contractor
234
         
34.3
General Procedures
234
         
34.4
Termination Procedures
235
       
ARTICLE 35
PHASE IN, PHASE-OUT AND COOPERATION WITH OTHER CONTRACTORS
238
         
35.1
[Intentionally left blank].
239
         
35.5
Phase Out Transition Period
239
         
35.6
Phase-In Transition Reports and Meetings
242
         
35.7
ASES Obligations
243
         
35.8
Contractor Objections to Payment
244
         
35.9
Runoff Period
244
       
ARTICLE 36
INSURANCE
245
       
ARTICLE 37
COMPLIANCE WITH ALL LAWS
246
         
37.1
Nondiscrimination
246
         
37.2
Compliance with All Laws
246

 
 
Page ix

--------------------------------------------------------------------------------

 
 
ARTICLE 38
CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE
247
       
ARTICLE 39
CHOICE OF LAW OR VENUE
248
       
ARTICLE 40
THIRD-PARTY BENEFICIARIES
248
       
ARTICLE 41
SURVIVABILITY
248
       
ARTICLE 42
PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED
248
       
ARTICLE 43
WAIVER
249
       
ARTICLE 44
FORCE MAJEURE
249
       
ARTICLE 45
BINDING
249
       
ARTICLE 46
TIME IS OF THE ESSENCE
249
       
ARTICLE 47
AUTHORITY
249
       
ARTICLE 48
ETHICS IN PUBLIC CONTRACTING
250
       
ARTICLE 49
DISPUTE RESOLUTION
250
         
49.2
Informal Dispute Resolution Procedures
250
         
49.3
Arbitration.
250
         
49.4
Court Action
251

 
 
Page x

--------------------------------------------------------------------------------

 
 
ARTICLE 50
SECTION TITLES NOT CONTROLLING
251
       
ARTICLE 51
HOLD HARMLESS
252
       
ARTICLE 52
COOPERATION WITH AUDITS
252
       
ARTICLE 53
OWNERSHIP AND FINANCIAL DISCLOSURE
252
       
ARTICLE 54
AMENDMENT IN WRITING
252
       
ARTICLE 55
CONTRACT ASSIGNMENT
252
       
ARTICLE 56
SEVERABILITY
253
       
ARTICLE 57
ENTIRE AGREEMENT
253
       
ARTICLE 58
NOTICES
253
       
ARTICLE 59
OFFICE OF THE COMPTROLLER
254

 
 
Page xi

--------------------------------------------------------------------------------

 
 
THIS CONTRACT is made and entered into as of the Effective Date (defined below)
by and between the Puerto Rico Health Insurance Administration (Administración
de Seguros de Salud de Puerto Rico, hereinafter referred to as “ASES” or “the
Administration”), a public corporation in the Government of Puerto Rico, and
TRIPLE-S SALUD, INC. (“the Contractor”), an insurance company duly organized and
authorized to do business under the laws of the Government of Puerto Rico, with
employer identification number 66-0555677.


WHEREAS, pursuant to Title XIX of the federal Social Security Act, codified as
42 USC 1396 et seq. (“the Social Security Act”), and Act No. 72 of September 7,
1993 of the Laws of the Government of Puerto Rico, as amended, (“Act 72”), a
comprehensive program of medical assistance for needy persons exists in the
Commonwealth of Puerto Rico;


WHEREAS, under Act 72 and other sources of law of the Government of Puerto Rico
designated in Attachment 1 ASES is responsible for health care policy,
purchasing, planning, and regulation of health insurance plans, and pursuant to
these statutory provisions, ASES has established a managed care program under
the medical assistance program, known as “MiSalud,” or “the MiSalud Program”;


WHEREAS, the Puerto Rico Health Department (“the Health Department”) is the
single State agency designated to administer medical assistance in Puerto Rico
under Title XIX of the Social Security Act of 1935, as amended, and is charged
with ensuring the appropriate delivery of health care services under Medicaid
and the Children’s Health Insurance Program (“CHIP”) in Puerto Rico, and ASES
manages these programs pursuant to a 1993 interagency collaborative agreement;


WHEREAS, MiSalud serves a mixed population including not only the Medicaid and
CHIP populations, but also other eligible individuals as established under Act
72;


WHEREAS, ASES seeks to comply with the public policy objective of the Government
of Puerto Rico (“the Government” or “Puerto Rico”) of creating MiSalud, an
integrated system of physical and behavioral health services, with an emphasis
on preventative services and access to quality care;


WHEREAS, in connection with the implementation of this public policy ASES caused
a Request for Proposals for Physical Health Services to be issued on May 3,
2010, subsequently amended on June 17, 2010, (as amended, “the RFP”);


WHEREAS, ASES accepted the proposal submitted under the RFP by MCS Health
Management Options, Inc. (“MCS”) to provide Physical Health Services in the
Service Regions (as hereinafter defined);


WHEREAS, on October 14, 2010, ASES and MCS executed a contract for the Provision
of Physical Health Services under the MiSalud Program in six service regions
(hereinafter referred to as the “Original Contract”).  These service regions
were the WEST, NORTH, METRO NORTH, SAN JUAN, NORTHEAST, and VIRTUAL Regions
(hereinafter collectively referred to as the “Service Regions”);
 
 
Page 1

--------------------------------------------------------------------------------

 


WHEREAS, on June 9, 2011, ASES and MCS executed a restated contract (the
Original Contract, as amended and restated is hereinafter referred to as the
“Restated Contract”);


WHEREAS, the Restated Contract granted MCS a Limited Right of Non-Renewal and a
Limited Right of Termination, in the event that MCS and ASES failed to agree on
the Per Member Per Month Payment rates for the succeeding Fiscal Year, to be
exercised on a specified period of time before the last day of the then current
year under the Restated Contract;


WHEREAS, MCS and ASES were unable to agree on new Per Member Per Month Payment
rates for each Service Region to be applicable for the Fiscal Year commencing on
July 1, 2011 and therefore, MCS provided notice of non-renewal, which notice of
non-renewal constituted notice of termination under the Restated Contract;


WHEREAS, MCS did not rescinded its notice of termination for which reason MCS
and ASES agreed to proceed with the transition of the Service Regions to a new
physical health services provider or providers to be designated by ASES for the
MiSalud Program, as provided in the Restated Contract;


WHEREAS, in connection with the transition to a new physical health service
provider or providers, ASES requested from all the participants in the RFP
procurement process proposals for the provision of Physical Health Services in
the Service Regions;


WHEREAS, the Contractor agreed to submit to ASES a proposal to administer the
provision of  physical health services in the Service Regions previously
serviced by MCS as a third party administrator for a fee;


WHEREAS, after considering the different proposals submitted by the other
proponents under the RFP, ASES selected the Contractor to administer the
provision of physical health services in the Service Regions;


WHEREAS, the Contractor has agreed to administer and arrange for the provision
of  physical health services by Network Providers in the Service Regions as a
third party administrator under the terms and conditions specified in this
Contract.


NOW, THEREFORE, FOR AND IN CONSIDERATION of the mutual promises, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, ASES and the
Contractor (each individually a “Party” and collectively the “Parties”) hereby
agree as follows:


ARTICLE 1
GENERAL PROVISIONS

 
The Government of Puerto Rico implemented certain reforms to its government
health program, which serves Medicaid and CHIP recipients, as well as foster
care children, certain individuals and families eligible based on income, and
certain Government employees, pensioners, and veterans.  The reforms produced an
integrated model of physical and behavioral health services, with an emphasis on
prevention and on facilitating prompt access to needed primary and specialty
services.  The Parties acknowledge that the Contractor shall not be financially
responsible or otherwise at risk for the provision of Covered Services and
Benefits to Enrollees in the MiSalud Program.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
1.1
The Contractor shall assist the Government of Puerto Rico by arranging for and
administering the delivery of certain services under MiSalud through the
described tasks, obligations, and responsibilities specified in, and subject to
the terms of, this Contract.

 
1.1.1
All references in this document to the defined term “Contract” shall be deemed
to mean this Contract, and the contractual relationship between the Parties
shall now be governed and controlled by this Contract.

 
1.1.2
All references herein to the Contractor’s compliance with federal or Puerto Rico
laws, regulations or rules, including but not limited to 42 CFR Part 438, shall
apply to the Contractor and/or Contractor’s provision of Administrative Services
only to the extent any such laws, regulations or rules apply to a PIHP when such
an entity is arranging for the provision of medical services or inpatient
hospital or institutional services or providing administrative services.  For
the avoidance of doubt, the Parties agree that the Contractor is not providing
medical services under this Contract and shall not be regulated as such.  The
foregoing notwithstanding, this will not be considered a limitation on the
Contractor’s ability to render the Administrative Services.

 
1.2
Background

 
1.2.1
Effective October 1, 2010, the government health program previously referred to
as La Reforma has been known as MiSalud.  MiSalud continues the services offered
under La Reforma, but also embodies new policy objectives.

 
1.2.2
MiSalud has the following objectives:

 
 
1.2.2.1
To transform Puerto Rico’s health system through an integrated vision of
physical and behavioral health.

 
 
1.2.2.2
To encourage the Contractor and other selected health plans to work together
with Managed Behavioral Health Organizations (“MBHOs”) in each of nine service
regions of Puerto Rico to provide integrated physical and behavioral health
services.

 
 
1.2.2.3
To establish Primary Medical Groups (“PMGs”), which shall enter agreements with
the Contractor, and shall act as the monitors for medical care.  PMGs shall
provide, manage, and direct health services, including coordination with
behavioral health personnel and specialist services, in a timely manner.

 
 
1.2.2.4
To develop within each of the nine service regions a Preferred Provider Network
(“PPN”), which shall be composed of physician specialists, laboratories,
radiology facilities, hospitals, and Ancillary Service Providers that shall
render Covered Services to persons enrolled in MiSalud (“Enrollees”).

 
 
Page 3

--------------------------------------------------------------------------------

 
 
 
1.2.2.5
To facilitate access to quality primary care and specialty services within the
PPN by providing all services without the requirement of a referral, and not
requiring cost-sharing for services within the PPN.

 
 
1.2.2.6
To ensure that, other than through appropriate utilization control measures,
services to Enrollees in MiSalud are not refused, restricted, or reduced,
including by reason of pre-existing conditions or waiting periods.

 
 
1.2.2.7
To support the Puerto Rico Health Department and the Puerto Rico Mental Health
and Against Addiction Services Administration (Administración de Servicios de
Salud Mental y Contra la Adicción, hereinafter “ASSMCA”) in health education
efforts focusing on lifestyles, HIV/AIDS prevention, the prevention of drug and
substance abuse, and maternal and child health.

 
1.3
Groups Eligible for Services Under MiSalud

 
1.3.1
The following groups served under MiSalud are hereinafter referred to
collectively as “Eligible Persons.”

 
 
1.3.1.1
Medicaid.  These groups shall be referred to hereinafter as “Medicaid Eligible
Persons.”  All Medicaid eligibility categories, including the following, are
eligible to enroll in MiSalud:

 
 
1.3.1.1.1
Categorically needy, as defined in 42 CFR Part 436, refers to families and
children; aged, blind, or disabled individuals; and pregnant women, who are
eligible for Medicaid.  These groups are mandatory eligibility groups who,
generally, are receiving or deemed to be receiving cash assistance.

 
 
1.3.1.1.2
Families and children refers to eligible members of families with children who
are financially eligible under AFDC (Aid to Families with Dependent Children) or
medically needy rules and who are deprived of parental support or care as
defined under the AFDC program (see 45 CFR 233.90, 233.100).  In addition, this
group includes individuals under age 21 who are not deprived of parental support
or care but are financially eligible under AFDC rules or medically needy rules.

 
 
1.3.1.1.3
Medically needy refers to families, children, aged, blind or disabled
individuals, and pregnant women who are not listed as categorically needy but
who may be eligible for Medicaid because their income and resources are within
limits set by the Government of Puerto Rico under its Medicaid Plan (including
persons whose income and resources fall within these limits after their incurred
expenses for medical or remedial care are deducted).

 
 
Page 4

--------------------------------------------------------------------------------

 
 
 
1.3.1.1.4
Dual eligible beneficiaries refers to persons eligible for both Medicaid and
Medicare (either Part A only, or Parts A and B).

 
 
1.3.1.1.5
Foster care children in the custody of the Family and Children Administration
(Administración de Familias y Niños, hereinafter “ADFAN”), provided that they
otherwise meet Medicaid eligibility criteria; and

 
 
1.3.1.1.6
Survivors of domestic violence referred by the Office of the Women’s Advocate
(Oficina de la Procuradora de las Mujeres), provided that they otherwise meet
Medicaid eligibility criteria.

 
 
1.3.1.2
Children’s Health Insurance Program (CHIP). This group, comprised of children
whose family income does not exceed two hundred percent (200%) of the Puerto
Rico poverty level, will be referred to hereinafter as “CHIP Eligible
Persons.”  The CHIP population may include foster care children in the custody
of ADFAN, provided that they otherwise meet CHIP eligibility criteria.

 
 
1.3.1.3
Other Groups (Non-Medicaid/CHIP).  The following groups, which receive services
under MiSalud without any federal participation, will be referred to hereinafter
as “Other Eligible Persons.”

 
 
1.3.1.3.1
The “Commonwealth Population,” comprised of the following groups:

 
 
1.3.1.3.1.1
Certain persons whose family income does not exceed two hundred percent (200%)
of the Puerto Rico poverty level, who are between twenty-one (21) and sixty-four
(64) years of age, and who do not qualify for either Medicaid or CHIP;

 
 
1.3.1.3.1.2
Police officers of the Government of Puerto Rico, and their Dependents;

 
 
1.3.1.3.1.3
Surviving Spouses of deceased police officers;

 
 
1.3.1.3.1.4
Survivors of domestic violence referred by the Office of the Women’s Advocate;

 
 
1.3.1.3.1.5
Veterans; and

 
 
1.3.1.3.1.6
Any other group of Eligible Persons that may be added during the Term of this
Contract as a result of a change in laws or regulations.

 
 
1.3.1.3.2
Government Employees and Pensioners, whose eligibility for MiSalud is not based
on income.

 
 
Page 5

--------------------------------------------------------------------------------

 
 
 
1.3.1.4
Throughout the term of this Contract, ASES may amend the definition of the
eligibility groups to be consistent with any amendments made to the Medicaid
State plan.

 
1.4
Service Regions

 
1.4.1
The Contractor shall perform Administrative Services under this Contract in the
Service Regions.

 
1.4.2
For the delivery of services under MiSalud, ASES has divided Puerto Rico into
nine regions: eight geographical service regions and one “Virtual Region.”  See
Attachment 2 for a map of the geographical service regions.

 
1.4.3
The “Virtual Region” encompasses services provided throughout Puerto Rico to two
groups of Enrollees: children who are under the custody of ADFAN; and certain
survivors of domestic violence referred by the Office of the Women’s Advocate,
who enroll in the MiSalud program.

 
1.5
Delegation of Authority

 
Federal law and Puerto Rico law limit the capacity of ASES to delegate decisions
to the Contractor.  All decisions relating to public policy and to the
administration of the Medicaid, CHIP, and the Puerto Rico government health
assistance program included in MiSalud rest with the Puerto Rico Medicaid
Program and ASES.
 
1.6
Availability of Funds

 
This Contract is subject to the availability of funds on the part of ASES, which
in turn is subject to the transfer of federal, Puerto Rico, and municipal
funds.  If available funds are insufficient to meet its contractual obligations,
ASES reserves the right to terminate this Contract, pursuant to Sections 34.1
and 34.6 of this Contract.
 
ARTICLE 2
DEFINITIONS

 
Whenever capitalized in this Contract, the following terms have the respective
meaning set forth below, unless the context clearly requires otherwise.


Act 72: The law of the Government of Puerto Rico, adopted on September 7, 1993,
and subsequently amended, which created the Puerto Rico Health Insurance
Administration (ASES) and empowered ASES to administer certain government health
programs.


Abandoned Call: A call initiated to a Call Center that is ended by the caller
before any conversation occurs or before a caller is permitted access to a
caller-selected option.


Abuse: Provider practices that are inconsistent with sound fiscal, business, or
medical practices, and result in unnecessary cost to the MiSalud Program, or in
reimbursement for services that are not Medically Necessary or that fail to meet
professionally recognized standards for Health Care. It also includes Enrollee
practices that result in unnecessary cost to the Medicaid program.
 
 
Page 6

--------------------------------------------------------------------------------

 


Access: Adequate availability of Benefits to fulfill the needs of Enrollees.


Action: The denial or limited authorization of a requested service, including
the type or level of service; the reduction, suspension, or termination of a
previously authorized service; the denial, in whole or part, of payment for a
service (including in circumstances in which an Enrollee is forced to pay for a
service; the failure to provide services in a timely manner (within the
timeframes established by this Contract or otherwise established by ASES); or
the failure of the Contractor to act within the timeframes provided in 42 CFR
438.408(b).


ADFAN: Families and Children Administration (Administración de Familias y
Niños), which is responsible for foster care children in the custody of the
Government of Puerto Rico.


Administrative Fee:  The monthly amount that ASES will pay to the Contractor for
performing the Administrative Services which shall be determined by multiplying
the number of Enrollees by the Per Member Per Month Administrative Fee.  This
payment is made, without any deduction or Withhold unless otherwise specified in
this Contract, regardless of whether Enrollees receive Covered Services or
Benefits during the period covered by the payment.


Administrative Services: The Contractual obligations of the Contractor to
perform administrative services with respect to the provision of Covered
Services as set forth in this Contract, including Case Management, Disease
Management, Utilization Management, Credentialing Network Providers, Network
management, quality improvement, Marketing, Enrollment, Enrollee services,
Claims administration, Information Systems, financial management and reporting,
and other administrative services to be performed by the Contractor as specified
in this Contract or as may be mutually agreed by the Parties in writing by
amending this Contract.


Administrative Law Hearing: The appeal process administered by the Government of
Puerto Rico and as required by federal law, available to Enrollees and Providers
after they exhaust the applicable grievance system and complaint process.


Administrative Referral: A Referral of an Enrollee by the Contractor to a
Provider or facility located outside the PPN, when the Enrollee’s PCP or other
PMG physician does not provide a Referral in the required time period.


Advance Directive: A written instruction, such as a living will or durable power
of attorney for Health Care, as defined in 42 CFR 489.100, and as recognized
under Puerto Rico law under Act 160 of November 17, 2001, as amended, relating
to the provision of health care when the individual is incapacitated.


Agent: An entity that contracts with ASES to perform administrative services,
including but not limited to: fiscal agent activities; outreach, eligibility,
and Enrollment activities; and Information Systems and technical support.


Ancillary Services: Professional services, including laboratory, radiology,
physical therapy, and respiratory therapy, which are provided in conjunction
with other medical or hospital care.
 
 
Page 7

--------------------------------------------------------------------------------

 


Appeal:  An Enrollee request for a review of an Action.


ASES: Administración de Seguros de Salud de Puerto Rico (the Puerto Rico Health
Insurance Administration), the entity in the Government of Puerto Rico
responsible for oversight and administration of the MiSalud Program, or its
Agent.


ASES Data: All data created from information, documents, messages (verbal or
electronic), Reports, or meetings involving or arising out of this Contract,
except for the Contractor Proprietary Information.


ASSMCA: Administración de Servicios de Salud Mental y Contra la Addiccion (the
Puerto Rico Mental Health and Against Addiction Services Administration), the
government agency responsible for the planning and establishment of mental
health and substance abuse policies and procedures and for the coordination,
development, and monitoring of all behavioral health services rendered to
Enrollees in MiSalud.


Authorized Representative:  A person authorized by an Enrollee in writing to
make health-related decisions on behalf of an Enrollee, including, but not
limited to, Enrollment and Disenrollment decisions, filing Complaints,
Grievances, and Appeals, and choice of a PCP or PMG.


Authorized Signatory:  An individual designated by the Contractor who is either
the Contractor’s Chief Executive Officer, the Contractor’s Chief Financial
Officer, or an individual who has delegated authority to sign for, and who
reports directly to, the Contractor’s Chief Executive Officer or Chief Financial
Officer.


Automatic Assignment (or Auto-Assignment):  The assignment of an Enrollee to a
Primary Medical Group and a Primary Care Physician by the Contractor, normally
at the time that ASES or the Contractor Auto-Enrolls the person in the MiSalud
Program.


Auto-Enrollment: The Enrollment of an individual who is certified eligible for
Medicaid or CHIP and the Commonwealth Population, in a MiSalud Plan by the
Contractor without any action by the individual, as provided in Articles 4 and 5
of this Contract.


Basic Coverage: The MiSalud Covered Services listed in Section 7.5 of this
Contract, which are available to all Enrollees.


Benefits: The services set forth in this Contract, including Basic Coverage,
Dental Services and Special Coverage for which the Contractor has agreed to
provide Administrative Services.


Blocked Call: A call that cannot be connected immediately because no circuit is
available at the time the call arrives or the telephone system is programmed to
block calls from entering the queue when the queue backs up beyond a defined
threshold.


Business Days:  Traditional workdays, including Monday, Tuesday, Wednesday,
Thursday, and Friday.  Puerto Rico holidays are excluded.
 
 
Page 8

--------------------------------------------------------------------------------

 


Calendar Days:  All seven days of the week.


Call Center: A telephone service facility equipped to handle a large number of
inbound and outbound calls.


Capitation: A method of risk sharing reimbursement contained in a written
agreement through which a Provider agrees to provide specified health care
services to Enrollees for a fixed amount per month.


Case Management: An Administrative Service comprised of a set of
Enrollee-centered steps to ensure that an Enrollee with intensive needs,
including catastrophic or high-risk conditions, receives needed services in a
supportive, effective, efficient, timely, and cost-effective manner.


Centers for Medicare and Medicaid Services: The agency within the U.S.
Department of Health and Human Services with responsibility for the Medicare,
Medicaid and the Children’s Health Insurance Programs.


Center for the Collection of Municipal Revenues: The tax collection agency of
the Government of Puerto Rico.


Central Access Units: Clinics that serve as points of entry for Enrollees
seeking to access Behavioral Health Services, which are staffed by an
interdisciplinary team responsible for referring Enrollees to the required level
of treatment, and for tracking and monitoring quality in the delivery of
Behavioral Health Services.


Certification: As provided in Section 4.3.3 of this Contract, a decision by the
Puerto Rico Medicaid Program that a person is eligible for services under the
MiSalud Program because the person is Medicaid Eligible, CHIP Eligible, or a
member of the Commonwealth Population. Some public employees and pensioners may
enroll in MiSalud without first receiving a Certification.


Children’s Health Insurance Program (“CHIP”): The Government of Puerto Rico’s
Children’s Health Insurance Program established pursuant to Title XXI of the
Social Security Act.


CHIP Eligible Person: A child eligible to enroll in the MiSalud Program because
he or she is eligible for CHIP.


Chronic Condition: An ongoing physical, behavioral, or cognitive disorder, with
duration of at least twelve (12) months with resulting functional limitations,
reliance on compensatory mechanisms (medications, special diet, assistive
devices, etc.) and service use or need beyond that which is normally considered
routine.


Claim:  Whether submitted manually or electronically, a bill for Covered
Services, a line item of Covered Services, or all Covered Services for one
Enrollee within a bill.
 
 
Page 9

--------------------------------------------------------------------------------

 


Claims Payment:  The amount that ASES pays the Contractor for Claims submitted
by Providers for Covered Services provided to Enrollees under this Contract.


Claims Payment Report:  The report required to be submitted each fifteenth
(15th) and (30th) day of each calendar month by the Contractor with detailed
claims information and check request numbers consistent with Article 16.


Clean Claim: A Claim received by the Contractor for adjudication, which can be
processed without obtaining additional information from the Provider of the
service or from a Third Party, as provided in Section 22.4.5.1 of this
Contract.  It includes a claim with errors originating in the Contractor’s
claims system.  It does not include a claim from a Provider who is under
investigation for Fraud or Abuse, or a claim under review for Medical Necessity.


Cold-Call Marketing:  Any unsolicited personal contact by the Contractor with an
Eligible Person, for the purposes of marketing.


Commonwealth Population: A group eligible for participation in MiSalud as Other
Eligible Persons, with no federal participation in the cost of their coverage,
which is comprised of low-income persons and other groups listed in Section
1.3.1.3.1 of this Contract.


Complaint: The procedure for addressing Enrollee complaints, defined as
expressions of dissatisfaction about any matter other than an Action that are
resolved at the point of contact rather than through filing a formal grievance.


Comprehensive Care Centers (“CCuSaI”): Integrated care centers focused on
prevention, offering additional services in the areas of health promotion,
healthy lifestyles, and preventing chronic diseases.


Contract:  The written agreement between ASES and the Contractor; comprised of
the Contract, any addenda, appendices, attachments, or amendments thereto.


Contract Term: The duration of time that this Contract is in effect (including
any Transition Period), as defined in Article 20 of this Contract.


Contractor: Triple-S Salud, Inc., a corporation licensed as an insurer by the
PRICO, which contracts hereunder with ASES for the provision of Administrative
Functions.


Contractor Proprietary Information:  As defined in Section 27.1.2 of this
Contract.


Conversion Clause: The provision in Section 5.5 of this Contract giving the
Enrollee the right to apply for a direct pay insurance policy from the
Contractor upon the Effective Date of Disenrollment from the Plan.


Co-Payment: A cost-sharing requirement which is a fixed monetary amount paid by
the Enrollee to a Provider for certain Covered Services as specified by ASES.
 
 
Page 10

--------------------------------------------------------------------------------

 


Corrective Action Plan:  The detailed written plan required by ASES from the
Contractor to correct or resolve a deficiency which may include a remedy as
provided in Article 19 of this Contract.


Cost Avoidance: A method of paying Claims in which the Provider is not
reimbursed until the Provider has demonstrated that all available health
insurance, and other sources of Third Party Liability, have been exhausted.


Countersignature: An authorization provided by the Enrollee’s PCP, or another
Provider within the Enrollee’s PMG, for a prescription written by another
Provider to be dispensed.


Covered Services:  Those Medically Necessary physical health care services
(listed in Article 7 of this Contract) provided to Enrollees by Providers, the
payment or indemnification of which is covered under this Contract.


Credentialing:  The Contractor’s determination as to the qualifications of a
specific Provider to render specific health care services.


Cultural Competency:  A set of interpersonal skills that allow individuals to
increase their understanding, appreciation, acceptance, and respect for cultural
differences and similarities within, among and between groups and the
sensitivity to know how these differences influence relationships with
Enrollees.  This requires a willingness and ability to draw on community-based
values, traditions and customs, to devise strategies to better meet culturally
diverse Enrollee needs, and to work with knowledgeable persons of and from the
community in developing focused interactions, communications, and other
supports.


Cultural Competency Plan:  Shall have the meaning ascribed to such term in
Section 6.10.1 of this Contract.


Daily Basis: Each Business Day.


Deductible: In the context of Medicare, the dollar amount of covered services
that must be incurred before Medicare will pay for all or part of the remaining
covered services.


Dental Services: The dental services provided under MiSalud, listed in Section
7.6 of this Contract.


Dependent: A person who is enrolled in MiSalud as the spouse or child of the
principal Enrollee.


Deliverable:  A document, manual or report submitted to ASES by the Contractor
to fulfill requirements of this Contract.


Disease Management: An Administrative Service comprised of a set of
Enrollee-centered steps to provide coordinated care to Enrollees suffering from
diseases listed in Section 7.8.3 of this Contract.


Disenrollment: The termination of a person’s Enrollment in the MiSalud Plan.


Dual Eligible Beneficiary: An Enrollee eligible for both Medicaid and Medicare.
 
 
Page 11

--------------------------------------------------------------------------------

 


Durable Medical Equipment:  Equipment, including assistive technology, which: a)
can withstand repeated use; b) is used to service a health or functional
purpose; c) is ordered by a Health Care Professional to address an illness,
injury or disability; and d) is appropriate for use in the home, work place, or
school.


Early and Periodic Screening, Diagnostic, and Treatment (EPSDT) Program:  A
Medicaid-mandated program that covers screening and diagnostic services to
determine physical and mental deficiencies in Enrollees less than twenty-one
(21) years of age, and health care, prevention, treatment, and other measures to
correct or ameliorate any deficiencies and chronic conditions discovered.


Effective Date of the Contract: The first day of the Term of this Contract,
which shall be the date upon which the Contract is fully executed as specified
on the signature page of this Contract, but in no event later than the
Implementation Date.


Effective Date of Disenrollment: The date, as defined in Section 4.5.3 of this
Contract, on which an Enrollee ceases to be covered under the MiSalud Plan.


Effective Date of Enrollment: The date, as defined in Section 4.4.1 of this
Contract, on which an Eligible Person becomes an Enrollee and acquires coverage
under the MiSalud Plan.


EHR system: An electronic health record as provided in Section 4.11.4 of this
Contract.


Eligible Person: A person eligible to enroll in the MiSalud Program, as provided
in Section 1.3.1 of this Contract, by virtue of being Medicaid Eligible, CHIP
Eligible, or an Other Eligible Person.


Emergency Medical Condition or Medical Emergency: A medical or mental health
condition, regardless of diagnosis or symptoms, manifesting itself by acute
symptoms of sufficient severity (including severe pain) that a prudent
layperson, who possesses an average knowledge of health and medicine, could
reasonably expect to result in the following, in the absence of immediate
medical attention:  (i) placing the physical or mental health of the individual
(or, with respect to a pregnant woman, the health of the woman or her unborn
child) in serious jeopardy; (ii) seriously impairing bodily functions; or (iii)
causing serious dysfunction of any bodily organ or part.


Emergency Services: Covered Services (as described in Section 7.5.9 of this
Contract) furnished by a qualified Provider in an emergency room that are needed
to evaluate or stabilize an Emergency Medical Condition as defined above.


Encounter:  A distinct set of services provided to an Enrollee in a face-to-face
setting on the dates that the services were delivered, regardless of whether the
Provider is paid on a Fee-for-Service or Capitated basis.  Encounters with more
than one Health Care Professional, and multiple Encounters with the same Health
Care Professional, that take place on the same day in the same location will
constitute a single Encounter, except when the Enrollee, after the first
Encounter, suffers an illness or injury requiring an additional diagnosis or
treatment.
 
 
Page 12

--------------------------------------------------------------------------------

 


Encounter Data:  (i) All data captured during the course of a single Encounter
that specify the diagnoses, comorbidities, procedures (therapeutic,
rehabilitative, maintenance, or palliative), pharmaceuticals, medical devices
and equipment associated with the Enrollee receiving services during the
Encounter; (ii) The identification of the Enrollee receiving and the Provider(s)
delivering the health care services during the single Encounter; and, (iii) A
unique, i.e. unduplicated, identifier for the single Encounter.


Enrollee: A person who is currently enrolled in the Plan, as provided in this
Contract, and who, by virtue of relevant federal and Puerto Rico laws and
regulations, is an Eligible Person listed in Section 1.3.1 of this Contract.


Enrollment: The process by which an Eligible Person becomes a member of the
MiSalud Plan.


EPSDT Checkups:  Shall have the meaning ascribed to such term in Section 7.9.3.1
of this Contract.


EPSDT Eligible Children:  Shall have the meaning ascribed to such term in
Section 7.9.1 of this Contract.


EPSDT Plan:  Shall have the meaning ascribed to such term in Section 7.9.1.1 of
this Contract.


External Quality Review Organization (“EQRO”):  An organization that meets the
competence and independence requirements set forth in 42 CFR 438.354 and
performs analysis and evaluation on the quality, timeliness, and access to
Covered Services and Benefits to Enrollees with respect to which the Contractor
provides Administrative Services under this Contract.


Federally Qualified Health Center (“FQHC”) Services:  An entity that provides
outpatient health programs pursuant to Section 1905(l)(2)(B) of the Social
Security Act.


Federally Qualified Health Center (“FQHC”) Services:  Services furnished to an
individual as an outpatient of an FQHC.


Fee-for-Service:  A method of reimbursement based on payment for specific
Covered Services rendered to an Enrollee.


Final Report:  Shall have the meaning ascribed to such term in Section 34.8.4 of
this Contract.


Fiscal Year: The period from July 1 of one calendar year through June 30 of the
following calendar year.


Fraud:  An intentional deception or misrepresentation made by a person with the
knowledge that the deception could result in some unauthorized benefit or
financial gain to him/herself or some other person, and it includes any act that
constitutes Fraud under applicable federal or Puerto Rico law.


General Network: The group of Providers under contract with the Contractor that
are not members of the Contractor’s Preferred Provider Networks.
 
 
Page 13

--------------------------------------------------------------------------------

 


Grievance: An expression of dissatisfaction about any matter other than an
Action.


Grievance System:  The overall system that includes Complaints, Grievances, and
Appeals at the Contractor level, as well as access to the Administrative Law
Hearing process.


Health Care Professional:  A physician or other health care professional,
including but not limited to podiatrists, optometrists, chiropractors,
psychologists, dentists, physician’s assistants, physical or occupational
therapists and therapists assistants, speech-language pathologists,
audiologists, registered or licensed practical nurses (including nurse
practitioners, clinical nurse specialist, certified registered nurse
anesthetists, and certified nurse midwives), licensed certified social workers,
registered respiratory therapists, and certified respiratory therapy
technicians.


Health Certificate: Certificate issued by a physician after an examination that
includes Venereal Disease Research Laboratory (“VRDL”) and tuberculosis (“TB”)
tests if the individual suffers from a contagious disease that could
incapacitate him or her or prevent him or her from doing his or her job, and
does not represent a danger to public health.
 
 Healthy Child Care: The battery of screenings (listed in Section 7.5.3.1 of
this Contract) provided to children under age two (2) who are Medicaid- or CHIP
Eligible as part of Puerto Rico’s Early and Periodic Screening, Diagnostic and
Treatment Program.


HEDIS: The Healthcare Effectiveness Data and Information Set, a set of
performance measures for managed care developed by the National Committee for
Quality Assurance (“NCQA”).


Health Insurance Portability and Accountability Act (“HIPAA”):  A law enacted in
1996 by the Congress of the United States.  When referenced in this Contract it
includes all related rules, regulations and procedures.


Immediately or Immediate: Within twenty-four (24) hours, unless otherwise
provided in this Contract.


Implementation Date of the Contract: The date on which the Contractor shall
first be entitled to compensation for providing Administrative Services and
arranging for the provision of Covered Services and Benefits under this
Contract, which is November 1, 2011.


Incurred-But-Not-Reported (IBNR):  Estimate of unpaid Claims liability,
including received but unpaid Claims.


Indian: Indian means an individual, defined at title 25 of the U.S.C. sections
1603(c), 1603(f), 1603(f) or who has been determined eligible, as an Indian,
pursuant to 42 C.F.R. 136.12 or Title V of the Indian Health Care Improvement
Act, to receive health care services from Indian health care providers (HIS, an
Indian Tribe, Tribal Organization, or Urban Indian Organization-I/T/U) or
through referral under Contract Health Services.
 
 
Page 14

--------------------------------------------------------------------------------

 


Information Service: The component of Tele MiSalud, a Call Center operated by
the Contractor (described in Section 6.8 of this Contract), intended to assist
Enrollees with routine inquiries which shall be fully staffed between the hours
of 7:00 a.m. and, 7:00 p.m., Monday through Friday, excluding Puerto Rico
holidays.


Information System(s): A combination of computing and communications hardware
and software that is used in: (a) the capture, storage, manipulation, movement,
control, display, interchange and/or transmission of information, i.e.
structured data (which may include digitized audio and video) and documents;
and/or (b) the processing of such information for the purposes of enabling
and/or facilitating a business process or related transaction.


Insolvent: Unable to meet or discharge financial liabilities.


Integration Model: The service delivery model under the MiSalud Program,
providing physical and behavioral health services in close coordination, to
ensure optimum detection, prevention, and treatment of physical and behavioral
health conditions.


MA-10: Form issued by the Puerto Rico Medicaid Program, entitled “Notice of
Action Taken,” containing the Certification decision (whether a person was
determined eligible or ineligible for Medicaid, CHIP, or the Commonwealth
Population).


Managed Behavioral Health Organization (“MBHO”): An entity that contracts with
ASES for the provision of the behavioral health component of the MiSalud
program.


Managed Care Organization (“MCO”): An entity that is organized for the purpose
of providing health care and is licensed as an insurer by the PRICO, which
contracts with ASES for the provision of Covered Services and Benefits, except
for Behavioral Health Services, in designated Service Regions, under the MiSalud
program. For the avoidance of doubt, the Parties agree that Contractor is not an
MCO for purposes of this Contract.


Marketing:  Any communication from the Contractor to any Eligible Person
regarding the MiSalud Program that can reasonably be interpreted as intended to
influence the individual to enroll in the MiSalud Plan, or not to enroll in
another plan, or to disenroll from another plan.


Marketing Materials: Materials that are produced in any medium, by or on behalf
of the Contractor, that can reasonably be interpreted as intended to market to
individuals the MiSalud Program.


Master Formulary:  The list of pharmaceutical products set forth on Attachment 5
to this Contract.


Medicaid:  The joint federal/state program of medical assistance established by
Title XIX of the Social Security Act.


Medicaid Eligible Person:  An individual eligible to receive services under
Medicaid, who is eligible, on this basis, to enroll in the MiSalud Program.
 
 
Page 15

--------------------------------------------------------------------------------

 


Medicaid Management Information System (MMIS):  Computerized system used for the
processing, collecting, analysis and reporting of Information needed to support
Medicaid and CHIP functions. The MMIS consists of all required subsystems as
specified in the State Medicaid Manual.


Medical Advice Service: The twenty-four (24) hour emergency medical advice
toll-free phone line operated by the Contractor through its Tele MiSalud
service, described in Section 6.8 of this Contract.


Medical Record:  The complete, comprehensive record of an Enrollee including,
but not limited to, x-rays, laboratory tests, results, examinations and notes,
accessible at the site of the Enrollee’s Network Primary Care Physician or
Provider, that documents all health care services received by the Enrollee,
including inpatient, outpatient, ancillary, and emergency care, prepared in
accordance with all applicable federal and Puerto Rico rules and regulations,
and signed by the Provider rendering the services.


Medical Necessity or Medically Necessary: Shall have the meaning ascribed to
such terms in Section 7.2 of this Contract.


Medicare: The federal program of medical assistance for persons over age 65 and
certain disabled persons under Title XVIII of the Social Security Act.


Medicare Part A: The part of the Medicare program that covers inpatient hospital
stays and skilled nursing facility, home health, and hospice care.


Medicare Part B: The part of the Medicare program that covers physician,
outpatient, home health, and preventive services.


Medicare Part C: The part of the Medicare program that permits Medicare
recipients to select coverage among various private insurance plans.


Medicare Platino: A program administered by ASES for Dual Eligible
Beneficiaries, in which managed care organizations or other insurers under
contract with ASES function as Part C plans to provide services covered by
Medicare, and also to provide a “wraparound” benefit of Covered Services and
Benefits under MiSalud.


MiSalud (or “the MiSalud Program”): The government health services program
(formerly referred to as “La Reforma”) offered by the Government of Puerto Rico,
and administered by ASES, which serves a mixed population of Medicaid Eligible,
CHIP Eligible, and Other Eligible Persons, and emphasizes integrated delivery of
physical and behavioral health services.


MiSalud Plan or Plan: The physical health component of the MiSalud Program
offered to Eligible Persons in the Service Regions covered by this Contract, and
with respect to which the Contractor shall provide Administrative Services under
this Contract.


MiSalud Policies and Procedures:  Shall have the meaning ascribed to such term
in Section 4.7.3 of this Contract.
 
 
Page 16

--------------------------------------------------------------------------------

 


National Provider Identifier: The unique identifying number system for Providers
created by the Centers for Medicare & Medicaid Services (CMS), through the
National Plan and Provider Enumeration System.


Negative Redetermination Decision: A decision by the Puerto Rico Medicaid
Program that a person is no longer eligible for services under the MiSalud
Program (because the person no longer meets the eligibility standards for
Medicaid, CHIP, or Puerto Rico’s government health assistance program).


Network: The entire group of Providers under contract with the Contractor,
including those that are members of the General Network and those that are
members of the PPN.


Network Provider: A Provider that has a contract with the Contractor under the
MiSalud Program.  This term includes Providers in the General Network and
Providers in the PPN.


Non-Emergency Medical Transportation (“NEMT”): Transportation for a
non-emergency service.


Notice of Action: The notice described in Section 14.4.3 of this Contract, in
which the Contractor notifies both the Enrollee and the Provider of an Action.


Notice of Disposition: The notice in which the Contractor explains in writing to
the Enrollee and the Provider of the results and date of resolution of a
Complaint, Grievance, or Appeal.


Office of the Patient Advocate: An office of the Government of Puerto Rico
created by Law 11 of April 11, 2001, which is tasked with protecting the patient
rights and protections contained in the Patient’s Bill of Rights Act.


Office of the Women’s Advocate: An office of the Government of Puerto Rico which
is tasked, among other responsibilities, with protecting victims of domestic
violence.


Other Eligible Person: A person eligible to enroll in the MiSalud Program under
Section 1.3.1.3 of this Contract, who is not Medicaid- or CHIP Eligible; this
group is comprised of the Commonwealth Population and certain public employees
and pensioners.


Out-of-Network Provider: A Provider that does not have a contract with the
Contractor under MiSalud; i.e., the Provider is not in either the General
Network or the PPN.


Patient’s Bill of Rights Act: Law 194 of August 25, 2000, as amended, a law of
the Government of Puerto Rico relating to patient rights and protection.


Per Member Per Month Administrative Fee: The monthly amount that ASES will pay
to the Contractor per member per month (PMPM) in accordance with Attachment 11
of this Contract, in consideration of the Administrative Services.
 
 
Page 17

--------------------------------------------------------------------------------

 


Pharmacy Benefit Manager (PBM):  An entity under contract with ASES under the
MiSalud Program, responsible for the administration of pharmacy Claims
processing, formulary management, drug utilization review, pharmacy network
management, and Enrollee information services relating to Pharmacy Services.


Pharmacy Program Administrator (PPA): An entity, under contract with ASES,
responsible for implementing and offering support to ASES and the contracted
PBMs in the negotiation of rebates and development of the Maximum Allowable Cost
(“MAC”) List.


Physician Incentive Plan:  Any compensation arrangement between the Contractor
and a physician or physician group that is intended to advance Utilization
Management.


Plan:  See definition of the MiSalud Plan.


Post-Stabilization Services: Covered Services, relating to an Emergency Medical
Condition, that are provided after an Enrollee is stabilized, in order to
maintain the stabilized condition, or to improve or resolve the Enrollee’s
condition.


Potential Enrollee:  A person who has been Certified by the Puerto Rico Medicaid
Program as eligible to enroll in MiSalud (whether on the basis of Medicaid
eligibility, CHIP eligibility, or eligibility as a member of the Commonwealth
Population), but who was not enrolled in the MiSalud Plan prior to July 1, 2011.


PR Prompt Payment Law: collectively, Chapter 30 of the Puerto Rico Insurance
Code and Rule Number 73 promulgated thereunder by the PRICO.


Preferential Turns: The policy of requiring Network Providers to give priority
in treating Enrollees from the island municipalities of Vieques and Culebra, so
that they may be seen by a Provider within a reasonable time after arriving in
the Provider’s office.  This priority treatment is necessary because of the
remote locations of these municipalities, and the greater travel time required
for their residents to seek medical attention.


Preferred Drug List (“PDL”): A published subset of pharmaceutical products used
for the treatment of physical and behavioral health conditions developed by the
PPA from the Master Formulary after clinical and financial review.


Preferred Provider Network: A group of Network Providers that MiSalud Enrollees
may access without any requirement of a Referral or Prior Authorization;
provides services to MiSalud Enrollees without imposing any Co-Payments; and
meets the Network requirements described in Article 9 of this Contract.


Prepaid Inpatient Health Plan (“PIHP”):  An entity that: (a) provides medical
services to Enrollees under a contract with ASES with prepaid Capitation or
other payment arrangements that do not use State plan payment plans; (b)
provides, arranges for, or otherwise has responsibility for the provision of any
inpatient hospital or institutional services for its Enrollees; and (c) does not
have a comprehensive risk contract.
 
 
Page 18

--------------------------------------------------------------------------------

 


Preventive Services: Health care services provided by a physician or other
Health Care Professional within the scope of his or her practice under Puerto
Rico law to prevent disease, disability, or other health conditions; and to
promote physical and mental health and efficiency.


Primary Care: All health care services, including periodic examinations,
preventive health care services and counseling, immunizations, diagnosis and
treatment of illness or injury, coordination of overall medical care, record
maintenance, and initiation of Referrals to specialty Providers described in
this Contract and for maintaining continuity of patient care.


Primary Care Physician (“PCP”): A licensed medical doctor (MD) who is a Provider
and who, within the scope of practice and in accordance with Puerto Rico
certification and licensure requirements, is responsible for providing all
required Primary Care to Enrollees.   The PCP is responsible for determining
services required by Enrollees, provides continuity of care, and provides
Referrals for Enrollees when Medically Necessary.  A PCP may be a general
practitioner, family physician, internal medicine physician,
obstetrician/gynecologist, or pediatrician.


Primary Medical Group (“PMG”): A grouping of associated Primary Care Physicians
and other Providers for the delivery of services to MiSalud Enrollees using a
coordinated care model.  PMGs may be organized as Provider care organizations,
or as another group of Providers who have contractually agreed to offer a
coordinated care model to MiSalud Enrollees under the terms of this Contract.


Prior Authorization:  Authorization granted by the Contractor in advance of the
rendering of a Covered Service, which, in some instances, is made a condition
for receiving the Covered Service.


Provider:  Any physician, hospital, facility, or other Health Care Professional
who is licensed or otherwise authorized to provide health care services in the
jurisdiction in which they are furnished.


Provider Contract:  Any written contract between the Contractor and a Provider
setting forth the terms and conditions under which the Provider will provide
Covered Services to Enrollees under this Contract.


Psychiatric Emergency: A psychiatric condition manifesting itself in acute
symptoms of sufficient severity (including severe pain) that a prudent
layperson, who possesses an average knowledge of health and medicine could
reasonably expect the absence of immediate medical attention to result in
placing the health of the individual (or, with respect to a pregnant woman, the
health of the woman or her unborn child) in serious jeopardy, or in causing
serious impairments of bodily functions, or serious dysfunction of any bodily
organ or part.  A Psychiatric Emergency shall not be defined on the basis of
lists of diagnoses or symptoms.


Puerto Rico Health Department (“Health Department”): The Single State Agency
charged with administration of the Medicaid Program of the Government of Puerto
Rico, which (through the Puerto Rico Medicaid Program) is responsible for
Medicaid and CHIP eligibility determinations.
 
 
Page 19

--------------------------------------------------------------------------------

 


Puerto Rico Insurance Commissioner’s Office (“PRICO”): The Puerto Rico
Government agency responsible for regulating, monitoring, and licensing
insurance business.


Puerto Rico Medicaid Program: The subdivision of the Puerto Rico Health
Department that conducts eligibility determinations for Medicaid, CHIP, and the
Commonwealth Population.


Quality Assessment and Performance Improvement Program (QAPI): A set of programs
aiming to increase the likelihood of desired health outcomes of Enrollees
through the provision of health services that are consistent with current
professional knowledge; the QAPI Program includes incentives to comply with
HEDIS standards, to provide adequate preventive service, and to reduce the
unnecessary use of Emergency Services.


Quality Incentive Program: Shall have the meaning ascribed to such term in
Article 12 of the Contract.


Reasonable Efforts: means the taking of those steps in the power of the relevant
Party that are capable of producing the desired result, being steps which a
reasonable person desiring to achieve such result would take; provided that,
subject to the relevant Party’s other express obligations under this Agreement,
the relevant Party shall not be required to expend any funds other than those
funds (A) necessary to meet the reasonable costs reasonably incidental or
ancillary to the steps to be taken by the relevant Party and (B) the expenditure
of which is not the obligation of the other Party hereunder.


Recertification: A determination by the Puerto Rico Medicaid Program that a
person previously enrolled in MiSalud subsequently received a Negative
Redetermination Decision, is again eligible for services under the MiSalud
Program.


Redetermination: The periodic redetermination of eligibility for Medicaid, CHIP,
or the Commonwealth Population, conducted by the Puerto Rico Medicaid Program.


Referral:  A request by a PCP or other Provider in the PMG for an Enrollee to be
evaluated and/or treated by a different Provider, usually a specialist.


Reinsurance:  An agreement whereby ASES transfers risk or liability for losses,
in whole or in part, sustained under this Contract.  A reinsurance agreement may
also exist at the Provider level through a stop-loss arrangement as provided in
Section 22.3 of this Contract.


Remedy: ASES’s means to enforce the terms of the Contract through liquidated
damages and other sanctions.


Reports:  Shall have the meaning ascribed to such term in Section 18.2 of this
Contract.


Retention Fund: Shall have the meaning ascribed to such term in Section 12.5.2
of this Contract..


Runoff Period: A period not to exceed ten (10) consecutive months, commencing on
the Calendar Day immediately following the Termination Date.
 
 
Page 20

--------------------------------------------------------------------------------

 


Rural Health Clinic (“RHC”): A clinic that is located in an area that has a
health-care Provider shortage.  An RHC provides primary health care and related
diagnostic services and may provide optometric, podiatry, chiropractic and
mental health services.  An RHC employs, contracts or obtains volunteer services
from Providers to provide services.


Service Authorization Request: An Enrollee’s request for the provision of a
Covered Service.


Service Region: A geographic area comprised of those municipalities where the
Contractor is responsible for providing services under the MiSalud Program which
for purposes of this Contract shall include the Virtual Region and the following
geographic service regions: Metro North, North, San Juan, Northeast and West
regions.


Span of Control: Information systems and telecommunications capabilities that
the Contractor operates or for which it is otherwise legally responsible
according to the terms and conditions of this Contract.  The Contractor’s Span
of Control also includes Systems and telecommunications capabilities outsourced
by the Contractor.


Special Coverage: A component of Covered Services, described in Section 7.7 of
this Contract, which are more extensive than the Basic Coverage services, and
for which Enrollees are eligible only by “registering”; registration for Special
Coverage is based on intensive medical needs occasioned by serious illness.


Subcontract: Any written contract between the Contractor and a third party,
including a Provider, to perform a specified part of the Contractor’s
obligations under this Contract.


Subcontractor(s): A third party to a written contract with the Contractor to
perform a specified part of the Contractor’s obligations under this Contract.


Systems Unavailability: As measured within the Contractor’s information systems
Span of Control, when a system user does not get the complete, correct
full-screen response to an input command within three (3) minutes after
depressing the “Enter” or other function key.


Telecommunication Device for the Deaf (“TDD”):  Special telephone devices with
keyboard attachments for use by individuals with hearing impairments who are
unable to use conventional phones.


Tele MiSalud: The Enrollee support Call Center that the Contractor shall operate
as described in Section 6.8 of this Contract, containing two components: the
Information Service and the Medical Advice Service.


Tele MiSalud Outreach Program:  Shall have the meaning ascribed to such term in
Section 6.8.12 of this Contract.


Terminal Condition: A condition caused by injury, illness, or disease, from
which, to a reasonable degree of certainty, will lead to the patient’s death in
a period of, at most, six (6) months.
 
 
Page 21

--------------------------------------------------------------------------------

 


Termination Date of Contract or Termination Date: The final date upon which the
Contractor is required to provide Administrative Services hereunder including
any services rendered during the Transition Period, but excluding the Runoff
Period, as described in Articles 34 and 35 of this Contract.


Third Party:  Any person, institution, corporation, insurance company, public,
private or governmental entity who is or may be liable in Contract, tort, or
otherwise by law or equity to pay all or part of the medical cost of injury,
disease or disability of an Enrollee.


Third Party Liability: Legal responsibility of any Third Party to pay for health
care services.


Transition Report:  Any Report that is not otherwise required to be prepared by
the Contractor during the Contract Term, except upon ASES’s reasonable request
during the Transition Period regarding the Contractor’s operations with respect
to the MiSalud Program under this Contract during the Transition Period or the
Runoff Period.


Urgency:  Shall have the meaning ascribed to such term in the Patient’s Bill of
Rights Act.


Utilization:  The rate patterns of service usage or types of service occurring
within a specified time.


Utilization Management (“UM”):  A service performed by the Contractor which
seeks to ensure that Covered Services provided to Enrollees are in accordance
with, and appropriate under, the standards and requirements established by this
Contract, or a similar program developed, established or administered by ASES.


Virtual Region: The Service Region for the MiSalud Program that is comprised of
children who are in the custody of ADFAN, as well as certain survivors of
domestic violence referred by the Office of the Women’s Advocate, who enroll in
the MiSalud Program.  The Virtual Region encompasses services for these
Enrollees throughout Puerto Rico.


Week:                      The traditional seven-day week, Sunday through
Saturday.


Withhold:  A percentage of payments or set dollar amounts that ASES deducts from
its payment to the Contractor, or that the Contractor deducts from its payment
to a Network Provider, depending on specific predetermined factors.


ARTICLE 3
ACRONYMS

 
The acronyms included in this Contract stand for the following terms.
 
ACH -
Automated Clearinghouse
   
ADFAN -
Puerto Rico Administración de Familias y Niños, or Families and Children
Administration
   
AICPA -
American Institute of Certified Public Accountants

 
 
Page 22

--------------------------------------------------------------------------------

 
 
ARRA -
American Recovery and Reinvestment Act of 2009
   
ASES -
Administración de Seguros de Salud, or Puerto Rico Health Insurance
Administration
   
ASSMCA -
The Mental Health and Against Addiction Services Administration or
Administración de Servicios de Salud Mental y Contra la Addicción
   
ASUME -
Minor Children Support Administration
   
BC-DR -
Business Continuity and Disaster Recovery
   
CCuSAI -
Comprehensive Health Center
   
CFR -
Code of Federal Regulations
   
CHIP -
Children's Health Insurance Program
   
CLIA -
Clinical Laboratory Improvement Amendment
   
CMS -
Centers for Medicare & Medicaid Services
   
DME -
Durable Medical Equipment
   
ECM -
Electronic Claims Management
   
EDI -
Electronic Data Interchange
   
EFT -
Electronic Funds Transfer
   
EHR -
Electronic Health Record
   
EIN -
Employer Identification Number
   
EMTALA -
Emergency Medical Treatment and Labor Act
   
EPSDT -
Early and Periodic Screening, Diagnostic, and Treatment
   
EQR -
External Quality Review
   
EQRO -
External Quality Review Organization
   
ER -
Emergency Room
   
FQHC -
Federally Qualified Health Center

 
 
Page 23

--------------------------------------------------------------------------------

 
 
PMG -
Primary Medical Group
 
 
HEDIS -
The Healthcare Effectiveness Data and Information Set
   
HHS -
U.S. Department of Health & Human Services
   
HIE -
Health Information Exchange
   
HIPAA -
Health Insurance Portability and Accountability Act of 1996
   
IBNR -
Incurred-But-Not-Reported
   
MAC -
Maximum Allowable Cost
   
MBHO -
Managed Behavioral Health Organization
   
MMIS -
Medicaid Management Information System
   
NEMT -
Non-Emergency Medical Transportation
   
NPI -
National Provider Identifier
   
OIG -
Office of the Inspector General of the U.S. Department of Health and Human
Services
   
PBM -
Pharmacy Benefits Manager
   
PCP -
Primary Care Physician
   
PDL -
Preferred Drug List
   
PIHP -
Prepaid Inpatient Health Plan
   
PIP -
Performance Improvement Projects
   
PMG -
Primary Medical Group
   
PPA -
Pharmacy Program Administrator
   
PPN -
Preferred Provider Network
   
QAPI -
Quality Assessment Performance Improvement Program
   
RFP -
Request for Proposals
   
RHC -
Rural Health Center

 
 
Page 24

--------------------------------------------------------------------------------

 
 
SAS -
Statements on Auditing Standards
   
SSN -
Social Security Number
   
TDD -
Telecommunication Device for the Deaf
   
TPL -
Third-Party Liability
   
UCF -
Uniform Central Formulary
   
UM -
Utilization Management

 

 
ARTICLE 4
ASES RESPONSIBILITIES

 

4.1
General Provision



 
ASES will be responsible for administering the MiSalud government health
plan.  ASES will administer contracts, monitor the Contractor’s performance, and
provide oversight of all aspects of the Contractor’s operations.  Specifically,
ASES will perform the activities as specified in Article 4.
 
4.2
Legal Compliance

 
ASES will comply with, and will monitor the Contractor’s compliance with, all
federal and Puerto Rico laws, rules, regulations, statutes, policies or
procedures that may govern the Contract, including but not limited to those
listed in Attachment 1, to the extent applicable.
 
4.3
Eligibility

 

 
4.3.1
The Government of Puerto Rico has sole authority to determine eligibility for
MiSalud, as provided in federal law and Puerto Rico’s State Plan, with respect
to the Medicaid and CHIP eligibility groups listed in Sections 1. 3.1.1-1.3.1.2
of this Contract; and, with respect to the Other Eligible Persons listed in
Section 1.3.1.3 of this Contract, as provided in Article VI, Section 5 of Act 72
and other Puerto Rico law and Regulation 7758 – Regulation Number 138 of the
Puerto Rico Health Department.

 

 
4.3.2
The Puerto Rico Medicaid Program will determine eligibility for the eligibility
categories listed in Sections 1.3.1.1, 1.3.1.2, and 1.3.1.3.1 above (Medicaid -
and CHIP Eligible Persons and the Commonwealth Population).

 

 
4.3.3
The Medicaid Program determination that a person is eligible for MiSalud is
contained on Form MA-10, titled “Notification of Action Taken on Request and/or
Re-Evaluation,” and shall be referred to hereinafter as “Certification.”  A
person who has received a Certification after July 1, 2011 shall be referred to
hereinafter as “Enrollee.”

 
 
Page 25

--------------------------------------------------------------------------------

 
 

 
4.3.4
Effective Date of Eligibility.  ASES shall observe the following rules with
respect to the Effective Date of Eligibility for services under MiSalud.

 
 
4.3.4.1
Effective Date of Eligibility for Medicaid - and CHIP Eligible Persons and
Commonwealth Population.  Medicaid - and CHIP Eligible Persons and members of
the Commonwealth Population (see Sections 1.3.1.1, 1.3.1.2, 1.3.1.3.1 of this
Contract) shall be eligible to enroll in MiSalud as of the eligibility effective
date specified on the MA-10.

 
 
4.3.4.2
Effective Date of Eligibility for Public Employees and Pensioners.  Public
employees and pensioners (see Section 1.3.1.3.2 of this Contract) shall be
eligible to enroll in MiSalud according to policies determined by the Government
of Puerto Rico.  The Puerto Rico Medicaid Program does not play a role in
determining their eligibility.

 

 
4.3.5
Termination of Eligibility

 
 
4.3.5.1
An Enrollee who is determined ineligible for MiSalud after a Redetermination
conducted by the Puerto Rico Medicaid Program shall remain eligible for services
under MiSalud until the date specified in a Negative Redetermination Decision
issued by the Medicaid Program.

 
 
4.3.5.2
An Enrollee who is a public employee or pensioner (see Section 1.3.1.3.2 of this
Contract) shall remain eligible until disenrolled from MiSalud.

 

 
4.3.6
ASES Notice to Contractor

 
 
4.3.6.1
ASES shall notify the Contractor of Certifications and Negative Redetermination
Decisions referenced in Sections 4.3.3 and 4.3.5 of this Contract.

 
 
4.3.6.2
ASES will receive a file with Certification and Negative Redetermination
Decision data from the Puerto Rico Medicaid Program on a daily basis, and shall
notify the Contractor of a Certification or Negative Redetermination Decision
within one (1) Business Day of receiving notice of it via said file.  ASES shall
forward these data to the Contractor in an electronic format agreed to between
the Parties (the “Daily Update / Carrier Eligibility File Format”).

 
4.4
Enrollment Responsibilities of ASES

 

 
4.4.1
Effective Date of Enrollment

 
 
4.4.1.1
General Provision.  Except as provided below, Enrollment will be effective
(hereinafter referred to as the “Effective Date of Enrollment”) as of the
eligibility certification date shown on the MA-10.  The effective date on the
MA-10 is the day the application process is complete.

 
 
Page 26

--------------------------------------------------------------------------------

 
 
 
4.4.1.2
Enrollment of Persons who Access Emergency Services Before Completing the
Certification Process. When an Eligible Person who is a Medicaid or CHIP
Eligible Person (see Sections 1.3.1.1, 1.3.1.2 of this Contract and 1.3.1.3.1)
receives Emergency Services before the date indicated in Section 4.4.1.1
above,  the Effective Date of Enrollment shall be deemed to be the date of the
first Emergency Service covered by the Contractor or by the MBHO, regardless of
whether the Medicaid or CHIP Eligible Person had submitted an Enrollment
application to the Puerto Rico Medicaid Program as of that date, provided that
ASES provides written notification to the Contractor from the Health Care Reform
Eligibility (HCRE) System of (1) the Certification of eligibility for the
Eligible Person, and (2) the fact that the Potential Enrollee has accessed
Emergency Services.  The Contractor shall promptly, per Section 5.2.3 of this
Contract, enroll the individual in the Plan.

 
 
4.4.1.3
Effective Date of Re-Enrollment for Enrollees Who Lose Eligibility. If an
Enrollee who is a Medicaid- or CHIP Eligible Person or member of the
Commonwealth Population loses eligibility for MiSalud for not more than two (2)
months, Enrollment in the MiSalud Plan shall be reinstated.  Upon notification
from ASES of the Recertification, the Contractor shall Auto-Enroll the person,
with Enrollment effective as of the new Effective Date of Eligibility.

 
 
4.4.1.4
Effective Date of Enrollment for Newborns

 
 
4.4.1.4.1
A newborn shall be Auto-Enrolled, with an Effective Date of Enrollment of the
date of his or her birth, provided that the Contractor meets the notification
requirements in Section 5.2.5 of this Contract.

 
 
4.4.1.4.2
ASES shall require the Contractor to provide notification to ASES when it learns
about any Enrollee that a Network Provider encounters who is an expectant
mother, per Section 5.2.5 of this Contract.

 
 
4.4.1.4.3
ASES shall require the Contractor to Auto-Enroll the newborn as provided in
Section 5.2.5 of this Contract.

 
 
4.4.1.5
Re-Enrollment Policy and Effective Date of Re-Enrollment for Mothers Who are
Minor Dependents.  In the event that a female Enrollee who is included in a
family group for coverage under MiSalud as a Dependent child becomes pregnant,
the Enrollee shall be referred to the Puerto Rico Medicaid Program.  She will be
considered to be a new family and will become the head of household of the new
family.  The Effective Date of Enrollment of the new family will be the date of
the first diagnosis of the pregnancy, and the Enrollee shall be Auto-Enrolled,
effective as of this date.  The mother shall be Auto-Assigned to the PMG and PCP
to which she was assigned before the Re-Enrollment.

 
 
Page 27

--------------------------------------------------------------------------------

 
 

 
4.4.2
Term of Enrollment.  The Term of Enrollment shall be a period of twelve (12)
consecutive months for all MiSalud Enrollees, except that in cases in which the
Puerto Rico Medicaid Program has designated an eligibility redetermination
period shorter than twelve months for an Enrollee who is a Medicaid or CHIP
Eligible Person or a member of the Commonwealth Population, that same period
shall also be considered the Enrollee’s Term of Enrollment.  Such a shortened
eligibility redetermination period may apply, in the discretion of the Puerto
Rico Medicaid Program, when an Enrollee is pregnant, is homeless, or anticipates
a change in status (such as receipt of unemployment benefits) or in family
composition.  Notwithstanding this Section, Section 4.5 of this Contract
controls the Effective Date of Disenrollment.

 

 
4.4.3
General Auto-Enrollment.  Effective July 1, 2011, ASES implemented an
Auto-Enrollment process for MiSalud for Medicaid and CHIP Eligible Persons and
members of the Commonwealth Population.

 
 
4.4.3.1
The Contractor shall Auto-Enroll each Enrollee in the MiSalud Plan covering the
Service Region where the Enrollee lives or, for an Enrollee who is a foster
child in the custody of ADFAN or a survivor of domestic violence referred by the
Women’s Advocate, in the MiSalud Plan covering the Virtual Region.

 
 
4.4.3.2
Puerto Rico Medicaid Program will ensure that each Enrollee receives an MA-10
and welcome letter upon certification. The welcome letter shall explain to the
Enrollee how to use the MA-10 until the membership card is received, to obtain
services immediately.

 
 
4.4.3.3
The Auto-Enrollment process will include Auto-Assignment of a PMG and PCP.  A
new Enrollee who is a dependent of a current MiSalud Enrollee shall be
automatically assigned to the same PMG as his or her parent or spouse who is a
current MiSalud Enrollee.

 
 
4.4.3.4
The Contractor shall notify the Enrollee in writing of the right to request a
change in assigned PMG and/or PCP for up to ninety (90) days after the
Auto-Assignment, without cause.

 
 
4.4.3.5
The Contractor’s notice to the Enrollee and to ASES of the Enrollment shall be
carried out as provided in Sections 5.2.3 through 5.2.9 of this Contract.

 
 
4.4.3.6
The Effective Date of Enrollment for those Auto-Enrolled will be governed by the
rules stated in Section 4.4.1 of this Contract.  The Contractor’s notice of
Auto-Enrollment, required by Section 5.2.4 of this Contract, shall serve as the
notice of Enrollment referenced in Section 4.4.1.1 of this Contract.

 

 
4.4.4
Except as otherwise provided in this Section 4.4 of this Contract, and
notwithstanding the Term of Enrollment provided in Section 4.4.2 of this
Contract, Enrollees shall remain enrolled in the MiSalud Plan until the
occurrence of an event listed in Section 4.5 of this Contract (Disenrollment
Responsibilities of ASES).

 
 
Page 28

--------------------------------------------------------------------------------

 
 
4.5
     Disenrollment Responsibilities of ASES

 

 
4.5.1
Disenrollment occurs only when ASES or the Medicaid Program determines that an
Enrollee is no longer eligible for MiSalud; or when Disenrollment is requested
by the Contractor or Enrollee, and approved by ASES, as provided in Section
5.4.3-5.4.4 of this Contract.

 

 
4.5.2
Disenrollment will be effected by ASES, and ASES will issue notification to the
Contractor.  Such notice shall be delivered via file transfer to the Contractor
on a daily basis simultaneously with information on Enrollees within five (5)
Calendar Days of making a final determination on Disenrollment.  ASES’s notice
to the Contractor concerning Disenrollment will be conveyed by ASES
simultaneously with information on Enrollees (see Section 4.3.6.1 of this
Contract).

 

 
4.5.3
Disenrollment shall occur according to the following timeframes (the “Effective
Date of Disenrollment”).  Upon the Effective Date of Disenrollment, the
Conversion Clause in Section 5.5 of this Contract shall be triggered.

 
 
4.5.3.1
Except as otherwise provided in this Section 4.5, Disenrollment will take effect
as of the Disenrollment date specified in ASES’s notice to the Contractor that
an Enrollee is no longer eligible.  If ASES notifies the Contractor of
Disenrollment on or before the last working day of the month in which
eligibility ends, the Disenrollment will be effective on the first day of the
following month.

 
 
4.5.3.2
When Disenrollment is effected at the Contractor’s or the Enrollee’s request, as
provided in Sections 4.5.4, 4.5.5, and 5.4 of this Contract, Disenrollment shall
take effect no later than the first day of the second month following the month
that the Contractor or Enrollee requested the Disenrollment.  If ASES fails to
make a decision on the Contractor’s or Enrollee’s request before this date, the
Disenrollment will be deemed granted.  If the Enrollee requests reconsideration
of a Disenrollment through the Contractor’s Grievance System, as provided in
Article 14, the Grievance process shall be completed in time to permit the
Disenrollment (if approved) to take effect in accordance with this timeframe.

 
 
4.5.3.3
If what would otherwise be the Effective Date of Disenrollment under this
subsection 4.5.3 falls:

 
 
4.5.3.3.1
When the Enrollee is an inpatient at a hospital, ASES shall postpone the
Effective Date of Disenrollment so that it occurs on the last day of the month
in which the Enrollee is discharged from the hospital, or the last day of the
month following the month in which Disenrollment would otherwise be effective,
whichever occurs earlier;

 
 
Page 29

--------------------------------------------------------------------------------

 
 
 
4.5.3.3.2
During a month in which the Enrollee is in the second or third trimester of
pregnancy, ASES shall postpone the Effective Date of Disenrollment so that it
occurs on the date of delivery; or

 
 
4.5.3.3.3
During a month in which an Enrollee is diagnosed with a Terminal Condition, ASES
shall postpone the Effective Date of Disenrollment so that it occurs on the last
day of the following month.

 
 
4.5.3.4
For the public employees and pensioners who are Other Eligible Persons referred
to in Section 1.3.1.3.2 of this Contract, Disenrollment shall occur according to
the timeframes set for in Normative Letter 10-10-06, issued by ASES on October
6, 2010 (Attachment 13 to this Contract).

 

 
4.5.4
ASES will initiate Disenrollment at the request of the Contractor only under the
circumstances set forth in Section 5.4.4 of this Contract.  ASES will approve a
Disenrollment request by the Contractor, in ASES’s discretion, only if ASES
determines:

 
 
4.5.4.1
That it is impossible for the Contractor to continue to provide services to the
Enrollee without endangering the Enrollee or other MiSalud Enrollees; and

 
 
4.5.4.2
That an action short of Disenrollment, such as transferring the Enrollee to a
different PCP or PMG, will not resolve the problem.

 

 
4.5.5
ASES will initiate Disenrollment at the request of an Enrollee only under the
circumstances set forth in Section 5.4.3 of this Contract. ASES may approve or
disapprove the request based on the reasons specified in the Enrollee’s request,
or upon any relevant information provided to ASES by the Contractor about the
Disenrollment request.

 

 
4.5.6
Upon the Effective Date of Disenrollment, the Conversion Clause in Section 5.5
of this Contract shall apply.

 

 
4.5.7
ASES shall ensure, through the obligations of the Contractor under this Contract
that Enrollees receive the notices contained in Section 5.2.6 (Re-Enrollment
Procedures).  While these notices shall be issued by the Contractor, per Section
5.4.2 of this Contract, ASES shall provide the Contractor with the information
on Certification and Negative Redetermination Decision (see Section 4.3.6.1 of
this Contract) needed for the Contractor to carry out this responsibility.

 
4.6
Enrollee Services and Marketing

 

 
4.6.1
ASES will provide to the Contractor a document entitled MiSalud Universal
Beneficiary Guidelines (Attachment 3 to this Contract) for the purpose of
providing uniform information in the Contractor’s Enrollee Handbook for MiSalud,
as required by 42 CFR 438.10, and according to the requirements set forth in
Section 6.4 of this Contract.

 
 
Page 30

--------------------------------------------------------------------------------

 
 

 
4.6.2
ASES shall have sole authority to review and approve all informational and
Marketing Materials disseminated to Enrollees of the MiSalud Plan, including,
but not limited to, the following:

 
 
4.6.2.1
ASES shall have sole authority to review and approve the Enrollee Handbook
before it is printed and distributed, and will review and approve any amendment
to the Enrollee Handbook before it is printed and distributed.  The Handbook,
and any subsequent substantive changes to it, shall be final only upon ASES’s
written confirmation of approval, as required in Sections 6.2.2 and 6.4.5 of
this Contract.

 
 
4.6.2.2
ASES shall have sole authority to review and approve the format and content of
the Enrollee ID Card that the Contractor intends to issue in accordance with CMS
requirements and the guidelines set forth in Section 6.7 of this Contract.

 
4.7
Covered Services

 

 
4.7.1
Given the objective of MiSalud to promote an integrated approach to physical and
behavioral health, and to improve Access to quality primary and specialty care
services, ASES shall utilize all mechanisms set forth in this Contract
(including, but not limited to, the Quality Improvement and Reporting provisions
set forth in Articles 12 and 18) to ensure that the Contractor performs the
services and tasks assigned to advance the program goals of MiSalud.

 

 
4.7.2
[Intentionally left blank].

 

 
4.7.3
ASES shall provide to the Contractor before the Implementation Date of this
Contract, and on an ongoing basis, updated information on the operational
policies, procedures, and regulations of MiSalud that affect the scope of the
Administrative Services to be provided by the Contractor and Covered Services
under this Contract or otherwise affect this Contract (collectively, the
“MiSalud Policies and Procedures”).  Accordingly, the Contractor will be
included in any mailing list for the purpose of providing such information, and
in any advisory committee or general meetings convened by ASES, the Pharmacy
Benefits Manager, or any other organization whose objectives are to instruct
MiSalud contractors on modifications to policies or benefits coverage.

 
4.8
Provider Network

 

 
4.8.1
ASES will provide the Contractor with timely updates to Puerto Rico’s list of
excluded Providers, and also, if applicable, any such list issued by CMS or the
U.S. Department of Health and Human Services, as well as any additional
information that will affect who may be included in the Contractor’s Provider
Network.  ASES will provide the Puerto Rico Provider Credentialing policies to
the Contractor prior to the Implementation Date of this Contract.  The Puerto
Rico Provider Credentialing policies shall be considered to be part of the
MiSalud Policies and Procedures.

 
 
Page 31

--------------------------------------------------------------------------------

 
 
4.9
Quality Monitoring

 

 
4.9.1
ASES, in strict compliance with applicable provisions of 42 CFR 438.204 and
other federal and Puerto Rico regulations, shall evaluate the delivery of health
care by the Contractor’s Provider Network.  Such quality monitoring shall
include monitoring of all the Contractor’s Quality Improvement programs
described in Article 12 of this Contract.  ASES shall monitor the following
items, among others:

 
 
4.9.1.1
The availability of Covered Services;

 
 
4.9.1.2
The adequacy of the Contractor’s Provider Network;

 
 
4.9.1.3
The Contractor’s coordination and continuity of care for Enrollees;

 
 
4.9.1.4
The coverage and authorization of Covered Services and Benefits;

 
 
4.9.1.5
The Contractor’s policies and procedures for selection and retention of
Providers;

 
 
4.9.1.6
The Contractor’s compliance with Enrollee information requirements in accordance
with 42 CFR 438.10;

 
 
4.9.1.7
The Contractor’s compliance with Puerto Rico and federal privacy laws and
regulations relative to confidentiality of Enrollee information;

 
 
4.9.1.8
The Contractor’s compliance with Enrollment and Disenrollment requirements and
limitations;

 
 
4.9.1.9
The Contractor’s Grievance System;

 
 
4.9.1.10
The Contractor’s oversight of all Subcontractor relationships and delegations;

 
 
4.9.1.11
The Contractor’s adoption of practice guidelines, including the dissemination of
the guidelines to Providers and, upon request, to Enrollees, and Providers’
application of the Guidelines;

 
 
4.9.1.12
The Contractor’s quality assessment and performance improvement program; and

 
 
4.9.1.13
The Contractor’s Information Systems to ensure it supports initial and ongoing
review of Puerto Rico’s quality strategy.

 
 
Page 32

--------------------------------------------------------------------------------

 
 
4.10
Coordination with Contractor’s Key Staff

 

 
4.10.1
ASES will make diligent, good-faith efforts to facilitate effective and
continuous communication and coordination with the Contractor in all areas of
MiSalud operations.

 

 
4.10.2
Specifically, ASES will designate individuals within ASES who will serve as
liaisons to the corresponding individuals on the Contractor’s staff, including:

 
 
4.10.2.1
A program integrity staff member;

 
 
4.10.2.2
A quality oversight staff member;

 
 
4.10.2.3
A Grievance System staff member; and

 
 
4.10.2.4
An information systems coordinator.

 
4.11
Information Systems and Reporting

 

 
4.11.1
ASES reserves the right to modify, expand, or delete the requirements contained
in Articles 16 and 17 with respect to the data that the Contractor is required
to submit to ASES, or to issue new requirements, subject to consultation with
the Contractor.  If the change in requirements imposes material additional costs
or expenses on the Contractor, or otherwise reduces such costs and expenses
materially, the Parties shall negotiate and implement an adjustment in the
Administative Fee prior to any change in the data requirements set forth in
Articles 16 and 17. Unless otherwise mutually agreed upon by the Parties, the
Contractor shall have no less than thirty (30) Calendar Days and no more than
ninety (90) Calendar Days from the day on which ASES issues notice of a required
modification, addition, or deletion, to comply with the modification, addition,
or deletion. Any payment made by ASES that is based on data submitted by the
Contractor is contingent upon the Contractor’s compliance with the certification
requirements contained in 42 CFR 438.606.

 

 
4.11.2
ASES will make available a secure FTP server, accessible via the Internet, for
receipt of electronic files and reports from the Contractor.  The Contractor
shall provide a similar system for ASES to transmit files and reports
deliverable by ASES to the Contractor.  When such systems are not operational,
ASES and the Contractor shall agree mutually on alternate methods for the
exchange of files.

 

 
4.11.3
ASES will deliver data to the Contractor, according to the layouts defined by
ASES,  with the following information, according to the following timeframes:

 
 
4.11.3.1
On a Daily basis: Certifications and Negative Redetermination Decisions;
Enrollment rejections and errors;

 
 
4.11.3.2
On a Daily and Monthly Basis: Enrollment data (including Certification and
Negative Redetermination Decision);

 
 
Page 33

--------------------------------------------------------------------------------

 
 
 
4.11.3.3
On a Monthly Basis: Error return files and processing summary reports for
monthly files submitted by the Contractor.

 

 
4.11.4
In an effort to improve the efficiency and quality of services to Enrollees and
to help prevent Fraud and Abuse in the MiSalud Program, ASES shall require that
all PCPs and PPN physician specialists maintain Enrollees’ Medical Records
through an EHR system.  Any such EHR system, whether maintained as a complete or
component system, must be ONC and CCHIT certified and shall meet the
specifications set forth in Attachment 15.  The PCPs and PPN physician
specialists shall have an operational EHR system in place on or before July 1,
2012 or such later date as set forth in his/her Provider Contract.  Upon
request, the Contractor shall assist the PCPs and PPN physician specialists in
the acquisition and installation of such an appropriate EHR system at the
Contractor’s expense. The Contractor shall also provide each such Provider with
information on (i) the benefits of the EHR system and (ii) the costs of
maintaining the EHR system.

 
4.12
Readiness Review

 

 
4.12.1
ASES will conduct a readiness review of Contractor’s operations related to this
Contract that will include, at a minimum, one (1) on-site review to provide
assurances that the Contractor is able and prepared to perform all
Administrative Services.

 

 
4.12.2
ASES’s review will document the status of the Contractor’s compliance with the
MiSalud Program standards set forth in this Contract.  A multidisciplinary team
appointed by ASES will conduct the readiness review.  The scope of the readiness
review will include, but not be limited to, review and/or verification of:

 
 
4.12.2.1
Provider Network composition and Access;

 
 
4.12.2.2
Staff;

 
 
4.12.2.3
Marketing materials;

 
 
4.12.2.4
Content of Provider contracts;

 
 
4.12.2.5
EPSDT Plan;

 
 
4.12.2.6
Enrollee services capability;

 
 
4.12.2.7
Comprehensiveness of quality and Utilization Management strategies;

 
 
4.12.2.8
Policies and procedures for the Grievance System;

 
 
4.12.2.9
Financial solvency;

 
 
4.12.2.10
Contractor litigation history, current litigation, audits and other government
investigations both in Puerto Rico and in other jurisdictions;

 
 
Page 34

--------------------------------------------------------------------------------

 
 
 
4.12.2.11
Information Systems performance and interfacing capabilities; and

 
 
4.12.2.12
All other matters ASES may deem reasonable in order to determine the
Contractor’s compliance with the requirements of this Contract.

 
4.12.3
The readiness review may assess the Contractor’s ability to meet any
requirements set forth in this Contract and the documents referenced herein.

 
4.12.4
Eligible Persons may not be enrolled in the MiSalud Program until ASES has
determined that the Contractor is capable of meeting these standards.  The
Contractor’s failure to pass the readiness review may result in the application
of a Corrective Action Plan for any areas where the Contractor fails to pass the
readiness review.

 
4.12.5
ASES will provide the Contractor with a summary of findings from the readiness
review, as well as areas requiring remedial action.

 
ARTICLE 5
 
CONTRACTOR RESPONSIBILITIES

 
5.1
General Provisions

 
5.1.1
The Contractor shall complete the following actions, tasks, obligations, and
responsibilities:

 
5.1.2
The Contractor must maintain the staff, organizational, and administrative
capacity and capabilities necessary to carry out all the duties and
responsibilities under this Contract.

 
5.1.3
The Contractor shall notify ASES within five (5) Business Days of  a change in
the following:

 
 
5.1.3.1
Its business address, telephone number, facsimile number, and e-mail address;

 
 
5.1.3.2
Its corporate status;

 
 
5.1.3.3
Its solvency (as a result of a non-operational event);

 
 
5.1.3.4
Its corporate officers or executive employees involved in providing the
Administrative Services contemplated in this Contract;

 
 
5.1.3.5
Its federal employee identification number or federal tax identification number;
or

 
 
5.1.3.6
Its owner’s business address, telephone number, facsimile number, and e-mail
address.

 
 
Page 35

--------------------------------------------------------------------------------

 
 
5.2
Enrollment Responsibilities of the Contractor

 
5.2.1
General Provisions

 
 
5.2.1.1
The Contractor shall coordinate with ASES as necessary for all Enrollment and
Disenrollment functions.

 
 
5.2.1.2
The Contractor shall enroll in the Plan all certified Eligible Persons within
the Service Regions upon receipt of notice from ASES that the individual is
eligible, as provided in this Contract.

 
 
5.2.1.3
The Contractor shall recognize Enrollees as enrolled as provided in, and
effective according to the timeframes specified in Section 4.4 of this Contract.

 
 
5.2.1.4
The Contractor shall accept all certified Eligible Persons into the Plan without
restrictions.  The Contractor shall not discriminate against individuals on the
basis of religion, gender, race, color, national origin, or sexual preference,
and will not use any policy or practice that has the effect of discriminating on
the basis of religion, gender, race, color, or national origin or on the basis
of health, health status, pre-existing condition, or need for health care
services.

 
5.2.2
General Enrollment Procedures for Certified Eligible Persons

 
 
5.2.2.1
The Contractor shall maintain adequate capacity in the Service Regions, to
ensure prompt and voluntary Enrollment of all Enrollees, on a daily basis and in
the order in which they apply.

 
 
5.2.2.2
The Contractor shall provide Enrollees with specific information allowing for
prompt, voluntary, and reliable Enrollment.

 
 
5.2.2.3
The Contractor shall use its Reasonable Efforts to maintain the functionality
and reliability of all systems necessary for Enrollment and Disenrollment as
provided in Article 17 of this Contract.

 
5.2.3
Enrollment Procedures with Respect to Potential Enrollees

 
 
5.2.3.1
ASES will initiate the Auto-Enrollment of all Potential Enrollees in the
following manner: (1) Group One will include all Potential Enrollees who became
Certified between April 1, 2011 and June 30, 2011; (2) Group Two will include
all Potential Enrollees who became Certified between January 1, 2011 and March
31, 2011; (3) Group Three will include all Potential Enrollees who became
Certified between October 1, 2010 and December 31, 2010.

 
 
5.2.3.2
The Effective Date of Enrollment for each Potential Enrollee group is as
follows: (1) Group One Effective Date of Enrollment is November 1, 2011; (2)
Group Two Effective Date of Enrollment is December 1, 2011; (3) Group Three
Effective Date of Enrollment is January 1, 2012. Any Potential Enrollee may
initiate the manual enrollment process prior to the assigned Auto-Enrollment
date by contacting the Contractor directly. If the Potential Enrollee visits the
Contractor’s office to enroll, the Contractor shall request that the Potential
Enrollee select a PMG and PCP.  During the visit, the Contractor shall issue to
the new Enrollee an Enrollee ID Card, a notice of Enrollment, an Enrollee
Handbook, and a Provider Directory; or, such notice, ID Card, Handbook, and
Provider Directory may be sent to the Enrollee via surface mail within five (5)
Business Days of the Enrollee’s visit to the Contractor’s office to enroll.

 
 
Page 36

--------------------------------------------------------------------------------

 
 
 
5.2.3.3
The notice of Enrollment that the Contractor issues pursuant to Section 5.2.3.2
of this Contract will clearly state the Effective Date of Enrollment.  The
notice of Enrollment will explain that the Enrollee is entitled to both physical
health services through the MiSalud Plan and behavioral services through the
MBHO.  The notice will inform the Enrollee of his or her limited right to
disenroll, per Section 5.4.3 of this Contract, and will explain that the
Enrollee has separate Disenrollment rights with respect to the physical health
services in the Plan and with respect to the behavioral services in the MiSalud
Program.  The notice of Enrollment shall inform the Enrollee that exercising the
right to disenroll means losing access to services under MiSalud.  The notice
shall advise the Enrollee of the Enrollee’s right to select a different PCP or
to change PMGs, as described in Section 5.3 of this Contract, and will encourage
the Enrollee to pursue this option, rather than Disenrollment, if he or she is
dissatisfied with care or services.

 
 
 
For Eligible Persons who access Emergency Services before completing the
Certification process, the Contractor shall notify the Eligible Person that
he/she must visit the Medicaid office to obtain Certification.

 
5.2.4
Procedures with Respect to Auto-Enrollment of Enrollees Other Than Newborns

 
 
5.2.4.1
Upon receipt from ASES of Certification of persons listed in Section 4.4.1.3 of
this Contract (Enrollees who lose and regain eligibility within two months) and
4.4.1.5 of this Contract (mothers who are minor dependents and re-apply for
MiSalud), the Contractor shall send the person, via surface mail, a notice that
he or she has been Auto-Enrolled; that he or she shall be Auto-Assigned to the
same PMG or PCP that he or she had during his or her previous Term of
Enrollment; that he or she shall have ninety (90) Calendar Days from the
Effective Date of Enrollment to disenroll from the Plan or the MBHO or to change
PMG without cause; and that he or she has the right to disenroll for cause, as
provided in Section 5.4.3.2 of this Contract.  The notice of Enrollment will
clearly state the Effective Date of Enrollment.  Such notice shall be issued
within five (5) Business Days of receipt of this information from ASES.

 
 
Page 37

--------------------------------------------------------------------------------

 
 
 
5.2.4.2
With the notice of Auto-Enrollment, the Contractor shall deliver the Enrollee ID
Card, Enrollee Handbook, and Provider Directory; or, if it is impracticable to
send these items in the same mailing, they shall be sent to the Enrollee via
surface mail within two (2) Business Days of the date of mailing of the notice
of Auto-Enrollment.

 
5.2.5
Procedures for Auto-Enrollment of Newborns

 
 
5.2.5.1
The Contractor shall notify ASES of any Enrollees who are expectant mothers,
promptly upon its being informed about the diagnosis of the pregnancy by a
Network Provider.

 
 
5.2.5.2
The Contractor shall promptly, upon learning that an Enrollee is an expectant
mother, mail a newborn Enrollment packet to the expectant mother (1) instructing
her to register the newborn with the Puerto Rico Medicaid Program within ninety
(90) Calendar Days of the newborn’s birth by providing the newborn’s birth
certificate; (2) notifying her that the newborn will be Auto-Enrolled in the
MiSalud Plan; (3) informing her that unless she visits the Contractor’s office
to select a PMG and PCP, the child will be Auto-Assigned to the mother’s PMG and
to a PCP who is a pediatrician; and (4) informing her that she will have ninety
(90) days after the child’s birth to disenroll the child from the Plan or the
MBHO or to change the child’s PMG and PCP, without cause.

 
 
5.2.5.3
The Contractor shall provide assistance to any expectant mother who contacts the
Contractor wishing to make a PCP and PMG selection for her newborn, per Section
5.3 of this Contract, and record that selection.

 
 
5.2.5.4
If the mother has not made a PCP and PMG selection at the time of the child’s
birth, the Contractor shall, within five (5) Business Days of becoming aware of
the birth, Auto-Assign the newborn to a PCP who is a pediatrician and to the
mother’s PMG.

 
 
5.2.5.5
Within seventy-two (72) hours of becoming aware of the birth of a child to an
Enrollee, the Contractor shall submit a newborn notification to ASES and to the
Puerto Rico Medicaid Program, using a standard form to be provided by ASES,.

 
 
5.2.5.6
If the mother has made a PCP and PMG selection on behalf of the newborn, per
Section 5.3.1.3 of this Contract, this information shall be included in the
newborn notification form.

 
 
5.2.5.7
The Contractor shall participate in any meeting, working group, or other
mechanism requested by ASES in order to ensure coordination among the
Contractor, ASES, and the Puerto Rico Medicaid Program in order to implement
newborn Auto-Enrollment.

 
 
Page 38

--------------------------------------------------------------------------------

 
 
5.2.6
Re-Enrollment Procedures

 
 
5.2.6.1
The Contractor shall inform Enrollees who are Medicaid- and CHIP Eligible
Persons and members of the Commonwealth Population of an impending
Redetermination.  Such notice shall be provided ninety (90) Calendar Days, sixty
(60) Calendar Days, and thirty (30) Calendar Days before the scheduled date of
the Redetermination.  The notice shall inform the Enrollee that, if he or she is
Recertified, his or her term of Enrollment in the Plan will automatically renew;
but that, effective as of the date of Recertification, he or she will have a
ninety- (90) day period in which he or she may disenroll from the Plan or from
the MBHO without cause or to change his or her PMG selection without cause.  The
notice shall advise Enrollees that Disenrollment will terminate the Enrollee’s
access to health services under the MiSalud Plan.

 
 
5.2.6.2
The Contractor shall provide Enrollees with sixty (60) Calendar Days written
notice before the start of each Term of Enrollment, as specified in Section
5.4.3.1 of this Contract, of the right to disenroll or to change PMG or PCP
during the first ninety (90) Calendar Days of the new Term of Enrollment.  The
notice shall specify that the right of Disenrollment applies separately to the
Contractor and to the MBHO.

 
 
5.2.6.3
Upon written request of ASES, the Contractor shall provide a report for a
specific period of time containing documentation that the Contractor has
furnished the notices required in this subsection 5.2.6 of this Contract.

 
 
5.2.6.4
The form letters used for the notices in Sections 5.2.6.1and 5.2.6.2 of this
Contract fall within the requirement in Section 6.2.1 of this Contract that the
Contractor seek advance written approval from ASES of certain documents

 
5.2.7
Specific Contractor Responsibilities Regarding Dual Eligible Beneficiaries. At
the time of Enrollment, the Contractor shall provide Enrollees who are
Medicaid-eligible and are also eligible for Medicare Part A or Part A and Part B
(“Dual Eligible Beneficiaries”) with the information about their Covered
Services and Co-Payments that is listed in Section 6.13 of this Contract.  In
determining whether an Enrollee is a Dual Eligible Beneficiary, the Contractor
must, in compliance with the ASES Normative Letter issued June 28, 2010, review
the MA-10 to determine whether the Enrollee is Medicaid-Eligible (see Section
1.3.1 of this Contract).  Members of the Commonwealth Population (see Section
1.3.1.3.1 of this Contract) who are Medicare-eligible shall not be considered
Dual Eligible Beneficiaries.

 
5.2.8
Enrollment Database

 
 
5.2.8.1
The Contractor shall maintain an Enrollment database that includes all Enrollees
in its knowledge, and contains, for each Enrollee, the information specified in
the carrier billing file/carrier eligibility file format agreed to by the
Parties.

 
 
Page 39

--------------------------------------------------------------------------------

 
 
 
5.2.8.2
The Contractor shall notify ASES within one (1) Business Day when the Enrollment
Database is updated to reflect a change in the place of residence of an
Enrollee.

 
 
5.2.8.3
The Contractor shall secure any authorization required from Enrollees under the
laws of Puerto Rico in order to allow the U.S. Department of Health and Human
Services, and ASES and its Agents to review Enrollee medical records, in order
to evaluate determine quality, appropriateness, timeliness and cost of services
performed under this Contract; provided that such authorization shall be limited
by the Contractor’s obligation to observe the confidentiality of Enrollee
patient information, as provided in Article 33.

 
5.2.9
Notification to ASES, the MBHO, and the PBM of New Enrollees and of Completed
Disenrollments

 
 
5.2.9.1
ASES shall notify Contractor, the MBHO, and the Pharmacy Benefits Manager
(“PBM”) of new Enrollees and of completed Disenrollments on a routine daily
basis. Such notification will be made through electronic transmissions.

 
 
5.2.9.2
The notification will include all new Enrollees as of the Business Day before
the notification is issued, and will be sent no later than the following
Business Day after the Enrollment process has been completed (as signified by
issuance of the Enrollee ID Card, either in person or by surface mail) or the
Disenrollment process has been complete (as signified by the issuance of a
Disenrollment notice).

 
 
5.2.9.3
In the event that the Contractor must update information previously submitted to
ASES about a new Enrollment, or that the Contractor must add a new Enrollee who
was previously omitted from the daily report, such update must occur the next
Business Day after the information is updated or a new Enrollee is added.  ASES
reserves the authority not to accept any new additions or corrections to
Enrollment data after sixty (60) Calendar Days past the Effective Date of
Enrollment stated in the Contractor’s notification to ASES.

 
5.2.10
Collaboration with MBHO. Within the limits set by federal and Puerto Rico law,
the Contractor shall provide to the MBHO any information relating to new
Enrollees that will assist the MBHO in its operations.

 
5.3
 
Selection and Change of a Primary Medical Group (“PMG”) and Primary Care
Physician (“PCP”)

 
5.3.1
Selection of a PMG and PCP

 
 
Page 40

--------------------------------------------------------------------------------

 
 
 
5.3.1.1
The Contractor shall, at the time of Auto-Enrollment as described in Sections
4.4.3.3, 5.2.3 and 5.2.4 of this Contract, Auto-Assign the Enrollee to a PCP and
PMG, bearing in mind the Enrollee’s needs as described in Section 5.3.1.2 of
this Contract.

 
 
5.3.1.2
When Auto-Assigning the Enrollee to a PCP, the Contractor shall choose a
physician other than, or in addition to, a general practice physician as their
PCP, as follows:

 
 
5.3.1.2.1
Women Enrollees will be recommended to choose an obstetrician / gynecologist as
a PCP.

 
 
5.3.1.2.2
Enrollees under 21 years of age will be recommended to choose a pediatrician as
a PCP.

 
 
5.3.1.2.3
Enrollees with chronic health conditions including heart failure, kidney
failure, or diabetes will be recommended to choose an internist as a PCP.

 
 
5.3.1.3
Per Section 5.2.5 of this Contract, following the Contractor’s notice to an
expectant mother of her child’s upcoming Auto-Enrollment in the MiSalud Plan,
the Contractor shall record any notice it receives from the mother concerning
the selection of a PCP or PMG for the child.  The Contractor shall ensure that
such selections take effect as of the date of the child’s birth.

 
 
5.3.1.4
Enrollee PCP and PMG selections shall take effect on the Effective Date of
Enrollment.

 
 
5.3.1.5
The Contractor shall provide the Enrollee with information related to PCPs and
PMGs in its MiSalud Plan (in accordance with Section 6.6 of this Contract) to
ensure that the Enrollee is informed that he or she can change its PCP and/or
PMG pursuant to Section 5.3.2 of this Contract.

 
5.3.2
Change of PMG or PCP

 
 
5.3.2.1
The Contractor shall permit Enrollees to change their PMG or PCP at any time for
cause.  The following shall constitute cause for change of PMG.

 
 
5.3.2.1.1
The Enrollee’s religious or moral convictions conflict with the services offered
by Providers in the PMG;

 
 
5.3.2.1.2
The Enrollee needs related services to be provided concurrently; not all
services are available within the Preferred Provider Network associated with a
PMG; and the Enrollee’s PCP or any other Provider has determined that receiving
the services separately could expose the Enrollee to an unnecessary risk; or

 
 
Page 41

--------------------------------------------------------------------------------

 
 
 
5.3.2.1.3
Other reasons, including poor quality of care, inaccessibility to Covered
Services, inaccessibility to Providers with the experience to take care of the
health care needs of the Enrollee.

 
 
5.3.2.2
The Contractor shall permit Enrollees to change their PMG or PCP for any reason,
within certain timeframes:

 
 
5.3.2.2.1
During the ninety (90) Calendar days following the Effective Date of Enrollment;

 
 
5.3.2.2.2
At least every twelve (12) months, following the ninety (90) Calendar days after
the Effective Date of Enrollment;

 
 
5.3.2.2.3
At any time, during time periods in which the Contractor is subject to
intermediate sanctions, as defined in 42 CFR 438.702(a)(3).

 
 
5.3.2.2.4
If a request to change PMGs is submitted to the Contractor on or before the
fifth day of a month, the change will become effective on the first day of the
following month.  If a change is filed after the fifth day of the month, the
change will be effective on the first day of the second succeeding month.

 
 
5.3.2.3
A Contractor may change an Enrollee’s PMG at the request of the PCP or other
Provider within that PMG, in limited situations, as follows:

 
 
5.3.2.3.1
The Enrollee’s continued participation in the PMG seriously impairs the PMG’s
ability to furnish services to either this particular Enrollee or other
Enrollees;

 
 
5.3.2.3.2
The Enrollee demonstrates a pattern of disruptive or abusive behavior that could
be construed as non-compliant and is not caused by a presenting illness; or

 
 
5.3.2.3.3
The Enrollee’s use of services constitutes Fraud or Abuse (for example, the
Enrollee has loaned his or her Enrollee ID Card to other persons to seek
services).

 
5.4
Disenrollment Responsibilities of the Contractor

 
5.4.1
Disenrollment occurs only (1) when ASES determines that an Enrollee is no longer
eligible for MiSalud; or (2) for any of the reasons listed in this Section 5.4
of this Contract.

 
5.4.2
Notice to Enrollee of Disenrollment

 
 
5.4.2.1
Disenrollment decisions are the responsibility of ASES; however, notice to
Enrollees of Disenrollment shall be issued by the Contractor.  The Contractor
shall issue such notice in person or via surface mail to the Enrollee within
five (5) Business Days of its receipt of a final Disenrollment decision from
ASES, as provided in Sections 5.4.3 and 5.4.4 of this Contract.

 
 
Page 42

--------------------------------------------------------------------------------

 
 
 
5.4.2.2
Each notice of Disenrollment shall include information concerning:

 
 
5.4.2.2.1
the Effective Date of Disenrollment;

 
 
5.4.2.2.2
the reason for the Disenrollment;

 
 
5.4.2.2.3
the Enrollee’s appeal rights, including the availability of the Grievance System
and of ASES’s Administrative Law Hearing process, as provided by Act 72 of
September 7, 1993;

 
 
5.4.2.2.4
the right to re-enroll in MiSalud upon receiving a Recertification from the
Puerto Rico Medicaid Program, if applicable; and

 
 
5.4.2.2.5
the Enrollee’s right, under the Conversion Clause in Section 5.5 of this
Contract, to apply for a direct payment policy from the Contractor.

 
 
5.4.2.3
The Contractor shall be responsible for processing any Disenrollment from the
MBHO that is distinct from a Disenrollment from the MiSalud Plan. If an Enrollee
requests Disenrollment from the MBHO, as provided in 42 CFR 438.56(c), or if the
MBHO wishes to request the Disenrollment of an Enrollee, as provided in 42 CFR
438.56(b), the MBHO shall convey the request to the Contractor, which shall
forward the request to ASES, within ten (10) Business Days of receipt of the
request, with a recommendation of the action to be taken (except that
Disenrollments without cause from the MBHO, during specific timeframes
established at 42 CFR 438.56(c)(2), shall be granted without any recommendation
from the MiSalud Plan).

 
5.4.3
Disenrollment at Enrollee Request

 
 
5.4.3.1
ASES shall make the final decision on Enrollee requests for Disenrollment.  An
Enrollee wishing to request Disenrollment must submit an oral or written request
to ASES or to the Contractor. If the request is made to the Contractor, the
Contractor shall forward the request to ASES, within ten (10) Business Days of
receipt of the request, with a recommendation of the action to be taken.

 
 
5.4.3.2
An Enrollee may request Disenrollment from the Plan without cause during the
ninety (90) Calendar Days following the Effective Date of Enrollment with the
Plan or the date that the Contractor sends the Enrollee notice of the
Enrollment, whichever is later.  An Enrollee may request Disenrollment without
cause every twelve (12) months thereafter.  In addition, an Enrollee may request
Disenrollment without cause in the event that ASES notifies the Enrollee that
Puerto Rico has imposed or intends to impose on the Contractor that sanction
pursuant to the applicable  intermediate sanctions set forth in 42 CFR
438.702(a)(3).

 
 
Page 43

--------------------------------------------------------------------------------

 
 
 
5.4.3.3
An Enrollee may request Disenrollment from the MiSalud Plan for cause at any
time.  The following constitute cause for Disenrollment by the Enrollee:

 
 
5.4.3.3.1
The Enrollee moves to a Service Region not administered by the Contractor, or
outside of Puerto Rico;

 
 
5.4.3.3.2
The Enrollee needs related services to be performed at the same time, and not
all related services are available within the General Network.  The Enrollee’s
PCP or another Provider in the Preferred Provider Network have determined that
receiving service separately would subject the Enrollee to unnecessary risk; and

 
 
5.4.3.3.3
Other acceptable reasons for Disenrollment at Enrollee request, per 42 CFR
438.56(d)(2), including, but not limited to, poor quality of care, lack of
Access to Covered Services, or lack of Providers experienced in dealing with the
Enrollee’s health care needs.  ASES shall determine whether the reason
constitutes cause.

 
 
5.4.3.4
If the Contractor fails to refer a Disenrollment request within the timeframe
specified in Section 5.4.3.1 of this Contract, or if ASES fails to make a
Disenrollment determination so that the Enrollee may be disenrolled by the first
day of the second month following the month when the Disenrollment request was
made, per Section 4.5.3 of this Contract, the Disenrollment shall be deemed
approved at that time.

 
 
5.4.3.5
If the Enrollee’s request for Disenrollment under this Section is denied, the
Contractor shall provide the Enrollee with a notice of the decision.  The notice
shall include the grounds for the denial and shall inform the Enrollee of his or
her right to use the Grievance System as provided in Article 14, and to have
access to an Administrative Law Hearing.

 
5.4.4
Disenrollment Initiated by the Contractor

 
 
5.4.4.1
The Contractor shall complete all paperwork required by ASES for the
Disenrollment of Enrollees it is seeking to disenroll.

 
 
5.4.4.2
ASES reserves authority to make all Disenrollment decisions; nonetheless, the
Contractor shall issue the notice of Disenrollment to the Enrollee (see Section
5.4.2 of this Contract).

 
 
5.4.4.3
The Contractor has a limited right to request that an Enrollee be disenrolled
without the Enrollee’s consent. The Contractor shall notify ASES upon
identification of an Enrollee who it knows or believes meets the criteria for
Disenrollment.

 
 
Page 44

--------------------------------------------------------------------------------

 
 
 
5.4.4.4
When requesting Disenrollment of an Enrollee for reasons described in Section
5.4.4.7 of this Contract, the Contractor shall document at least three (3)
interventions over a period of ninety (90) Calendar Days that occurred through
treatment, case management, and care coordination to resolve any difficulty
leading to the request.  The Contractor shall also provide evidence of having
given at least one (1) written warning to the Enrollee, certified return receipt
requested, regarding implications of his or her actions.

 
 
5.4.4.5
If the Enrollee has demonstrated abusive or threatening behavior as defined by
ASES, only one (1) Contractor intervention, and a subsequent written attempt to
resolve the difficulty, are required.

 
 
5.4.4.6
The Contractor shall submit Disenrollment requests to ASES, and the Contractor
shall honor all Disenrollment determinations made by ASES.  ASES’s decision on
the matter shall be final, conclusive and not subject to appeal by the
Contractor.

 
 
5.4.4.7
The following are acceptable reasons for the Contractor to request
Disenrollment:

 
 
5.4.4.7.1
The Enrollee’s continued Enrollment in the MiSalud Plan seriously impairs the
ability to furnish services to either this particular Enrollee or other
Enrollees;

 
 
5.4.4.7.2
The Enrollee demonstrates a pattern of disruptive or abusive behavior that could
be construed as non-compliant and is not caused by a presenting illness;

 
 
5.4.4.7.3
The Enrollee’s use of services constitutes Fraud or Abuse (for example, the
Enrollee has loaned his or her Enrollee ID Card to other persons to seek
services);

 
 
5.4.4.7.4
The Enrollee has moved out of Puerto Rico or out of the Contractor’s  Service
Regions;

 
 
5.4.4.7.5
The Enrollee is placed in a long-term care nursing facility or intermediate care
facility for the mentally retarded;

 
 
5.4.4.7.6
The Enrollee’s Medicaid or CHIP eligibility category changes to a category
ineligible for MiSalud; or

 
 
5.4.4.7.7
The Enrollee has died or has been incarcerated, thereby making him or her
ineligible for Medicaid or CHIP or otherwise ineligible for MiSalud.

 
 
5.4.4.8
The Contractor may not request Disenrollment for any discriminatory reason,
including but not limited to the following:

 
 
Page 45

--------------------------------------------------------------------------------

 
 
 
5.4.4.8.1
Adverse changes in an Enrollee’s health status;

 
 
5.4.4.8.2
Missed appointments;

 
 
5.4.4.8.3
Utilization of medical services;

 
 
5.4.4.8.4
Diminished mental capacity;

 
 
5.4.4.8.5
Pre-existing medical condition;

 
 
5.4.4.8.6
The Enrollee’s attempt to exercise his or her rights under the Grievance System;
or

 
 
5.4.4.8.7
Uncooperative or disruptive behavior resulting from the Enrollee’s special needs
(except when his or her continued enrollment in the MiSalud Plan seriously
impairs the entity’s ability to furnish services to either such Enrollee or
other Enrollees).

 
 
5.4.4.9
The request of one PMG to have an Enrollee assigned to a different PMG, per
Section 5.3.2.3 of this Contract, shall not be sufficient cause for the
Contractor to request that the Enrollee be disenrolled from the Plan.  Rather,
the Contractor shall, if possible, assign the Enrollee to a different and
available PMG within the Plan.

 
 
5.4.4.10
In the event that the Contractor seeks Disenrollment of an Enrollee, the
Contractor must notify the Enrollee of the availability of the Grievance System
and of ASES’s Administrative Law Hearing process, as provided by Act 72 of
September 7, 1993, as amended.

 
 
5.4.4.11
The Contractor shall maintain policies and procedures to comply with the Puerto
Rico Patient’s Bill of Rights Act and with the Medicaid Regulations at 42 CFR
438.100, to ensure that Enrollee’s exercise of Grievance rights does not
adversely affect the services provided to the Enrollee by the Contractor or by
ASES.

 
5.4.5
Use of the Contractor’s Grievance System. ASES may at its option require that
the Enrollee seek redress through the Contractor’s Grievance System before ASES
makes a determination on the Enrollee’s request for Disenrollment.  The
Contractor shall within two (2) Business Days inform ASES of the outcome of the
grievance process.  ASES may take this information into account in making a
determination on the request for Disenrollment.  The Grievance process must be
completed in time to permit the Disenrollment (if approved) to be effective in
accordance with the timeframe specified in Section 4.5.3 of this Contract; if
the process is not completed by that time, then the Disenrollment will be deemed
approved by ASES.

 
5.4.6
Disenrollment during Termination Hearing Process. If ASES notifies the
Contractor of its intention to terminate the Contract as provided in Article 34,
ASES may allow Enrollees to disenroll immediately without cause.  In the event
of such termination, ASES must provide Enrollees with the notice required by 42
CFR 438.10, listing their options for receiving services following the
Termination Date of the Contract.

 
 
Page 46

--------------------------------------------------------------------------------

 
 

 
5.5
Conversion Clause

 
5.5.1
If during the term of this Contract, an Enrollee is disenrolled from the MiSalud
Plan, the Enrollee shall have the right to subscribe to a direct payment policy
from the Contractor pursuant to the Contractor’s standard policies and
procedures.  The Contractor’s obligation to provide such a policy is limited as
provided in this Section 5.5.  The direct payment policy shall be issued by the
Contractor without imposing pre-existing condition bars or waiting periods.  The
Enrollee must request the subscription to a direct payment policy in writing,
and submit the first premium to the Contractor, on or before thirty-one (31)
Calendar Days after the Effective Date of Disenrollment, bearing in mind that:

 
 
5.5.1.1
Enrollment in the direct payment policy shall be at the option of the former
Enrollee.

 
 
5.5.1.2
The premium for the direct payment policy will be in accordance with the
Contractor’s rate then in effect, applicable to the form and benefits of the
direct payment policy, in accordance with the risk category applicable to the
former Enrollee, and the age reached on the Effective Date of Disenrollment from
the direct payment policy.

 
 
5.5.1.3
The direct payment policy shall also provide for coverage to any Dependent of
the former Enrollee, if such Dependent was considered an Eligible Person for
MiSalud as of the Effective Date of Disenrollment. At the option by the
Contractor, separate direct payment policies may be issued to cover family
members who were formerly MiSalud Enrollees, rather than enrolling such family
members in one policy.

 
5.5.2
If the Enrollee requests a direct payment policy in the timeframe provided in
this Section, the policy will be effective upon the Effective Date of
Disenrollment from MiSalud.

 
5.5.3
The Contractor will not be obligated to issue a direct payment policy covering a
person who has the right to receive similar services provided by any insurance
coverage or under the Medicare Program, if such benefits, jointly provided with
the direct payment policy, result in an excess of coverage (over insurance),
according to the standards of the Contractor.

 
5.5.4
[Intentionally left blank].

 
5.5.5
Subject to the conditions and limitations in this Section, a conversion to a
direct payment policy shall be granted only:

 
 
5.5.5.1
To Enrollees who are Disenrolled because they receive a Negative Redetermination
Decision from the Puerto Rico Medicaid Program; and

 
 
Page 47

--------------------------------------------------------------------------------

 
 
 
5.5.5.2
To Enrollees who are Disenrolled because they are no longer Eligible Persons as
defined in Section 1.3.1 of this Contract, regardless of whether their family
members who are MiSalud Enrollees remain eligible and continue to be enrolled.

 
5.5.6
If a former Enrollee under this Contract receives health services that are
covered services under the direct payment policy described in this Section, and
such services are rendered during the period when the former Enrollee is already
eligible to receive the direct payment policy pursuant to this Section but
before the policy is in effect, the benefits which he or she would have a right
to collect under such direct payment policy will be paid as a claim under the
direct payment policy, so long as the former Enrollee has requested the direct
payment policy as of the date such services are rendered and has paid the first
premium.

 
5.5.7
If any Enrollee under this Contract subsequently acquires the right to obtain a
direct payment policy, as provided in this Section 5.5 and is not notified of
the existence of this right at least fifteen (15) Calendar Days prior to the
expiration of the period in which the Enrollee may request the subscription to a
direct payment policy and pay its corresponding first premium, as provided in
Section 5.5.1, such Enrollee will be granted an additional period during which
time the Enrollee may request to be subscribed to a direct payment policy.  This
additional period does not imply the continuation of the Enrollee’s Enrollment
under this Contract. The additional period specified in this Section 5.5.7 will
expire fifteen (15) Calendar Days after the Enrollee is notified, but in no case
will it be extended beyond sixty (60) Calendar Days after the Disenrollment or
event of termination specified in sections 5.5.5 and 5.5.8 of this Contract,
respectively.  The notification of the additional period specified herein shall
be made in writing and handed to the Enrollee or mailed to the last known
address of the Enrollee. If the Enrollee is granted an additional period, as
provided herein, and if during such additional period the Enrollee submits the
written request and makes the first premium payment, the effective date of the
direct payment policy will be the termination of the health insurance coverage
under this Contract.

 
5.5.8
Subject to the other conditions stated in this Section 5.5, Enrollees will have
the right to conversion, up to the following dates:

 
 
5.5.8.1
The Enrollee’s Effective Date of Disenrollment;

 
 
5.5.8.2
The Termination Date of this Contract; or

 
 
5.5.8.3
The date of amendment of this Contract, if such an amendment eliminates the
Enrollee’s eligibility.

 
 
ARTICLE 6
ENROLLEE SERVICES

 
6.1
General Provisions

 
6.1.1
The Contractor shall ensure that Enrollees are aware of their rights and
responsibilities; how to obtain care; what to do in an emergency or urgent
medical situation; how to request a Grievance, Appeal, or Administrative Law
Hearing; and how to report suspected Fraud and Abuse.

 
 
Page 48

--------------------------------------------------------------------------------

 
 
6.1.2
The Contractor’s informational materials must convey to Enrollees the important
changes in the delivery of Covered Services reflected in the introduction of the
MiSalud Program, including the integration of physical and behavioral health
services and the concepts of Primary Medical Groups and Preferred Provider
Networks.

 
6.1.3
The information conveyed in the Contractor’s written materials shall conform
with ASES’s Universal Beneficiary Guidelines, included as Attachment 3 to this
Contract.

 
6.1.4
The Contractor shall convey information to Enrollees via written materials and
via telephone, internet, and face-to-face communications and shall allow
Enrollees to submit questions and to receive responses from the Contractor.

 
6.1.5
In developing informational materials on MiSalud, the Contractor shall remain
cognizant that MiSalud includes a mixed population of Enrollees.  In advising an
individual Enrollee about Enrollment, the scope of services, and cost-sharing,
Contractor shall provide information applicable to that Enrollee’s eligibility
category.  The Contractor shall ensure that the informational materials
disseminated to all MiSalud Enrollees accurately identify differences among the
categories of Eligible Persons.

 
6.1.6
The Contractor shall provide Enrollees with at least thirty (30) Calendar Days
written notice of any significant change in policies concerning Enrollees’
Disenrollment rights (see Section 5.4.3 of this Contract), right to change PMGs
or PCPs (see Section 5.3 of this Contract), or any significant change to any of
the items listed in Enrollee Rights and Responsibilities (Section 6.5 of this
Contract), regardless of whether ASES or the Contractor caused the change to
take place.  This Section 6.1.6 shall not be construed as giving the Contractor
the right to change its policies and procedures related to its services under
this Contract without prior written approval from ASES.

 
6.2
ASES Approval of All Written Materials

 
6.2.1
Except as otherwise provided below, written materials described in this Article
6 must be submitted to ASES for review at least thirty (30) Calendar days before
their printing and distribution, as required by Act 194 of August 2000.  This
requirement applies to:

 
 
6.2.1.1
The materials described in this Article 6 distributed to all Enrollees,
including the Enrollee Handbook;

 
 
6.2.1.2
Policy letters, coverage policy statements, or other communications about
Covered Services under MiSalud distributed to Enrollees; and

 
 
6.2.1.3
Standard letters and notifications, such as the notice of Enrollment required in
Section 5.2.3.2 of this Contract, the notice of Redetermination required in
Section 5.2.6.1 of this Contract, and the notice of Disenrollment required in
Section 5.4.2 of this Contract.

 
 
Page 49

--------------------------------------------------------------------------------

 
 
6.2.2
The Contractor shall provide ASES with advance notice of any changes made to
written materials that will be distributed to all Enrollees.  Notice shall be
provided to ASES at least thirty (30) Calendar Days before the effective date of
the change.  Within five (5) Business Days of receipt of the materials, ASES
will respond to the Contractor’s submission with either an approval of the
materials, recommended modifications, or a notification that more review time is
required.  If the Contractor receives no response from ASES within ten (10)
Business Days of ASES’s receipt of the materials, the materials shall be deemed
approved.  Except as otherwise provided in this Section, the Contractor may
distribute the revised written materials only upon written approval of the
changes from ASES.

 
6.3
Requirements for Written Materials

 
6.3.1
The Contractor shall make all written materials available in alternative formats
and in a manner that takes into consideration the Enrollee’s special needs,
including Enrollees who are visually impaired or have limited reading
proficiency.  The Contractor shall notify all Enrollees that information is
available in alternative formats, and shall instruct them how to access those
formats.

 
6.3.2
Except as provided in Section 6.4 of this Contract (Enrollee Handbook), the
Contractor shall make all written information available in Spanish, with a
language block in English, explaining (1) that the Enrollee may access an
English translation of the information if needed; and (2) that the Contractor
will provide oral interpretation services into any language other than Spanish
or English, if needed.  Such translation or interpretation shall be provided by
the Contractor at no cost to the Enrollee. The language block shall comply with
42 CFR 438.10(c)(2).

 
6.3.3
If oral interpretation services are required in order to explain the Benefits
covered under MiSalud to an Enrollee or Potential Enrollee who does not speak
either English or Spanish, the Contractor must, at its own cost, make such
services available in a third language, in compliance with 42 CFR 438.10(c)(4).

 
6.3.4
All written materials shall be worded such that they are understandable to a
person who reads at the fourth (4th) grade level.

 
6.3.5
Within ninety (90) Calendar Days of a notification from ASES that ASES has
identified a prevalent language other than Spanish or English (with “prevalent
language” defined as a language that is the primary language of more than five
percent (5%) of the population of Puerto Rico), all vital Contractor documents
shall be translated into and made available in such language.

 
6.4
Enrollee Handbook Requirements

 
6.4.1
The Contractor shall produce at its sole cost, and shall mail to all new
Enrollees, an Enrollee Handbook including information on both physical and
behavioral health services offered under MiSalud.  The Contractor shall collect
from the MBHO the information on behavioral health services needed to compile
the Enrollee Handbook.  The Contractor shall distribute the Handbook either
simultaneously with the notice of Enrollment referenced in Section 5.2.3.2 of
this Contract or within five (5) Calendar Days of sending the notice of
Enrollment via surface mail.

 
 
Page 50

--------------------------------------------------------------------------------

 
 
6.4.2
The Contractor shall either:

 
 
6.4.2.1
Mail to all Enrollees an Enrollee Handbook at least annually on July 1, after
the initial distribution of the Handbook; or

 
 
6.4.2.2
At least annually as required by 42 CFR 438.10(i), on July 1 mail to all
Enrollees a Handbook supplement that includes information on the following:

 
 
6.4.2.2.1
The Contractor’s service area;

 
 
6.4.2.2.2
Benefits covered under MiSalud in the Service Regions;

 
 
6.4.2.2.3
Any cost-sharing imposed by ASES; and

 
 
6.4.2.2.4
To the extent available, quality and performance indicators, including Enrollee
satisfaction.

 
6.4.3
The Contractor shall use the Universal Beneficiary Guide, provided by ASES and
included as Attachment 3 to this Contract, as a model for its Handbook; however,
the Contractor shall ensure that its Handbook meets all the requirements listed
in this Section 6.4.

 
6.4.4
Pursuant to the requirements set forth in 42 CFR 438.10, the Enrollee Handbook
shall include, at a minimum, the following:

 
 
6.4.4.1
A table of contents;

 
 
6.4.4.2
An explanation of the purpose of the Enrollee ID Card and a warning that
transfer of the card to another person constitutes Fraud;

 
 
6.4.4.3
Information about the role of the PCP and how to choose a PCP;

 
 
6.4.4.4
Information about the PMG, how to choose a PMG, and which Benefits may be
accessed through the PMG;

 
 
6.4.4.5
Information about the Preferred Provider Network associated with the Enrollee’s
PMG, and the benefits of seeking services within the PPN;

 
 
6.4.4.6
Information about the circumstances under which Enrollees may change to a
different PMG;

 
 
Page 51

--------------------------------------------------------------------------------

 
 
 
6.4.4.7
Information about what to do when family size changes, including the
responsibility of new mothers who are Medicaid Eligible to register their
newborn with the Puerto Rico Medicaid Program and to apply for Enrollment of the
newborn;

 
 
6.4.4.8
Appointment procedures;

 
 
6.4.4.9
Information on Benefits and Covered Services, including how the scope of
Benefits and Covered Services differs between Medicaid- and CHIP Eligible
Persons and Other Eligible Persons;

 
 
6.4.4.10
An explanation of the integration of physical and behavioral health services
under MiSalud, and the availability of behavioral health Providers within the
PPN;

 
 
6.4.4.11
Information on how to access local resources for Non-Emergency Medical
Transportation (NEMT);

 
 
6.4.4.12
An explanation of any service limitations or exclusions from coverage;

 
 
6.4.4.13
Information on where and how Enrollees may access benefits not available from or
not covered by the MiSalud Plan;

 
 
6.4.4.14
The Medical Necessity definition used in determining whether services will be
covered (see Section 7.2 of this Contract);

 
 
6.4.4.15
A description of all pre-certification, Prior Authorization or other
requirements for treatments and services;

 
 
6.4.4.16
The policy on Referrals for specialty care and for other Covered Services not
furnished by the Enrollee’s PCP;

 
 
6.4.4.17
Information on how to obtain services when the Enrollee is outside the
Contractor’s Service Regions;

 
 
6.4.4.18
Information on how to obtain after-hours coverage;

 
 
6.4.4.19
An explanation of cost-sharing, including

 
 
6.4.4.19.1
the differences in cost-sharing responsibilities between Medicaid- and CHIP
Eligible Persons and Other Eligible Persons, and

 
 
6.4.4.19.2
the cost-sharing responsibilities of Dual Eligible Beneficiaries, as well as the
other information for Dual Eligible Beneficiaries listed in Section 6.13 of this
Contract;

 
 
6.4.4.20
The geographic boundaries of the Service Regions;

 
 
Page 52

--------------------------------------------------------------------------------

 
 
 
6.4.4.21
Notice of all appropriate mailing addresses and telephone numbers to be utilized
by Enrollees seeking information or authorization, including the Contractor’s
toll-free telephone line and Web site address;

 
 
6.4.4.22
A description of Utilization Management policies and procedures used by the
Contractor;

 
 
6.4.4.23
A description of Enrollee rights and responsibilities as described in Section
6.5 of this Contract;

 
 
6.4.4.24
The policies and procedures for Disenrollment, including when Disenrollment may
be requested without Enrollee consent by the Contractor and information about
Enrollee’s right to request Disenrollment, and including notice of the fact that
the Enrollee will lose access to services under MiSalud if he or she chooses to
disenroll;

 
 
6.4.4.25
Information on Advance Directives, including the right of Enrollees to file
directly with ASES or with the Puerto Rico Office of the Patient Advocate,
complaints concerning Advance Directive requirements listed in Section 7.10 of
this Contract;

 
 
6.4.4.26
A statement that additional information, including the Provider guidelines and
information on the structure and operation of the MiSalud Plan and the Physician
Incentive Plan, shall be made available to Enrollees upon request;

 
 
6.4.4.27
Information on the extent to which, and how, after-hours and emergency coverage
are provided, including the following:

 
 
6.4.4.27.1
What constitutes an Emergency Medical Condition;

 
 
6.4.4.27.2
The fact that Prior Authorization is not required for Emergency  Services;

 
 
6.4.4.27.3
Notice that

 
 
6.4.4.27.3.1
For Medicaid and CHIP Eligible Persons,

 
 
6.4.4.27.3.1.1
No Co-Payments shall be charged for the treatment of an Emergency Medical
Condition;

 
 
6.4.4.27.3.1.2
No Co-Payments shall be charged for CHIP children under eighteen years of age
under any circumstances;

 
 
6.4.4.27.3.1.3
No Co-Payments will be charged for Indians; and

 
 
Page 53

--------------------------------------------------------------------------------

 
 
 
6.4.4.27.3.1.4
Co-Payments apply to emergency room services outside the Enrollee’s PPN to treat
a condition that does not meet the definition of Emergency Medical Condition set
forth in this Contract, but by using the Tele MiSalud service (see Section 6.8
of this Contract), the Enrollee may avoid a Co-Payment for such services; and

 
 
6.4.4.27.3.2
For Other Eligible Persons, Co-Payments apply to Emergency Services outside the
Enrollee’s PPN, but the Enrollee may avoid a Co-Payment by using the Tele
MiSalud service (see Section 6.8 of this Contract).

 
 
6.4.4.27.4
The process and procedures for obtaining Emergency Services, including the use
of the 911 telephone systems or its local equivalent;

 
 
6.4.4.27.5
The scope of Post-Stabilization Services offered under the Plan;

 
 
6.4.4.27.6
The locations of emergency rooms and other locations at which Providers and
hospitals furnish Emergency Services and Post-Stabilization Services covered
herein; and

 
 
6.4.4.27.7
The fact that an Enrollee has a right to use any hospital or other setting for
Emergency Services;

 
 
6.4.4.28
An explanation of the Redetermination process, including

 
 
6.4.4.28.1
Disenrollment as a consequence of a Negative Redetermination Decision, and

 
 
6.4.4.28.2
The Re-Enrollment period that follows a new Certification; and

 
 
6.4.4.29
Information on the Contractor’s Grievance Systems policies and procedures, as
described in Article 14 of this Contract.  This description must include the
following:

 
 
6.4.4.29.1
The right to file a Grievance and Appeal with the Contractor;

 
 
6.4.4.29.2
The requirements and timeframes for filing a Grievance or Appeal with the
Contractor;

 
 
6.4.4.29.3
The availability of assistance in filing a Grievance or Appeal with the
Contractor;

 
 
6.4.4.29.4
The toll-free numbers that the Enrollee can use to file a Grievance or an Appeal
with the Contractor by phone;

 
 
Page 54

--------------------------------------------------------------------------------

 
 
 
6.4.4.29.5
The right to an Administrative Law Hearing, the method for obtaining a hearing,
and the rules that govern representation at the hearing;

 
 
6.4.4.29.6
Notice that if the Enrollee files an Appeal or a request for an Administrative
Law Hearing and requests continuation of services, the Enrollee may be required
to pay the cost of services furnished while the Appeal is pending, if the final
decision is adverse to the Enrollee;

 
 
6.4.4.29.7
Any Appeal rights that Puerto Rico chooses to make available to Providers to
challenge the failure of the Contractor to cover a service;

 
 
6.4.4.29.8
Instructions on how an Enrollee can report suspected Fraud on the part of a
Provider, and protections that are available for whistleblowers; and

 
 
6.4.4.29.9
Information on the family planning services provided by the Puerto Rico Health
Department.

 
6.4.5
The Enrollee Handbook shall be submitted to ASES for review and prior written
approval.  Submission of the Handbook by the Contractor shall be in accordance
with the timeframes specified in Attachment 12 to this Contract (Initial
Deliverable Due Dates).

 
6.4.6
The Contractor shall be responsible for producing the Enrollee Handbook in both
English and Spanish.

 
6.5
Enrollee Rights and Responsibilities

 
 
The Contractor shall have written policies and procedures regarding the rights
of Enrollees and shall comply with any applicable federal and Puerto Rico laws
and regulations that pertain to Enrollee rights, including those set forth in 42
CFR 438.100 and in the Puerto Rico Patient’s Bill of Rights Act 194 of August
25, 2000; the Puerto Rico Mental Health Law of October 2, 2000, as amended and
implemented; and Law 11 of April 11, 2001, creating the Office of the Patient
Advocate.  These rights shall be included in the Enrollee Handbook.  At a
minimum, the policies and procedures shall specify the Enrollee’s right to:

 
6.5.1
Receive information pursuant to 42 CFR 438.10;

 
6.5.2
Be treated with respect and with due consideration for the Enrollee’s dignity
and privacy;

 
6.5.3
Have all records and medical and personal information remain confidential,
except to the extent it may be or must be disclosed by law.

 
6.5.4
Receive information on available treatment options and alternatives, presented
in a manner appropriate to the Enrollee’s condition and ability to understand;

 
 
Page 55

--------------------------------------------------------------------------------

 
 
6.5.5
Participate in decisions regarding his or her health care, including the right
to refuse treatment;

 
6.5.6
Be free from any form of restraint or seclusion as a means of coercion,
discipline, convenience or retaliation, as specified in 42 CFR 482.13(e) and
other federal regulations on the use of restraints and seclusion;

 
6.5.7
Request and receive a copy of his or her Medical Records pursuant to 45 CFR
Parts 160 and 164, subparts A and E, and request to amend or correct the record,
as specified in 45 CFR 164.524 and 164.526, respectively;

 
6.5.8
Be furnished health care services in accordance with 42 CFR 438.206 through
438.210;

 
6.5.9
Freely exercise his or her rights, including those related to filing a Grievance
or Appeal, and that the exercise of these rights will not adversely affect the
way the Enrollee is treated;

 
6.5.10
Not be held liable for the Contractor’s debts in the event of insolvency; not be
held liable for the Covered Services provided to the Enrollee for which ASES
does not pay the Contractor; not be held liable for Covered Services provided to
the Enrollee for which ASES or the MiSalud Plan does not pay the Provider that
furnishes the services; and not be held liable for payments of Covered Services
furnished under a contract, Referral, or other arrangement to the extent that
those payments are in excess of amount the Enrollee would owe if the Provider
provided the services directly; and

 
6.5.11
Only be responsible for cost-sharing in accordance with 42 CFR 447.50 through 42
CFR 447.59.

 
6.6
Provider Directory

 
6.6.1
The Contractor shall produce and shall mail to all new Enrollees a Provider
Directory that includes information on both physical and behavioral health
service Providers under MiSalud.  The Contractor shall collect from the MBHO the
information on behavioral health Providers needed in order to compile the
Provider Directory.  The Contractor shall distribute the Provider Directory by
delivering it at the time of Certification in person, or, if this is
impractical, by sending it via surface mail, within five (5) Calendar Days of
sending the notice of Enrollment referenced in Section 5.2.3.2 of this Contract.

 
6.6.2
The Contractor shall produce and distribute annual updates of the Provider
Directory to all Enrollees.

 
6.6.3
The Contractor shall make the Provider Directory available on its Web site.

 
6.6.4
The Provider Directory shall include names, locations, office hours, and
telephone numbers of current Network Providers.  This includes, at a minimum,
information, sorted by Service Region, on PCPs, specialists, dentists, FQHCs and
RHCs, behavioral health and substance abuse Providers affiliated with the MBHO
in each Service Region, and hospitals. The Provider Directory shall also
identify providers that are not accepting new patients.

 
 
Page 56

--------------------------------------------------------------------------------

 
 
6.6.5
The Provider Directory shall group Providers according to the PMG Preferred
Provider Network with which they are affiliated.

 
6.6.6
The Contractor shall submit the Provider Directory to ASES for review and prior
approval in the timeframe specified in Attachment 12 to this Contract.

 
6.6.7
The Contractor shall update and amend the Provider Directory on its Web site
within five (5) Business Days of any changes.

 
6.6.8
On a monthly basis, the Contractor shall submit to ASES any changes and edits to
the Provider Directory, including any changes supplied to the Contractor by the
MBHO.  Such changes shall be submitted electronically in the format specified by
ASES.

 
6.7
Enrollee Identification (ID) Card

 
6.7.1
The Contractor shall furnish to all new Enrollees an Enrollee ID Card.  The card
shall be made of durable plastic material and shall be delivered at the time of
Enrollment in person, or, if this is impractical, by sending the Enrollee ID
Card sent to the Enrollee via surface mail within two (2) Calendar Days of
sending the notice of Enrollment referenced in Section 5.2.3.2 of this Contract.

 
6.7.2
The Enrollee ID Card must, at a minimum, include the following information:

 
 
6.7.2.1
The “MiSalud” logo;

 
 
6.7.2.2
The Enrollee’s name;

 
 
6.7.2.3
A designation of the Enrollee as a Medicaid Eligible, CHIP Eligible, or Other
Eligible Person;

 
 
6.7.2.4
The Enrollee’s Medicaid identification number, or CHIP identification number;

 
 
6.7.2.5
The Enrollee’s Plan group number;

 
 
6.7.2.6
If the Enrollee is eligible for MiSalud as a Dependent, the Enrollee’s
relationship to the principal Enrollee;

 
 
6.7.2.7
The Effective Date of Enrollment in MiSalud;

 
 
6.7.2.8
The master patient index;

 
 
Page 57

--------------------------------------------------------------------------------

 
 
 
6.7.2.9
The applicable Co-Payment levels for various services outside the Enrollee’s
PPN, and the assurance that no Co-Payment will be charged for the treatment of
an Emergency Medical Condition for a Medicaid Eligible Person and for CHIP
children under eighteen (18) years of age, no co-payments will be charged under
any circumstances;

 
 
6.7.2.10
The PCP’s and the PMG’s names;

 
 
6.7.2.11
The name and telephone number(s) of the Contractor;

 
 
6.7.2.12
The twenty-four (24) hour, seven (7) day a week toll-free Tele MiSalud Medical
Advice Service phone number;

 
 
6.7.2.13
A notice that the Enrollee ID Card may under no circumstances be used by a
person other than the identified Enrollee; and

 
 
6.7.2.14
Instructions for emergencies.

 
6.7.3
The Contractor shall reissue the Enrollee ID Card in the following situations
and timeframes:

 
 
6.7.3.1
within ten (10) Calendar Days of notice if an Enrollee reports a lost, stolen or
damaged ID Card and requests a replacement;

 
 
6.7.3.2
within ten (10) Calendar Days of notice if an Enrollee reports a name change;

 
 
6.7.3.3
within twenty (20) Calendar Days of the effective date of a change of PMG or
change or addition of PCP, as provided in Section 5.3.2 of this Contract.

 
6.7.4
The Contractor may charge a fee of $5 to replace lost, damaged, or stolen
Enrollee ID Cards; provided, however, that the Contractor may not charge a
replacement fee because of a name change or change of PMG or PCP, and that the
Contractor may not charge a replacement fee in any circumstance for Medicaid and
CHIP Eligible Persons.

 
6.7.5
The Contractor shall submit a front and back sample Enrollee ID Card to ASES for
review and approval according to the timeframe specified in Attachment 12 to
this Contract.  Any subsequent changes to Enrollee ID Card must be previously
approved in writing by ASES.

 
6.7.6
The Contractor must require an Enrollee to surrender his or her ID Card in each
of the following events:

 
 
6.7.6.1
the Enrollee is disenrolled;

 
 
Page 58

--------------------------------------------------------------------------------

 
 
 
6.7.6.2
the Enrollee requests a change to his or her PCP or PMG, and is therefore issued
a new Enrollee ID Card; or

 
 
6.7.6.3
the Enrollee requests a new ID Card because his or her existing card is damaged.

 
6.7.7
In the event ASES requires that the Contractor issue new Enrollee ID Cards to
all or part of the Enrollee population as a result of a change in the Enrollees’
MBHO or  PBM at any time during the Contract Term, ASES shall cover all costs
related to the production and delivery of such cards.

 
6.8
Tele MiSalud (Toll Free Telephone Service)

 
6.8.1
The Contractor shall operate a toll-free telephone number, “Tele MiSalud,”
equipped with caller identification and automatic call distribution equipment
capable of handling the expected volume of calls. Tele MiSalud shall have two
components:

 
 
6.8.1.1
An Information Service to respond to questions, concerns, inquiries, and
complaints regarding MiSalud from the Enrollee or the Enrollee’s family; and

 
 
6.8.1.2
A Medical Advice Service to advise Enrollees about how to resolve medical or
behavioral health concerns.

 
6.8.2
The Contractor shall establish, operate, monitor and support an automated call
distribution system for Tele MiSalud that supports, at a minimum:

 
 
6.8.2.1
Capacity to handle the call volume;

 
 
6.8.2.2
A daily analysis of the quantity, length, and types of calls received;

 
 
6.8.2.3
A daily analysis of the amount of time it takes to answer the call, Blocked
Calls, and Abandoned Calls;

 
 
6.8.2.4
The ability to measure average waiting time; and

 
 
6.8.2.5
The ability to monitor calls from a location by a third party, including ASES.

 
6.8.3
Hours of Operation. Each service shall be made available as follows:

 
 
6.8.3.1
The Information Service shall be fully staffed between the hours of 7:00 a.m.
and 7:00 p.m., Monday through Friday, excluding Puerto Rico holidays.  The
Contractor shall have an automated system available between the hours of 7:00
p.m. and 7:00 a.m. Puerto Rico time Monday through Friday and at all hours on
weekends and holidays.  This automated system must provide callers with
operating instructions on what to do in case of an emergency and shall include,
at a minimum, a voice mailbox for callers to leave messages.  The Contractor
shall ensure that the voice mailbox has the required capacity to receive all
messages.  A Contractor’s representative shall reply to one hundred percent
(100%) of messages by the next Business Day.

 
 
Page 59

--------------------------------------------------------------------------------

 
 
 
6.8.3.2
The Medical Advice Service shall be fully staffed and available to Enrollees
twenty-four (24) hours per day, seven (7) days per week.

 
6.8.4
Staffing

 
 
6.8.4.1
The Contractor shall be responsible for the required staffing of Tele MiSalud
with individuals who are able to communicate effectively with MiSalud Enrollees.

 
 
6.8.4.2
The Contractor shall make key staff responsible for operating Tele MiSalud
available to meet with ASES staff on a regular basis, as requested by ASES, to
review reports and all other obligations under the Contract relating to Tele
MiSalud.

 
 
6.8.4.3
The Contractor shall hire and train adequate staff by the Implementation Date of
the Contract. The training program shall include, but is not limited to,
systems, policies and procedures, and telephone scripts.

 
 
6.8.4.4
For the Information Service, the Contractor shall ensure that call center
attendants have the necessary training to respond to Enrollee questions,
concerns, inquiries, and complaints from the Enrollee or the Enrollee’s family
relating to this Contract, including but not limited to Covered Services,
Grievances and Appeals, the Provider Network, and Enrollment and Disenrollment.

 
 
6.8.4.5
For the Medical Advice Service, the Contractor shall ensure that call center
attendants are registered nurses with the necessary training to advise Enrollees
about appropriate steps they should take to resolve a medical or behavioral
health complaint or concern.

 
 
6.8.4.6
The Contractor shall ensure that Tele MiSalud call center staff are trained to
identify behavioral health concerns and, where appropriate, to transfer Enrollee
callers to the MBHO’s Call Center for assistance.  Tele MiSalud shall be
equipped with the capacity to effect a “warm transfer” to the MBHO’s Call Center
for behavioral health advice.

 
 
6.8.4.7
The Contractor shall ensure that Tele MiSalud call center staff is trained to
identify situations in which an Enrollee may need services that are offered
through the Puerto Rico Health Department rather than through MiSalud, and Tele
MiSalud staff shall provide the Enrollee with information on where to access
these services.

 
 
Page 60

--------------------------------------------------------------------------------

 
 
 
6.8.4.8
The Contractor shall ensure that Tele MiSalud call center staff is trained to
provide to Medicaid and CHIP Eligible Enrollees information on how to access any
local NEMT resources, to enable an Enrollee without available transportation to
receive Medically Necessary services.

 
 
6.8.4.9
The Contractor shall ensure that Tele MiSalud call center staff are trained to
process and fulfill requests by Enrollees to receive, by surface mail, the
Enrollee Handbook, the Provider Directory, or the Provider guidelines.  The
Contractor shall fulfill such requests by mailing the requested document within
five (5) Business Days of the request.

 
6.8.5
The Contractor may provide the Information Service and the Medical Advice
Service as separate phone lines with a “warm transfer” capability, or as
separate dialing options within one phone line.  “Warm transfer” refers to the
process of an agent connecting a caller to a third-party contact.  Once the
third-party contact has answered, the agent introduces himself to the contact
and provides the caller’s necessary information.  The agent stays on the line to
confirm that the third-party contact and the caller have connected before the
agent disconnects.

 
6.8.6
The Contractor shall have the capability of making out-bound calls.

 
6.8.7
Tele MiSalud shall be equipped to handle calls in Spanish and English, as well
as, through a telecommunication device for the deaf (TDD), calls from Enrollees
who are hearing-impaired. For callers who do not speak either English or
Spanish, the Contractor shall provide interpreter services free of charge to
Enrollees. The Contractor shall not permit Enrollees’ family members, especially
minor children, or friends to provide oral interpreter services, unless
specifically requested by the Enrollee.

 
6.8.8
The Contractor shall (i) record calls on a random basis following its standard
call center protocols, and (ii) document all calls, identifying the date and
time, the type of call, the reason for the call and the resolution of the call.

 
6.8.9
The Contractor shall generate a call identification number for each phone call
made by an Enrollee to the Medical Advice Service.  Enrollees who use this
service to seek advice on their health condition before visiting the emergency
room will not be responsible for any Co-Payment otherwise imposed for emergency
room visits (as provided under Section 7.11.4 of this Contract) outside the
Enrollee’s PPN, provided that the Enrollee presents his or her Tele MiSalud call
identification number at the emergency room.  No Co-Payment shall be imposed on
a Medicaid or CHIP Eligible Enrollee for the treatment of an Emergency Medical
Condition (regardless of whether the Enrollee uses the Medical Advice
Service).  The Medical Advice Service does not apply to services outside of
Puerto Rico.

 
6.8.10
The Contractor shall develop Tele MiSalud policies and procedures, including
staffing, training, hours of operation, access and response standards,
transfers/referrals, monitoring of calls via recording and other means, and
compliance with other performance standards.

 
 
Page 61

--------------------------------------------------------------------------------

 
 
6.8.11
The Contractor shall develop Tele MiSalud Quality Criteria and Protocols.  These
protocols shall, at a minimum,

 
 
6.8.11.1
Measure and monitor the accuracy of responses and phone etiquette in Tele
MiSalud (including through recording of phone calls) and take corrective action
as necessary to ensure the accuracy of responses and appropriate phone etiquette
by staff;

 
 
6.8.11.2
Provide for quality calibration sessions between the Contractor’s staff and
ASES;

 
 
6.8.11.3
Require that, on a monthly basis, the Average Speed of Answer is at least eighty
percent (80%) of calls answered within thirty (30) seconds;

 
 
6.8.11.4
Require that, on a monthly basis, the Blocked Call rate does not exceed three
percent (3%) of all calls from or relating to Enrollees or Potential Enrollees;
and

 
 
6.8.11.5
Require that, on a monthly basis, the rate of Abandoned Calls does not exceed
five percent (5%) of all calls from or relating to Enrollees or Potential
Enrollees.

 
 
These standards serve as a minimum for each Tele MiSalud service.  The
Contractor may elect to establish more rigorous performance standards.  The
Contractor may elect to establish different quality criteria for the Medical
Advice Service than for the Information Service; provided, however, that in that
event, the standards governing the Medical Advice Service must be stricter than
the standards for the Information Service.

 
6.8.12
The Contractor must develop and implement a Tele MiSalud outreach program to
educate Enrollees about the Tele MiSalud service and to encourage its use (the
“Tele MiSalud Outreach Program”).  The Tele MiSalud Outreach Program shall
include, at a minimum, the following components:

 
 
6.8.12.1
A section on Tele MiSalud in the Enrollee Handbook;

 
 
6.8.12.2
Contact information for Tele MiSalud on the Enrollee ID Card and on the
Contractor’s Web site; and

 
 
6.8.12.3
Informational flyers on Tele MiSalud to be placed in the offices of the
Contractor and the Network Providers.

 
 
Each document or communication included in this Tele MiSalud Outreach Program
must explain that (1) by using the Medical Advice Service before visiting the
emergency room, and presenting their call identification number at the emergency
room, Enrollees can avoid any emergency room Co-Payments otherwise applicable
under Section 7.11.4 of this Contract for services outside the PPN; and (2) no
Co-Payment shall be imposed for the treatment of an Emergency Medical Condition
for a Medicaid or CHIP Eligible Person.  All written materials included in the
Tele MiSalud Outreach Program must be written at a fourth- (4th) grade reading
level and must be available in Spanish and English.

 
 
Page 62

--------------------------------------------------------------------------------

 
 
6.8.13
The Contractor shall prepare scripts addressing the questions expected to arise
most often for both the Information Service and the Medical Advice Service.  The
Contractor shall submit these scripts to ASES for review and approval according
to the timeframe specified in Attachment 12 to this Contract. It is the
responsibility of the Contractor to maintain and update these scripts and to
ensure that they are developed at the fourth (4th) grade reading level. The
Contractor shall submit revisions to the script to ASES for approval prior to
use, pursuant to Section 6.2 of this Contract.

 
6.8.14
The Contractor shall submit the following written materials referred to in this
Section 6.8 to ASES for review and approval according to the timeframe specified
in Attachment 12 to this Contract and any subsequent changes to the following
must be previously approved in writing by ASES, which approval shall not be
unreasonably withheld, conditioned or delayed:

 
 
6.8.14.1
Tele MiSalud policies and procedures;

 
 
6.8.14.2
Tele MiSalud quality criteria and protocols;

 
 
6.8.14.3
Tele MiSalud Outreach Program; and

 
 
6.8.14.4
Training materials for Tele MiSalud call center employees.

 
6.9
Internet Presence / Web Site

 
6.9.1
The Contractor shall provide on its Web site general and up-to-date information
about MiSalud and about the MiSalud Plan, including the Provider Network,
customer services, Tele MiSalud, and its Grievance System.  The Enrollee
Handbook and the Provider Directory shall be available on the Web site.

 
6.9.2
The Contractor shall maintain an Enrollee portal that allows Enrollees to access
a searchable Provider Directory that shall be updated within five (5) Business
Days to reflect any change to the Provider Network.

 
6.9.3
The Web site must have the capability for Enrollees to submit questions and
comments to the Contractor and receive responses.  The Contractor shall reply to
Enrollee questions within two (2) Business Days.

 
6.9.4
The Web site must comply with the marketing policies and procedures and with
requirements for written materials described in Sections 6.2 and 6.3 of this
Contract and must be consistent with applicable Puerto Rico and federal laws.

 
 
Page 63

--------------------------------------------------------------------------------

 
 
6.9.5
The Contractor shall submit Web site screenshots to ASES for review and approval
of information on the website relating to the MiSalud Program according to the
timeframe specified in Attachment 12 to this Contract.  Any subsequent changes
to Contractor’s Web site relating to the MiSalud Program must be previously
approved in writing by ASES, which approval shall not be unreasonably withheld,
conditioned or delayed.

 
6.9.6
The Contractor’s Web site shall provide secured online access to the Enrollee’s
historical and current information.

 
6.9.7
The Contractor’s Web site shall prominently feature a link to the MiSalud Web
site of ASES, www.misaludpuertorico.com; and to the ASES Web site,
www.asespr.org.

 
6.10
Cultural Competency

 
6.10.1
In accordance with 42 CFR 438.206, the Contractor shall have a comprehensive
written cultural competency plan describing how the Contractor will ensure that
services are provided in a culturally competent manner to all Enrollees (the
“Cultural Competency Plan”).  The Cultural Competency Plan must describe how the
Providers, individuals and systems within the Contractor’s Plan will effectively
provide services to people of all cultures, races, ethnic backgrounds and
religions in a manner that recognizes, values, affirms and respects the worth of
the individual Enrollees and protects and preserves the dignity of each.

 
6.10.2
The Contractor shall submit the Cultural Competency Plan to ASES for review and
approval according to the timeframe specified in Attachment 12 to this
Contract.  Any subsequent changes to the Cultural Competency Plan must be
previously approved in writing by ASES.

 
6.10.3
The Contractor may distribute a summary of the Cultural Competency Plan, rather
than the entire document, to Providers if the summary includes information on
how the Provider may access the full Cultural Competency Plan on the
Contractor’s Web site.  This summary shall also detail how the Provider can
request a hard copy from the Contractor at no charge to the Provider.

 
6.11
Interpreter Services

 
6.11.1
The Contractor shall provide oral interpreter services to any Enrollee who
speaks any language other than English or Spanish as his or her primary
language, regardless of whether the Enrollee speaks a language that meets the
threshold of a Prevalent Non-English Language.  The Contractor is required to
notify its Enrollees of the availability of oral interpretation services and to
inform them of how to access oral interpretation services.  There shall be no
charge to an Enrollee for interpreter services.

 
 
Page 64

--------------------------------------------------------------------------------

 
 
6.12
Enrollment Outreach for the Homeless Population

 
 
The Contractor shall, upon prior written notice, participate in at least four
(4) public events per year held by government agencies in different locations in
each Service Region, to allow homeless individuals to complete the Enrollment
process pursuant to the terms of this Contract.

 
6.13
Special Enrollee Information Requirements for Dual Eligible Beneficiaries

 



 
The Contractor shall inform an Enrollee who is a Dual Eligible Beneficiary:

 
6.13.1
That the Dual Eligible Beneficiary is eligible for services under MiSalud with
the limits stated in Section 7.12 of this Contract;

 
6.13.2
That the MiSalud Plan will cover Medicare Part B deductibles and co-insurance,
but not Medicare Part A deductibles;

 
6.13.3
That the Dual Eligible Beneficiary may not be simultaneously enrolled in MiSalud
and in a Medicare Platino plan, for the reason that the Platino plan already
includes MiSalud Benefits; and

 
6.13.4
That as an Enrollee in the Plan, the Dual Eligible Beneficiary may access
Covered Services only through the PMG, not through the Medicare provider list.

 
6.14
Marketing

 
6.14.1
Prohibited Marketing Activities.  The Contractor is prohibited from engaging in
the following activities:

 
 
6.14.1.1
Directly or indirectly engaging in door-to-door, telephone, or other Cold-Call
Marketing activities to Enrollees or Eligible Individuals;

 
 
6.14.1.2
Offering any favors, inducements or gifts, promotions, or other insurance
products that are designed to induce Enrollment in the MiSalud Plan;

 
 
6.14.1.3
Distributing plans and materials that contain statements that ASES determines
are inaccurate, false, or misleading.  Statements considered false or misleading
include, but are not limited to, any assertion or statement (whether written or
oral) that the MiSalud Plan is endorsed by the federal government or Government
of Puerto Rico, or similar entity; and

 
 
6.14.1.4
Distributing materials that, according to ASES, mislead or falsely describe the
Contractor’s Provider network, the participation or availability of Network
Providers, the qualifications and skills of Network Providers (including their
bilingual skills); or the hours and location of network services.

 
 
Page 65

--------------------------------------------------------------------------------

 
 
6.14.2
Allowable Marketing Activities.  The Contractor shall be permitted to perform
the following Marketing activities:

 
 
6.14.2.1
Distribute general information through mass media (i.e. newspapers, magazines
and other periodicals, radio, television, the Internet, public transportation
advertising, and other media outlets);

 
 
6.14.2.2
Make telephone calls, mailings and home visits only to Enrollees  currently
enrolled in the MiSalud Plan, for the sole purpose of educating them about
services offered by or available through the Contractor;

 
 
6.14.2.3
Distribute brochures and display posters at Provider offices that inform
patients that the Provider is part of MiSalud Provider Network; and

 
 
6.14.2.4
Attend activities that benefit the entire community, such as health fairs or
other health education and promotion activities.

 
6.14.3
If the Contractor performs an allowable activity in a Service Region, the
Contractor shall conduct that activity in all other Service Regions covered by
this Contract.

 
6.14.4
All Marketing Materials shall be in compliance with the information requirements
in 42 CFR 438.10.

 
6.14.5
ASES Approval of Marketing Materials

 
 
6.14.5.1
The Contractor shall submit a detailed description of its Marketing Plan and
copies of all Marketing Materials (written and oral) that it or its
Subcontractors plan to distribute to ASES for review and approval according to
the timeframe specified in Attachment 12 to this Contract.  This requirement
includes, but is not limited to posters, brochures, Web sites, and any materials
that contain statements regarding the benefit package and Provider
network-related materials.  Neither the Contractor nor its Subcontractors shall
distribute any Marketing Materials without the prior written approval from ASES
pursuant to Section 6.2.

 
 
6.14.5.2
The Contractor shall submit any changes to previously approved marketing
materials and receive the approval from ASES of the changes before distribution
pursuant to Section 6.2.

 
 
6.14.5.3
The Advisory Committee of the Puerto Rico Medicaid Program, which advises the
Puerto Rico Medicaid Program and ASES about government health programs, will
assist ASES in the evaluation and review of any marketing materials submitted by
the Contractor for approval.

 
6.14.6
Provider Marketing Materials

 
 
Page 66

--------------------------------------------------------------------------------

 
 
 
6.14.6.1
The Contractor is responsible for ensuring that not only its Marketing
activities, but also the marketing activities of its Subcontractors and
Providers, meet the requirements of this Section 6.14.

 
 
6.14.6.2
The Contractor shall collect from its Providers any Marketing Materials they
intend to distribute and submit these to ASES for review and approval prior to
distribution.

 
 
6.14.6.3
The Contractor shall provide for equitable distribution of all Marketing
Materials without bias toward or against any group.

 
6.14.7
The Parties acknowledge and agree that nothing herein shall require the
Contractor to engage in the Marketing of the MiSalud Program to: (a) Other
Eligible Persons who are public employees or pensioners as described in Section
1.4.1.3.2 of this Contract; or (b) small or medium businesses located in the
Service Regions.  The Parties further agree that nothing herein is intended to
limit the Contractor’s right to market its other insurance or managed care
products to Other Eligible Persons who are public employees or pensioners as
described in Section 1.4.1.3.2 of this Contract or any other Eligible Person.

 
6.14.8
Assistance with Network Provider EHR Systems

 
 
6.14.8.1
The Contractor shall assist the PCPs and PPN physician specialists, upon their
request, in the acquisition and installation of such an appropriate EHR system,
at its expense, consisting of the hardware, software and related materials
specified in Attachment 15.   Any such EHR system, whether maintained as a
complete or component system, must be ONC and CCHIT certified, and shall meet
the specifications set forth in Attachment 15.

 
 
6.14.8.2
The Contractor shall ensure that all the PCPs and PPN physician specialists
shall have an operational EHR system in place on or before July 1, 2012 or such
later date as set forth in his/her Provider Contract.

 
 
6.14.8.3
The Contractor shall also provide each such Provider with information on (i) the
benefits of the EHR system and (ii) the costs of maintaining the EHR system.

 
 
ARTICLE 7
COVERED SERVICES AND BENEFITS

 
7.1
Requirement to Make Available Covered Services

 
7.1.1
The Contractor shall, at a minimum, make available through its Network Providers
Covered Services, and other Benefits set forth in this Article, as of the
Effective Date of Enrollment (including the period specified in Section 4.4.1.2
of this Contract) pursuant to the program requirements of MiSalud, and the
Puerto Rico Medicaid State Plan and CHIP Plan.  The Contractor may not impose
any other exclusions, limitations, or restrictions, and may not arbitrarily deny
or reduce the amount, duration or scope of a required service solely because of
the diagnosis, type of illness, or condition.

 
 
Page 67

--------------------------------------------------------------------------------

 
 
7.1.2
The Contractor may not deny Covered Services based on pre-existing conditions or
waiting periods.

 
7.1.3
The Contractor shall not be required to pay a Claim for a service that would
otherwise be a Covered Service, but for the fact that the recipient of the
service is not an Eligible Person.

 
7.1.4
The Contractor shall not be required to pay a Claim for a service already
provided, which would be a Covered Service but for the fact that:

 
 
7.1.4.1
The Enrollee paid the Provider for the service (except when, in an extenuating
circumstance, a Medicaid or CHIP Eligible Enrollee incurs out-of-pocket expenses
for Emergency Services provided in the United States; these expenses shall be
reimbursed under MiSalud); or

 
 
7.1.4.2
The service was provided by a person or entity that does not meet the definition
of a Network Provider (with the exception of Medical Emergencies and cases where
the service was Prior Authorized by the Contractor).

 
7.1.5
Notwithstanding the provisions of this Section 7.1, the Contractor shall comply
with Section 9.7 of this Contract.

 
7.2
Medical Necessity

 
 
Based upon generally accepted medical practices in light of conditions at the
time of treatment, Medically Necessary services are those that relate to the
prevention, diagnosis, and treatment of health impairments, or to the ability to
achieve age-appropriate growth and development and the ability to attain,
maintain, or regain functional capacity, and are:

 
7.2.1
Appropriate and consistent with the diagnosis of the treating Provider and the
omission of which could adversely affect the eligible Enrollee’s medical
condition;

 
7.2.2
Compatible with the standards of acceptable medical practice in the community;

 
7.2.3
Provided in a safe, appropriate, and cost-effective setting given the nature of
the diagnosis and the severity of the symptoms;

 
7.2.4
Not provided solely for the convenience of the Enrollee or the convenience of
the Provider; and

 
7.2.5
Not primarily custodial care (for example, foster care).

 
 
Page 68

--------------------------------------------------------------------------------

 
 
7.3
Experimental or Cosmetic Procedures

 
 
In no instance shall the Contractor be required to pay Claims for experimental
or cosmetic procedures, except as required by the Puerto Rico Patient’s Bill of
Rights Act or any other federal or Puerto Rico law or regulation.  As provided
in Section 7.5.6.2 of this Contract, breast reconstruction after a mastectomy
and surgical procedures that are determined to be Medically Necessary to treat
morbid obesity shall not be regarded as cosmetic procedures.

 
7.4
Covered Services and Administrative Services

 
7.4.1
Benefits under MiSalud are comprised of four categories: (1) Basic Coverage, (2)
Dental Services, (3) Special Coverage, and (4) Administrative Services.  The
scope of items (1) – (3) is described in Section 7.5 of this Contract.

 
7.5
Basic Coverage

 
7.5.1
Basic Coverage is available to all MiSalud Enrollees, except as provided in the
table below.  Basic Coverage includes the following categories:

 
BASIC COVERAGE SERVICES
MISALUD ELIGIBILITY
GROUPS COVERED
Preventive Services
All
Diagnostic Test Services
All
Outpatient Rehabilitation Services
All
Medical and Surgical Services
All
Emergency Transportation Services
All
Maternity and Pre-Natal Services
All
Emergency Services
All (Services outside Puerto Rico available only for Medicaid and CHIP Eligible
Persons)
Hospitalization Services
All
Behavioral Health Services
All (Note: Services provided by MBHO; not covered under this Contract.)
Pharmacy Services
All (Note: Claims processing and adjudication Services provided by PBM; not
covered under this Contract.)



7.5.2
Exclusions from Basic Coverage

 
 
7.5.2.1
The following services are excluded from all Basic Coverage.  In addition,
exclusions specific to each category of Covered Services are noted in
subsections 7.5.3 – 7.5.12 below.

 
 
Page 69

--------------------------------------------------------------------------------

 
 
 
7.5.2.1.1
Expenses for personal comfort material or services, such as, telephone,
television, toiletries;

 
 
7.5.2.1.2
Services rendered by close family relatives (parents, children, siblings,
grandparents, grandchildren, spouses);

 
 
7.5.2.1.3
Weight control treatment (obesity or weight gain) for aesthetic reasons,
provided, however, that procedures determined Medically Necessary to address
morbid obesity shall not be excluded;

 
 
7.5.2.1.4
Sports medicine, music therapy, and natural medicine;

 
 
7.5.2.1.5
Services, diagnostic testing or treatment ordered or rendered by naturopaths,
naturists, chiropractors, iridologists, or osteopaths;

 
 
7.5.2.1.6
Health certificates, except as provided in Section 7.6.3.2.10 of this Contract
(Preventive Services);

 
 
7.5.2.1.7
Epidural anesthesia services;

 
 
7.5.2.1.8
Chronic pain treatment, if it is determined that the pain has a psychological or
psychosomatic origin;

 
 
7.5.2.1.9
Smoking cessation treatment, except as provided in Section

 
 
7.5.2.1.10
7.5.8.3.7 of this Contract for pregnant women (smoking cessation in general is
covered by the MBHO);

 
 
7.5.2.1.11
Educational tests or services;

 
 
7.5.2.1.12
Peritoneal dialysis or hemodialysis services (covered under  Special Coverage,
not Basic Coverage);

 
 
7.5.2.1.13
Hospice care;

 
 
7.5.2.1.14
Services received outside the territorial limits of  Puerto Rico, except as
provided in Sections 7.5.7.10 (Emergency Transportation) and 7.5.9.3 (Emergency
Services) of this Contract;

 
 
7.5.2.1.15
Expenses incurred for the treatment of conditions resulting from services not
covered under MiSalud;

 
 
7.5.2.1.16
Judicially ordered evaluations for legal purposes;

 
 
7.5.2.1.17
Psychological/ psychometric and psychiatric tests and evaluations to obtain
employment or insurance, or for purposes of litigation;

 
 
7.5.2.1.18
Travel expenses, even when ordered by the primary care physician;

 
 
Page 70

--------------------------------------------------------------------------------

 
 
 
7.5.2.1.19
Eyeglasses, contact lenses and hearing aids;

 
 
7.5.2.1.20
Acupuncture services;

 
 
7.5.2.1.21
Rent or purchase of durable medical equipment, wheelchair or any other
transportation method for the handicapped, either manual or electric, and any
expense for the repair or alteration of said equipment, except when the
patient’s life depends on this service; and

 
 
7.5.2.1.22
Sex change procedures.

 
7.5.3
Preventive Services

 
 
7.5.3.1
Healthy Child Care. The Contractor shall make available through its Network
Providers the following Preventive Services under the Healthy Child Care
Program, which serves Enrollees under age two:

 
 
7.5.3.1.1
An annual comprehensive evaluation (1) by a certified health professional, which
complements other services for children and young adults provided pursuant to
the periodicity scheme of the American Academy of Pediatrics; and

 
 
7.5.3.1.2
Other services, as needed, during the first two years of the child’s life.

 
 
7.5.3.2
Other Preventive Services. The following are required Preventive Services for
all MiSalud Enrollees:

 
 
7.5.3.2.1
Vaccines (the vaccines themselves are provided and paid for by the Puerto Rico
Health Department; the Contractor shall cover the administration of the
vaccines);

 
 
7.5.3.2.2
Eye exam;

 
 
7.5.3.2.3
Hearing exam, including hearing screening for newborns;

 
 
7.5.3.2.4
Evaluation and nutritional screening;

 
 
7.5.3.2.5
Medically Necessary laboratory exams and diagnostic tests, appropriate to the
Enrollee’s age, sex, and health condition, including, but not limited to:

 
 
7.5.3.2.5.1
Prostate and gynecological cancer screening according to accepted medical
practice, including Pap smears (for Enrollees over age 18), mammograms (for
Enrollees age 40 and over), and P.S.A. tests when Medically Necessary; and

 
 
7.5.3.2.5.2
Sigmoidoscopy and colonoscopy for colon cancer detection in adults 50 years and
over, classified in risk groups according to accepted medical practice;

 
 
Page 71

--------------------------------------------------------------------------------

 
 
 
7.5.3.2.6
Nutritional, oral and physical health education;

 
 
7.5.3.2.7
Reproductive health counseling and family planning (The Contractor shall make
available through its Network Providers and pay Claims for the following family
planning services: counseling, pregnancy testing, diagnosis and treatment of
sexually transmitted diseases, infertility assessment, and oral contraceptive
medications that are used for the purpose of treating menstrual dysfunction and
other hormonal conditions.  Contraceptive methods prescribed for family planning
purposes, however, are not covered under MiSalud, but shall be provided by the
Puerto Rico Health Department);

 
 
7.5.3.2.8
Syringes for home medicine administration;

 
 
7.5.3.2.9
Annual physical exam and follow-up for diabetic patients according to the
diabetic patient treatment guide and Puerto Rico Health Department protocols;
and

 
 
7.5.3.2.10
Health Certificates covered under MiSalud; provided that Co-Payments applicable
for necessary procedures and laboratory testing related to generating a Health
Certificate will be the Enrollee’s responsibility.  Such certificates shall
include

 
 
7.5.3.2.10.1
Venereal Disease Research Laboratory (VDRL) tests;

 
 
7.5.3.2.10.2
Tuberculosis (TB) tests; and

 
 
7.5.3.2.10.3
Any certification for MiSalud Enrollees related to eligibility for the Medicaid
Program (provided at no charge).

 
 
7.5.3.3
Except where Medically Necessary to treat a health condition, weight control
measures are not a covered Preventive Service.

 
 
7.5.3.4
Wellness Plan

 
 
7.5.3.4.1
In order to advance the goals of strengthening preventive services and providing
integrated physical, behavioral health, and dental services to all Eligible
Persons, the Contractor shall develop a Wellness Plan.

 
 
7.5.3.4.2
The Wellness Plan shall include a strategy for coordination with government
agencies of the Government of Puerto Rico integral to disease prevention
efforts, including the Puerto Rico Health Department, the Department of the
Family, and the Department of Education.

 
 
7.5.3.4.3
The Wellness Plan shall present strategies for encouraging Enrollees to:

 
 
Page 72

--------------------------------------------------------------------------------

 
 
 
7.5.3.4.3.1
Seek an annual health checkup;

 
 
7.5.3.4.3.2
Appropriately use the services of MiSalud, including Tele MiSalud;

 
 
7.5.3.4.3.3
Seek women’s health screenings including mammograms, Pap smears, cervical
screenings, and tests for sexually transmitted diseases;

 
 
7.5.3.4.3.4
Maintain a healthy body weight, through good nutrition and exercise;

 
 
7.5.3.4.3.5
Seek an annual dental exam; and

 
 
7.5.3.4.3.6
Attend to the medical and developmental needs of children and adolescents,
including vaccinations.

 
 
7.5.3.4.4
The Contractor shall, according to the timeframe specified in Attachment 12 to
this Contract, present its Wellness Plan containing the strategies described
above, to ASES for review and approval, which approval will not be unreasonably
withheld, conditioned or delayed.  Any subsequent changes to the Wellness Plan
must be previously approved in writing by ASES.

 
7.5.4
Diagnostic Test Services

 
 
7.5.4.1
The Contractor shall make available through its Network Providers the following
Diagnostic Test Services:

 
 
7.5.4.1.1
Diagnostic and testing services for Enrollees under age 21 required by EPSDT, as
defined in section 1905(r) of the Social Security Act;

 
 
7.5.4.1.2
Clinical labs, including any laboratory order for disease diagnostic purposes,
even if the final diagnosis is a condition or disease whose treatment is not a
Covered Service;

 
 
7.5.4.1.3
X-Rays;

 
 
7.5.4.1.4
Electrocardiograms;

 
 
7.5.4.1.5
Radiation Therapy (Prior Authorization required);

 
 
7.5.4.1.6
Pathology;

 
 
7.5.4.1.7
Arterial gases and pulmonary function test;

 
 
7.5.4.1.8
Electroencephalograms; and

 
 
Page 73

--------------------------------------------------------------------------------

 
 
 
7.5.4.1.9
Diagnostic services for Enrollees who present learning disorder symptoms.

 
 
7.5.4.2
The following shall not be considered Diagnostic Test Services covered under
MiSalud:

 
 
7.5.4.2.1
Polysomnography Study; and

 
 
7.5.4.2.2
Clinical labs processed outside of Puerto Rico.

 
7.5.5
Outpatient Rehabilitation Services

 
 
7.5.5.1
The Contractor shall make available through its Network Providers the following
Outpatient Rehabilitation Services:

 
 
7.5.5.1.1
Medically Necessary outpatient rehabilitation services for Enrollees under age
21, as required by EPSDT, section 1905(r) of the Social Security Act;

 
 
7.5.5.1.2
Physical therapy (minimum fifteen sessions per Enrollee condition per year, when
indicated by an orthopedist or physiatrist);

 
 
7.5.5.1.3
Occupational therapy, without limitations; and

 
 
7.5.5.1.4
Speech therapy, without limitations.

 
7.5.6
Medical and Surgical Services

 
 
7.5.6.1
The Contractor shall make available through its Network Providers  the following
Medical and Surgical Services:

 
 
7.5.6.1.1
Early and Periodic Screening, Diagnostic and Treatment (EPSDT) services, as
defined in section 1905(r) of the Social Security Act;

 
 
7.5.6.1.2
Primary care physician visits, including nursing services;

 
 
7.5.6.1.3
Specialist treatment;

 
 
7.5.6.1.4
Sub-specialist treatment;

 
 
7.5.6.1.5
Physician home visits when Medically Necessary;

 
 
7.5.6.1.6
Respiratory therapy, without limitations;

 
 
7.5.6.1.7
Anesthesia services (except for epidural anesthesia);

 
 
7.5.6.1.8
Radiology services;

 
 
7.5.6.1.9
Pathology services;

 
 
Page 74

--------------------------------------------------------------------------------

 
 
 
7.5.6.1.10
Surgery;

 
 
7.5.6.1.11
Outpatient surgery facility services;

 
 
7.5.6.1.12
Practical nurse services;

 
 
7.5.6.1.13
Voluntary sterilization of men and women of legal age and sound mind, provided
that they have been previously informed about the medical procedure
implications, and that there is evidence of Enrollee’s written consent;

 
 
7.5.6.1.14
Public health nursing services;

 
 
7.5.6.1.15
Prosthetics, including supply of all body extremities including therapeutic
ocular prosthetics, segmental instrument tray and spine fusion in scoliosis and
vertebral surgery;

 
 
7.5.6.1.16
Ostomy equipment for outpatient level ostomized patients;

 
 
7.5.6.1.17
Blood and blood plasma, without limitations, including

 
 
7.5.6.1.17.1
authologal and irradiated blood;

 
 
7.5.6.1.17.2
monoclonal factor IX with a certified hematologist Referral;

 
 
7.5.6.1.17.3
intermediate purity concentrated ant hemophilic factor (Factor VIII);

 
 
7.5.6.1.17.4
monoclonal type antihemophilic factor with a certified hematologist’s
authorization; and

 
 
7.5.6.1.17.5
activated protrombine complex (Autoflex and Feiba) with a certified
hematologist’s authorization; and

 
 
7.5.6.1.18
Services to patients with chronic renal disease in Levels 1 and 2 (Levels 3 to 5
are included in Special Coverage).

 
 
7.5.6.1.18.1
Renal disease levels 1 and 2 are defined as follows:

 
 
7.5.6.1.18.1.1
Level 1- GFR (Glomerular Filtration – ml/min. per 1.73m² per corporal area
surface) over 90; slight damage when protein is present in the urine.

 
 
7.5.6.1.18.1.2
Level 2- GFR between 60 and 89, a slight decrease in kidney function.

 
 
7.5.6.1.18.2
When GFR decreases to under 60 ml/min per 1.73 m², the Enrollee must be referred
to a nephrologist for proper management.  The Enrollee will be registered for
Special Coverage.

 
 
Page 75

--------------------------------------------------------------------------------

 
 
 
7.5.6.2
While cosmetic procedures shall be excluded from Basic Coverage, breast
reconstruction after a mastectomy and surgical procedures Medically Necessary to
treat morbid obesity shall not be considered to be cosmetic procedures.

 
 
7.5.6.3
To the extent possible, medical and surgical services, as furnished through
PCPs, PMGs, and other Providers, must be made available to Enrollees twenty-four
(24) hours per day, seven (7) days per week.

 
7.5.7
Emergency Transportation Services

 
 
7.5.7.1
The Contractor shall arrange for the provision of Emergency Transportation
Services, including maritime and ground transportation, in emergency situations.

 
 
7.5.7.2
Emergency Transportation Services shall be available twenty-four (24) hours a
day, seven (7) days per week, in each municipality in each of the Contractor’s
Service Regions, and throughout Puerto Rico.

 
 
7.5.7.3
Emergency Transportation Services do not require Prior Authorization.

 
 
7.5.7.4
The Contractor shall ensure that adequate Emergency Transportation is available
to transport Enrollees with Emergency Medical Conditions, or whose conditions
require Emergency Transportation because of their geographical location.

 
 
7.5.7.5
[Intentionally left blank].

 
 
7.5.7.6
Aerial Emergency Transportation Services are not included in this Contract. ASES
will provide aerial Emergency Transportation Services directly (without any role
of the Contractor); provided, that the Contractor agrees to cooperate with any
Provider subcontracted by ASES to render such services in the Service Regions.

 
 
7.5.7.7
The Contractor shall pay Claims for Emergency Transportation and shall adhere to
Puerto Rico laws and regulations concerning Emergency Transportation, including
fees.  Fees paid by the Contractor for type 3 ambulances shall be $100 for the
initial use, plus $1.50 for each mile traveled.  The Contractor shall negotiate
fees for the remaining categories.

 
 
Page 76

--------------------------------------------------------------------------------

 
 
 
7.5.7.8
The Contractor may not retroactively deny a Claim for Emergency Transportation
Services because the Enrollee’s condition, which at the time of service appeared
to be an Emergency Medical Condition under the prudent layperson standard, was
ultimately determined to be non-emergency.

 
 
7.5.7.9
In any case in which an Enrollee is transported by ambulance to a facility that
is not a Network Provider, and, after being stabilized, is transported by
ambulance to a facility that is a Network Provider, all Emergency Transportation
Claims, provided that they are justified by the definition of Emergency Services
in this Contract prudent layperson standards, shall be paid by the Contractor.

 
 
7.5.7.10
The Contractor shall be responsible for timely payment for Claims for Emergency
Transportation Services in the United States for Enrollees who are Medicaid or
CHIP Eligible Persons, if the emergency transportation is associated with an
Emergency Service in the United States covered under Section 7.5.9.3.1.2 of this
Contract.  If, in an extenuating circumstance, a Medicaid or CHIP Eligible
Enrollee incurs out-of-pocket expenses for Emergency Transportation Services
provided in the United States, the Contractor shall reimburse the Enrollee for
such expenses within 30 days of receipt of such expenses, and the reimbursement
shall be considered a Covered Service.

 
 
7.5.7.11
Emergency Transportation Services will be subject to periodic reviews by
applicable governmental agencies to ensure quality of services.

 
7.5.8
Maternity and Pre-Natal Services

 
 
7.5.8.1
The Contractor shall make available through its Network Providers the following
Maternity and Pre-Natal Services:

 
 
7.5.8.1.1
Pregnancy testing;

 
 
7.5.8.1.2
Medical services during pregnancy and post-partum;

 
 
7.5.8.1.3
Physician and nurse obstetrical services during vaginal delivery and caesarean
section, and services to address any complication that arises during delivery;

 
 
7.5.8.1.4
Treatment of conditions secondary to pregnancy or delivery, when medically
recommended;

 
 
7.5.8.1.5
Hospitalization for a period of at least forty-eight (48) hours in cases of
vaginal delivery, and at least ninety-six hours (96) in cases of  caesarean
section;

 
 
7.5.8.1.6
Anesthesia, excluding epidural;

 
 
7.5.8.1.7
Incubator use;

 
 
7.5.8.1.8
Fetal monitoring services, during hospitalization only;

 
 
7.5.8.1.9
Nursery room routine care for newborns;

 
 
Page 77

--------------------------------------------------------------------------------

 
 
 
7.5.8.1.10
Circumcision and dilatation services for newborns;

 
 
7.5.8.1.11
Transportation of newborns to tertiary facilities newborn when necessary;

 
 
7.5.8.1.12
Pediatrician assistance during delivery; and

 
 
7.5.8.1.13
Delivery services provided in free-standing birth centers.

 
 
7.5.8.2
The following are excluded from Maternity and Pre-Natal Services:

 
 
7.5.8.2.1
Outpatient use of fetal monitor;

 
 
7.5.8.2.2
Treatment services for infertility and/or related to conception by artificial
means; and

 
 
7.5.8.2.3
Services, treatments or hospitalizations as a result of a provoked
non-therapeutic abortion or its complications; the following are considered to
be provoked abortions:

 
 
7.5.8.2.3.1
Dilatation and curettage (Code 59840);

 
 
7.5.8.2.3.2
Dilatation and expulsion (Code 59841);

 
 
7.5.8.2.3.3
Intra-amniotic injection (Codes 59850, 59851, 59852);

 
 
7.5.8.2.3.4
One or more vaginal suppositories (e.g., Prostaglandin) with or without cervical
dilatation (e.g., Laminar), including hospital admission and visits, fetus birth
and secundines (Code 59855);

 
 
7.5.8.2.3.5
One or more vaginal suppositories (e.g., prostaglandin) with dilatation and
curettage/or evacuation (Code 59856);

 
 
7.5.8.2.3.6
One or more vaginal suppositories (e.g., prostaglandin) with hysterectomy
(omitted medical expulsion) (Code 59857); and

 
 
7.5.8.2.3.7
Epidural anesthesia services.

 
 
7.5.8.3
The Contractor shall implement a Pre-Natal and Maternal Wellness Plan, aimed at
preventing complications during and after pregnancy, and advancing the objective
of lowering the incidence of low birth weight and premature deliveries.

 
 
7.5.8.3.1
The Plan shall include, at a minimum, the following components:

 
 
7.5.8.3.2
A Pre-Natal Care Card, ensuring access to services;

 
 
Page 78

--------------------------------------------------------------------------------

 
 
 
7.5.8.3.3
Counseling regarding HIV testing;

 
 
7.5.8.3.4
Pregnancy testing;

 
 
7.5.8.3.5
A RhoGAM injection for all pregnant women who have a negative RH factor
according to the established protocol;

 
 
7.5.8.3.6
Alcohol screening of pregnant women with the TWEAK instrument or CAGE Test;

 
 
7.5.8.3.7
Smoking cessation counseling and treatment (to be provided by the MBHO, which
will collaborate with the Contractor in providing services under the Maternal
and Pre-Natal Wellness Plan);

 
 
7.5.8.3.8
Post-partum depression screening using the Edinburgh post-natal depression
scale;

 
 
7.5.8.3.9
Post-partum counseling and referral to the WIC program;

 
 
7.5.8.3.10
Dental evaluation during the second trimester of gestation; and

 
 
7.5.8.3.11
Educational workshops regarding prenatal care topics (importance of pre-natal
medical visits and post-partum care), breast-feeding, stages of childbirth, oral
and mental health, family planning, newborn care, among others.

 
 
7.5.8.3.12
The Contractor shall prepare Marketing Materials regarding services under the
Pre-Natal and Maternal Wellness Plan, and contractually require that PCP
Providers inform pregnant Enrollees either directly or through such Marketing
Materials of such services.  The Contractor shall submit its Pre-Natal and
Maternal Wellness Plan to ASES according to the timeframe specified in
Attachment 12 to this Contract, and shall submit reports quarterly concerning
the usage of services under this program.  ASES will monitor the performance of
such plan on a quarterly basis. Any subsequent changes to the Pre-Natal and
Maternal Wellness Plan must be previously approved in writing by ASES.

 
 
7.5.8.4
The Contractor shall make available through its Network Providers reproductive
health and family planning counseling. Such services shall be provided
voluntarily and confidentially, including where the Enrollee is under age
eighteen (18).  Family Planning Services will include, at a minimum, the
following:

 
 
7.5.8.4.1
Education and counseling necessary to make informed choices and understand
contraceptive methods;

 
 
7.5.8.4.2
Pregnancy testing;

 
 
Page 79

--------------------------------------------------------------------------------

 
 
 
7.5.8.4.3
Diagnosis and treatment of sexually transmitted diseases;

 
 
7.5.8.4.4
Infertility assessment;

 
 
7.5.8.4.5
Oral contraceptive medications, but only when prescribed for the purpose of
treating menstrual dysfunction and other hormonal conditions; and

 
 
7.5.8.4.6
Information on the family planning services available through the Department of
Health.

 
7.5.9
Emergency Services

 
 
7.5.9.1
The Contractor shall pay Claims for Emergency Services where necessary to treat
an Emergency Medical Condition.  The Contractor shall ensure that Emergency
Services are available twenty-four (24) hours a day, seven (7) days per
week.  No Prior Authorization will be required for Emergency Services.

 
 
7.5.9.2
Emergency Services shall include the following:

 
 
7.5.9.2.1
Emergency room visits, including medical attention and routine and necessary
services;

 
 
7.5.9.2.2
Trauma services;

 
 
7.5.9.2.3
Operating room use;

 
 
7.5.9.2.4
Respiratory therapy;

 
 
7.5.9.2.5
Specialist and sub-specialist treatment when required by the emergency room
physician;

 
 
7.5.9.2.6
Anesthesia;

 
 
7.5.9.2.7
Surgical material;

 
 
7.5.9.2.8
Laboratory tests and X-Rays;

 
 
7.5.9.2.9
Post-Stabilization Services, as provided in Section 7.5.9.5 below;

 
 
7.5.9.2.10
Drugs, medicine and intravenous solutions used in the emergency room; and

 
 
7.5.9.2.11
Blood and blood plasma, without limitations, including

 
 
7.5.9.2.11.1
authologal and irradiated blood;

 
 
Page 80

--------------------------------------------------------------------------------

 
 
 
7.5.9.2.11.2
monoclonal factor IX with a certified hematologist Referral;

 
 
7.5.9.2.11.3
intermediate purity concentrated ant hemophilic factor (Factor VIII);

 
 
7.5.9.2.11.4
monoclonal type antihemophilic factor with a certified hematologist’s
authorization; and

 
 
7.5.9.2.11.5
activated protrombine complex (Autoflex and Feiba) with a certified
hematologist’s authorization.

 
 
7.5.9.3
Emergency Services Within and Outside Puerto Rico

 
 
7.5.9.3.1
The Contractor shall arrange for Emergency Services to be available:

 
 
7.5.9.3.1.1
For all Enrollees, throughout Puerto Rico, including outside the Contractor’s
Service Regions, and notwithstanding whether the emergency room is a Network
Provider; and

 
 
7.5.9.3.1.2
For Medicaid and CHIP Eligible Persons, in Puerto Rico or in the United States,
when the services are Medically Necessary and could not be anticipated,
notwithstanding that emergency rooms outside of Puerto Rico are not Network
Providers.  Subject to Sections 16.10.2.3 and 21.3 of this Contract, the
Contractor shall be responsible for timely payment of Claims for Emergency
Services rendered to Enrollees in the United States. If, in an extenuating
circumstance, a Medicaid or CHIP Eligible Enrollee incurs out-of-pocket expenses
for Emergency Services provided in the United States, ASES shall reimburse the
Enrollee for such expenses within thirty (30) days of receipt of such expenses,
and the reimbursement shall be considered a Covered Service.

 
 
7.5.9.3.2
In covering Emergency Services provided by Puerto Rico Providers outside the
Contractor’s Network, or by Providers in the United States, the Contractor shall
pay Claims for such Emergency Services to such out-of-Network or United States
based Providers equal to at least the average rate paid to Network Providers in
Puerto Rico.

 
 
7.5.9.4
Emergency Room Overuse

 
 
7.5.9.4.1
The Contractor shall establish mechanisms for measuring and counteracting misuse
of Emergency Services.  Excessively frequent visits to emergency rooms and
seeking treatment in emergency rooms for non-emergent conditions will be
considered misuse.

 
 
Page 81

--------------------------------------------------------------------------------

 
 
 
7.5.9.4.2
The Contractor shall have the capacity to:

 
 
7.5.9.4.2.1
Identify Enrollees who misuse Emergency Services;

 
 
7.5.9.4.2.2
Contact Enrollees by mail or telephone to learn the reasons for their behavior;
and

 
 
7.5.9.4.2.3
Inform PCPs about the Enrollee’s behavior so that between the two entities, they
can attend to complaints by Enrollees and curb overuse of Emergency Services.

 
 
7.5.9.4.3
The Contractor shall include a clause in Hospital and Emergency Room contracts
that prohibits the Provider from refusing to admit MiSalud Enrollees to its
Emergency Room, and instead referring them to other Emergency Room facilities.

 
 
7.5.9.5
Post-Stabilization Services

 
 
7.5.9.5.1
The Contractor shall pay Claims for Post-Stabilization Services rendered by any
Provider in accordance with applicable federal regulations.  The attending
emergency room physician or other treating Provider shall be responsible for
determining whether the Enrollee is sufficiently stabilized for transfer or
discharge, and that determination is binding on the Contractor with respect to
its responsibility for coverage and payment.

 
 
7.5.9.5.2
An Enrollee who has been treated for an Emergency Condition shall not be held
liable for any subsequent screening or treatment necessary to stabilize the
Enrollee.

 
 
7.5.9.5.3
Any Post-Stabilization Service that requires Prior Authorization shall be
processed and granted by the Contractor within one (1) hour of the Service
Authorization Request.

 
 
7.5.9.5.4
Any Post-Stabilization Service that requires Prior Authorization shall be deemed
authorized if, within one (1) hour of the Service Authorization Request, (i) the
Prior Authorization is not granted, or (ii) the Contractor and the treating
physician cannot reach an agreement concerning the Enrollee’s care and a Network
Provider is not available for consultation.  For the avoidance of doubt, the
Contractor must give the treating physician the opportunity to consult with a
Network Provider, and the treating physician may continue with care of the
Enrollee until a Network Provider is reached.

 
 
7.5.9.5.5
For every Prior Authorization granted pursuant to Section 7.5.9.5.4 above, the
Contractor shall (i) review the Service Authorization Request after the
corresponding Post-Stabilization Service has been rendered to determine whether
the service was Medically Necessary, (ii) document its determination, and (iii)
if it has determined that the service was Medically Necessary, submit the Claim
to ASES in its next Claims Payment Report, in accordance with Sections 11.1.1.4
and 16.7 of this Contract.  Notwithstanding the above, if the Contractor submits
a Claim to ASES for a Post-Stabilization Service and later determines that the
service was not Medically Necessary, the Contractor shall recoup any payment
made with respect to such Claim from the Provider and return such amount to
ASES.

 
 
Page 82

--------------------------------------------------------------------------------

 
 
 
7.5.9.5.6
ASES or the PMG shall be financially responsible for all Post-Stabilization
Services, except that the Contractor shall be financially responsible for any
Post-Stabilization Service that requires Prior Authorization with respect to
which the Contractor does not follow the procedure established in Section
7.5.9.5.5 above and which is determined not to be Medically Necessary.

 
 
7.5.9.5.7
The Contractor shall not be financially responsible for Post-Stabilization
Services that it has not Prior Authorized with respect to any Enrollee for any
period after:

 
 
7.5.9.5.7.1
A Network Provider with privileges at the treating hospital assumes
responsibility for the Enrollee’s care;

 
 
7.5.9.5.7.2
A Network Provider assumes responsibility for the Enrollee’s care through
transfer;

 
 
7.5.9.5.7.3
A Contractor representative and the treating physician reach an agreement
concerning the Enrollee’s care; or

 
 
7.5.9.5.7.4
The Enrollee is discharged.

 
 
7.5.9.6
Responsibility of Payment for Emergency Services

 
 
7.5.9.6.1
When an Enrollee (or, as provided in Section 4.4.1.2 of this Contract, an
Eligible Person) accesses any hospital emergency room, the responsible
party  for the payment of services rendered in this facility shall be as
follows:

 
 
7.5.9.6.1.1
When a physician has concluded, after a medical evaluation (including physical
or mental evaluation), that the patient has a behavioral health diagnosis, the
MBHO shall be responsible for the totality of the payment of all services.

 
 
Page 83

--------------------------------------------------------------------------------

 
 
 
7.5.9.6.1.2
When a physician has concluded after a medical evaluation (including physical or
mental evaluation) that the patient has a physical health diagnosis, the
Contractor shall be responsible for the payment of the Claim for the services
rendered.

 
 
7.5.9.6.1.3
In both cases, the physicians from the emergency room must include in the
patient’s Medical Record the final diagnosis. The payment shall be based on the
final diagnosis.

 
 
7.5.9.6.1.4
If the diagnosis includes both mental and physical health diagnoses or
conditions, the hospital must include a detailed invoice, by item, which will be
used to determine which entity is responsible for the services and for
payment.  Both parties, the MBHO and the Contractor, shall be responsible for
payment according to the diagnosis listed on the invoice submitted by the
hospital.

 
 
7.5.9.7
Coverage of Services Ultimately Determined to be Non-Emergencies.  The
Contractor shall not retroactively deny a Claim for an emergency screening
examination because the Condition, which appeared to be an Emergency Medical
Condition, turned out to be non-emergency in nature.

 
 
7.5.9.8
Enrollee Use of Tele MiSalud.  The Contractor shall train Emergency Services
Providers concerning the Tele MiSalud Medical Advice Service, and shall make
Providers aware that:

 
 
7.5.9.8.1
An Enrollee who consults this service before visiting the emergency room shall
not be responsible for any Co-Payment, provided that he or she presents his or
her Tele MiSalud call identification number when he or she arrives at the
emergency room;

 
 
7.5.9.8.2
No Co-Payments shall be charged for CHIP children under eighteen years of age
under any circumstances; and

 
 
7.5.9.8.3
No Co-Payment shall be imposed for the treatment of an Emergency Medical
Condition for a Medicaid or CHIP Eligible Person. However, a Co-Payment shall be
imposed when a Medicaid Eligible Person seeks care in an emergency room outside
the Enrollee’s PPN to treat a condition that does not meet the definition of
Emergency Medical Condition as set forth in this Contract; and

 
 
7.5.9.8.4
The Contractor shall not deny a Claim for Emergency Services when the Enrollee
seeks Emergency Services at the instruction of the Contractor or its Agent
(including a Tele MiSalud representative).

 
 
Page 84

--------------------------------------------------------------------------------

 
 
 
7.5.9.9
Coverage of Services Provided to an Eligible Person Who Has Not Completed
Enrollment.  When an Eligible Person who is a Medicaid - or CHIP Eligible Person
(see Sections 1.3.1.1, 1.3.1.2, and 1.3.1.3.1 of this Contract) receives
Emergency Services before the date indicated in Section 4.4.1.1 above, the
Effective Date of Enrollment shall be deemed to be the date of the first
Emergency Service covered by the Contractor or by the MBHO, regardless of
whether the Medicaid or CHIP Eligible Person had submitted an Enrollment
application to the Puerto Rico Medicaid Program as of that date, provided that
ASES provides written notification to the Contractor from the Health Care Reform
Eligibility (HCRE) System of (1) the Certification of eligibility for the
Eligible Person, and (2) the fact that the Potential Enrollee has accessed
Emergency Services.  The Contractor shall promptly, per Section 5.2.3 of this
Contract, enroll the person in the MiSalud Plan.  The Contractor shall pay for
Claims for such Emergency Services, whether provided within or outside the
Service Regions.

 
 
7.5.9.10
Coverage of All Emergency Medical Conditions.

 
 
7.5.9.10.1
The Contractor shall not deny Claims for treatment of an Emergency Medical
Condition, including in cases in which the absence of immediate medical
attention would not have resulted in the outcomes specified in the definition of
Emergency Medical Condition in this Contract and in 42 CFR 438.114(a).

 
 
7.5.9.10.2
The Contractor shall not refuse to pay a Claim for an Emergency Medical
Condition on the ground that the emergency room Provider, hospital, or fiscal
agent did not notify the Enrollee’s PCP or the Contractor of the Enrollee’s
screening or treatment following the Enrollee’s presentation for Emergency
Services.

 
7.5.10
Hospitalization Services

 
 
7.5.10.1
The Contractor shall make available through its Network Providers
hospitalization services, including the following:

 
 
7.5.10.1.1
Nursery;

 
 
7.5.10.1.2
Semi-private room (bed available 24 hours a day, every day of the year);

 
 
7.5.10.1.3
Isolation room for medical reasons;

 
 
7.5.10.1.4
Food, including specialized nutrition services;

 
 
7.5.10.1.5
Regular nursing services;

 
 
Page 85

--------------------------------------------------------------------------------

 
 
 
7.5.10.1.6
Specialized room use, such as operation, surgical, recovery, treatment and
maternity without limitations;

 
 
7.5.10.1.7
Drugs, medicine and contrast agents, without limitations;

 
 
7.5.10.1.8
Materials such as bandages, gauze, plaster or any other therapeutic or healing
material;

 
 
7.5.10.1.9
Therapeutic and maintenance care services, including the use of the necessary
equipment to offer the service;

 
 
7.5.10.1.10
Specialized diagnostic tests, such as electrocardiograms, electroencephalograms,
arterial gases and other specialized tests that are available at the hospital
and necessary during Enrollee's hospitalization;

 
 
7.5.10.1.11
Supply of oxygen, anesthetics and other gases including administration;

 
 
7.5.10.1.12
Respiratory therapy, without limitations;

 
 
7.5.10.1.13
Rehabilitation services while patient is hospitalized, including physical,
occupational and speech therapy;

 
 
7.5.10.1.14
Outpatient surgery facility use; and

 
 
7.5.10.1.15
Blood and blood plasma, without limitations, including

 
 
7.5.10.1.15.1
authologal and irradiated blood;

 
 
7.5.10.1.15.2
monoclonal factor IX with a certified hematologist Referral;

 
 
7.5.10.1.15.3
intermediate purity concentrated ant hemophilic factor (Factor VIII);

 
 
7.5.10.1.15.4
monoclonal type antihemophilic factor with a certified hematologist’s
authorization; and

 
 
7.5.10.1.15.5
activated protrombine complex (Autoflex and Feiba) with a certified
hematologist’s authorization.

 
 
7.5.10.2
Hospitalization for services that would normally be considered outpatient
services, or for diagnostic purposes only, is not a Covered Service under
MiSalud.

 
7.5.11
Behavioral Health Services

 
 
Page 86

--------------------------------------------------------------------------------

 
 
 
7.5.11.1
Behavioral Health Services shall be included in MiSalud, but shall be primarily
the responsibility of the MBHO.  The Contractor shall pursue close cooperation
with the MBHO, as detailed in Article 8, to facilitate a service delivery model
that integrates physical and behavioral health services and that effectively
combats substance abuse and addiction.

 
 
7.5.11.2
Covered Behavioral Health Services include the following:

 
 
7.5.11.2.1
Evaluation, screening and treatment to individuals, couples, families and
groups;

 
 
7.5.11.2.2
Outpatient services with psychiatrists, psychologists and social workers;

 
 
7.5.11.2.3
Hospital or outpatient services for substance and alcohol abuse disorders;

 
 
7.5.11.2.4
Intensive outpatient services;

 
 
7.5.11.2.5
Immediate access to Emergency Services or services in events of Urgency
twenty-four (24) hours a day, seven days a week;

 
 
7.5.11.2.6
Detoxification services for Enrollees intoxicated with illegal substances,
whether as a result of substance abuse, a suicide attempt, or accidental
poisoning;

 
 
7.5.11.2.7
Long lasting injected medicine clinics;

 
 
7.5.11.2.8
Escort/professional assistance and ambulance services when needed;

 
 
7.5.11.2.9
Prevention and secondary education services;

 
 
7.5.11.2.10
Pharmacy coverage and access to medicine for a maximum of twenty-four (24)
hours, in compliance with Act No. 408;

 
 
7.5.11.2.11
Medically Necessary laboratories; and

 
 
7.5.11.2.12
Treatment for Enrollees diagnosed with attention deficit disorder (with or
without hyperactivity).

 
 
7.5.11.3
While substance abuse treatment for alcoholism and illegal drugs is considered a
Covered Service, smoking cessation treatment is not, except where included in
the Pre-Natal and Maternal Wellness Plan set forth in Section 7.5.8.3.7 of this
Contract.

 
 
7.5.11.4
The Contractor shall, in addition to the cooperation with the MBHO required by
Article 8 of this Contract, establish and strengthen relationships (if needed,
through memoranda of understanding) with ASSMCA, ADFAN, the Office of the
Women’s Advocate, and other government or nonprofit entities, to improve the
delivery of Behavioral Health  Services.

 
 
Page 87

--------------------------------------------------------------------------------

 
 
7.5.12
Pharmacy Services

 
 
7.5.12.1
The Contractor shall make available the following pharmacy services:

 
 
7.5.12.1.1
All costs related to prescribed medications for Enrollees, excluding the
Enrollee’s Co-Payment where applicable;

 
 
7.5.12.1.2
Drugs in the Preferred Drug List (PDL);

 
 
7.5.12.1.3
Drugs included in the Master Formulary described in Attachment 5 of this
Contract, but not in the PDL (through the exceptions process); and

 
 
7.5.12.1.4
In some instances, through the exceptions process, drugs that are not included
in either the PDL or the Master Formulary.

 
 
7.5.12.2
The Contractor may not impose restrictions on available prescription drugs
beyond those stated in the PDL, Master Formulary, or any other drug formulary
approved by ASES.

 
 
7.5.12.3
The following drugs are excluded from the pharmacy services benefit:

 
 
7.5.12.3.1
Rebetron (to be provided by the Puerto Rico Health Department, upon referral to
the Puerto Rico Health Department by a Network Provider; this medication not
provided through MiSalud); and

 
 
7.5.12.3.2
Medications delivered directly to Enrollees by a Provider that does not have a
pharmacy license, with the exception of medications that are traditionally
administered in a doctor’s office, such as injections.

 
 
7.5.12.4
Prescriptions ordered under the pharmacy services benefit are subject to the
following utilization controls:

 
 
7.5.12.4.1
Certain prescription drugs may be subject to Prior Authorization, which shall be
implemented and managed by the PBM or the Contractor, according to policies and
procedures established by the ASES Pharmacy and Therapeutic (“P&T”) Committee
and decided in consultation with the Contractor when applicable.

 
 
7.5.12.4.2
The Contractor shall ensure that Prior Authorization for pharmacy services is
provided for the Enrollee in the following timeframes, including outside of
business hours.

 
 
7.5.12.4.2.1
The decision whether to grant a Prior Authorization of a prescription must not
exceed seventy-two (72) hours from the time of the Enrollee’s Service
Authorization Request for any Covered Service; except that, where the Contractor
or the Enrollee’s Provider determines that an Urgency exists, Prior
Authorization must be provided no later than within twenty-four (24) hours of
the Service Authorization Request.

 
 
Page 88

--------------------------------------------------------------------------------

 
 
 
7.5.12.4.2.2
ASES may, in its discretion, grant an extension of the time allowed for Prior
Authorization decisions, where:

 
 
7.5.12.4.2.2.1
The Enrollee, or the Provider, requests the extension; or

 
 
7.5.12.4.2.2.2
The Contractor justifies to ASES a need for the extension in order to collect
additional information, such that the extension is in the Enrollee’s best
interest.

 
 
7.5.12.4.3
Prescriptions written by a Provider who is  outside the PPN may be filled only
upon a Countersignature from the Enrollee’s PCP, or another assigned PCP from
the PMG in case of absence or unavailability of the Enrollee’s PCP unless ASES
issues a normative letter eliminating this requirement in which case a
Countersignature would not be required.  A Countersignature request made to the
PCP shall be acted upon within three (3) Calendar Days of the request of the
prescribing Provider, or, in the event of an Urgency, within twenty-four (24)
hours.

 
 
7.5.12.4.4
Prescriptions written by a Provider within the PPN shall require no PCP
Countersignature.

 
 
7.5.12.5
The Contractor shall advise its prescribing Providers to use bioequivalent drugs
approved by the Food and Drug Administration (FDA), provided they are classified
as “AB” and authorized by regulations, unless the Provider notes a
contraindication in the prescription.  Nonetheless, the Contractor shall not
deny Claims for a drug solely because the bioequivalent drug is unavailable; nor
shall the Contractor impose an additional payment by the Enrollee because the
bioequivalent is unavailable.

 
 
7.5.12.6
The Contractor shall observe the following timeframe limits with respect to
prescribed drugs:

 
 
7.5.12.6.1
Medication for critical conditions will cover a maximum of thirty (30) days; and
additional time, where Medically Necessary.

 
 
7.5.12.6.2
Medication for chronic conditions will cover a maximum of thirty (30) days,
except at the beginning of therapy where, upon a Provider’s recommendation, a
minimum of fifteen (15) days shall be prescribed in order to reevaluate
compliance and tolerance.  Under a doctor’s orders, a prescription may be
refilled up to five (5) times.

 
 
Page 89

--------------------------------------------------------------------------------

 
 
 
7.5.12.6.3
For maintenance drugs that require Prior Authorization, the Prior Authorization
will be effective for six (6) months, unless there are contraindications or side
effects.

 
 
7.5.12.6.4
The prescribing Provider shall reevaluate pharmacotherapy as to compliance,
tolerance, and dosage within ninety (90) days of having prescribed a maintenance
drug.  Dosage changes will not require Prior Authorization.  Changes in the drug
used may require Prior Authorization.

 
 
7.5.12.7
Special considerations, including cooperation with Puerto Rico governmental
entities other than ASES, govern coverage of medications for the following
conditions.

 
 
7.5.12.7.1
Medications for Treatment of HIV / AIDS

 
 
7.5.12.7.1.1
The following HIV/AIDS medications are excluded from the ASES PDL: Viread,
Emtriva, Truvada, Fuzeon, Atripla, Epzicom, Selzentry, Intelence, and Isentress.

 
 
7.5.12.7.1.2
Because of an agreement between the Health Department and ASES, Enrollees
diagnosed with HIV/AIDS may access the medications listed above through Health
Department clinics.

 
 
7.5.12.7.1.3
The Contractor shall inform Providers of the ASES/Health Department agreement
described in Section 7.5.12.7.1.2 of this Contract, and shall require Providers
to refer Enrollees for whom these medications are Medically Necessary to CPTET
Centers (Centros de Prevencion y Tratamiento de Enfermedades Transmisibles) or
community-based organizations, where the Enrollee may be screened to determine
whether the Enrollee is eligible for ADAP.

 
 
7.5.12.7.1.4
A list of CPTET Centers and community-based organizations that administer these
medications is included as Attachment 4 to this Contract.

 
 
7.5.12.7.2
Contraceptive Medications.  Contraceptive medications shall be provided by the
Contractor’s Providers under MiSalud, but only for the treatment of menstrual
dysfunction and other hormonal conditions.  Contraceptives prescribed for family
planning purposes are not included in this Contract and shall be provided
separately by the Health Department.

 
 
Page 90

--------------------------------------------------------------------------------

 
 
 
7.5.12.7.3
Medications for Chronic Conditions for Children with Special Health
Needs.  Directions in prescriptions for chronic use drugs for Children with
Special Health Needs shall cover therapy for thirty (30) days, and if necessary
up to five (5) refills of the original prescription, according to medical
opinion.  When Medically Necessary, additional prescriptions will be covered.

 
 
7.5.12.7.4
Medications for Enrollees with Opiate Addictions.  It is the responsibility of
the MBHO to cover Buprenorphine medication and associated services and follow-up
visits required to treat substance abuse disorders.

 
 
7.5.12.8
Except as provided in Section 7.5.12.3.2 of this Contract, all prescriptions
must be dispensed by a pharmacy under contract with the PBM that is duly
authorized under the laws of the Government of Puerto Rico, and is freely
selected by the Enrollee. The PBM shall maintain responsibility for ensuring
that the Pharmacy Services Network complies with the terms specified by ASES.

 
 
7.5.12.9
Prescribed drugs must be dispensed at the time and date, as established by the
Puerto Rico Pharmacy Law, when the Enrollee submits the prescription for
dispensation.

 
 
7.5.12.10
Use of PDL Medications. The Contractor shall ensure that its Providers prescribe
drugs on the PDL whenever possible.

 
 
7.5.12.10.1
In the following two categories of exceptional cases, however, the Contractor
shall pay Claims for drugs not included on the PDL, upon submission of
acceptable written documentation from the Provider of the medical justification
for the drug.

 
 
7.5.12.10.1.1
The Contractor shall pay Claims for drugs included on the Master Formulary
(Attachment 5 to this Contract) in lieu of a PDL drug, only as a part of an
exceptions process, upon a showing that no drug in the PDL is clinically
effective for the Enrollee.

 
 
7.5.12.10.1.2
The Contractor shall pay Claims for a drug that is not included in either the
PDL or the Master Formulary, provided that the drug is not in an experimental
stage and that the drug has been approved by the FDA for the treatment of the
condition.

 
 
7.5.12.10.2
In addition to demonstrating that the drug prescribed has FDA approval and is
not considered experimental, a Provider prescribing a drug not on the PDL must
demonstrate to the Contractor’s reasonable satisfaction that:

 
 
Page 91

--------------------------------------------------------------------------------

 
 
 
7.5.12.10.2.1
The drug does not have any bioequivalent on the market; and

 
 
7.5.12.10.2.2
The drug is clinically indicated because of:

 
 
7.5.12.10.2.2.1
Contraindication with some drugs that are in the PDL that the Enrollee is
already taking, and scientific literature indicates serious adverse health
effects related;

 
 
7.5.12.10.2.2.2
History of adverse reaction by the Enrollee to some drugs that are in the PDL;

 
 
7.5.12.10.2.2.3
Therapeutic failure of all available alternatives in the PDL; or

 
 
7.5.12.10.2.2.4
Other special circumstances.

 
 
7.5.12.11
Role of Pharmacy Benefit Manager

 
 
7.5.12.11.1
Pharmacy services are administered primarily by a Pharmacy Benefit Manager
(“PBM”) under contract with ASES.  The Contractor shall work with the PBM as
well as the Pharmacy Program Administrator (“PPA”) selected by ASES as needed,
and as provided in this Section, in order to ensure a successful pharmacy
services benefit.

 
 
7.5.12.11.2
The Contractor shall be obligated to accept the terms and conditions of the
contract that ASES awards to a PBM. The Contractor shall use the procedures,
guidelines, and other instructions implemented by ASES through the PBM.
Notwithstanding the foregoing, to the extent of any conflict between the terms
of this Contract, on the one hand, and the terms of the PBM agreement or any
procedure, guideline or instruction of the PBM on the other hand, the terms of
this Contract shall govern and control.

 
 
7.5.12.11.3
Among other measures, to enhance cooperation with the PBM, the Contractor shall:

 
 
7.5.12.11.3.1
Work with the PBM to improve information flow and to develop protocols for
information-sharing;

 
 
7.5.12.11.3.2
Establish, in consultation with the PBM, the procedures to deposit funds for the
payment of claims to the pharmacy network according to the payments cycle
specified by the PBM;

 
 
Page 92

--------------------------------------------------------------------------------

 
 
 
7.5.12.11.3.3
Coordinate with the PBM to establish customer service protocols concerning
Pharmacy Services; and

 
 
7.5.12.11.3.4
Collaborate with ASES to facilitate the transition between any current PBM, PPA
or rebate provider and any successors in the event ASES replaces any of them
during the Term of this Contract.

 
 
7.5.12.12
Claims Processing and Administrative Services for Pharmacy.  The Contractor
shall:

 
 
7.5.12.12.1
Assume the cost of implementing and maintaining online connection with the PBM;

 
 
7.5.12.12.2
Cover all of its own costs of implementation, including but not limited to
payment processes, utilization review and approval processes, connection and
line charges, and other costs incurred to implement the payment arrangements for
pharmacy claims;

 
 
7.5.12.12.3
Review Claims payments summary reports for each payment cycle and transfer funds
required for payment to pharmacies;

 
 
7.5.12.12.4
Review denials and rejections of Claims;

 
 
7.5.12.12.5
Maintain a phone line to provide for Prior Authorization of drugs, according to
the established policies and the PDL and Master Formulary; and

 
 
7.5.12.12.6
Electronically submit daily to the PBM a list of all Contractor’s Network
Providers and a list of Enrollees.

 
 
7.5.12.13
Fraud Investigations. The Contractor shall develop tracking mechanisms for Fraud
and Abuse issues, and shall forward Fraud and Abuse complaints regarding
pharmacy services from Enrollees to the PBM and to ASES.

 
 
7.5.12.14
Formulary Management Program

 
 
7.5.12.14.1
The Contractor shall select two (2) members of its staff to serve on a
cross-functional committee, the Pharmacy Benefit Financial Committee, tasked
with rebate maximization.  The Committee will evaluate recommendations on the
PDL, from the P&T Committee and the PPA, and will ultimately develop and review
the PDL from time to time under the direction of ASES and the PPA.

 
 
7.5.12.14.2
The Contractor shall select a member of its staff to serve on a cross-functional
subcommittee tasked with rebate maximization.  The subcommittee will take
recommendations on the PDL from the P&T Committee and will ultimately create and
manage the PDL.

 
 
Page 93

--------------------------------------------------------------------------------

 
 
 
7.5.12.15
Utilization Management and Reports.  The Contractor shall:

 
 
7.5.12.15.1
Perform drug utilization review that meets the standards established by both
ASES and federal authorities; and

 
 
7.5.12.15.2
Develop and distribute protocols, to be subject to ASES approval, when
necessary.

 
 
7.5.12.16
Communication with Providers. The Contractor shall ensure the following
communications with Providers:

 
 
7.5.12.16.1
The Contractor shall advise Providers of the use of the PDL as a first option at
the moment of prescribing; and of the need to observe the exceptions process
when filling a prescription for a drug not on the PDL.

 
 
7.5.12.16.2
The Contractor shall advise Providers that they may not outright deny medication
because it is not included on ASES’s PDL.  A medication not on the PDL may be
provided through the exceptions process described in Section 7.5.12.10 of this
Contract.

 
 
7.5.12.16.3
The Contractor shall advise Providers on the use of brand-name drugs, and the
availability of the bio-equivalent version, if any.

 
 
7.5.12.17
Cooperation with the Pharmacy Program Administrator (“PPA”)

 
 
7.5.12.17.1
The Contractor shall receive from the PPA updates to the PDL. The Contractor
shall adhere to these updates.

 
 
7.5.12.17.2
Any rebates shall be negotiated by the PPA and retained in their entirety by
ASES.  The Contractor shall neither negotiate, collect, nor retain, any pharmacy
rebate for the utilization by Enrollees of brand drugs included in the ASES PDL.

 
7.6
Dental Services

 
7.6.1
Dental Services shall include the following:

 
 
7.6.1.1
All preventative and corrective services for children under age 21 mandated by
the EPSDT requirement;

 
 
7.6.1.2
Pediatric Pulp Therapy (Pulpotomy) for children under age 21;

 
 
7.6.1.3
Stainless Steel Crowns for use in primary teeth following a Pediatric Pulpotomy;

 
 
Page 94

--------------------------------------------------------------------------------

 
 
 
7.6.1.4
Preventive dental services for adults;

 
 
7.6.1.5
Restorative dental services for adults;

 
 
7.6.1.6
One comprehensive oral exam;

 
 
7.6.1.7
One periodical exam every six months;

 
 
7.6.1.8
One defined problem-limited oral exam;

 
 
7.6.1.9
One full series of intra-oral radiographies, including bite, every three years;

 
 
7.6.1.10
One initial periapical intra-oral radiography;

 
 
7.6.1.11
Up to five additional periapical/intra-oral radiographies per year;

 
 
7.6.1.12
One single film-bite radiography per year;

 
 
7.6.1.13
One two-film bite radiography per year;

 
 
7.6.1.14
One panoramic radiography every three years;

 
 
7.6.1.15
One adult cleanse every six months;

 
 
7.6.1.16
One child cleanse every six months;

 
 
7.6.1.17
One topical fluoride application every six month for Enrollees under 19 years
old;

 
 
7.6.1.18
Fissure sealants for life for Enrollees up to 14 years old (including decidual
molars up to 8 years old when Medically Necessary because of cavity tendencies);

 
 
7.6.1.19
Amalgam restoration;

 
 
7.6.1.20
Resin restorations;

 
 
7.6.1.21
Root canal;

 
 
7.6.1.22
Palliative treatment; and

 
 
7.6.1.23
Oral surgery.

 
7.7
Special Coverage

 
7.7.1
The Special Coverage benefit is designed to provide services for Enrollees with
special health care needs caused by serious illness.

 
 
Page 95

--------------------------------------------------------------------------------

 
 
7.7.2
The Contractor shall provide to ASES the strategy implemented for the
identification of populations with special health care needs in order to
identify any ongoing special conditions of Enrollees that require a treatment
plan and regular care monitoring by appropriate health care professionals.

 
7.7.3
The Contractor shall implement a system for screening Enrollees for Special
Coverage and registering Enrollees who qualify.  The Contractor shall design a
form to be used by Providers in submitting a registration for Special Coverage.

 
7.7.4
The registration system for Special Coverage shall emphasize speedy processing
of the registration.

 
7.7.5
Once a Provider supplies all the required information for the Contractor to
process a registration, Special Coverage shall take effect retroactively as of
the date the Provider reaches a diagnosis, including documentation of test
results, for any condition included in Special Coverage.  In case information is
submitted to Contractor after diagnosis was reached, coverage can be made
retroactive up to sixty (60) Calendar Days before the date on which Provider
submitted the registration request.

 
7.7.6
According to the timeframes specified in Attachment 12 to this Contract, the
Contractor shall submit to ASES for approval proposed protocols to be
established for Special Coverage and any subsequent changes to the proposed
protocols for Special Coverage must be previously approved in writing by
ASES.  The proposed protocols must be established for, at a minimum, the
following:

 
 
7.7.6.1
Registration procedures;

 
 
7.7.6.2
Formats established for registration forms;

 
 
7.7.6.3
Forms of notices to be issued to the Enrollee and to the Provider to inform them
of the Contractor’s decision concerning Special Coverage;

 
 
7.7.6.4
Protocols for the development of treatment plan;

 
 
7.7.6.5
Provisions for ensuring that Enrollees with Special Coverage have timely access
to specialists appropriate for the Enrollee’s condition and identified needs;
and

 
 
7.7.6.6
A summary of the Contractor’s strategy for the identification of populations
with special health care needs.

 
7.7.7
The protocols shall emphasize both the need for a speedy determination and the
need for screening evaluations to be conducted by competent Health Care
Professionals with appropriate expertise.

 
7.7.8
The Contractor shall complete, monitor, and routinely update a treatment plan
for each Enrollee who is registered for Special Coverage.

 
 
Page 96

--------------------------------------------------------------------------------

 
 
 
7.7.8.1
The treatment plan shall be developed by the Enrollee’s PCP, with the Enrollee’s
participation, and in consultation with any specialists caring for the
Enrollee.  The Contractor shall require, in its Provider Contracts with PCPs,
that Special Registration treatment plans be submitted to the Contractor for
review and approval in a timely manner.

 
 
7.7.8.2
The Contractor shall coordinate with the MBHO in development of the treatment
plan, and shall consider any impact treatment provided by the MBHO may have on
the treatment plan.

 
7.7.9
Autism

 
 
7.7.9.1
The physical health services that the autism population need to access through
specialists as gastroenterologists, neurologists, allergists, and dentists, will
be offered through Special Coverage.  The Uniform Guide for Special Coverage
(Attachment 7 to this Contract) includes the procedures to follow for this
condition.  The MBHO will cover all Behavioral Health Services relating to
autism, including collaboration and integration with any treatment plan
developed by the Contractor.  The Contractor shall submit, according to the
timeframes set forth in Attachment 12 to this Contract, a plan for coordination
with the MBHO to meet the integration requirement.

 
 
7.7.9.2
The Contractor shall require in its Provider Contracts with PCPs that the PCP
carry out the M-CHAT screen to detect Autism in Enrollees under age eighteen
(18) months, or in any other age range established by the Department of
Health.  Once the PCP diagnoses autism, the PCP will refer the patient to the
mental health Provider.  The M-CHAT test may be accessed through the Internet,
and does not entail any cost, nor does it infringe any copyright.

 
 
7.7.9.3
The Contractor shall also require, through its Provider Contracts, that PCPs
administer the Ages and Stages Questionnaire (ASQ) to the parents of child
Enrollees.  This questionnaire must be completed when the child is nine (9),
eighteen (18), and thirty (30) months old, or at any other age established by
the Department of Health.  ASES acquired the license for the exclusive use child
Enrollees in MiSalud and will provide the questionnaires to the Contract, which
shall transmit the questionnaire to PCPs and mentor them in its use.

 
 
7.7.9.4
The Contractor shall audit PCPs’ use of the M-CHAT and ASQ as part of its
Physician Incentive Plan.

 
7.7.10
Services provided under Special Coverage shall be subject to Prior Authorization
by the Contractor as specified in Section 7.7.11 of this Contract.

 
 
Page 97

--------------------------------------------------------------------------------

 
 
7.7.11
Special Coverage shall include in its scope the following services; provided,
however, that an Enrollee shall be entitled only to those services Medically
Necessary to treat the condition that qualified the Enrollee for Special
Coverage:

 
 
7.7.11.1
Coronary and intensive care services, without limit;

 
 
7.7.11.2
Maxillary surgery;

 
 
7.7.11.3
Neurosurgical and cardiovascular procedures, including pacemakers, valves and
any other instrument or artificial devices (Prior Authorization required);

 
 
7.7.11.4
Peritoneal dialysis, hemodialysis and related services;

 
 
7.7.11.5
Pathological and clinical laboratory tests that are required to be sent outside
Puerto Rico for processing (Prior Authorization required);

 
 
7.7.11.6
Neonatal intensive care unit services, without limit;

 
 
7.7.11.7
Radioisotope, chemotherapy, radiotherapy and cobalt treatments;

 
 
7.7.11.8
Treatment of gastrointestinal conditions and allergies and nutritional services
in autism patients;

 
 
7.7.11.9
The following procedures and diagnostic tests, when Medically Necessary (Prior
Authorization required):

 
 
7.7.11.9.1
Computerized Tomography;

 
 
7.7.11.9.2
Magnetic resonance test;

 
 
7.7.11.9.3
Cardiac catheters;

 
 
7.7.11.9.4
Holter test;

 
 
7.7.11.9.5
Doppler test;

 
 
7.7.11.9.6
Stress tests;

 
 
7.7.11.9.7
Lithotripsy;

 
 
7.7.11.9.8
Electromyography;

 
 
7.7.11.9.9
SPECT test;

 
 
7.7.11.9.10
OPG test; and

 
 
7.7.11.9.11
Impedance Plesthymography;

 
 
Page 98

--------------------------------------------------------------------------------

 
 
 
7.7.11.10
Other neurological, cerebrovascular and cardiovascular procedures, invasive and
noninvasive;

 
 
7.7.11.11
Nuclear medicine imaging;

 
 
7.7.11.12
Diagnostic endoscopies;

 
 
7.7.11.13
Genetic studies;

 
 
7.7.11.14
Up to fifteen (15) additional (beyond the services provided under Basic
Coverage) physical therapy treatments per Enrollee condition per year when
indicated by an orthopedist or physiatrist after Contractor Prior Authorization;

 
 
7.7.11.15
General anesthesia, including for dental treatment of special needs children;

 
 
7.7.11.16
Hyperbaric Chamber;

 
 
7.7.11.17
Immunosuppressive medicine and laboratories required for maintenance treatment
of post-surgical patients or transplant patients, to ensure the stability of the
Enrollee's health, and for emergencies that may occur after said surgery; and

 
 
7.7.11.18
Treatment for the following conditions after confirmed laboratory results and
established diagnosis:

 
 
7.7.11.18.1
HIV Positive factor and/or Acquired Immunodeficiency Syndrome (AIDS) (Outpatient
and hospitalization services are included; no Referral or Prior Authorization is
required for Enrollee visits and treatment at the Health Department's Regional
Immunology Clinics and other qualified Providers);

 
 
7.7.11.18.2
Tuberculosis;

 
 
7.7.11.18.3
Leprosy;

 
 
7.7.11.18.4
Lupus;

 
 
7.7.11.18.5
Cystic Fibrosis;

 
 
7.7.11.18.6
Cancer;

 
 
7.7.11.18.7
Hemophilia; and

 
 
7.7.11.18.8
Special conditions of children, including the prescribed conditions in the
Special Needs Children Codes (see Attachment 13), except:

 
 
Page 99

--------------------------------------------------------------------------------

 
 
 
7.7.11.18.8.1
Asthma and diabetes, which are included in the Disease Management program;

 
 
7.7.11.18.8.2
Mental Disorders; and

 
 
7.7.11.18.8.3
Mental Retardation (Behavioral manifestations shall be managed by behavioral
health Providers within the Basic Coverage, with the exception of situations of
catastrophic disease);

 
 
7.7.11.18.9
Scleroderma;

 
 
7.7.11.18.10
Multiple Sclerosis;

 
 
7.7.11.18.11
Conditions resulting from self-inflicted damage or as a result of a felony by an
Enrollee or negligence; and

 
 
7.7.11.18.12
Chronic renal disease in levels three (3), four (4) and five (5) (Levels 1 and 2
are included in the Basic Coverage); these levels of renal disease are defined
as follows:

 
 
7.7.11.18.12.1
Level 3 – GFR (Glomerular Filtration – ml/min. per 1.73m² per corporal surface
area) between 30 and 59, a moderate decrease in kidney function;

 
 
7.7.11.18.12.2
Level 4 - GFR between 15 and 29, a severe decrease in kidney function; and

 
 
7.7.11.18.12.3
Level 5 – GFR under 15, renal failure that will probably require either dialysis
or a kidney transplant.

 
 
7.7.11.19
Required medication for the outpatient treatment of Tuberculosis and Leprosy is
included under Special Coverage.  Medication for the outpatient treatment or
hospitalization for AIDS-diagnosed Enrollees or HIV-positive Enrollees is also
included, with the exception of Protease inhibitors which will be provided by
CPTET Centers.

 
7.7.12
An Enrollee may register for Special Coverage based on one of the conditions
listed in Attachment 7 to this Contract (Uniform Guide to Special
Coverage).  The Contractor must seek ASES authorization for any other special
condition not listed in Attachment 7, which the Enrollee, PCP, or PMG requests
to be the basis of Special Coverage for an Enrollee. The request must include
sufficient documentation of Enrollee(s) need for services and the
cost-effectiveness of the care option. ASES will consult with the Health
Department and issue a decision which will be binding between the parties.

 
7.7.13
Except as expressly noted in this Section 7.7, the exclusions applied to Basic
Coverage apply to Special Coverage.

 
 
Page 100

--------------------------------------------------------------------------------

 
 
7.8
Case and Disease Management

 
7.8.1
Benefits under MiSalud include Case Management and Disease Management, which are
intended to coordinate care for Enrollees with intense health service needs.

 
7.8.2
Case Management

 
 
7.8.2.1
The Contractor shall be responsible for the Case Management of Enrollees who
have the greatest need, including those who have catastrophic, high-cost, or
high-risk conditions.

 
 
7.8.2.2
The Contractor’s case management system shall emphasize prevention, continuity
of care, and coordination of care.  The system will advocate for, and link
Enrollees to, services as necessary across Providers and settings.  Case
Management functions include:

 
 
7.8.2.2.1
Early identification of Enrollees who have or may have special needs, including
through use of the screening tools M-CHAT and ASQ-SE;

 
 
7.8.2.2.2
Assessment of an Enrollee’s risk factors including identification of any
behavioral health needs;

 
 
7.8.2.2.3
Development of a plan of care;

 
 
7.8.2.2.4
Coordination and assistance to ensure timely Access to Providers;

 
 
7.8.2.2.5
Coordination of care actively linking the Enrollee to Providers, medical
services, residential, social and other support services where needed;

 
 
7.8.2.2.6
Monitoring;

 
 
7.8.2.2.7
Continuity of care;

 
 
7.8.2.2.8
Follow-up and documentation; and

 
 
7.8.2.2.9
Coordination with the MBHO for any Enrollee with behavioral health needs,
including autism, attention deficit disorders, and substance or alcohol abuse
disorders.

 
 
7.8.2.3
The Contractor shall develop policies and procedures for Case Management that
include, at a minimum, the following elements:

 
 
7.8.2.3.1
The provision of an individual needs assessment and diagnostic assessment;

 
 
7.8.2.3.2
The development of an individual treatment plan, as necessary, based on the
needs assessment;

 
 
Page 101

--------------------------------------------------------------------------------

 
 
 
7.8.2.3.3
The establishment of treatment objectives;

 
 
7.8.2.3.4
The monitoring of outcomes;

 
 
7.8.2.3.5
A process to ensure that treatment plans are revised as necessary;

 
 
7.8.2.3.6
A strategy to ensure that all Enrollees or Authorized Representatives, as well
as any specialists caring for the Enrollee, are involved in a treatment planning
process coordinated by the PCP;

 
 
7.8.2.3.7
Procedures and criteria for making Referrals to specialists and subspecialists;

 
 
7.8.2.3.8
Procedures and criteria for maintaining care plans and Referral services when
the Enrollee changes PCPs;

 
 
7.8.2.3.9
Capacity to implement, when indicated, case management functions such as
individual needs assessment, including establishing treatment objectives,
treatment follow-up, monitoring of outcomes, or revision of treatment plan; and

 
 
7.8.2.3.10
Process for referring Enrollees into Disease Management.

 
 
7.8.2.4
These procedures must be designed to include consultation and coordination with
the MBHO and any behavioral health Providers when the Enrollee is receiving
behavioral health services or is identified to require behavioral health
services.

 
 
7.8.2.5
As part of its Case Management Program, the Contractor shall maintain
statistical reports in the following areas:

 
 
7.8.2.5.1
Number of Enrollees receiving intensive one-on-one counseling interventions by
case managers;

 
 
7.8.2.5.2
Number of Prior Authorizations and denials of Prior Authorization for the
conditions included in Special Coverage;

 
 
7.8.2.5.3
Number of Enrollees screened for depression using the PHQ-9 (Patient Health
Questionnaire-9) in adults and the ASQ-SE (Ages and Stages Questionnaire
Socio-Emotional) in children; and

 
 
7.8.2.5.4
The number of Enrollees with chronic behavioral health conditions.

 
 
7.8.2.6
The Contractor shall submit its Case Management policies and procedures to ASES
for review and approval according to the timeframe specified in Attachment 12 to
this Contract.  Any subsequent changes to Case Management policies and
procedures must be previously approved in writing by ASES.

 
 
Page 102

--------------------------------------------------------------------------------

 
 
7.8.3
Disease Management

 
 
7.8.3.1
The Contractor shall develop a Disease Management program for individuals with
Chronic Conditions, including the following:

 
 
7.8.3.1.1
Asthma;

 
 
7.8.3.1.2
Depression (to be handled by the MBHO in its Disease Management Program);

 
 
7.8.3.1.3
Diabetes Type 1 or 2;

 
 
7.8.3.1.4
Congestive heart failure and other cardiovascular disease;

 
 
7.8.3.1.5
Hypertension;

 
 
7.8.3.1.6
Obesity; and

 
 
7.8.3.1.7
Chronic renal disease, levels 1 and 2 (see definition at Section 7.5.6.1.18.1 of
this Contract).

 
 
7.8.3.2
The Contractor shall identify and categorize Enrollees using clinical protocols
of the Health Department and protocols developed by the Committee for Management
of Conditions established by ASES.

 
 
7.8.3.3
The Contractor shall report quarterly on the number of Enrollees diagnosed with
each of these conditions.

 
 
7.8.3.4
The Contractor shall develop Disease Management policies and procedures
detailing its program, including how Enrollees are identified for and referred
to Disease Management, Disease Management program descriptions, and monitoring
and evaluation activities.

 
 
7.8.3.5
The Contractor shall submit its Disease Management policies and procedures to
ASES for review and approval according to the timeframe specified in Attachment
12 to this Contract.  Any subsequent changes to Disease Management policies and
procedures must be previously approved in writing by ASES.

 
 
7.8.3.6
The Contractor shall require in its policies and procedures that an
individualized treatment plan be developed for each Enrollee who receives
Disease Management services.  The policies and procedures shall include a
strategy to ensure that all Enrollees or Authorized Representatives, as well as
any specialists caring for the Enrollee, are involved in a treatment planning
process coordinated by the PCP.

 
 
Page 103

--------------------------------------------------------------------------------

 
 
7.9
Early and Periodic Screening, Diagnosis and Treatment Requirements (“EPSDT”)

 
7.9.1
The Contractor shall arrange with the Network Providers for the provision of
EPSDT Program services to Enrollees who are less than twenty-one (21) years of
age (“EPSDT Eligible Children”), as specified below.

 
 
7.9.1.1
The Contractor and ASES shall develop an EPSDT plan that sets forth those
Administrative Services that the Contractor shall perform in connection with
EPSDT (the “EPSDT Plan”), pursuant to applicable provisions of section
1902(a)(43) of the Social Security Act.  The EPSDT Plan shall address the
following:

 
 
7.9.1.1.1
EPSDT screening standards and guidelines;

 
 
7.9.1.1.2
Education programs for Network Providers regarding the requirements to (i) track
gaps in care,  (ii) promote follow-up to ensure that Network Providers comply
with the Healthy Child Care periodicity schedules, and (iii) provide the
information necessary for ASES to produce its CMS 416 reports; and

 
 
7.9.1.1.3
Outreach and education programs for parents.

 
 
7.9.1.2
The EPSDT Plan shall emphasize outreach and compliance monitoring for children
and adolescents (young adults), taking into account the multi-lingual,
multi-cultural nature of the population, as well as other unique characteristics
of this population.

 
 
7.9.1.3
The EPSDT Plan shall include procedures for tracking gaps in care and follow up
for annual dental examinations and visits.  The Contractor shall submit its
EPSDT Plan for review and approval according to the timeframe specified in
Attachment 12 to this Contract.

 
 
7.9.1.4
The EPSDT Plan shall require that quarterly reports compiled by the Contractor
on EPSDT screening, based on Claims data submitted by Network Providers for
EPSDT Eligible Children, will be submitted in accordance with the requirements
of the CMS 416 reports to be prepared by ASES.

 
7.9.2
Outreach and Education

 
 
7.9.2.1
The Contractor’s EPSDT outreach and education process for EPSDT Eligible
Children and their families shall include:

 
 
7.9.2.1.1
The importance of preventive care;

 
 
7.9.2.1.2
The periodicity schedule and the depth and breadth of services;

 
 
Page 104

--------------------------------------------------------------------------------

 
 
 
7.9.2.1.3
How and where to access services; and

 
 
7.9.2.1.4
A statement that services are provided without cost.

 
 
7.9.2.2
The Contractor shall inform its newly enrolled families with EPSDT Eligible
Children about the EPSDT program upon Enrollment with the MiSalud Plan.  This
requirement includes inform pregnant women and new mothers, either before or
within fourteen (14) Calendar Days after the birth of their children, that EPSDT
services are available.

 
 
7.9.2.3
The Contractor will coordinate through its clinical programs necessary covered
preventive services upon member request.

 
 
7.9.2.4
[Intentionally left blank]

 
 
7.9.2.5
The Contractor shall provide to each PCP, at least three (February, June and
October) times per year, a list of the PCP’s EPSDT Eligible Children who are not
in compliance with the EPSDT periodicity schedule.

 
 
7.9.2.6
The Contractor will ensure that the PCP receives a Gaps in Care analysis for at
least eighty percent (80%) of his or her EPSDT Eligible Children.  For purposes
of this Contract, “Gaps in Care analysis” shall mean the comparison of the
actual provision of preventive services for EPSDT Eligible Children with the
recommended preventive services according to evidence-based clinical practice
guidelines.

 
 
7.9.2.7
Outreach and education shall include a combination of written and oral (on the
telephone, face-to-face, or films/tapes) methods, and may be done by Contractor
personnel or by Providers.  All outreach and education shall be documented and
shall be conducted in non-technical language at or below a fourth (4th) grade
reading level.  The Contractor shall use accepted methods for informing persons
who are blind or deaf, or cannot read or understand the Spanish language.

 
7.9.3
Screening

 
 
7.9.3.1
The Contractor will promote periodic screens (“EPSDT Checkups”) in accordance
with the Puerto Rico Medicaid Program’s periodicity schedule and the American
Academy of Pediatrics EPSDT periodicity schedule.  Such EPSDT Checkups shall
include, but not be limited to, the Healthy Child Care checkups described in
Section 7.5.3.1 of this Contract.

 
 
7.9.3.2
The Contractor shall arrange for the provision of an initial health and
screening visit to all newly enrolled EPSDT Eligible Children for all newborns
within twenty-four (24) hours of birth.

 
 
7.9.3.3
The Contractor shall advise the EPSDT Enrollee and his or her parents, or his or
her legal guardian, of his or her right to have an EPSDT Checkup as well will
provide a written notification of preventive care according to the EPSDT
protocols.

 
 
Page 105

--------------------------------------------------------------------------------

 
 
 
7.9.3.4
EPSDT Checkups must include all of the following:

 
 
7.9.3.4.1
A comprehensive health and developmental history;

 
 
7.9.3.4.2
Developmental assessment, including mental, emotional, and behavioral health
development;

 
 
7.9.3.4.3
Measurements (including head circumference for infants);

 
 
7.9.3.4.4
An assessment of nutritional status;

 
 
7.9.3.4.5
A comprehensive unclothed physical exam;

 
 
7.9.3.4.6
Immunizations according to the guidance issued by the Advisory Committee on
Immunization Practices (ACIP)  (the vaccines themselves are paid for by the
Department of Health; the Contractor shall cover Providers’ administration of
the vaccines, under the fee schedule established by the Department of Health);

 
 
7.9.3.4.7
Certain laboratory tests;

 
 
7.9.3.4.8
Anticipatory guidance and health education;

 
 
7.9.3.4.9
Vision screening;

 
 
7.9.3.4.10
Tuberculosis;  as applicable

 
 
7.9.3.4.11
Hearing screening;

 
 
7.9.3.4.12
Dental and oral health assessment; and

 
 
7.9.3.4.13
Lead Screening.

 
 
7.9.3.5
The Contractor shall promote and inform providers of the requirements for the
appropriate screening of lead toxicity. Regardless of health risk, the
Contractor shall require in its Provider Contracts that Network Providers
arrange for a blood lead screening test for all EPSDT Eligible children at
twelve (12) and twenty-four (24) months of age.  Children between twenty-four
(24) and seventy-two (72) months of age should receive a blood lead screening
test if there is no record of a previous test.

 
 
7.9.3.6
The Contractor shall have procedures that ensure appropriate access to care of
EPSDT Eligible Children in need of further diagnostic and/or treatment services
to correct or ameliorate defects, and physical and mental illnesses and
conditions discovered by the EPSDT Checkup.  Referral and follow up may be made
from the Provider conducting the screening or to another Provider, as
appropriate.

 
 
Page 106

--------------------------------------------------------------------------------

 
 
 
7.9.3.7
The Contractor will include EPSDT level of compliance of the population assigned
to every PCP as one of the qualifying criteria for the Physician Incentive
Program.

 
 
7.9.3.8
The Contractor shall monitor Providers’ compliance with EPSDT guidelines
according with CMS objectives and report on such compliance every quarter
pursuant to its EPSDT Plan.

 
7.9.4
Tracking

 
 
7.9.4.1
The Contractor shall establish a tracking system using the Gaps in Care analysis
that provides information on compliance with the following EPSDT requirements:

 
 
7.9.4.1.1
Preventive diagnostic services; and

 
 
7.9.4.1.2
Immunizations and dental services.

 
 
7.9.4.1.3
[Intentionally left blank]

 
 
7.9.4.2
All information generated and maintained in the tracking system shall be
consistent with Encounter Data requirements as specified in Section 16.8 of this
Contract.

 
7.9.5
Diagnostic and Treatment Services

 
 
7.9.5.1
If a suspected problem is detected by a screening EPSDT Checkup, the child shall
be evaluated as necessary for further diagnosis.  This diagnosis is used to
determine treatment needs.

 
 
7.9.5.2
The MiSalud Plan will provide access for all follow-up diagnostic and treatment
services under this coverage deemed Medically Necessary to ameliorate or correct
a problem discovered during the Checkup.  The Contractor shall arrange for the
provision of Medically Necessary Covered Services through its Network Providers.

 
 
7.10
Advance Directives

 
7.10.1
In compliance with 42 CFR 438.6 (i) (1)-(2), and with Law No. 160 of November
17, 2001, and with 42 CFR 489.100, the Contractor shall maintain written
policies and procedures for Advance Directives.  The Contractor shall require
Network Providers to: (i) include Advance Directives in each Enrollee’s Medical
Record, (ii) provide these policies and procedures to all Enrollees eighteen
(18) years of age and older and (iii) advise Enrollees of:

 
 
Page 107

--------------------------------------------------------------------------------

 
 
 
7.10.1.1
Their rights under the law of Puerto Rico, including the right to accept or
refuse medical or surgical treatment and the right to formulate Advance
Directives;

 
 
7.10.1.2
The Contractor’s written policies respecting the implementation of those rights,
including a statement of any limitation regarding the implementation of Advance
Directives as a matter of conscience; and

 
 
7.10.1.3
The Enrollee’s right to file complaints concerning the Advance Directive
requirements directly with ASES or with the Puerto Rico Office of the Patient
Advocate.

 
7.10.2
The information must include a description of Puerto Rico law and must reflect
changes in laws as soon as possible, but no later than ninety (90) Calendar Days
after the effective change.

 
7.10.3
The Contractor shall contractually require its Network Providers to educate
their staff about its policies and procedures on Advance Directives, situations
in which Advance Directives may be of benefit to Enrollees, and their
responsibility to educate Enrollees about this tool and assist them to make use
of it.

 
7.10.4
The Contractor shall educate Enrollees about their ability to direct their care
using Advance Directives and shall specifically designate which staff members or
Network Providers are responsible for providing this education.

 
7.11
Enrollee Cost-Sharing

 
7.11.1
The Contractor shall ensure that Network Providers collect Enrollee cost-sharing
only as specified in Attachment 8 to this Contract.

 
7.11.2
The Contractor shall ensure that it accurately differentiates the categories of
MiSalud Enrollees in its Marketing Materials and communications, to clarify the
cost-sharing rules that are applied to each group.  The Contractor shall ensure
that the Enrollee’s eligibility category appears on the Enrollee ID Card, so
that cost-sharing is correctly determined.

 
7.11.3
The Contractor shall ensure that, in keeping with the Co-Payment policies
included in Attachment 8, Medicaid and CHIP Eligible Persons bear no
cost-sharing responsibility under MiSalud for services provided within the
Contractor’s PPN or for the treatment of an Emergency Medical Condition.

 
7.11.4
As provided in Attachment 8 to this Contract, the Contractor shall impose
Co-Payments for services provided in an emergency room outside the Enrollee’s
PPN, but only in limited circumstances.

 
 
7.11.4.1
For Medicaid and CHIP Eligible Persons, the Contractor shall not impose any
Co-Payment for the treatment of an Emergency Medical Condition.  The Contractor
shall, however, as provided in Attachment 8 to this Contract, impose Co-Payments
for services provided in an emergency room to treat a condition that does not
meet the definition of Emergency Medical Condition as set forth in this
Contract.

 
 
Page 108

--------------------------------------------------------------------------------

 
 
 
7.11.4.2
No Co-Payments shall be charged for CHIP children under eighteen years of age
under any circumstances; and

 
 
7.11.4.3
For Other Eligible Persons, the Contractor shall impose a Co-Payment for any
emergency room visit outside the Enrollee’s PPN, if the Enrollee does not
consult the Tele MiSalud Medical Advice Line before visiting the emergency room,
and provide his or her call identification number at the emergency room. If the
Enrollee presents the call identification number, no Co-Payment may be imposed.

 
7.11.5
As provided in 42 CFR 447.53(e), if a Medicaid or CHIP Eligible Person expresses
his or her inability to pay the established Co-Payment at the time of service,
the Contractor (through its contracted Providers) shall not deny the service.

 
7.11.6
An Indian as defined in Article 2, is exempt from all Co-Payments.

 
7.12
Dual Eligible Beneficiaries

 
7.12.1
Dual Eligible Beneficiaries enrolled in MiSalud are eligible, with the
limitations provided below, for the Covered Services described in this Article,
in addition to some coverage of Medicare cost-sharing.

 
 
7.12.1.1
Dual Eligible Beneficiaries Who Receive Medicare Part A Only

 
 
7.12.1.1.1
The Contractor shall arrange for the provision of Basic Coverage as provided in
this Article 7, excluding services covered under Medicare Part A
(hospitalization); except that MiSalud shall cover hospitalization services
after the Medicare Part A coverage limit has been reached.

 
 
7.12.1.1.2
The Contractor shall not cover the Medicare Part A premium or deductible.

 
 
7.12.1.2
Dual Eligible Beneficiaries Who Receive Medicare Part A and Part B

 
 
7.12.1.2.1
The Contractor shall arrange for the provision of the following Basic Coverage
services only: Dental Services, Pharmacy Services, and Hospitalization Services
(after the Medicare Part A coverage limit has been reached).

 
 
7.12.1.2.2
The Contractor shall not pay Claims for the Medicare Part A premium or
deductible.

 
 
Page 109

--------------------------------------------------------------------------------

 
 
 
7.12.1.2.3
The Contractor shall pay Claims for Medicare Part B deductibles and
co-insurance.

 
 
7.12.1.3
Dual Eligible Beneficiaries Enrolled in a Medicare Part C Plan

 
 
7.12.1.3.1
Medicare Platino is a Medicare Part C Plan that includes a supplementary package
of MiSalud benefits for Dual Eligible Beneficiaries.  A Dual Eligible
Beneficiary enrolled in a Platino plan is eligible for the Benefits listed in
Sections 7.12.1.1 and 7.12.1.2 above.

 
 
7.12.1.3.2
An Enrollee who is independently enrolled in a private Medicare Advantage plan
is also eligible for the Benefits listed in Sections 7.12.1 and 7.12.2 above.

 
7.12.2
Any MiSalud cost-sharing for Dual Eligible Beneficiaries shall be determined
according to Section 7.11 and Attachment 8 of this Contract.

 
7.13
Moral or Religious Objections

 
7.13.1
If, during the course of the Contract period, pursuant to 42 CFR 438.102, the
Contractor elects not to arrange for the provision of, not to reimburse for, or
not to provide a Referral or Prior Authorization for a service that is a Covered
Service, because of an objection on moral or religious grounds, the Contractor
shall notify:

 
 
7.13.1.1
ASES within one hundred and twenty (120) Calendar Days before adopting the
policy with respect to any service;

 
 
7.13.1.2
Enrollees within ninety (90) Calendar Days after adopting the policy with
respect to any service; and

 
 
7.13.1.3
Enrollees before and during Enrollment.

 
7.13.2
The Contractor acknowledges that such objection will be grounds for
recalculation of rates paid to the Contractor.

 
 
ARTICLE 8
INTEGRATION OF PHYSICAL AND BEHAVIORAL HEALTH SERVICES

 
8.1
General Provisions

 
8.1.1
The “integration model” of MiSalud refers to the program goal of ensuring that
physical and behavioral health services are closely interconnected, to ensure
optimal detection, prevention, and treatment of physical and mental illness.

 
8.1.2
The Contractor (through contracted PCPs and PMGs, and other Network Providers)
shall be jointly responsible, along with the MBHO, for identifying Enrollees’
needs and coordinating proper Access to both physical and behavioral health
services.

 
 
Page 110

--------------------------------------------------------------------------------

 
 
8.1.3
In implementing an integrated model of service delivery, the Contractor shall
strive to observe all the protections of the Mental Health Code (Act 408) and
the Puerto Rico Patient’s Bill of Rights Act, as well as other applicable
federal and Government of Puerto Rico legislation.

 
8.1.4
The Contractor shall ensure a collaborative relationship with the MBHO and shall
develop protocols that define the relationship and include, at a minimum, the
process for making referrals to the MBHO and providing the appropriate
supporting documentation, the process for receiving referrals from the MBHO and
requesting the appropriate supporting documentation, and the process for
monitoring Enrollees referred to the MBHO.

 
8.2
Co-Location of Staff

 
8.2.1
The Contractor shall coordinate with the MBHO to facilitate the placement of a
psychologist or other behavioral health Provider in each PMG setting.  The
behavioral health Provider shall be present, to the extent feasible, between the
hours of 8:00 a.m. and 5:00 p.m. each Business Day and one Saturday per month;
but at a minimum, between 8:00 a.m. and 5:00 p.m. two Business Days per week.

 
8.2.2
The Contractor shall ensure that the PMG provides adequate space and resources
for the behavioral health Provider to provide care and consultations in a
confidential setting.

 
8.2.3
The salary costs for the behavioral health Provider within the PMG shall be
borne by the MBHO; however, the Contractor and the MBHO shall negotiate the
associated administrative costs.

 
8.2.4
The behavioral health Provider housed within the PMG shall conduct screening
evaluations, crisis intervention, and limited psychotherapy (between four (4)
and six (6) sessions, according to the needs of the Enrollee).

 
8.2.5
The Contractor shall share with the MBHO Behavioral Health Provider stationed
within the PMG, the screening instruments for intervention and early detection
of mental health conditions.

 
8.3
Referrals

 
8.3.1
MiSalud Enrollees with chronic or severe mental health conditions, which require
more intensive or continuous care than can be provided within the PMG
environment as set forth in Section 8.2 of this Contract, shall be referred to
the MBHO for services.

 
8.3.2
An Enrollee may access behavioral health services through the MBHO through the
following means:

 
 
8.3.2.1
A Referral from the PCP or other PMG physician;

 
 
Page 111

--------------------------------------------------------------------------------

 
 
 
8.3.2.2
Self-referral (walk-in);

 
 
8.3.2.3
Visiting a Comprehensive Health Center (“CCuSAI”);

 
 
8.3.2.4
Visiting Central Access Units;

 
 
8.3.2.5
The Tele MiSalud Service;

 
 
8.3.2.6
The telephone Call Center provided by ASSMCA, known as “Linea Pas”;

 
 
8.3.2.7
MBHO clinics;

 
 
8.3.2.8
Hospitals; and

 
 
8.3.2.9
Emergency rooms.

 
8.4
Information Sharing

 
8.4.1
The Contractor and the MBHO shall share documents in the possession of each
(including agreements, processes, guidelines and clinical protocols), in order
for each to understand the other’s operations to ensure optimal cooperation.

 
8.4.2
The Contractor and the MBHO shall jointly develop forms to facilitate electronic
communications, such as:

 
 
8.4.2.1
Information sheet for Enrollees on HIPAA requirements;

 
 
8.4.2.2
Referral sheet; and

 
 
8.4.2.3
Informed consent form.

 
8.4.3
The Contractor shall establish a process for monitoring exchange of information,
documenting receipt of information and following up on information not submitted
in a timely manner.

 
8.4.4
The Contractor shall require PMG staff to follow up with MBHO staff concerning
the care of Enrollees referred by the PMG to the MBHO.

 
8.5
Staff Education

 
8.5.1
The Contractor shall train PMG staff on the goals and operational details of the
integrated model of care, and, as appropriate, identification of behavioral
health issues and conditions.

 
8.5.2
The Contractor shall require PMGs to Immediately refer Enrollees to the
Behavioral Health Professional located within the PMG (or, if the professional
is not available, to the Emergency Room) when an Enrollee manifests suicidal
behavior.

 
 
Page 112

--------------------------------------------------------------------------------

 
 
8.6
Cooperation With Puerto Rico and Federal Government Agencies

 
The Contractor shall ensure that government entities including ASSMCA and SAMHSA
shall be consulted where appropriate and shall acknowledge that these entities
participate, as appropriate, in the regulation of Behavioral Health Services
under MiSalud.
 
8.7
Contractor and MBHO Coverage of Hospitalization Services

 
In the event of any dispute between the Contractor and the MBHO concerning
whether a Covered Service provided in a hospital or other inpatient facility
falls within the scope of Behavioral Health Services covered by the MBHO, or
within the scope of other Basic and Special Coverage covered by the Contractor,
the terms of ASES Normative Letter 04-0130, dated February 13, 2004 (Attachment
13 to this Contract), shall govern.
 
8.8
Integration Plan

 
The Contractor shall submit to ASES, for its review and approval, an Integration
Plan incorporating the elements in this Article 8, according to the timeframe
specified in Attachment 12 to this Contract.
 
 
ARTICLE 9
PROVIDER NETWORK

 
9.1
General Provisions

 
9.1.1
The Contractor shall have an adequate network of available Providers, in
accordance with the timeframe specified in Attachment 12, meeting all Contract
requirements in order: 1) to ensure timely Access to Covered Services (including
complying with all federal and Puerto Rico requirements concerning timeliness,
amount, duration, and scope of services); and 2) to provide sufficient Network
Providers to satisfy the demand of Covered Services with adequate capacity and
quality service delivery.

 
9.1.2
The Contractor shall ensure that its General Network of Providers is adequate to
assure Access to all Covered Services, and that all Providers are appropriately
Credentialed, maintain current licenses, and have appropriate locations to
provide the Covered Services.

 
9.1.3
The Contractor shall also develop, as a subset of its General Network of
Providers, a Preferred Provider Network (“PPN”).  The objectives of the PPN
model are to increase Access to Providers and needed services, improve
availability of Covered Services on a timely basis, improve the quality of
Enrollee care, enhance continuity of care, and facilitate effective exchange of
health information between Providers and the Contractor.

 
 
9.1.3.1
The Contractor’s PPN shall include a sufficient number of PMGs, PCPs,
specialists, hospitals, surgery centers, clinical laboratories and other
Providers to adequately address the needs of Enrollees.

 
 
Page 113

--------------------------------------------------------------------------------

 
 
 
9.1.3.2
At a minimum, except as indicated below, the General Network standards will also
apply to the PPN.

 
 
9.1.3.3
The PPN does not include Dental and Pharmacy Services.

 
9.1.4
The Contractor shall collaborate with the MBHO to provide integrated MiSalud
mental and physical health services in order to achieve a proper management of
both services.

 
9.1.5
The Contractor’s Network shall not include a Provider if the Provider, or any
person or entity that has  an ownership or control interest in the Provider, or
is an agent or managing employee of the Provider, has been excluded from
participation in Medicaid, Medicare, or CHIP by HHS, the HHS Office of Inspector
General, or who are on the EPLS or on Puerto Rico’s list of excluded
Providers.  The Contractor is responsible for checking the exclusions list and
providing notice of any exclusions pursuant to Section 9.4.9 of this Contract.

 
9.1.6
The Contractor shall require that each Provider have a unique National Provider
Identifier (“NPI”).

 
9.1.7
With respect to Dental Services, the Contractor shall include in its Network any
Provider that is qualified, per the requirements in this Article 9, and willing
to participate.

 
9.2
Network Criteria

 
9.2.1
When establishing and maintaining an adequate network of Providers the
Contractor shall consider and comply with each of  the following criteria, in
accordance with 42 CFR 438.206(b)(1):

 
 
9.2.1.1
Estimated eligible population and number of Enrollees;

 
 
9.2.1.2
Estimated use of services, considering the specific characteristics of the
population and special needs for health care;

 
 
9.2.1.3
Number and type of Providers required to offer services, taking experience,
training and specialties into account;

 
 
9.2.1.4
Maximum number of patients per Provider;

 
 
9.2.1.5
Number of Providers in the PPN and General Network that are not accepting new
patients; and

 
 
9.2.1.6
Geographic location of Providers and Enrollees, taking into account distance as
permitted by law, the duration of trip, the means of transportation commonly
used by Enrollees, and whether the facilities provide physical access for
Enrollees with physical disabilities or special needs.

 
 
Page 114

--------------------------------------------------------------------------------

 
 
9.2.2
These provisions shall not be construed to:

 
 
9.2.2.1
Require the Contractor to contract with Providers beyond the number necessary to
meet the needs of its Enrollees; or

 
 
9.2.2.2
Preclude the Contractor from establishing measures that are designed to maintain
quality of services and control costs and are consistent with its
responsibilities to Enrollees.

 
9.2.3
If the Contractor declines to include a Provider or group of Providers that have
requested inclusion in its Network, the Contractor shall give the affected
Provider(s) written notice of the reason for its decision.

 
9.2.4
The Contractor will use Reasonable Efforts to negotiate health services using
state facilities, academic medical centers, municipal health services and
facilities.  The Contractor will keep ASES informed about the status of such
negotiations and ASES will cooperate with the Contractor’s efforts.

 
9.3
Provider Qualifications

 
9.3.1
The following requirements apply to specific Providers in the Contractor’s
Network:

 
FQHC
 
Federal Qualified Health Centers
A Federally Qualified Health Center is an entity that provides outpatient care
under Section 330 of the Public Health Service Act (42 USC 254b) and complies
with the standards and regulations established by the federal government and is
an eligible Provider enrolled in the Medicaid Program.
PHYSICIAN
 
A person with a license to practice medicine as an M.D. or a D.O. in Puerto
Rico, whether as a PCP or in the area of specialty under which he or she will
provide medical services through a contract with the Contractor; and that it is
a Provider enrolled in the Puerto Rico Medicaid Program; and has a valid
registration number from the Drug Enforcement Agency and the Certificate of
Controlled Substances of Puerto Rico, if required in his or her practice.
HOSPITAL
An institution licensed as a general or special hospital by the Puerto Rico
Health Department under Chapter 241 of the Health and Safety Code or Private
Psychiatric Hospitals under Chapter 577 of the Health and Safety Code (or who is
a Provider which is a component part of the Puerto Rico or local government
entity which does not require a license under the laws of the Government of
Puerto Rico) which is enrolled as a Provider in the Puerto Rico Medicaid
Program.

 
 
Page 115

--------------------------------------------------------------------------------

 
 
NON-MEDICAL PRACTICING PROVIDER
A person who possesses a license issued by the licensing agency of the
Government of Puerto Rico enrolled in the Puerto Rico Medicaid Program or a
properly trained person who practices under the direct supervision of a licensed
professional offering support in health services.
CLINICAL LABORATORY
An entity that has a valid certificate issued by the Clinical Laboratory
Improvement Act (CLIA) and which has a license issued by the Health Department,
licensing agency of the Government of Puerto Rico.
RURAL HEALTH CLINIC (RHC)
A health facility that the Secretary of Health and Human Services has determined
meets the requirements of Section 1861(aa)(2) of the Social Security Act; and
that has entered into an agreement with the Secretary to provide services in
Rural Health Clinics or Centers under Medicare and in accordance with 42 CFR
405.2402.
LOCAL HEALTH DEPARTMENT
Local Health Department established under Act 81 from March 14, 1912.
NON-HOSPITAL PROVIDING FACILITY
 
A health care service Provider which is duly licensed and credentialed to
provide services and enroll in the Puerto Rico Medicaid program.
SCHOOLS OF MEDICINE
Clinics located in the medicine campus that provide primary and preventive care
to children and adolescents.

 
 
Page 116

--------------------------------------------------------------------------------

 
 
9.3.2
The Contractor shall require the Network Providers to comply with any additional
Provider qualifications as prescribed by ASES.

 
9.4
Provider Credentialing

 
 
The Contractor shall be responsible for Credentialing and re-Credentialing its
Providers.

 
9.4.1
The Contractor shall ensure that all Network Providers are appropriately
Credentialed and qualified to provide services per the terms of this Contract.

 
9.4.2
The Contractor shall contract with all available private Providers that meet its
Credentialing process (based on the Contractor’s evaluation of the materials
listed in Section 9.4.3 of this Contract) and agree to its contractual terms, in
order to ensure sufficient Network Providers to address Enrollee needs.

 
9.4.3
At a minimum, the file documenting the Contractor’s Credentialing process shall
include, as applicable, but shall not be limited to copies of:

 
 
9.4.3.1
The accredited medical school diploma;

 
 
9.4.3.2
The license issued by the Medical Examining Board of Puerto Rico or applicable
state professional licensing authority;

 
 
9.4.3.3
Certificate of specialty (good standing);

 
 
9.4.3.4
Residency certificate;

 
 
9.4.3.5
A certificate of the corresponding Board according to specialty;

 
 
9.4.3.6
Board certification;

 
 
9.4.3.7
A continuing education certificate;

 
 
9.4.3.8
Licensing certificate;

 
 
9.4.3.9
The Puerto Rico license to prescribe medications (ASSMCA);

 
 
9.4.3.10
The Federal license to prescribe medications (DEA);

 
 
9.4.3.11
Evidence of Hospital privileges;

 
 
9.4.3.12
Medical Malpractice Policy;

 
 
9.4.3.13
Retention Document of the Internal Revenue Service (Department of Treasury);

 
 
9.4.3.14
Incorporation Document;

 
 
9.4.3.15
National Provider Identification (NPI) Certification;

 
 
Page 117

--------------------------------------------------------------------------------

 
 
 
9.4.3.16
Studies report; diplomas; boards; eligibility; sanctions; limitations from an
authorized entity, such as: Medicare, Network NPDB (National Practitioner data
Bank); OIG (Office of the Inspector General); EPLS (Excluded Parties List System
of GSA-General Service Administration);

 
 
9.4.3.17
The Provider Contract;

 
 
9.4.3.18
Related communications with the Credentialing process, selection and
cancellation;

 
 
9.4.3.19
Disclosure of the information concerning the Provider and fiscal agents about
participation and control including: name, address, participation percentage,
familial relationships and others (as required by 42 CFR Part 455.104);

 
 
9.4.3.20
Provider’s disclosure of the information related to business transactions, in
compliance with the 42 CFR Part 455.105;

 
 
9.4.3.21
Disclosure of the information about criminal convictions of the Provider or a
person or entity with an ownership or control interest in the Provider, or who
is an agent or managing employee of the Provider, in compliance with 42 CFR Part
455.106;

 
 
9.4.3.22
Completed application (all parts);

 
 
9.4.3.23
Certificate of conduct issued by the Puerto Rico Police Department;

 
 
9.4.3.24
Inspection report of medical facilities in which the Provider’s services are
offered;

 
 
9.4.3.25
Disclosure of malpractice suits, if any, filed against the Provider;

 
 
9.4.3.26
Provider’s Curriculum Vitae (if Provider is an individual); and

 
 
9.4.3.27
Other necessary and available documents.

 
9.4.4
Credentialing of health care facilities shall be governed by, but not limited
to, Law 101 of June 26, 1965, as amended, known as "Law of Facilities of Puerto
Rico."

 
9.4.5
The Contractor shall re-Credential its Network Providers every three (3) years.

 
9.4.6
The re-Credentialing process shall include, at a minimum, verification and/or
updating of Sections 9.4.3.1 – 9.4.3.27 of this Contract, as appropriate, in
order to ensure continued adequacy of the Network.

 
9.4.7
The Contractor shall maintain a Provider file for all Network Providers. The
Provider file shall be updated annually and shall consist of, at a minimum, the
following documents: annual state review, DEA license, malpractice insurance and
ASSMCA license.  Corroboration data will also be required quarterly as provided
by the National Practitioner Data Bank, HHS OIG (Office of Inspector General),
EPLS (Excluded Parties List System).

 
 
Page 118

--------------------------------------------------------------------------------

 
 
9.4.8
The Contractor shall ensure, and be able to demonstrate at the request of ASES,
that:  (a) Out-of-Network Providers are duly licensed to provide the Covered
Services for which they submit Claims; and (b) the Contractor’s internal
Credentialing and re-Credentialing processes are in accordance with 42 CFR
438.214 (Provider Selection).

 
9.4.9
If the Contractor determines, through the Credentialing or re-Credentialing
process, or otherwise, that a Provider could be excluded pursuant to 42 CFR
1001.1001, or if the Contractor determines that the Provider has failed to make
full and accurate disclosures as required in Sections 9.4.3.19–9.4.3.21 above,
the Contractor shall deny the Provider’s request to participate in the Network,
or, for a current Network Provider, as provided in Section 10.4.1.2.2 of this
Contract, terminate the Provider Contract.  The Contractor shall notify ASES of
such a decision, and shall provide documentation of the bar on the Provider’s
Network participation, within twenty (20) Business Days of communicating the
decision to the Provider.  The Contractor shall screen its employees, Network
Providers, and other subcontractors under this Contract as required by law to
determine whether any of them has been excluded from participation in Medicare,
Medicaid, CHIP, or any other Federal health care program (as defined in Section
1128B(f) of the Social Security Act).  ASES or the Puerto Rico Medicaid Program
shall, upon receiving notification from the Contractor that the Contractor has
denied Credentialing, notify the HHS Office of the Inspector General of the
denial with twenty (20) Business Days of the date it receives the information,
in conformance with 42 CFR 1002.3.

 
9.5
Provider Ratios

 
9.5.1
The Contractor shall comply with the following minimum Provider ratios.

 
 
9.5.1.1
One PCP per 1,700 Enrollees (1:1,700) (ratio applicable to both General Network
and PPN) (only those gynecologists-obstetricians selected as an Enrollee’s PCP
may be included in the ratios set forth in this subsection);

 
 
9.5.1.2
One specialty for each 2,200 Enrollees (1:2,200) (ratio applicable only to
General Network) (only those gynecologists-obstetricians selected as an
Enrollee’s PCP may be included in the ratios set forth in this subsection); and

 
 
9.5.1.3
One dentist for each 1,350 Enrollees (1:1,350) (ratio applicable only to the
General Network).

 
 
9.5.1.4
The Parties acknowledge that there are shortages of certain specialists in the
Service Regions.  The Contractor will work with the Provider community to
address Enrollee access to specialists to the extent possible.   The Contractor
will then develop policies and procedures to ensure Enrollees have access to
specialty services as necessary.

 
 
Page 119

--------------------------------------------------------------------------------

 
 
9.5.2
The Contractor shall also ensure that the PPN, in addition to meeting the
requirements set forth above, adheres to the following minimum Provider ratios:

 
 
9.5.2.1
One X-ray facility per 10,000 Enrollees (1:10,000) in each Service Region;

 
 
9.5.2.2
One (1) clinical laboratory per 5,000 Enrollees (1:5,000) in each Service
Region; and

 
 
9.5.2.3
Two (2) hospitals in each Service Region.

 
 
Subject to Section 10.5.5 of this Contract, the aforementioned ratios must be
maintained for Enrollees, regardless of whether the PMG offers treatment to
other private patients.

 
9.6
Network Providers

 
9.6.1
PCPs

 
 
9.6.1.1
The Contractor shall establish a system of coordinated care in which the Primary
Care Physician (PCP), will be part of a Primary Medical Group (PMG). PCPs will
be responsible for providing, managing and coordinating all the services of the
Enrollee, including the coordination with behavioral health personnel, in a
timely manner, and in accordance with the guidelines, protocols and practices
generally accepted in medicine.

 
 
9.6.1.2
The PCP is responsible for maintaining each Enrollee’s Medical Record, which
includes documentation of all services provided by the PCP as well as any
specialty services, which may be maintained through a certified EHR system
meeting the specifications set forth in Attachment 15 to this Contract.

 
 
9.6.1.3
The following shall be considered PCPs for purposes of contracting with a PMG:

 
 
9.6.1.3.1
General practitioners;

 
 
9.6.1.3.2
Internists;

 
 
9.6.1.3.3
Family doctors;

 
 
9.6.1.3.4
Pediatricians (optional for minors under the age of 21); and

 
 
9.6.1.3.5
Gynecologists-obstetricians (obligatory when the woman is pregnant or of
reproductive age; this Provider will also be selected for usual gynecological
visits).

 
 
Page 120

--------------------------------------------------------------------------------

 
 
 
9.6.1.4
The Contractor shall promote the selection, by women who are pregnant, of a
gynecologist-obstetrician as their PCP.  Additionally, the Contractor will
permit female Enrollees to select a gynecologist-obstetrician for their routine
gynecological visits at initial Enrollment.

 
 
9.6.1.5
The PCP shall be available to attend to the health needs of the Enrollee
twenty-four (24) hours a day, seven (7) days a week.  On-call or telephone
answering services will suffice to meet this requirement.

 
 
9.6.1.6
The Contractor shall offer its Enrollees freedom of choice in selecting a
PCP.  The Contractor shall have policies and procedures describing how Enrollees
select their PCP.  The Contractor shall submit these policies and procedures to
ASES for review and approval according to the timeframe specified in Attachment
12 to this Contract.

 
 
9.6.1.7
No PCP may own any financial control or have a direct or indirect economic
interest (as defined in Act 101 of July 26, 1965) in any Ancillary Services
facility or any other Provider (including laboratories, pharmacies, etc.) under
contract with the PMG.

 
 
9.6.1.8
Nurse practitioners and physician’s assistants may not be PCPs.

 
9.6.2
Specialists and Other Providers

 
 
9.6.2.1
For both the General Network and the PPN (except as specifically indicated
below), the Contractor shall have available and under contract within each
Service Region the following types of Network Providers:

 
 
9.6.2.1.1
Podiatrists;

 
 
9.6.2.1.2
Optometrists;

 
 
9.6.2.1.3
Ophthalmologists;

 
 
9.6.2.1.4
Radiologists;

 
 
9.6.2.1.5
Clinical Laboratories (the Contractor shall ensure that all of the laboratories
under contract have a registration certificate (Clinical Laboratory Improvement
Amendment, CLIA) and the registration number (CLIA) or a waiver certificate);

 
 
9.6.2.1.6
X-Ray Facilities;

 
 
9.6.2.1.7
Hospitals;

 
 
9.6.2.1.8
Other Health Care Professionals, provided they are duly licensed as required by
ASES;

 
 
Page 121

--------------------------------------------------------------------------------

 
 
 
9.6.2.1.9
Specialized Service Providers;

 
 
9.6.2.1.10
Urgent care centers and emergency rooms; and

 
 
9.6.2.1.11
Any other Providers needed to offer services under Basic Coverage (except that
Pharmacy Services are not included within the PPN) and Special Coverage,
considering the specific health needs of the Service Region.

 
 
9.6.2.2
The Contractor shall offer its Enrollees freedom of choice in selecting a
dentist.

 
9.7
Out-of-Network Providers

 
9.7.1
If the Contractor’s network is unable to provide Medically Necessary Covered
Services or FQHC Services to an Enrollee, the Contractor shall adequately and
timely cover these services using Providers outside of its Network.

 
9.7.2
Except as provided with respect to Emergency Services (see Section 7.5.9.3.1.2
of this Contract) and FQHC Services, if the Contractor offers the service
through a Provider in the Network but the Enrollee chooses to access the service
from an Out-of-Network Provider, the Contractor is not responsible for payment
of such Claims.

 
9.7.3
The Contractor must ensure that Out-of-Network Providers are duly licensed to
provide the Covered Services for which they submit Claims.

 
9.7.4
ASES shall ensure, in setting Co-Payments, that in the event that a Co-Payment
is imposed on Enrollees for an Out-of-Network service, the Co-Payment shall not
exceed the Co-Payment that would apply if services were provided by a Provider
in the General Network.

 
9.8
Minimum Requirements for Access to Providers

 
9.8.1
The Contractor shall provide Access to Covered Services in accordance with the
following terms:

 
 
9.8.1.1
Emergency Services shall be provided within twenty-four (24) hours of the moment
service is requested.

 
 
9.8.1.2
Specialist services shall be provided within thirty (30) Calendar Days of the
Enrollee’s original request for the service.

 
 
9.8.1.3
Routine physical exams shall be provided for adults within ten (10) weeks of the
Enrollee’s request for the service, taking into account the medical need and
condition.  For minors under 21 years of age, routine physical exams shall be
provided within the timeframes specified in Section 7.9.3 of this Contract.

 
 
Page 122

--------------------------------------------------------------------------------

 
 
 
9.8.1.4
Covered Services, other than those listed in Sections 9.8.1.1 – 9.8.1.3 of this
Contract, shall be provided within fourteen (14) Calendar Days following the
request for service.

 
 
9.8.1.5
FQHC Services.  FQHC Services shall be provided in an FQHC.  The Contractor
shall adequately and timely cover these services out-of-network at no cost to
Enrollees for as long as the FQHC Services are unavailable in the Contractor’s
Network.  All Out-of-Network services require a Referral from the Enrollee’s
PCP.

 
9.9
Referrals

 
9.9.1
The Contractor shall not require a Referral from a PCP when an Enrollee seeks
care from a Provider in the Contractor’s PPN.

 
9.9.2
A written Referral from the PCP shall be required:

 
 
9.9.2.1
for the Enrollee to access specialty care and services within the Contractor’s
General Network but outside the PPN; and

 
 
9.9.2.2
For the Enrollee to access any service outside of the Provider Network (with the
exception of Emergency Services).

 
9.9.3
A Referral for either General Network services or Out-of-Network services will
be provided within five (5) Calendar Days of the Enrollee’s request; except that
if the Enrollee’s life or health could be endangered by a delay in accessing
services, the Referral shall be provided within three (3) Calendar Days of the
request.

 
9.9.4
Neither the Contractor nor any Provider may impose a requirement that Referrals
be submitted for the approval of Committees, Boards, Medical Directors,
etc.  The Contractor shall strictly enforce this directive and shall issue
Administrative Referrals (see Section 11.3 of this Contract) whenever it deems
Medically Necessary.

 
9.9.5
If the Provider Access requirements of Section 9.8.1.2 of this Contract cannot
be met within the PPN within thirty (30) Calendar Days of the Enrollee’s request
for the Service, the PMG shall refer the Enrollee to a specialist within the
General Network, without the imposition of Co-Payments.  However, the Enrollee
shall return to the PPN specialist once the PPN specialist is available to treat
the Enrollee.

 
9.9.6
The Contractor shall ensure that PMGs comply with the rules stated in this
Section concerning Referrals, so that Enrollees are not forced to change PMGs in
order to obtain needed Referrals.

 
9.9.7
The Contractor shall be responsible for the development and implementation of
written policies and procedures that ensure a system of Referrals to Providers
outside of the Network and the processing of authorizations for requested
services.  These policies will be included in the Provider guidelines (see
Section 10.2.1 of this Contract).

 
 
Page 123

--------------------------------------------------------------------------------

 
 
9.9.8
If the Referral system that is developed by the Contractor requires the use of
electronic media, such equipment shall be installed in PMG offices at the
Contractor’s expense.

 
9.10
Timeliness of Prior Authorization

 
9.10.1
The Contractor shall ensure that Prior Authorization is provided for the
Enrollee in the following timeframes, including on holidays and outside of
business hours.

 
 
9.10.1.1
The decision to grant or deny a Prior Authorization must not exceed seventy-two
(72) hours from the time of the Enrollee’s Service Authorization Request for any
Covered Service; except that, where the Contractor or the Enrollee’s Provider
determines that the Enrollee’s life or health could be endangered by a delay in
accessing services, Prior Authorization must be provided as expeditiously as the
Enrollee’s health requires, and no later than within twenty-four (24) hours of
the Service Authorization Request.

 
 
9.10.1.2
ASES may, in its discretion, grant an extension of the time allowed for Prior
Authorization decisions, where:

 
 
9.10.1.2.1
the Enrollee, or the Provider, requests the extension; or

 
 
9.10.1.2.2
the Contractor justifies to ASES a need for the extension in order to collect
additional information, such that the extension is in the Enrollee’s best
interest.

 
9.10.2
For services that require Prior Authorization by the Contractor, the Service
Authorization Request shall be submitted promptly by the PCP for the
Contractor’s approval, so that Prior Authorization may be provided in compliance
within the timeframe set forth in Section 9.10.1 of this Contract.

 
9.11
Behavioral Health Services

 
9.11.1
The Contractor shall implement procedures in conjunction with the MBHO to ensure
that each Enrollee has Access to outpatient and inpatient Behavioral Health
Services.

 
9.11.2
The Contractor shall develop policies and procedures that ensure timely Access
to Behavioral Health Services and integration of care.

 
9.11.3
The Contractor shall submit its policies and procedures to ASES for prior
approval according to the timeframe specified in Attachment 12 to this
Contract.  Any subsequent changes to the policies and procedures must be
previously approved in writing by ASES.

 
9.11.4
Notwithstanding that the MiSalud Program is an integrated mental and physical
health services program, the Parties acknowledge that to the extent of any
conflict between the terms of this Contract and the terms of any MBHO policy or
procedure, the terms of this Contract shall govern and control.

 
 
Page 124

--------------------------------------------------------------------------------

 
 
9.12
Hours of Service

 
9.12.1
The Contractor shall prohibit its Network Providers from having different hours
and schedules for Enrollees than what is offered to patients with commercial
coverage.

 
9.12.2
The Contractor shall prohibit its Providers from establishing specific days for
the delivery of Referrals and requests for Prior Authorization for MiSalud
Enrollees, and the Contractor shall monitor compliance with this rule.

 
9.13
Prohibited Actions

 
 
Any denial, unreasonable delay, or rationing of Medically Necessary Services to
Enrollees is expressly prohibited.  The Contractor shall monitor compliance with
this prohibition by Network Providers related to their provision of Covered
Services to Enrollees.

 
9.14
Access to Services for Enrollees with Special Health Needs

 
9.14.1
The Contractor shall require that its Network Providers evaluate any progressive
condition of an Enrollee with special health needs that requires a course of
regular monitored care or treatment.  This evaluation will include the use of
Health Care Professionals for each identified case.

 
9.14.2
The Contractor shall establish a protocol to screen Enrollees for Special
Coverage and for the Case Management and Disease Management benefits, in order
to facilitate direct Access to specialists.  The Contractor shall submit its
operational protocol to ASES for prior approval according to the timeframe
specified in Attachment 12 to this Contract.

 
 
Page 125

--------------------------------------------------------------------------------

 
 
9.15
Preferential Turns

 
 
The Contractor shall agree to establish a system of Preferential Turns for
residents of the island municipalities of Vieques and Culebra.  Preferential
Turns refers to a policy of requiring Providers to give priority in treating
Enrollees from these island municipalities, so that they may be seen by a
physician within a reasonable time after arriving in the Provider’s
office.  This priority treatment is necessary because of the remote locations of
these municipalities, and the greater travel time required for their residents
to seek medical attention.  This requirement was established in Laws No. 86
enacted on August 16, 1997 (Arts. 1 through 4) and Law No. 200 enacted on August
5, 2004 (Arts. 1 through 5).  The Contractor shall include this requirement in
the Provider guidelines (see Section 10.2.1 of this Contract).

 
9.16
Contracting with Government Facilities

 
9.16.1
The Contractor shall contract, as a first option, with the following government
health facilities:

 
 
9.16.1.1
State Facilities;

 
 
9.16.1.2
CCuSaI Centers;

 
 
9.16.1.3
Municipal Centers;

 
 
9.16.1.4
Federally Qualified Health Centers (FQHC);

 
 
9.16.1.5
Schools of Medicine;

 
 
9.16.1.6
Puerto Rico Medical Center; and

 
 
9.16.1.7
Public Health Corporations of the Government of Puerto Rico.

 
9.16.2
These health facilities shall be contracted under the same conditions as any
other Provider, in the same level of service and shall have to comply with all
applicable requirements.

 
9.17
Contracting with Other Providers

 
 
The Contractor shall comply with Capitated contract rules established by PRICO,
in accordance with Normative Letter  CA-I-2-1232-91 (Attachment 13 to this
Contract), which provides that every contract based on a Capitated payment
arrangement prohibits the Provider from in turn subcontracting on a Capitated
basis.

 
9.18
PMG Additions or Mergers

 
9.18.1
In order to ensure the reasonableness of the risk allocation, the Contractor
shall not be bound to contract with new PMGs unless ASES so requires after an
actuarial analysis, and as long as it does not place other PMGs in a position of
harm.

 
 
Page 126

--------------------------------------------------------------------------------

 
 
9.18.2
The creation, cancellation, fusion, and merger of PMGs are administrative
matters.  ASES is not responsible for these processes, except in specific
conditions to guarantee that the continuity of services to Enrollees is not
affected.  These mergers may not under any circumstances exceed the established
Provider requirements regarding ratios, or create Committees or Boards for the
approval of Referrals to services outside of the Network.  Issuing Referrals
outside of the PPN shall be the sole and exclusive responsibility of the
PCP.  The Contractor shall be the only entity authorized to issue administrative
referrals when these are medically required.

 
9.19
Extended Schedule of PMGs

 
9.19.1
PMGs shall provide primary care services seven (7) days a week, from 8:00 a.m.
to 6:00 p.m.

 
9.19.2
In addition, each PMG shall have sufficient personnel to offer urgent care
services during extended periods Monday through Friday from 6:00 p.m. to 9:00
p.m., in order to provide Enrollees greater Access to their PCPs and to urgent
care services.

 
9.19.3
PMGs may collaborate with each other to establish extended office hours at one
facility.

 
9.19.4
The Contractor shall submit to ASES its policies and procedures for how it will
determine the adequacy and appropriateness of such arrangements, approve such
arrangements and monitor their operation.  The policies and procedures shall be
submitted for prior approval according to the timeframe specified in Attachment
12 to this Contract.

 
9.20
Direct Relationship

 
9.20.1
The Contractor shall ensure that all Network Providers have knowingly and
willingly agreed to participate in the Contractor’s Network.

 
9.20.2
The Contractor shall be prohibited from acquiring established networks without
contacting each individual Provider to ensure knowledge of the requirements of
this Contract and the Provider’s complete understanding and agreement to fulfill
all terms of the Provider Contract.

 
9.20.3
ASES reserves the right to confirm and validate, through collection of
information, documentation from the Contractor and on-site visits to Network
Providers, the existence of a direct relationship between the Contractor and the
Network Providers.

 
9.21
Additional PPN Standards

 
9.21.1
In addition to the Provider Network requirements prescribed in this Section, the
Contractor shall adhere to additional standards for the PPN.

 
9.21.2
The Contractor shall establish policies and procedures that, at a minimum,
include:

 
 
Page 127

--------------------------------------------------------------------------------

 
 
 
9.21.2.1
Criteria for participating in the PPN versus the General Network;

 
 
9.21.2.2
Standards for monitoring Provider performance;

 
 
9.21.2.3
Methodologies for measuring Access to care;

 
 
9.21.2.4
Methodologies for identifying issues; and

 
 
9.21.2.5
Measures to address identified issues.

 
9.21.3
The Contractor shall submit its policies and procedures to ASES for review and
approval according to the timeframe specified in Attachment 12 to this Contract.
Any subsequent changes to the policies and procedures must be previously
approved in writing by ASES.

 
9.22
Contractor Documentation of Adequate Capacity and Services

 
9.22.1
Before the Implementation Date of this Contract, as well as on the occasions
listed in Section 9.22.2 of this Contract, the Contractor shall provide
documentation demonstrating that:

 
 
9.22.1.1
The Network Providers offer an appropriate range of preventive, primary care,
and specialty services that is adequate for the anticipated number of Enrollees
in each of the Contractor’s Service Regions; and

 
 
9.22.1.2
It maintains a Provider Network that is sufficient in number, mix, and
geographic distribution to meet the needs of the anticipated number of Enrollees
in each of the Contractor’s Service Regions.

 
9.22.2
The Contractor shall provide documentation of the Network adequacy conditions
stated in this Section, at any time that there has been a significant change in
the Contractor’s operations that would affect adequate capacity and services,
including

 
 
9.22.2.1
When there is a change in Benefits, geographic Service Regions, or payments; or

 
 
9.22.2.2
Upon the Enrollment of a new eligibility group in the MiSalud Plan.

 
 
ARTICLE 10
PROVIDER CONTRACTING

 
10.1
General Provisions

 
10.1.1
The Contractor shall establish a coordinated care model in which the PCP,
located within a PMG, directs the Enrollee’s care.

 
 
Page 128

--------------------------------------------------------------------------------

 
 
10.1.2
The PCP shall provide, manage and coordinate services to the Enrollee, including
coordination with behavioral health personnel, in a timely manner, and in
accordance with the guidelines, protocols, and practices generally accepted in
medicine.

 
10.1.3
The Contractor and each of its Network Providers shall work to ensure that
physical and behavioral health services are delivered in a coordinated manner,
and each shall cooperate with the MBHO to achieve effective integration of
physical and behavioral health services, as provided in Article 8.

 
10.1.4
The Contractor shall contract with enough PMGs to serve the Enrollees in each of
its Service Regions.  As a precondition to executing any Provider Contract, the
Contractor shall comply with the requirements stated in Section 10.1.6 of this
Contract regarding submitting model Provider Contracts to ASES.

 
10.1.5
The Contractor shall not contract with any Provider without ascertaining that
the Provider meets all of the credentialing requirements specified in Article 9
of this Contract.

 
10.1.6
Model Provider Contracts

 
 
10.1.6.1
The Contractor shall submit to ASES for review and approval a model for each
type of Provider Contract, according to the timeframe specified in Attachment 12
to this Contract.  The Contractor shall include in such submission, at a
minimum, model contracts for PMGs, PCPs, Ancillary Service Providers, Hospitals,
Emergency Rooms, and Ambulance Services.  The Contractor shall deliver to ASES
an electronic copy of each finalized Provider Contract within thirty (30)
Calendar Days of the effective date of such contract.

 
 
10.1.6.2
ASES shall review each executed Provider Contract against the approved model
Provider Contracts.  ASES reserves the right to cancel Provider Contracts or to
impose sanctions against the Contractor for the omission of clauses required in
the contracts with Providers.

 
 
10.1.6.3
On an ongoing basis, any material modifications to model Provider Contracts
shall be submitted to ASES for review and approval, before the amendment may be
executed.  Similarly, any amendments to Provider Contracts shall be submitted to
ASES for review and prior approval.

 
10.1.7
The Contractor shall not discriminate against a Provider that is acting within
the scope of its license or certification under applicable Puerto Rico law, in
decisions concerning contracting, solely on the basis of that license or
certification.  This subsection shall not be construed as precluding the
Contractor from using different payment amounts for different specialties, or
for different Providers in the same specialty.

 
10.1.8
To comply with Section 9.22.1 of this Contract, the Contractor may comply with
Section 10.1.6.1 of this Contract by submitting to ASES, for its review and
approval, the Contractor’s current contracts with Providers, including any
amendments thereto, containing the provisions required under Sections 10.3 and
10.4 of this Contract.

 
 
Page 129

--------------------------------------------------------------------------------

 
 
10.2
Provider Training

 
10.2.1
Provider guidelines

 
 
10.2.1.1
The Contractor shall prepare Provider guidelines, to be distributed to all
Network (General Network and PPN), summarizing the MiSalud Program.  The
Provider guidelines shall, in accordance with 42 CFR 438.236, (1) be based on
valid and reliable clinical evidence or a consensus of health care professionals
in the particular field; (2) consider the needs of the Contractor’s Enrollees;
(3) be adopted in consultation with Providers; and (4) be reviewed and updated
periodically, as appropriate.

 
 
10.2.1.2
The Provider guidelines shall describe the procedures to be used to comply with
the Provider’s duties and obligations pursuant to this Contract, and under the
Provider Contract.

 
 
10.2.1.3
The Contractor shall submit the Provider guidelines to ASES for review and
approval according to the timeframe specified in Attachment 12 to this
Contract.  Any subsequent changes to the Provider guidelines must be previously
approved in writing by ASES.

 
 
10.2.1.4
The content of the Provider guidelines will include, without being limited to,
the following topics: the duty to verify eligibility; selection of Providers by
the Enrollee; Covered Services; procedures for Access to and provision of
services; Preferential Turns; coordination of Access to Behavioral Health
Services; required service schedule; Medically Necessary services available 24
hours (see Section 9.6.1.5 of this Contract); Report requirements; Medical
Record maintenance requirements; Complaint, Grievance, and Appeal procedures
(see Article 14); Co-Payments; HIPAA requirements; the prohibition on denial of
Medically Necessary services; and sanctions or fines applicable in cases of
non-compliance.

 
 
10.2.1.5
The Provider guidelines shall be delivered to each Provider as part of the
Provider contracting process, and shall be made available to Enrollees and to
Potential Enrollees upon request.  The Contractor shall provide evidence of
having delivered the guidelines to all of its Providers within fifteen (15)
Calendar Days of award of the Provider Contract.  The evidence of receipt shall
include the legible name of the Provider, Provider number, date of delivery, and
signature of the Provider.

 
 
10.2.1.6
The Contractor shall have a process in place (including both updates to the
Provider guidelines and other communications) to inform its Provider Network, in
a timely manner, of programmatic changes such as changes to drug formularies,
Covered Services, and protocols.

 
 
Page 130

--------------------------------------------------------------------------------

 
 
10.2.2
Provider Education Program

 
 
10.2.2.1
The Contractor shall develop a continuing education curriculum of twenty (20)
hours per year divided into five (5) hours per quarter.  The curriculum shall be
submitted to ASES for review and approval according to the timeframe specified
in Attachment 12 to this Contract.  Any subsequent changes to the curriculum
must be previously approved in writing by ASES.

 
 
10.2.2.2
The Contractor shall coordinate topics with the PBM’s Academic Detailing Program
to develop educational activities addressing:

 
 
10.2.2.2.1
Management and implications of polypharmacy;

 
 
10.2.2.2.2
Condition management;

 
 
10.2.2.2.3
Management of prescriptions; and

 
 
10.2.2.2.4
Working with patients with conditions of special concern, including autism,
ADHD, depression, and diabetes among others.

 
 
10.2.2.3
The Contractor shall use various forms of delivery for Providers’ training
sessions, including web-based sessions, group workshops, and face-to-face
individualized education.

 
 
10.2.2.4
The Contractor shall make available to Providers dates and locations of
sessions, as soon as possible, but no later than five (5) Business Days prior to
the event.

 
 
10.2.2.5
The Contractor shall have a process to document Provider participation in
continuing education.

 
10.3
Required Provisions in Provider Contracts

 
10.3.1
All Provider Contracts shall be labeled with the Provider’s NPI, if applicable.
In general, the Contractor’s Provider Contracts shall:

 
 
10.3.1.1
Include a section summarizing the Contractor’s obligations under this Contract,
as they affect the delivery of Health Care services under MiSalud, and
describing Covered Services and populations (or, include the Provider guidelines
as an attachment);

 
 
10.3.1.2
Require that the Provider cooperate and collaborate with the MBHO in serving
Enrollees, and work to advance the integrated model of physical and behavioral
health services;

 
 
10.3.1.3
Require that the Provider comply with the federal and Puerto Rico laws, rules,
regulations, statutes, policies or procedures, including but not limited to
those listed in Attachment 1 to this Contract, to the extent applicable, and
with all CMS requirements;

 
 
Page 131

--------------------------------------------------------------------------------

 
 
 
10.3.1.4
Require that the Provider verify the Enrollee’s Eligibility before providing
services or making a Referral;

 
 
10.3.1.5
Prohibit any unreasonable denial, delay, or rationing of Covered Services to
Enrollees, and provide that any violation of this prohibition shall be subject
to the provisions of Article VI, Section 6 of Act 72 and of 42 CFR Part 438,
Subpart I (Sanctions);

 
 
10.3.1.6
Prohibit the Provider from claiming for any non-allowed administrative expenses,
as listed in Article 21;

 
 
10.3.1.7
Prohibit the unauthorized sharing or transfer of ASES Data, as defined in
Section 27.1 of this Contract;

 
 
10.3.1.8
Notify the Provider that the terms of the contract for services under the
MiSalud Program are subject to subsequent changes in legal requirements that are
outside of the control of ASES;

 
 
10.3.1.9
Require the Provider to comply with all reporting requirements contained in
Article 18 of this Contract, and particularly with the requirements to submit
Encounter Data for all services provided, and to report all instances of
suspected Fraud or Abuse;

 
 
10.3.1.10
Require the Provider to acknowledge that ASES Data (as defined in Section 27.1.1
of this Contract) belongs exclusively to ASES, and that the Provider may not
give access to, assign, or sell such data to third parties, without prior
authorization from ASES. The Contractor shall include penalty clauses in its
Provider Contracts to prohibit this practice, and require that the fines be paid
to ASES;

 
 
10.3.1.11
Prohibit the Provider from seeking payment from the Enrollee for any Covered
Services provided to the Enrollee within the terms of the Contract, and require
the Provider to look solely to the Contractor for compensation for services
rendered to Enrollees, with the exception of any nominal cost-sharing, as
provided in Section 7.11 of this Contract;

 
 
10.3.1.12
Require the Provider to cooperate with the Contractor’s quality improvement and
Utilization Management activities;

 
 
10.3.1.13
Not prohibit a Provider from acting within the lawful scope of practice, from
advising or advocating on behalf of an Enrollee for the Enrollee’s health
status, medical care, or treatment or non-treatment options;

 
 
Page 132

--------------------------------------------------------------------------------

 
 
 
10.3.1.14
Not prohibit a Provider from advocating on behalf of the Enrollee in any
Grievance System or Utilization Management process, or individual authorization
process to obtain necessary health care services;

 
 
10.3.1.15
Require Providers to meet the timeframes for Access to services pursuant to
Sections 9.8 and 9.9 of this Contract;

 
 
10.3.1.16
Provide for continuity of treatment in the event that a Provider’s participation
in the Contractor’s Network terminates during the course of an Enrollee’s
treatment by that Provider;

 
 
10.3.1.17
Require Providers to monitor Enrollee patients to determine whether they have a
Medical Condition that suggests Case Management or Disease Management services
are warranted;

 
 
10.3.1.18
Prohibit Provider discrimination against high-risk populations or Enrollees
requiring costly treatments;

 
 
10.3.1.19
Prohibit Providers who do not have a pharmacy license from directly dispensing
medications, as required by the Puerto Rico Pharmacy Act (with the exception
noted in Section 7.5.12.3.2 of this Contract);

 
 
10.3.1.20
Specify that HHS and its sub-agencies and ASES shall have the right to inspect,
evaluate, and audit any pertinent books, financial records, documents, papers,
and records of any Provider involving financial transactions related to the
MiSalud Program;

 
 
10.3.1.21
Include the definition and standards for Medical Necessity, pursuant to the
definition in Section 7.2.1 of this Contract;

 
 
10.3.1.22
Require that the Provider attend promptly to requests for Prior Authorizations
and Referrals, when Medically Necessary, in compliance with the timeframes set
forth in Section 9.10 of this Contract and in 42 CFR 438.210 and the Puerto Rico
Patient’s Bill of Rights;

 
 
10.3.1.23
Prohibit the Provider from establishing specific days for the delivery of
Referrals or requests for Prior Authorization;

 
 
10.3.1.24
Notify the Provider that, in order to participate in the Medicare Platino
Program, the Provider must accept MiSalud Enrollees;

 
 
10.3.1.25
Specify rates of payment, as detailed in Section 10.5 of this Contract, and
require that Providers accept such payment as payment in full for Covered
Services provided to Enrollees, less any applicable Enrollee Co-Payments
pursuant to Section 7.11 of this Contract;

 
 
10.3.1.26
Specify acceptable billing and coding requirements;

 
 
Page 133

--------------------------------------------------------------------------------

 
 
 
10.3.1.27
Require that the Provider comply with the Contractor’s Cultural Competency plan;

 
 
10.3.1.28
Require that any marketing materials developed and distributed by the Provider
be submitted to the Contractor to submit to ASES for prior approval;

 
 
10.3.1.29
Specify that the Contractor shall be responsible for any payment owed to
Providers for services rendered after the Effective Date of Enrollment, as
provided in Section 4.4.1 of this Contract, including during the period
described in Section 4.4.1.2;

 
 
10.3.1.30
Require Providers to collect Enrollee Co-Payments as specified in Attachment 8;

 
 
10.3.1.31
Require that Providers not employ or subcontract with individuals on the Puerto
Rico or Federal Exclusions list, or with any entity that could be excluded from
the Medicaid program under 42 CFR 1001.1001 (ownership or control in sanctioned
entities) and 1001.1051 (entities owned or controlled by a sanctioned person);

 
 
10.3.1.32
Require that Medically Necessary services shall be available twenty-four (24)
hours per day, seven (7) days per week, to the extent feasible;

 
 
10.3.1.33
Prohibit the Provider from operating on a different schedule for MiSalud
Enrollees than for other patients, and from in any other way discriminating in
an adverse manner between MiSalud Enrollees and other patients;

 
 
10.3.1.34
Not require that Providers sign exclusive Provider Contracts with the Contractor
if the Provider is an FQHC or RHC;

 
 
10.3.1.35
Provide notice that the Contractor’s negotiated rates with Providers shall be
adjusted in the event that the Executive Director of ASES directs the Contractor
to make such adjustments in order to reflect budgetary changes to the Medical
Assistance program;

 
 
10.3.1.36
Impose fees or penalties if the Provider breaches the contract or violates
federal or Puerto Rico laws or regulations;

 
 
10.3.1.37
Require that the Provider make every effort to cost-avoid claims and identify
and communicate to the Contractor available Third Party resources, as required
in Section 22.4 of this Contract, and require that the Contractor cover no
health services that are the responsibility of the Medicare program;

 
 
10.3.1.38
Provide that the Contractor shall not pay claims for services covered under the
Medicare Program, and that the Provider may not bill both MiSalud and the
Medicare Program for a single service to a Dual Eligible Beneficiary;

 
 
Page 134

--------------------------------------------------------------------------------

 
 
 
10.3.1.39
Require the Provider to sign a release giving ASES access to the Provider’s
Medicare billing data for MiSalud Enrollees who are Dual Eligible Beneficiaries,
provided that such access is authorized by CMS, and subject to compliance with
all HIPAA requirements;

 
 
10.3.1.40
Set forth the Provider’s obligations under the Physician Incentive Plan outlined
in Section 10.7 of this Contract;

 
 
10.3.1.41
Require the Provider to notify the Contractor Immediately if or whether the
Provider falls within the prohibition stated in Sections 28.1, 28.2 or 28.6 of
this Contract or has been excluded from the Medicare, Medicaid, or Title XX
Services Programs;

 
 
10.3.1.42
Include a penalty clause to require the return of public funds paid to a
Provider that falls within the prohibition stated in Sections 28.1, 28.2 or 28.6
of this Contract;

 
 
10.3.1.43
Require that all reports submitted by the Provider to the Contractor be labeled
with the Provider’s NPI, if applicable; and

 
 
10.3.1.44
Require the Provider to furnish complete Encounter Data to the Contractor on a
monthly basis.

 
10.3.2
In addition to the required provisions in Section 10.3.1 of this Contract, the
following requirements apply to specific categories of Provider Contracts.

 
 
10.3.2.1
The Contractor’s contracts with PMGs shall:

 
 
10.3.2.1.1
Require that the PMG provide services on a regular time schedule, seven days a
week, from 8:00 a.m. to 6:00 p.m.;

 
 
10.3.2.1.2
Require that the PMG employ enough personnel to offer urgent care services
between 6:00 and 9:00 p.m., Monday through Friday;

 
 
10.3.2.1.3
Require that the PMG coordinate with MBHO personnel to ensure integrated
physical and behavioral health services, as provided in Article 8;

 
 
10.3.2.1.4
Require the PMG to work, to the extent possible, within the Contractor’s
established PPN, in directing care for Enrollees and coordinating services;

 
 
10.3.2.1.5
Authorize the Contractor to adjudicate disputes between the PMG and its Network
Providers about the validity of claims by any Network Provider;

 
 
Page 135

--------------------------------------------------------------------------------

 
 
 
10.3.2.1.6
Require PMGs to provide assurances that the Encounter Data submitted by the PMG
to the Contractor encompass all services provided to MiSalud Enrollees,
including laboratories; and

 
 
10.3.2.1.7
Include the provisions set forth in Sections 7.5.8.3.12, 7.10.1, 10.5.4, 10.5.5,
10.5.7, 16.10.2, 16.10.3, 16.10.5, and 22.1.8 of this Contract.

 
 
10.3.2.2
The Contractor’s contracts with PCPs shall require the PCP to inform and
distribute information to Enrollee patients about instructions on Advance
Directives, and shall require the PCP to notify Enrollees of any changes in
federal or Puerto Rico law relating to Advance Directives, no more than ninety
(90) Calendar Days after the effective date of such change.

 
 
10.3.2.3
The Contractor’s contract with a Provider who is a member of the PPN shall
prohibit the Provider from collecting cost-sharing payments from MiSalud
Enrollees, subject only to the exceptions established in Article 9 of this
Contract and the Attachment 8 to this Contract (Co-Payment Chart).

 
 
10.3.2.4
The Contractor’s contracts with Hospitals and Emergency Rooms shall prohibit the
Hospital or Emergency Room from placing a lower priority on MiSalud Enrollees
than on other patients, and from referring MiSalud Enrollees to other facilities
for reasons of economic convenience.  Such contracts must include sanctions
penalizing this practice.

 
 
10.3.2.5
The Contractor’s contracts with PCPs and PPN physician specialists shall require
such Providers to maintain Enrollees’ Medical Records through an EHR system that
is ONC and CCHIT certified and meets the specifications set forth in Attachment
15.  The contracts shall provide that the EHR system be operational on or before
July 1, 2012 or such later date as set forth in his/her Provider Contract.  The
contracts shall require the Contractor to assist the PCPs and PPN physician
specialists in the acquisition and installation of an appropriate EHR system, at
the Contractor’s expense. The Contractor’s contracts with such Providers shall
also specify that the Contractor shall provide each such Provider with
information on the benefits of the EHR system and the costs of maintaining the
EHR system.

 
10.4
Termination of Provider Contracts

 
10.4.1
The Contractor shall comply with all Puerto Rico and federal laws regarding
Provider termination.  The Provider Contracts shall:

 
 
10.4.1.1
Contain provisions allowing immediate termination of the contract by the
Contractor “for cause.”  Cause for termination includes gross negligence in
complying with the contractual considerations or obligations; insufficiency of
funds of ASES or the Contractor, which prevents them from continuing to pay for
their obligations; termination of this Contract for any reason; and changes in
federal law.

 
 
Page 136

--------------------------------------------------------------------------------

 
 
 
10.4.1.2
Specify that in addition to any other right to terminate the Provider Contract,
and notwithstanding any other provision of this Contract, ASES may demand
Provider termination Immediately, or the Contractor may Immediately terminate on
its own, a Provider’s participation under the Provider Contract if:

 
 
10.4.1.2.1
A Provider fails to abide by the terms and conditions of the Provider Contract,
as determined by ASES, or, in the sole discretion of ASES, if the Provider fails
to come into compliance within fifteen (15) Calendar Days after a receipt of
notice from the Contractor specifying such failure and requesting such Provider
to abide by the terms and conditions hereof; or

 
 
10.4.1.2.2
The Contractor or ASES learns that the Provider:

 
 
10.4.1.2.2.1
Falls within the prohibition stated in Sections 28.1 or 28.2 of this Contract,
or has a criminal conviction as provided in Section 28.6 of this Contract;

 
 
10.4.1.2.2.2
Has been or could be excluded from participation in the Medicare, Medicaid, or
CHIP Programs; or

 
 
10.4.1.2.2.3
Could be excluded from the Medicaid program under 42 CFR 1001.1001 (ownership or
control in sanctioned entities) and 1001.1051 (entities owned or controlled by a
sanctioned person).

 
 
10.4.1.3
Specify that any Provider whose participation is terminated under the Provider
Contract for any reason shall utilize the applicable appeals procedures outlined
in the Provider Contract.  No additional or separate right of appeal to ASES or
the Contractor is created as a result of the Contractor’s act of terminating, or
decision to terminate any Provider under this Contract.  Notwithstanding the
termination of the Provider Contract with respect to any particular Provider,
this Contract shall remain in full force and effect with respect to all other
Providers.

 
10.4.2
The Contractor shall notify ASES at least forty-five (45) Calendar Days prior to
the effective date of the suspension, termination, or withdrawal of a Provider
from participation in the Network.  If the termination was for cause, the
Contractor shall provide to ASES the reasons for termination.

 
10.4.3
The Contractor shall, within fifteen (15) Calendar Days of issuance of a notice
of termination to a Provider, notify Enrollees of the termination, and shall
assist the Enrollee as needed in finding a new Provider.

 
 
Page 137

--------------------------------------------------------------------------------

 
 
10.5
Provider Payment

 
10.5.1
General Provisions

 
 
10.5.1.1
ASES guarantees payment for all Medically Necessary services rendered by
Providers after a person’s Effective Date of Enrollment, including during the
period described in Section 4.4.1.2 of this Contract.

 
 
10.5.1.2
The insolvency, liquidation, bankruptcy, or breach of contract of any Provider
will not release ASES from its obligation to pay for all services rendered as
authorized under this Contract.

 
 
10.5.1.3
ASES shall provide to the Contractor maximum rates for certain Covered Service
on or before the Implementation Date of this Contract. The Contractor shall
negotiate rates with Providers, which rates shall be specified in the
corresponding Provider Contracts, utilizing  as a reference the rate information
established by ASES’s actuaries and contained in Attachment 10 to this
Contract.  If such rates adversely affect the Provider ratios required to be
maintained under Section 9.5 of this Contract, the Parties agree to negotiate in
good faith to make such adjustments to the rates as required to comply with
Section 9.5 of this Contract.  Further, such rates shall be subject to Section
10.5.5 of this Contract.  Payment arrangements may take any form allowed under
federal law and the law of Puerto Rico, including capitation payments,
fee-for-service payment, and salary, subject to Section 10.6 of this Contract
concerning permitted risk arrangements.  The Contractor shall inform ASES in
writing when it enters any Provider payment arrangement other than
fee-for-service.  Payment arrangements other than fee-for-service shall be
prohibited for Dental Services.

 
 
10.5.1.4
All capitation payment arrangements in Provider Contracts must comply with
Normative Letter CA-1-2-1232-91 of the Puerto Rico Office of the Insurance
Commissioner (Attachment 13 to this Contract).

 
 
10.5.1.5
Any capitation payment made by the Contractor to Providers shall be based on
sound actuarial methods. The Contractor shall establish its Capitation
methodology utilizing the information provided by ASES in Attachment 10 to this
Contract as a reference to develop its capitated rates.  The Contractor shall
provide its Capitation methodology to ASES for approval in the timeframe
allotted in Attachment 12. All Provider payments by the Contractor shall be
reasonable, and the amount paid shall not jeopardize or infringe upon the
quality of the services provided.

 
 
10.5.1.6
Even if the Contractor does not enter into a Capitated payment arrangement with
a Provider, the Provider shall nonetheless be required to submit to the
Contractor detailed Encounter Data.

 
 
Page 138

--------------------------------------------------------------------------------

 
 
 
10.5.1.7
The Contractor shall be responsible for issuing to the Providers the forms
required by the Department of the Treasury, in accordance with all Puerto Rico
laws, regulations and guidelines.  In addition, the Contractor, in accordance
with all Puerto Rico laws, regulations, and guidelines, must also Withhold taxes
when appropriate and shall remit such taxes to the Department of Treasury.

 
 
10.5.1.8
The Contractor shall submit its provider fee schedule to ASES for approval in
the timeframe set forth in Attachment 12.  Any subsequent changes must be
previously approved in writing by ASES.

 
10.5.2
Payments to FQHCs, RHCs, and CCuSaI. When the Contractor negotiates a contract
with an FQHC and/or an RHC, as defined in Section 1905(a)(2)(B) and
1905(a)(2)(C) of the Social Security Act, or with a Comprehensive Health Care
Center (“CCuSaI”), the Contractor shall pay to the FQHC, RHC, or CCuSaI rates
that are comparable to rates paid to other similar Providers providing similar
services. If an FQHC is not included in the Contractor’s Network and the
Enrollee requests FQHC Services, the Contractor shall make these out-of-network
services available to the Enrollee through a referral from his or her PCP, and
the FQHC shall be paid as an out-of-network Provider for FQHC Services (as
defined in Article 2 of this Contract).  The Contractor shall cooperate with
ASES and the Health Department in ensuring that payments to FQHCs and RHCs are
consistent with Sections 1902(a)(15) and 1902(bb)(5) of the Social Security
Act.  Pursuant to 42 U.S.C. 1396a(bb)(5), the Puerto Rico Health Department
shall pay the FQHCs applicable wrap-around payments to make up the difference,
if any, between the Capitation Contractor pays to the FQHC under this Contract,
and the amounts Puerto Rico Health Department pays to the FHQCs under the
prospective payment system formula.

 
10.5.3
Requirement To Verify Eligibility. The Contractor will require that all of its
Network Providers verify the eligibility of Enrollees before the Provider
provides Covered Services.  This verification of eligibility is a condition of
receiving payment from the Contractor for Covered Services.

 
10.5.4
Payments to Providers Owing Funds to the Government.  ASES and the Contractor
will agree to a process to recoup money owed by Providers to the
Government.  All of the Contractor’s Provider Contracts shall contain a
provision giving notice of the agreed to procedures, such that the Provider’s
execution of the Contract shall constitute agreement with the agreed to
procedures.

 
10.5.5
Payment Rates Subject to Change. The Contractor shall adjust its negotiated
rates with Providers to reflect budgetary changes, as directed by the Executive
Director of ASES, to the extent that such adjustments can be made within funds
appropriated to ASES and available for payment to the Contractor; provided,
however, that if such rates adversely affect the Provider ratios required to be
maintained under Section 9.5 of this Contract, the Parties agree to negotiate in
good faith to make such adjustment to the rates as required to comply with such
Section 9.5 of this Contract. The Contractor’s Provider contracts shall contain
a provision giving notice to the Provider that its rates are subject to
adjustment, such that the Provider’s execution of the Contract shall constitute
agreement with the Contractor’s obligation to ASES.

 
 
Page 139

--------------------------------------------------------------------------------

 
 
10.5.6
Payments for Hospitalization Services or Services Extending for More than Thirty
(30) Days. In the event of hospitalization or extended services that exceed
thirty (30) Calendar Days, the Provider may bill and collect at least once per
month for services rendered to the Enrollee.  These services shall be paid
according to the procedures specified in this Article 10.  The Contractor shall
implement Medicare hospital readmission payment policies and shall require all
hospital Providers to implement the Medicare hospital readmission guidelines.

 
10.5.7
Payments for Services to Dual Eligible Beneficiaries. The Contractor shall
include in its Provider Contracts a notice that the Contractor shall not pay
claims for services covered under the Medicare Program.  No Provider may bill
both MiSalud and the Medicare Program for a single service to a Dual Eligible
Beneficiary.

 
10.5.8
Payment for Pharmacy Services. The Contractor shall abide by and comply with
following payment process hereby established:

 
 
10.5.8.1
Except as provided in Section 7.5.12 of this Contract, the PMG shall accept the
financial risk of ingredient cost and dispensing fees for pharmacy services
relating to Basic Coverage.  ASES shall accept the financial risk of ingredient
cost and dispending fees for pharmacy services relating to Special Coverage.

 
 
10.5.8.2
In covering Pharmacy Services, the Contractor shall adhere to the Retail
Pharmacy Reimbursement Levels established in Attachment 6 to this Contract.

 
 
10.5.8.3
On a semi-monthly payment cycle to be set by the PBM, the PBM will provide the
Contractor with the proposed claims listing.  The Contractor shall promptly
review the payment listing and submit it to ASES within five (5) Business Days
with a certification from the Authorized Signatory.

 
 
10.5.8.4
ASES shall transmit funds to the Contractor on account of the PBM Claims no
later than five (5) Business Days after receipt of the proposed claims
listing.  The Contractor shall then submit funds for claims payment to the PBM’s
zero-balance account. The Contractor shall provide funds or wire transfers to a
bank account established for the payment of the claims, or otherwise submit
payment, within two (2) Business Days of the date that the prescription was
filled.

 
 
10.5.8.5
The Contractor, ASES, and the PBM shall cooperate to identify additional savings
opportunities, including special purchasing opportunities, changes in network
fees, etc.

 
10.5.9
Payments to State Health Facilities. ASES will establish a payment system to
improve cash flow to health facilities administered or operated by the Central
Government, State Academic Medical Centers, and certain facilities in the San
Juan Municipality that participate in the Network.  To that end, at the request
of ASES, the Contractor shall make advance payments directly (based on
historical payments, not on billings) to health facilities.  The Contractor
shall submit a reconciliation report on a quarterly basis that is certified by
the Authorized Signatory pursuant to the terms of this Contract. The following
health facilities may participate, subject to reaching agreement with the
Contractor under contracts to be approved by ASES:

 
 
Page 140

--------------------------------------------------------------------------------

 
 
 
10.5.9.1
Cardiovascular Hospital;

 
 
10.5.9.2
Pediatric Hospital;

 
 
10.5.9.3
University Hospital;

 
 
10.5.9.4
Medical Center Trauma Room;

 
 
10.5.9.5
Mayagüez Center Trauma Room;

 
 
10.5.9.6
Dr. Ramón Ruiz-Arnau University Hospital (HURRA, acronym in Spanish);

 
 
10.5.9.7
Dr. Federico Trilla UPR Hospital; and

 
 
10.5.9.8
San Juan Municipal Hospital.

 
10.5.10
Payments to Providers Outside the PPN. The Contractor shall provide for adequate
payment in its contracts with Providers outside the PPN.

 
10.6
Acceptable Risk Arrangements

 
10.6.1
The Contractor’s Provider Contracts with PMGs shall comply with the following
guidelines concerning the apportionment of financial risk between ASES and the
PMG for MiSalud services.  Any sharing of risk between ASES and PMGs other than
as expressly provided in this 10.6 shall require prior written approval by ASES.

 
10.6.2
The distribution of risks for Covered Services between and ASES and the PMGs
shall be in accordance with Attachment 16 of this Contract.   Any proposed
arrangement between the Contractor and a PMG that changes such risk distribution
shall require prior written approval from ASES.

 
10.6.3
The risk associated with Emergency Services related to Basic Coverage Services
shall be borne by the PMG.  The risk associated with Emergency Services related
to Special Coverage Services shall be borne by ASES.  The risk associated with
Emergency Services received outside of Puerto Rico that are covered under this
Contract shall be borne by ASES.

 
10.6.4
The risk associated with Basic Coverage services, including Diagnostic Test
Services in Special Coverage which are not related to high risk registered
members and excluding those services mentioned in Sections 10.6.2 and 10.6.3 of
this Contract, shall be borne in full by the PMG.

 
 
Page 141

--------------------------------------------------------------------------------

 
 
10.6.5
Notwithstanding Sections 10.6.2-10.6.4 of this Contract, ASES shall assume full
risk for services provided in the Virtual Region.

 
10.7
Physician Incentive Plan

 
10.7.1
The Contractor will design and implement a plan that evaluates the quality of
care delivered by PCPs and provides financial incentives to promote PCPs’
commitment to Preventive Services (the “Physician Incentive Plan”).  The
Contractor will submit such plan to ASES for approval at on or before December
1, 2011, and ASES shall approve it no later than thirty (30) Calendar Days after
its submission.  The Provider Incentive Plan will include, at a minimum, the
following components:

 
 
10.7.1.1
The Contractor shall allocate three cents ($0.03) PMPM of the Per Member Per
Month Administrative Fee received from ASES to the Provider Incentive Plan (the
“Provider Incentive Pool”).

 
 
10.7.1.2
Each PCP who reaches the minimum target, which shall be mutually established
between ASES and the Contractor, for each of the criteria set forth below (the
“Qualification Criteria”) shall receive a pro-rata portion of the Provider
Incentive Pool.

 
 
10.7.1.3
The Contractor will review the Medical Records at the PMG or PCP level to
ascertain and evidence the Preventive Services provided by the PCPs to
Enrollees.  ASES requires through this review that the PCPs comply with the
documentation requirements established by the Health Department and EPSDT
guidelines.

 
10.7.2
The Qualification Criteria shall be based, to the extent applicable, on certain
HEDIS measures to be mutually agreed by the Parties and may include, without
limitation, the following additional criteria:

 
 
10.7.2.1
That the PCP performs preventive screening to its population according to
evidence based on clinical practice guidelines.

 
 
10.7.2.2
That the PCP provides early detection of population with neuro-developmental
disorders and autism.

 
 
10.7.2.3
That the PCP adopts an EHR system that meets the specifications contained in
Attachment 15 to this Contract.

 
 
10.7.2.4
That the PCP complies with the EPSDT screening and parent education
requirements.

 
 
10.7.2.5
That the PCP complies with the requirements of a mental and physical health
integration program to be mutually agreed between the Parties.

 
 
Page 142

--------------------------------------------------------------------------------

 
 
10.7.3
The Contractor will provide a quarterly report on the Physician Incentive Plan
to ASES, which report shall contain, with respect to each Provider:

 
 
10.7.3.1
Service Region

 
 
10.7.3.2
PMG Name

 
 
10.7.3.3
PMG Number

 
 
10.7.3.4
Provider ID

 
 
10.7.3.5
Provider Name

 
 
10.7.3.6
Preventive Services Compliance Percentage

 
 
10.7.3.7
Provider’s Education Contact Hours

 
 
10.7.3.8
Provider’s percentage of Compliance with Qualification Criteria

 
10.7.4
The Contractor will provide the incentive based on a mathematically sound
formula, which shall have the prior written approval of ASES, which approval
shall not be unreasonably withheld, conditioned or delayed.

 
10.7.5
The Contractor will grant the incentive to those PCPs that comply with the
preceding requirements, based on a twelve month natural year measuring period,
or as otherwise provided in the Physician Incentive Plan with respect to any
partial natural year, plus a three month Claims run out period and a three month
period for incentive calculation and analysis.

 
10.7.6
The Physician Incentive Plan shall comply with federal and Puerto Rico
regulations, including 42 CFR 422.208, 42 CFR 422.210, and 42 CFR 438.6(h).

 
10.8
Required Information Regarding Providers

 
10.8.1
The Contractor shall provide to ASES, according to the timeframe specified in
Attachment 12 to this Contract, an electronic file and a list of all of the
Network Providers, listed by municipality, indicating the capacity of each
Provider, as well as the specialty or subspecialty of physicians.  This file
must be updated in accordance with Section 18.2 of this Contract.

 
10.8.2
Electronic files shall be provided on compact discs (CD) in Microsoft Excel
format (.XLS or .XLSX) without column titles.  Two hard copies will be included
in the same submission.

 
10.8.3
List of Doctors and Providers Who Are Individuals. This list will include all
available doctors and other Health Care Professionals who are individuals, such
as optometrists, podiatrists, psychologists, social workers, health educators,
physical therapists, speech therapists, occupational therapists, respiratory
therapists, dietitians, nutritionists, and any other health service Provider who
is an individual, as applicable.  The information file shall include all of the
following information:

 
 
Page 143

--------------------------------------------------------------------------------

 
 
 
10.8.3.1
EIN or SSN;

 
 
10.8.3.2
Whether the Provider is a member of the PPN (list “Y” for yes or “N” for no);

 
 
10.8.3.3
Last name;

 
 
10.8.3.4
Mother’s maiden name;

 
 
10.8.3.5
First name;

 
 
10.8.3.6
Municipality (The Provider’s municipality is the place where his or her office
is located.  If the Provider maintains more than one office, he or she will have
to appear more than once in the list and file.  Similarly, a physician or
Provider with more than one specialty has to be listed for each specialty.);

 
 
10.8.3.7
Specialty Code (see Attachment 9 for a list of Specialty Codes);

 
 
10.8.3.8
Provider license number; and

 
 
10.8.3.9
Provider’s National Provider ID (“NPI”), if applicable.

 
10.8.4
List of Providers That Are Not Individuals. In another separate list, the
Contractor shall include a list of all Providers that are not individuals, such
as PMGs, Clinics, Hospitals (identified as private or government), laboratories,
x-ray facilities, dialysis facilities, blood banks, and others, using the
following format.

 
 
10.8.4.1
EIN;

 
 
10.8.4.2
Name of Entity;

 
 
10.8.4.3
Municipality Code;

 
 
10.8.4.4
Provider Type Code; and

 
 
10.8.4.5
Provider’s National Provider ID (“NPI”), if applicable.

 
10.8.5
With these two (2) files, the Contractor shall submit a control sheet that
includes (1) a general description of the content of each file, and (2) the
total number of records in each file, i.e. “control totals.”  The Contractor
shall submit all information required in this paragraph to ASES according to the
timeframe specified in Attachment 12 to this Contract.

 
 
Page 144

--------------------------------------------------------------------------------

 
 
 
ARTICLE 11
UTILIZATION MANAGEMENT

 
11.1
Utilization Management Policies and Procedures

 
11.1.1
The Contractor shall provide assistance to Enrollees and Providers to ensure the
appropriate utilization of resources.  The Contractor shall have written
Utilization Management Policies and Procedures that:

 
 
11.1.1.1
Include protocols and criteria for evaluating Medical Necessity, authorizing
services, and detecting and addressing over-Utilization and
under-Utilization.  Such protocols and criteria shall comply with federal and
Puerto Rico laws and regulations.

 
 
11.1.1.2
Address which services require PCP Referral, which services require Prior
Authorization and how requests for initial and continuing services are
processed, and which services will be subject to concurrent, retrospective or
prospective review.

 
 
11.1.1.3
Describe mechanisms in place that ensure consistent application of review
criteria for Prior Authorization decisions.

 
 
11.1.1.4
Provide that all Medical Necessity determinations made by the Contractor be made
in accordance with ASES’s Medical Necessity definition as stated in Section 7.2
of this Contract.

 
11.1.2
The Contractor shall submit its Utilization Management Policies and Procedures
to ASES for review and prior approval according to the timeframe specified in
Attachment 12 to this Contract.  Any subsequent changes to Utilization
Management Policies and Procedures must be previously approved in writing by
ASES, which approval shall not be unreasonably withheld, conditioned, or
delayed.

 
11.1.3
Providers may participate in Utilization Management activities in their own
Service Region to the extent that there is not a conflict of interest.  The
Utilization Management Policies and Procedures shall define when such a conflict
may exist and shall describe the remedy.

 
11.1.4
The Contractor, and any delegated Utilization Management agent, shall not permit
or provide compensation or anything of value to its employees, agents, or
contractors based on:

 
 
11.1.4.1
Either a percentage of the amount by which a Claim is reduced for payment or the
number of Claims or the cost of services for which the person has denied
authorization or payment; or

 
 
11.1.4.2
Any other method that encourages a decision to deny or limit a service.

 
 
Page 145

--------------------------------------------------------------------------------

 
 
11.2
Utilization Management Guidance to Enrollees.

 
As provided in Section 6.4.4.22 of this Contract, the Contractor shall provide
clear guidance in its Enrollee Handbook on Utilization Management policies.
 
11.3
Prior Authorization and Referral Policies

 
11.3.1
Prior Authorization is authorization granted by the Contractor, including based
on an Enrollee’s Service Authorization Request, in advance of the rendering of a
service after review to determine whether the service is Medically Necessary.

 
11.3.2
A Referral is a request by a PCP or other Provider in the PMG for an Enrollee to
be evaluated or treated by a different Provider, usually a
specialist.  Referrals shall be required only for services outside the
Contractor’s PPN.

 
11.3.3
In situations, as set forth below in this Section 11.3 of this Contract, where a
Provider Referral is permitted or required:

 
 
11.3.3.1
The Contractor shall not impose any requirement of Contractor review of the
Provider’s Referral decision; and

 
 
11.3.3.2
The Contractor shall ensure that a Referral shall be either made or refused by
the PCP or other Provider in the PMG within five (5) Calendar Days of the
Enrollee’s request for the Referral.  Referrals shall be made expeditiously in
the event that a Provider perceives that an Enrollee’s life or health could be
endangered by a delay in accessing services; in such situations, a Referral must
be made, at a maximum, three (3) Calendar Days from the Enrollee’s request for
the Referral (in compliance with 42 CFR 438.210, and a higher standard than that
regulation, which refers to working days).

 
11.3.4
In situations, as set forth in this Section 11.3 of this Contract, in which
Prior Authorization is required, the Contractor shall ensure that Prior
Authorization is provided for the Enrollee in the following timeframes,
including on holidays and outside of business hours.

 
 
11.3.4.1
The decision whether to grant a Prior Authorization must not exceed seventy-two
(72) hours from the time of the Enrollee’s Service Authorization Request for any
Covered Service; except that, where the Contractor or the Enrollee’s Provider
determines that the Enrollee’s life or health could be endangered by a delay in
accessing services, Prior Authorization must be provided as expeditiously as the
Enrollee’s health requires, and no later than within twenty-four (24) hours of
the Service Authorization Request.

 
 
11.3.4.2
ASES may, in its discretion, grant an extension of the time allowed for Prior
Authorization decisions, where:

 
 
Page 146

--------------------------------------------------------------------------------

 
 
 
11.3.4.2.1
the Enrollee, or the Provider, requests the extension; or

 
 
11.3.4.2.2
the Contractor justifies to ASES a need for the extension in order to collect
additional information, such that the extension is in the Enrollee’s best
interest.

 
11.3.5
The Contractor shall use appropriately licensed professionals to supervise all
Prior Authorization decisions, and shall in its policies and procedures specify
the type of personnel responsible for each type of Prior Authorization.  Any
decision to deny a Service Authorization Request or to authorize a service in an
amount, duration, or scope that is less than requested shall be made by a Health
Care Professional who has appropriate clinical expertise in treating the
Enrollee’s condition, and for Service Authorization Requests for Dental
Services, only licensed dentists may make such decisions.

 
11.3.6
Emergency Services

 
 
11.3.6.1
Neither a Referral nor Prior Authorization shall be required for any Emergency
Service, no matter whether the Provider is within the PPN, and notwithstanding
whether there is ultimately a determination that the condition for which the
Enrollee sought treatment in the emergency room was not an Emergency Medical
Condition.

 
11.3.7
Basic Coverage and Dental Services

 
 
11.3.7.1
No Referral shall be required for any service category of Basic Coverage other
than Pharmacy and Behavioral Health Services; or for Dental Services, so long as
the service is provided within the PPN.

 
 
11.3.7.2
The Contractor shall require a Referral for the services listed in this
subsection 11.3.7, where the Enrollee seeks such services outside of the
PPN.  Such Referral shall be provided by the PCP or other PMG Provider.  The
Referral shall serve as a determination that the service for which the Referral
is being made is Medically Necessary.

 
 
11.3.7.3
Where a Provider does not make in the required timeframe specified, or refuses
to make a Referral, the Contractor may issue an Administrative Referral.

 
11.3.8
Pharmacy Services

 
 
11.3.8.1
The Contractor shall require Prior Authorization for filling a drug prescription
for certain drugs specified on the PDL, as provided in Section 7.5.12.10 of this
Contract.

 
 
11.3.8.2
The Contractor shall require a Countersignature of the Enrollee’s PCP in order
to fill a prescription written by a Provider who is not in the PPN.

 
 
Page 147

--------------------------------------------------------------------------------

 
 
 
11.3.8.3
Any required Prior Authorization or Countersignature for Pharmacy Services shall
be conducted within the timeframes provided in Sections 11.3.4 and 7.5.12.4.2 of
this Contract.

 
11.3.9
Special Coverage

 
 
11.3.9.1
In order to obtain services under Special Coverage, an Enrollee must register,
as provided in Section 7.7.6 of this Contract.  Registration is a form of
utilization control, to determine whether the Enrollee’s health condition
warrants Access to the expanded services included in Special Coverage.

 
 
11.3.9.2
In addition, as noted in Section 7.7.12 of this Contract, some individual
Special Coverage services require Prior Authorization for an Enrollee who has
registered under Special Coverage.

 
11.3.10
Behavioral Health Services.  Referrals shall be required for Behavioral Health
Services as provided in Section 8.3 of this Contract.

 
11.4
Use of Technology to Promote Utilization Management

 
11.4.1
ASES strongly encourages the Contractor to develop electronic, web-based
Referral processes and systems. In the event that a Referral is made via the
telephone, the Contractor shall ensure that Referral data are maintained in a
data file that can be accessed electronically by the Contractor, the Provider
and ASES.

 
11.4.2
In conjunction with its other Utilization Management policies, the Contractor
shall submit the Referral processes to ASES for review and approval.

 
11.5
Court-Ordered Evaluations and Services

 
11.5.1
In the event that an Enrollee requires Medicaid-covered services ordered by a
court, the Contractor shall fully comply with all court orders while maintaining
appropriate Utilization Management practices.

 
11.6
Second Opinions

 
11.6.1
The Contractor shall adopt procedures to obtain a second opinion in any
situation when there is a question concerning a diagnosis or the options for
surgery or other treatment of a health Condition when requested by any Enrollee,
or by a parent, guardian, or other person exercising a custodial responsibility
over the Enrollee.

 
11.6.2
The second opinion must be provided by a qualified Network Provider, or, if a
Network Provider is unavailable, the Contractor shall arrange for the Enrollee
to obtain a second opinion from an Out-of-Network Provider.

 
11.6.3
The second opinion shall be provided at no cost to the Enrollee.

 
 
Page 148

--------------------------------------------------------------------------------

 
 
11.7
Utilization Reporting Program.

 
11.7.1
The Contractor shall submit to ASES on a monthly basis by Service Region health
care data reports that should include, among other things:

 
 
11.7.1.1
Useful data of Claim experience broken down by diagnosis and health care
providers;

 
 
11.7.1.2
Claim experience by Enrollee and by coverage (basic, special, dental and
pharmacy);

 
 
11.7.1.3
Claim cost and benefit utilization levels;

 
 
11.7.1.4
Benefits utilization levels or indicators, as well as comparative data such as:
(i) hospital inpatient days per year per 1,000 Enrollees, (ii) hospital
admission rate per 1,000 Enrollees, (iii) average length of inpatient stays,
(iv) number of inpatient and outpatient surgeries, (v) number of outpatient
visits per year per Enrollee, and (vi) emergency room visits per 1,000 Enrollee;

 
 
11.7.1.5
Cost measures, such as (i) average annual cost per Enrollee, (ii) total hospital
inpatient payments, (iii) total surgical payments and (iv) total out of hospital
payments; and

 
 
11.7.1.6
Demographics of the population of the Service Region.

 
11.7.2
The Contractor shall assist ASES in analyzing the utilization report data to
determine trends, necessary plan design modifications, effectiveness of
educations programs for both Enrollees and Providers, the impact of cost-control
measures and the appropriateness of cost-management programs.

 
11.7.3
As part of this program, and in conformance with 42 CFR 438.240(2)(b)(3), the
Contractor shall submit to ASES, on a quarterly basis, utilization statistical
reports.  ASES requires the following reports, with data to be submitted
according to specifications determined by ASES:

 
 
11.7.3.1
Provider Credentialing Report;

 
 
11.7.3.2
Network Providers and Out-of-Network Providers;

 
 
11.7.3.3
Ratio of Enrollees to PCPs;

 
 
11.7.3.4
Utilization of Diabetes Disease Management;

 
 
11.7.3.5
Utilization of Asthma Disease Management;

 
 
11.7.3.6
Utilization of Hypertension Disease Management;

 
 
11.7.3.7
EPSDT Utilization;

 
 
Page 149

--------------------------------------------------------------------------------

 
 
 
11.7.3.8
Tele MiSalud Utilization;

 
 
11.7.3.9
Preventive Services Utilization;

 
 
11.7.3.10
Pharmacy Services Utilization;

 
 
11.7.3.11
Dental Services Utilization;

 
 
11.7.3.12
ER Utilization by Region and by PMG;

 
 
11.7.3.13
Prenatal Care; and

 
 
11.7.3.14
Covered Population by Municipality, Group, Age, and Gender.

 
 
ARTICLE 12
QUALITY IMPROVEMENT AND PERFORMANCE PROGRAM

 
12.1
General Provisions

 
12.1.1
The Contractor shall provide for the delivery of quality care to all Enrollees
with the primary goal of improving health status or, in instances where the
Enrollee’s health is not amenable to improvement, maintaining the Enrollee’s
current health status by implementing measures to prevent any further
deterioration of health status.

 
12.1.2
The Contractor shall seek input from, and work with, Enrollees, Providers and
community resources and agencies to actively improve the quality of care
provided to Enrollees.

 
12.1.3
The Contractor shall ensure that its Quality Improvement and Performance Program
effectively monitors the program elements listed in 42 CFR 438.66.

 
12.2
Quality Assessment Performance Improvement (QAPI) Program

 
12.2.1
The Contractor shall have in place a quality assessment and performance
improvement program (QAPI) that specifies the Contractor’s quality measurement
and performance improvement activities.

 
12.2.2
For Medicaid and CHIP Eligible Persons, the QAPI program shall be in compliance
with federal requirements specified at 42 CFR 438.240.

 
12.2.3
The Contractor’s QAPI program shall be based on the latest available research in
the area of quality assurance and at a minimum shall include:

 
 
12.2.3.1
A method of monitoring, analyzing, evaluating and improving the delivery,
quality and appropriateness of health care furnished to all Enrollees (including
under and over utilization of services), including those with special health
care needs;

 
 
Page 150

--------------------------------------------------------------------------------

 
 
 
12.2.3.2
Written policies and procedures for quality assessment, utilization management
and continuous quality improvement that are periodically assessed for efficacy;

 
 
12.2.3.3
A health information system sufficient to support the collection, integration,
tracking, analysis and reporting of data, in compliance with 42 CFR 438.242;

 
 
12.2.3.4
Designated staff with expertise in quality assessment, Utilization Management
and continuous quality improvement;

 
 
12.2.3.5
Reports that are evaluated, indicated recommendations that are implemented, and
feedback provided to Providers and Enrollees;

 
 
12.2.3.6
A methodology and process for conducting Provider profiling, Credentialing and
re-Credentialing;

 
 
12.2.3.7
Procedures for validating completeness and quality of Encounter Data;

 
 
12.2.3.8
Annual performance improvement projects (PIPs) as provided in Section 12.3
below;

 
 
12.2.3.9
Development of an emergency room (ER) quality initiative program (see Section
12.4 of this Contract);

 
 
12.2.3.10
Development of a quality incentive program (see Section 12.5 of this Contract);

 
 
12.2.3.11
Reporting on specified performance measures, including specified HEDIS measures
(see Section 12.6 of this Contract);

 
 
12.2.3.12
Conducting Provider and Enrollee surveys (see Section 12.7 of this Contract);

 
 
12.2.3.13
Quarterly reports on program results, conclusions, recommendations and
implemented system changes, as specified by ASES; and

 
 
12.2.3.14
Process for evaluating the impact of the Contractor’s QAPI program.

 
12.2.4
The Contractor’s QAPI program shall be submitted to ASES for review and approval
according to the timeframe specified in Attachment 12 to this Contract.  Any
subsequent changes to the QAPI program must be previously approved in writing by
ASES, which approval shall not be unreasonably withheld, conditioned, or
delayed.

 
12.2.5
The Contractor shall submit any changes to its QAPI program to ASES for review
and approval sixty (60) Calendar Days prior to implementation of the change.

 
 
Page 151

--------------------------------------------------------------------------------

 
 
12.2.6
Upon the request of ASES, the Contractor shall provide any information and
documents related to the implementation of the QAPI program.

 
12.3
Performance Improvement Projects

 
12.3.1
As part of its QAPI program the Contractor shall conduct performance improvement
projects (PIPs) in accordance with ASES and, as applicable, federal protocols.

 
12.3.2
The Contractor shall perform the following required PIPs ongoing for the
duration of this Contract Term:

 
 
12.3.2.1
One (1) in the area of diabetes;

 
 
12.3.2.2
One (1) in the area of kidney disease;

 
 
12.3.2.3
One (1) in the area of asthma; and

 
 
12.3.2.4
One (1) in the area of cardiovascular conditions.

 
 
12.3.2.5
The Contractor shall conduct such additional PIPs as mutually agreed by the
Parties.

 
12.3.3
In designing its PIPs, the Contractor shall:

 
 
12.3.3.1
Show that the selected area of study is based on a demonstration of need and is
expected to achieve measurable benefit to Enrollee (rationale);

 
 
12.3.3.2
Establish clear, defined and measurable goals and objectives that the Contractor
shall achieve in each year of the project;

 
 
12.3.3.3
Measure performance using quality indicators that are objective, measurable,
clearly defined and that allow tracking of performance and improvement over
time;

 
 
12.3.3.4
Implement interventions designed to achieve quality improvements;

 
 
12.3.3.5
Evaluate the effectiveness of the interventions;

 
 
12.3.3.6
Establish standardized performance measures (such as HEDIS or another similarly
standardized product);

 
 
12.3.3.7
Plan and initiate activities for increasing or sustaining improvement; and

 
 
12.3.3.8
Document the data collection methodology used (including sources) and steps
taken to assure data is valid and reliable.

 
12.3.4
The Contractor shall submit all descriptions of PIPs and program details to ASES
as part of the QAPI program.

 
 
Page 152

--------------------------------------------------------------------------------

 
 
12.3.5
Each performance improvement project shall be completed in a time period to be
specified by ASES to allow information on the success of the project in the
aggregate to produce new information on quality of care each year.

 
12.3.6
When requested, the Contractor shall submit data to ASES for standardized PIPs,
within specified timelines and according to the established procedures data
collection and reporting. The Contractor shall collect valid and reliable data,
using qualified staff and personnel to collect the data. Failure of the
Contractor to follow data collection and reporting requirements may result in
sanctions under this Contract.

 
12.4
ER Quality Initiative Program

 
12.4.1
The Contractor shall develop an Emergency Room (ER) Quality Initiative Program,
implementing efficient and timely monitoring of Enrollees’ use of the emergency
room, including whether such use was justified by a legitimate Medical
Emergency.

 
12.4.2
The ER Quality Initiative Program shall be designed to identify high users of
Emergency Services for non-emergency situations and to allow for early
interventions in order to ensure appropriate utilization of services and
resources.

 
12.4.3
The ER Quality Initiative Program shall specify all strategies to be used by the
Contractor to address high users of inappropriate Emergency Services and
include, at a minimum, the following components:

 
 
12.4.3.1
Description of system(s) for tracking, monitoring and reporting high users of ER
services for non-emergency situations;

 
 
12.4.3.2
Criteria for defining non-emergency situations;

 
 
12.4.3.3
Educational component to inform: (1) Enrollees about the proper use of ER
services and how to access ER services; and (2) PCPs about identifying high
users or potential high users of ER services and reporting to the Contractor;

 
 
12.4.3.4
Protocols for identifying high users of inappropriate ER services and referring
them to Case Management for needs assessment and identification of other more
appropriate services and resources;

 
 
12.4.3.5
Process for coordinating with and referring to MBHO upon identification of the
need for behavioral health services and interventions based upon a needs
assessment.

 
 
12.4.3.6
Quarterly reporting on ER services utilization; and

 
 
12.4.3.7
Process for monitoring and evaluating program effectiveness, identifying issues
and modifying the ER Quality Initiative Program as necessary to improve service
utilization.

 
 
Page 153

--------------------------------------------------------------------------------

 
 
12.4.4
The Contractor shall submit its ER Quality Initiative Program to ASES as part of
its QAPI program.

 
12.5
Quality Incentive Program

 
12.5.1
The Contractor shall establish and implement a Quality Incentive Program as a
mechanism to improve the quality of services provided to Enrollees.  The Quality
Incentive Program shall be based on a work plan to be submitted to ASES by the
Contractor as part of its QAPI program, pursuant to Attachment 12 of this
Contract.  The Contractor shall implement the Quality Incentive Program within
thirty (30) Calendar Days of its approval by ASES.

 
12.5.2
The Quality Incentive Program shall consist of three (3) categories of
performance indicators:  performance measures, preventive clinical program
measures and ER Utilization measures.  ASES will Withhold a total of five
percent (5%) of the amount budgeted within the Contractor’s Administrative Fee
for the administration of the Quality Incentive Program (hereinafter the
“Retention Fund”), which budgeted amount is specified in Attachment 11 of this
Contract, and will reimburse the Contractor according to compliance with each of
the categories of performance indicators in this Section 12.5.

 
12.5.3
The Contractor shall, within thirty (30) Calendar Days after the end of each
calendar quarter, submit a quarterly report for each of the performance
indicators to be evaluated by ASES.  For each measure, ASES shall, within thirty
(30) Calendar Days after receipt of the Contractor’s quarterly report, make a
determination whether the Contractor has met the applicable performance
objectives for the quarter.  In addition, the Contractor shall submit an annual
report within thirty (30) Calendar Days after the end of the year for which the
performance is measured.  If the Contractor is then in compliance with the
applicable performance targets or portions thereof for said period, ASES shall
then release to the Contractor, no later than thirty (30) Calendar Days after
ASES determines compliance with the performance objectives, the portion of the
Retention Fund associated with each measure for such period, or the portion
corresponding to the percentage of compliance with each such indicator, as the
case may be.

 
12.5.4
The following is a description of each of the three categories of performance
indicators and the associated reimbursement level for each.

 
 
12.5.4.1
Performance Measures

 
 
12.5.4.1.1
The Contractor shall demonstrate a three percent (3%) annual increase in
performance measures (measured by ASES reporting protocol and HEDIS coding for
each measure) using base line measures to be provided by ASES within fifteen
(15) Calendar Days of the Effective Date of the Contract, which measures shall
be based on actual and verifiable information for the following HEDIS measures
of effectiveness for medical care and Access:

 
 
Page 154

--------------------------------------------------------------------------------

 
 
 
12.5.4.1.1.1
Effectiveness of medical care;

 
 
12.5.4.1.1.1.1
Prevention and screening metrics;

 
 
12.5.4.1.1.1.2
Respiratory condition metrics;

 
 
12.5.4.1.1.1.3
Cardiovascular conditions; and

 
 
12.5.4.1.1.1.4
Comprehensive Diabetes Care (with all its components).

 
 
12.5.4.1.1.2
      Access;

 
 
12.5.4.1.1.2.1
Metrics for availability of health services.

 
 
12.5.4.1.2
The Contractor shall demonstrate a five percent (5%) annual increase in EPSDT
screenings (measured by ASES reporting protocol and HEDIS coding for each
measure) using baseline measures to be provided by ASES within fifteen (15)
Calendar Days of the Effective Date of the Contract, which measures shall be
based on actual and verifiable information.

 
 
12.5.4.1.3
ASES shall release to the Contractor, in accordance with Section 12.5.3 above,
forty percent (40%) of the Retention Fund for compliance with the above quality
performance measures of this Contract.

 
 
12.5.4.1.4
The foregoing notwithstanding, the Contractor shall comply with the HEDIS
measures as required by CMS.  The Contractor shall prepare (i) the HEDIS
activity for 2012 measure year 2011 provided that ASES delivers on a timely
basis the data required to accurately complete such report and (ii) the HEDIS
activity for 2013 measure year 2012.  The Contractor shall continue to collect
HEDIS measures throughout the term of the Contract.

 
 
12.5.4.2
Preventive Clinical Programs

 
 
12.5.4.2.1
The Contractor shall comply with objectives to be established by mutual
agreement of the Parties for each of the following preventive clinical programs:

 
 
12.5.4.2.1.1
Case Management;

 
 
12.5.4.2.1.2
Disease Management;

 
 
12.5.4.2.1.3
Pre-Natal and Maternal Wellness Program; and

 
 
Page 155

--------------------------------------------------------------------------------

 
 
 
12.5.4.2.1.4
Provider Education Program, including EPSDT and Provider and Enrollee based
education.

 
 
12.5.4.2.2
ASES shall release to the Contractor, in accordance with Section 12.5.3, twenty
percent (20%) of the retained Retention Fund for compliance with these
objectives.

 
 
12.5.4.3
Emergency Room Use Indicators

 
 
12.5.4.3.1
As described in Section 12.4 above, the Contractor shall develop an ER Quality
Initiative Program to reduce the inappropriate use of ER services for
non-emergency situations.  ASES will provide the Contractor with the related
baseline measures within fifteen (15) Calendar Days of the Effective Date of the
Contract, which measures shall be based on actual and verifiable information.

 
 
12.5.4.3.2
[Intentionally left blank].

 
 
12.5.4.3.3
ASES shall release to the Contractor, in accordance with Section 12.5.3, forty
percent (40%) of the retained Retention Fund for compliance with this objective.

 
 
12.5.4.4
The Contractor shall submit its Quality Incentive Program as part of its QAPI
program.  The program description shall include, at a minimum:

 
 
12.5.4.4.1
How the Contractor will educate Providers regarding the program requirements;
and

 
 
12.5.4.4.2
Strategies for ensuring and monitoring program compliance.

 
 
12.5.4.5
During the Contract Term ASES may issue from time to time normative or policy
letters setting forth the terms and conditions it may deem necessary or
convenient for the purpose of implementing the Quality Incentive Program
described in this Article 12.

 
12.6
Performance Measures

 
12.6.1
The Contractor shall report, annually, on the following HEDIS measures in the
format specified by ASES.

 
 
12.6.1.1
Effectiveness of Care: Prevention and Screening Measures

 
 
12.6.1.1.1
Childhood immunization;

 
 
12.6.1.1.2
Breast cancer screening;

 
 
12.6.1.1.3
Cervical cancer screening;

 
 
12.6.1.1.4
Chlamydia screening;

 
 
Page 156

--------------------------------------------------------------------------------

 
 
 
12.6.1.1.5
Adult BMI assessment; and

 
 
12.6.1.1.6
Weight assessment and counseling for nutrition and physical activities for
children and adolescents.

 
 
12.6.1.2
Effectiveness of Care: Respiratory Condition Measures

 
 
12.6.1.2.1
Use of appropriate medication for people with asthma.

 
 
12.6.1.2.2
Appropriate treatment for children with upper respiratory conditions.

 
 
12.6.1.3
Effectiveness of Care: Cardiovascular Conditions

 
 
12.6.1.3.1
Cholesterol management for people with cardiovascular conditions;

 
 
12.6.1.3.2
Controlling high blood pressure; and

 
 
12.6.1.3.3
Comprehensive diabetes care (with all its components).

 
 
12.6.1.4
Access/Availability of Care Measures

 
 
12.6.1.4.1
Adult Access to preventive/outpatient health services;

 
 
12.6.1.4.2
Annual dentist visit;

 
 
12.6.1.4.3
Children and adolescent Access to PCPs;

 
 
12.6.1.4.4
Prenatal and postpartum care;

 
 
12.6.1.4.5
Frequency of ongoing prenatal care;

 
 
12.6.1.4.6
Well Child visits in the first 15 months of life; and

 
 
12.6.1.4.7
Adolescent well care visits.

 
 
12.6.1.5
ASES may add, change, or remove reporting requirements with sixty (60) Calendar
Days notice in advance of the effective date of the addition, change, or
removal.

 
 
12.6.1.6
The Contractor shall contract with an NCQA certified HEDIS auditor to validate
the processes of the Contractor in accordance with NCQA requirements.  For
Medicaid and CHIP Eligible Persons, the validation procedures shall be
consistent with federal requirements specified at 42 CFR 438.358(b)(2).

 
 
12.6.1.7
When requested, the Contractor shall submit data to ASES for standardized
performance measures, within specified timelines and according to the
established procedures for data collection and reporting. The Contractor shall
collect valid and reliable data, using qualified staff and personnel to collect
the data. Failure of the Contractor to follow data collection and reporting
requirements may result in sanctions under this Contract.

 
 
Page 157

--------------------------------------------------------------------------------

 
 
12.7
Provider and Enrollee Satisfaction Surveys

 
12.7.1
During the Contract Term, the Contractor shall perform at least two (2)
satisfaction surveys of Providers and Enrollees.  The first such survey will be
performed not later than April 30, 2012 and the second, not later than March 1,
2013.  The survey for Enrollees shall use the CAHPS survey instrument.

 
12.7.2
The sample size for both surveys shall equal the number of respondents needed
for a statistical confidence level of ninety-five percent (95%) with a margin of
error not more than five percent (5%) and shall not have a response rate less
than fifty percent (50%).

 
12.7.3
The results of the surveys shall be submitted to ASES and to the Puerto Rico
Medicaid Program.

 
12.7.4
The Contractor shall have a process for notifying Providers and Enrollees about
the availability of survey findings and making survey findings available upon
request.

 
12.7.5
The Contractor shall have a process for utilizing the results of the Provider
and Enrollee surveys for monitoring service delivery and quality of services and
for making program enhancements.

 
12.8
External Quality Review

 
12.8.1
In compliance with federal requirements at 42 CFR 438.358(b)(3), ASES will
contract with an External Quality Review Organization (EQRO) to conduct annual,
external, independent reviews of the quality outcomes, timeliness of, and Access
to, the services covered in this Contract.  The Contractor shall collaborate
with ASES’s EQRO to develop studies, surveys and other analytic activities to
assess the Quality of care and services provided to Enrollees and to identify
opportunities for program improvement.  To facilitate this process the
Contractor shall supply data, including but not limited to claims data and
medical records, to the EQRO. Upon the request of ASES, the Contractor shall
provide its protocols for providing information, participating in review
activities, and using the results of the reviews to improve the quality of the
services and programs provided to Enrollees.

 
12.8.2
The EQRO will evaluate the following program components:

 
 
12.8.2.1
Enrollee rights and protection;

 
 
12.8.2.2
Availability of services;

 
 
12.8.2.3
Coordination and continuity of care;

 
 
Page 158

--------------------------------------------------------------------------------

 
 
 
12.8.2.4
Coverage and authorization of services;

 
 
12.8.2.5
Provider selection;

 
 
12.8.2.6
Enrollee information;

 
 
12.8.2.7
Confidentiality;

 
 
12.8.2.8
Enrollment and Disenrollment;

 
 
12.8.2.9
Grievance System;

 
 
12.8.2.10
Subcontracts;

 
 
12.8.2.11
Provider guidelines; and

 
 
12.8.2.12
Health Information Systems.

 
 
ARTICLE 13
FRAUD AND ABUSE

 
13.1
General Provisions

 
13.1.1
The Contractor shall have internal controls and policies and procedures in place
designed to prevent, detect, and report known or suspected Fraud and Abuse.

 
13.1.2
For Medicaid and CHIP Eligible Persons, the Contractor’s internal controls,
policies and procedures shall comply with all federal requirements regarding
Fraud and Abuse and program integrity, including but not limited to Sections
1128, 1156, and 1902(a)(68) of the Social Security Act and 42 CFR 438.606.  The
Contractor shall exercise diligent efforts to ensure that no payments are made
to any person or entity that has been excluded from participation in Federal
health care programs.  (See State Medicaid Director Letter #09-001, January 16,
2009.)

 
13.1.3
The Contractor shall submit its Fraud and Abuse policies and procedures, its
proposed compliance plan, and its Program Integrity Plan to ASES for approval
according to the timeframe specified in Attachment 12 to this Contract.

 
13.1.4
Any changes to the Contractor’s Fraud and Abuse policies and procedures must be
submitted to ASES for approval within fifteen (15) Calendar Days of the date the
Contractor plans to implement the changes; and the changes shall not go into
effect until ASES gives written approval.

 
13.2
Compliance Plan

 
13.2.1
The Contractor shall have a written Fraud and Abuse compliance plan with stated
program goals and objectives, program scope and methodology to evaluate program
performance.

 
13.2.2
At a minimum, the Contractor’s Fraud and Abuse compliance plan shall:

 
 
Page 159

--------------------------------------------------------------------------------

 
 
 
13.2.2.1
Ensure that all of its officers, directors, managers and employees know and
understand the provisions of the Contractor’s Fraud and Abuse compliance plan;

 
 
13.2.2.2
Require the designation of a compliance officer and a compliance committee that
are accountable to senior management;

 
 
13.2.2.3
Ensure and describe effective training and education for the compliance officer
and the organization’s employees;

 
 
13.2.2.4
Ensure that Providers and Enrollees are educated about Fraud and Abuse
identification and reporting in Provider and Enrollee materials;

 
 
13.2.2.5
Ensure effective lines of communication between the Contractor’s compliance
officer and the Contractor’s employees;

 
 
13.2.2.6
Ensure enforcement of standards through well-publicized disiplinary guidelines;

 
 
13.2.2.7
Ensure internal monitoring and auditing with provisions for prompt response to
potential offenses, and for the development of corrective action initiatives
relating to the Contractor’s Fraud and Abuse efforts;

 
 
13.2.2.8
Describe standards of conduct that articulate the Contractor’s  commitment to
comply with all applicable Puerto Rico and federal requirements and standards;

 
 
13.2.2.9
Ensure that no individual who reports Provider violations or suspected Fraud and
Abuse is retaliated against; and

 
 
13.2.2.10
Include a monitoring program that is designed to prevent and detect potential or
suspected Fraud and Abuse.  This monitoring program shall include but not be
limited to:

 
 
13.2.2.10.1
Monitoring the Claims of its Providers to ensure Enrollees receive services for
which the Contractor is administering Claims and ASES is required to pay under
this Contract;

 
 
13.2.2.10.2
Requiring the investigation of all reports of suspected Fraud and over billings;

 
 
13.2.2.10.3
Reviewing Providers for over or under-utilization;

 
 
13.2.2.10.4
Verifying with Enrollees the delivery of services as claimed; and

 
 
13.2.2.10.5
Reviewing and trending Enrollee complaints regarding Providers.

 
 
Page 160

--------------------------------------------------------------------------------

 
 
 
13.2.2.11
The Contractor shall include in any employee handbook a specific discussion of
its Fraud and Abuse policies and procedures, the rights of whistleblowers, and
the Contractor’s procedures for detecting and preventing Fraud and Abuse.

 
 
13.2.2.12
The Contractor shall include in the Enrollee Handbook instructions on how to
report Fraud and Abuse and the protections for whistleblowers.

 
13.3
Program Integrity Plan

 
13.3.1
The Contractor shall develop a Program Integrity Plan that at a minimum:

 
 
13.3.1.1
Defines Fraud, waste and Abuse;

 
 
13.3.1.2
Specifies methods to detect Fraud, waste and Abuse,

 
 
13.3.1.3
Describes a process to perform investigations on each suspected case of Fraud,
waste and Abuse;

 
 
13.3.1.4
Describes persons responsible for conducting these investigations;

 
 
13.3.1.5
Includes a variety of methods for identifying, investigating and referring
suspected cases to appropriate entities;

 
 
13.3.1.6
Includes a systematic approach to data analysis;

 
 
13.3.1.7
Defines mechanisms to monitor frequency of Encounters and services rendered to
Enrollees billed by Providers; and

 
 
13.3.1.8
Identifies requirements to complete the preliminary investigation of Providers
and Enrollees.

 
13.3.2
The Contractor’s Program Integrity Plan shall comply in all respects with the
ASES Guidelines for the Development of Program Integrity Plan, included as
Attachment 14 to this Contract.  Upon review of the Contractor’s Program
Integrity Plan (see Section 13.1.3 of this Contract), ASES will promptly (within
twenty (20) Business Days) notify the Contractor of any needed revisions in
order for the Program Integrity Plan to comply with the Guidelines for the
Development of Program Integrity Plan (Attachment 14) and with federal law.  The
Contractor, in turn, shall promptly (within twenty (20) Business Days of receipt
of the ASES comments) re-submit its Plan for ASES review and approval.

 
13.3.3
The Contractor shall notify ASES within twenty (20) Business Days of any
initiated investigation of a suspected case of Fraud, waste, or Abuse.  The
Contractor shall subsequently report preliminary results of such investigations
activities to ASES and other appropriate Puerto Rico and federal entities.  ASES
will provide the Contractor with guidance during the pendency of the
investigation and will refer the matter to the U.S. Department of Justice.

 
 
Page 161

--------------------------------------------------------------------------------

 
 
13.4
Prohibited Affiliations with Individuals Debarred by Federal Agencies

 
13.4.1
The Contractor shall not knowingly have a relationship with the following:

 
 
13.4.1.1
An individual who is debarred, suspended, or otherwise excluded from
participating in procurement activities under the Federal Acquisition Regulation
or from participating in non-procurement activities under Executive Order No.
12549.

 
 
13.4.1.2
An individual who is an affiliate, as defined in the Federal Acquisition
Regulation, of a person described in Section 13.4.1.1 of this Contract.  The
relationship is defined as follows:

 
 
13.4.1.2.1
A director, officer, or partner of the Contractor;

 
 
13.4.1.2.2
A person with beneficial ownership of five percent of more of the Contractor’s
equity; or

 
 
13.4.1.2.3
A person with an employment, consulting or other arrangement with the Contractor
for the provision of items or services that are significant and material the
Contractor’s obligations under this Contract.

 
13.5
Reporting and Investigations

 
13.5.1
On quarterly basis, the Contractor shall report all instances of suspected
Provider Fraud, Abuse, or waste, or Enrollee Abuse of the services covered under
this Contract, using a format and data elements prescribed by ASES.

 
 
13.5.1.1
At a minimum, the Contractor shall include in each report, with respect to
individual investigations of Fraud, Abuse, or waste:

 
 
13.5.1.1.1
Enrollee name and ID number;

 
 
13.5.1.1.2
Provider name and NPI;

 
 
13.5.1.1.3
Source of complaint;

 
 
13.5.1.1.4
Type of provider;

 
 
13.5.1.1.5
Nature of complaint, including alleged persons or entities involved, category of
services, factual explanation of the allegation, and dates of the conduct;

 
 
13.5.1.1.6
All communication between the Contractor and the Provider about the complaint;

 
 
13.5.1.1.7
Date of the complaint;

 
 
Page 162

--------------------------------------------------------------------------------

 
 
 
13.5.1.1.8
Approximate dollars involved or amount paid to the Provider during the past
three years, whichever is greater;

 
 
13.5.1.1.9
Disciplinary measures imposed, if any;

 
 
13.5.1.1.10
Contact information for a Contractor staff person with relevant knowledge of the
matter; and

 
 
13.5.1.1.11
Legal and administrative disposition of the case.

 
 
13.5.1.2
The Contractor shall also include in the report a summary (not specific to an
individual case) of

 
 
13.5.1.2.1
Investigative activities, corrective actions, prevention efforts, and results;
and

 
 
13.5.1.2.2
Trending and analysis of Utilization Management and Provider payment management.

 
13.5.2
The Contractor shall report to ASES, within (1) one Business Day of obtaining
knowledge with respect to the identity of any Provider or other person who, in
violation of 42 CFR 438.610 (a) and (b), is debarred, suspended, or otherwise
prohibited from participating in procurement activities.  ASES shall promptly
notify the Secretary of HHS of the noncompliance, as required by 42 CFR
438.610(c).

 
13.5.3
The Contractor and all Subcontractors shall cooperate fully with federal and
Puerto Rico agencies in Fraud and Abuse investigations and subsequent legal
actions.  Such cooperation shall include providing, upon request, information,
access to records, and access to interview employees and consultants, including
but not limited to those with expertise in the administration of the program
and/or medical or pharmaceutical questions or in any matter related to an
investigation.

 
 
ARTICLE 14
GRIEVANCE SYSTEM

 
14.1
General Requirements

 
14.1.1
The Contractor shall have a Grievance System in place to address Enrollee
concerns and Appeals of service decisions.  The Grievance System shall consist
of the following four (4) components:  1) Complaint process, 2) Grievance
process, 3) Appeal process, and 4) access to the Administrative Law Hearing
process.

 
14.1.2
The Contractor shall designate, in writing, an officer who shall have primary
responsibility for ensuring that Complaints, Grievances, and Appeals are
resolved pursuant to this Contract and for signing all Notices of Action.  .

 
14.1.3
The Contractor shall develop written Grievance System policies and procedures
that detail the operation of the Grievance System. The Grievance System policies
and procedures shall be submitted to ASES for review and approval according to
the timeframe specified in Attachment 12 to this Contract. In the event that
changes are made to the existing approved Grievance System policies and
procedures, a copy of the proposed changes shall be made available to ASES for
approval according to the timeframe specified in Attachment 12 to this Contract.

 
 
Page 163

--------------------------------------------------------------------------------

 
 
14.1.4
At a minimum, the Contractor’s Grievance System Policies and Procedures shall
include the following:

 
 
14.1.4.1
Process for filing a Complaint, Grievance, or Appeal, or seeking an
Administrative  Law Hearing;

 
 
14.1.4.2
Process for receiving, recording, tracking, reviewing, reporting and resolving
Grievances filed verbally, in writing, or in-person;

 
 
14.1.4.3
Process for receiving, recording, tracking, reviewing, reporting and resolving
Appeals filed verbally or in writing;

 
 
14.1.4.4
Process for requesting an expedited review of an Appeal;

 
 
14.1.4.5
Process for notifying Enrollees of their right to file a Complaint, Grievance or
Appeal with the Patient Advocate Office and how to contact the Patient Advocate
Office;

 
 
14.1.4.6
Procedures for the exchange of information regarding Complaints, Grievances and
Appeals;

 
 
14.1.4.7
Process and timeframes for notifying Enrollees in writing regarding receipt of
Complaints, Grievances or Appeals, resolution, action, delay of review, and
denial of request for expedited review.

 
14.1.5
The Contractor’s Grievance System shall fully comply with the Patient’s Bill of
Rights Act and with Act No. 11 of April 11, 2001 (known as the Organic Law of
the Office of the Patient Advocate), to the extent that such provisions do not
conflict with, or pose an obstacle to, federal regulations.

 
14.1.6
For Medicaid and CHIP Eligible Persons, the Contractor’s Grievance System shall
be in compliance with federal requirements at 42 CFR 438.400 – 438.424 and 42
CFR 431.200 – 431.250.

 
14.1.7
The Contractor shall process each Complaint, Grievance, or Appeal in accordance
with applicable Puerto Rico and federal statutory and regulatory requirements,
this Contract, and the Contractor’s written policies and procedures.  Pertinent
facts from all parties must be collected during the process.

 
14.1.8
The Contractor shall include in the Enrollee Handbook educational information
regarding the Contractor’s Grievance System which at a minimum includes:

 
 
14.1.8.1
A description of the Contractor’s Grievance System;

 
 
Page 164

--------------------------------------------------------------------------------

 
 
 
14.1.8.2
Instructions on how to file Complaints, Grievances and Appeals including the
timeframes for filing;

 
 
14.1.8.3
The Contractor’s toll-free telephone number and office hours;

 
 
14.1.8.4
Information regarding an Enrollee’s right to file a Complaint, Grievance or
Appeal with the Patient Advocate Office and how to file a Complaint, Grievance
or Appeal with the Patient Advocate Office;

 
 
14.1.8.5
Information describing the Administrative Law Hearing process and governing
rules; and

 
 
14.1.8.6
Timelines and limitations associated with filing Grievances or Appeals.

 
14.1.9
The Contractor shall give Enrollees reasonable assistance in completing forms
and taking other procedural steps for Complaints, Grievances and Appeals.  This
includes, but is not limited to, providing interpreter services and toll-free
numbers that have adequate TDD and interpreter capability.

 
14.1.10
The Contractor shall include information regarding the Grievance System in the
Provider guidelines and upon joining the Contractor’s Network, all Providers
shall receive education regarding the Contractor’s Grievance System, which
includes but is not limited to:

 
 
14.1.10.1
The Enrollee’s right to file Complaints, Grievances and Appeals and the
requirements and timeframes for filing;

 
 
14.1.10.2
The Enrollee’s right to file a Complaint, Grievance or Appeal with the Patient
Advocate Office;

 
 
14.1.10.3
The Enrollee’s right to an Administrative Law Hearing, how to obtain an
Administrative Law Hearing, and representation rules at a Administrative Law
Hearing;

 
 
14.1.10.4
The availability of assistance in filing a Complaint, Grievance, or Appeal;

 
 
14.1.10.5
The toll-free numbers to file oral Complaints, Grievances and Appeals;

 
 
14.1.10.6
The Enrollee’s right to request continuation of Benefits during an Appeal, or an
Administrative Law Hearing filing, and that if the Contractor’s action is upheld
in a Administrative Law Hearing, the Enrollee may be liable for the cost of any
continued Benefits; and

 
 
14.1.10.7
Any Puerto Rico-determined Provider Appeal rights to challenge the failure of
the Contractor to cover a service.

 
14.1.11
The Contractor shall acknowledge receipt of each filed Grievance and Appeal in
writing within ten (10) Business Days of receipt.

 
 
Page 165

--------------------------------------------------------------------------------

 
 
14.1.12
The Contractor shall have procedures in place to notify all Enrollees in their
primary language of Complaint, Grievance and Appeal dispositions.

 
14.1.13
All Complaints, Grievances and Appeals files and forms shall be made available
to ASES for auditing. All Complaint, Grievance, and Appeal documents and related
information shall be considered as containing protected health information and
shall be treated in accordance with HIPAA regulations and other applicable laws
of Puerto Rico.

 
14.1.14
The Contractor shall develop Grievance System forms to be submitted for approval
by ASES according to the timeframe specified in Attachment 12 to this
Contract.  The approved forms shall be made available to all Enrollees, shall
meet all requirements listed in Sections 6.2 and 6.3 of this Contract for
written materials, and shall, at a minimum:

 
 
14.1.14.1
Instruct the Enrollee or Enrollee’s Authorized Representative that documentary
evidence should be included, if available; and

 
 
14.1.14.2
Include instructions for completion and submission.

 
14.1.15
The Contractor shall ensure that the individuals who make decisions on
Grievances and Appeals were not involved in any previous level of review or
decision-making; and are Health Care Professionals who have the appropriate
clinical expertise, as determined by ASES, in treating the Enrollee’s condition
or disease if deciding any of the following:

 
 
14.1.15.1
An Appeal of a denial that is based on lack of Medical Necessity;

 
 
14.1.15.2
A Grievance regarding denial of expedited resolutions of Appeal; and

 
 
14.1.15.3
Any Grievance or Appeal that involves clinical issues.

 
14.1.16
The Contractor shall have a system in place to collect, analyze and integrate
data regarding Complaints, Grievances and Appeals. At a minimum, the following
information shall be recorded:

 
 
14.1.16.1
Date Complaint, Grievance or Appeal was filed;

 
 
14.1.16.2
Enrollee’s name;

 
 
14.1.16.3
Enrollee’s Medicaid ID number, if applicable;

 
 
14.1.16.4
Name of the individual filing the Complaint, Grievance or Appeal on behalf of
the Enrollee;

 
 
14.1.16.5
Date acknowledgement of receipt of Grievance/Appeal was mailed to the Enrollee;

 
 
Page 166

--------------------------------------------------------------------------------

 
 
 
14.1.16.6
Summary of Complaint, Grievance or Appeal;

 
 
14.1.16.7
Date Notice of Disposition or Notice of Adverse Action was mailed to the
Enrollee;

 
 
14.1.16.8
Corrective action required; and

 
 
14.1.16.9
Date of resolution.

 
14.2
Complaint

 
14.2.1
The Complaint process is the procedure for addressing Enrollee Complaints,
defined as expressions of dissatisfaction about any matter other than an Action
that are resolved at the point of contact rather than through filing a formal
Grievance.

 
14.2.2
An Enrollee or Enrollee’s Authorized Representative may file a Complaint either
orally or in writing.  The Enrollee or Enrollee’s Authorized Representative may
follow up an oral request with a written request, however, the timeframe for
resolution begins with the date the Contractor receives the oral request.

 
14.2.3
An Enrollee or Enrollee’s Authorized Representative shall file a Complaint
within fifteen (15) Calendar Days after the date of occurrence that initiated
the Complaint.

 
14.2.4
The Contractor shall have procedures in place to notify all Enrollees in their
primary language of Complaint dispositions.

 
14.2.5
The Contractor shall resolve each Complaint within seventy-two (72) hours of the
time the Contractor received the initial Complaint, whether orally or in
writing.  If the Complaint is not resolved within this timeframe, the Complaint
shall be treated as a Grievance.

 
14.2.6
The Notice of Disposition shall include the results and date of the resolution
of the Complaint and shall include notice of the right to file a Grievance or
Appeal and information necessary to allow the Enrollee to request an
Administrative Law Hearing, if appropriate, including contact information
necessary to pursue an Administrative Law Hearing.

 
14.3
Grievance Process

 
14.3.1
The Grievance process is the procedure for filing an expression of
dissatisfaction about any matter other than an Action (see Section 14.4 of this
Contract for definition of Action).

 
14.3.2
Any written or verbal communication from an Enrollee or Network Provider, which
expresses dissatisfaction about any matter other than an Action shall be
promptly and properly handled and resolved by the Contractor.

 
 
Page 167

--------------------------------------------------------------------------------

 
 
14.3.3
An Enrollee or Enrollee’s Authorized Representative may file a Grievance with
the Contractor or with the Office of the Patient’s Advocate of Puerto Rico
either orally or in writing.  A Provider cannot file a Grievance on behalf of an
Enrollee unless written consent is granted by the Enrollee.

 
14.3.4
The Contractor shall provide written notice of the disposition of the Grievance
as expeditiously as the Enrollee’s health condition requires, but in any event,
within ninety (90) Calendar Days of the filing date. The notice shall include
the resolution and the basis for the resolution. However, if the Contractor
resolved the Grievance and verbally informed the Enrollee of the resolution
within five (5) Business Days of receipt of the Grievance, the Contractor shall
not be required to provide written notice of resolution, but the Grievance shall
be included in the Contractor’s Grievance and Appeals report as described in
Section 14.8 of this Contract.

 
14.3.5
The Contractor may extend the timeframe for disposition of a Grievance for up to
fourteen (14) Calendar Days if the Enrollee requests the extension or the
Contractor demonstrates (to the satisfaction of ASES, upon its request) that
there is a need for additional information and how the delay is in the
Enrollee’s interest.  If the Contractor extends the timeframe, it shall, for any
extension not requested by the Enrollee, give the Enrollee written notice of the
reason for the delay prior to the delay.

 
14.4
Action

 
14.4.1
As defined in 42 CFR §438.400(b), an Action means:

 
 
14.4.1.1
The denial or limited authorization of a requested service, including the type
or level of service;

 
 
14.4.1.2
The reduction, suspension, or termination of a previously authorized service;

 
 
14.4.1.3
The denial, in whole or in part, of payment for a service;

 
 
14.4.1.4
The failure to provide services in a timely manner, as defined by this Contract;

 
 
14.4.1.5
The failure of the Contractor to act within the timeframes provided in 42 CFR
438.408(b); or

 
 
14.4.1.6
For a resident of a rural area, the denial of an Enrollee's request to exercise
his or her right, under 42 CFR 438.52(b)(2)(ii), to obtain services outside the
General Network.

 
14.4.2
In the event of an Action, the Contractor shall notify the Enrollee in
writing.  The Contractor shall also provide written notice of an Action to the
Provider.  This notice shall meet the language and format requirements in
accordance with Sections 6.2 and 6.3 of this Contract and be sent in accordance
with the timeframes described in Section 14.4.4 of this Contract.

 
 
Page 168

--------------------------------------------------------------------------------

 
 
14.4.3
The Notice of Action shall contain the following:

 
 
14.4.3.1
The Action the Contractor has taken or intends to take;

 
 
14.4.3.2
The reasons for the Action;

 
 
14.4.3.3
The Enrollee’s right to file an Appeal through the Contractor’s internal
Grievance System and the procedure for filing an Appeal;

 
 
14.4.3.4
The Provider’s right to dispute an ASES determination as described in Section
16.11 of this Contract;

 
 
14.4.3.5
The Enrollee’s right to request an Administrative Law Hearing;

 
 
14.4.3.6
The Enrollee’s right to allow a Provider to act on behalf of the Enrollee, upon
written consent;

 
 
14.4.3.7
The circumstances under which expedited review is available and how to request
it; and

 
 
14.4.3.8
The Enrollee’s right to have Benefits continue pending resolution of the Appeal
with the Contractor or during the Administrative Law Hearing, how to request
that Benefits be continued, and the circumstances under which the Enrollee may
be required to pay the costs of these services.

 
14.4.4
The Contractor shall mail the Notice of Action within the following timeframes:

 
 
14.4.4.1
For termination, suspension, or reduction of previously authorized Covered
Services at least ten (10) Calendar Days before the date of Action or not later
than the date of Action in the event of one of the following exceptions:

 
 
14.4.4.1.1
The Contractor has factual information confirming the death of an Enrollee.

 
 
14.4.4.1.2
The Contractor receives a clear written statement signed by the Enrollee that he
or she no longer wishes services or gives information that requires termination
or reduction of services and indicates that he or she understands that this must
be the result of supplying that information.

 
 
14.4.4.1.3
The Enrollee’s whereabouts are unknown and the post office returns Contractor
mail directed to the Enrollee indicating no forwarding address (refer to 42 CFR
431.231(d) for procedures if the Enrollee’s whereabouts become known).

 
 
Page 169

--------------------------------------------------------------------------------

 
 
 
14.4.4.1.4
The Enrollee’s Provider prescribes a change in the level of medical care.

 
 
14.4.4.1.5
The date of action will occur in less than ten (10) Calendar Days in accordance
with 42 CFR 483.12(a)(5)(ii).

 
 
14.4.4.1.6
The Contractor may shorten the period of advance notice to five (5) Calendar
Days before the date of Action if the Contractor has facts indicating that
Action should be taken because of probable Enrollee Fraud and the facts have
been verified, if possible, through secondary sources.

 
 
14.4.4.2
For denial of payment, at the time of any Action affecting the Claim.

 
 
14.4.4.3
For standard authorization decisions that deny or limit Covered Services, within
the timeframes required in Section 11.3 of this Contract.

 
 
14.4.4.4
If the Contractor extends the timeframe for the authorization decision and
issuance of Notice of Action according to Section 14.4.3 of this Contract, the
Contractor shall give the Enrollee written notice of the reasons for the
decision to extend if he or she did not request the extension. The Contractor
shall issue and carry out its determination as expeditiously as the Enrollee’s
health requires and no later than the date the extension expires.

 
 
14.4.4.5
For authorization decisions not reached within the timeframes required in
Section 11.3.4 of this Contract for either standard or expedited authorizations,
the Notice of Action shall be mailed on the date the timeframe expires, as this
constitutes a denial and is thus an Action.

 
14.5
Appeal Process

 
14.5.1
An Appeal is the request for review of an “Action.”  It is a formal petition by
an Enrollee, an Enrollee’s Authorized Representative, or the Enrollee’s
Provider, acting on behalf of the Enrollee with the Enrollee’s written consent,
to reconsider a decision where the Enrollee or Provider does not agree with an
Action taken.

 
14.5.2
The Enrollee, the Enrollee’s Authorized Representative, or the Provider may file
an Appeal either orally or in writing.  Unless the Enrollee requests expedited
review, the Enrollee, the Enrollee’s Authorized Representative, or the Provider
acting on behalf of the Enrollee with the Enrollee’s written consent, must
follow an oral filing with a written, signed, request for Appeal.

 
14.5.3
Oral inquiries seeking to Appeal an action are treated as Appeals (to establish
the earliest possible filing date for the Appeal), but Enrollees must confirm
oral requests for Appeals in writing, unless the Enrollee requests expedited
resolution.

 
 
Page 170

--------------------------------------------------------------------------------

 
 
14.5.4
The requirements of the Appeal process shall be binding for all types of
Appeals, including expedited Appeals, unless otherwise established for expedited
Appeals.

 
14.5.5
The Enrollee, the Enrollee’s Authorized Representative, or the Provider acting
on behalf of the Enrollee with the Enrollee’s written consent, may file an
Appeal to the Contractor during a period no less than twenty (20) Calendar Days
and not to exceed ninety (90) Calendar Days from the date on the Contractor’s
Notice of Action or Notice of Adverse Action.

 
14.5.6
Appeals shall be filed directly with the Contractor, or its delegated
representatives.  The Contractor may delegate this authority to an Appeal
committee, but the delegation shall be in writing.

 
14.5.7
The Appeals process shall provide the Enrollee, the Enrollee’s Authorized
Representative, or the Provider acting on behalf of the Enrollee with the
Enrollee’s written consent, a reasonable opportunity to present evidence and
allegations of fact or law, in person, as well as in writing.  The Contractor
shall inform the Enrollee of the limited time available to provide this in case
of expedited review.

 
14.5.8
The Appeals process shall provide the Enrollee, the Enrollee’s Authorized
Representative, or the Provider acting on behalf of the Enrollee with the
Enrollee’s written consent, opportunity, before and during the Appeals process,
to examine the Enrollee’s case file, including Medical Records, and any other
documents and records considered during the Appeals process.

 
14.5.9
The Appeals process shall include as parties to the Appeal the Enrollee, the
Enrollee’s Authorized Representative, the Provider acting on behalf of the
Enrollee with the Enrollee’s written consent, or the legal representative of a
deceased Enrollee’s estate.

 
14.5.10
The Contractor shall establish and maintain an expedited review process for
Appeals when the Contractor determines (based on a request from the Enrollee) or
the Provider indicates (in making the request on the Enrollee’s behalf) that
taking the time for a standard resolution could seriously jeopardize the
Enrollee’s life or health or ability to attain, maintain, or regain maximum
function.  The Enrollee, the Enrollee’s Authorized Representative, or the
Provider acting on behalf of the Enrollee with the Enrollee’s written consent,
may file an expedited Appeal either orally or in writing.  The Contractor shall
ensure that punitive action is not taken against either a Provider who requests
an expedited resolution, or a Provider that supports an Enrollee’s Appeal.

 
14.5.11
The Contractor shall resolve each expedited Appeal and provide a notice of
disposition, as expeditiously as the Enrollee’s health condition requires,
within the Government-established timeframes not to exceed three (3) Business
Days after the Contractor receives the Appeal.

 
14.5.12
The Contractor shall resolve each Appeal and provide written notice of the
disposition, as expeditiously as the Enrollee’s health condition requires but
shall not exceed forty-five (45) Calendar Days from the date the Contractor
receives the Appeal.  For expedited reviews of an Appeal and notice to affected
parties, the Contractor has no longer than seventy-two (72) hours or as
expeditiously as the Enrollee’s physical or mental health condition requires. If
the Contractor denies an Enrollee’s request for expedited review, it shall
transfer the Appeal to the timeframe for standard appeal specified herein and
shall make reasonable efforts to give the Enrollee prompt oral notice of the
denial, and follow up within two (2) Calendar Days with a written notice. The
Contractor shall also make reasonable efforts to provide oral notice for
resolution of an expedited review of an Appeal.

 
 
Page 171

--------------------------------------------------------------------------------

 
 
14.5.13
The Contractor may extend the timeframe for standard or expedited resolution of
the Appeal by up to fourteen (14) Calendar Days if the Enrollee, Enrollee’s
Authorized Representative, or the Provider acting on behalf of the Enrollee with
the Enrollee’s written consent, requests the extension or the Contractor
demonstrates (to the satisfaction of ASES, upon its request) that there is need
for additional information and how the delay is in the Enrollee’s interest.  If
the Contractor extends the timeframe, it shall, for any extension not requested
by the Enrollee, give the Enrollee written notice of the reason for the
delay.  The Contractor shall inform the Enrollee of the right to file a
grievance if the Enrollee disagrees with the decision to extend the timeframe.

 
14.5.14
The Contractor shall provide written notice of disposition.  The written notice
shall include:

 
 
14.5.14.1
The results of the Appeal resolution; and

 
 
14.5.14.2
For decisions not wholly in the Enrollee’s favor:

 
 
14.5.14.2.1
The right to request an Administrative Law Hearing;

 
 
14.5.14.2.2
How to request an Administrative Law Hearing;

 
 
14.5.14.2.3
The right to continue to receive benefits pending an Administrative Law Hearing;

 
 
14.5.14.2.4
How to request the continuation of Benefits; and

 
 
14.5.14.2.5
Notification that if the Contractor’s action is upheld in a hearing, the
Enrollee may liable for the cost of any continued benefits.

 
14.6
Administrative Law Hearing

 
14.6.1
The Contractor is responsible for explaining the Enrollee’s right to and the
procedures for an Administrative Law Hearing.

 
14.6.2
The parties to the Administrative Law Hearing include ASES, the Contractor as
well as the Enrollee or his or her representative, or the representative of a
deceased Enrollee’s estate.

 
 
Page 172

--------------------------------------------------------------------------------

 
 
14.6.3
If the Contractor takes an Action and the Enrollee requests an Administrative
Law Hearing, ASES shall grant the Enrollee such hearing.  The right to such fair
hearing, how to obtain it, and the rules concerning who may represent the
Enrollee at such hearing shall be explained to the Enrollee and by the
Contractor.

 
14.6.4
ASES shall permit the Enrollee to request an Administrative Law Hearing before
it within a reasonable time period, as follows:

 
 
14.6.4.1
In the event that the Enrollee first files an appeal with the Contractor, per
Section 14.5 of this Contract, not less than twenty (20) Calendar Days or more
than ninety (90) Calendar Days from receipt of Contractor’s Notice of Action; or

 
 
14.6.4.2
In the event that the Enrollee seeks an Administrative Law Hearing without
recourse to the Contractor’s appeal process, as expeditiously as the Enrollee’s
health condition requires; but no later than three (3) Business Days after ASES
receives, directly from the Enrollee, a hearing request on a decision to deny a
service, when ASES determines that taking the time for a standard resolution
could seriously jeopardize the Enrollee’s life or health or ability to attain,
maintain, or regain maximum function.

 
14.6.5
The Contractor shall make available any records and any witnesses at its own
expense in conjunction with a request pursuant to an Administrative Law Hearing.

 
14.6.6
The decision issued as a result of the Administrative Law Hearing is subject to
review before the Court of Appeals of the Commonwealth of Puerto Rico.

 
14.7
Continuation of Benefits while the Contractor Appeal and Administrative Law
Hearing are Pending

 
14.7.1
As used in this Section, “timely” filing means filing on or before the later of
the following:

 
 
14.7.1.1
Within ten (10) Calendar Days of the Contractor mailing the Notice of Adverse
Action; or

 
 
14.7.1.2
The intended effective date of the Contractor’s Action.

 
14.7.2
The Contractor shall continue the Enrollee’s Benefits if the Enrollee or the
Enrollee’s Authorized Representative files the Appeal timely; the Appeal
involves the termination, suspension, or reduction of a previously authorized
course of treatment; the services were ordered by a Provider; the period covered
by the original authorization has not expired; and the Enrollee requests
extension of the Benefits.

 
14.7.3
If, at the Enrollee’s request, the Contractor continues or reinstates the
Enrollee’s Benefits while the Appeal or Administrative Law Hearing is pending,
the Benefits shall be continued until one of the following occurs:

 
 
Page 173

--------------------------------------------------------------------------------

 
 
 
14.7.3.1
The Enrollee withdraws the Appeal or request for the Administrative Law Hearing.

 
 
14.7.3.2
Ten (10) Calendar Day pass after the Contractor mails the Notice of Adverse
Action, unless the Enrollee, within the ten (10) Calendar Day timeframe, has
requested an Administrative Law Hearing with continuation of Benefits until an
Administrative Law Hearing decision is reached.

 
 
14.7.3.3
An Administrative Law Judge issues an Administrative Law Hearing decision
adverse to the Enrollee.

 
 
14.7.3.4
The time period or service limits of a previously authorized service has been
met.

 
14.7.4
If the final resolution of Appeal or Administrative Law Hearing is adverse to
the Enrollee, that is, upholds the Contractor action, the Contractor (on behalf
of ASES) may recover from the Enrollee the cost of the services furnished to the
Enrollee while the Appeal / Administrative Law Hearing was pending, to the
extent that they were furnished solely because of the requirements of this
Section.  After recoupment of the cost of the service from the Enrollee (either
in full or in part), the Contractor shall submit such funds to ASES.

 
14.7.5
If the Contractor or ASES reverses a decision to deny, limit, or delay services
that were not furnished while the Appeal / Administrative Law Hearing was
pending, the Contractor shall authorize or provide this disputed services
promptly and as expeditiously as the Enrollee’s health condition requires.

 
14.7.6
If the Contractor or ASES reverses a decision to deny authorization of services,
and the Enrollee received the disputed services while the Appeal /
Administrative Law Hearing was pending, those services shall be paid for in
accordance with Article 16 this Contract.

 
14.8
Reporting Requirements

 
14.8.1
The Contractor shall log and track all Complaints, Grievances, Notices of
Action, Appeals and Administrative Law Hearing requests (see Section 14.1.16 of
this Contract for details regarding information collected).

 
14.8.2
ASES may publicly disclose summary information regarding the nature of
Complaints, Grievances and Appeals and related dispositions or resolutions in
consumer information materials.

 
14.8.3
The Contractor shall submit quarterly Grievance System Reports to ASES using a
format prescribed by ASES.

 
 
Page 174

--------------------------------------------------------------------------------

 
 
14.9
Remedy for Contractor Non-Compliance with Advance Directive Requirements.

 
 
In addition to the Complaint, Grievance, and Appeal rights described in this
Article, an Enrollee may lodge with ASES a complaint concerning the Contractor’s
non-compliance with the Advance Directive requirements stated in Section 7.10 of
this Contract.

 
 
ARTICLE 15
ADMINISTRATION AND MANAGEMENT

 
15.1
General Provisions

 
15.1.1
The Contractor shall be responsible for the administration and management of all
requirements of this Contract, and consistent with the Medicaid managed care
regulations at 42 CFR Part 438.

 
15.1.2
All costs and expenses related to the administration and management of this
Contract shall be the responsibility of the Contractor.

 
15.2
Place of Business and Hours of Operation

 
15.2.1
Given that Enrollment occurs chiefly on site in the Contractor’s administrative
offices, the Contractor shall ensure that its administrative offices are
physically accessible to all Enrollees and fully equipped to perform all
functions related to carrying out this Contract.

 
15.2.2
The Contractor shall maintain administrative offices in each Service Region.

 
15.2.3
The Contractor shall accommodate any request by ASES to visit the Contractor’s
administrative offices to ensure that the offices are compliant with Americans
with Disabilities Act (“ADA”) requirements for public buildings, and with all
other applicable federal and Puerto Rico rules and regulations.

 
15.2.4
The Contractor must maintain one (1) central administrative office and an
additional administrative office in each Service Region covered under this
Contract.

 
15.2.5
The Contractor’s office shall be centrally located and in a location accessible
by foot and vehicle traffic.  The Contractor may establish more than one (1)
administrative office within each of its Service Regions, but must designate one
(1) of the offices as the central administrative office.

 
15.2.6
All of the Contractor’s written communications to Enrollees must contain the
address of the location identified as the legal, duly licensed, central
administrative office.  This administrative office must be open at least between
the hours of 9:00 a.m. and 5:00 p.m. Puerto Rico Time, Monday through Friday; in
addition, pursuant to the Contractor’s Enrollment Outreach Plan (see Section
6.12.2 of this Contract), the Contractor’s administrative office must have
extended opening hours (until 7:00 p.m.) one Business Day per week; and must be
open (to the extent necessary to permit Enrollment activities) one Saturday per
month, from 9:00 a.m. to 5:00 p.m.

 
 
Page 175

--------------------------------------------------------------------------------

 
 
15.2.7
The Contractor shall ensure that the office(s) are adequately staffed,
throughout the Term of this Contract, to ensure that Enrollees may visit the
office to enroll at any time during Contractor’s hours of operation; and to
ensure that Enrollees and Providers receive prompt and accurate responses to
inquiries.

 
15.2.8
The Contractor shall provide access to information to Enrollees through Tele
MiSalud, during the hours provided in Section 6.8.3 of this Contract.

 
15.2.9
The Contractor shall provide access twenty-four (24) hours a day, seven (7) days
per week to its Web site.

 
15.3
Training and Staffing

 
15.3.1
The Contractor shall conduct ongoing training for all of its staff involved in
Contractor’s performance of its obligations under this Contract, in all
departments, to ensure appropriate functioning in all such areas and to ensure
that such staff:

 
 
15.3.1.1
Understand the MiSalud program and the Medicaid managed care requirements;

 
 
15.3.1.2
Are aware of all programmatic changes; and

 
 
15.3.1.3
Are trained in the Contractor’s Cultural Competency Plan.

 
15.3.2
The Contractor shall submit a Staff Training Plan and a current organizational
chart to ASES for review and approval according to the timeframe specified in
Attachment 12 to this Contract.  Any subsequent changes to the Staff Training
Plan must be previously approved in writing by ASES.

 
15.4
Data Certification

 
15.4.1
The Contractor shall certify all data that (i) is the basis of ASES payments
under this Contract pursuant to 42 CFR 438.604 and 42 CFR 438.606 or (ii) that
is otherwise required to be certified by ASES. The data that must be certified
include, but are not limited to, Enrollment information, Encounter Data, Claims
Reports, reconciliation reports and other information reasonably required on a
timely basis by ASES as a basis for payment. The data must be certified by the
Authorized Signatory. The certification must attest, based on best knowledge,
information, and belief, as follows:

 
 
15.4.1.1
To the accuracy, completeness and truthfulness of the data; and

 
 
15.4.1.2
To the accuracy, completeness, and truthfulness of the documents specified by
ASES.

 
15.4.2
The Contractor shall submit the certification concurrently with the certified
data.

 
 
Page 176

--------------------------------------------------------------------------------

 
 
15.5
Implementation Plan and Submission of Initial Deliverables

 
15.5.1
The Contractor shall develop an Implementation Plan that verifies that the
Contractor will submit the Deliverables listed in the chart in Attachment 12 to
this Contract, and that details any additional procedures and activities that
will be accomplished during the period between the Effective Date of this
Contract and the Implementation Date of this Contract.  The Implementation Plan
shall include coordination and cooperation with ASES and its representatives
during all phases.  The continued effectiveness of this Contract shall be
contingent upon the Contractor’s submission and ASES’s approval of any
Deliverables that, as provided in Attachment 12, were due before the
Implementation Date of this Contract, and provided that ASES’s approval shall
not be unreasonably withheld, conditioned or delayed.

 
15.5.2
The Contractor shall submit its Implementation Plan to ASES for ASES’s review
and approval according to the timeframe specified in Attachment 12 to this
Contract.  Implementation of the Contract shall not commence prior to ASES
approval.

 
 
15.5.2.1
The Contractor will not receive any additional payment to cover start up or
implementation costs.

 
 
ARTICLE 16
PROVIDER PAYMENT MANAGEMENT

 
16.1
General Provisions

 
16.1.1
ASES expressly guarantees payment for all Medically Necessary Covered Services
rendered to Enrollees by any Network Providers and all Providers. So long as
ASES is making the Claims Payments, the Contractor shall pay Claims to Providers
in the manner described in this Contract, and shall  monitor the implemented
compensation systems to prevent the compromise of access to services or their
quality.  The Contractor shall administer an effective, accurate and efficient
Provider payment management function that (a) under this Contract’s arrangement
adjudicates and settles Provider Claims for Covered Services that are filed
within the timeframes specified by this Article and in compliance with all
applicable Puerto Rico and federal laws, rules, and regulations; (b) processes
Claims Payments to applicable Providers within the timeframes specified by this
Article; and (c) performs third-party administration functions.

 
16.1.2
The Contractor shall maintain a Claims management system that can identify the
date of receipt (the date the Contractor receives the Claim as indicated by the
date-stamp), real-time-accurate history of actions taken on each Provider Claim
(i.e. paid, denied, suspended, appealed, etc.), and the date of payment (the
date of the check or other form of payment).

 
16.1.3
To the extent feasible, the Contractor shall implement an Automated
Clearinghouse (“ACH”) mechanism that allows Providers to request and receive
electronic funds transfer (“EFT”) of Claims payments.  The Contractor shall
encourage its Providers, as an alternative to the filing of paper-based Claims,
to submit and receive Claims information through electronic data interchange
(“EDI”), i.e., electronic Claims.  Electronic Claims must be processed in
adherence to information exchange and data management requirements specified in
Article 17.  As part of this Electronic Claims Management (“ECM”) function, the
Contractor shall also provide on-line and phone-based capabilities to obtain
Claims processing status information.

 
 
Page 177

--------------------------------------------------------------------------------

 
 
16.1.4
If the Contractor does not make payments through an ACH system, the Contractor
shall either provide a central address to which Providers must submit Claims; or
provide to each Network Provider a complete list, including names, addresses,
and phone number, of entities to which the Providers must submit Claims.

 
16.1.5
The Contractor shall notify Providers in writing of any changes in the Claims
filing list at least thirty (30) Calendar Days before the effective date of the
change.  If the Contractor is unable to provide 30 Calendar Days of notice, it
must (i) give Providers a thirty- (30) Calendar Day extension on their Claims
filing deadline to ensure Claims are routed to the correct processing center and
(ii) provide written notification to ASES within one (1) Business Day.

 
16.1.6
All Claims submitted for payment, in order to be processed, shall comply with
the Clean Claim standards as established by federal regulation (42 CFR 447.45),
and as described in Section 16.10.2 of this Contract.

 
16.1.7
The Contractor shall generate explanations of benefits and remittance advices in
accordance with ASES standards for formatting, content, and timeliness.

 
16.1.8
The Contractor shall not pay any Claim submitted by a Provider who is excluded
or suspended from the Medicare, Medicaid or CHIP programs for Fraud, Abuse or
waste or otherwise included on HHS Office of the Inspector General exclusions
list, or employs someone on this list.  The Contractor shall not pay any Claim
submitted by a Provider that is on payment hold under the authority of ASES (see
Section 10.5.4 of this Contract).  The Contractor shall only pay Claims that
have been submitted by the Provider within ninety (90) Calendar Days of
providing such service.

 
16.2
[Intentionally left blank].

 
16.3
[Intentionally left blank].

 
16.4
[Intentionally left blank].

 
16.5
Payment Schedule

 
16.5.1
At a minimum, the Contractor shall run two (two) Provider payment cycles per
month, on the same day each week, as determined by the Contractor.  The
Contractor shall develop a payment schedule to be submitted to ASES for review
and approval according to the timeframe specified in Attachment 12 to this
Contract.

 
16.5.2
Other than for cause explicitly stated in the Provider Contract, payment to
Providers made in the form of a Capitation payment shall be issued no later than
the fifteenth (15th) Calendar Day of the month in which ASES issues its Claims
Payment to the Contractor.  Any Provider Capitation payment retained by the
Contractor past this date in a given month shall accrue interest at the
prevailing legal interest rate for personal loans as such rate is determined by
the Board of the Office of the Commissioner of Financial Institutions, and
interest shall be paid along with the Capitation payment to the Provider for
that month.

 
 
Page 178

--------------------------------------------------------------------------------

 
 
16.6
Contractor Administration Responsibilities –for Vieques and Guaynabo.

 
16.6.1
ASES will set up a separate account from which the Contractor shall draw the
necessary funding to process payments for services rendered in the Centro de
Diagnostico y Tratamiento de Vieques (“Vieques CDT”); these draws shall be in
accordance with ASES specifications.  All draws against this account shall be
substantiated through the submission of Encounter Data as prescribed in 16.8.1
and reconciled to these data on a monthly basis on a schedule to be agreed upon
between ASES and the Contractor.

 
16.6.2
The Contractor shall coordinate with the applicable appropriate personnel of the
Vieques CDT and the Grupo Medico de Guaynabo to ensure proper incorporation of
the service management and reimbursement terms associated with such Provider
into the Contractor’s business operations and information systems.

 
16.7
Required Claims Processing Reports

 
16.7.1
The Contractor shall provide to ASES each fifteenth (15th) and (30th) day of
each calendar month  a Claims Payment Report listing all Claims submitted by
Providers that are pending and have not been paid.  The Claims Payment Report
shall be certified by the Authorized Signatory in accordance with Sections 15.4
and 22 of this Contract.  The report shall include a pre-check register with
proposed payments to be made by the Contractor to the Providers.  The Claims
Payment Report shall not include requests for the payment of Claims that are
determined not to be Medically Necessary.  The format of the report shall be
provided by ASES.

 
16.7.2
The Contractor shall provide an additional report listing all paid and denied
Claims each fifteenth (15th) and (30th) day of each calendar month.  The format
of the report shall be provided by ASES and shall detail payments made to all
Providers.

 
 
16.7.2.1
The report shall list, by Provider, Claims from the preceding month that were
paid, and those that have not been made by reason of administrative delay or the
Contractor’s decision to deny the Claim.

 
16.7.3
In the event that Providers associated with a PMG consent to the disbursement of
payment directly to the PMG, the Contractor shall so specify in its report.

 
16.7.4
The Contractor shall provide to ASES, each fifteenth (15th) and (30th) day of
each calendar month, records or financial data related to Claims submitted but
not paid by reason of accounting or by reason of Contractor decision to deny the
Claim.  Such data shall be submitted in a format acceptable to ASES.

 
 
Page 179

--------------------------------------------------------------------------------

 
 
16.7.5
The Contractor shall provide to PMGs, on a monthly basis, and through an
electronic or machine readable media format, a detailed report classified by
Enrollee, by Provider, by diagnosis, by procedure, by date of service and by
real cost, of all payments made by the Contractor to the PMG. The Contractor
shall provide this report to ASES at the same time the report is provided to the
PMGs.

 
16.8
Submission of Encounter Data

 
16.8.1
The Contractor shall establish an efficient information system to maintain all
data pertaining to Enrollee Encounters, Claims processing and rapid transmission
of all the information required by ASES.

 
16.8.2
The PMGs must report on a quarterly basis each Encounter to the Contractor,
classified by each participating Provider within the PMG, as well as the health
services of each Encounter. The data shall be submitted regardless of the
payment arrangement, Capitated or otherwise, agreed upon between the Contractor
and the Provider.  The Contractor must submit to ASES the Capitation
distribution, if applicable, within each PMG as established in the formats
required by ASES actuarial reports.

 
16.8.3
To assure that all Enrollees Encounters are registered and recorded, the
Contractor shall conduct audits of Encounter data submitted by Providers.  Any
violations with respect to Encounter reporting shall be subject to corrective
measures.  The Contractor shall provide quarterly reports to ASES of all the
findings and corrective measures taken with respect to the Encounter Data
reporting requirements.

 
16.8.4
Providers shall furnish complete Encounter Data to the Contractor on a monthly
basis.

 
16.9
Relationship With Pharmacy Benefit Manager (PBM)

 
16.9.1
The Contractor shall work with the PBM selected by ASES to facilitate the
processing of Pharmacy Services Claims submitted by the PBM, as provided in
Section 7.5.12.11 of this Contract.  ASES is responsible for the funding of
pharmacy claims, and the Contractor is responsible to execute the payment of the
Claims to be paid to the PBMs on behalf of the network of pharmacies in
accordance with the PBM contract.

 
16.9.2
The Contractor acknowledges its obligation with respect to the validation and
payment of Pharmacy Claims, and timely notification, and certification to ASES
with respect to the process and payment of those Claims.  The Contractor shall
submit Pharmacy Services Claims reports in accordance with Section 18.2 of this
Contract in a format approved by ASES.

 
 
Page 180

--------------------------------------------------------------------------------

 
 
16.9.3
PBMs’ switching and transaction fees are to be paid by ASES with corresponding
validation by the Contractor.

 
16.9.4
ASES acknowledges that the Contractor is undertaking the process of validation
and payment of those claims on behalf of ASES and the Contractor is not
responsible in any manner for the liability and/or risk of pharmacy coverage
within the Contractor responsibilities, other than for reasons solely
attributable to Contractor, its employees and agents.

 
16.9.5
In order to facilitate Claims processing, the Contractor shall send to the PBM,
on a daily basis, the Enrollee data described in Section 5.2.9 of this Contract.

 
16.10
Timely Payment of Claims

 
16.10.1
The Contractor shall comply with the timely processing of claims standards
contained  in section 1902(a)(37) of the Social Security Act, Section 5001(f)(2)
of the American Recovery and Reinvestment Act of 2009 (ARRA) and in implementing
Federal Medicaid regulations at 42 CFR 447.45(d).

 
16.10.2
Provider Contracts shall include the following provisions for timely payment of
Clean Claims.

 
 
16.10.2.1
A Clean Claim, as defined in 42 CFR 447.45, is a Claim received by the
Contractor for adjudication, which can be processed without obtaining additional
information from the Provider of the service or from a Third Party, as provided
in Section 22.4.5.1 of this Contract.  It includes a Claim with errors
originating in the Contractor’s claims system.  It does not include a Claim from
a Provider who is under investigation for Fraud or Abuse, or a Claim under
review for Medical Necessity.

 
 
16.10.2.2
Provider Contracts shall provide that ninety-five percent (95%) of all Clean
Claims must be paid by the Contractor not later than thirty (30) Calendar Days
from the date of receipt of the Claim (including Claims billed by paper and
electronically), and one hundred percent (100%) of all Clean Claims must be paid
by the Contractor not later than fifty (50) Calendar Days from the date of
receipt of the Claim.

 
 
16.10.2.3
Any Clean Claim not paid within thirty (30) Calendar Days shall bear interest in
favor of Provider on the total unpaid amount of such Claim, according to the
prevailing legal interest rate fixed by the Puerto Rico Commissioner of
Financial Institutions.  Such interest shall be considered payable on the day
following the terms of this Section 16.10, and interest shall be paid together
with the Claim.  If the delay in payment to a Provider is the result of the
actions or omissions by the Contractor, the Contractor shall be responsible (i)
for payment of any interest due to the Provider under this Section and (ii)
compliance with the applicable requirements of the PR Prompt Payment Law. If the
delay in payment to a Provider is the result of ASES’s failure to make timely
and complete Claims Payments to the Contractor when due, ASES (and not the
Contractor) shall be responsible to (i) pay any such interest due to the
Provider and (ii) compliance with the applicable requirements of the PR Prompt
Payment Law.

 
 
Page 181

--------------------------------------------------------------------------------

 
 
16.10.3
An Unclean Claim is any Claim that falls outside the definition of Clean Claim
in Section 16.10.2.1 of this Contract.  The Contractor shall include the
following provisions in its Provider Contracts for timely resolution of Unclean
Claims.

 
 
16.10.3.1
Ninety percent (90%) of Unclean Claims must be resolved and processed with
payment by the Contractor, if applicable, not later than thirty (30) Calendar
Days from the date of initial receipt of the Claim.  This includes Claims billed
on paper or electronically.

 
 
16.10.3.2
Of the remaining ten percent (10%) of total Unclean Claims that may remain
outstanding after thirty (30) Calendar Days.

 
 
16.10.3.2.1
Nine percent (9%) of the Unclean Claims must be resolved and processed with
payment by the Contractor, if applicable, not later than ninety (90) Calendar
Days from the date of initial receipt (including Claims billed on paper and
those billed electronically); and

 
 
16.10.3.2.2
One percent (1%) of the Unclean Claims must be resolved and processed with
payment by the Contractor, if applicable, not later than one year (12 months)
from the date of initial receipt of the Claim (including Claims billed on paper
and those billed electronically).

 
 
16.10.3.2.3
The Contractor shall submit an Unclean Claims Report each fifteenth (15th) and
(30th) day of each calendar month in a format to be provided by ASES.  The
Contractor shall continue to submit an Unclean Claims Report until all such
Claims have been resolved or through the Runoff Period, whichever is longer.

 
16.10.4
The Contractor shall not establish any administrative procedures, such as
administrative audits, authorization number, or other formalities under the
control of the Contractor, which could prevent the Provider from submitting a
Clean Claim.

 
16.10.5
The foregoing timely payment standards are more stringent than those required in
the federal regulations, at 42 CFR 447.45(d).  The Contractor shall include the
foregoing standards in each Provider Contract and ASES will submit proof of this
alternative payment agreement to CMS.

 
16.10.6
The Contractor shall deliver to Providers, within fifteen (15) Calendar Days of
award of the Provider Contract (along with the Provider guidelines described in
Section 10.2.1 of this Contract), Claims coding and processing guidelines for
the applicable Provider type, and the definition of a Clean Claim to be applied.

 
 
Page 182

--------------------------------------------------------------------------------

 
 
16.10.7
The Contractor shall give Providers ninety (90) Calendar Days notice in advance
of the effective date of any change in Claims coding and processing deadlines.

 
16.11
Contractor Denial of Claims and Resolution of Contractual and Claims Disputes

 
16.11.1
Not later than the fifth (5th) Business Day after the receipt of a Provider
Claim that the Contractor has deemed not to meet the Clean Claim requirements,
the Contractor shall suspend the Claim and request in writing (notification via
e-mail, the Contractor’s Web site, or an interim remittance advice satisfies
this requirement) all outstanding information such that the Claim can be deemed
clean.  Upon receipt of all the requested information from the Provider, the
Contractor shall complete processing of the Claim in accordance with the
standards outlined in Section 16.10 of this Contract.

 
16.11.2
Claims suspended for additional information must be closed (paid or denied) such
that compliance with the timely payment rules outlined in Section 16.10 of this
Contract is achieved.

 
16.11.3
The Contractor must process, and finalize, all appealed Claims to a paid or
denied status within thirty (30) Calendar Days of receipt of the Appealed Claim;
for Claims for which the Contractor has requested further information, per
Section 16.11.1 of this Contract, the Contractor shall pay or deny the Claim
within thirty (30) Calendar Days of receipt of the requested information.

 
16.11.4
The Contractor shall send Providers written notice (notification via e-mail,
surface mail, the Contractor’s Web site, or a remittance advice satisfies this
requirement) for each Claim that is denied, including the reason(s) for the
denial, the date the Contractor received the Claim, and a reiteration of the
outstanding information required from the Provider to adjudicate the Claim.

 
16.11.5
In situations in which the Contractor denies a Provider’s Claim for services,
and the Provider disputes the denial, as provided in Section 16.11.6 of this
Contract, the Contractor shall not Withhold payment pending final resolution of
the dispute, but instead shall pay the Claim within thirty (30) Calendar Days of
the Contractor’s receipt of the Provider’s written complaint and request for
mediation (see Section 16.11.6.2.1 of this Contract).  The Contractor shall seek
recoupment of the paid Claim only in the event that the dispute is resolved, at
the level of the mediation described in Section 16.11.6.2.1 of this Contract, in
the Contractor’s favor.

 
16.11.6
Provider Dispute Resolution System

 
 
16.11.6.1
The Contractor shall establish and use a procedure to resolve billing, payment,
and other administrative disputes between Providers and the Contractor arising
under Provider Contracts including:

 
 
16.11.6.1.1
A mediation system for resolution of Provider disputes of denied Claims; and

 
 
Page 183

--------------------------------------------------------------------------------

 
 
 
16.11.6.1.2
A Provider complaint resolution process implemented by the Contractor to
address, among others, lost or incomplete Claims forms or electronic
submissions; Contractor requests for additional explanation as to services or
treatment rendered by a Provider; and inappropriate or unapproved Referrals
issued by Providers.

 
 
16.11.6.1.3
This dispute resolution system shall exclude Grievances filed by Providers on
behalf of Enrollees pursuant to Section 14.3 of this Contract.

 
 
16.11.6.2
Provider Complaints Concerning Denied Claims

 
 
16.11.6.2.1
If there is no agreement between the Contractor and the Provider on a denied
Claim, a third party, external to the Contractor and the Provider and chosen by
mutual agreement, shall be appointed to adjudicate the denial, upon the
Provider’s submission of a written complaint and request for mediation.  The
third party shall render his or her decision no more than thirty (30) Calendar
Days from the date of the Provider’s request for third-party mediation.  If
there is no agreement on the third party’s selection, he or she shall be
appointed by ASES, and, subject to the appeal rights described in this Section,
the parties will comply with the third party’s decision.  The party adversely
affected shall pay for the third party’s service fees.  If both the Provider and
the Contractor have caused an error, the third party shall determine the
percentage attributable to each party, and payment to the third party shall be
in accordance with percentage of responsibility.

 
 
16.11.6.2.2
The party adversely affected by the mediator’s decision may pursue an
Administrative Law Hearing.  The parties to the Administrative Law Hearing shall
be the Contractor and the Provider.  ASES shall grant a Provider or Contractor
request for an Administrative Law Hearing, provided that the Provider or
Contractor, as the case may be, submits a written appeal, accompanied by
supporting documentation, not more than thirty (30) Calendar Days following the
Provider’s or Contractor’s receipt of the mediator’s written decision.  ASES, at
its sole expense, shall contract with an independent party to serve as the
examining officer in any such Administrative Law Hearing.

 
 
16.11.6.3
Other Disputes Arising Under the Provider Contract

 
 
16.11.6.3.1
For any dispute between the Provider and Contractor arising under the Provider
Contract, other than a disputed denial of a Claim, the Contractor shall
implement an internal dispute resolution system, which shall include the
opportunity for an aggrieved Provider to submit a timely written complaint to
the Contractor.  The Contractor shall issue a written decision on the Provider’s
complaint within fifteen (15) Calendar Days of receipt of the Provider’s written
complaint.  A Contractor written decision that is in any way adverse to the
Provider shall include an explanation of the grounds for the decision and a
notice of the Provider’s right to and procedures for an Administrative Law
Hearing within ASES.

 
 
Page 184

--------------------------------------------------------------------------------

 
 
 
16.11.6.3.2
If the Provider is not satisfied with the decision on its complaint within the
Contractor’s dispute resolution system, the Provider may pursue an
Administrative Law Hearing.  The parties to the Administrative Law Hearing shall
be the Contractor and the Provider.  ASES shall grant a Provider request for an
Administrative Law Hearing, provided that the Provider submits a written appeal,
accompanied by supporting documentation, not more than thirty (30) Calendar Days
following the Provider’s receipt of the Contractor’s written decision.  ASES, at
its sole expense, shall contract with an independent party to serve as the
examining officer in any such Administrative Law Hearing.

 
 
16.11.6.4
Judicial Review.  A decision issued as a result of the Administrative Law
Hearing provided for in Section 16.11.6.2.2 or 16.11.6.3.2 of this Contract
shall be subject to review before the Court of Appeals of the Commonwealth of
Puerto Rico.

 
16.11.7
[Intentionally left blank].

 
16.11.8
ASES Guarantee of Payment

 
 
16.11.8.1
ASES expressly guarantees payment for all Covered Services and Benefits rendered
to Enrollees by any Provider pursuant to the terms of this Contract. Subject to
Section 16.11.8.10 of this Contract, the Contractor shall use such ASES Claims
Payments to compensate Providers for all Covered Services and Benefits, and its
compensation systems will not compromise access to services or their quality.

 
 
16.11.8.2
The insolvency, liquidation, bankruptcy or breach of contract by ASES, the
Contractor, a PMG or Provider shall not release said party from its
corresponding obligation to pay for Covered Services rendered as authorized
herein.

 
 
16.11.8.3
ASES’s obligation to guarantee payment to all PMGs, Providers or Subcontractors
for services rendered by them in connection with this Contract is subject to
compliance with established claim proceedings and requisites set forth in this
Contract.

 
 
16.11.8.4
If Providers or Subcontractors claim direct substitute payments due from the
Contractor or PMG to ASES in accordance with this Section, then ASES shall
deduct any amounts payable to Providers or Subcontractors from amounts due to a
PMG as Claims Payments.

 
 
Page 185

--------------------------------------------------------------------------------

 
 
 
16.11.8.5
ASES agrees to pay direct substitute payments to the PMGs and/or Providers
according to the payment schedule agreed in their respective contracts.

 
 
16.11.8.6
ASES shall Immediately notify the Contractor in writing in the event sufficient
funds are not available to satisfy ASES’s payment obligations under this
Contract when due.

 
 
16.11.8.7
[Intentionally left blank].

 
 
16.11.8.8
[Intentionally left blank].

 
 
16.11.8.9
[Intentionally left blank].

 
 
16.11.8.10
The Contractor shall have no obligation to pay Claims to Providers for Covered
Services to the extent that ASES has failed to make timely and complete payments
of the Claims Payment as required under Section 21 of this Contract and shall
not be subject to any prompt payment law penalties (including the PR Prompt
Payment Law) for such non-payment or any interest to Providers.  ASES agrees to
guaranty any interest due to the Providers and penalties under any prompt
payment laws (including the PR Prompt Payment Law) as a result of such
non-payment.

 
16.12
Contractor Recovery from Providers

 
16.12.1
When ASES or the Contractor determines after the fact that it has paid a Claim
incorrectly, or when ASES or the Contractor, per Section 16.11.5 of this
Contract, is entitled to seek recoupment after a mediation concerning a denied
Claim has been resolved in the Contractor’s favor, ASES or the Contractor (on
behalf of ASES) may request applicable reimbursement from the Provider through
written notice, stating the basis for the request.  The notice shall list the
Claims and the amounts to be recovered.

 
16.12.2
The Provider will have a period of ninety (90) Calendar Days to make the
requested payment, to agree to ASES or the Contractor’s retention of said
payment (on behalf of ASES), or to dispute the recovery action following the
process described in Section 16.11 of this Contract.  To the extent the Provider
requests additional time to make the requested payment, the Contractor may agree
to a payment plan; however, the Contractor shall not accept any payment plan in
excess of one (1) year, unless the Contractor receives advance written
authorization from ASES.

 
16.12.3
To the extent the Contractor recoups amounts on behalf of ASES, the Contractor
shall remit such amounts to ASES within fourteen (14) Business Days.  The
Contractor shall not be authorized to reduce any amount, unless the Contractor
receives advance written authorization from ASES. For the avoidance of doubt,
the Contractor shall not retain any amount of the recouped funds for such
administrative service.

 
 
Page 186

--------------------------------------------------------------------------------

 
 
 
ARTICLE 17
INFORMATION MANAGEMENT AND SYSTEMS

 
17.1
General Provisions

 
17.1.1
The Contractor shall have Information management processes and Information
Systems (hereafter referred to as Systems) that enable it to meet MiSalud
requirements, ASES and federal reporting requirements, all other Contract
requirements, and any other applicable Puerto Rico and federal laws, rules and
regulations including but not limited to the Health Insurance Portability and
Accountability Act of 1996 (HIPAA) and associated regulations and 42 CFR
438.242.

 
17.1.2
The Contractor’s Systems shall possess capacity sufficient to handle the
workload projected for the start of the program and will be scalable and
flexible so they can be adapted as needed, within negotiated timeframes, in
response to program or Enrollment changes.

 
17.1.3
The Contractor’s Systems shall have the capability of adapting to any future
changes necessary as a result of modifications to the service delivery system
and its requirements, including data collection, records and reporting based
upon unique Enrollee and Provider identifiers to track services and expenditures
across funding streams.  The Systems shall be scalable and flexible so they can
be adapted as needed, within negotiated timeframes, in response to changes in
Contract requirements, increases in enrollment estimates, etc.  The System
architecture shall facilitate rapid application of the more common changes that
can occur in the Contractor’s operation, including but not limited to:

 
 
17.1.3.1
Changes in pricing methodology;

 
 
17.1.3.2
Rate changes;

 
 
17.1.3.3
Changes in utilization management criteria;

 
 
17.1.3.4
Additions and deletions of Provider types; and

 
 
17.1.3.5
Additions and deletions of procedure, diagnosis and other service codes.

 
17.1.4
The Contractor shall provide secure, online access to select system
functionality to at least three (3) ASES personnel to facilitate resolution of
Enrollee inquiries and to research Enrollee-related issues as needed.

 
17.1.5
The Contractor shall participate in Systems Work Groups organized by ASES.  The
Systems Work Groups will meet on a designated schedule as agreed to by ASES and
the MiSalud Plans and the MBHO.

 
17.1.6
The Contractor shall provide a continuously available electronic mail
communication link (E-mail system) with ASES.  This system shall be:

 
 
Page 187

--------------------------------------------------------------------------------

 
 
 
17.1.6.1
Available from the workstations of the designated Contractor contacts; and

 
 
17.1.6.2
Capable of attaching and sending documents created using software products other
than Contractor systems, including the Government of Puerto Rico’s currently
installed version of Microsoft Office and any subsequent upgrades as adopted.

 
17.2
Global System Architecture and Design Requirements

 
17.2.1
The Contractor shall comply with federal and Puerto Rico policies, standards and
regulations in the design, development and/or modification of the Systems it
will employ to meet the aforementioned requirements and in the management of
Information contained in those Systems.  Additionally, the Contractor shall
adhere to ASES and Puerto Rico-specific system and data architecture standards
and/or guidelines.

 
17.2.2
The Contractor’s Systems shall:

 
 
17.2.2.1
Be (i) SQL and ODBC compliant and/or have the connectivity required to for
proper system communication with ASES’s system, and (ii) capable of storing in
relational databases all Enrollee-related information as required by ASES;

 
 
17.2.2.2
Adhere to Internet Engineering Task Force/Internet Engineering Standards Group
standards for data communications, including TCP and IP for data transport;

 
 
17.2.2.3
Conform to HIPAA standards for data and document management;

 
 
17.2.2.4
Contain controls to maintain information integrity.  These controls shall be in
place at all appropriate points of processing.  The controls shall be tested in
periodic and spot audits following a methodology to be developed jointly by and
mutually agreed upon by the Contractor and ASES; and

 
 
17.2.2.5
Partner with ASES in the development of transaction/event code set, data
exchange and reporting standards not specific to HIPAA or other federal effort
and will conform to such standards as stipulated in the plan to implement the
standards.

 
17.2.3
Where Web services are used in the engineering of applications, the Contractor’s
Systems shall conform to World Wide Web Consortium (W3C) standards such as XML,
UDDI, WSDL and SOAP so as to facilitate integration of these Systems with ASES
and other State systems that adhere to a service-oriented architecture.

 
 
Page 188

--------------------------------------------------------------------------------

 
 
17.2.4
Audit trails shall be incorporated into all Systems to allow information on
source data files and documents to be traced through the processing stages to
the point where the Information is finally recorded.  The audit trails shall:

 
 
17.2.4.1
Contain a unique log-on or terminal ID, the date, and time of any
create/modify/delete action and, if applicable, the ID of the system job that
effected the action;

 
 
17.2.4.2
Have the date and identification “stamp” displayed on any on-line inquiry;

 
 
17.2.4.3
Have the ability to trace data from the final place of recording back to its
source data file and/or document shall also exist;

 
 
17.2.4.4
Be supported by listings, transaction Reports, update Reports, transaction logs,
or error logs;

 
 
17.2.4.5
Facilitate auditing of individual Claim records as well as batch audits; and

 
 
17.2.4.6
Be maintained for seven (7) years in either live and/or archival systems.  The
duration of the retention period may be extended at the discretion of and as
indicated to the Contractor by ASES as needed for ongoing audits or other
purposes, subject to and in accordance with Section 32 of this Contract.

 
17.2.5
The Contractor shall house indexed images of documents used by Enrollees and
Providers to transact with the Contractor in the appropriate database(s) and
document management systems so as to maintain the logical relationships between
certain documents and certain data.  The Contractor shall follow all applicable
requirements for the management of data in the management of documents.

 
17.2.6
The Contractor shall institute processes to insure the validity and completeness
of the data it submits to ASES.  At its discretion, ASES will conduct general
data validity and completeness audits using industry-accepted statistical
sampling methods.  Data elements that will be audited include but are not
limited to: Enrollee ID, date of service, Provider ID, category and sub category
(if applicable) of service, diagnosis codes, procedure codes, revenue codes,
date of Claim processing, and date of Claim payment.

 
17.2.7
Where a System is herein required to, or otherwise supports, the applicable
batch or on-line transaction type, the system shall comply with HIPAA-standard
transaction code sets.

 
17.2.8
The Contractor shall assure that all Contractor staff is trained in all HIPAA
requirements, as applicable.

 
17.2.9
The layout and other applicable characteristics of the pages of Contractor Web
sites shall be compliant with Federal “section 508 standards” and Web Content
Accessibility Guidelines developed and published by the Web Accessibility
Initiative.

 
 
Page 189

--------------------------------------------------------------------------------

 
 
17.3
System and Data Integration Requirements

 
17.3.1
The Contractor’s applications shall be able to interface with ASES’s systems for
purposes of data exchange and will conform to standards and specifications set
by ASES.  These standards and specifications are detailed in Attachment 9.

 
17.3.2
The Contractor’s System(s) shall be able to transmit and receive transaction
data to and from ASES’s systems as required for the appropriate processing of
Claims.

 
17.3.3
Each month the Contractor shall generate Encounter Data files from its claims
management system(s) and/or other sources.  The files will contain settled
Claims and Claim adjustments and Encounter Data from Providers for the most
recent month for which all such transactions were completed.  The Contractor
shall provide these files electronically to ASES and/or its Agent in adherence
to the procedure, content standards and format indicated in Attachment 9.  The
Contractor shall make changes or corrections to any systems, processes or data
transmission formats as needed to comply with Encounter Data quality standards
as originally defined or subsequently amended.

 
17.3.4
The Contractor’s System(s) shall be capable of generating files in the
prescribed formats for upload into ASES Systems used specifically for program
integrity and compliance purposes.

 
17.3.5
The Contractor’s System(s) shall possess mailing address standardization
functionality in accordance with US Postal Service conventions.

 
17.4
System Access Management and Information Accessibility Requirements

 
17.4.1
The Contractor’s System shall employ an access management function that
restricts access to varying hierarchical levels of system functionality and
Information. The access management function shall:

 
 
17.4.1.1
Restrict access to Information on a "need to know" basis, e.g. users permitted
inquiry privileges only will not be permitted to modify information;

 
 
17.4.1.2
Restrict access to specific system functions and information based on an
individual user profile, including inquiry only capabilities; global access to
all functions will be restricted to specified staff jointly agreed to by ASES
and the Contractor; and

 
 
17.4.1.3
Restrict attempts to access system functions to three (3), with a system
function that automatically prevents further access attempts and records these
occurrences.

 
17.4.2
The Contractor shall make System Information available to duly Authorized
Representatives of ASES and other Puerto Rico and federal agencies to evaluate,
through inspections or other means, the quality, appropriateness and timeliness
of services performed.

 
 
Page 190

--------------------------------------------------------------------------------

 
 
17.4.3
The Contractor shall have procedures to provide for prompt transfer of System
Information upon request to other Network or Out-of-Network Providers for the
medical management of the Enrollee in adherence to HIPAA and other applicable
requirements.

 
17.4.4
All Information, whether data or documents, and reports that contain or make
references to said Information, involving or arising out of this Contract are
owned by ASES except as provided in Section 27.1.2 of this Contract.  The
Contractor is expressly prohibited from sharing or publishing ASES Data without
the prior written consent of ASES.  In the event of a dispute regarding the
sharing or publishing of ASES Data, ASES’s decision on the matter shall be final
and not subject to appeal.

 
17.5
Systems Availability and Performance Requirements

 
17.5.1
The Contractor shall ensure that Enrollee and Provider portal and/or phone-based
functions and information, such as confirmation of Contractor Enrollment (CCE)
and electronic claims management (ECM), Enrollee services and Provider services,
are available to the applicable System users twenty-four (24) hours a day, seven
(7) Days a week, except during periods of scheduled System Unavailability agreed
upon by ASES and the Contractor.  Unavailability caused by events outside of a
Contractor’s Span of Control is outside of the scope of this requirement.

 
17.5.2
The Contractor shall ensure that at a minimum all other System functions and
Information are available to the applicable system users between the hours of
7:00 a.m. and 7:00 p.m. Monday through Friday.

 
17.5.3
The Contractor shall develop an automated method of monitoring the CCE and ECM
functions on at least a thirty (30) minute basis twenty-four (24) hours a day,
seven (7) days per week.

 
17.5.4
Upon discovery of any problem within its Span of Control that may jeopardize
System availability and performance as defined in this Section of the Contract,
the Contractor shall notify the applicable ASES staff in person, via phone,
electronic mail and/or surface mail.

 
17.5.5
The Contractor shall deliver notification as soon as possible but no later than
7:00 pm if the problem occurs during the business day and no later than 9:00 am
the following business day if the problem occurs after 7:00 pm.

 
17.5.6
Where the operational problem results in delays in report distribution or
problems in on-line access during the business day, the Contractor shall notify
the applicable ASES staff within fifteen (15) minutes of discovery of the
problem, in order for the applicable work activities to be rescheduled or be
handled based on System Unavailability protocols.

 
 
Page 191

--------------------------------------------------------------------------------

 
 
17.5.7
The Contractor shall provide to appropriate ASES staff information on System
Unavailability events, as well as status updates on problem resolution.  These
up-dates shall be provided on an hourly basis and made available via electronic
mail, telephone and, if applicable, the Contractor’s Web site.

 
17.5.8
The following rules govern Unscheduled System Unavailability for CCE functions,
ECM functions, and all other functions.

 
 
17.5.8.1
CCE Functions

 
 
17.5.8.1.1
Unscheduled System Unavailability of CCE functions caused by the failure of
systems and telecommunications technologies within the Contractor’s Span of
Control will be resolved, and the restoration of services implemented, within
thirty (30) minutes of the official declaration of System Unavailability.

 
 
17.5.8.1.2
From the Effective Date of the Contract through December 31, 2011, Unscheduled
System Unavailability for CCE functions shall be remedied within sixty (60)
minutes of the official declaration of System Unavailability, if unavailability
occurs during normal business hours; or within sixty (60) minutes of the start
of the next Business Day, if unavailability occurs outside business hours.

 
 
17.5.8.1.3
Throughout the Contract Term, the Contractor shall have in place a method to
validate eligibility manually twenty-four (24) hours per day, seven (7) days a
week as a contingency to any Unscheduled Systems Unavailability for CCE
functions.

 
 
17.5.8.2
ECM Functions.  Unscheduled System Unavailability of ECM functions caused by the
failure of systems and technologies within the Contractor’s Span of Control will
be resolved, and the restoration of services implemented, within sixty (60)
minutes of the official declaration of System Unavailability, if unavailability
occurs during normal business hours; or within sixty (60) minutes of the start
of the next Business Day, if unavailability occurs outside business hours.

 
 
17.5.8.3
All Other Contractor System Functions.  Unscheduled System Unavailability of all
other Contractor System functions caused by systems and telecommunications
technologies within the Contractor’s Span of Control shall be resolved, and the
restoration of services implemented,

 
 
17.5.8.3.1
within four (4) hours of the official declaration of Unscheduled System
Unavailability, when unavailability occurs during business hours, and

 
 
17.5.8.3.2
within two (2) hours of the start of the next Business Day, when unavailability
occurs during non-business hours.

 
17.5.9
[Intentionally left blank].

 
 
Page 192

--------------------------------------------------------------------------------

 
 
17.5.10
Cumulative System Unavailability caused by systems and telecommunications
technologies within the Contractor’s Span of Control shall not exceed one (1)
hour during any continuous five (5) day period for functions that affect MiSalud
Enrollees and services.  For functions that do not affect MiSalud Enrollees,
Cumulative System Unavailability caused by systems and telecommunications
technologies within the Contractor’s Span of Control shall not exceed four (4)
hours during any continuous five (5) Business Day period.

 
17.5.11
The Contractor shall not be responsible for the availability and performance of
systems and telecommunications technologies outside of the Contractor’s Span of
Control.

 
17.5.12
Full written documentation that includes a Corrective Action Plan, describing
how the problem will be prevented from occurring again, shall be delivered
within five (5) Business Days of the problem’s occurrence.

 
17.5.13
Regardless of the architecture of its Systems, the Contractor shall develop and
be continually ready to invoke a Business Continuity and Disaster Recovery
(BC-DR) plan that at a minimum addresses the following scenarios: (a) the
central computer installation and resident software are destroyed or damaged,
(b) System interruption or failure resulting from network, operating hardware,
software, or operational errors that compromises the integrity of transactions
that are active in a live system at the time of the outage, (c) System
interruption or failure resulting from network, operating hardware, software or
operational errors that compromises the integrity of data maintained in a live
or archival system, (d) System interruption or failure resulting from network,
operating hardware, software or operational errors that does not compromise the
integrity of transactions or data maintained in a live or archival system but
does prevent access to the System, i.e. causes unscheduled System
Unavailability.

 
17.5.14
The Contractor shall on an annual basis test its BC-DR plan through simulated
disasters and lower level failures in order to demonstrate to ASES that it can
restore System functions per the standards outlined elsewhere in this Section
17.5 of the Contract.  The results of these tests shall be reported to ASES
within thirty (30) Calendar Days of completion of said tests.

 
17.5.15
In the event that the Contractor fails to demonstrate in the tests of its BC-DR
plan that it can restore system functions per the standards outlined in this
Contract, the Contractor shall be required to submit to ASES a Corrective Action
Plan that describes how the failure will be resolved.  The Corrective Action
Plan will be delivered within five (5) Business Days of the conclusion of the
test.

 
17.5.16
The Contractor shall submit a monthly Systems Availability and Performance
Report to ASES.

 
 
Page 193

--------------------------------------------------------------------------------

 
 
17.6
System Testing and Change Management Requirements

 
17.6.1
The Contractor shall absorb the cost of routine maintenance, inclusive of defect
correction, System changes required to effect changes in Puerto Rico and federal
statute and regulations, and production control activities, of all Systems
within its Span of control.

 
17.6.2
The Contractor shall respond to ASES reports of System problems not resulting in
System Unavailability according to the following timeframes:

 
 
17.6.2.1
Within five (5) Calendar Days of receipt the Contractor shall respond in writing
to notices of system problems.

 
 
17.6.2.2
Within fifteen (15) Calendar Days, the correction will be made or a Requirements
Analysis and Specifications document will be due.

 
17.6.3
The Contractor shall correct the deficiency by an effective date to be
determined by ASES.

 
17.6.4
Contractor systems will have a system-inherent mechanism for recording any
change to a software module or subsystem.

 
17.6.5
The Contractor shall put in place procedures and measures for safeguarding ASES
from unauthorized modifications to Contractor Systems.

 
17.6.6
Unless otherwise agreed to in advance by ASES, scheduled System Unavailability
to perform System maintenance, repair and/or upgrade activities to Contractor’s
CCE systems shall take place between 11 p.m. on a Saturday and 6 a.m. on the
following Sunday.

 
17.6.7
The Contractor shall work with ASES pertaining to any testing initiative as
required by ASES.

 
17.6.8
The Contractor shall provide sufficient system access to allow verification of
system functionality, availability and performance by ASES during the times
required by ASES prior to the Implementation Date and as subsequently required
during the term of the Contract.

 
17.7
System Security and Information Confidentiality and Privacy Requirements

 
17.7.1
The Contractor shall provide for the physical safeguarding of its data
processing facilities and the systems and information housed therein. The
Contractor shall provide ASES with access to data facilities upon ASES’s
request.  The physical security provisions shall be in effect for the life of
this Contract.

 
 
Page 194

--------------------------------------------------------------------------------

 
 
17.7.2
The Contractor shall restrict perimeter access to equipment sites, processing
areas, and storage areas through a card key or other comparable system, as well
as provide accountability control to record access attempts, including attempts
of unauthorized access.

 
17.7.3
The Contractor shall include physical security features designed to safeguard
processor site(s) through required provision of fire retardant capabilities, as
well as smoke and electrical alarms, monitored by security personnel.

 
17.7.4
The Contractor shall ensure that the operation of all of its systems is
performed in accordance with Puerto Rico and federal regulations and guidelines
related to security and confidentiality and meet all privacy and security
requirements of HIPAA regulations.

 
17.7.5
The Contractor will put in place procedures, measures and technical security to
prohibit unauthorized access to the regions of the data communications network
inside of a Contractor’s Span of Control.

 
17.7.6
The Contractor shall ensure compliance with:

 
 
17.7.6.1
42 CFR Part 431 Subpart F (confidentiality of information concerning applicants
and Enrollees of public medical assistance programs);

 
 
17.7.6.2
42 CFR Part 2 (confidentiality of alcohol and drug abuse records); and

 
 
17.7.6.3
Special confidentiality provisions in Puerto Rico or federal law related to
people with HIV/AIDS and mental illness.

 
17.7.7
The Contractor shall provide its Enrollees with a privacy notice as required by
HIPAA.  The Contractor shall provide ASES with a copy of its Privacy Notice for
its filing.

 
17.8
Information Management Process and Information Systems Documentation
Requirements

 
17.8.1
The Contractor shall ensure that written System Process and Procedure Manuals
document and describe all manual and automated system procedures for its
information management processes and information systems.

 
17.8.2
The System User Manuals shall contain information about, and instructions for,
using applicable System functions and accessing applicable system data.

 
17.8.3
When a System change that would alter the conditions and services agreed upon in
this Contract is subject to ASES sign off, the Contractor shall draft revisions
to the appropriate manuals prior to ASES sign off of the change.

 
 
Page 195

--------------------------------------------------------------------------------

 
 
17.8.4
Updates to the electronic version of these manuals shall occur in real time;
updates to the printed version of these manuals shall occur within ten (10)
Business Days of the update taking effect.

 
17.9
Reporting Functionality Requirements

 
17.9.1
The Contractor’s Systems shall have the capability of producing a wide variety
of reports that support program management, policymaking, quality improvement,
program evaluation, analysis of fund sources and uses, funding decisions and
assessment of compliance with federal and Puerto Rico requirements.

 
17.9.2
The Contractor shall support a mechanism for obtaining service and expenditure
reports by funding source, Provider, Provider Type or other characteristic; and
Enrollee, Enrollee Group/Category or other characteristic.

 
17.9.3
The Contractor shall extend access to this mechanism to select ASES personnel in
a secure manner to access data, including program and fiscal information
regarding Enrollees served, services rendered, etc. and the ability for said
personnel to develop and/or retrieve reports.  This requirement could be met by
the provision of access to a decision support system/data warehouse.  The
Contractor shall provide training in and documentation on the use of this
mechanism.

 
17.10
Community Health Record and Health Information Exchange (HIE) Requirements

 
17.10.1
The Contractor shall participate in any community health record and HIE efforts
designed to tie multiple data elements and service, Enrollee and Provider
records into a data warehouse and/or HIE solution that shall include, but not be
limited to, claims/encounter information, formulary information, Medically
Necessary service information, and a listing of Providers by specialty.  At such
time that ASES requires, the Contractor shall participate and cooperate with
this effort.

 
17.10.2
The record format and the design of the mechanism for accessing the community
health record and/or HIE solution shall comply with HIPAA, other federal and all
Puerto Rico privacy and confidentiality regulations.

 
17.10.3
The Contractor shall work with Network Providers and staff to encourage use of
these solutions.

 
 
ARTICLE 18
REPORTING

 
18.1
General Requirements

 
18.1.1
The Contractor shall comply with all the reporting requirements established by
ASES in this Article 18. ASES has provided the Contractor with the appropriate
reporting formats, data elements, instructions, and/or submission timetables in
this Article 18. The Parties may upon mutual agreement, change the content,
format or frequency of such reports.

 
 
Page 196

--------------------------------------------------------------------------------

 
 
18.1.2
ASES may, at its discretion, require the Contractor to submit additional reports
not otherwise included in Section 18.2 of this Contract, both ad hoc and
recurring (collectively, the “Additional Reports”). If ASES requests any
revisions or corrections to the reports already submitted, the Contractor shall
make the changes and re-submit the reports, according to the time period and
format specified by ASES in Section 18.1.4 below.

 
18.1.3
All reports containing information about a Provider must include the Provider’s
NPI, if applicable.

 
18.1.4
The Contractor shall submit all reports to ASES, unless indicated otherwise in
this Contract, according to the schedule below:

 
DELIVERABLES
 
DUE DATE
Weekly Reports
 
Friday of the following week
Each fifteenth (15th) and (30th) day of each calendar month Reports
 
The fifteenth (15th) and (30th) day of each calendar month
Monthly Reports
 
5th Calendar Day of the following month
Quarterly Reports
 
30th Calendar Day of the following month
Annual Reports
 
Ninety (90) Calendar Days after the end of the calendar year
Additional Reports
 
Within ten (10) Business Days of the date of the request (or such shorter period
if circumstances so require subject to agreement by the Parties)

 
18.1.5
The Contractor shall submit all reports to ASES in the manner and format
prescribed by ASES.

 
18.1.6
The Contractor shall transmit to and receive from ASES all transactions and code
sets in the appropriate standard formats as specified under HIPAA and as
directed by ASES, so long as ASES’s direction does not conflict with federal
law.

 
18.2
Specific Requirements

 
 
The following is an overview of the Contract reporting requirements by
Section.  This list constitutes  all reports required for the Contractor
(collectively, the “Reports”). . ASES has the discretion to add Additional
Reports pursuant to Section 18.1.2 of this Contract as deemed appropriate.

 
CONTRACT ARTICLE
FREQUENCY
GENERAL DESCRIPTION OF REQUIREMENTS
Contractor Responsibilities – Enrollment (Article 5)
Daily
 
Within One Business Day of change
Report on new Enrollments
 
Enrollment Database: notify ASES when Database is updated to reflect a change in
the place of residence of an Enrollee
 

 
 
Page 197

--------------------------------------------------------------------------------

 
 
CONTRACT ARTICLE
FREQUENCY GENERAL DESCRIPTION OF REQUIREMENTS
Covered Services (Article 7)
 
Quarterly
 
Quarterly
 
 
 
Quarterly
 
 
 
Quarterly
Report  on EPSDT screening
 
Report on the case management services received by Enrollees with specific
chronic conditions and associated outcomes
 
Report on number of Enrollees  diagnosed with predicate conditions for disease
management services
 
Report on the Maternal and Pre-Natal Wellness Plan
Provider Contracting (Article 10)
Quarterly
 
 
Quarterly
Reconciliation report of advance payments made to State Health Facilities
 
Report on Physician Incentive Plan
Utilization Management (Article 11)
Monthly
 
Quarterly
Health Care Data Reports
 
Reports on:
 
Provider Credentialing
 
Network and Out-of Network Providers
 
Ratio of Enrollees to PCPs
 
Utilization of Diabetes Disease Management
 
Utilization of Asthma Disease Management
 
Utilization of Hypertension Disease Management
 
EPSDT Utilization
 
Tele MiSalud Utilization
 
Preventive Services Utilization
 
Pharmacy Services Utilization
 
Dental Services Utilization
 
ER Utilization by Region and by PMG
 
Prenatal Care Utilization
 
Covered Population by Municipality, Group, Age, and Gender

 
 
Page 198

--------------------------------------------------------------------------------

 
 
CONTRACT ARTICLE
FREQUENCY GENERAL DESCRIPTION OF REQUIREMENTS
Quality Improvement (Article 12)
Quarterly
 
 
 
Annually
 
 
 
 
 
Various HEDIS medical care and Access measures listed in Section 12.5.3 of this
Contract; Preventive Clinical Programs; Emergency Room Use Indicators
 
Report on HEDIS Measures in the areas of Prevention and Screening, Respiratory
Conditions, Cardiovascular Conditions, and Access / Availability of Care
Fraud and Abuse (Article 13)
Quarterly
 
 
Within one Business Day of obtaining knowledge
Report on preliminary investigations of Fraud and Abuse
 
Disclosure of persons debarred, suspended, or excluded from participation in the
Medicaid, Medicare or CHIP Programs
Grievance System (Article 14)
Quarterly
Report on Enrollee complaints, Grievances, Notices of Action, Appeals, and
Administrative Law Hearing Requests
Provider Payment Management (Article 16)
Each fifteenth (15th) and (30th) day of each calendar month
 
Each fifteenth (15th) and (30th) day of each calendar month
 
Monthly
 
Quarterly
 
 
 
Each fifteenth (15th) and (30th) day of each calendar month
 
Each fifteenth (15th) and (30th) day of each calendar month
Claims Payment Report
 
 
 
Report listing all paid and denied Claims
 
 
 
Encounter Data
 
Findings and corrective measures taken with respect to encounter registration
and reporting
 
 
Pharmacy Claims report
 
 
 
Unclean Claims Report
 

 
 
Page 199

--------------------------------------------------------------------------------

 
 
CONTRACT ARTICLE
FREQUENCY GENERAL DESCRIPTION OF REQUIREMENTS
Information Systems (Article 17)
Monthly
Systems Availability and Performance Report
 
 
Payment for Services (Article 21)
Quarterly
 
Monthly
 
Monthly
 
Quarterly
Actuarial Report
 
IBNR report
 
Administrative Fee Disbursement Report
 
PMG IBNR report
Financial Management (Article 22)
Quarterly
 
 
Quarterly
 
 
Monthly
 
 
 
Monthly
 
Annually
 
Annually
 
 
Annually
 
Annually
 
 
Annually
 
Contractor’s findings regarding routine audits of Providers to evaluate
cost-avoidance performance
 
Contractor’s unaudited quarterly financial statement
 
 
Report listing Enrollees who have new health insurance coverage, casualty
insurance coverage, or a change in health or casualty insurance coverage
 
Report on Provider stop loss limits
 
Audited financial statement
 
Report to the Puerto Rico Insurance Commissioner’s Office
 
Corporate annual report
 
Report on Controls Placed in Operation and Tests of Operating Effectiveness
 
Disclosure of Information on Annual Business Transactions

 
 
Page 200

--------------------------------------------------------------------------------

 
 
CONTRACT ARTICLE
FREQUENCY GENERAL DESCRIPTION OF REQUIREMENTS
Termination of Contract (Article 34)
Upon reasonable request during the Transition Period
 
Any Transition Report (not otherwise listed above)
Transition of Contract (Article 35)
Once, on the Termination Date
Final Report



 
ARTICLE 19
ENFORCEMENT AND LIQUIDATED DAMAGES

 
19.1
General Provisions

 
19.1.1
In the event the Contractor is in default as to any applicable term, condition,
or requirement of this Contract, and in accordance with any applicable provision
of 42 CFR 438.700 and Section 4707 of the Balanced Budget Act of 1997, at any
time on or after one hundred twenty (120) Calendar Days following the Effective
Date, the Contractor agrees that, in addition to the terms of Section 34.1.1 of
this Contract, ASES may assess liquidated damages against the Contractor for any
such default, in accordance with this Article 19; provided, however, that ASES
may not impose liquidated damages with respect to a specific  event of default
of Contractor if ASES has not complied with its obligations with respect to, or
giving rise to, the same event.  The Parties further acknowledge and agree that
the specified liquidated damages are reasonable and the result of a good faith
effort by the Parties to estimate the actual harm caused by the Contractor’s
breach and are in lieu of any other financial remedies to which ASES may
otherwise have been entitled.  The Contractor’s failure to meet the requirements
in this Contract is divided into four (4) categories of events.

 
 
Page 201

--------------------------------------------------------------------------------

 
 
19.1.2
Notwithstanding any sanction, including liquidated damages, imposed upon the
Contractor, other than Contract termination, the Contractor shall continue to
provide Administrative Services and make available through its Network Providers
all Covered Services and other Benefits under this Contract.

 
19.1.3
The Contractor shall not be subject to the assessment of liquidated damages
under more than one category for the same event, or arising from the same
occurrence of non-compliance with this Contract; provided, that ASES may, in its
discretion, impose the highest of any applicable category to such event.

 
19.1.4
In the event corrective action is taken by the Contractor within four (4)
Business Days of ASES’s approval of a Corrective Action Plan, liquidated damages
shall not be imposed, notwithstanding any provision of this Contract to the
contrary, unless the corresponding violation remains uncured upon expiration of
the term provided for remediation in such Corrective Action Plan.

 
19.1.5
Except as specified in sections 10.1.6.2, 12.3.6, 12.6.1.7 and 31.2 of this
Contract, the Contractor shall not be subject to any liquidated damages,
penalties, fines, financial sanctions, reimbursement obligations or other
financial assessments by ASES except as provided in this Article 19.

 
19.2
Category 1

 
19.2.1
Liquidated damages up to $100,000 per violation may be imposed for Category 1
events.  For Category 1 events, the Contractor shall submit a written Corrective
Action Plan to ASES for review and approval prior to implementing the corrective
action.  ASES shall review such Corrective Action Plan within ten (10) Business
Days of submission.  The following constitute Category 1 events:

 
 
19.2.1.1
Acts that discriminate among Enrollees on the basis of their health status or
need for health care services; or

 
 
19.2.1.2
Misrepresentation of actions or falsification of information furnished to CMS or
ASES.

 
19.3
Category 2

 
19.3.1
Liquidated damages up to $25,000 per violation may be imposed for Category 2
events.  For Category 2 events, the Contractor shall submit a written Corrective
Action Plan to ASES for review and approval prior to implementing the corrective
action.  ASES shall review such Corrective Action Plan within ten (10) Business
Days of submission.  The following constitute Category 2 events:

 
 
Page 202

--------------------------------------------------------------------------------

 
 
 
19.3.1.1
Subject to ASES compliance with its obligations under Article 21 of this
Contract, repeated noncompliance by the Contractor with any material obligation
that adversely affects the services that the Contractor is required to provide
under Article 7 of this Contract;

 
 
19.3.1.2
Misrepresentation or falsification of information furnished to Enrollees  or
Providers;

 
 
19.3.1.3
Failure to comply with the requirements for the Physician Incentive Plan, as set
forth in 42 CFR 422.208 and 422.210;

 
 
19.3.1.4
Distribution directly, or indirectly, or through any independent contractor,
marketing materials that have not been approved by ASES or that contain false or
materially misleading information;

 
 
19.3.1.5
Violation of any other applicable requirements of the Social Security Act  and
any implementing regulations that may, in either case, have a material impact on
the Administrative Services provided under this Contract;

 
 
19.3.1.6
Failure of the Contractor to assume its material duties under this Contract in
accordance with the  transition timeframes specified  herein;

 
 
19.3.1.7
Failure to terminate a Provider that imposes Co-Payments or other cost-sharing
on Enrollees that are in excess of the premiums permitted by ASES, as listed on
Attachment 8 (ASES will deduct the amount of the overcharge and return it to the
affected Enrollees);

 
 
19.3.1.8
Failure to address Enrollees’ Complaints, Appeals, and Grievances, and Provider
disputes, within the timeframes specified in this Contract;

 
 
19.3.1.9
Failure to comply with the confidentiality provisions in accordance with 45 CFR
160 and 164;

 
 
19.3.1.10
Failure to enroll any Potential Enrollee because of any discriminatory practice;
and

 
 
19.3.1.11
Violation of a subcontracting requirement in the Contract.

 
19.4
Category 3

 
19.4.1
Liquidated damages up to $5,000 per day may be imposed for Category 3
events.  For Category 3 events, the Contractor shall submit a written Corrective
Action Plan to ASES for review and approval prior to implementing the corrective
action.  ASES shall review such Corrective Action Plan within ten (10) Business
Days of submission.  The following constitute Category 3 events:

 
 
Page 203

--------------------------------------------------------------------------------

 
 
 
19.4.1.1
Failure to submit required Reports in the timeframes prescribed in Article 18;

 
 
19.4.1.2
Submission of incorrect or deficient Deliverables or Reports in accordance with
Article 18 of this Contract;

 
 
19.4.1.3
Failure to comply with the Claims processing standards as follows:

 
 
19.4.1.3.1
Failure to process and finalize to a paid or denied status ninety-five percent
(95%) of all Clean Claims within thirty (30) Calendar Days of receipt;

 
 
19.4.1.3.2
Failure to process and finalize to a paid or denied status one hundred  percent
(100%) of all Clean Claims within fifty (50) Calendar Days of receipt; and

 
 
19.4.1.3.3
Failure to process Unclean Claims as specified in Section 16.9.3 of this
Contract;

 
 
19.4.1.4
Failure to pay Providers interest at the rate identified in and otherwise in
accordance with Section 16.10.2.3 of this Contract when a Clean Claim is not
adjudicated within the claims processing deadlines;

 
 
19.4.1.5
Failure to comply with the quarterly submission of EPSDT reports to ASES.

 
 
19.4.1.6
Failure to notify PCPs of the Gaps in Care analysis  in accordance with the
EPSDT guidelines specified in Section 7.9 of this Contract;

 
 
19.4.1.7
Failure to comply with any Corrective Action Plan as required by ASES;

 
 
19.4.1.8
Failure to provide the Claims Payment Disbursement Illustration and Actuarial
Report information required in Sections 21.1.14 and 21.1.15 of this Contract;

 
 
19.4.1.9
Failure to seek, collect and/or report Third Party Liability information as
provided in Section 22.4 of this Contract; and

 
 
19.4.1.10
Failure of Contractor to issue written notice to Enrollees upon Provider’s
termination as a Provider in the Plan as described in Section 10.4.3 of this
Contract.

 
19.5
Category 4

 
19.5.1
Liquidated damages as specified below may be imposed for Category 4 events.  For
Category 4 events, the Contractor shall submit a written Corrective Action Plan
to ASES for review and approval prior to implementing the corrective
action.  ASES shall review such Corrective Action Plan within ten (10) Business
Days of submission.  The following constitute Category 4 events:

 
 
Page 204

--------------------------------------------------------------------------------

 
 
 
19.5.1.1
Failure to implement the business continuity-disaster recovery (BC-DR) plan as
follows:

 
 
19.5.1.1.1
Implementation of the (BC-DR) plan exceeds the proposed time by two (2) or less
Calendar Days: five thousand dollars ($5,000) per day up to day 2;

 
 
19.5.1.1.2
Implementation of the (BC-DR) plan exceeds the proposed time by more than (2)
and up to five (5) Calendar Days: ten thousand dollars ($10,000) per each day
beginning with Day 3 and up to Day 5;

 
 
19.5.1.1.3
Implementation of the (BC-DR) plan exceeds the proposed time by more than five
(5) and up to ten (10) Calendar Days, twenty-five thousand dollars ($25,000) per
day beginning with Day 6 and up to Day 10; and

 
 
19.5.1.1.4
Implementation of the (BC-DR) plan exceeds the proposed time by more than ten
(10) Calendar Days: fifty thousand dollars ($50,000) per each day beginning with
Day 11.

 
 
19.5.1.2
Unscheduled System Unavailability in violation of Article 17, in ASES’s
discretion, two hundred fifty dollars ($250) for each thirty (30) minutes or
portions thereof.

 
 
19.5.1.3
Failure to make available to ASES or its Agent, valid extracts of Encounter
Information for a specific month within fifteen (15) Calendar Days of the close
of the month: five hundred dollars ($500) per day.  After thirty (30) Calendar
Days of the close of the month:  two thousand dollars ($2000) per day.

 
 
19.5.1.4
Failure to correct a system problem not resulting in System Unavailability
within the allowed timeframe, where failure to complete was not due to the
action or inaction on the part of ASES as documented in writing by the
Contractor:

 
 
19.5.1.4.1
One (1) to fifteen (15) Calendar Days late: two hundred and fifty dollars ($250)
per Calendar Day for Days 1 through 15;

 
 
19.5.1.4.2
Sixteen (16) to thirty (30) Calendar Days late: five hundred dollars ($500) per
Calendar Day for Days 16 through 30; and

 
 
19.5.1.4.3
More than thirty (30) Calendar Days late: one thousand dollars ($1,000) per
Calendar Day for Days 31 and beyond.

 
 
19.5.1.5
Failure to meet the Tele MiSalud performance standards:

 
 
Page 205

--------------------------------------------------------------------------------

 
 
 
19.5.1.5.1
$1,000 for each percentage point that is below the target answer rate of eighty
percent (80%) in thirty (30) seconds;

 
 
19.5.1.5.2
$1,000 for each percentage point that is above the target of a three percent
(3%) Blocked Call rate; and

 
 
19.5.1.5.3
$1,000 for each percentage point that is above the target of a five percent (5%)
Abandoned Call rate.

 
19.6
Other Remedies

 
19.6.1
In addition to the other liquidated damages described above for Category 1-4
events, ASES may impose the following other remedies:

 
 
19.6.1.1
[Intentionally left blank].

 
 
19.6.1.2
Granting Enrollees the right to terminate Enrollment without cause and notifying
the affected Enrollees of their right to disenroll;

 
 
19.6.1.3
Suspension of all new Enrollment, including Auto-Enrollment, after the effective
date of remedies;

 
 
19.6.1.4
Additional remedies allowed under Puerto Rico law or regulations that address
areas of non-compliance specified in 42 CFR 438.700.

 
19.6.2
Subject to Article 34 of this Contract, in lieu of imposing a remedy allowed
under this Article 19, ASES may terminate this Contract, without any liability
whatsoever (but subject to making any payments due under this Contract through
any such date of termination), in the event of any failure specified in Category
1 or Category 2, if the terms of the Corrective Action Plan are not implemented
to ASES’s reasonable satisfaction or if such failure continues or is not
corrected, to ASES’s sole reasonable satisfaction.

 
19.6.3
In the event of noncompliance by the Contractor with Article 18 or Sections
21.3.2 or 21.3.3 of this Contract, ASES shall have the right to Withhold, with
respect to Article 18, a sum not to exceed ten percent (10%)—and with respect to
Sections 21.3.2 or 21.3.3 of this Contract, a sum not to exceed thirty percent
(30%)—of the Administrative Fee for the following month and for continuous
consecutive months thereafter until such noncompliance is cured and corrected,
in lieu of imposing any liquidated damages, penalties or sanctions against the
Contractor hereunder.  ASES shall release the Withhold of the Administrative Fee
to the Contractor within two (2) Business Days after the corresponding event of
noncompliance is cured to ASES’s sole but reasonable satisfaction.

 
19.7
Notice of Remedies

 
19.7.1
Prior to the imposition of either sanctions or other remedies, ASES will issue a
written notice of remedies that will include the following:

 
 
Page 206

--------------------------------------------------------------------------------

 
 
 
19.7.1.1
A citation to the law, regulation or Contract provision that has been violated;

 
 
19.7.1.2
The remedies to be applied and the date the remedies will be imposed;

 
 
19.7.1.3
The basis for ASES’s determination that the remedies should be imposed;

 
 
19.7.1.4
Request for a Corrective Action Plan, if applicable; and

 
 
19.7.1.5
The timeframe and procedure for the Contractor to dispute ASES’s determination.
Liquidated damages shall only be imposed and payable after the Parties have
completed the procedure for the imposition of sanctions pursuant to Section
19.7.2 of this Contract.

 
19.7.2
Procedure for the Imposition of Sanctions

 
 
19.7.2.1
The Contractor has the right, within fifteen (15) Calendar Days of receipt from
ASES of a notice of remedies, to appeal in writing any such remedy.  If any such
appeal is filed by the Contractor, ASES may take any of the following actions:

 
 
19.7.2.1.1
Confirm the remedy;

 
 
19.7.2.1.2
Modify or amend the remedy; or

 
 
19.7.2.1.3
Eliminate the remedy, provided Contractor has taken all the necessary actions to
correct any such deficiency or cure the failure that caused the remedy.

 
 
19.7.2.2
If the sanctions are confirmed or otherwise modified, the Contractor has the
right to appeal ASES’s decision as provided in Act 72 or under other applicable
law.

 
 
19.7.2.3
[Intentionally Left Blank].

 
 
Page 207

--------------------------------------------------------------------------------

 
 
 
ARTICLE 20
TERM OF CONTRACT

 
20.1
The term of this Contract (“Contract Term”) shall begin at 12:01 a.m., Puerto
Rico time, on the date in which this Contract is duly executed as specified on
the signature page of this Contract (also referred to as the “Effective Date of
the Contract”), and shall continue until 11:59 p.m., Puerto Rico time, on June
30, 2013.

 
20.2
Notwithstanding Section 20.1 above, the arrangement for the provision of Covered
Services and Benefits to Enrollees by the Contractor under this Contract shall
begin on the Implementation Date of the Contract.

 
20.3
The Administrative Fee shall remain the same for the Contract Term unless
modified pursuant to the terms of this Contract.

 
20.4
The Contract shall expire at the close of the Contract Term unless earlier
terminated in accordance with Article 34.

 
20.5
Ninety (90) Calendar Days prior to June 30, 2013, the Parties may elect to
commence negotiations to renew the Contract Term. If the Parties elect to engage
in these negotiations, they agree to negotiate in good faith any such renewal
under terms and conditions to be mutually agreed.

 
 
ARTICLE 21
PAYMENT FOR SERVICES

 
21.1
General Provisions

 
21.1.1
ASES’s obligations under this Contract to make Claims Payments and
Administrative Fee payments to the Contractor shall commence on the
Implementation Date of the Contract.

 
21.1.2
The Parties acknowledge and agree that any change in the scope or extent of the
services to be performed by the Contractor hereunder that materially affects the
basis upon which the Administrative Fee was originally calculated will be
grounds for recalculation of the Administrative Fee paid hereunder.

 
21.1.3
[Intentionally left blank].

 
21.1.4
ASES acknowledges that the Claims Payments agreed to under the terms of this
Contract in addition to any applicable cost-sharing as provided in Attachment 8
may not constitute full payment for Covered Services and Benefits under
MiSalud.  The Contractor will have no responsibility for payment for Covered
Services and Benefits in excess of the Claims Payments unless the Contractor has
obtained prior written approval, in the form of a Contract amendment,
authorizing an increase in the total payment and the payments for Covered
Services are increased by an amount sufficient to cover any such increase by an
amount which is actuarially sound, as certified by ASES actuaries.

 
 
Page 208

--------------------------------------------------------------------------------

 
 
21.1.5
The Contractor shall maintain all the utilization and financial data related to
this Contract duly segregated from its commercial and Platino business
accounting system including, but not limited to, the general ledger.  In
addition, the Contractor shall maintain separate utilization and financial data
for each Service Region covered under this Contract.

 
21.1.6
[Intentionally left blank].

 
21.1.7
Fee-for-service amounts paid by the Contractor for Claims, or Capitation
payments made by the Contractor derived or otherwise based on Encounter Data
submitted by Providers, resulting from services determined not to be Medically
Necessary by the Contractor, will not be considered in the MiSalud Program
experience for any purposes or for the incentive plans contemplated under this
Contract.

 
21.2
Administrative Fee

 
21.2.1
The Administrative Fee shall be calculated by multiplying the actual number of
Enrollees as of the last day of the month preceding the month in which payment
is made by the Per Member Per Month Administrative Fee agreed to between the
Contractor and ASES for each Service Region covered by this Contract. The Per
Member Per Month Administrative Fee for each Service Region is specified in
Attachment 11.  The Administrative Fee shall be due to the Contractor on the
fifth (5th) day of each month; however, ASES shall have the right to make
partial payments throughout the month, provided that payment in full of the
corresponding monthly Administrative Fee in each Service Region is made on or
before the last day of the same month.

 
21.2.2
The Per Member Per Month Administrative Fee shall only be paid for Enrollees for
whom ASES has received adequate notification of Enrollment from the Contractor
as of the date specified by ASES, under Section 5.2.3 of this Contract;
provided, however, that the Contractor shall receive the applicable fee once it
cures, to ASES’s reasonable satisfaction, any deficiency in the notification of
Enrollment.

 
21.2.3
The Per Member Per Month Administrative Fee for Enrollees not enrolled in
MiSalud for the entire month shall be determined on a pro rata basis by the
following calculation: (i) the Per Member Per Month Administrative Fee shall be
divided by the number of days in the month, (ii) such amount shall be multiplied
by the number of days in the month the Enrollee was enrolled in MiSalud,
including the Effective Date of Enrollment and the period referred to in Section
4.4.1.2 of this Contract.

 
21.2.4
Any Administrative Fee invoice to be submitted by the Contractor shall be
certified as provided in this Contract and any Federal requirement.  The
certification must attest, based on best knowledge, information, and belief, as
to the accuracy, completeness and truthfulness of the enrollment data, encounter
data, and any other financial data as ASES may reasonably request under the
terms of this Contract.  The monthly Administrative Fee invoice that the
Contractor must submit to ASES shall include the following certification:

 
 
Page 209

--------------------------------------------------------------------------------

 
 
 
“Bajo pena de nulidad absoluta certifico que ningún servidor público de ASES es
parte o tiene algún interés en las ganancias o beneficios producto del contrato
objeto de esta factura y, de ser parte o tener interés en las ganancias o
beneficios productos del contrato, ha mediado una dispensa previa.  La única
consideración para suministrar los bienes o servicios objeto del contrato han
sido el pago acordado con el representante autorizado de ASES.  El importe de
esta factura es justo y correcto.  Los trabajos han sido realizados, los
productos y servicios han sido entregados y/o prestados y no han sido pagados.”

 
 
Under penalty of absolute nullity, I certify that no employee of ASES is a party
to or has any interest in the payments or benefits arising from the Contract
that underlies this invoice or, alternatively, that if an employee thereof is a
party to or has an interest in the payments or benefits arising of said
Contract, that the necessary waiver was obtained in connection hereto.  The
payment agreed upon with the appropriate, duly authorized representative of ASES
constitutes the sole consideration for providing the services called for in the
Contract.  The amount billed in this invoice is just and correct.  The services
billed for in this invoice have been performed according to the Contract's terms
and have not been paid."

 
21.2.5
[Intentionally left blank].

 
21.2.6
If ASES makes payment in excess of the Administrative Fee or Claims Payment,
ASES may, upon five (5) Business Days prior written notice to the Contractor,
Withhold any future payment of the Administrative Fee or Claims Payment, as
applicable, to offset any such excess payment.

 
21.2.7
Administrative expenses to be included in determining the experience of the
MiSalud Program are those related to this Contract in accordance with Section
22.1.8 of this Contract.  Separate allocations of expenses from any other of the
Contractor’s business or insurance plans other than expenses under this Contract
related to the MiSalud Program, from the Contractor’s subsidiaries or affiliated
companies, from the Contractor’s parent company, or from other entities will not
be reflected or commingled with the financial data of the MiSalud Program. Any
cost-shifting, financial consolidation or the implementation of other combined
financial measures is expressly forbidden.

 
21.2.8
[Intentionally left blank.]

 
21.3
Claims Payment

 
21.3.1
The Claims Payment Report shall be certified as provided in this Contract and
any Federal requirement.  The certification must attest, based on best
knowledge, information, and belief, as to the accuracy, completeness and
truthfulness of the enrollment data, encounter data, and any other data required
in this Contract.

 
 
Page 210

--------------------------------------------------------------------------------

 
 
21.3.2
After receipt of the Claims Payment Report, ASES shall have five (5) Business
Days to review the Claims Payment Report and transfer funds into a zero-balance
account.  To the extent ASES determines that a request for payment of a Claim is
unwarranted under the terms of this Contract, ASES shall provide notice to the
Contractor of such determination and the corresponding explanation before
deducting any such amount(s) from the total amount requested in the Claims
Payment Report.  The Contractor shall have two (2) Business Days to remit
payment to Providers after such payment by ASES.

 
21.3.3
After receipt of the Pharmacy Claims Payment Report, ASES shall have five (5)
Business Days to review the Pharmacy Claims Payment Report and transfer funds
into a zero-balance account.  In compliance with Section 10.5.8.4 of this
Contract after such payment by ASES, the Contractor shall have two (2) Business
Days to remit payment into the zero-balance account for the PBM after such
payment by ASES.

 
21.3.4
ASES shall provide written instructions to the Contractor on or before the
Implementation Date with respect to the management and operation of all zero
balance accounts to be established under this Contract.

 
21.4
Claims Incurred But Not Reported

 
21.4.1
As part of its Administrative Services and in accordance with the Insurance Code
of Puerto Rico, the Contractor shall perform, on a monthly basis, an actuarially
sound process to estimate and track potential liability associated with Claims
incurred but not reported (“IBNR”) for each Service Region and for each PMG.  In
addition, as part of its Administrative Services, the Contractor shall conduct
annual reviews to its IBNR methodology and make adjustments as necessary or
otherwise as reasonably required by ASES.

 
 
21.4.1.1
IBNR Claims at the Contractor

 
 
21.4.1.1.1
Every thirty (30) Calendar Days, the Contractor shall submit an estimated amount
of Claims incurred but not reported (“IBNR”).

 
 
21.4.1.2
IBNR Claims at the PMG

 
 
21.4.1.2.1
ASES shall establish a reserve fund for IBNR for Capitation payments to PMGs
based on actuarial estimates to be provided by the Contractor.  If such reserve
fund were to exceed twenty percent (20%) of Per Member Per Month Capitation
payments to PMGs for the first Fiscal Year of the Contract (i.e., the period
from the Effective Date of the Contract through June 30, 2012); or ten percent
(10%) of Per Member Per Month Capitation payments to PMGs for the second Fiscal
Year (i.e., the period from July 1, 2012 to June 30, 2013), the Contractor shall
inform ASES so that ASES may determine, in its discretion, any change in the
reserve fund under this section 21.4.1.2.

 
 
Page 211

--------------------------------------------------------------------------------

 
 
 
21.4.1.2.2
The reserve shall be reconciled and adjusted every ninety (90) Calendar
Days.  The Contractor shall submit quarterly reconciliation reports to
ASES.  ASES shall have five (5) Business Days to review the IBNR reconciliation
reports and, if necessary, any excess will be liquidated in the following twenty
five (25) Business Days.  Once the PMG has the reserve necessary as determined
by the Contractor, the monthly retention may not exceed three percent (3%) of
Per Member Per Month Capitation payments to PMGs; provided, that if at any time
the reserve falls below the amount determined as adequate by the Contractor’s
actuaries, the Contractor shall inform ASES so that ASES may determine, in its
discretion, any change in the retention amount to ensure the adequacy of the
reserve fund.  Any increase must be justified in information from the PMG file.

 
 
21.4.1.2.3
The Contractor shall continue to submit quarterly IBNR reconciliation reports to
ASES until three hundred and sixty-five (365) Calendar Days after the end of the
Contract Term.  Any remainder of the IBNR funds shall be returned to the PMGs in
an unextendable period of sixty (60) Calendar Days from the date that ASES
approves in writing the Contractor’s final quarterly reconciliation report.

 
21.5
Contractor Objections to Payment

 
21.5.1
If the Contractor wishes to contest the amount of payments (including but not
limited to the Administrative Fee) made by ASES in accordance with the terms
outlined in this Article for services provided under the terms of this Contract,
the Contractor shall submit to ASES all relevant documentation supporting the
Contractor’s objection no later than ninety (90) Calendar Days after payment is
made.   Once this term has ended, the Contralor forfeits its rights to object
payments made by ASES hereunder.

 
21.5.2
After the Contractor’s submission of all relevant information, the Contractor
and ASES will meet to discuss any objections to payment and the relevant data
and information.  If after discussing the matter and analyzing all relevant data
it is subsequently determined that an error in payment was made, the Contractor
and ASES will develop a plan to remedy the situation, which would include a
timeframe for resolution agreed to by both Parties, within a time period
mutually agreed upon by both Parties.

 
21.6
Retention Fund for Quality Incentive Program

 
ASES will Withhold and release the Retention Fund for the Quality Incentive
Program in accordance with Section 12.5 of this Contract.
 
21.7
Financial Performance Incentive

 
21.7.1
A financial performance incentive has been agreed to between ASES and the
Contractor.  If the member-weighted average of the cost of actual Claims
incurred per member per month for all Service Regions is more than one and a
half percent (1.5%) below the member-weighted average of ASES’s projected Claims
cost per member per month for all Service Regions, excluding the Virtual Region
(the “Threshold Amount”) as per Attachment 10 of this Contract, the Contractor
shall be entitled to fifty percent of the difference between the aggregate
Threshold Amount and the actual incurred Claims for such regions.  The
calculation methodology for the Claims cost is included in Attachment 10A to
this Contract.

 
 
Page 212

--------------------------------------------------------------------------------

 
 
21.7.2
Calculation of the actual Claims incurred will be made on June 30, 2014 (after
the end of the Runoff Period), following a reconciliation process to be agreed
upon by the Parties.  No later than July 31, 2014, the agreed amount of the
Contractor’s share of the savings below the Threshold Amount, if any, will be
paid to the Contractor.

 
 
ARTICLE 22
FINANCIAL MANAGEMENT

 
22.1
General Provisions

 
22.1.1
Subject to ASES timely payment of all Claims Payment for each Service Region
under the terms of this Contract, the Contractor shall be responsible for the
sound financial management of the MiSalud Program.

 
22.1.2
The Contractor shall notify ASES of any loans or other special financial
arrangements made between the Contractor and any PMG or other Network
Provider.  Any such loans shall strictly conform to the legal requirements of
federal and Puerto Rico anti-fraud and anti-kickback laws and regulations.

 
22.1.3
The Contractor shall provide ASES with copies of its audited financial
statements following Generally Accepted Accounting Principles (“GAAP”) in the
United States, at its own cost and charge, for the duration of the Contract, and
as of the end of each the Contractor’s fiscal year during the Contract Term,
regarding the financial operations related to the MiSalud Program.  The
statements shall provide (1) a separate accounting of activities relating to
each Service Region, and (2) a consolidated section accounting for all MiSalud
Program activities.  These reports shall be submitted to ASES no later than
ninety (90) days after the close of each Fiscal Year during the term of this
Contract.

 
22.1.4
The Contractor shall provide to ASES a copy of its Annual Report to the Office
of the Insurance Commissioner, as applicable, in the format agreed upon by the
National Association of Insurance Commissioners (NAIC), for the year ended on
December 31, 2010, and subsequently thereafter, if the Contract is renewed, not
later than March 31 of each year.

 
22.1.5
The Contractor shall provide to ASES unaudited financial statements for each
quarter during the Contract Term, not later thirty (30) Calendar Days after the
closing of each quarter.  The Contractor shall submit (1) a separate accounting
of activities relating to each Service Region, and (2) a consolidated section
accounting for all MiSalud Program activities.

 
 
Page 213

--------------------------------------------------------------------------------

 
 
22.1.6
The Contractor shall provide to ASES a copy of its annual corporate report at
the close of the calendar year.

 
22.1.7
The Contractor shall maintain adequate procedures and controls to ensure that
any payments pursuant to this Contract are properly made.  The Contractor shall
submit such proposed procedures and controls to ASES for review and approval
according to the timeframe specified in Attachment 12 to this Contract.  Any
subsequent changes to these procedures and controls must be previously approved
in writing by ASES.  In establishing and maintaining such procedures, the
Contractor will provide for separation of the functions of certification and
disbursement.

 
22.1.8
The Contractor acknowledges, and shall incorporate in contracts with Providers,
Subcontractors, and other persons engaged by the Contractor in connection with
this Contract, that the MiSalud Program is a government-funded program.  As
such, administrative costs shall be in accordance with cost principles
permissible, and with applicable federal and Puerto Rico guidelines, including
applicable Office of Management and Budget Circulars, primarily recognizing
that: (1) a cost shall be reasonable if it is of the type generally recognized
as ordinary and necessary, and if in its nature and amount, and taking into
consideration the purpose for which it was disbursed, it does not exceed that
which would be incurred by a prudent person in the ordinary course of business
under the circumstances prevailing at the time the decision was made to incur
the cost; and (2) a cost shall be reasonable if it is allocable to or related to
the cost objective that compels cost association.

 
22.1.9
The Contractor shall maintain an accounting system for MiSalud separate from the
rest of its commercial activities. This system will only include only MiSalud
data.  The data contained in any report required to be provided by the
Contractor to ASES hereunder will be provided by Service Region unless otherwise
agreed to in writing by the Parties.

 
22.1.10
The Contractor shall provide, throughout the Contract Term, any other necessary
and related information that is deemed necessary by ASES in order to evaluate
the Contractor’s financial capacity and stability.

 
22.2
Solvency and Financial Requirements

 
22.2.1
The Contractor shall establish and maintain adequate net worth, working capital,
and financial reserves to carry out its obligations under this Contract.

 
22.2.2
The Contractor shall comply with the Puerto Rico Insurance Code with respect to
insolvency protection.

 
22.3
Reinsurance and Stop Loss

 
22.3.1
ASES may enter, in its discretion, into a Reinsurance program at any time.  The
Contractor shall provide any information requested by ASES in a timely manner as
may be required for ASES to enter into a Reinsurance program.

 
 
Page 214

--------------------------------------------------------------------------------

 
 
22.3.2
For the First Fiscal Year of the Contract Term (November 1, 2011 to June 30,
2012), ASES shall establish a stop-loss limit of six thousand five hundred
dollars ($6,500) per Enrollee per Fiscal Year for Primary Medical Groups.  For
the Second Fiscal Year July 1, 2012 to June 30, 2013 of the Contract Term, ASES
shall establish a stop-loss limit of ten thousand dollars ($10,000) per Enrollee
per Fiscal Year for Primary Medical Groups.  Stop-loss coverage shall comply
with the limits specified in 42 CFR 422.208(f).  The limit shall be activated
when the expense of providing Covered Services to an Enrollee, including all
outpatient and inpatient expenses, reaches this sum.  The Contractor shall have
mechanisms in place to identify the stop loss once it is reached for an
Enrollee, and shall establish monthly reports to inform ASES and the PMGs of
Enrollees who have reached the stop-loss limit.  ASES shall assume all losses
exceeding the limit.

 
22.3.3
The stop-loss responsibility shall not be transferred to a PMG unless the PMG
and the Contractor expressly agree to the PMG’s assuming this risk and the
associated risk distribution arrangement has been previously approved in writing
by ASES.

 
22.4
Third Party Liability and Cost Avoidance

 
22.4.1
General Provisions

 
 
22.4.1.1
The MiSalud program shall be the payer of last resort for all Covered Services
rendered on behalf of Medicaid and CHIP Enrollees in accordance with federal
regulations; ASES intends to enforce this rule with respect to all MiSalud
Enrollees. ASES and the Contractor shall agree to develop protocols and
procedures for the coordination of benefits in the event any other source of
payment or health insurance with respect to the Covered Services.

 
 
22.4.1.2
The Contractor shall exercise full assignment rights as applicable and shall be
responsible for making every reasonable effort to determine the legal liability
of Third Parties to pay for services rendered to Enrollees under this Contract
and to cost avoid or recover any such liability from the Third Party.  “Third
Party,” for purposes of this Section, shall mean any person or entity that is or
may be liable to pay for the care and services rendered to a MiSalud
Enrollee.  Examples of a Third Party include an Enrollee’s health insurer,
casualty insurer, a managed care organization, and Medicare.

 
 
22.4.1.3
The Contractor hereby agrees to utilize, and cause its Providers to utilize,
available public or private sources of payment for services rendered to
Enrollees in the MiSalud Plan for claims cost avoidance purposes, within thirty
(30) Calendar Days of becoming aware of such sources. If Third Party Liability
(TPL) exists for part or all of the Covered Services provided directly by the
Contractor to an Enrollee, the Contractor shall make Reasonable Efforts to
recover from TPL sources the value of Covered Services rendered.  If TPL exists
for part or all of the Covered Services provided to an Enrollee by a
Subcontractor or a Provider, and the Third Party will make payment within a
reasonable time, the Contractor may pay the Subcontractor or Provider only the
amount, if any, by which the Subcontractor’s or Provider’s allowable claim
exceeds the amount of TPL.

 
 
Page 215

--------------------------------------------------------------------------------

 
 
 
22.4.1.4
The Contractor shall deny payment on a Claim that has been denied by a Third
Party payer when the reason for denial is the Provider’s  failure to follow
prescribed procedures, including, but not limited to, failure to obtain Prior
Authorization, failure to file Claims timely, etc.

 
 
22.4.1.5
The Contractor shall, within five (5) Business Days of issuing a denial of any
claim based on TPL, provide TPL data to the Provider.

 
 
22.4.1.6
The Contractor shall treat funds recovered from Third Parties as offsets to
Claims payments. The Contractor shall report all cost avoidance values to ASES
in accordance with federal guidelines and as described subsequently in this
Section.

 
 
22.4.1.7
The Contractor shall post all Third Party payments or recoveries to Claim-level
detail by Enrollee.

 
 
22.4.1.8
If the Contractor operates or administers a non-MiSalud health plan, the
Contractor shall, to the extent permitted by law, assist ASES with the
identification of Enrollees with access to other insurance to coordinate
benefits for such Enrollees.

 
 
22.4.1.9
The Contractor shall audit and review its Providers’ claims, using monthly the
reports submitted pursuant to Section 16.7 of this Contract or other pertinent
data, to ensure that Providers are not receiving duplicate payment for services
billable to third parties, in particular the Medicare program.  The Contractor
shall report to ASES on a quarterly basis its findings regarding claims,
invoices, or duplicate or inappropriate payments.  According to the timeframe
specified in Attachment 12 to this Contract, the Contractor shall submit to ASES
for its review and approval a plan for such routine audits.  Any subsequent
changes to the plan for routine audits must be previously approved in writing by
ASES.

 
 
22.4.1.10
The Contractor shall make a reasonable effort (in accordance with reasonable
industry standards and practices), including through collaboration with
Providers, to collect and report Third Party recoveries.  Third Party recoveries
shall be remitted to ASES promptly upon receipt by the Contractor.

 
 
22.4.1.11
The Contractor shall comply with the applicable provisions of 42 CFR 433 Subpart
D – Third Party Liability and 42 CFR 447.20 Provider Restrictions: State Plan
Requirements, or work cooperatively with ASES to assure compliance with the
requirements therein, as it relates to the Medicaid and CHIP populations served
by the MiSalud Plan and its Third Party Liability and cost avoidance
responsibilities.

 
 
Page 216

--------------------------------------------------------------------------------

 
 
22.4.2
Legal Causes of Action for Damages.  ASES (or another agency of the Government
of Puerto Rico) will have the sole and exclusive right to pursue and collect
payments made by the Contractor when a legal cause of action for damages is
instituted on behalf of a MiSalud Enrollee against a Third Party, or when ASES
receives notices that legal counsel has been retained by or on behalf of any
Enrollee.  The Contractor shall cooperate with ASES in all collection efforts,
and shall also direct its Providers to cooperate with ASES in these efforts.

 
22.4.3
Estate Recoveries.  ASES (or another agency of the Government of Puerto Rico)
will have the sole and exclusive right to pursue and recover correctly paid
benefits from the estate of a deceased MiSalud Enrollee who was Medicaid
Eligible in accordance with federal and Puerto Rico law.   Such recoveries will
be retained by ASES.

 
22.4.4
Subrogation

 
 
22.4.4.1
Third Party resources shall include subrogation recoveries. The Contractor shall
be required to seek subrogation amounts regardless of the amount believed to be
available as required by federal Medicaid guidelines and Puerto Rico law.

 
 
22.4.4.2
The amount of any subrogation recoveries collected by the Contractor outside of
the Claims processing system shall be treated by the Contractor as offsets to
medical expenses for the purposes of reporting.

 
 
22.4.4.3
The Contractor shall conduct diagnosis and trauma code editing to identify
potential subrogation claims. This editing should, at minimum, identify claims
with a diagnosis of 900.00 through 999.99 (excluding 994.6) or claims submitted
with an accident trauma indicator of ‘Y.’

 
22.4.5
Cost Avoidance

 
 
22.4.5.1
When the Contractor is aware of health or casualty insurance coverage before
paying for a Covered Service, the Contractor shall avoid payment by promptly
(within fifteen (15) Business Days of receipt) rejecting the Provider’s claim
and directing that the Claim be submitted first to the appropriate Third Party.

 
 
22.4.5.2
Exceptions to the Cost-Avoidance Rule. In the following situations, the
Contractor shall first pay its Providers and then coordinate with the liable
Third Party, unless prior approval to take other action is obtained from ASES:

 
 
22.4.5.2.1
The coverage is derived from a parent whose obligation to pay support is being
enforced by a government agency.

 
 
Page 217

--------------------------------------------------------------------------------

 
 
 
22.4.5.2.2
The claim is for Maternal and Prenatal Services to a pregnant woman or for EPSDT
services that are covered by the Medicaid program.

 
 
22.4.5.2.3
The claim is for labor, delivery, and post-partum care and does not involve
hospital costs associated with an inpatient stay.

 
 
22.4.5.2.4
The claim is for a child who is in the custody of ADFAN.

 
 
22.4.5.2.5
The claim involves coverage or services mentioned in this subsection in
combination with another service.

 
 
22.4.5.3
If the Contractor knows that the Third Party will neither pay for nor provide
the Covered Service, and the service is Medically Necessary, the Contractor
shall neither deny payment for the service nor require a written denial from the
Third Party.

 
 
22.4.5.4
If the Contractor does not know whether a particular service is covered by the
Third Party, and the service is Medically Necessary, the Contractor shall
promptly (within ten (10) Business Days of receipt of the Claim) contact the
Third Party and determine whether or not such service is covered rather than
requiring the Enrollee to do so.  Further, the Contractor shall require the
Provider to bill the Third Party if coverage is available.

 
22.4.6
Sharing of TPL Information by ASES

 
By the fifth (5th) Calendar Day after the close of the month during which ASES
learns of such information, ASES will provide the Contractor with a list of all
known health insurance information on Enrollees for the purpose of updating the
Contractor’s files.
 
 
22.4.6.1
Additionally, by the fifteenth (15th) Calendar Day after the close of the
calendar quarter, ASES will provide to the Contractor a copy of a document
containing all of the health insurers licensed by the Government of Puerto Rico
as of the close of the previous quarter, and any other related information that
is needed in order to file TPL claims.

 
22.4.7
Sharing of TPL Information by the Contractor

 
The Contractor shall submit a monthly report to ASES (following ASES file
content, format and transmission specifications) by the fifth (5th) Calendar Day
after the close of the month during which the Contractor learns that an Enrollee
has new health insurance coverage, or casualty insurance coverage, or of any
change in an Enrollee’s health insurance coverage. The Contractor shall impose a
corresponding requirement on its Providers to notify the Contractor of any newly
discovered coverage.
 
 
Page 218

--------------------------------------------------------------------------------

 
 
 
22.4.7.1
When the Contractor becomes aware that an Enrollee has retained counsel, who
either may institute or has instituted a legal cause of action for damages
against a Third Party, the Contractor shall notify ASES in writing, including
the Enrollee’s name and MiSalud Enrollee Identification number, the date of the
accident / incident, the nature of the injury, the name and address of
Enrollee’s legal representative, copies of the pleadings, and any other
documents related to the action in the Contractor’s possession or control.  This
shall include, but not be limited to, the name of the Provider, the Enrollee’s
diagnosis, the Covered Service provided to the Enrollee, and the amount paid to
the Provider for each service.

 
 
22.4.7.2
The Contractor shall notify ASES within thirty (30) Calendar Days of the date it
becomes aware of the death of one of its Medicaid Eligible Enrollees age
fifty-five (55) or older, giving the Enrollee’s full name, Social Security
number, and date of death.  ASES will then determine whether it can recover
correctly paid Medicaid benefits from the Enrollee’s estate.

 
 
22.4.7.3
The Contractor agrees to share with ASES instances of Enrollee non-cooperation
with the Contractor’s and with Network Providers’ efforts to determine sources
of Third Party Liability.

 
22.4.8
Historic cost avoidance due to the existence of liable Third Parties is embedded
in the cost of health services delivery and is reflected in the rates upon which
ASES will base Claims Payments to the Contractor.  The Claims Payment does not
include any reductions due to tort recoveries.

 
22.5
MiSalud as Secondary Payer to Medicare

 
22.5.1
In general, as provided in Section 7.12 of this Contract, save for services
offered by Medicare Platino plans which operate independently of this Contract,
MiSalud does not duplicate coverage provided by Medicare to Dual Eligible
Beneficiaries and the Contractor shall not be a secondary payer for services for
which Medicare is liable.

 
 
22.5.1.1
However, in a situation in which a Covered Service is covered in whole or part
by both Medicare and MiSalud (for example, hospitalization services for a Dual
Eligible Beneficiary who is enrolled in Medicare Part A only and whose
hospitalization costs exceed the Medicare limit, per Section 7.12.1.1.1 of this
Contract), the Contractor shall determine liability as a secondary payer as
follows:

 
 
22.5.1.1.1
If the total amount of Medicare’s established liability for the services
(Medicare paid amount) is equal to or greater than the negotiated contract rate
between the Contractor and the Provider for the services, minus any MiSalud
cost-sharing requirements, then the Provider is not entitled to, and the
Contractor shall not pay, any additional amounts for the services.

 
 
Page 219

--------------------------------------------------------------------------------

 
 
 
22.5.1.1.2
If the total amount of Medicare’s established liability (Medicare paid amount)
is less than the negotiated contract rate between the Contractor and the
Provider for the services, minus any MiSalud cost-sharing requirements, the
Provider is entitled to, and the Contractor shall pay, the lesser of:

 
 
22.5.1.1.2.1
The Medicaid cost-sharing (deductibles and coinsurance) payment amount for which
the Dual Eligible Beneficiary is responsible under Medicare, and

 
 
22.5.1.1.2.2
An amount which represents the difference between (1) the negotiated contract
rate between the Contractor and the Provider for the service minus any MiSalud
cost-sharing requirements, and (2) the established Medicare liability for the
services.

 
22.5.2
Enrollment Exclusions and Contractor Liability for the Cost of Care.  Any Dual
Eligible Beneficiary who is already enrolled in a Medicare Platino Plan may not
be enrolled by the Contractor. However, if the Contractor operates its own
Medicare Platino Plan, the Contractor may enroll a Dual Eligible Beneficiary in
the Platino Plan, which furnishes MiSalud benefits, per separate contract with
ASES.

 
22.5.3
Protections for Medicaid Enrollees

 
 
22.5.3.1
The Contractor shall neither impose, nor allow Network Providers to impose, any
cost-sharing charges of any kind upon Medicaid Eligible Persons enrolled in
MiSalud, other than as authorized in this Contract.

 
 
22.5.3.2
Unless otherwise permitted by federal or Puerto Rico law, Covered Services may
not be denied to a Medicaid Enrollee because of a Third Party’s potential
liability to pay for the services, and the Contractor shall ensure that its cost
avoidance efforts do not prevent Enrollees from receiving Medically Necessary
services.

 
22.6
[Intentionally left blank].

 
22.7
Reporting Requirements

 
22.7.1
The Contractor shall submit to ASES all of the reports as indicated in Section
18.2 of this Contract.

 
22.7.2
Failure to submit the reports within the established timeframes, or failure to
submit complete, accurate reports, may result in the imposition of liquidated
damages pursuant to Article 19 of this Contract or Withhold of the
Administrative Fee as outlined in Section 19.6.3 of this Contract.

 
 
Page 220

--------------------------------------------------------------------------------

 
 
22.7.3
The Contractor, at its sole expense, shall submit by May 15 (or a later date if
approved by ASES) of each year a “Report on Controls Placed in Operation and
Tests of Operating Effectiveness,” meeting all standards and requirements of the
AICPA’s SAS 70, for the Contractor’s operations performed for ASES under the
MiSalud Contract.

 
 
22.7.3.1
The audit shall be conducted by an independent auditing firm, which has prior
SAS 70 audit experience.  The auditor must meet all AICPA standards for
independence.  The selection of, and contract with the independent auditor shall
be subject to the prior written approval of ASES.  ASES reserves the right to,
at the Contractor’s expense, designate other auditors or reviewers to examine
the Contractor’s operations and records for monitoring and/or stewardship
purposes.

 
 
22.7.3.2
The independent auditing firm shall simultaneously deliver identical reports of
its findings and recommendations to the Contractor and ASES within forty-five
(45) Calendar Days after the close of each review period.  The audit shall be
conducted and the report shall be prepared in accordance with generally accepted
auditing standards for such audits as defined in the publications of the AICPA,
entitled “Statements on Auditing Standards” (SAS).  In particular, both the
“Statements on Auditing Standards Number 70-Reports on the Processing of
Transactions by Service Organizations” and the AICPA Audit Guide, “Audit Guide
of Service-Center-Produced Records” are to be used.

 
 
22.7.3.3
The Contractor shall respond to the audit findings and recommendations within
thirty (30) Calendar Days of receipt of the audit and shall submit an acceptable
proposed corrective action to ASES.  The Contractor shall implement the
Corrective Action Plan within forty (40) Calendar Days of its approval by ASES.

 
22.7.4
The Contractor shall submit to ASES a “Disclosure of Information on Annual
Business Transactions.”  This Report must include:

 
 
22.7.4.1
Definition of A Party in Interest – As defined in Section 1318(b) of the Public
Health Service Act, a party in interest is:

 
 
22.7.4.1.1
Any director, officer, partner, or employee responsible for management or
administration of the Contractor; any person who is directly or indirectly the
beneficial owner of more than five percent (5%) of the equity of the Contractor;
any person who is the beneficial owner of a mortgage, deed of trust, note, or
other interest secured by, and valuing more than five percent (5%) of the
Contractor; or, in the case of a Contractor organized as a nonprofit
corporation, an incorporator or Enrollee of such corporation under applicable
State corporation law;

 
 
Page 221

--------------------------------------------------------------------------------

 
 
 
22.7.4.1.2
Any organization in which a person described in Section 22.7.4.1.1 above is
director, officer or partner; has directly or indirectly a beneficial interest
of more than five percent (5%) of the equity of the Contractor; or has a
mortgage, deed of trust, note, or other interest valuing more than five percent
(5%) of the assets of the Contractor;

 
 
22.7.4.1.3
Any person directly or indirectly controlling, controlled by, or under common
control with the Contractor; or

 
 
22.7.4.1.4
Any spouse, child, or parent of an individual described in Sections
22.7.4.1.1-22.7.4.1.3 of this Contract.

 
 
22.7.4.2
Types of Transactions Which Must Be Disclosed.  Business transactions which must
be disclosed include:

 
 
22.7.4.2.1
Any sale, exchange or lease of any property between the Contractor and a party
in interest;

 
 
22.7.4.2.2
Any lending of money or other extension of credit between the Contractor and a
party in interest; and

 
 
22.7.4.2.3
Any furnishing for consideration of goods, services (including management
services) or facilities between the Contractor and the party in interest.  This
does not include salaries paid to employees for services provided in the normal
course of their employment.

 
 
22.7.4.3
The information which must be disclosed in the transactions listed in this
Section 22.7.4 between the Contractor and a party of interest includes:

 
 
22.7.4.3.1
The name of the party in interest for each transaction;

 
 
22.7.4.3.2
A description of each transaction and the quantity or units involved;

 
 
22.7.4.3.3
The accrued dollar value of each transaction during the Fiscal Year; and

 
 
22.7.4.3.4
Justification of the reasonableness of each transaction.

 
 
ARTICLE 23
PAYMENT OF TAXES

 
23.1
The Contractor certifies and guarantees that at the time of execution of this
Contract:

 
23.1.1
It is a corporation duly authorized to conduct business in Puerto Rico and has
filed income tax returns for the previous five (5) years;

 
23.1.2
It complied with and paid unemployment insurance tax, disability insurance tax
(Law 139), social security for drivers (“seguro social choferil”), if
applicable;

 
 
Page 222

--------------------------------------------------------------------------------

 
 
23.1.3
It filed any required corporation reports with the State Department for the five
(5) previous years; and

 
23.1.4
It does not owe any kind of taxes to the Commonwealth of Puerto Rico, its
instrumentalities, dependencies, corporations or municipalities.

 
 
23.2
The Contractor will forthwith pay all taxes lawfully imposed upon it with
respect to this Contract or any product delivered in accordance herewith. ASES
makes no representation whatsoever as to the liability or exemption from
liability of Contractor to any tax imposed by any governmental entity.

 
 
ARTICLE 24
RELATIONSHIP OF PARTIES

 
24.1
Neither Party is an agent, employee, or servant of the other.  It is expressly
agreed that the Contractor and any Subcontractors and agents, officers, and
employees of the Contractor or any Subcontractor in the performance of this
Contract shall act as independent contractors and not as officers or employees
of ASES.  The Parties acknowledge, and agree, that the Contractor, its agent,
employees, and servants shall in no way hold themselves out as Agent, employees,
or servants of ASES.  It is further expressly agreed that this Contract shall
not be construed as a partnership or joint venture between the Contractor or any
Subcontractor and ASES.

 
 
ARTICLE 25
INSPECTION OF WORK

 
25.1
ASES, the Puerto Rico Medicaid Program, other agencies of the Government of
Puerto Rico, the Department of Health and Human Services, the General Accounting
Office, the Comptroller General of the United States, the Comptroller General of
the Government of Puerto Rico, if applicable, or their Authorized
Representatives, shall have the right to enter into the premises of the
Contractor or all Subcontractors, or such other places where duties under this
Contract are being performed for ASES, to inspect, monitor or otherwise evaluate
the services or any work performed pursuant to this Contract.  All inspections
and evaluations of work being performed shall be conducted with reasonable prior
notice and during normal business hours.  All inspections and evaluations shall
be performed in such a manner as will not unduly impact or delay the
Contractor’s business operations.

 
 
ARTICLE 26
GOVERNMENT PROPERTY

 
26.1
The Contractor agrees that any papers, materials and other documents that are
produced or that result, directly or indirectly, from or in connection with the
Contractor’s provision of the services under this Contract shall be the property
of ASES upon creation of such documents, for whatever use that ASES deems
appropriate, and the Contractor further agrees to prepare any and all documents,
including the Deliverables listed in Attachment 12 to this Contract, or to take
any additional actions that may be necessary in the future to effectuate this
provision fully.  In particular, if the work product or services include the
taking of photographs or videotapes of individuals, the Contractor shall obtain
the consent from such individuals authorizing the use by ASES of such
photographs, videotapes, and names in conjunction with such use.  Contractor
shall also obtain necessary releases from such individuals, releasing ASES from
any and all claims or demands arising from such use.

 
 
Page 223

--------------------------------------------------------------------------------

 
 
26.2
The Contractor shall be responsible for the proper custody and care of any
ASES-owned property furnished for the Contractor’s use in connection with the
performance of this Contract.  The Contractor will reimburse ASES for its loss
or damage, normal wear and tear excepted, while such property is in the
Contractor’s custody or use.

 
 
ARTICLE 27
OWNERSHIP AND USE OF DATA AND SOFTWARE

 
27.1
Ownership and Use of Data

 
27.1.1
All data created from information, documents, messages (verbal or electronic),
Reports, or meetings involving or arising out of this Contract are owned by ASES
(the information will be hereinafter referred to as “ASES Data”).  The
Contractor shall make all ASES Data available to ASES, which will also provide
such ASES Data to CMS or other pertinent government agencies and authorities
upon request.  The Contractor is expressly prohibited from sharing or publishing
ASES Data without the prior written consent of ASES, except as required by
law.  In the event of a dispute regarding what constitutes ASES Data, the
Parties shall resolve any such dispute under the provisions of Article 49 of
this Contract.

 
27.1.2
ASES acknowledges that before executing this Contract and in contemplation of
the same, the Contractor has developed and designed certain programs and systems
such as standard operating procedures, programs, business plans, policies and
procedures, which ASES acknowledges are the exclusive property of the Contractor
(the “Contractor Proprietary Information”).  Nevertheless, in case of default by
the Contractor or termination pursuant to the terms of this Contract, ASES is
hereby authorized to use to the extent allowable by any applicable commercial
software and hardware licensing that exists at that moment or with which
agreement can be reached at that moment with the vendor to modify such licensing
to permit its use by ASES, at no cost to ASES, such Contractor properties for a
period of one hundred and twenty (120) Calendar Days to effect an orderly
transition to any new contractor or service provider for the Service
Regions.  In any cases where the use of such systems from an operational
perspective would also impact other lines of Contractor’s business or where
licensing restrictions cannot be remedied, Contractor shall operate such systems
on behalf of ASES.  Such operation by Contractor on behalf of ASES can occur at
ASES’ reasonable discretion under the full supervision of their employees or
appointed third party personnel.  Under such a scenario, ASES’ access to data
will be restricted through the most efficient means possible.

 
27.2
Responsibility for Information Technology Investments

 
The Parties understand and agree that the cost of any newly acquired or
developed software programs or upgrades or enhancements to existing software
programs, hardware, or other related information technology equipment or
infrastructure component, made in order to comply with the requirements of this
Contract shall be borne in its entirety by the Contractor.
 
 
Page 224

--------------------------------------------------------------------------------

 
 
 
ARTICLE 28
CRIMINAL BACKGROUND CHECKS

 
28.1
ASES is prohibited by law from entering into contracts with any entity that has
been, or whose president, vice president, director, executive director, member
of the board of directors or a person performing equivalent functions been
convicted of, or entered a guilty plea, in Puerto Rico, the United States of
America, or any other jurisdiction, for any crime involving corruption, fraud,
embezzlement, or unlawful appropriation of public funds, pursuant to Act 458, as
amended, and Act 84 of 2002.

 
28.2
Before the Implementation Date of this Contract, and  as a condition for the
continued effectiveness of the Contract, the Contractor shall provide to ASES a
certification that neither the Contractor nor the persons listed in Section 28.1
of this Contract, fall under the prohibition stated in Section 28.1 of this
Contract.  As an essential and indispensable condition for the execution and
delivery of this Contract, the Contractor must deliver concurrently with the
execution of the Contract, the sworn statements required to comply with Act 458
of December 29, 2000, as amended.

 
28.3
ASES may terminate this Contract if ASES determines that the Contractor, or any
of the natural persons listed in Section 28.1 of this Contract, falls within the
prohibition stated in Section 28.1 of this Contract, or failed to provide an
accurate certification as required in Section 28.2 of this Contract.  In
addition, the Contractor shall terminate a Provider Contract if it learns that a
Provider, or any of the natural persons listed in Section 28.1 of this Contract
related to the Provider, falls within the prohibition stated in Section 28.1 of
this Contract.

 
28.4
During the Contract Term, the Contractor shall promptly (within twenty (20)
Business Days of the date it receives the information) provide to ASES any
material information it obtains regarding any of the claims referred to in
Section 28.1 and attributed to the persons listed in Section 28.1.

 
28.5
In cases in which none of the events listed in Section 28.1 of this Contract has
occurred, but statements or admissions of crimes have been made by or against
the Contractor, or one of its shareholders, partners, officers, principals,
subsidiaries, or parent companies, ASES shall provide all pertinent information
about the matter, within twenty (20) Business Days from the date it receives the
information, to the Secretary of Justice of Puerto Rico, who will make the
pertinent findings and recommendations concerning the Contract.

 
 
28.6
In addition, as provided in 42 CFR 455.106(c), ASES may refuse to enter into or
renew an agreement with any entity if any person who has an ownership or control
interest in the entity, or is an agent or managing employee of the entity, has
been convicted of a criminal offense related to the person’s involvement in any
program established under Medicare, Medicaid, or the Title XX services
programs.  Before the Implementation Date of this Contract, pursuant to 42 CFR
455.106(a), the Contractor shall disclose to ASES the identity of any person who
has an ownership or control interest in the Contractor, or is an agent or
managing employee of the such entity who has been convicted of a criminal
offense related to the Medicare, Medicaid, or Title XX services programs.  The
Contractor shall collect the same information on criminal conviction for
Providers during the Credentialing process, as provided in Section 9.4.3.21 of
this Contract, and shall, immediately upon receipt of such information relating
to a Provider, disclose the information to ASES.  ASES will notify the HHS
Inspector General of any disclosures related to criminal convictions within
twenty (20) Business Days from the date that ASES receives the information, as
required by 42 CFR 455.106.

 
 
Page 225

--------------------------------------------------------------------------------

 
 
 
ARTICLE 29
 SUBCONTRACTS

 
29.1
Use of Subcontractors

 
29.1.1
The Contractor shall not subcontract or permit anyone other than Contractor
personnel to perform any of the work, services, or other performances required
of the Contractor under this Contract relating to the Administrative Services
associated with the provision of Covered Services and Benefits to Enrollees or
assign any of its rights or obligations hereunder, without the prior written
consent of ASES.  Prior to hiring or entering into an agreement with any
Subcontractor, any and all Subcontractors shall be approved by ASES; provided,
that such approval shall not be unreasonably withheld, conditioned or delayed;
and further provided, that the subcontracts included in Attachment 17 to this
Contract are expressly approved by ASES as of the Effective Date of this
Contract.  ASES reserves the right to inspect all subcontract agreements at any
time during the Contract period.  Upon request from ASES the Contractor shall
provide in writing the names of all proposed or actual Subcontractors.  The
Contractor is solely accountable for all functions and responsibilities
contemplated and required by this Contract, whether the Contractor performs the
work directly or through a Subcontractor.

 
29.1.2
All contracts between the Contractor and Subcontractors must be in writing and
must specify the activities and responsibilities delegated to the Subcontractor
containing terms and conditions consistent with this Contract.  The contracts
must also include provisions for revoking delegation or imposing other sanctions
if the Subcontractor’s performance is inadequate.

 
29.1.3
All contracts must ensure that the Contractor evaluates the prospective
Subcontractor’s ability to perform the activities to be delegated; monitors the
Subcontractor’s performance on an ongoing basis and subjects it to formal review
according to a periodic schedule established by ASES and consistent with
industry standards or Puerto Rico laws and regulations; and identifies
deficiencies or areas for improvement, ensuring that corrective action is taken
as appropriate.

 
29.1.4
The Contractor shall give ASES prompt notice in writing by registered mail or
certified mail of any action or suit filed by any Subcontractor and prompt
notice of any Claim made against the Contractor by any Subcontractor or vendor
that, in the opinion of Contractor, may result in litigation related in any way
to this Contract.

 
 
Page 226

--------------------------------------------------------------------------------

 
 
29.1.5
All Subcontractors must fulfill the requirements of applicable law, including 42
CFR 438 as appropriate.

 
29.1.6
All Provider Contracts shall be in compliance with the requirements and
provisions as set forth in Section 10.3 of this Contract.

 
29.1.7
The Contractor shall be held directly accountable and liable for all of the
contractual provisions in this Contract regardless of whether the Contractor
chooses to subcontract their responsibilities to a third party.  No subcontract
shall operate to terminate the legal responsibility of the Contractor to assure
that all activities carried out by the subcontractor conform to the provisions
of the Contract.  Subcontracts shall not terminate the legal liability of the
Contractor under this Contract.

 
29.1.8
Notwithstanding Section 29.2.1 of this Contract, ASES agrees that the Contractor
will be allowed to assign or subcontract all or part of its obligations under
the Contract to its sister company Triple-C, Inc., provided that notwithstanding
such assignment or subcontract the Contractor shall remain obligated to ASES
under the terms of this Contract.

 
29.2
Cost or Pricing by Subcontractors

 
29.2.1
The Contractor shall submit, and shall require any Subcontractors hereunder to
submit, cost or pricing data for any subcontract to this Contract prior to
award.  The Contractor shall also certify that the information submitted by the
Subcontractor is, to the best of the Contractor’s knowledge and belief,
accurate, complete and current as of the date of agreement, or the date of the
negotiated price of the subcontract or amendment to the Contract.  The
Contractor shall insert the substance of this Section in each subcontract
hereunder.

 
29.2.2
If ASES determines that any price, including profit or fee negotiated in
connection with this Contract, or any cost reimbursable under this Contract was
increased by any significant sum because of the inaccurate cost or pricing data,
then such price and cost shall be reduced accordingly and this Contract and the
subcontract shall be modified in writing to reflect such reduction.

 
 
ARTICLE 30
REQUIREMENT OF INSURANCE LICENSE

 
30.1
In order for this Contract to take effect, the Contractor must be licensed to
underwrite health insurance by the Puerto Rico Insurance Commissioner.  The
Contractor must submit a copy of its insurance license according to the
timeframe specified in Attachment 12 to this Contract.

 
30.2
The Contractor shall renew the license as required, and shall submit evidence of
the renewal to ASES within thirty (30) Calendar Days of the expiration date of
the license.

 
 
Page 227

--------------------------------------------------------------------------------

 
 
 
ARTICLE 31
CERTIFICATIONS

 
31.1
As essential and indispensable condition for the execution and delivery of the
Contract, the Contractor must deliver concurrently with the execution of the
Contract the sworn statement required by Article 28 of the Contract to comply
with act 458 of December 29, 2000, as amended.

 
 
31.2
The Contractor shall provide to ASES within fifteen (15) Calendar Days of the
execution of this Contract, and thereafter by January 10 of each calendar year,
the certifications and other documents set forth below, according to the
timeframe specified below.  If any certification, document, acknowledgment, or
other representation or assurance on the Contractor’s part under this Article,
or elsewhere in this Contract, is determined to be false or misleading, ASES
shall have cause for termination of this Contract pursuant to Article 34 of this
Contract.  In the event that the Contract is terminated based upon this Article,
the Contractor shall reimburse ASES all Administrative Fees received by the
Contractor under the Contract.

 
31.3
The Contractor shall submit the following certifications:

 
31.3.1
Certification issued by the Treasury Department of Puerto Rico (Model SC-2888)
evidencing that Contractor has filed income tax returns in the past five years,
or evidence of Contractor’s non-profit status;

 
31.3.2
Certification from the Treasury Department of Puerto Rico that Contractor has no
outstanding debt with the Department or, if such a debt exists, it is subject to
a payment plan or pending administrative review under applicable law or
regulation (Model SC-3537);

 
31.3.3
Certification from the Center for the Collection of Municipal Revenues
(“CRIM”,  its Spanish acronym) certifying  that there is no outstanding debt or,
if a debt exists, that such debt is subject to payment plan or pending
administrative review under applicable law or regulations;

 
31.3.4
Certification from the Department of Labor and Human Resources
certifying  compliance with unemployment insurance, temporary disability
insurance and/or chauffeur’s social security, if applicable;

 
31.3.5
Evidence of Incorporation and of Good Standing issued by the Department of State
of Puerto Rico;

 
31.3.6
Certification of current municipal license tax (“Patentes Municipales”), if
applicable; and

 
31.3.7
Certification issued by the Minor Children Support Administration (“ASUME”, by
its Spanish acronym) of no outstanding alimony or child support debts, if
applicable.

 
 
Page 228

--------------------------------------------------------------------------------

 
 
31.4
The Contractor shall, in addition, provide the following documents:

 
31.4.1
A list of all contracts Contractor has with government agencies, public
corporations or municipalities, including those contracts in the process of
being executed;

 
31.4.2
A letter indicating if any of its directors serves as member of any governmental
board of directors or commission;

 
31.4.3
A certificate of the Corporate Resolution authorizing the person signing this
Contract to appear on behalf of the Contractor;

 
31.4.4
Evidence of compliance with the Compensation System for Work-Related Accidents
Act (“Fondo del Seguro del Estado de Puerto Rico”); and

 
31.4.5
A copy of the Insurance Coverage Certificate as required in Article 36.

 
31.5
If the Contractor fails to meet the obligations of Sections 31.2 and 31.3 of
this Contract within the required timeframe, ASES shall cease payment to the
Contractor until the documents have been delivered to the ASES’s satisfaction,
or adequate evidence is provided to ASES that reasonable efforts have been made
to obtain the documents.

 
 
ARTICLE 32
RECORDS REQUIREMENTS

 
32.1
General Provisions

 
32.1.1
The Contractor shall preserve and make available all of its records pertaining
to the performance under this Contract for inspection or audit, as provided
below, throughout the Term of this Contract, for a period of seven (7) years
from the date of final payment under this Contract, and for such period, if any,
as is required by applicable statute or by any other Section of this
Contract.  If the Contract is completely or partially terminated, the records
relating to the work terminated shall be preserved and made available for period
of seven (7) years from the date of termination or of any resulting final
settlement.  Records that relate to Appeals, litigation, or the settlements of
Claims arising out of the performance of this Contract, or costs and expenses of
any such agreements as to which exception has been taken by the  Contractor or
any of its duly Authorized Representatives, shall be retained by Contractor
until such Appeals, litigation, Claims or exceptions have been disposed of.

 
32.2
Records Retention and Audit Requirements

 
32.2.1
Since funds from the Puerto Rico Plans under Title XIX and Title XXI of the
Social Security Act Medical Assistance Programs (Medicaid and CHIP) are used to
finance this project in part, the Contractor shall agree to comply with the
requirements and conditions of the Centers for Medicare and Medicaid Services
(CMS), the Comptroller General of the United States, the Comptroller of Puerto
Rico and ASES, as to the maintenance of records related to this Contract.

 
 
Page 229

--------------------------------------------------------------------------------

 
 
32.2.2
Puerto Rico and federal standards for audits of ASES agents, contractors, and
programs are applicable to this Section and are incorporated by reference into
this Contract as though fully set out herein.

 
32.2.3
Pursuant to the requirements of 42 CFR 434.6(a)(5) and 42 CFR 434.40, the
Contractor shall make all of its books, documents, papers, Provider records,
Medical Records, financial records, data, surveys and computer databases
available for examination and audit by ASES, HSS and its sub-agencies, the
Comptroller of Puerto Rico, the Comptroller General of the United States of
America and/or their authorized representatives.  Any records requested
hereunder shall be produced for on-site review by ASES or sent to the requesting
authority by mail within fourteen (14) Calendar Days following a request.  All
records shall be provided at the sole cost and expense of the Contractor.  ASES
shall have unlimited rights to use, disclose, and duplicate all information and
data in any way relating to this Contract in accordance with applicable Puerto
Rico and federal laws and regulations but subject to any proprietary rights of
the Contractor over such information and data.

 
32.2.4
In certain circumstances, as follows, the authorities listed in Section 32.2.3
of this Contract shall have the right to inspect and audit records in a
timeframe that exceeds the timeframe set forth in Section 32.1.1 of this
Contract.

 
 
32.2.4.1
ASES determines that there is a special need to retain a particular record or
group of records for a longer period and notifies the Contractor at least thirty
(30) Calendar Days before the expiration of the timeframe set forth in Section
32.1.1 of this Contract.

 
 
32.2.4.2
There has been a Contract termination, dispute, Fraud, or similar fault by the
Contractor, resulting in a final judgment or settlement against the Contractor,
in which case the retention may be extended to three (3) years from the date of
the final judgment or settlement.

 
 
32.2.4.3
ASES determines that there is a reasonable possibility of Fraud, and gives the
Contractor notice, before the expiration of the timeframe set forth in Section
32.1.1 of this Contract, that it wishes to extend the time period for retention
of records.

 
 
32.2.4.4
There has been, during the time period set forth in Section 32.1.1, an audit
initiated by CMS, the Comptroller of Puerto Rico, the Comptroller General of the
United States, or ASES, in which case the timeframe for retention of records
shall extend until the conclusion of the audit and publication of the final
report.

 
32.2.5
All records retention requirements set forth in this Article or in any other
Article shall be subject at all times and to the extent mandated by law and
regulation, to the HIPAA regulations described elsewhere in this Contract.

 
32.2.6
Subject to Article 52 of this Contract, the Contractor shall be subject to
Claims audits once every six months commencing on the Implementation Date.  The
Contractor shall maintain accurate records at all times.  Upon five (5) Business
Days notice, the Contractor shall provide ASES reasonable access to Claims’
records to verify conformance with the terms of the Contract.  If any such audit
is an on-site audit, it shall be conducted during the Contractor’s normal
business hours, and shall not be disruptive to the normal operations of the
Contractor.  ASES shall be permitted to conduct audits in accordance with this
Section with any or all of its own internal resources or by securing the
services of a third party accounting or auditing firm, solely at ASES’s election
and expense.

 
 
Page 230

--------------------------------------------------------------------------------

 
 
32.2.7
Every six months commencing on the Implementation Date, ASES shall have the
right to perform MIS audits.

 
32.3
Medical Record Requests

 
32.3.1
The Contractor shall require that the Network Providers agree that a copy of
each Enrollee’s Medical Record be made available, without charge, upon the
written request of the Enrollee or Authorized Representative within fourteen
(14) Calendar Days of the receipt of the written request.

 
32.3.2
The Contractor shall require that the Network Providers agree that Medical
Records be furnished at no cost to a new PCP, a PMG, an Out-of-Network Provider
or other specialist, upon the Enrollee’s written request, no later than fourteen
(14) Calendar Days following the written request.

 
32.3.3
Notwithstanding the foregoing, the Contractor must comply with the Puerto Rico
Patient Bill of Rights which states that every provider, medical-hospital
institution, and every insurer shall provide every patient a speedy access to
their files and records.  A patient is entitled to receive a copy of his/her
medical record within a term which shall not exceed five (5) Calendar Days.

 
 
ARTICLE 33
CONFIDENTIALITY

 
33.1
General Confidentiality Requirements

 
33.1.1
The Contractor shall treat all information, including Medical Records and any
other health and Enrollment information that identifies a particular Enrollee or
that is obtained or viewed by it or through its staff and Subcontractors’
performance under this Contract as confidential information, consistent with the
confidentiality requirements of 45 CFR parts 160 and 164 and the terms of that
certain Business Associate Agreement dated as of September 19, 2011 by and
between the Contractor and ASES (the “Business Associate Agreement”).  The
Contractor shall not use or disclose any information so obtained in any manner,
except as may be necessary for the proper discharge of its obligations under
this Contract and permitted under the Business Associate Agreement.

 
33.1.2
Employees or authorized Subcontractors of the Contractor who have a reasonable
need to know such Enrollee information for purposes of performing their duties
under this Contract shall use personal or patient information, provided such
employees or Subcontractors are covered by a non-disclosure agreement that has
been approved by ASES; provided, however, that the Business Associate Agreement
shall be considered pre-approved by ASES.  The Contractor shall remove any
person from performance of services hereunder upon notice that ASES reasonably
believes that such person has failed to comply with the confidentiality
obligations of this Contract.  The Contractor shall replace such removed
personnel in accordance with the staffing requirements of this Contract.

 
 
Page 231

--------------------------------------------------------------------------------

 
 
33.1.3
ASES, the Government of Puerto Rico, federal officials as authorized by federal
law or regulations, or the Authorized Representatives of these parties shall
have access to all confidential information in accordance with the requirements
of Puerto Rico and federal laws and regulations.

 
33.1.4
The confidentiality provisions contained in this Contract survive the
termination of this Contract and shall bind the Contractor, and its PMGs and
Network Providers, so long as they maintain any “protected health information”
relating to Enrollees, as such term is defined by 45 CFR Parts 160 and 164.

 
33.2
HIPAA Compliance

 
33.2.1
The Contractor shall assist ASES in its efforts to comply with the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) and its
amendments, rules, procedures, and regulations.  To that end, the Contractor
shall cooperate with and abide by any requirements mandated by HIPAA and any
other applicable laws.  The Contractor and ASES are bound by the terms and
conditions of the Business Associate Agreement for HIPAA compliance
purposes.  In addition, the Contractor is required to sign a business associate
agreement with the PBM and the MBHO.  The Parties shall cooperate on these
matters and sign all documents required to be HIPAA compliant including but not
limited to the Business Associate Agreement.

 
33.2.2
The Contractor must inform ASES in writing within two (2) Business Days of any
HIPAA compliance issues as a result of any breach or threatened breach of this
Article 33.

 
 
ARTICLE 34
TERMINATION OF CONTRACT

 
34.1
Termination by ASES

 
34.1.1
In addition to any other non-financial remedy set forth in this Contract or
available by law, or in lieu of any financial remedy contained in Article 19 of
this Contract or available by law, and subject to compliance with the
termination procedures set forth in Section 34.4 below, ASES may terminate this
Contract:

 
 
34.1.1.1
Termination Due to the Contractor’s Default.  Upon thirty (30) Calendar Days
notice to the Contractor in the event the Contractor has failed to carry out the
material terms of this Contract, unless ASES, in its reasonable discretion,
determines that the Contractor has cured the default to ASES’s reasonable
satisfaction within the notice period.  For purposes of this Section a default
shall not include any delay or non-performance of the Contractor’s obligations
that is caused by ASES’s failure to timely fulfill its obligations hereunder,
including but not limited to payments of the Claims Payment under Section 21 of
this Contract.

 
 
Page 232

--------------------------------------------------------------------------------

 
 
 
34.1.1.2
Termination Due to the Contractor’s Insolvency or Bankruptcy.  Immediately, upon
ASES providing written notice to the Contractor, in the event of the Contractor
is Insolvent or the Contractor files a petition in bankruptcy.

 
 
34.1.1.2.1
In the event of the filing of a petition in bankruptcy, the Contractor shall
advise ASES within one (1) Business Day.  If ASES reasonably determines that the
Contractor's financial condition is not sufficient to allow the Contractor to
perform its Administrative Functions as described herein in the manner
reasonably required by ASES, ASES may terminate this Contract in whole or in
part, Immediately or in stages.

 
 
34.1.1.2.2
In the event that this Contract is terminated the Contractor is Insolvent, the
Contractor shall guarantee that Enrollees shall not be liable for:

 
 
34.1.1.2.2.1
the Contractor’s debts; or

 
 
34.1.1.2.3
the Covered Services provided to the Enrollees for which ASES does not pay the
Contractor or its Network Providers.

 
 
34.1.1.3
Termination Due to Insufficient Funding.  Immediately, upon ASES providing the
Contractor written notice pursuant to Section 16.11.8.6 that
appropriated  federal and/or Puerto Rico funds become unavailable or that such
funds will be insufficient for the payment of ASES's obligations under this
Contract when due, unless both Parties agree, through a written Amendment, to a
modification of the obligations under this Contract.

 
 
34.1.1.4
Termination Due to the Contractor’s Breach of Article 28. Immediately, upon ASES
providing written notice to the Contractor, in the event that the Contractor or
any of the persons listed in Section 28.1 of this Contract fall under the
prohibition stated in Section 28.1 or 28.6 of this Contract; or, subject to
Section 34.3 of this Contract, upon the occurrence of any of the events
specified in Section 28.3 of this Contract, as required under Act 458 and Act
458 and Act 84.

 
 
34.1.1.5
Termination Due to Change In Law Adversely Affecting Finances.   Immediately,
upon prior written notice, upon the occurrence of any circumstance described in
Section 37.2.6 or any amendment of this Contract pursuant to Section 54.2 that
would adversely affect the economic circumstances of ASES, in its reasonable
determination.

 
 
Page 233

--------------------------------------------------------------------------------

 
 
34.2
Termination by the Contractor

 
34.2.1
In addition to any other remedy set forth in this Contract  or available by law,
and subject to compliance with the termination procedures set forth in Section
34.4 below, the Contractor may terminate this Contract:

 
 
34.2.1.1
Termination Due to ASES’s Financial Breach. Upon fifteen (15) Calendar Days
written notice, in the event ASES is in arrears more than ninety (90) Calendar
Days with respect to the full payment of a monthly Administrative Fee, or
defaults in making full payment of three (3) consecutive monthly payments of the
Administrative Fee or in making full payment of two (2) consecutive monthly
payments of Claims Payments, and fails to cure such breach within the notice
period.  For purposes of this Section, a default in making full payment does not
include instances where ASES has made any Withhold payments of the
Administrative Fee pursuant to the terms of this Contract, provided that ASES
has given the Contractor advance written notice of any such Withhold of the
Administrative Fee.

 
 
34.2.1.2
Termination Due to ASES’s General Breach. Upon thirty (30) Calendar Days written
notice to ASES, in the event  ASES has failed to carry out the material terms of
this Contract unless the Contractor, in its reasonable discretion, determines
that ASES has cured the default to the Contractor’s reasonable satisfaction
within the notice period.  For purposes of this Section, a default does not
include the delay or failure in making payment of the Administrative Fee or
Claims Payments due under this Contract.

 
 
34.2.1.3
Termination Due to Insufficient Funding.  Immediately, upon receipt from ASES of
a written notice pursuant to Section 16.11.8.6 that appropriated  federal and/or
Puerto Rico funds become unavailable or that such funds will be insufficient for
the payment of ASES's obligation under this Contract when due, unless both
Parties agree, through a written Amendment, to a modification of the obligations
under this Contract.

 
 
34.2.1.4
Termination Due to Change In Law Adversely Affecting Finances.   Immediately,
upon prior written notice, upon the occurrence of any circumstance described in
Section 37.2.6 or any amendment of this Contract pursuant to Section 54.2 that
would adversely affect the economic circumstances of the Contractor, in its
reasonable determination.

 
34.3
General Procedures

 
34.3.1
Opportunity to Cure.  Each Party shall have the opportunity to cure any default
alleged in a termination notice sent pursuant to this Article 34, upon receiving
a written termination notice the other Party.  With respect to termination by
ASES, the Contractor shall have the right to submit to ASES a written Corrective
Action Plan containing terms and conditions acceptable to ASES to cure such
default or an explanation of non-default in the thirty (30) Calendar Day period
from the date of receipt of ASES’ written termination notice and such plan or
explanation of non-default is accepted by ASES, in ASES’ sole discretion, which
acceptance shall not be unreasonably withheld, conditioned or delayed.  With
respect to termination by the Contractor, ASES shall have the right to submit to
the Contractor a written Corrective Action Plan containing terms and conditions
acceptable to the Contractor to cure such default or an explanation of
non-default in the thirty (30) Calendar Day period from the date of receipt of
the Contractor’s written termination  notice and such plan or explanation of
non-default is accepted by the Contractor, in the Contractor’s sole discretion,
which acceptance shall not be unreasonably withheld, conditioned or
delayed.  Failure to respond to a termination notice or to invoke the Party’s
right to resolve the matter through the dispute resolution procedure under
Article 49 of this Contract within such thirty (30) Calendar Day notice period,
shall constitute the Party’s waiver of its right to contest the termination
notice.

 
 
Page 234

--------------------------------------------------------------------------------

 
 
34.3.2
Continuing Obligations of the Contractor.  Notwithstanding the termination of
this Contract pursuant to this Article 34 for any reason, the Contractor shall
remain obligated to provide the Administrative Functions as described in Article
35, including but not limited to the payment of Claims for Covered Services
provided to Enrollees prior to the Termination Date and as specified in the
Patient’s Bill of Rights Act through the Runoff Period.

 
34.3.3
Continuing Obligations of ASES. Notwithstanding the termination of this Contract
for pursuant to this Article 34 for any reason, ASES shall remain obligated to
pay to the Contractor the Administrative Fee through the Termination Date
(inclusive of the Transition Period) and the Claims Payments through the end of
the Runoff Period.

 
34.3.4
Termination Procedures to be Strictly Followed.  No termination of this Contract
shall be effective unless the termination procedures under Section 34.4 of this
Contract have been strictly followed or waived by the Parties.

 
34.4
Termination Procedures

 
34.4.1
Provision of Termination Notice.  ASES or the Contractor shall issue a written
termination notice pursuant to this Article 34 by certified mail, return receipt
requested, or in person with proof of delivery.  Any such termination notice
shall cite the provision of this Contract giving the right to terminate, the
circumstances giving rise to termination, and the Termination
Date.  Notwithstanding such termination notice (including any Immediate
termination), the Parties agree that this Contract shall remain in full force
and effect during a period not to exceed one-hundred twenty (120) Calendar Days
commencing  on the date: (i) of the termination notice if such notice is not
challenged by the non-moving Party or the breach giving rise to the notice of
termination is not cured in accordance with Section 34.3.1of this Contract; (ii)
of disposition of the matter pursuant to Article 49 of this Contract; or (iii)
as the Parties otherwise mutually agree in writing (such period to be referred
to as the “Transition Period”, as further described under Article 35 of this
Contract).  Termination of this Contract shall be effective at 11:59 p.m. Puerto
Rico time on the last day of the Transition Period, which shall be known as the
Termination Date.

 
 
Page 235

--------------------------------------------------------------------------------

 
 
34.4.2
Termination Procedure.  The Parties agree that the following actions must occur
to effectuate the termination of this Contract:

 
 
34.4.2.1
The moving Party shall provide the written termination notice to the non-moving
Party pursuant to Section 34.4.1 of this Contract, stating the reason for the
termination and the Termination Date (inclusive of the Transition Period), which
shall become effective unless the non-moving Party responds to the termination
notice in a timely manner pursuant to Section 34.4.2 B below;

 
 
34.4.2.2
The non-moving Party shall provide to the moving Party a Corrective Action Plan
to address the alleged breach stated in the termination notice or a written
explanation of non-breach, or the non terminating Party submits the matter for
disposition under the dispute resolution procedure contained in Article 49 of
this Contract, within thirty (30) Calendar Days following receipt of such
termination notice;

 
 
34.4.2.3
The moving Party shall provide written notice to the other Party of its
determination as to whether the breach described in the termination notice has
been waived or cured to its reasonable satisfaction within the thirty (30)
Calendar Days period;

 
 
34.4.2.4
The non-moving Party shall have a right to appeal the moving Party’s unfavorable
determination through the dispute resolution procedure under Article 49 within
ten (10) Calendar Days following receipt of the unfavorable determination; and

 
 
34.4.2.5
ASES, upon any termination, including any determination affirmed through the
dispute resolution procedure under Article 49, shall give Enrollees notice of
the termination and information consistent with 42 CFR 438.10 on their options
for receiving Covered Services and Benefits following the Termination Date.

 
34.4.3
Termination Procedures During Transition Period.  As provided in the Transition
Plan required under Section 35.4 of this Contract, the Contractor shall, during
the Transition Period leading up to the Termination Date:

 
 
34.4.3.1
Stop work under the Contract on the date and to the extent specified in the
notice of termination;

 
 
34.4.3.2
Place no further orders or subcontract for materials, services, or facilities,
except as may be necessary for completion of such portion of the work under the
Contract as is not terminated;

 
 
34.4.3.3
Terminate all orders and subcontracts to the extent that they relate to the
performance of work terminated by the notice of termination;

 
 
Page 236

--------------------------------------------------------------------------------

 
 
 
34.4.3.4
Assign to ASES, in the manner and to the extent directed by ASES, all of the
right, title, and interest of Contractor under the orders or subcontracts so
terminated, in which case ASES will have the right, at its discretion, to settle
or pay any or all claims arising out of the termination of such orders and
subcontracts;

 
 
34.4.3.5
With the approval of ASES, settle all outstanding liabilities and all claims
arising out of such termination or orders and subcontracts, the cost of which
would be reimbursable in whole or in part, in accordance with the provisions of
the Contract;

 
 
34.4.3.6
Complete the performance of such part of the work as shall not have been
terminated by the notice of termination;

 
 
34.4.3.7
Take such action as may be necessary, or as ASES may direct, for the protection
and preservation of any and all property or information related to the Contract
that is in the possession of Contractor and in which ASES has or may acquire an
interest;

 
 
34.4.3.8
Promptly make available to ASES, or to another MCO or third party administrator
acting on behalf of ASES, any and all records, whether medical or financial,
related to the Contractor's activities undertaken pursuant to this Contract and
the Transition Plan.  Such records shall be provided at no expense to ASES;

 
 
34.4.3.9
Promptly supply all information necessary to ASES, or a managed care plan or
third party administrator acting on behalf of ASES, for payment of any
outstanding Claims at the time of termination subject to the terms of this
Contract; and

 
 
34.4.3.10
Submit a Transition Plan to ASES for review and approval, which approval shall
not be unreasonably withheld, conditioned or delayed.  Such plan shall include
commitments to carry out the following obligations:

 
 
34.4.3.10.1
Maintain Claims processing functions during the Transition Period and the Runoff
Period, as necessary, in order to complete adjudication of all Claims.  No
Administrative Fee will be paid during the Runoff Period;

 
 
34.4.3.10.2
Comply with all duties and/or obligations incurred prior to the Termination Date
of the Contract, including but not limited to, any pending Appeal process as
described in Section 14.5 of this Contract;

 
 
34.4.3.10.3
File all Reports require to Article 18 of this Contract during the Term of the
Contract (including the Transition Period) in the manner described in this
Contract;

 
 
Page 237

--------------------------------------------------------------------------------

 
 
 
34.4.3.10.4
Ensure the efficient and orderly transition of Enrollees from coverage under
this Contract to coverage under any new arrangement developed or agreed to by
ASES, including diligent cooperation with another contractor, upon the terms set
forth in Article 35;

 
 
34.4.3.10.5
Maintain the financial requirements and insurance set forth in this Contract
until the Termination Date;

 
 
34.4.3.10.6
Meet with ASES personnel, as requested, to ensure satisfactory completion of all
obligations under the Transition Plan; and

 
 
34.4.3.10.7
Submit Reports to ASES as directed, but no less frequently than every thirty
(30) Calendar Days, detailing the Contractor’s progress in completing its
obligations under this Contract during the Transition Period, unless otherwise
established in Article 18 of this Contract.

 
34.4.4
Final Report.  On the Termination Date, the Contractor shall submit a final
report to ASES describing how the Contractor has completed its obligations under
this Contract as of the Termination Date (the “Final Report”).  ASES will
advise, within twenty (20) Calendar Days of receipt of the Final Report, if all
of the Contractor’s obligations are discharged.  If ASES finds that the Final
Report does not evidence that the Contractor has fulfilled its continuing
obligations, then ASES will require the Contractor to submit a revised Final
Report to ASES for approval, and take any other action necessary to discharge
all of its duties under this Contract, as directed by ASES.  ASES acknowledges
that it shall not unreasonably withhold, condition or delay its approval of the
Final Report or revised Final Report, as applicable.

 
34.5
Except as provided in this Article 34, a notification from a Party that it
intends to terminate this Contract shall not release the other Party from its
obligations under this Contract.

 
 
ARTICLE 35
PHASE IN, PHASE-OUT AND COOPERATION WITH OTHER CONTRACTORS

 
35.1
[Intentionally left blank].

 
35.2
If in the best interest of Enrollees of MiSalud, ASES develops and implements
new projects that impact the scope of services in the Service Regions, the
Contractor shall assist in the implementation process after receiving at least
ninety (90) Calendar Days written notice from ASES of such change, and pursuant
to written Amendment of the Contract.  The Per Member Per Month Administrative
Fee shall be adjusted accordingly and documented in the Amendment.

 
35.3
In the event that ASES has entered into, or enters into, agreements with other
contractors for additional work related to the Covered Services and Benefits
made available by the Contractor hereunder, the Contractor agrees to cooperate
fully with such other contractors.  The Contractor shall not commit any act or
omission that will interfere with the performance of work by any other
contractor, or actions taken by ASES to facilitate the work.

 
 
Page 238

--------------------------------------------------------------------------------

 
 
35.4
If either Party exercises its right of termination under Article 34, the
Contractor agrees that it will not engage in any behavior or inaction that
prevents or hinders the work of another contractor or ASES, as the case may
be.  The Contractor shall continue to comply with the terms of this Contract
until the Termination Date, subject to compliance by ASES with its obligations
under this Contract including those set forth in Article 21.  Upon receiving
ASES’s notice that it intends to terminate the Contract or upon Contractor
exercising its limited termination rights, the Parties shall formulate and agree
on a written transition plan (the “Transition Plan”) within thirty (30) Calendar
Days of receiving or giving the notice, as the case may be.  The Transition Plan
shall include all the elements listed in Section 34.8 of this Contract.  The
Parties agree that the Contractor will not have successfully met its obligation
under this Section until ASES accepts the Contractor’s Transition Plan, which
acceptance shall not be unreasonably withheld, conditioned or delayed.

 
35.5
Phase Out Transition Period

 
35.5.1
The Transition Period shall allow a new physical health care services plan
designated by ASES under the MiSalud Program to take over for the Contractor in
the Service Regions.  During the Transition Period, this Contract shall remain
in full force and effect.

 
35.5.2
The Transition Period shall always be deemed to end on the last day of a month,
and shall never be of a term of more than one hundred twenty (120) Calendar Days
from the date specified under the applicable circumstances in Section
34.8.  Upon termination of the Transition Period, the Contractor shall not be
obligated to continue to provide Administrative Services and arrange for Covered
Services except as required under the Patient’s Bill of Rights Act.  The
Contractor shall continue all reporting requirements in accordance with the
Contract.

 
35.5.3
The Contractor will comply with any clarifications, amendments or supplements
made to this Contract during the Transition Period as required by applicable
federal law or CMS regulations; provided, that the Contractor may contact CMS
directly to clarify any doubts regarding to the applicability of any such
clarifications, amendments or supplements to this Contract.

 
35.5.4
The Parties agree that during the Transition Period and, if applicable, the
Runoff Period, the terms and conditions of the Contract shall remain in full
force and effect, including but not limited to ASES’ ongoing obligation to pay
the Administrative Fee during the Transition Period and Claims Payments during
the Transition Period and Runoff Period.

 
35.5.5
Continuation and Access of Care

 
 
35.5.5.1
During the Transition Period, the Contractor shall arrange for the continuation
of care and access to Covered Services and Benefits for Enrollees as provided
and contemplated under the Contract.  To assure continuation of care and access
of Covered Services and Benefits during the Transition Period, the Contractor
shall comply with the requirements of Section 9.5 and 9.6 of the Contract.  Any
proposed change, modification, or reduction in the Provider ratio requirements
in Section 9.5 of this Contract or the Network Provider ratio requirements in
Section 9.6 of this Contract during the Transition Period must be previously
approved in writing by ASES.  If a Provider leaves the Network, the Contractor
shall notify Enrollees pursuant to Sections 6.6 of this Contract.

 
 
Page 239

--------------------------------------------------------------------------------

 
 
 
35.5.5.2
Following the Transition Period, the Contractor shall have no obligation to
arrange for the continuation of care and access to Covered Services and Benefits
for any Enrollee, except as required under the Patient’s Bill of Right Act.

 
35.5.6
Providers' Claims Payment

 
 
35.5.6.1
The Contractor shall pay Providers’ Claims for Covered Services furnished prior
to and during the Transition Period provided ASES has complied with its
obligations under this Contract including those set forth in Article 21 of this
Contract.

 
 
35.5.6.2
ASES or its designee shall have the right to audit and monitor payments made to
Providers during the Transition Period and the Runoff Period.

 
 
35.5.6.3
ASES or its designee may verify the payment process once completed and the
verification process may proceed as follows:

 
 
35.5.6.3.1
Final check register for each payment cycle will be provided to ASES or its
designee and will be used as the master document for the validation of payments
being produced and delivered to Providers.

 
 
35.5.6.3.2
Confirmation to ASES or its designee of the production of checks or electronic
wire payments to the Providers, as per the final check registers.  ASES or its
designee will confirm the production of the checks by being present at the
Contractor's facility when the Contractor is issuing the checks and at the time
the processing of the electronic wire transfers is taking place.

 
 
35.5.6.3.3
Upon notification by the Contractor to ASES or its designee that the production
of the checks or the wire transfer will take place, ASES or its designee agree
to be present at the Contractor's facilities as soon as practicable.

 
 
35.5.6.3.4
Confirmation to ASES or its designee of the delivery of payments to Providers
either by checks or electronic wire transfer.  The confirmation to ASES may
include the examination of the delivery of such payments by ASES or its
designee.

 
 
Page 240

--------------------------------------------------------------------------------

 
 
 
35.5.6.3.5
Certification issued by the Contractor that the checks to Providers reflected in
the final check registers were duly issued and mailed to Providers.

 
 
35.5.6.3.6
ASES retains the ability to reasonably request and receive pertinent documents
from the Contractor with respect to confirmation of payments made by the
Contractor to Providers.  This may include, at ASES’s discretion, but pursuant
to and as provided in the Contract, without limitation the actual examination of
pertinent documents, other than checks, as they are processed through the
payment cycle.

 
 
35.5.6.3.7
The monitoring process may include the verification by ASES or its designee of
the delivery of the corresponding payments made by the Contractor to the
corresponding Providers, including the presence of ASES or its designee at the
time of actual delivery of the checks to the Providers.  In the case such
delivery consists in payment by mail, ASES retains the ability to monitor the
delivery of such payments to the US Post Office, either by the Contractor or by
any Subcontractor retained by the Contractor to perform such delivery.

 
 
35.5.6.3.8
ASES or its designee may reasonably request information regarding advances of
future payment of Claims made by the Contractor to its Providers.

 
 
35.5.6.3.9
The activities of ASES or its designee shall in no manner unduly or unreasonably
delay, disrupt or interfere with the Contractor’s customary process for Claims
payment to Providers.

 
 
35.5.6.3.10
ASES acknowledges that in order for the Contractor to process the cycle of
payments to Providers as hereby contemplated during the Contract Term (inclusive
of the Transition Period) and the Runoff Period, it must receive the Claims
Payment in accordance with the Contract.

 
 
35.5.6.4
The Contractor shall process all Claims for Covered Services provided during the
Contract Term (inclusive of the Transition Period) and the Runoff Period,
provided ASES has complied with its obligations under this Contract including
those set forth in Article 21.

 
 
35.5.6.5
During the Transition Period and Runoff Period, the Contractor shall continue to
comply with all Claims reporting requirements in this Contract.

 
35.5.7
Grievance System

 
 
35.5.7.1
The Contractor shall comply with all duties and/or obligations incurred under
the Contract during the Transition Period, with respect to the Grievance System
process established in Article 14 of the Contract.

 
 
Page 241

--------------------------------------------------------------------------------

 
 
35.5.8
Phase-Out Transition Reports and Meetings

 
 
35.5.8.1
The Contractor shall file, on a timely basis, all necessary Reports concerning
the operations of the Contractor pursuant to the Contract, including the
Transition Period and the Runoff Period as required by applicable law and as
otherwise required pursuant to this Contract.  The Contractor shall also deliver
Reports concerning the operations of the Contractor with respect to the MiSalud
Program reasonably requested by ASES throughout the duration of the Transition
Period or the Runoff Period, as the case may be (collectively “Transition
Reports”).  Unless otherwise specifically indicated, the Contractor shall use
Reasonable Efforts to submit to ASES any Transition Reports requested by ASES at
least three (3) Calendar Days prior to the due date of any such Report, provided
the request is made during normal business hours Monday through Thursday,
excluding Friday and holidays, unless otherwise a shorter period is reasonably
warranted under the then existing circumstances.

 
 
35.5.8.2
ASES shall provide Transition Report templates.  ASES will provide training on
the Transition Report templates.

 
 
35.5.8.2.1
Transition Reports may include the following: (i) Grievances and Appeals
(Enrollee complaints, grievances, notices of Action, Appeals, and Administrative
Law Hearing requests); (ii) Enrollee and Provider Mailings (ID cards mailed to
Enrollees, Enrollee and Provider notices mailed and date mailed, Enrollee
notices returned to the Contractor); (iii) Provider Network (network report by
Provider type including Providers leaving the Contractor Provider network
(General or PPN) to ensure network adequacy as defined in the Contract during
the Transition Period); (iv) Financial Management and Claims Payment (financial
records, encounter data, paid, pending, and denied Claims); (v) Call Center
Operations, and (vi) PMG Services and Payments.

 
 
35.5.8.3
ASES and the Contractor shall meet with each other's personnel, as reasonably
requested, to ensure satisfactory completion of all obligations under the
Contract, the Transition Period or Runoff Period, including, but not limited to
weekly meetings and designating a transition team and a team leader.

 
 
35.6
Phase-In Transition Reports and Meetings

 
35.6.1
Upon request by ASES, the Contractor shall assist and diligently cooperate with
other contractors that ASES enters into agreement with during the Transition
Period.

 
 
35.6.1.1
The Contractor cooperation and assistance includes, but is not limited to,
submission of data and reports as reasonably required by ASES to protect the
Enrollees and to promote continuity of care.

 
 
Page 242

--------------------------------------------------------------------------------

 
 
35.6.2
External Quality Review

 
 
35.6.2.1
The Contractor shall be available to participate in the EQRO’s onsite evaluation
process during the Transition Period.  The Contractor shall assist the EQRO with
all reasonable requests including, but not limited to, providing samples of
Grievances for the period covered by the Contract Term, by Service Region.

 
 
35.6.2.2
The HEDIS activity for calendar year 2013 shall be prepared by the new physical
health service provider or providers.  The Contractor shall provide all HEDIS
data to the new physical health service provider or providers, as of the
Termination Date of the Contract.

 
35.6.3
Notices and Communications to Enrollees and Providers

 
 
35.6.3.1
The Contractor shall make all necessary notices to Enrollees and Providers as
may be legally required under the Contract, or otherwise required under
applicable law during the Transition Period.  Such notices shall be previously
approved in writing by ASES.

 
35.6.4
Call Centers

 
 
35.6.4.1
The call center scripts used during the Transition Period shall be previously
approved in writing by ASES.

 
35.6.5
Records Retention

 
 
35.6.5.1
The Contractor shall abide by the record retention schedule provided by ASES in
compliance with the Contract.  Records must be provided and made available to
ASES for inspection and audit for a period of seven (7) years from the date of
final payment under the Contract, the Transition Period or the Runoff Period, as
applicable.  The Contractor shall provide ASES during normal business hours, the
right to inspect these records during the seven (7) year period specified in the
Contract.

 
35.7
ASES Obligations

 
35.7.1
ASES shall continue to pay the Contractor its Administrative Fee pursuant to the
terms of the Contract until the Termination Date of the Contract, inclusive of
the Transition Period.

 
35.7.2
ASES shall process the Per Member Per Month Administrative Fee corresponding to
Enrollees that were enrolled during the last month of the Transition Period to
calculate the Administrative Fee.  This Administrative Fee will be due on the
next month following the termination of the Transition Period.

 
35.7.3
During the Transition Period, ASES will continue submitting to the Contractor
the eligibility files, including new eligible, cancellations, rejections and
full files.

 
 
Page 243

--------------------------------------------------------------------------------

 
 
35.8
Contractor Objections to Payment

 
35.8.1
The Contractor shall present to ASES, in accordance with the provisions of the
Contract, any objections to payment of Claims Payment or the Administrative Fee
payment due or other amounts due by ASES to the Contractor under the Contract,
as the case may be.

 
35.8.2
Once ASES submits to the Contractor the payment file corresponding to the last
month of the Transition Period, the Contractor will have ninety (90) Calendar
Days from the date the Contractor receives the detailed payment file to
reconcile the Administrative Fee and submit the enrollment discrepancies and
corrections to ASES for processing.

 
35.9
Runoff Period

 
35.9.1
During the Runoff Period the Contractor shall:

 
 
35.9.1.1
Arrange for the continuation of care and access to Covered Services and Benefits
for those certain Enrollees specified, and under the circumstances described, in
Section 35.5.5.2 of this Contract; provided, that ASES shall be responsible for
the payment of such services in accordance with Article 21 of this Contract;

 
 
35.9.1.2
Pay Providers’ Claims for Covered Services furnished to Enrollees prior to and
during the Transition Period provided ASES has complied with its obligations
under this Contract including those set forth in Article 21 of this Contract;

 
 
35.9.1.3
Provide to ASES upon its reasonable request Transition Reports regarding the
operations of the Contractor with respect to the MiSalud Program during the
Runoff Period; and

 
 
35.9.1.4
Cooperate and meet with representatives of ASES at mutually agreed upon times to
review and facilitate the Contractor’s provision of its limited Administrative
Services described in this Section 35.9.1 of this Contract during the Runoff
Period.

 
35.9.2
During the Runoff Period ASES shall:

               
 
35.9.2.1
Make Claims Payments to the Contractor pursuant to Article 21 of this Contract
to enable the Contractor to pay Providers’ Claims for Covered Services furnished
to Enrollees prior to and during the Transition Period;

 
 
35.9.1.3
Provide to the Contractor upon its reasonable request such information,
including but not limited to information described in Article 4 of this
Contract, reasonably necessary for the Contractor to render its limited
Administrative Services as described in Section 35.9.1 of this Contract during
the Runoff Period; and

 
 
Page 244

--------------------------------------------------------------------------------

 
 
 
35.9.1.4
Cooperate and meet with representatives of the Contractor at mutually agreed
upon times to review and facilitate the Contractor’s provision of its limited
Administrative Services described in this Section 35.9.1 of this Contract during
the Runoff Period.

 
 
ARTICLE 36
INSURANCE

 
36.1
The Contractor shall, at a minimum, prior to the commencement of work, procure
the insurance policies identified below at the Contractor’s own cost and expense
and shall furnish ASES with proof of coverage at least in the amounts
indicated.  It shall be the responsibility of the Contractor to require any
Subcontractor to secure the same insurance coverage as prescribed herein for the
Contractor, and to obtain a certificate evidencing that such insurance is in
effect. In the event that any such insurance is proposed to be reduced,
terminated or cancelled for any reason, the Contractor shall provide to ASES at
least thirty (30) Calendar Days prior written notice.  Prior to the reduction,
expiration and/or cancellation of any insurance policy required hereunder, the
Contractor shall secure replacement coverage upon the same terms and provisions
to ensure no lapse in coverage, and shall furnish, at the request of ASES, a
certificate of insurance indicating the required coverage.  The provisions of
this Section shall survive the expiration or termination of this Contract for
any reason.  The Contractor shall maintain insurance coverage sufficient to
insure against claims arising at any time during the term of the Contract,
consisting of the following:

 
36.1.1
Workers’ Compensation Insurance, the policy(ies) to insure the statutory limits
established by law of the Government of Puerto Rico. The Workers’ Compensation
Policy must include Coverage B – Employer’s Liability Limits of:

 
 
36.1.1.1
Bodily injury by accident:  five hundred thousand dollars ($500,000) each
accident;

 
 
36.1.1.2
Bodily Injury by Disease: five hundred thousand dollars ($500,000) each
employee; and

 
 
36.1.1.3
One million dollars ($1,000,000) policy limits.

 
36.1.2
The Contractor shall require all Subcontractors performing work under this
Contract to obtain an insurance certificate showing proof of Worker’s
Compensation Coverage.

 
36.1.3
The Contractor shall have commercial general liability policy(ies) as follows:

 
 
36.1.3.1
Combined single limits of one million dollars ($1,000,000) per person and three
million dollars ($3,000,000) per occurrence;

 
 
36.1.3.2
On an “occurrence” basis; and

 
 
Page 245

--------------------------------------------------------------------------------

 
 
 
36.1.3.3
Liability for property damage in the amount of three million dollars
($3,000,000) including contents coverage for all records maintained pursuant to
this Contract.

 
 
ARTICLE 37
COMPLIANCE WITH ALL LAWS

 
37.1
Nondiscrimination

 
37.1.1
The Contractor shall comply with applicable federal and Puerto Rico laws, rules,
and regulations, and the Puerto Rico policy relative to nondiscrimination in
employment practices because of political affiliation, religion, race, color,
sex, physical handicap, age, or national origin.  Applicable federal
nondiscrimination law includes, but is not limited to, Title VI of the Civil
Rights Act of 1964, as amended; Title IX of the Education Amendments of 1972, as
amended; the Age Discrimination Act of 1975, as amended; Equal Employment
Opportunity and its implementing regulations (45 CFR 74 Appendix A (1),
Executive Order 11246 and 11375); the Rehabilitation Act of 1973; and the
Americans with Disabilities Act of 1993 and its implementing regulations
(including but not limited to 28 CFR § 35.101 et seq.). Nondiscrimination in
employment practices is applicable to employees for employment, promotions,
dismissal and other elements affecting employment.

 
37.1.2
The Contractor shall comply with all applicable provisions of the Puerto Rico
Patient’s Bill of Rights and its implementing regulation, which prohibit
discrimination against any patient.

 
37.2
Compliance with All Laws

 
37.2.1
Each Party agrees that it will comply fully with and abide by all federal and
Puerto Rico laws, rules, regulations, statutes, policies, or procedures that may
govern the Contract, including but not limited to those listed in Attachment 1,
to the extent applicable.

 
37.2.2
Subject to Sections 34.1.1.5, 34.1.3.4, 37.26 and 54.2 of this Contract, all
Puerto Rico and federal laws, rules, and regulations, consent decrees, court
orders, policy letters and normative letters, and policies and procedures,
including but not limited to those described in Attachment 1, are hereby
incorporated by reference into this Contract to the extent applicable.

 
37.2.3
To the extent that applicable laws, rules, regulations, statutes, policies, or
procedures require the Contractor to take action or inaction, any costs,
expenses, or fees associated with that action or inaction shall be borne and
paid by the Contractor solely.  Such compliance-associated costs include, but
are not limited to, attorneys’ fees, accounting fees, research costs, or
consultant costs, where these costs are related to, arise from, or are caused by
compliance with any and all laws.

 
37.2.4
The Contractor shall include notice of grantor agency requirements and
regulations pertaining to reporting and patient rights under any contracts
involving research, developmental, experimental or demonstration work with
respect to any discovery or invention which arises or is developed in the course
of or under such contract, and of grantor agency requirements and regulations
pertaining to copyrights and rights in data.

 
 
Page 246

--------------------------------------------------------------------------------

 
 
37.2.5
The Contractor certifies and warrants to ASES that at the time of execution of
this Contract: (i) it is a corporation duly authorized to conduct business in
Puerto Rico, and has filed all the required income tax returns for the preceding
five years; and (ii) it filed its report due with the Office of the Commissioner
of Insurance during the five (5) years preceding the Effective Date of this
Contract.

 
37.2.6
Notwithstanding any other provision of this Contract to the contrary, if, as a
result of (i) any change in or adoption of any Puerto Rico and/or federal laws,
rules, regulations, policies, or procedures, or the interpretation of such laws,
rules, regulations, policies, or procedures, including without limitation, those
from CMS or any change to the Medicaid State plan, (ii) any amendment of this
Contact pursuant to Section 54.2, (iii) any change required pursuant to Section
57.3 due to changes, clarifications, or supplementations as a result of CMS
requirements, or (iv) any change in an adoption of any MiSalud Policies and
Procedures, either Party is adversely affected by such change, it may so notify
the other Party.  The Parties shall use good faith efforts to promptly
renegotiate, in a term not to exceed thirty (30) Business Days, the
Administrative Fee and amend the Contract to reflect the additional cost and
expenses to the Contractor as a result of such change or amendment.  In the
event that the Parties cannot agree on the adjustment to the Administrative Fee,
the matter shall be resolved pursuant to the dispute resolution provisions set
forth in Article 49 of this Contract, subject to the Contractor’s rights under
Section 34.1.3.4 of this Contract and ASES’s rights under Section 34.1.1.5 of
this Contract.

 
 
ARTICLE 38
CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE

 
38.1
The duty to provide information about interests and conflicting relations is
continuous and extends throughout the Contract Term.

 
38.2
The Contractor covenants that it presently has no interest and shall not acquire
any interest, direct or indirect, that would conflict in any material manner or
degree with, or have a material adverse effect on the performance of its
services hereunder.  The Contractor further covenants that in the performance of
the Contract no person having any such interest shall be employed.  The
Contractor shall submit a conflict of interest form, attesting to these same
facts, by January 10 of each calendar year; and at any time, within fifteen (15)
Calendar Days of request by ASES.

 
38.3
It shall be the responsibility of the Contractor to maintain independence and to
establish necessary policies and procedures to assist the Contractor in
determining if the actual Contractors performing work under this Contract have
any impairment to their independence.

 
 
Page 247

--------------------------------------------------------------------------------

 
 
38.4
The Contractor further agrees to take all necessary actions to eliminate threats
to impartiality and independence, including but not limited to reassigning,
removing, or terminating Providers or Subcontractors.

 
38.5
ASES acknowledges that it has no objections to the Contractor during the Term of
this Contract acquiring and operating, through an affiliated HMO organized under
Chapter 19 of the Puerto Rico Insurance Code, health facilities that may provide
Covered Services to Enrollees in the MiSalud Program. Upon the request of the
Contractor, ASES shall request the opinion of the Puerto Rico Department of
Justice confirming that any such action by the Contractor and its affiliated HMO
would not adversely affect the Contractor’s ability to comply with applicable
Puerto Rico law.

 
38.6
ASES acknowledges that: (i) the Contractor has disclosed to ASES that the
Contractor holds a minority ownership interest in NeoDeck Holdings, Inc., a
software development company that offers a certified EHR system that meets the
specifications in Attachment 15 of this Contract; and (ii) Network Providers may
select the NeoDeck EHR system, from among other EHR Systems produced by other
software developers with which the Contractor has no affiliation, to meet their
obligations to implement and maintain an EHR system in accordance with the
specifications set forth in Attachment 15 of this Contract.  The Contractor
acknowledges that it will not require the use of NeoDeck Holdings, Inc.’s EHR
system to satisfy such Provider obligation.

 
 
ARTICLE 39
CHOICE OF LAW OR VENUE

 
39.1
This Contract shall be governed in all respects by the laws of Puerto Rico.  Any
lawsuit or other action brought against ASES or the Government of Puerto Rico
based upon or arising from this Contract shall be brought in a court or other
forum of competent jurisdiction in Puerto Rico.

 
 
ARTICLE 40
THIRD-PARTY BENEFICIARIES

 
40.1
Except as expressly provided herein, no term or provision hereof shall be
construed in any way to grant, convey or create any rights or interest to or in
any person or entity not a Party to this Contract, except with respect to
payments to Providers that have rendered Covered Services and Benefits to
Enrollees in the MiSalud Plan as set forth in this Contract.

 
 
ARTICLE 41
SURVIVABILITY

 
41.1
The representations and warranties made by the Parties in this Contract shall
survive the delivery or provision of all services hereunder.

 
 
ARTICLE 42
PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED

 
42.1
The Contractor certifies that it is not presently debarred, suspended, proposed
for debarment or declared ineligible for award of contracts by any federal or
Puerto Rico agency, as provided in Section 13.4 of this Contract.  In addition,
the Contractor certifies that, to the best of its knowledge based on its
compliance with the procedures established in Section 9.4.9 of this Contract, it
does not presently employ or subcontract with any person or entity that could be
excluded from participation in the Medicaid Program under 42 CFR 1001.1001
(exclusion of entities owned or controlled by a sanctioned person) or 1001.1051
(exclusion of individuals with ownership or control interest in sanctioned
entities).  Any violation of this Article shall be grounds for termination
pursuant to Article 34 of this Contract.

 
 
Page 248

--------------------------------------------------------------------------------

 
 
 
ARTICLE 43
WAIVER

 
43.1
The waiver by either Party of any breach of any provision contained in this
Contract by the other Party shall not be deemed to be a waiver of such provision
on any subsequent breach of the same or any other provision contained in this
Contract and shall not establish a course of performance between the Parties
contradictory to the terms hereof.

 
 
ARTICLE 44
FORCE MAJEURE

 
44.1
Neither Party to this Contract shall be responsible for delays or failures in
performance resulting from acts beyond the control of such Party. Such acts
shall include, but not be limited to, acts of God, strikes, riots, lockouts,
acts of war, epidemics, fire, earthquakes, or other disasters.

 
 
ARTICLE 45
BINDING

 
45.1
This Contract and all of its terms, conditions, requirements, and amendments
shall be binding on ASES and the Contractor and their respective successors and
permitted assigns.

 
 
ARTICLE 46
TIME IS OF THE ESSENCE

 
46.1
Time is of the essence in this Contract. Any reference to “Days” shall be deemed
Calendar Days unless otherwise specifically stated.

 
 
ARTICLE 47
AUTHORITY

 
47.1
ASES has full power and authority to enter into this Contract, and the person
signing on behalf of ASES has been properly authorized and empowered to enter
into this Contract on behalf of ASES and to bind ASES to the terms of this
Contract.  The Contractor has full power and authority to enter into this
Contract, and the person signing on behalf of the Contractor has been properly
authorized and empowered to enter into this Contract on behalf of the Contractor
and to bind the Contractor to the terms of this Contract.  Each Party further
acknowledges that it has had the opportunity to consult with and/or retain legal
counsel of its choice, read this Contract.  Each party acknowledges that it
understands this Contract and agrees to be bound by it.

 
 
Page 249

--------------------------------------------------------------------------------

 
 
 
ARTICLE 48
ETHICS IN PUBLIC CONTRACTING

 
48.1
The Contractor understands, states, and certifies that it made its Proposal
without collusion or fraud and that it did not offer or receive any kickbacks or
other inducements from any other contractor, supplier, manufacturer, or
Subcontractor in connection with its Proposal.

 
 
ARTICLE 49
DISPUTE RESOLUTION

 
49.1
Any dispute between the Parties arising out of, relating to, or in connection
with this Contract, including any question regarding its existence, validity or
termination or any question as to whether such dispute is subject to the
provisions contained in this Article 49, shall be resolved as set forth in this
Article 49.

 
49.2
Informal Dispute Resolution Procedures

 
 
The Parties agree that, at all times, they will attempt in good faith to resolve
all disputes that may arise under this Contract.  The Parties further agree
that, upon receipt of written notice of a dispute from a Party, the Parties
shall refer the dispute to the designated person of each Party.  The designated
persons shall negotiate in good faith to resolve the dispute, conferring as
often as they deem reasonably necessary, and shall gather and in good faith
furnish to each other the information pertinent to the dispute.  Statements made
by representatives of the Parties during the dispute resolution mechanisms set
forth in this Article 49 and documents specifically created for such dispute
resolution mechanisms shall be considered part of settlement negotiations and
shall not be admissible in evidence in any proceeding without the mutual written
consent of the Parties.

 
49.3
Arbitration.

 
49.3.1
If the procedures described in Sections 49.2 do not result in resolution of a
dispute arising under this Contract within thirty (30) Calendar Days after the
notice referring the dispute to the designated person of each Party as provided
in Section 49.2, the dispute shall be exclusively and finally settled by
arbitration in accordance with the Commercial Arbitration Rules for the AAA then
in effect (the “AAA Commercial Rules”).  Either Party may initiate the
arbitration, as provided in the AAA Commercial Rules.  The place of arbitration
shall be San Juan, Puerto Rico, unless the Parties otherwise agree.  Pursuant to
Section 39 of this Contract, the arbitration panel shall determine the rights
and obligations of the Parties in accordance with the substantive laws of Puerto
Rico and without regard to the conflict of laws principles thereof.   Except as
agreed by the Parties, the arbitration panel shall have no power to alter or
modify any terms or provisions of this Agreement or to render any award that, by
its terms or effects, would alter or modify any term or provision of this
Agreement.  The arbitration panel shall be composed of three arbitrators, one to
be selected by ASES, one to be selected by the Contractor and the third to be
selected by the two previously-selected arbitrators. If the two
previously-selected arbitrators cannot agree on the selection of the third
arbitrator, within thirty (30) Calendar Days from their appointment by the
Parties, either Party may file an action in the Puerto Rico Court of First
Instance in San Juan, Puerto Rico, and request that said Court appoint the third
arbitrator.  Once the arbitration panel has been composed, the arbitrators shall
act as neutrals and not as party arbitrators, and no Party shall engage in any
ex parte communication with any member of the arbitration panel. Each Party
shall bear equally the costs of the arbitration panel and attorneys’ fees as
determined by the arbitration panel.  The award shall include interest from the
date of any breach or violation of this Agreement or the incurring of any
obligation as determined in the arbitration award until paid in full.  The award
shall be in writing and state the reasons upon which it is based.  The award
shall be final and binding on the Parties.  Judgment on the award may be entered
by any court of competent jurisdiction.

 
 
Page 250

--------------------------------------------------------------------------------

 
 
49.3.2
Disputes Regarding Arbitration Any dispute between the Parties as to whether a
dispute shall be submitted to arbitration under Sections 49.2 shall be resolved
by initiation of an action in the Commonwealth Court of First Instance, San Juan
Part (the “Commonwealth Court”).

 
49.4
Court Action Each Party to this Contract agrees that it may not initiate a civil
action in Commonwealth Court other than provisional remedies sought on an
expedited basis.

 
 
ARTICLE 50
SECTION TITLES NOT CONTROLLING

 
50.1
The Section and Article titles used in this Contract are for reference purposes
only and shall not be deemed a part of this Contract.

 
 
ARTICLE 51
HOLD HARMLESS

 
51.1
The Contractor shall indemnify and hold ASES, and its officers and directors
harmless from and against all losses, damages, claims, demands, fines, costs,
penalties, liabilities and expenses of every kind, including but not limited to
reasonable attorneys’ fees (collectively, “Losses”) to which they may be
subjected based on or arising from (i) the acts or omissions of the Contractor,
or its employees and permitted assigns in the conduct, performance, or execution
of any obligation of the Contractor under this Contract; or (ii) any breach by
the Contractor of any of its representations or warranties contained in this
Contract.  The Parties acknowledge that the Contractor shall not be liable for
any such Losses to the extent that such Losses are caused by or arise from the
negligence or willful misconduct of ASES.

 
51.2
ASES shall indemnify and hold the Contractor, Triple-C, Inc., and their
respective officers and directors harmless from and against all Losses to which
they may be subjected: (i) based on or arising from the acts or omissions of the
ASES or its employees, and permitted assigns in the conduct, performance, or
execution of any obligation of ASES under this Contract; (ii) based on or
arising from any breach by ASES of any of its representations or warranties
contained in this Contract; (iii) by any FQHC with respect to any dispute
regarding payment for any FQHC Service provided outside the scope of this
Contract; or (iv) by any Provider, PMG or Enrollee on account of the conduct,
performance, execution, decisions, and representations of MCS during its tenure
and administration of the MiSalud Program in the Service Regions.  ASES further
agrees that the Contractor shall not be liable for the financial condition of
any PMG or Provider who served an Enrollee in the Service Regions during such
tenure and administration or for monies owed or that may be owed by MCS to such
PMG or Provider.  The Parties acknowledge that ASES shall not be liable for any
such Losses to the extent that such Losses are caused by or arise from the
negligence or willful misconduct of the Contractor.

 
 
Page 251

--------------------------------------------------------------------------------

 
 
 
ARTICLE 52
COOPERATION WITH AUDITS

 
52.1
The Contractor agrees to assist and cooperate with ASES in any and all matters
and activities related to or arising out of any audit or review, whether federal
or internal in nature.

 
52.2
The Parties also agree that each Party shall be solely responsible for any costs
it incurs for any audit related inquiries or matters.  Moreover, neither party
may charge or collect any fees or compensation from the other party for any
matter, activity, or inquiry related to, arising out of, or based on an audit or
review.

 
 
ARTICLE 53
OWNERSHIP AND FINANCIAL DISCLOSURE

 
53.1
The Contractor shall disclose financial statements for each person or
corporation with a direct ownership or control interest of five percent (5%) or
more in the Contractor’s entity.

 
 
ARTICLE 54
AMENDMENT IN WRITING

 
54.1
No amendment, waiver, termination or discharge of this Contract, or any of the
terms or provisions hereof, shall be binding upon either party unless confirmed
in writing.  Additionally, CMS approval shall be required before any such
amendment is effective.  Any agreement of the Parties to amend, modify,
eliminate, or otherwise change any part of this Contract shall not affect any
other part of this Contract, and the remainder of this Contract shall continue
to be of full force and effect as set out herein.

 
54.2
ASES reserves the authority to seek an amendment of this Contract at any time if
such amendment is necessary in order for the terms of this Contract to comply
with federal law or a CMS requirement, and the Contractor shall consent to any
such amendment, subject to its renegotiation rights under Section 37.2.6 of this
Contract and its termination rights under Section 34.1.3.4 of this Contract.

 
 
ARTICLE 55
CONTRACT ASSIGNMENT

 
55.1
Contractor shall not assign this Contract, in whole or in part, without the
prior written consent of ASES, and any attempted assignment not in accordance
herewith shall be null and void and of no force or effect. Notwithstanding the
foregoing, the Contractor shall have a right to delegate any obligation arising
hereunder or to assign this Contract to Triple-C, Inc., its corporate affiliate,
upon prior written notice to ASES.

 
 
Page 252

--------------------------------------------------------------------------------

 
 
 
ARTICLE 56
SEVERABILITY

 
56.1
Any section, subsection, paragraph, term, condition, provision, or other part of
this Contract that is judged, held, found or declared to be voidable, void,
invalid, illegal or otherwise not fully enforceable shall not affect any other
part of this Contract, and the remainder of this Contract shall continue to be
of full force and effect as set out herein.

 
 
ARTICLE 57
ENTIRE AGREEMENT

 
57.1
This Contract constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior negotiations,
representations or contracts. No written or oral agreements, representatives,
statements, negotiations, understandings, or discussions that are not set out,
referenced, or specifically incorporated in this Contract shall in any way be
binding or of effect between the parties.

 
57.2
All applicable laws as in effect on the Effective Date of the Contract are
incorporated by reference into this Contract, as provided in Article 37.

 
57.3
Subject to Section 37.2.6 of this Contract, the Contractor acknowledges that it
may be necessary or convenient during the Term of this Contract to clarify or
supplement certain terms and conditions of this Contract to conform it to or
otherwise to incorporate CMS requirements.  In any of these events, the
Contractor agrees that ASES shall have the right to issue from time to time
normative letters which shall be then incorporated into the Contract.  Such
normative letters are advisory in nature, and shall not, absent an amendment to
the Contract, change the Contractor’s obligations under this Contract.

 
ARTICLE 58
NOTICES

 
58.1
All notices, consents, approvals and requests required or permitted shall be
given in writing and shall be effective for all purposes if hand delivered or
sent by (a) personal delivery, (b) expedited prepaid delivery service, either
commercial or United States Postal Service, with proof of attempted delivery, or
(c) telecopier or (d) electronic mail (in each case of (c) and (d), with answer
back acknowledged, addressed as follows:

 
58.1.1
If to ASES at:

 
 
Mailing Address:
Physical Address:




 
Administración de Seguros de Salud
Urb. Caribe 1552

 
P.O. Box 195661
Ave. Ponce de León, Sec. El Cinco

 
San Juan, PR 00919-5661
San Juan, PR 00926-2706

 
Attention: Executive Director
 
 
Page 253

--------------------------------------------------------------------------------

 
 
58.1.2
If to Contractor at:

 
 
Mailing Address:
Physical Address:



 
Triple-S Salud, Inc.
Triple-S Salud, Inc.

 
P.O. Box 363628
1441 Ave. Roosevelt, 6th Floor

 
San Juan, PR  00936-3628
San Juan, PR  00920

 
Attention:  President
 
58.1.3
All notices, elections, requests and demands under this Contract shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) two (2) Business Days after being
deposited with a nationally recognized overnight courier service as required
above, (iii) three (3) Business Days after being deposited in the United States
mail as required above or (iv) on the day sent if sent by facsimile with voice
confirmation on or before 4:00 p.m. Puerto Rico time on any Business Day or on
the next Business Day if so delivered after 4:00 p.m. Puerto Rico time or on any
day other than a Business Day.  Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given as
herein required shall be deemed to be receipt of the notice, election, request,
or demand sent.

 
ARTICLE 59
OFFICE OF THE COMPTROLLER

 
59.1
ASES will file this Contract before the Office of the Comptroller of Puerto Rico
within fifteen (15) days from its execution.

 
 
(Signatures on following page)


 
Page 254

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE
 
IN WITNESS WHEREOF, the parties state and affirm that they are duly authorized
to bind the respected entities designated below as of the ____ day of October,
2011 (the “Execution Date”).




ADMINISTRACIÓN DE SEGUROS DE SALUD DE PUERTO RICO (ASES)
 

      Frank Diaz Gines   Date Executive Director           TRIPLE-S SALUD, INC.
                Socorro Rivas Rodríguez     Date President and Chief Executive
Officer    

 
 
Page 255

--------------------------------------------------------------------------------

 
 
Puerto Rico MiSalud Model TPA Contract
Index of Attachments
 
Attachment
Attachment #
Applicable Federal and Puerto Rico Laws
1
Map of Geographical Service Regions, including PBM Map (updated to include TSS)
2
ASES Universal Beneficiary Guidelines (as of November 1, 2011)
3
List of CPTET Centers and community board organizations  (as of August, 2010)
4
Master Formulary (as of May 26, 2011 for Physical Health, and March 24 for
Mental Health). 
Includes the following documents:
 
●  “Lista de Medicamentos Especializados (contratados)- Salud Física 2011-2012”
  ●  Normative Letter 11-0119   ●  “Lista de Medicamentos Preferidos – Salud
Física 2011-2012”    
o 
Dental 5   o  Emergencia     o  Nefrología     o  Ob-Gyn     o  Oncología     o 
VIH-SIDA & Hepatitis  
Retail Pharmacy Reimbursement Levels
6
Uniform Guide for Special Coverage (as of July, 2009)
7
Enrollee Co-Payment Chart effective on November 1, 2011
8
Information System Process and Data Exchange Layout, including:
 
●  Enrollment Manual (as of August 2010)     o  Addendum b – Enroll Relationship
Requirements (Enrollment Record Layout)     o  Addendum c – Error Code Table
(Subscription File Error Description)     o  Addendum d – Carrier Eligibility
File Layout (Family Record, Member Record)     o  Addendum e – Flow Diagram   ● 
ASES 820 Mapping 9  ●  ASES Query Process     o  Eligibility File Layout (as of
August 1, 2008)     o  Query Response File Layout, with Query Response Flow (as
of October 2008)   ●  Current Layout for Claims & Encounter (as of September 14,
2005)     o  Appendix I – Municipality Code     o  Appendix II – Dental Code    
o  Appendix III – “Codificación de Proveedores”     o  Appendix IV – Service
Type     o  Appendix V – Place of Service   ●  Carrier to ASES Data Submissions:
Version 1.7C (File layouts as of May 10, 2011)  
Projected Medical Cost by Region: November 1st, 2011 through June 30th, 2012
10
Calculation of threshold Per Member Per Month
10A
Administrative Fees (Per Member Per Month)
11
Deliverables (as of October 7, 2011)
12
Normative Letters:
 
 ●  ASES Normative Letter 10-10-06  “Servicios Médicos Contratados para el Año
2011”    ●  Amendment to ASES Normative Letter 10-10-06 (issued October 2, 2011)
   ●  ASES Normative Letter 04-0130 (issued February 13, 2004) 13  ●  PROCI
Normative Letter CA-I-2-1232-91 (issued February 21, 1991)    ●  Special Needs
Children Diagnostic Codes (issued December 23, 2008)    ●  Policy Letter on Dual
Elegibles – [see section 5.2.7]  
Program Integrity Guidelines (2011-2013)
14
Electronic Health Record Specifications
15
Distribution of Risk for Covered Risks
16
List of Subcontractors
17

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT #1
 
 
 

--------------------------------------------------------------------------------

 
 
Puerto Rico MiSalud Model TPA Contract
 
Relevant Puerto Rico and Federal Laws and Regulations
(Attachment 1)
 
Applicable Puerto Rico laws and regulations:
 
•
Act 72 of September 7, 1993, as amended (Puerto Rico Health Insurance
AdministrationLaw)

•
Puerto Rico Insurance Code and its applicable regulations.

•
Act 81 of May 14, 1912 (Organic Law of the Puerto Rico Health Department)

•
Act 194 of August 25, 2000, as amended (the Puerto Rico Patient's Bill of Rights
Act)

•
Act 408 of October 2, 2000, as amended (Puerto Rico Mental Health Code)

•
Reorganization Plan of Advocates Offices, Number 1 from 2010 (Office of Health
Advocate)

•
Act 247 of September 3, 2004, as amended (Puerto Rico Pharmacy Law)

•
Act 139 of August 1, 2008, as amended, known as (Law of the Medical Licensing
and Discipline Board)

•
Act 109 of June 28, 1974, as amended (Law of the Puerto Rico Public Service
Commission)

•
Act 225 of July 23, 1974, as amended (Law of Ambulance Services)

•
The  Public  Service  Commission's  regulations
for  ambulance  services  in  Puerto  Rico, Regulation Num. 6737 of December 1,
2003.

•
Act 86 of August 16, 1997 (Law of Residents of Culebra and Vieques)

•
Act 27 of   August 12, 1999 (Law of the Implementation of the Public Policy on
Suicide Prevention)

•
Act 243 of November 10, 2006, known as (Law to Establish the Public Policy
Concerning the Use of the Social Security Number for Identification and the
Protection of Its Confidentiality)

•
Act 84 of June 18, .  2002 (Code of Ethics for Contractors, Suppliers and
Applicants for Economic Incentives from the Executive Agencies of the
Commonwealth)

•
Act 12 of July 24, 1985, as amended (Government Ethics Law)

•
Act 458 of December 29, 2000, as amended, (Law to Prohibit the Adjudication of
Auctions to convicts of Fraud, Embezzlement or Illegal Misappropriation of
Public Funds)

•
Act 70 of August 12, 1988, as amended (Puerto Rico Uniform Administrative
Proceedings Law)

 
Applicable federal laws and regulations:
 
•
Puerto Rico Health Department's State Plans (Medicaid State Plan and CHIP State
Plan)

•
Title XIX of the Medical Assistance Program (Grants to States for Medical
Assistance Programs)

•
Title XXI of the Social Security Act, governing the Children's Health Insurance
Program (CHIP)

•
Federal Rules and Regulations as established by the Center for Medicare
& Medicaid Services ("CMS") contained in 42 CFR Subchapters C (Medical
Assistance Programs) and D (Children's Health Insurance Programs), including,
but not limited to: 42 CFR 422.208 and 210 (physician incentive plans); 422.560-
422.626; 42 CFR 438 (managed care) including subsections 56, 60, 66, 206(b),
214, 242; 42 CFR 431 (fair hearings and appeals); 42 CFR 455 (fraud and abuse
reporting); 42 CFR 447 (timely claims payment); 45 CFR 74.53 (retention
requirements for records); 42 CFR 433 Subpart D, 42 CFR 447.20 and 42 CFR 434
(third party liability); 42 CFR 435.911 and 435.914; 42 CFR 431.52-53 (ambulance
services); 42 CFR 405.2402; 42 CFR Part 455.104; 42 CFR Part 455.106; 42 CFR
447.20 and 42 CFR 434.6(a)(9); and each regulation cited in the CMS Checklist
for Managed Care Contract Approval

 
 
 

--------------------------------------------------------------------------------

 
 
•
Federal rules and regulations as established by the United States Department of
Labor in Title XXIX of the Code ofFederal Regulations as applicable

•
Davis-Bacon Act, 40 U.S.C. 276a, et seq.

•
Social Security Act Titles VI and VII

•
Copeland Anti-Kickback Act, 40 U.S.C 276c

•
Fair Labor Standards Act of 1938, 29 U.S.C 201 et seq.

•
Clean Air Act, 42 U.S.C. 7401 et seq.

•
Federal Water Pollution Control Act as Amended, 33 U.S.C. 1251 et seq.

•
Federal Rehabilitation Act of 1973

•
Byrd Anti-Lobbying Amendment, 31 U.S.C 1352

•
The Clinical Laboratory Improvement Amendments of 1988

•
The Health Insurance Portability and Accountability Act of 1996 (HIPAA)

•
Omnibus Budget Reconciliation Act of 1981, P.L. 97-38

•
Debarment and Supsension, 45 CFR 74 Appendix A (8) and Executive Orders 12549
and 12689

•
Americans with Disabilities Act, 42 USC 12101 et seq.

•
Medicare Modernization Act of 2003, Pub. L. No. 108-173

•
Mental Health Parity and Addiction Equity Act of2008, Pub. L. No. 110-343

•
Children Health Insurance Program Reauthorization Act of 2009, Pub. L. No. 111-3

•
American Recovery and Reinvestment Act of2009, Pub. L. No. 111-5

•
Patient Protection and Affordable Care Act of2010, Pub. L. No. 111-148

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT #2
 
 
 

--------------------------------------------------------------------------------

 
[image4.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Image 2 [image2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT #3
 
 
 

--------------------------------------------------------------------------------

 
 
[image.jpg]
 
 
 

--------------------------------------------------------------------------------

 


November 1, 2011
 
Dear enrollee:


Greetings and welcome to Mi Salud, the Health Plan of the Government of Puerto
Rico!


The Health Insurance Administration (ASES, by its Spanish acronym) has developed
this Uniform Guide for the Enrollees to keep them informed on the use of the
benefits provided by Mi Salud. In this way enrollees have available the
information they need to satisfy their information needs, regardless of the
company that provides the services.


MI Salud offers the broadest benefit coverage through a Coordinates Care
model.  Under the new Mi Salud model you will be able to  move freely within the
Preferred Network  and visit your specialists, sub-specialists, laboratories,
x-rays and other health provider without the need or referrals and without
copays. Your Primary Care Group and your Insurer will inform you the providers
that compose the Preferred Network.


You will always have to choose a Primary Care Group and your primary care
physician., who will keep a complete clinical record on your health conditions,
alergies and medications, among others. In this way we can assure that all the
services offered comply with the strictest quality and cost–effectivity
standards required by health industry federal and state regulations.


You must remember to keep your address and personal information updated by
contacting with the Medicaid Program Office in which you submitted your Plan
eligibility application. Besides, you must attend your re-certification
appointments, so you don ot lose this benefit that is so necessary for your
health.


Visit your primary care provider, for the doctor to order the necessary tests to
keep your cholesterol, sugar, and blood pressure and be able to detect early
diseases such as cardiovascular dieases, diabetes and cancer, among others.


We invite you to make good use of this benefit offered by the Government of
Puerto Rico, whose aim is to safeguard your health.
 
[image1.jpg]
 
 
2

--------------------------------------------------------------------------------

 
 
Table of Contents
 

 
TELEPHONES
7
 
LANGUAGE
8
 
DEFINITIONS
8
 
HIPAA
12
 
IIMPORTANT INFORMATION ON YOUR HEALTH PLAN
13
 
MI Salud
13
 
WHO ARE ELEIGIBLE TO ENEJOY THE BENEFITS AND SERVICES OF MI SALUD?
13
 
AUTO-ENROLLMEN
15
 
AUTO-ASSIGNMENT
15
 
KNOW YOUR ID CARD FOR THE HEALTH PLAN OF THE GOVERNMENT OF PUERTO RICO
15
 
Can I change the Primary Medical Group or the Primary Care Physician?
16
 
Choosing the Primary Medical Group andthe Primary Care Physician
18
 
ELEGIBILITY RECERTIFICATION
18
 
PUBLIC EMPLOYEE
19
 
What can I do if they cancel my eligibility to the Plan?
20
 
How can I enroll in another plan of the plans contracted for public employees?
20
 
Can the members of the Police Department enroll in Mi Salud
20
 
WHAT IS COORDINATED CARE?
21
 
YOUR PRIMARY MEDICAL GROUP AND YOUR PRIMARY CARE PHYSICIAN
21
 
What is a Primary Medical Group?
21
 
What is a Preferred Provider Network
21
 
HOW TO FIND INFORMATION OF PARTICIPATING PROVIDERS
22
 
THESEARE YOUR RIGHTS
23
 
THESE ARE YOUR RESPONSIBILITIES
24
 
EMERGENCIES & URGENCIES
25
 
How do I know it is an emergency?
28
 
How can I receive emergency services
28
 
What is an urgency?
28
 
How can I receive urgency services?
29
 
How can I receive services from my Primary Care Physician or my Primary Medical
Group and the Preferred Network of Providers outside their business hours
29
 
WHAT IS AN ADVANCE DIRECTIVE
26
 
COMPLAINTS AND APPEALS
28
 
What is an appeall?
28
 
How can I file a complaint?
28
 
What is a notification of action?
29

 
 
3

--------------------------------------------------------------------------------

 
 

 
What can I do if I don’t agree with the notification of action?
31
 
What is an appeal?
31
 
Who will evaluate my appeal?
31
 
How long will they take to answer my appeal?
32
 
TIME TO SOLVE REQUESTS, COMPLAINTS AND APPEALS
29
 
DENTAL SERVICES
30
 
MENTAL HEALTH SERVICES
30
 
How can I receive services for substance abuse and alcoholism?
33
 
PREVENTIVE SERVICESS
36
 
What are preventive services?
31
 
HIV-AIDS
35
 
HEPATITIS-C
36
 
THIS is YOUR BENEFITS COVERAGE
40
 
Preventive Services
36
 
Dental Services
36
 
Diagnostic testing services
39
 
Ambulatory Rehabilitation Services
39
 
Medical-surgical services
39
 
Ambulance services
40
 
Maternity and Prenatal Services
40
 
Emergency Room Services
41
 
Hospitalization
41
 
Mental Health Services
42
 
Mental Health Hospitalization Services
42
 
Pharmacy Services
43
 
Services Excluded from the Basic Coverage
43
 
Special Coverage Services
45
 
Services Excluded from theSpecial Coverage
48
 
Medicare Coverage Services
49
 
Disease Management Program
49
 
Case Management Program
49
 
Special Conditions Registry
49
 
THESE ARE YOUR COPAYMENTS AND COINSURANCES
52
 
HEALTH REGIONS MAP
53



 
4

--------------------------------------------------------------------------------

 


TELÉFONOS
 

[logo.jpg] TELE MI SALUD         Metro area    787-775-1352     Toll-free  
1-800-981-1352     TTY   1-855-295-4040          
[image5.jpg]
 
MENTAL HEALTH                 Toll-free 1-888-695-5416     TTY   787-641-0785  
        [image6.jpg] Patients Advocate Office        
Toll-free
1-800-981-0031     Metro Area   787-977-1100           [image7.jpg] Puerto Rico
Health Insurance Administration      Toll-free 1-800-981-2737

 
 
5

--------------------------------------------------------------------------------

 
 
LANGUAGE
 
This Guide is provided in Spanish and English for your benefit. If any member of
your family is enrolled in Mi Salud and the person has problems to read or has a
disability such as blindness and needs special services to be able to receive
the information provided in this Guide, the person may request help to the
Insurer. The Insurer must have different formats for the information to make
them available to the enrollees.
 
If the information provided in this guide is confusing or if you need to clarify
any questions, you may contact your Insurer for assistance. Information is a
vital component of the commitment of Mi Salud with you, our enrollees. You may
contact your insurer at the telephones numbers found on the back of your Mi
Salud ID card.
 
DEFINITIONS
 
Abuse: An action carried out by a provider or health professional, a private or
public institution or any other person that intentionally causes and injury or
submits the person to unreasonable confinement, intimidation or punishment that
may result in physical or mental harm to a patient.
 
Access to services: The guarantee that the enrollee will be able to receive all
the medically necessary services included in the Mi Salud coverage without any
impediment.
 
Enrollee: A person who after being certified as eligible under the Medicaid
Program has completed the enrollment process with the Insurer and for whom they
have issued the ID card that identifies the person as a Mi Salud enrollee.
 
Insurer: An entity duly authorized by the Insurance Commissioner to do business
in Puerto Rico with a contract with PRHIA to offer services and benefits to the
population insured under Mi Salud.
 
Authorization:  A written document through which  a person freely and
voluntarily authorizes  another person or provider to represent, him, apply, use
and disclose your health information for medical or treatment purposes or to
initiate an action such as a grievance. It may also be used to annul a previous
authorization.
 
 Medicare Beneficiary: Persons aged 65 or more, who are disabled or have renal
disease, who have Medicare Parts A coverage for hospital services or Parts A and
B for hospital, ambulatory and medical services.
 
CHIP:  Children Health Insurance Program, a federal program that provides
medical Service coverage to low-income children under age 18 through health
plans qualified to offer coverage under this program.
 
 
6

--------------------------------------------------------------------------------

 
 
Elective surgery: A medically necessary surgical procedure carried out at a time
convenient for the patient and the surgeon because it is performed to correct a
condition that is not life-threatening,
 
Coinsurance: A percentage of the cost of a health service which the enrollee
must pay after receiving the service.
 
Copayment: An established fixed amount that is the enrollee’s contribution to
the expense for a medical Service he receives.
 
Confidentiality of information: The right of an individual to have his personal
or health information kept private, which will not be disclosed to any person or
entity without the person’s consent.
 
Consultation: An opinion health professional requests to another health
professional on a matter related to the health condition of a patient
 
Coordination of benefits: The order in which health services are paid when the
person has more than one medical plan. One of the plans is considered the
primary plan and the other the secondary plan or secondary payer.
 
Service Coverage: All the services offered to Mi Salud enrollees under the
Basic, Special, Mental, Dental and Pharmacy Coverages.
 
Coordinated Care: Is the service provided to enrollees by doctors who are part
of the preferred network of providers Primary Medical Group. The Primary Care
physician is the leading provider of services for he is responsible to
periodically evaluate their health and coordinate all medical services they
need.


Deductible: A fixed amount pre-determined by the Insurer, which the enrollee
must pay when he receives, health services.


Advance Directives:  Written or verbal instructions, such as wills or powers-of
attorney related to decisions about services and health care expressed by the
person in advance in case an event occurs and he may be unable to make such
decisions.
 
Disclosure: The transfer, access or release of information to a person or entity
outside the entity holding the information.
 
ELA Puro: An option available to public employees so they can maintain medical
coverage when they lose eligibility in the Medicaid Program and the enrollment
for other health plans contracted under Law 95 has ended. This coverage is the
same as the coverage of Mi Salud.
 
Medical emergency: a medical condition that manifests itself by acute symptoms
of sufficient severity (including severe pain) that a prudent layperson who has
average knowledge of medicine and health would reasonably expect the absence of
immediate medical attention to result in placing a person’s health in serious
jeopardy, serious impairment of bodily functions or serious dysfunction of any
bodily organ or part. In case of a pregnant woman that has contractions it may
be that there is not enough time to transfer her to any facility before delivery
or, that transferring her to a facility, may seriously jeopardize her health or
the health of the unborn child.
 
 
7

--------------------------------------------------------------------------------

 
 
Medical record:   Detailed collection of data and information on the treatment
and care the patient receives from a health professional.
 
Primary Care Group: Health Professionals grouped to contract with the insurer to
provide health services under a coordinated care model.
 
Semi-private room: Hospital room with two beds.
 
HIPAA (Health Insurance Portability and Accountability ACT): The law that
includes regulations for establishing safe electronic health registers that will
protect the privacy of a person’s medical information and prevent the misuse of
this information. It is also called the Health Insurance Portability and
Accountability Act and the Kassebaum Kenney Act.
 
Hospital: A facility that provides medical-surgical services to hospitalized
patients.
 
Fair cause:  It refers to situations that allow enrollees to change his PCP or
Primary Care Group. These are: 1) The enrollee moved outside the Region, 2) For
reasons of moral or religious nature, the supplier does not perform the services
the insured needs, 3) The insured need services that can be provided at the same
time and not all services are available; failure to receive all the services as
ordered may expose the insured to unnecessary risk, 4) Other acceptable reasons
include, but are not limited to, poor quality of care, lack of access to
services covered or lack of providers with experience to provide the health care
the enrollee needs. ASES will determine if the reason constitutes a fair cause.
 
Medicaid: Program that provides health insurance for people with low or no
income and limited resources, according to federal regulations


Specialist: A health professional licensed to practice medicine and surgery in
Puerto Rico that provides specialized medical and complementary services to the
primary physicians. This category includes: cardiologists, endocrinologists,
neurologists, surgeons, radiologists, psychiatrists, ophthalmologists,
nephrologists, urologists, physiatrists, orthopedists, and other physicians not
included in the definition of PCP.


Primary Care Physician: A health professional licensed to practice medicine and
surgery in Puerto Rico that provides specialized and complementary medical
services to the services provided by primary care physicians. Physicians in this
category include: cardiologists, endocrinologists, neurologists, surgeons,
radiologists, psychiatrists, ophthalmologists, nephrologists, urologists,
physiatrists, orthopedists, and other physicians not included in the definition
of PCP.


Patient: Person receiving treatment for his mental and physical health.


Preauthorization: Permission the Insurer grants in writing to the insured, at
the request of the PCP, specialist or sub-specialist, to obtain a specialized
service.
 
 
8

--------------------------------------------------------------------------------

 
 
Complaint: informal claim on the quality of care, customer service or treatment
received by suppliers, personnel of the Insurer, Primary Care Group or ASES. It
does not include disputes involving medical services, coverage or payment for
services.


Grievance: formal claim made by the insured in writing, by telephone or by
visiting the Insurer, the Patients Advocate Office or ASES, requesting a
solution be granted when a service has been denied or allowed on a limited basis
a service; reduction , suspension or termination of a previously authorized
service; total or partial denial of payment for a service; not having received
services in a timely manner; when the insurer has not acted on a situation
according to the established terms, refusal of the Insurer let the insured
exercise his right to receive services outside the network
 
Prescription: original written order issued by a duly licensed health
professional, ordering the dispensing of a product, drug or formula


Preferred Provider Network: Health Professionals duly licensed to practice
medicine in Puerto Rico contracted by the Insurer for the enrollee to use as the
first option. Enrollees can access these providers without referral or
co-payments if they belong to the insured's Primary Care Group.


Referral: Written authorization a PCP issues to an enrollee to receive services
from a specialist, sub-specialist or facility outside the preferred network of
the Primary Care Group.
Administrative Referral: Written authorization issued by the insurer for the
enrollee to receive the required service, if medically necessary
 
Special Coverage Registry: A form the Insurer fills out at the request of the
PCP when the insured is diagnosed with one or more of the conditions that are
part of the Special Coverage, for the patient to receive treatment and services
directly from specialists or sub-specialists without the need of a referral.


Second Medical Opinion: additional consultation the enrollee makes to another
physician with the same medical specialty to receive or confirm that the
initially recommended medical procedure is the treatment indicated for his
condition.


Ancillary Services: All those supplementary services provided to the patient to
assist in the diagnosis and treatment of illness or injury. Examples of these
services include laboratory, radiology, therapies, etc.


Covered Services: Those services and benefits included in Mi Salud coverage
Subscription Application: Form to be completed by the participant eligible to
become an enrollee of Mi Salud and be able to receive medically necessary
services Subscription Application: Form to be completed by the participant
eligible to become an enrollee of Mi Salud and be able to receive medically
necessary services.


Identification Card: A card the Insurer delivers to the enrollee once he
completes the subscription process, which identifies the enrollee by name and
contract number, and includes information on coverages, copayments and
telephones to receive information on customer service and health advice.
 
 
9

--------------------------------------------------------------------------------

 
 
Treatment: To provide, coordinate or manage health care and related services
offered by health care providers.


Guardian: Person with authority to take care of a minor or adult, who for some
reason has no civil capacity to handle his situation.


Urgency: A medical condition that poses no risk of imminent death that can be
treated in the doctor's office or in the facilities with extended hours and not
in emergency rooms. An urgency can become an emergency if not properly dealt
with at the right time.


HIPAA


The Health Insurance Administration (ASES) and the Insurance Companies are
committed to maintain the confidentiality of your information. We may use and
share information related to your treatment, payment for medical services  and
everything related to health care within the strictest standards of
confidentiality. With your written authorization we may provide your information
to others for any purpose

If you are interested in more information about the privacy practices or have
questions or concerns, contact the Insurer of the Region to which you belong.
 
IMPORTANT:
As a member of MI Salud Plan, you authorize the Federal Government, ASES, and
the Patients Advocate Office, the Insurers or their representatives, to see your
medical records to assess the quality, convenience, cost and promptness of
services rendered to you.

 
IMPORTANT INFORMATION ON YOUR HEALTH PLAN
 
MI Salud


Now, the new Mi Salud Health Plan of Government of Puerto Rico offers more
services and benefits. It also offers a Preferred Provider Network within the
Primary Medical Group of your choice, which you can visit freely without the
need for referrals or paying copayments.


Under Mi Salud you will not require the countersignature of the Primary Care
Physician on the prescriptions ordered by specialists or sub-specialists within
the Preferred Provider Network of your Primary Care Group. You can freely choose
dentists and pharmacies of your choice, among those contracted by Mi Salud.


In addition, you can receive mental health services within the same facility of
Primary Care Group. Mi Salud offers physical and mental health integrated
services,  so you can receive these services in one place.
 
 
10

--------------------------------------------------------------------------------

 
 
Who are eligible to enjoy the services and benefits of mi salud?


The persons eligible under Law 72 of September 7, 1993, are:


·
American citizens.

·
Persons with low or no income

·
Population of Federal Medicaid Program: persons over age 65, persons that are
blind or disabled and  pregnant women

·
Children under the CHIP Program.

·
Government employees, retirees and their dependents whose payroll is processed
by the Treasury Department.

·
Members of the Police Department of Puerto Rico, their widows, widowers and
children that survive them.

·
Veterans.

·
Children under State custody through the Family and Children Administration
(ADFAN, for its acronym in Spanish)

·
Survivors of domestic violence through the Women’s Advocate Office.



The Medicaid program will determine whether you are eligible for Mi Salud Plan
of the Government of Puerto Rico. Once you are certified eligible for Medicaid,
they will give you form MA-10 entitled "Notice of Action Taken on Application
and/or Re-Assessment" which indicates that you have been certified eligible. The
date to determine how long the person is insured is indicated in the section
entitled "Certification Date" of the MA-10. They will also give the welcome
letter to Mi Salud Plan, from the Insurer in your region.


You will receive your card by mail within 5 to 7 days after being certified
eligible for Medicaid. If you do not receive the card that period and you need
medical services, you can show the welcome letter and the MA-10 form to the
contracted service provider with a contract with Mi Salud Plan to show that your
name is on the MA-10, that it is signed and you are authorized to receiving
services. The welcome letter allows you to access medical services during a
period of 30 days. After the 30-day period the letter will not be valid to
receive medical services. You may only receive services if you show your Mi
Salud Plan card.


 
11

--------------------------------------------------------------------------------

 
 
AUTO-ENROLLMENT
 
As of July 1, 2011, every new beneficiary, who is eligible to Mi Salud Plan of
the Government of Puerto Rico, will be automatically enrolled and insured. This
means you no longer have to visit the Insurer to select your Primary Care Group
or your primary physician.
 
AUTO-ASSIGNMENT
 
The Insurer will send you the cards and information regarding your Primary
Medical Group and the Primary Physician the Insured assigned so you can access
medical services immediately. You must receive your ID card by mail with 5 to
7  days from the date you were certified as eligible. If you do not receive your
card within this period, you must contact ASES Customer Service at
1-800-091-2737, where they will inform you if your case is already registered in
the system and the location of your Insurer Service Office and their telephone
number, so you can go there to get your card. If you do not agree with Medical
Group or the Primary Care Physician, you have the right to request a change
within 90 days from the date you received your plan ID card.
 
THIS YOUR ID CARD OF THE HEALTH PLAN OF THE GOVERNMENT OF PUERTO RICO

[image8.jpg]
 
On the front of the card, you will find the following information:


·  
Your name and both last names;



·  
Your contract number;

 
 
12

--------------------------------------------------------------------------------

 
 
·  
The group to which you belong;



·  
Your coverages;



·  
Your copayments and coinsurances.



Be sure that:


-  
You take your ID card with you when you visit your physicians,  request
laboratory or  X- rays services or need health services.



-  
They give you your ID card back after you receive medical services.



-  
Each insured person in your family even if he is a baby, has his own ID card.

 
-  
You keep your card in a safe place to avoid losing and having to wait for a new
card.



On the back of your ID card you will find the toll-free numbers for Tele-Mi
Salud, Customer Service and the Mental Health Crisis helpline.


If you lose your card, you may request a duplicate by visiting the Insurance
Company Service Centers or by calling Customer Service at the number that
appears on the back of your card.
 
IMPORTANT:
 
No hospital can refuse emergency services for not having Mi Salud card. Under
EMTALA you have the right to receive adequate emergency services, including
evaluation and treatment of a emergency condition or delivery in Hospital
Emergency Rooms.



Can I change my Primary Medical Group or the Primary Care Physician?
 
Yes, you may change your Primary Medical Group or your Primary Care Physician
either by visiting the Insurer Service Centers or by calling Tele-Mi Salud at
the number that appears on the back of your Mi Salud Plan ID card.


 
13

--------------------------------------------------------------------------------

 
 
Changes to the Primary Medical Group – you will only be able to change within
the first 90 days following the date in which you received your Mi Salud Plan ID
card. After this 90-day period, you may only change your Primary Medical Group
once a year. If there is a fair cause, you may change your Primary Medical Group
or your Primary Care Physician at any time.
 
The following events are considered a fair cause for a change:
 

 
1.
The beneficiary moved out of the Region;

 
2.
For moral or religious reasons, the provider does not render the services the
beneficiary needs;

 
3.
The beneficiary needs services that must be rendered at the same time and the
services are available. Not receiving all the services as ordered may put   the
beneficiary at risk unnecessarily.

Other acceptable reasons include, but are not limited to:

 
a. 
bad quality of services,

 
b. 
lack of access to covered services,

 
c. 
lack or providers with experience to take care of the beneficiary’s health care
needs.



ASES will determine if the reason is a fair cause.


Changing the Primary Care Physician and the Primary Medical Group must be made
during the first 5 days of the month, so the change becomes effective the next
month (e.g. If you make the change on January 5, the change will be effective on
February 1). Nevertheless, if you change after the first 5 days of the month,
the change will be effective on the subsequent month.  (e.g. If you  make the
change on January 6, it will be effective on March 1).


To change the Primary Care Physician within the same Primary Medical Group, you
only have to choose the new Primary Care Physician within same Primary Medical
Group you have now and the change will be effective on the following month.
 
IMPORTANT:
The Medicaid Program is the only office authorized to make changes on your
personal information and your residential address. You must notify the Medicaid
Program of any changes such as changes in address, family group, marital status,
your income, corrections to names, and dates of birth, among others.

 
The Insurer must keep you informed when a Primary Care Physician. Specialist or
Sub-specialist is no longer their medical service provider, so you can choose a
new Primary Care Physician, Specialist or Sub-specialist. You must receive the
notice sent by the Insurer within 15 days from the date the Insurer was informed
that the provider will not continue providing services. The Insurer must provide
you in the notice the instructions for you to be able to choose a new physician
among those with a contract in the Primary Medical Group.
 
Choosing the Primary Care Group and the Primary Care Physician


Remember that you have the freedom to choose the Primary Medical Group and the
Primary Care Physician you want if you do not agree with auto-assignation made
by the Insurer. The Primary Medical Group and the Primary Care Physician you
choose must render services with the region to which you belong.
 
 
14

--------------------------------------------------------------------------------

 
 
You must choose a Primary Care Physician for each insured beneficiary in your
family. The primary care physicians you use for you and your dependents that are
included in the contract may be different, but they must belong to the same
Primary Medical Group.


If you are a woman, you may choose a gynecologist/obstetrician in addition to
any other Primary Care Physician. If you are pregnant, your Primary Care
physician will be your gynecologist/obstetrician during your pregnancy. When
your pregnancy ends you will go back to receive care from the primary care
physician you chose: a Generalist, Internist, and gynecologist/obstetrician
during your pregnancy. When your pregnancy ends you will go back to receive care
from the primary care physician you chose: a Generalist, Internist, Family
Practitioner, or Pediatrician for your baby. Your gynecologist will still be
your other primary care physician to meet your gynecological situations.
 
IMPORTANT:
 
Remember, you must register your baby in the Medicaid Program before he is 90
days of age. You must bring with you the birth certificate.

 
RECERTIFICATION OF ELIGIBILITY
 
Once the Medicaid Program (PAM, for its acronym in Spanish) of the Health
Department certifies you as eligible, you must attend all the appointments to
all reevaluation appoints, so you don’t lose your eligibility. If you lose
eligibility you will lose the benefits of Mi Salud, because you will not have
the benefits of your health plan. The Insurer will send you a letter at 90 days,
60 days and 30 days before your eligibility ends as a reminder that you must
visit the Medicaid Office in your hometown recertify your eligibility.


If you miss your recertification appointment, you must immediately to the
Medicare Program Call Center at the toll-free number 1-885-400-4224 or visit
your Medicaid Office located in your hometown to request a new appointment.


You must notify the Medicaid Program of any changes in address, income level, to
add or disembroil dependents, make corrections to you address or name, inform
changes in marital status (married, divorced widower, etc.)
If you are pregnant, when you have your baby, you must visit the Medicaid
Program Office and submit the birth certificate to enroll the baby in Mi Salud.
If you do not comply with this requirement, the baby will lose the right to
receive services under Mi Salud Health Plan of the Government of Puerto Rico. It
is possible that with the arrival of this new baby you can obtain more benefits
if your level of poverty changes.
 
 
15

--------------------------------------------------------------------------------

 
 
IMPORTANT:
Remember, it is your responsibility to keep appointments and update your
information and mailing address in the Office of the Medicaid program in order
to receive communications related to your recertification. If you do not receive
the notification from the Insurer, it is your responsibility to request the
reevaluation appointment.

 
PUBLIC EMPLOYEE
 
IF you are a public employee or a retiree from the Government of Puerto Rico and
your payroll is process by the Treasury Department, you may enroll in Mi Salud
during the open enrollment period to choose public employees health insurance
plans. If you choose Mi Salud, the employer contribution will go to ASES and you
will pay the difference, if any.


You can also visit the Medicaid Program for them to evaluate your case and, if
found eligible and medically indigent, you will not have to pay the difference,
if any, between the premium and the employer contribution as it will be paid
with government funds.


Medical indigence is granted for a period of 12 months. Your Insurer will send
you a letter 90 days prior to the end of your eligibility period, reminding you
that your eligibility is about to end and that you must visit your Medicaid
Program Office located in your town of residence and request the reevaluation of
your case


In case of public employees that are married, they may enroll in Mi Salud
combining both employer contributions (known as joint enrollment) for your
eligibility. Your employer will the contributions ASES, while you remain active
and eligible under the Medicaid Program.


If after the evaluation, it results that you are no longer eligible to Mi Salud
as medically indigent, you can enroll in Mi Salud as ELA Puro until the new
health plan open enrollment period for public employees or you may enroll in any
other health insurance plans contracted for public employees. It is your choice!
 
IMPORTANT:
Remember to attend on time to your eligibility reevaluations, so you do not lose
your Mi Salud benefits.

 
 
16

--------------------------------------------------------------------------------

 

What can I do if my eligibility to the Plan is cancelled?
 
If the Medicaid Program determined that you are no longer eligible to Mi
Salud,  and you are an employee or retiree of the Government of Puerto Rico, you
have the right to enroll in Mi Salud Plan  under ELA Puro with the 30 days
following the date in which you lost your eligibility. In this way, you will not
lose your medical coverage until the new government employee open enrollment
period and you can choose any of the health plans contracted, including
enrolling in Mi Salud.


If you are not an employee or retiree of the Government of Puerto Rico and you
lose your eligibility, you may enroll in a Pago Directo Plan by submitting an
application with the Insurer. You must complete the formalities within 30 days
from the date your eligibility to Mi Salud was cancelled.


How can I enroll in another of the plans contracted for  government employees?
 
IF you decide to join another plan from among the plans contracted for
government employees according to Law 95, which is not Mi Salud, before you
enroll in the new plan you will have to go to the Medicaid Program Office in
your hometown to cancel your eligibility. The cancelation of your Mi Salud
coverage will be effective on the first day of the month following the date in
which you requested your cancellation under the Medicaid Program.
 
If you do not cancel your eligibility to the Medicaid Program, ASES will
continue receiving you employer contribution and you will have to pay  the total
premium of the Private Plan you chose.
 
IMPORTANT:
Remember that for you to be able to enroll in another plan, you must have lost
your eligibility and may only enroll in another plan during the open health
insurance enrollment period for the employees of the Government of Puerto Rico
established by ASES.

 
Can the members of the Police Department of Puerto Rico enroll in Mi Salud?


The members of the Police Department of Puerto Rico, their spouses and children
may also enroll in Mi Salud Plan of the Government of Puerto Rico and the Police
Department of Puerto Rico will transfer to ASES  their employer contribution.


You must visit the Medicaid Program Office located in your town of residence to
be certified under the Medicaid Program. This  benefit will remain valid  even
if the member of the Police Department dies under any circumstance and as long
as the widow does not re-marry and the children are under age 26 and are not
married.


 
17

--------------------------------------------------------------------------------

 
 
WHAT IS COORDINATED CARE?
 
MI Salud uses a coordinated care model in which you health is under the care of
a Primary Care Physician, who will be responsible to evaluate the beneficiary
periodically and coordinate all the health services the person may need.. Under
this model your Primary Care Physician will keep an updated record of all the
services you receive.
 
YOUR PRIMARY MEDICAL GROUP AND YOUR PRIMARY CARE PHYSICIAN
 
What is a Primary Medical Group?


Primary Medical Group (PCG)- is composed of several physicians who have joined
to provide the services you need to keep you healthy. What was known as IPA, now
it is known as PMG. Within this Group, there are physicians with different
specialization which have been classified as Primary Care Physicians, among
which there are:
·  
General Practitioners

·  
Family Physicians

·  
Pediatricians

·  
Gynecologists/Obstetricians

·  
Internists

 
Besides these five categories of Primary Care Physicians, under the new model of
Mi Salud you will also have specialists, sub-specialists, laboratories, X-rays
facilities and hospitals, among others, to form what we call the Preferred
Providers Network of the Primary Medical Group. You have the freedom to visit
the physicians and providers that are part of the Preferred Network without the
need of a referral or copayment.
 
IMPORTANT:
 
Physical Exam - You must make an appointment with your Primary Care Physician
for him to make your annual physical exam.
 
Routine Medical Appointments- services that are not urgent, but that present
symptoms, must be coordinated within a term that does not exceed 14 days.
Regarding routine mental services, the term should not exceed 15 days.
 
Appointment for urgent situations – as long there is not a risk of death or
damage to the body or body organs, they must be obtained within a period of 24
hours..
 
These conditions must be treated at the medical office or offices with extended
business hours, not at emergency rooms.

 
 
18

--------------------------------------------------------------------------------

 
 
What is a Preferred Providers Network?
 
They are a Group of specialists, sub-specialists and health service facilities
with a contract with the Insurer to provide services under your Primary Medical
Group. As long as you visit your Primary Medical Group Preferred Network, you
will not have to wait for a referral or pay copayments.
 
The information below tells about some physicians and providers, without
limiting to these specializations, that may belong to the Primary Medical Group
of your choice:
 
·  
Specialists and sub-specialists (Cardiologists, Orthopedians, Rheumatologists,
Endocrinologists, Urologists, Gastroenterologist, Oncologists and Physiatrists,
among others, without it being understood that it is limited to only these
specialist.

·  
Ancillary medical services providers: Physical therapists, nutritionists, speech
pathologists, among others:

·  
Clinical laboratories

·  
Specialized diagnostic tests

·  
Imaging Centers

·  
Cardiovascular Surgery and Catheterism Centers

·  
Hospitals

·  
Urgency Rooms

·  
Emergency Rooms



Another benefit you will now have under Mi Salud is that you will no longer need
the countersignature of your Primary Care Physician on the prescriptions ordered
by any other physician that is not your primary care physician, as long as the
physician ordering the prescription is part of the Preferred Network of your
Primary Medical Group.   


For laboratory and X-rays services you will need an order from the prescribing
physician, but the authorization of your Primary Care Physician, as long as you
receive the services at a laboratory or X-rays belong to your Primary Medical
Group.
 
The preferred networks will guarantee Access, quality and availability of the
health services to be rendered to beneficiaries.
 
Are all my specialists within the Preferred Network of my Primary Medical Group?
 
In case that the specialist or sub-specialist that you need is not part of the
Preferred Network  of your Primary Medical Group, your Primary Care Physician
must give you a referral so you can visit a  the specialists or sub-specialists
outside the Preferred Network of your Primary Medical Group and you will have to
pay corresponding copayments. Your Primary Care Physician will be the one to
coordinate the visits to physician and providers of medical services outside the
Preferred Network of Providers of your Primary Medical Group.
 
 
19

--------------------------------------------------------------------------------

 
 
You may visit specialists or sub-specialists from the Insurer’s General Network
of Providers as long as your Primary Care Physician gives you the corresponding
referral and coordinates the visit, which will be subject to the applicable
copayments.
 
If you wish to visit a specialist or sub-specialist that does not belong to the
Preferred Network of your Primary Medical Group, when there is a physician with
the same specialty in the Preferred Network of the Primary Medical Group , you
will also need a referral from your Primary Care Physician and you will be
responsible of paying the corresponding copayment..
 
Referrals to visit a specialist must be provided within 5 days and,
authorizations or preauthorizations for services must be provided within 72
hours. Non-compliance with these terms will be a reason to submit a
complaint.  Nevertheless, if you are in the Special Coverage Registry you will
not need referrals from your Primary Care Physician, as long as the treatment
you are going to receive corresponds to the diagnostic of the Special Coverage.
 
IMPORTANT:
 
Your Primary Care Physician is the only authorized to give you the referrals you
need for your health condition. None of the Administrator, the Medical Director
or the Board of the Primary Medical Group, cannot issue or authorize the
referral. If your Primary Care Physician does not provide you the referral, you
can request an administrative referral from your Insurer by submitting a
complaint.

 
The Insurer will mail to you the Directory of the Providers of the Primary
Medical Group and the Insurer General Directory..
 
What is the Insurer General Network?
 
They are the specialists, sub-specialists and health services facilities the
Insurer has contracted to provide support to the Primary Medical Groups. This
General Network of the Insurer  will be available  to provide those services the
beneficiary cannot obtain  through the Preferred Network of his Primary Medical
Group, as long as his Primary Care Physician gives him a referral.


To be able to receive services from the Insurer General Network, you must obtain
a referral from your Primary Care Physician and pay the corresponding
copayments. Prescription drugs or other service orders issued by the Insurer
General Network will need the countersignature or authorization of your Primary
Care Physician. That is, you will always have to go back to your Primary Care
Physician for him to authorize the service ordered (laboratory, x-rays) and to
countersign the prescription of the medications for the pharmacy to be able to
dispense them.


 
20

--------------------------------------------------------------------------------

 
 
Will I need the Countersignature on the Prescriptions of Medications?
 
No participating pharmacy of Mi Salud can request the countersignature of the
Primary Care Physician on prescriptions ordered by specialists or
sub-specialists that belong to the Preferred Network of the Primary Medical
Group.


If the prescription of medications is from a specialist or sub-specialist that
belong to the Insurer General Network or the Preferred Network of another
Primary Medical Group that is not the Primary Medical Group you chose, you will
need the countersignature of Primary Care Physician for the prescription to be
dispensed.


Remember, you must visit the specialists and sub-specialists within the
Preferred Network of your Primary Medical Group, so you will not need the
countersignature of your Primary Care Physician.
 
IMPORTANT:
Remember to use the specialists and sub-specialists within the Preferred Network
of your Primary Medical Group, so you do not need the countersignature of your
Primary Care Physician on your prescriptions.

 
KNOW THE RESPONSIBILITY OF YOUR PRIMARY CARE PHYSICIAN
 
Your Primary Care Physicians is responsible of:


·  
Perform medical assessments relevant to your health.

·  
To provide, coordinate and manage all health services and treatments that you
and your family need.

·  
Provide preventive health services to keep you healthy.

·  
Provide care when you feel or are sick.

·  
Tell you  when he believes it is necessary that you visit a specialist or
sub-specialist

·  
Provide referrals when necessary, if you should visit a specialist or
sub-specialist outside of the Preferred Network of Primary Medical Group or when
you want a second opinion.

·  
Coordinate visits to specialists or sub-specialists outside the Preferred
Network of the Primary Medical Group

·  
Provide the prescriptions for your medications or the orders for your
treatments.

·  
Keep your medical record updated with all the information on your health
conditions, medications, treatments, etc.

·  
Consult with other health professionals about your diagnosis and treatment.

·  
Call or visit your primary care physician every time you need medical services.

 
 
21

--------------------------------------------------------------------------------

 
 
HOW TO OBTAIN INFORMATION ABOUT PARTICIPATING PHYSICIANS
 
The Insurer will mail you the Directory of Participating Physicians and
Providers that are part of the Preferred Network of your Primary Medical Group,
which also includes the Medical Groups that belong to the Region. You will also
receive the Directory of the Insurer’s General Network Physicians and Providers.
These Directories will also be available in the Primary Medical Groups and at
the Insurer’s Service Centers. The directories provide the following information
about the physicians:


·  
Medical Specialty

·  
Name

·  
Address

·  
Telephone numbers

·  
Office days and business hours



You can contact the Insurer to receive information on the providers available in
your Region at the telephones that appear on the back of your ID card, calling
Tele Mi Salud, going to the Insurer’s office or through your Insurer’s website.
You may also contact your Primary Medical Group, which will provide information
on the providers that belong to your Primary Medical Group.


Besides, when you contact your Insurer, you can request  additional information
on your providers such as, where the physician studies, what did he studied,
certifications of specialties the physician has, as well as all the information
required to practice medicine.
 
THESE ARE YOUR RIGHTS
 
·  
You have the right to demand to be kept informed and receive information about:

 
o  
 your health plan

o  
health care facilities

o  
health care professionals

o  
health services covered,

o  
access to contracted services.



·  
The right to be treated with respect and with due regard for your dignity and
privacy.

 
·  
Select freely your Primary Medical Group, your primary care physician,
laboratory, X-rays, hospital, specialist and sub-specialists available within
the Preferred Network of Primary Medical Group.

 
·  
Contact your primary care physician or specialist, freely and under the strict
confidentiality.

 
·  
Be free to receive emergency services 24 hours a day, 7 days a week.

 
 
22

--------------------------------------------------------------------------------

 
 
·  
Receive information about treatment alternatives and options available and, that
these alternatives and options be presented to you in a manner appropriate to
your condition and ability to understand.

 
·  
Participate in decisions regarding your health care, including the right to
refuse treatment.

 
·  
Request a second opinion if you are interested in confirming a diagnosis or
treatment plan.

 
·  
Express with advance directives, either verbally or in writing, your wish as to
what treatment and services you want to be provided or do not want to be
provided if you become unable to make such decisions.

 
·  
Be free from any form of restraint or seclusion used as a means of limitation,
discipline, convenience or retaliation.

 
·  
Receive copies of your medical records.

 
·  
Receive highest quality services.

 
·  
Continuity of health care

 
·  
Access to adequate health services

 
·  
Filing complaints and appeals, when you understand that your rights have been
violated by denial of, limitation of or, improper collection for services.

 
·  
Do not allow to be discriminated against for any reason

 
·  
Have the freedom to choose the pharmacy or dentist of your preference among
those contracted by the Insurer..

 
THESE ARE YOUR RESPOSIBILITIES


·  
Inform yourself about Mi Salud Coverage, its limits and exclusions.

 
·  
Give your physician all your health-related information.

 
·  
Inform your doctor of any changes in your health.

 
·  
Follow the medical treatment as recommended by your primary care physician,
specialist or sub-specialist.

 
·  
Inform your physician when you do not understand an instruction or does not
clearly understand what you are being inform.

 
·  
Inform your physician when there is a reason why you cannot comply with the
recommended treatment.

 
 
23

--------------------------------------------------------------------------------

 
 
·  
Recognize when you need to make changes to your lifestyle to benefit your
health.

 
·  
Participate in any decision regarding your health.

 
·  
Communicating either verbally or in writing any advance directive you want to be
fulfilled regarding your decision on medical treatment for the extension of your
life.

 
·  
Maintain appropriate behavior, so your behavior does not affect or does not
allow other patients to receive necessary medical care.

 
·  
Maintain an appropriate behavior, so your behavior does not affect the operation
of the Insurer Service Centers or prevent other beneficiaries from receiving the
services provided at the Service Centers.

 
·  
Provide all the information on other health insurance plans you may have.

 
·  
Inform ASES of any fraud or improper action related to the services, providers
and health facilities.

 
EMERGENCIES &  URGENCIES
 
How do I know when it is an emergency?
 
“It is a medical condition that manifests itself by acute symptoms of sufficient
severity (including severe pain) that a prudent layperson who has average
knowledge of medicine and health would reasonably expect the absence of
immediate medical attention to result in placing a person’s health in serious
jeopardy, serious impairment of bodily functions or serious dysfunction of any
bodily organ or part. In case of a pregnant woman that has contractions it may
be that there is not enough time to transfer her to any facility before delivery
or, that transferring her to a facility, may seriously jeopardize her health or
the health of the unborn child.
 
When can I receive emergency services?


You just have to arrive at any emergency room throughout Puerto Rico. You do not
need referrals or pre-authorization for emergency services.
 
You can also call the Tele Mi Salud at the toll-free number listed on the back
of your Mi Salud ID card my. When you contact Tele MI Salud for information and
medical advice, you will be provided a code, so you do not have to pay
copayments if you had to go to an ER.
 
 
24

--------------------------------------------------------------------------------

 


And then, what is an urgency?
 
A medical condition that poses no risk of imminent death that can be treated in
the doctor's office or in the facilities with extended hours and not in
emergency rooms. An urgency can become an emergency if not properly dealt with
at the right time.
 
How can I receive urgency services?
 
Visit or call your Primary Care Physician.  If you have an urgency or a question
about your health, you may call toll-free to the Tele Mi Salud hotline for
medical information and advice. The telephone to this hotline, which is
available 24 hours a day, 7 days a week, appears on the back of your Mi Salud ID
card.
 
How can I receive services outside business hours from my Primary Care
Physician, the Primary Medical Group or the Preferred Network of Providers?
 
You must consult the Directory of Providers your Insurer provided you, to learn
about the business hours of your physicians. In addition, the Directory gives
you the number for Tele Mi Salud, so you can receive information and advice
regarding your health condition as well as how to obtain services on extended
hours.
 
If you understand that it is necessary to go to an emergency room, nobody can
stop that right. When you use Tele Mi Salud for information and medical advice,
they will provide you a code, so you do not have to pay copayments if you need
to go to an emergency room. They will have to give you the code, regardless of
your condition.
 
WHAT IS AN ADVANCE DIRECTIVE?
 
AN Advance Directive is a written legal document which allows you to instruct
your attending physician on your treatment preferences in case there is a moment
that you lose your capacity to approve the treatment. The written document that
state the Advance D is known as a living will.


The instructions regarding your treatment may be stated before a lawyer, who
will prepare a legal document with your instructions or before your attending
physician with two witnesses, of legal age and legal capacity, who are not
relatives.


Your physician can provide you information on how you can exercise your right to
advance directives.  In case you are confined in a hospital, the staff from the
Hospital Administration Office can provide you the necessary information and the
forms you must you fill out to validate your Advance Directives. You may also
contact the Senior Citizens Advocate Office at 787-721-6121, who provide
information booklets on this topic.
 
 
25

--------------------------------------------------------------------------------

 
 
GRIEVANCES AND APPEALS
 
What is a grievance?
 
It is a formal complaint a beneficiary makes in writing, by telephone or by
visiting any of the Insurer’s Service Centers, the Patient’s Advocate Office
(OPP, for its acronym in Spanish) or the Puerto Rico Health Insurance
Administration (ASES, for its acronym in Spanish), requesting their intervention
when you do not agree with any of the following determinations:


·  
They have denied or partially approved a service.

 
·  
They have reduced, suspended or terminated a Service previously authorized.

 
·  
They have denied the total or partial payment of a Service.

 
·  
You did not receive timely services.



·  
The Insurer has not taken any action on any situation according to the terms
established.



·  
Insurer’s refusal to your receiving services outside the Preferred Network of
your Primary Medical Group or outside the Insurer General Network, if the
covered Service is not available in the contracted networks or if there is a
shortage of such services.



In addition, you may also file a complaint or a grievance if you feel
dissatisfied with the quality of health services offered or the harsh treatment
received from a provider or employee of the health facility you visited or if
you feel that your rights as beneficiary have been violated.


How can you file a complaint?
 
You  can call write or visit your Insurer Service Centers for them to take your
complaint. Your physician, a relative or a person authorized by you,  can file
the complaint on your behalf. The Insurer staff can provide help for you to file
your claim.


You have up to 365 days from the date of the event to file your complaint. Once
the Insurer receives your complaint, they will acknowledge receipt of your
complaint within 20 days from the date they received it.
 
 
26

--------------------------------------------------------------------------------

 
 
What is a Notice of Action?
 
After you receive the acknowledgement of receipt of your complaint, the Insurer
will send you another communication in which it will inform you the decision
made on your complaint. This communication is known the Action Notice and you
must receive it within a 30-day term. The time limit for the Insurer to make its
determination will not exceed 90 days from the date it received the complaint.
 
If they need additional time they could be granted up to 14 additional days
after the 90 days as long as said extension is for the benefit of the
beneficiary or when they need additional documents to be able to make the
determination. The beneficiary may also request the 14-day extension if he needs
to submit any additional evidence to support his case and does not have it
available.
 
The request for an additional time extension must be submitted to ASES for your
approval.
 
What can I do if I do not agree if the Notice of Action?
 
If you do not agree with the Insurer’s determination, you have the right to
appeal the determination before the Insurer, the Patients Advocate Office (OPP,
for its acronym in Spanish) or before ASES.
 
What is an appeal?
 
An appeal is a formal request that you file with the Insurer, the Patients
Advocate Office or the Puerto Rico Health Insurance Administration (ASES, for
its acronym in Spanish) when you do not agree with the determination (Notice of
Action) or with the denial of a service, procedure, study, collection or
payment. Once you receive the Notice of Action from the Insurer, you have a
period between 20 and 90 days to file your appeal with the Insurer, the
Patients’ Advocate Office (OPP, for its acronym in Spanish) or the Puerto Rico
Health Insurance Administration (ASES, for its acronym in Spanish) or both.
 
Who will hear your appeal?
 
Your appeal will be evaluated by a team of experts in your health condition that
did not take part in the determination or in the notice of action that you
received when you filed your complaint for the first time.  In this way it is
assured that it a fair, transparent and dependable.


 
27

--------------------------------------------------------------------------------

 


How much time will they take to make a determination on my appeal?
 
If it were an appeal in which your health condition  does not affect you even
more or your life is not at risk, you must receive the determination on your
appeal within a period that does not exceed 45 days. However, is your health
condition requires an expedite determination, you will receive an answer within
a period of 3 days or less.
 
Your Insurer can request ASES a 14-day extension to send its determination, as
long as this extension benefit the beneficiary or when you request it because
you need more time to find evidence or data that may benefit your case.
 
If you understand that the final determination does not favor you, you may then
appeal the determination before ASES or the Patients’ Advocate Office, or both.
If the unfavorable determination is sustained, you may request an Administrative
Hearing before ASES or the Patients’ Advocate Office between 20 to 90 days from
the date you received the adverse decision. At this hearing all the parties will
meet to try to reach a final agreement. If at the hearing the parties sustain
the initial unfavorable decision, you may appeal the decision before a Court of
First Instance of Puerto Rico.
 
TIME TO SOLVE REQUESTS, COMPLAINTS AND APPEALS


·  
To be able to receive services outside the preferred network, your Primary Care
Physician must give you a referral or the referrals in a period that does not
exceed 5 days.

 
·  
Authorizations for covered services must be granted within a period that foes
not exceed 72 hours.

 
·  
 Expedite authorizations for covered services must be given within 24 hours.

 
·  
Determinations on standard complaints must be notified to the affecter parties
within a term that does not exceed 90 days.



·  
The beneficiary can appeal the determination within a period of 20 to 90 days
after receiving the notice of action.



·  
The notices of action on standard appeals must be set to the affected parties
within a period that does not exceed 45 days. The Insurer may request a 14-day
extension, as long as it is for the benefit of the beneficiary.



·  
Decisions on expedited appeals will always depend on the patient's health
condition and may not exceed 3 days. They may request a 14-day extension as long
as it is for the benefit of the beneficiary.



·  
The beneficiary may request an Administrative Hearing before ASES between 20 to
90 days from the date you received notification of action on your appeal



 
28

--------------------------------------------------------------------------------

 
 
DENTAL SERVICES
 
Dental services are free choice services and do not need referrals, that is, you
can visit the dentist whenever you need dental services. You can visit your
dentist as you have always done, as long as they are participating dentists of
Mi Salud. The information on participating dentists is included in the Directory
of Contracted Providers which the Insurer will mail to you. Dentists are not
part of the Preferred Networks.
 
MENTAL HEALTH SERVICES
 
How can I receive mental health services or services against drug dependence?


Mental Health services and services against substance abuse are directly
contracted by ASES. To receive these services you do not need a referral from
your Primary Care Physician, you my request these services by yourself when you
understand it is necessary.
 
MI Salud offers integrated Mental Health and Physical Health services. Under Mi
Salud you can receive Mental Health services at the same facility where you
visit your Primary Care Physician.
 
This means that when your Primary Care Physician detects that you need Mental
Health Services, he does not have to send you to another office to receive the
services. The psychologist and social worker will be there physically at least
two days a week during the regular business hours of your Primary Medical Group.
 
Depending on the severity of the condition, it may be necessary that you receive
the services at the Mental Health facilities APS Healthcare has throughout the
Island.
 
When you fill out your enrollment form at your Insurer’s Service Centers, among
the materials you will receive there will be information about APS Healthcare
that will provide you detailed information on the services they offer and how to
obtain them when you need them. In addition, the Directory of Providers will
indicate the address and telephone numbers of the providers that render Mental
Health Services in your Region. For additional information regarding the
services and benefits, you may refer to the Mental Health Coverage Section this
Guide offers.
 
You may also contact Tele Mi Salud helpline if you do not know where to go. Tele
Mi Salud will provide you all the information you need to this regard or you may
contact the Mental Health Crisis Hotline at the numbers that appear on the back
of your card.
 
 
29

--------------------------------------------------------------------------------

 

PREVENTIVE SERVICES
 
Your Government of Puerto Rico Health Plan offers you a variety of services
under preventive services.
 
What are preventive services?


Aare health care services offered to will help you keep your health in optimal
condition. If you have any condition, preventive services will help you have
better knowledge of your condition, so you can keep it under control and prevent
that it gets worse deteriorating your health. These services not only will help
you understand your condition, but also will tell you what to do to keep you
healthy. Refer to the Preventive Service Coverage found in this Guide, so you
find out all the services covered under Mi Salud.


To keep your health in optimal conditions you must:


·  
Maintain a health nutrition.



·  
Exercise, such as walking, at least 30 minutes 4 to 5 days a week

 
·  
Avoid being overweight.



·  
Be calm and in peace.



·  
Take a few minutes daily to relax. This will help you reduce stress.



·  
Get enough rest.



·  
Do not smoke.



·  
Do not use drugs or alcohol.



·  
Visit or consult your doctor whenever you feel sick.



Your Insurer will provide you the Preventive Services, as required by Mi Salud
and some additional services about which your Insurer will provide information
in booklets to be added to this Enrollee Manual.
 
HIV-AIDS
 
If you are diagnosed with the Acquired Immunodeficiency Syndrome or the Human
Immunodeficiency Virus (HIV), your Primary Care Physician must request that you
be included in the Special Coverage Registry. Once the Insures includes you in
the Special Coverage Registry, they will mail you a letter authorizing you to
receive services under the Special Coverage. This letter will include
information on the effective date and the expiration of this coverage.
 
 
30

--------------------------------------------------------------------------------

 
 
This letter will allow you to Access all the services and treatments for your
condition without referrals, countersignatures on your prescriptions or Service
orders for laboratory, X-rays services, among others, from your Primary Care
Physician. Besides your Primary Care Physician, who will treat any other health
condition, you will also have a Communicable Disease Specialist as your Primary
Care Physician.


There are certain medications for your HIV/AIDS condition that will be provided
by the Health Department, which may be acquired through the following Immunology
Centers and Pharmacies:


Centers for the Prevention and Treatment of Communicable
Diseases (CPTET, for its acronym in Spanish)
Updated as of August 2010


REGION
Coordinator
TELEPHONE/FAX
ADDRES
ARECIBO
Dr. Evelyn Reyes García
INTERNIST
(787) 878-7895
(787) 881-5773
(787) 879-3388
 
Antiguo Hosp. Distrito
Carr. 129 hacia Lares
Box 897
Arecibo, PR 00618
Contracted Pharmacies:
Farmacia Garcia (en Hatillo)
Lcdo. Daniel Mahiques
 
(787) 898-3975
(787) 820-9048 fax
121 Calle Vidal Feliz
Hatillo, PR
Farmacia Camuy Health Services, Inc.
787-898-2660
787-262-4822
53 Avenida Muñoz Rivera
Camuy
 
Farmacia CDT Quebradillas
 
787-895-2670
787-895-1540
Calle Muñoz Rivera
Quebradillas
Farmacia Centro de Salud de Lares, Inc.
787-897-3610
787-897-2725
Carretera 111 KM 1 HM 9
Lares
 
Farmacia Ciales Primary Health Care Services, Inc.
787-871-0601
787-871-3960
Carretera 149 KM 12.3
Ciales
Farmacia San Miguel
787-898-5764
787-262-3984
127 Avenida Dr. Susoni
Hatillo
 
Farmacia García
787-898-3975
787-820-9048
121 Calle Vidal Feliz
Hatillo
 
CPTET
BAYAMON
Dr. Aileen Romero (Administrator)
Physicians:
Dr. Francisco R. Bellaflores
(Internist)
Dr. Verónica Pérez
(Family Physician)
 
(787) 787-5151
Ext. 2224 /2435
(787) 787-5154 (d)
(787) 787-4211
(787) 778-1209 fax
Hosp. Regional Bayamón
Dr. Ramón Ruiz Arnau
Ave. Laurel Santa Juanita
Bayamón, PR  00956

 
 
31

--------------------------------------------------------------------------------

 
 
Contracted Pharmacies:
Farmacia Caridad 4
787-269-3140
787-269-0022
Carretera 862 KM 1.9
Bayamon
 
Farmacia Centro de Salud Integral en Comerío
 
787-875-3375
787-875-4230
18 Calle Georgetti
Comerio
Farmacia Centro de Salud Integral en Corozal
 
787-859-2560
787-859-5390
Calle Nueva Final
Corozal
Farmacia Centro de Salud Integral en Naranjito
787-869-1290
787-869-1800
Barrio Achiote Sector Desvío
Naranjito
 
Farmacia Plaza 3
787-785-0000
787-785-2387
57 Calle Barbosa
Bayamon
 
CPTET
CAGUAS
 
Dr. Gloria Morales
 
Ext. 11142, 11150
(787) 744-8645
(787) 746-2898 fax
Hosp. San Juan Bautista
Apartado 5729
Caguas, PR
 
Contracted Pharmacies
Farmacia Arleen
Lcdo. Roberto Peirats
(787) 746-5952
(787) 744-3397
Urbanización Villa del Rey
Caguas, PR
 
Farmacia Central
787-852-0520
787-850-5500
11 Calle Noya y Hernández
Humacao
 
Farmacia COSSMA
787-852-2551
787-937-0062
50 Calle Ulises Martínez Norte
Humacao
 
Farmacia COSSMA
787- 937-0058
787-037-0064
 
186 Calle Muñoz Rivera
San Lorenzo
Farmacia COSSMA
787-739-8182
787-714-1444
Carretera 172 Avenida El Jíbaro, Cidra
 
Farmacia Gurabo Community Health Center
 
787-737-2311
787-737-1242
 
Carretera 941 Salida Barrio Jaguas, Gurabo
Farmacia Hospital Ryder Memorial
787-852-0768
787-850-1444
 
Avenida Font Martelo
Humacao
Satellite Clinic  Humacao
 
 
(787) 640-0980
Centro Comercial Humacao
Ave. Font Martelo 100
Humacao, PR
 
Contracted Pharmacies:
 
Farmacia Central
Lcdo. Julio Garriga
(787) 852-0520
(787) 850-5500
#11 Calle Nolla y Hernández
Humacao, PR
 
Farmacia Centro de Salud Integral en Orocovis
787-867-6010
787-867-6008 fax
Carretera 155 Salida Desvío
Orocovis
 
Farmacia Sonia
787-837-2666
787-837-4602 fax
61 Calle Comercio
Juana Díaz
 
Farmacia Centro de Salud Integral en Barranquitas
787-857-5923
787-857-1730 fax
Calle Barceló Salida A Comerio
Barranquitas
 
Farmacia Centro de Salud Familiar de Patillas
787-839-4320
787-271-0004 fax
99 Calle Guillermo Riefkhol
Patillas
 
Farmacia Centro de Salud Familiar Dr. Julio Palmie
787-839-4150
787-839-3989 fax
Calle Morse Esquina Valentina
Arroyo
 

 
 
32

--------------------------------------------------------------------------------

 
 
CPTET
CAROLINA
Dr. Milton Garland
Médico Internista
(787) 757-1800
Ext. 454, 459
(787) 257-3615 (d)
(787) 257-3615 fax
Hosp. Universitario de Carolina
P.O. Box 8969
Carolina, PR 00984-3869
 
Contracted Pharmacies:
Farmacia Hospital Universitario Dr. Federico Trill
 
787-757-1800
787-750-4214
Carretera 3 KM 8.3
Carolina
FAJARDO
Dr. Arturo Hernández
Médico Generalista
Dr. Jorge Ruiz
Médico Infectólogo
(787) 801-1992
(787) 801-1995
(787) 801-6767
(787) 863-5487 fax
 
Calle Rafael #55
Fajardo, PR
Contracted Pharmaciesas:
Farmacia Denirka
Lcdo. Gil Nieves
(787) 863-7788
(787) 863-1422
305 Ave. General Valero
Fajardo, PR 00738
 
Farmacia Concilio de Salud Integral
787-876-2042
787-876-2005
Carretera 187 INT 188
Loíza
 
Farmacia Denirka
787-863-7788
787-863-1422
305 Avenida General Valero
Fajardo
 
CPTET
MAYAGUEZ
Dr. Ramón Ramírez Ronda
Médico Infectólogo
(787) 884-2110
(787) 884-2115
(787) 884-2118
Ext. 4634
(787) 881-4495 fax
Centro Médico Mayagüez
Hosp. Ramón Emeterio Betances, Suite 6, Ave. Hostos # 40 Mayagüez, PR  00680
 
Contracted Pharmacies:
Farmacia Migrant Health Center Western
787-896-1665
787-896-1690
Carretera 119 KM 35.2
San Sebastián
 
Farmacia Centro de Prevención y Tratamiento de ETS
787-834-2115
787-834-6488
PR-2 KM 157.0 Antigua Casa Salud
Mayaguez
 
Farmacia Migrant Health Center
787-805-2920
787-805-4707
Carretera 1 KM 7.1
Mayaguez
 
Farmacia Rincón Health Center
 
787-823-5555
787-823-2990
28 Calle Muñoz Rivera
Rincón

 
 
33

--------------------------------------------------------------------------------

 
 
CPTET
PONCE
 
Sra. Ineabelle Alameda
Clínica ETS
 
 
Dr. Gladys Sepúlveda
Coordinadora CIR
Médico Infectólogo
 
787) 848-2000
(787) 848-5574 (d)
(787) 844-2080
Ext. 1516
(787) 842-1948 fax
(787) 259-4731
(787) 259-4046
(787) 842-8626
(787) 259-8998 fax
Antiguo Hosp. Distrito-Ponce Dr. José Gándara, ahora
Hosp. San Lucas II
Carr. Estatal, Bo. Machuelo 14
Ponce, PR  00731
 
Contracted Pharmacies:
Farmacia El Apotecario
787-844-2135
787-284-2135    fax
Urbanización La Rambla
Ponce
 
Farmacia El Tuque
787-844-2805
787-841-5551    fax
553 Ernesto Ramos Antonini
Ponce
 
Farmacia Sección de Prevención de ETS
787-843-2188
787-840-7427      fax
Antiguo Hospital Regional San Lucas 2, Ponce
 
Farmacia Hospital General Castañer
787-829-5010
787-829-2913       fax
Carretera 135 KM 64.2 Castañer, Adjuntas
 
Farmacia MedCentro Consejo de Salud de Puerto Rico
787-843-9370
787-843-9395       fax
1034 Avendia Hostos
Ponce
 
 
Farmacia Migrant Health Center
787-821-4511
787-821-4511     fax
23 Calle Montalva
Guánica
 
NIVEL
CENTRAL
 
Dr. Hermes Garcia
Division Director Prevention and Treatment of Communicable Diseases
(787) 274-5504
(787) 274-5505
(787) 274-5501
(787) 274-5502
(787) 274-5508 fax
 
Antiguo Hosp. Psiquiatría
Pabellón 1, Primer Piso
Centro Médico
Río Piedras,
P.O. Box 70184
San Juan, PR 00936
 
CLETS
(Medical Center, Rio Piedras)
Dr. Hermes García
Internist
(787) 754-8118 (c)
(787) 754-8128 (d)
(787) 754-8127
(787) 754-8199 fax
P.O. Box 71423
Correo General
San Juan, PR 00936-8523

 
 
34

--------------------------------------------------------------------------------

 
 
IMPORTANT:
 
The Special Coverage is authorized for a specific time period. When this period
expires, your physician must justify any extension that is medically necessary
for your condition and will have to request your registration in the Special
Coverage again.

 
HEPATITIS-C
 
If you were diagnosed with Hepatitis C, once laboratory tests are performed
confirming that you have been infected with this disease, all the services and
treatments  will be provided through the Health Department. Your Primary Care
Physician must inform your diagnostic to the Insurer Disease Management Program,
for the Insurer to provide you information and coordinate your enrollment in the
Hepatitis C Program of the Health Department.
 
This is your Benefits Coverage
 
MI Salud offers a broad service coverage with a minimum of exclusion. Your
services will not be reduced, limited or will be excluded because you had a
preexisting conditions before enrolling in Mi Salud. You will either have to
comply with a waiting period to receive any of the covered services. Services
will be covered from the moment Medicaid grants your eligibility.
 
The information that follows details all the services covered:
 
Preventive Services


·  
Vaccines – Provided by the Health Department. Mi Salud will cover the
administration of the vaccines following the dates established in the schedule
provided by the Health Department.



·  
Healthy Child Care - during the child’s first 2 years of life.



·  
Healthy Child Care - One comprehensive annual assessment performed by a
certified health professional. This annual assessment supplements the services
for children and young adults is provided during the period established in the
schedule of the American Academy of Pediatrics and Title XIX (EPSDT)



·  
Vision Test.



·  
Hearing exam, including the newborn hearing screening before they are released
from the hospital nursery.



·  
Nutritional evaluations and tests.

 
 
35

--------------------------------------------------------------------------------

 
 
·  
Laboratory tests and all the diagnostic and screening tests according to the
beneficiary’s age, sex and health condition.



·  
Prostate and gynecologic cancer screening according to the accepted medical
practices, including Papanicolau, mammography and PSA tests when medically
necessary and according to the age of the beneficiary.

 
·  
Puerto Rico public policy sets the age of 40 years as a starting point for
mammograms and breast cancer screening.



·  
Sigmoidoscopy and colonoscopy to detect colon cancer in adults aged 50 or more,
classified by risk Group, according to the accepted medical practices.



·  
Education on physical, nutritional and oral health.



·  
Reproductive Health Counseling (Family Planning). Health Care Organizations,
Insurers and Primary Medical Groups, through their providers, will ensure access
to contraceptives, which will be provided, as available, by the Health
Department.



·  
Syringes for the administration of medications at home.



·  
Health certificates covered under the Government Health Plan Mi Salud (Any other
health certificates are excluded)



ü 
Health Certificates that include tests for sexually transmitted diseases (VDRL)
and tuberculin tests. The certificate must have the seal of the Health
Department with a copayment that will not exceed $5.00.



ü 
Any certification for Mi Salud beneficiaries related to the Medicaid Program
eligibility (e.g. Medications History) will be provided to the beneficiary free
of charge.



ü 
Any copayment that applies to necessary procedures and laboratory tests for the
issuance of a Health Certificate will the responsibility of the beneficiary..



·  
Annual physical exam and follow-up to diabetic patients according to treatment
guidelines for the treatment of diabetic patients and the protocols of the
Health Department.



Dental Services


You may visit the dentist of your choice that accepts Mi Salud. Covered dental
services will be identified using the codes published by the American Dental
Association  (ADA) for the procedures established by ASES. The services that
follow are covered under Mi Salud:


·  
Preventive services for children

 
 
36

--------------------------------------------------------------------------------

 
 
·  
Preventive services for adults



·  
Restorative services



·  
A comprehensive oral exam



·  
A periodic oral evaluation every 6 months



·  
Limited oral evaluation- problem focused



·  
Intraoral X-rays complete series, including bitewings, every 3 years.



·  
One intraoral/periapical first film.



·  
Up to a maximum of 5 additional intraoral/periapical  X-rays a year



·  
Bitewing single film a year



·  
One Bitewings double film a year



·  
One set of panoramic film every 3 years.



·  
Prophylaxis – adult, every 6 months



·  
Prophylaxis – children, every 6 months



·  
Topical fluoride application for children under age 19, every 6 months.



·  
Topical application of sealant, per tooth, on posterior teeth for beneficiaries
up to 14 years old. Includes deciduous molars up to 8 years of age when it is
medically necessary because of a tendency to cavities. This service is limited
to one lifetime treatment.



·  
Resin composite  restorations

 
·  
Amalgam restoration

 
·  
Pediatric therapeutic pulpotomy

 
·  
 Stainless steel crowns for primary teeth followed by a pediatric therapeutic
pulpotomy.



·  
Root canals

 
·  
Palliative treatment

 
·  
Oral surgery

 
 
37

--------------------------------------------------------------------------------

 
 
Diagnostic Testing Services
 
·  
High tech laboratories

·  
Clinical laboratories including, but not limiting to, any laboratory order with
the purpose of diagnosing the disease, even if the diagnosis is an excluded
condition or disease.

·  
X-rays

·  
Radiotherapy

·  
Electrocardiograms

·  
Pathology

·  
Arterial blood gases

·  
Electroencephalograms

 
Ambulatory Rehabilitation Services

·  
Physical therapy – a minimum of 15 physical therapy treatments a year per
condition, per beneficiary, when prescribed by an orthopedist  or a physiatrist.

·  
Occupational therapy – unlimited

·  
Speech therapy – unlimited

 
Medical and Surgical Services


·  
Visits to primary care providers, including primary care physicians and nursing
services.

·  
Treatments by specialists and sub-specialists, without referral, if they belong
to the Preferred Network of your Primary Medical Group

·  
Treatments by specialists and sub-specialists outside the Preferred Network of
the Primary Medical Group with a referral of the Primary Care Physician you
chose.

·  
Physician home visits when it is medically necessary.

·  
Respiratory therapy, without limits

·  
Anesthesia services, except epidural anesthesia

·  
Radiological services

·  
Pathology services

·  
Surgery

·  
Use of ambulatory surgery facilities

·  
Diagnostic services for cases of learning disabilities

·  
Practical nurse services

 
 
38

--------------------------------------------------------------------------------

 
 
·  
Voluntary sterilization for men and women of appropriate age after being
previously informed on the consequences of the medical procedure. The physician
must have the written consent of the patient.

·  
Prosthesis: includes the supply of all body extremities including therapeutic
ocular prosthesis, segmented instrument tray and spinal fusion in scoliosis and
vertebral surgery.

·  
Ostomy equipment for patients ostomized ambulatorily.

·  
Blood, plasma and their derivatives

·  
Services to patients with chronic kidney disease in the first two levels (levels
3 to 5 are included in the Special Coverage).

·  
Breast reconstruction surgery after a mastectomy because of cancer.

·  
Treatments and surgery in cases of morbid obesity



Ambulance Services
 
·  
Sea, air and land transportation will be covered within Puerto Rican territory
limits in cases of emergency. These services do not require preauthorization or
precertification.

 
Maternity and Prenatal Services


·  
Women have the freedom to choose a gynecologist/obstetrician  among the
providers of the Primary Medical Group or from the Insurer General Network or
any gynecologist/obstetrician, subject to the final coordination with the
provider. The different interventions until the confirmation of the
pregnancy  are not part of this coverage. Any procedure after the pregnancy is
confirmed will be the Insurer’s risk.

·  
Pregnancy tests

·  
Pre-natal services’

·  
Services of the physician and an obstetric nurse during a normal delivery,
c-section and in any other complication that may arise.

·  
Maternity hospitalization or for pregnancy secondary conditions , when medically
recommended.

·  
Hospitalization of at least 48 hours for the mother and the newborn in case of a
vaginal delivery and of 96 hours in case of c-section.

·  
Anesthesia, except epidural anesthesia

·  
Use of incubator, unlimited

·  
Nursery room care for the newborn

·  
Circumcision and dilatation services for the newborn

·  
Transportation of the newborn to tertiary facilities

·  
Assistance of a Pediatrician during a c-section or high risk delivery.

 
 
39

--------------------------------------------------------------------------------

 
 
Emergency Room Services


·  
Visits, medical attention, routine emergency room necessary services.

·  
Services for trauma

·  
You do not need a preauthorization or a precertification to receive these
services.

·  
Use of emergency room and surgery

·  
Necessary and routine emergency room services

·  
Respiratory services, without limitations

·  
Treatment by a specialist or a sub-specialist when requested by the emergency
room physician.

·  
Anesthesia, excluding epidural anesthesia

·  
Surgical supplies

·  
Clinical laboratory tests

·  
 X-rays

·  
 Drugs, medications and intravenous solutions to be used in the emergency room

·  
Blood, plasma and their derivatives, without limitations

·  
Emergency services outside Puerto Rico will be covered for the federal
population according to non-participating providers’ fees and by reimbursement.



Hospitalization Services


·  
Semi-private room, available 24 hours a day, year round

·  
Isolation room for medical reasons

·  
Nursery

·  
Meals, including specialized nutrition services

·  
Regular nursing services

·  
Use of specialized rooms such as surgery room, recovery room, treatment and
delivery room, without limitations

·  
Drugs, medications and contrast agents, without limitations

·  
Materials such as bandages, gauze, plaster bandages or any other therapeutic
dressing materials

·  
Therapeutic and maintenance care services, including the use of the necessary
equipment to render the service

·  
Specialized diagnostic tests such as electrocardiograms, electroencephalograms,
arterial blood gases, and other specialized test available at the hospital and
necessary during the beneficiary’s hospitalization.

·  
 Supply of oxygen, anesthesia and other gases, including their administration

·  
Respiratory therapy, without limitations.

·  
Rehabilitation services while the patient is confined in the hospital, including
physical, occupational and speech therapy.

·  
Blood, plasma and their derivatives, without limitations

 
 
40

--------------------------------------------------------------------------------

 
 
Mental Health Services


·  
Evaluation, screening and treatment to individuals, couples, families and groups

·  
Ambulatory services rendered by psychiatrists, psychologists and social workers

·  
Hospital and ambulatory services for substance abuse and alcoholism

·  
Intensive ambulatory services

·  
Emergency and crisis intervention services available 24 hours a day, 7 days a
week

·  
Detoxification services for beneficiaries that use illegal drugs, have had
suicidal attempts or accidental poisoning

·  
Administration of and treatment with Buprenorphine (requires preauthorization)

·  
Clinics for injectable extended-release medications

·  
Escort, professional assistance and ambulance services when the services are
necessary

·  
Prevention services and secondary education

·  
Pharmacy coverage and access to medications within 24 hours

·  
Laboratory tests that are medically necessary

·  
Treatment for patients diagnosed with Attention Deficit Disorder (ADD) with or
without hyperactivity. This includes, but is not limited to, visits to
neurologists and tests related to the treatment of this diagnosis.

·  
Consultations and coordination with other Agencies.

 
Mental Health Hospitalization Services
 
·  
Partial hospitalization services for cases referred by a psychiatrist for
primary phase diagnostic and treatment, according to the parity provisions of
Law 408 of October 2, 2000.

·  
Hospitalization that presents a mental pathology that is not drug abuse when
referred by a psychiatrist for primary phase diagnosis and treatment, according
to the parity provisions of Law 408 of October 2, 2000

 
Pharmacy Services


·  
Copayments for prescribed medications

·  
Medications included in the Preferred Medications List (PDL)

·  
Medications included in the Master Formulary are covered through the
exception   processes.

 
 
41

--------------------------------------------------------------------------------

 
 
Services Excluded from the Basic Coverage


·  
Services to patients not eligible to Mi Salud

·  
Services for non-covered illnesses or trauma

·  
Services for automobile accidents covered by the Administration of Compensation
for Automobile Accidents (ACAA, for its acronym in Spanish)

·  
Accidents on the job that are covered by the State Insurance Fund Corporation

·  
Services covered by another insurance or entity with primary responsibility
(third party liability)

·  
Specialized nursing services for the comfort of the patient when they are not
medically necessary

·  
Hospitalizations for services that can be rendered on an outpatient basis

·  
Hospitalization of a patient for diagnostic services only

·  
Expenses for services or materials for the patient’s comfort such as telephone,
television, admission kits, etc.

·  
Services rendered a patient’s relative (parents, children, siblings,
grandparents, grandchildren, spouse, etc.)

·  
Organ and tissue transplants

·  
Weight control treatments (obesity or weight increase for aesthetic reasons

·  
Sports medicine, music therapy and naturopathy

·  
Tuboplasty, vasovasectomy and any other procedure to restore the ability to
procreate

·  
Cosmetic surgery to correct physical appearance defects

·  
Services, diagnostic tests ordered or provided by naturopaths, chiropractors,
iridologists and osteopaths

·  
Mammoplasty or plastic reconstruction of breast for aesthetic purposes only

·  
Ambulatory use of fetal monitor

·  
Services, treatment or hospitalization as a result of induced, non-therapeutic
abortions or their complications. The following are considered induced abortions
(code and description)

ü  
59840 – Induced abortion – dilation and curettage

ü  
59841 – Induced abortion – dilation and expulsion

ü  
59850 – Induced abortion – intra-amniotic injection

ü  
59851 – Induced abortion – intra-amniotic injection

ü  
59852 - Induced abortion – intra-amniotic injection

ü  
59855 - Induced abortion – by one or more vaginal suppositories (e.g.
prostaglandin) with or without cervical dilation  (e.g. laminate) including
admission and visits, expulsion of the fetus and afterbirth

ü  
59856 - Induced abortion – by one or more vaginal suppositories (e.g.
prostaglandin) with dilation and curettage or evacuation

ü  
59857 - Induced abortion – by one or more vaginal suppositories (e.g.
prostaglandin) with hysterectomy (failed medical evaluation)

 
 
42

--------------------------------------------------------------------------------

 
 
·  
Rebetron or any other prescribed medication for Hepatitis C treatment, both
treatment and medications are excluded from the Mental Health and Physical
Coverages. The medications as well as the treatment will be provided by the
Hepatitis Program of the Health Department. For additional information refer to
the Hepatitis Section previously mentioned in this Handbook.

·  
Epidural anesthesia services

·  
Polisomnography studies

·  
Services that are not reasonable or necessary according to the regulations
accepted in the practice of medicine. Services rendered in excess to those
normally required for diagnostics, prevention, diseases, treatment, injury or
organ system dysfunction or pregnancy condition.

·  
Mental health  services that are not reasonable or necessary according to the
accepted regulations for the practice of medical Psychiatry or the services
rendered in excess to those usually required for the diagnostic, prevention and
treatment of a mental illness.

·  
Treatment for chronic if it is determined that the pain is of psychological or
psychosomatic.

·  
Treatment to stop smoking

·  
Educational tests, educational services

·  
Peritoneal dialysis or hemodialysis services (Covered under the Special
Coverage)

·  
New or experimental procedures not approved by ASES to be included in the Basic
Coverage.

·  
Custody, rest and convalescence one the disease is under control or in
irreversible terminal cases

·  
Expenses for payments issued by the beneficiary to a participating provider,
without a contractual limit to do it

·  
Neurological and cardiovascular surgeries and related services (Services covered
under the Special Coverage)

·  
Services received outside the territorial limit of the Commonwealth of Puerto
Rico

·  
Expenses incurred as a result of procedures or benefits not covered by MI Salud.
Maintenance prescriptions and laboratories required for the continuity of a
stable healthy condition, as well as any emergency that may alter the result of
the preferred procedure will be covered.

·  
Judicial order for evaluations for legal purposes

·  
Psychological/Psychometric tests and evaluations to obtain an employment, an
insurance or a related administrative/judicial procedure

·  
Travel expenses, even when ordered by the Primary Care Physician are excluded.

·  
Eyeglasses, contact lenses and hearing aids

 
 
43

--------------------------------------------------------------------------------

 
 
·  
Acupuncture services

·  
Rental or purchase of durable medical equipment (DME) wheelchairs or any other
means of transportation for the disabled, be it manual ort electric and, any
expense for the repair or alteration of said equipment, except when the life of
the patients depends on this service. The determination regarding this exception
is the Insurer’s responsibility.

·  
Procedures for sex changes, including hospitalizations and complications.

·  
Services for the treatment of infertility and services related to conception by
artificial means.

 
Special Coverage Services


Benefits provided under this coverage are subject to the Insurer’s
preauthorization. Beneficiaries have the freedom to choose the providers for
these services among the providers in the Preferred Network of the Primary
Medical Group  or the Insurer’s General Network, Differential diagnostic
interventions up to the verification of the final diagnosis are not part of the
Special Coverage. Any procedure performed after the diagnosis has been confirmed
will be the Insurer’s risk


Medications, laboratory test, diagnostic test and other related procedures
specified in this coverage as necessary for ambulatory treatment or
convalescence  are part of this coverage and do not require the preauthorization
of the Primary Care Physician or of the Insurer. The insurer must identify the
patients included under this coverage to facilitate access to the contracted
services. MI Salud Special Coverage will be activated when the beneficiary
reaches the limit of any other Special Coverage he may have under any other
plan.


The purpose of this coverage is to facilitate the effective management of
beneficiaries with special health condition that require specialized medical
attention. This Coverage will become effective when the diagnosis is confirmed
through the results of tests or procedures performed.
 
The benefits under this coverage are::
 
·  
Coronary disease services and intensive care, without limitations

 
·  
Maxillary surgery.

 
·  
Neurosurgical and cardiovascular procedures, including pacemakers, valves
and  any other instrument or artificial device (Requires preauthorization)

 
·  
Peritoneal dialysis, hemodialysis and related services (Requires
preauthorization).

 
 
44

--------------------------------------------------------------------------------

 
 
·  
Clinical and pathological laboratory test that must be sent outside Puerto Rico
for their processing (Requires preauthorization)

 
·  
Neonatal intensive care unit services, without limitations

 
·  
Treatment with radioisotopes, chemotherapy, radiotherapy and cobalt.

 
·  
Gastrointestinal conditions, allergies and nutritional evaluation for autistic
patients.

 
·  
The following procedures and diagnostic tests, when medically necessary (Require
preauthorization):

ü 
Computerized Tomography

ü 
Magnetic resonance tests

ü 
Cardiac Catheterisms

ü 
Holter Test

ü 
Doppler Test

ü 
Stress Test

ü 
Lithotripsy

ü 
Electromyography

ü 
Tomography test (SPECT)

ü 
Ocular Pletismography test (OPG)

ü 
Impedance Pletismography (IPG)

ü 
Other neurological cerebral-vascular and cardiovascular tests, invasive or
non-invasive

ü 
Nuclear Medicine tests

ü 
Diagnostic Endoscopies

ü 
Genetic Studies

 
·  
Physical therapy – up to 15 additional treatments per condition per beneficiary
a year, when ordered by an Orthopedist or Physiatrist (Require preauthorization
from the Insurer)

 
 
45

--------------------------------------------------------------------------------

 
 
·  
General Anesthesia.

ü 
General anesthesia for dental treatment to children with special needs.

 
·  
Hyperbaric chamber.

 
·  
Immunosuppressive drugs and laboratory tests required for the maintenance
treatment of patients who have been operated to receive any transplant, which
assure the stability of the beneficiary’s health and the emergencies that may
arise after this surgery.

 
·  
Treatment for the following conditions after being confirmed by the results of
laboratory tests and the diagnosis has been established:

ü 
Positive HIV Factor and Acquired Immunodeficiency Syndrome (AIDS) – Ambulatory
and hospitalization services are included. You do not need a referral or
preauthorization from the Insurer or the Primary Care Physician for the visits
and treatment at the Immunology Regional Clinics of the Health Department  .

ü 
Tuberculosis

ü 
Leprosy

ü 
Lupus

ü 
Cystic fibrosis

ü 
Cancer

ü 
Hemophilia

ü 
Children with special needs, including the conditions described in the Manual of
Diagnosis for Children with Special Needs of the Health Department, Office of
Health Protection and Promotion, Habilitation Division (the manual) which is
part of this part of this document, except:

 
o  
Asthma and diabetes, which are included in the Disease Management Program

o  
Mental disorders, and

o  
Mental retardation, behavior manifestations will be managed by the mental health
providers under the basic coverage, with the exception of a catastrophic
disease. The Insurer must request ASES authorization for any special condition
not included in the manual for which the Primary Care Group or the Primary
Medical Group request the activation of the Special Coverage.

 
 
46

--------------------------------------------------------------------------------

 
 
·  
Scleroderma

 
·  
Multiple Sclerosis

 
·  
Services for the treatment of conditions resulting from self-inflicted damage or
as a result of a felony committed by a beneficiary or negligence.

 
·  
Chronic renal disease in levels 3, 4 and 5. (Levels 1 and 2 are included in the
Basic Coverage).



The following is a description of the stages of chronic renal disease:


Level 3 - FG (glomerular filtration - ml / min. bu 1.73 m ² per unit of body
area) between 30 and 59, a moderate decrease in kidney function


Level 4 - TFG between 15 and 29, a serious decrease in kidney function


Level 5 - TFG under 15, renal failure with probability of dialysis or kidney
transplantation.


·  
The medications required for the ambulatory treatment of Tuberculosis and
Leprosy re included under the Special Coverage. Medications required for the
ambulatory treatment or hospitalization for beneficiaries diagnosed with AIDS or
that are VIH positive  are covered under the Special Coverage, except protease
inhibitors, which will be provided by the Clinics for the Prevention and
Treatment of Sexually Transmitted Diseases (CPTEST, for its acronym in Spanish).



Services excluded from the Special Coverage
 
Exclusions and limitations under the Basic Coverage are not covered under the
Special unless expressly included in the Special Coverage.
 
Medicare Coverage Services


For Medicare Parts A and B beneficiaries, the following factors will be
considered to determine the Coverage to be offered:


·  
Beneficiaries eligible to Part A:




 
ü 
They will be offered the regular MI Salud coverage, excluding the benefits
covered by Part A until they reach their limit. In other words, once you reach
the benefit limit of Medicare Part A coverage, Mi Salud will be activated.

 
ü 
Part A deductibles are not included.

 
ü 
The payment of deductibles for the regular coverage will be according to the
payment capacity table provided to all Mi Salud beneficiaries.

·  
Beneficiaries eligible to Parts A/B:



ü 
They are offered the regular Mi Salud pharmacy and dental coverage.

 
 
47

--------------------------------------------------------------------------------

 
 
ü 
Part A deductibles are not included.



ü 
Part B Deductibles and copayments will be included.



Chronic Disease Management
 
Triple S Salud has programs that will help you control your chronic diseases,
such as Diabetes Mellitus, Hypertension, and Congestive Heart Failure (CHF).
Obesity, Kidney Failure and Bronchial Asthma. To benefit from these programs you
may call at 1-866-788-6770. Triple S has a nursing and nutritionist staff
available to manage your condition in coordination with the primary care
physician.
 
Case Management
 
Triple S Salud has a Case Management Program, which is designed to help you with
the coordination of medically necessary services for high cost conditions or
catastrophic diseases.  This program has a staff of nurses, social workers and
nutritionists to assist you. You physician, the hospital staff, your family or
you may seek help through this program by calling at (787) 277-6544.
 
Special Condition Registry


Your primary care physician, the personnel designated by the Primary Medical
Group or the case coordinator of the Primary Medical Group can instruct you on
the conditions that qualify for the special coverage. Any of them can help you
to be included in the Special Coverage by sending all the necessary information
on your medical condition to Triple-S Salud to the fax number (787) 774-4835.
 
 
48

--------------------------------------------------------------------------------

 
 
THESE ARE YOUR COPAYMENTS AND COINSURANCES
 
Services
 
Federal
   
CHIPS
   
State Population
   
ELA*
        100       110       230       300       310       320       330      
400  
HOSPITAL
 
HOSPITAL
   
HOSPITAL
   
HOSPITAL
   
HOSPITAL
 
Admissions
  $ 0     $ 3     $ 0     $ 3     $ 5     $ 6     $ 20     $ 50  
Nursery
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
EMERGENCY ROOM
 
EMERGENCY ROOM
   
EMERGENCY ROOM
   
EMERGENCY ROOM
   
EMERGENCY ROOM
 
Visits to  the Emergency Room
  $ 0     $ 0     $ 0     $ 1     $ 5     $ 10     $ 15     $ 20  
Non-emergency visit to a hospital emergency room.
  $ 5     $ 5     $ 0     $ 15     $ 15     $ 15     $ 15     $ 20  
Trauma
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
AMBULATORY VISITS TO
 
AMBULATORY VISITS TO
   
AMBULATORY VISITS TO
   
AMBULATORY VISITS TO
   
AMBULATORY VISITS TO
 
Primary Care Physician
  $ 0     $ 1     $ 0     $ 0     $ 1     $ 2     $ 2     $ 3  
Specialist
  $ 0     $ 1     $ 0     $ 1     $ 1     $ 3     $ 4     $ 7  
Sub-Specialist
  $ 0     $ 1     $ 0     $ 1     $ 1     $ 3     $ 5     $ 10  
Pre-natal services
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
OTHER SERVICES
 
OTHER SERVICES
   
OTHER SERVICES
   
OTHER SERVICES
   
OTHER SERVICES
 
High Tech laboratories**
  $ 0       50 ¢   $ 0     $ 1     $ 1     $ 2     $ 3       20 %
Clinical Laboratories**
  $ 0       50 ¢   $ 0     $ 1     $ 1     $ 2     $ 3       20 %
X-rays
  $ 0       50 ¢   $ 0     $ 1     $ 1     $ 2     $ 3       20 %
Specialized Diagnostic Tests**
  $ 0     $ 1     $ 0     $ 1     $ 2     $ 2     $ 6       40 %
Physical therapy
  $ 0     $ 1     $ 0     $ 1     $ 2     $ 2     $ 3     $ 5  
Respiratory therapy
  $ 0     $ 1     $ 0     $ 1     $ 2     $ 2     $ 3     $ 5  
Occupational therapy
  $ 0     $ 1     $ 0     $ 1     $ 2     $ 2     $ 3     $ 5  
Vaccines
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
Healthy Child Care
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
DENTAL
 
DENTAL
   
DENTAL
   
DENTAL
   
DENTAL
 
Preventive (Children)
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
Preventive (Adults)
  $ 0     $ 1     $ 0     $ 0     $ 1     $ 2     $ 3     $ 3  
Restorative
  $ 0     $ 1     $ 0     $ 0     $ 1     $ 5     $ 6     $ 10  
PHARMACY***
 
PHARMACY**
   
PHARMACY**
   
PHARMACY***
   
PHARMACY***
 
Generic (Children from age 0-21)
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 5  
Generic (Adults)
  $ 1     $ 1       N/A     $ 1     $ 2     $ 3     $ 5     $ 5  
Brand-name (Children age 0 -21 )
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 10  
Brand-name (Adults)
  $ 3     $ 3       N/A     $ 3     $ 4     $ 5     $ 7     $ 10  
Services
 
Federal
   
CHIPS
   
State Population
   
ELA*
        100       110       230       300       310       320       330      
400  

 
* 
Code 400 under the ELA column means the copayment to be paid by the public
employees of the Government of Puerto Rico enrolled in the plan.

**
Only applies to diagnostic tests, copayments will not apply to those tests that
are required as part of a preventive care service.

***
Copayment will apply to each medication included in the prescription. The
exception shown in the category Pharmacy for Children between ages 0- 21  does
not apply for code 400 for the ELA employees.

****
Copayments for children between ages 0-21 will not apply to the state
Medicaid     population that is medically eligible  or for children under the
CHIP Program in the age groups 0 – 18.

 
 
49

--------------------------------------------------------------------------------

 
 
Copayments may apply to children over age 21 as to adults. Limit of 6
prescriptions per month (except antipsychotics and antivirals); 90-day
dispensing for some critical conditions. Polypharmacy Program.


As provided by 42 CFR 447.53(b), the following exceptions will be applied:


(b) Expense exclusion. The plan may not impose deductibles, coinsurances,
copayments or similar charges to proven medically indigent population for the
following reasons:


(1) Children. Services provided to individuals under age 18 (and to the State’s
option individuals under ages 21, 20 or 19, or any reasonable category of
individuals under age 18 or older, but under age 21) will excluded from the
expense.


(2) Pregnant women. Services rendered to pregnant women if said services are
related to the pregnancy or to any other medical condition that may complicate
the pregnancy are excluded from the expense obligation. These services include
routine prenatal care, delivery, routine care after delivery, family planning
services, complications of the pregnancy or delivery such as hypertension,
diabetes, urinary tract infection, and services rendered during the post-partum
term for conditions or complication s related to the pregnancy.


The post-partum period is the period that begins on the last day of pregnancy
until the end of the month in which the post-partum 60-day term ends. In
addition, States may exclude pregnant women from the costs for all the services
rendered, if they wish.
 
 
50

--------------------------------------------------------------------------------

 
 
(3) Institutionalized individuals. Services rendered to any person that is
confined in the hospital, long-term care facility or any other medical
institution, if it is required that the individual (in accordance with §
435.725, § 435.733, § 435.832 o § 436.832), as a condition to receive services
in the institution, they will require a minimum amount form his income for his
personal needs; medical services costs are excluded from the shared costs.


(4) Emergency Services. Services as defined in section 1932(b)(2) of the Law and
§438.114(a).


(5) Family Planning. Family planning services and supplies provided to people of
childbearing age are excluded from participation in the expenses.


(6)  American Indians. Supplies and services directly rendered to an American
Indian by an American Indian provider for his health care or through a referral
under the health service contract.
 
HEALTH REGION MAPS
 
[image9.jpg]
 
 
51

--------------------------------------------------------------------------------

 
 
ATTACHMENT #4
 
 
 

--------------------------------------------------------------------------------

 

Centers for Prevention and Treatment of Transmissible Diseases (CPTET, by its
Spanish acronym)


Updated August 2010


REGION
COORDINATOR
TELEPHONE/FAX
ADDRESS
 
ARECIBO
 
 
Dra. Evelyn Reyes García
Internist
(787) 878-7895
(787) 881-5773
(787) 879-3388
 
Former District Hospital
129 Rd. to Lares
Box 897
Arecibo, PR 00618
Contracted pharmacy
Garcia Pharmacy (Hatillo)
Daniel Mahiques
(787) 898-3975
(787) 820-9048 fax
121 St. Vidal Feliz
Hatillo, PR
CPTET BAYAMON
Dra. Aileen Romero (Administration)
Doctors:
Dr. Francisco R. Bellaflores
(Internist)
Dra. Verónica Pérez
(GP)
(787) 787-5151
Ext. 2224 /2435
(787) 787-5154 (d)
(787) 787-4211
(787) 778-1209 fax
Hosp. Regional Bayamón
Dr. Ramón Ruiz Arnau
Ave. Laurel Santa Juanita
Bayamón, PR  00956
Other contracted pharmacy
(See enclosed list Pharmacy by Network:HIV)
   
CPTET CAGUAS
 
Dra. Gloria Morales
 
 
Ext. 11142, 11150
(787) 744-8645
(787) 746-2898 fax
Hosp. San Juan Bautista
PO Box 5729
Caguas, PR
Contracted pharmacy Caguas
Arleen Pharmacy
Roberto Peirats
(787) 746-5952
(787) 744-3397
Urb. Villa del Rey
Caguas, PR
Satellite Clinic Humacao
 
 
(787) 640-0980
Humacao Shopping Center
Ave. Font Martelo 100
Humacao, PR
Contracted pharmacy Humacao
Central Pharmacy
Julio Garriga
(787) 852-0520
(787) 850-5500
#11 St. Nolla y Hernández
Humacao, PR

 
 
 

--------------------------------------------------------------------------------

 
 
CPTET CAROLINA
Dr. Milton Garland
Internist
(787) 757-1800
Ext. 454, 459
(787) 257-3615 (d)
(787) 257-3615 fax
Hosp. Universitario de Carolina
P.O. Box 8969
Carolina, PR 00984-3869
CLETS (Centro Médico, Rio Piedras)
Dr. Hermes García
Internist
(787) 754-8118 (c)
(787) 754-8128 (d)
(787) 754-8127
(787) 754-8199 fax
P.O. Box 71423
Correo General
San Juan, PR 00936-8523
FAJARDO
Dr. Arturo Hernández
GP
Dr. Jorge Ruiz
Infectious Disease Physician
(787) 801-1992
(787) 801-1995
(787) 801-6767
(787) 863-5487 fax
St. Rafael #55
Fajardo, PR
Contracted pharmacy
Denirka Pharmacy
Gil Nieves
(787) 863-7788
(787) 863-1422
305 Ave. General Valero
Fajardo, PR 00738
CPTET MAYAGUEZ
Dr. Ramón Ramírez Ronda
Infectious Disease Physician
(787) 884-2110
(787) 884-2115
(787) 884-2118
Ext. 4634
(787) 881-4495 fax
Centro Médico Mayagüez
Hosp. Ramón Emeterio Betances, Suite 6, Ave. Hostos # 40 Mayagüez, PR  00680
CPTET PONCE
 
Sra. Ineabelle Alameda
ETS Clínic
 
Dra. Gladys Sepúlveda
CIR Coordinator
Infectious Disease Physician
787) 848-2000
(787) 848-5574 (d)
(787) 844-2080
Ext. 1516
(787) 842-1948 fax
(787) 259-4731
(787) 259-4046
(787) 842-8626
(787) 259-8998 fax
Antiguo Hosp. Distrito-Ponce Dr. José Gándara, ahora
Hosp. San Lucas II
Rd.Estatal, Bo. Machuelo 14
Ponce, PR  00731
 
CENTRAL LEVEL
 
 
Dr. Hermes Garcia
Director Prevention and Treatment Division of Transmissible Diseases
 
(787) 274-5504
(787) 274-5505
(787) 274-5501
(787) 274-5502
(787) 274-5508 fax
 
Antiguo Hosp. Psiquiatría
Pabellón 1, Primer Piso
Centro Médico
Río Piedras,
P.O. Box 70184
San Juan, PR 00936

 
 
 

--------------------------------------------------------------------------------

 
 
Pharmacies By Network: HIV
 
Privates or CBO
 
ID
NAME
ADDRESS1
ST
Zip
Type
Chain
Municipality
Region
NPI
Phone
Fax
4015548
Farmacia Arleen
Urbanización Villa Del Rey
PR
00726
COMUNIDAD
Independent
Caguas
Este
1154308716
787-746-5952
787-744-3397
4020183
Farmacia Camuy Health Services, Inc.
53 Avenida Muñoz Rivera
PR
00627
CDT’S PRIVADOS
Independent
Camuy
Norte
1104995968
787-898-2660
787-262-4822
4018188
Farmacia Caridad 4
Carretera 862 KM 1.9
PR
00959
COMUNIDAD
Independent
Bayamon
MetroNorte
1437214244
787-269-3140
787-269-0022
4023064
Farmacia CDT Programa SIDA
1306 Avenida Fernández Juncos
PR
00908
CDT’S PÚBLICOS
Independent
San Juan
San Juan
1376665174
787-723-2424
787-724-5104
4020222
Farmacia CDT Quebradillas
St. Muñoz Rivera
PR
00678
CDT’S PRIVADOS
Independent
Quebradillas
Norte
1235179532
787-895-2670
787-895-1540
4000028
Farmacia Central
11 St. Noya y Hernández
PR
00791
COMUNIDAD
Independent
Humacao
Este
1124185566
787-852-0520
787-850-5500
4026349
Farmacia Centro de Prevención y Tratamiento de ETS
PR-2 KM 157.0 Antigua Casa Salud
PR
00682
CDT’S PÚBLICOS
Independent
Mayaguez
Oeste
1366600207
787-834-2115
787-834-6488
4020210
Farmacia Centro de Salud de Lares, Inc.
Carretera 111 KM 1 HM 9
PR
00669
CDT’S PRIVADOS
Independent
Lares
Norte
1417907502
787-897-3610
787-897-2725
4020121
Farmacia Centro de Salud Familiar de Patillas
99 St. Guillermo Riefkhol
PR
00723
CDT’S PRIVADOS
Independent
Patillas
SurEste
1639207681
787-839-4320
787-271-0004
4024458
Farmacia Centro de Salud Familiar Dr. Julio Palmie
St. Morse Esquina Valentina
PR
00714
CDT’S PRIVADOS
Independent
Arroyo
SurEste
1548373293
787-839-4150
787-839-3989
4020727
Farmacia Centro de Salud Integral en Barranquitas
St. Barceló Salida A Comerio
PR
00794
CDT’S PRIVADOS
Independent
Barranquitas
SurEste
1336282417
787-857-5923
787-857-1730
4020739
Farmacia Centro de Salud Integral en Comerío
18 St. Georgetti
PR
00782
CDT’S PRIVADOS
Independent
Comerio
MetroNorte
1174667257
787-875-3375
787-875-4230
4020741
Farmacia Centro de Salud Integral en Corozal
St. Nueva Final
PR
00783
CDT’S PRIVADOS
Independent
Corozal
MetroNorte
1831233667
787-859-2560
787-859-5390
4020753
Farmacia Centro de Salud Integral en Naranjito
Barrio Achiote Sector Desvío
PR
00719
CDT’S PRIVADOS
Independent
Naranjito
MetroNorte
1740324573
787-869-1290
787-869-1800
4020765
Farmacia Centro de Salud Integral en Orocovis
Carretera 155 Salida Desvío
PR
00720
CDT’S PRIVADOS
Independent
Orocovis
SurEste
1457495285
787-867-6010
787-867-6008
4020323
Farmacia Ciales Primary Health Care Services, Inc.
Carretera 149 KM 12.3
PR
00638
CDT’S PRIVADOS
Independent
Ciales
Norte
1649362195
787-871-0601
787-871-3960
4026008
Farmacia CLETS Centro Médico
Paseo José C. Barbosa
PR
00936
CDT’S PÚBLICOS
Independent
San Juan
San Juan
1528279262
787-754-8118
787-754-8127
4009280
Farmacia Concilio de Salud Integral
Carretera 187 INT 188
PR
00772
CDT’S PÚBLICOS
Independent
Loiza
NorEste
1396758686
787-876-2042
787-876-2005
4025955
Farmacia COSSMA
50 St. Ulises Martínez Norte
PR
00791
CDT’S PRIVADOS
Independent
Humacao
Este
1225210297
787-852-2551
787-937-0062
4026123
Farmacia COSSMA
186 St. Muñoz Rivera
PR
00754
CDT’S PRIVADOS
Independent
San Lorenzo
Este
1568634483
787-937-0058
787-937-0064
4019849
Farmacia COSSMA
Carretera 172 Avenida El Jíbaro
PR
00739
CDT’S PRIVADOS
Independent
Cidra
Este
1760530760
787-739-8182
787-714-1444
4013544
Farmacia Denirka
305 Avenida General Valero
PR
00738
COMUNIDAD
Independent
Fajardo
NorEste
1891836623
787-863-7788
787-863-1422
4012960
Farmacia El Apotecario
Urbanización La Rambla
PR
00716
COMUNIDAD
Independent
Ponce
SurOeste
1558307355
787-844-2135
787-284-2135
4016906
Farmacia El Tuque
553 Ernesto Ramos Antonini
PR
00732
COMUNIDAD
Independent
Ponce
SurOeste
1932185824
787-844-2805
787-841-5551
4000903
Farmacia García
121 St. Vidal Feliz
PR
00659
COMUNIDAD
Independent
Hatillo
Norte
1588600407
787-898-3975
787-820-9048
4022303
Farmacia Gurabo Community Health Center
Carretera 941 Salida Barrio Jaguas
PR
00778
CDT’S PRIVADOS
Independent
Gurabo
Este
1316068026
787-737-2311
787-737-1242

 
 
 

--------------------------------------------------------------------------------

 
 
4020157
Farmacia Hospital General Castañer
Carretera 135 KM 64.2 Castañer
PR
00631
HOSPITALES PRIVADOS
Independent
Adjuntas
SurOeste
1336341379
787-829-5010
787-829-2913
4004026
Farmacia Hospital Ryder Memorial
Avenida Font Martelo
PR
00792
LONG TERM CARE PHARMACY
Independent
Humacao
Este
1770697757
787-852-0768
787-850-1444
4014801
Farmacia Hospital Universitario Dr. Federico Trill
Carretera 3 KM 8.3
PR
00984
HOSPITALES PRIVADOS
Independent
Carolina
NorEste
1023107182
787-757-1800
787-750-4214
4021553
Farmacia MedCentro Consejo de Salud de Puerto Rico
1034 Avendia Hostos
PR
00716
CDT’S PRIVADOS
Independent
Ponce
SurOeste
1467518340
787-843-9370
787-843-9395
4021046
Farmacia Migrant Health Center
Carretera 1 KM 7.1
PR
00681
CDT’S PRIVADOS
Independent
Mayaguez
Oeste
1336286400
787-805-2920
787-805-4707
4022175
Farmacia Migrant Health Center
23 St. Montalva
PR
00658
CDT’S PRIVADOS
Independent
Guanica
SurOeste
1619013067
787-821-4511
787-821-4511
4020690
Farmacia Migrant Health Center Western
Carretera 119 KM 35.2
PR
00685
CDT’S PRIVADOS
Independent
San Sebastian
Oeste
1114064102
787-896-1665
787-896-1690
4002236
Farmacia Plaza 3
57 St. Barbosa
PR
00961
CADENA
Farmacias Plaza
Bayamon
MetroNorte
1801941919
787-785-0000
787-785-2387
4020880
Farmacia Rincón Health Center
28 St. Muñoz Rivera
PR
00677
CDT’S PRIVADOS
Independent
Rincon
Oeste
1093743023
787-823-5555
787-823-2990
4013013
Farmacia San Miguel
127 Avenida Dr. Susoni
PR
00659
COMUNIDAD
Independent
Hatillo
Norte
1659406015
787-898-5764
787-262-3984
4000484
Farmacia San Rafael
851 St. Laffayette
PR
00909
FARMACIAS ESPECIALIZADA
Independent
San Juan
San Juan
1952446825
787-724-3307
787-721-4165
4026010
Farmacia Sección de Prevención de ETS
Antiguo Hospital Regional San Lucas 2
PR
00733
CDT’S PÚBLICOS
Independent
Ponce
SurOeste
1245416684
787-843-2188
787-840-7427
4020549
Farmacia Sonia
61 St. Comercio
PR
00795
COMUNIDAD
Independent
Juana Diaz
SurEste
1154497477
787-837-2666
787-837-4602



 
 

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Health Department
Assistant Secretary for Family Health, Integrated Services and Health Promotion
Central Office for AIDS Affairs and Transmissible Diseases
Division of HIV/AIDS Services:  Preventive Care and Health
Ryan White Part B Program


ARECIBO REGION
Clinic
Pharmacy
CPTET Arecibo / Clinic de Immunology
Tel. (787) 817-2677 / 878-7895
Fax. (787) 881-5773
Physical Address: Antiguo Hospital de Distrito, Rd.129 Hacia Lares
Postal Address: PO Box 397 Arecibo,PR 00613
Medical Director: Dra. Evelyn Reyes
MC: Lourdes Castro
Pharmacy García
Tel. (787) 898-3975 / 820-5158
Fax. (787) 820-9048
Physical Address: St. Vidal Félix #121
Hatillo, P.R. 00659
Postal Address: PO Box 67 Hatillo PR 00659
Pharmacist:  Daniel Mahíques Nieves
 
Centro de Salud de Lares, Inc.
Ryan White Part C
Tel. (787) 897-2727 / 2155 /1720 /1730
Fax. (787) 897-2155 / 2725
Physical Address: Rd.111 KM 1.9 Ave. Los Patriotas
Postal Address: PO Box 379
Lares, P.R. 00669
Director: Sr. Gonzálo Maldonado R.N.
MC: Elsie Camacho
MC: Zulma Román
In House Pharmacy
Tel. (787) 897-3610 / 897-3023
Tel. (787) 897-2727 / 2155 / 1720
Cel. (787) 414-1304
Fax: (787) 897-2725
Physical Address: Rd.111 KM 1.9
Ave. Los Patriotas
Postal Address: PO Box 379
Lares, P.R. 00669
Pharmacist: Lic. Mayra Vélez
E mail: rw_csl@hotmail.com
Contact: Domingo Carrero
 
*Branches attached to Lares Health Center, Inc.
 
*Centro de Salud de Quebradillas
Tel. (787) 895-2660 / 2670
Physical Address: St. Muñoz Rivera Esq. San Justo #114 Quebradillas, PR 00678
Postal Address: PO Box 1551 Quebradillas, PR 00678
Administrador: Sr. Daniel González Rivera
MC: Marilyn Acevedo
E mail: cdtquebradillas@hotmail.com
In House Pharmacy
Tel. (787) 895-2512
Fax. (787) 895-2512
Physical Address: St. Muñoz Rivera Esq. San Justo #114 Quebradillas, PR 00678
Postal Address: PO Box 1551 Quebradillas, PR 00678
Contact: Vanessa Pérez
Pharmacist:   Hilda Torres
 

*Camuy Health Services, Inc.
Tel. (787) 898-2290 / 262-6603
Fax. (787) 262-1210 / 3789
Physical Address: Ave. Muñoz Rivera #63, Camuy PR 00627
Postal Address: PO Box 660 Camuy, PR 00627-0660
Director: Lcdo. Eddie Pérez
MC: Zaida González
In House Pharmacy
Tel.(787)898-2660 Ext.227   Fax.(787)262-4822
Physical Address: Ave. Muñoz Rivera #63, Camuy PR 00627
Postal Address: PO Box 660 Camuy, PR 00627-0660
Pharmacist: Lcda. Luz del Alba Ramírez
E mail: camuy660@coqui.net

 
 
 

--------------------------------------------------------------------------------

 
 
ARECIBO REGION
Clinic
Pharmacy
*Corporación de Servicios Médicos Primarios y Prevención de Hatillo
Tel. (787) 898-3935 / 4190
Fax. (787) 262-3984
Physical Address:  Ave. Dr. Susoni #121  Hatillo
Postal Address: PO Box 907 Hatillo, PR 00659
Director: Armando Legarreta
MC: Wanda León
In House Pharmacy
Tel. (787) 898-5764
Fax. (787) 262-3984
Physical Address:  Ave. Dr. Susoni #121  Hatillo
Postal Address: PO Box 907 Hatillo, PR 00659
Contact: Leticia Reyes
Pharmacist:  Carmelo Nistal
E mail: hatipa19@libertypr.net
 
*Ciales Primary Health Care Services
Tel. (787) 871-0601 /  0602 / 0603
Fax. (787) 871-3960
Physical Address: Rd.149 k.m. 12.3 Ciales
Postal Address: PO Box 1427 Ciales, PR 00638
Medical Director: Gladys Rivera Estela
MC: Iraida Marero
Contact: Carmen Sandoval Santiago
In House Pharmacy
Tel. (787) 871-0601 Ext. 210
Fax: (787) 871-3960
Physical Address: Rd.149 k.m. 12.3 Ciales PR 00638
Postal Address: PO Box 1427 Ciales, PR 00638
Contact: Janet Maldonado Villalobos
Pharmacist:  Aixa Bou
E mail: cphcsinc@yahoo.com
 
*Hospital General de Castañer
Tel. (787) 829-5010 / 2055 /7500 /5600
Fax. (787) 829-2913 / 2166 / 4668
Physical Address: Rd.135 k.m. 64.2 Castañer
Postal Address: PO Box 1003 Castañer, PR 00631
Contact: Doris Bengoechea
In House Pharmacy
Tel. (787) 829-5010 Ext. 233 / 289
Fax. (787) 829-1479
Physical Address: Rd.135 k.m. 64.2 Castañer
Postal Address: PO Box 1003 Castañer, PR 00631
Pharmacist:   Yivet Aquino
E mail: hospitalcastaner@hotmail.com



 
 

--------------------------------------------------------------------------------

 


BAYAMÓN REGION
Clinic
Pharmacy
Salud Integral en la Montaña, Inc. (SIM) Central Office
Tel. (787) 869-5900 / 5960 / 5950  x. 225, 251
Fax: 1 (787) 869-6120
Physical Address: Rd.152 Naranjito a Barranquitas
Postal Address: PO Box 515 Naranjito, PR 00719
Director: Sandra V. García
Gerente Servicios Clínicos: Nelly Vargas
MC: Maritza Rolón
Madeline Figueroa
E mail: mfigueroa@sim.pr.com
Central Office
Tel. (787) 869-5900 Ext. 252
Contact: Sra. Lourdes Chevere * Pharmacy Director, including 5 clinics
Pharmacist: Sandra V. García
E mail: sgarcia@sim.pr.com
 
 
*Centro de Salud Integral de Naranjito
Tel. (787) 869-1290 Ext. 2203, 2237, 2204
Fax: (787) 869-1800
Physical Address: 164 Rd.Sector el Desvío, Barrio Achiote, Naranjito PR 00719
Postal Address: PO Box 525 Naranjito PR 00719
Director: Maritza Ortíz Berríos
MC: Maritza Rolón Nieves
MC: Judith Rosa
In House Pharmacy
Tel. (787) 869-1290 Ext. 2208, 2238
Fax: (787) 869-1800
Physical Address: Rd.164 Sector el Desvío, Barrio Achiote, Naranjito PR 00719
Postal Address: PO Box 525 Naranjito PR 00719
Pharmacist:  Marienilda La Santa
 
*Centro de Salud Integral de Barranquitas
Tel. (787) 857-2688
Fax: (787) 857-1730 / 3440
Physical Address: St. Barceló #3, Barranquitas, PR 00794
Postal Address: PO Box 728 Barranquitas, PR 00794
Director: Lourdes
MC: Carmen Carro
In House Pharmacy
Tel. (787)  857-2688 Ext. 225
Fax. (787) 857-1730
Physical Address: St. Barceló #3, Barranquitas, PR 00794
Postal Address: PO Box 728
Barranquitas, PR 00794
Pharmacist: Lcda. Lourdes Chéverez
   
*Centro de Salud Integral de Comerío
Tel. (787) 875-3375 / 2750
Fax: (787) 875-4230 / 2769
Physical Address: St. Georgetti, Rd.167
Postal Address: PO Box 418 Comerío PR 00782
Director: Angel robles
Medical Director: Fernando Roura
Contact: Jannette Gailé
In House Pharmacy
Tel. (787) 875-3375
Fax. (787) 875-4230
Physical Address: Georgetti St., Rd.167
Postal Address: PO Box 418 Comerío PR 00782
Pharmacist:  Helen Feshold
 

 
 
 

--------------------------------------------------------------------------------

 
 
BAYAMÓN REGION
Clinic
Pharmacy
   
*Centro de Salud Integral de Corozal
Tel. (787) 859-2560 / 2470
Fax: (787) 859-5390
Physical Address: Rd.159 Sector El Desvio, Corozal PR 00783
Postal Address: PO Box 739 Corozal PR 00783
Medical Director: Michael Fusile Nelson
MC: Daysi Alvino Martínez
MC: Leidy Rivera Santiago
In House Pharmacy
Tel. (787) 859-2560 / 215
Fax. (787) 859-5390
Physical Address: Rd.159 Sector El Desvio, Corozal PR 00783
Postal Address: PO Box 739 Corozal PR 00783
Contact:  Hairilys Vázquez
   
*Centro de Salud Integral de Orocovis
Tel. (787) 867-6010
Fax. (787) 867-5210
Physical Address:  Ave. Luis Muñoz Marín, Rd.155, Orocovis PR 00720
Postal Address: PO Box 2105 Orocovis PR 00720
Director: Maritza Rolón Nieves
Medical Director: Ada L. Santos Santos
MC: Elba Miranda
In House Pharmacy
Tel. (787) 867-6010
Fax. (787) 867-6008
Physical Address:  Ave. Luis Muñoz Marín, Rd.155, Orocovis PR 00720
Postal Address: PO Box 2105 Orocovis PR 00720
Pharmacist:  Lcda. Brenda Ortíz
 
 
 
CPTET Bayamón
Immunology Clinic
Tel. (787) 798-1580 / 5154
Tel. (787) 780-6690
Hospital
Switchboard
Tel. (787) 787-5151
Ext. 2112,2224,2534,2510
Fax. (787) 269-7740
ETS. (787) 786-4211
Pediatric: (787) 786-6940
Contact:(787) 313-2573 Zuley Huguet
E mail: zhuguet@salud.gov.pr
Physical Address: Hospital Universitario Dr. Ramón Ruiz Arnau, Ave. Laurel,
Santa Juanita Bayamón, P.R. 00956
Postal Address: University Hospital Dr. Ramón Ruiz Arnau, Ave. Laurel, Santa
Juanita Bayamón, P.R. 00956
Coordinator: Dr. Calos León Valiente
Caridad Pharmacy
Tel.(787) 785-3055 / 269-3140
Fax: (787) 740-5445
Fax. (787) 269-0022
Physical Address: Barrio Hato Tejas Carr.862 Km 1.9 Bayamón, PR 00954
Postal Address: PO Box 4218
Bayamón, PR 00954
Pharmacist:  Linnette Rivera
E mail: lynnettepr@hotmail.com
 

 
 
 

--------------------------------------------------------------------------------

 
 
BAYAMÓN REGION
Clinic
Pharmacy
Centro de Epidemiología de Bayamón
Tel. (787) 787-9831
Fax. (787) 269-5230 / (787) 785-2387
Physical Address: St. Isabel 2da  Esq. Degetau Sotano, Antiguo CDT  Bay. Pueblo
Postal Address: PO Box 1588 BAyamón, P.R. 00961
Director: Deborath Medina, Marisel Cruz
MC: Alma Ortíz, Rocío Román, David Ayala
Plaza III  Pharmacy
Tel. (787) 785-0000
Fax: (787) 785-2387
Physical Address:  St. Barbosa # 57 Bayamón PR 00961
Postal Address:  St. Barbosa # 57 Bayamón PR 00961
Contact:  Lcda. Mayda Rodríguez
 
 
Casa Joven del Caribe
Tel. (787) 870-1911 Cel. (787) 630-3571
Fax. (787) 796-2832     870-1911
Physical Address: Rd.# 820 Bo. Marzán Sector Río Lajas, Toa Alta
Postal Address: PO Box 694, Dorado, P.R. 00646
Director: Rev. Samuel Agosto López
MC: Felicita Santiago, Betzaida Rivera
Plaza III Pharmacy
Tel. (787) 785-0000
Fax: (787) 785-2387
Physical Address:  St. Barbosa # 57 Bayamón PR 00961
Postal Address: St. Barbosa #57 Bayamón, PR 00961
Contact:  Lcda. Mayda Rodríguez
 

 
 
 

--------------------------------------------------------------------------------

 
 
CAGUAS REGION
Clinics
Pharmacy
CPTET Caguas
Immunology Clinic
Tel. (787) 744-3141 Ext.1142
ETS. (787) 744-8645
Fax. (787) 746-2898
Postal Address: San Juan Bautista Medical Center
PO Box 5729 Caguas, P.R. 00726
Contacts: Norma Sánchez, Nancy del Valle
Coordinator: Dr. Milton Garland
Pediatric
Tel. (787) 744-3141 Ext.1158 / 1563
Tel. (787) 282-6300 / 8509
Tel. (787) 649-3930
Case Manager: Ivette Peña
Nurse: Juanita Gómez
Ext. 1153
Infectious: Armando Torres Nieves
Arleen Pharmacy
Tel. (787) 746-5952 / 745-2838
Fax. (787) 744-3397
Physical Address: Rd. 172 3rd. Section Villa del Rey Caguas, PR 00725
Postal Address: PO Box 5986 Caguas, PR 00726
Contact: Ms. Adria
Pharmacist: Roberto Peirats
Cel. (787) 379-0116
Pharmacist:  Arleen Hernández
E-mail: Pharmacyarleen@gmail.com
 
 
Humacao Satellite Clinic
Tel. (787) 640-0980
Physical Address: Humacao Shopping Center Ave. Font Martelo # 100 Humacao, P.R.
00792
Central Pharmacy
Tel. (787) 852-0520
Fax. (787) 850-5500
Physical Address Noya Hernández St. # 12 East, Humacao PR 00791
Postal Address: PO Box 669 Humacao 00792
Contact:  Julio Garriga
E-mail: julioegarriga@hotmail.com
 
Gurabo Community Health Center/Gurabo Family Medicine Center
SIVIF Program
Tel. (787) 737-1131/ 630-5564
Fax.(787) 737-2365
Tel.(787) 737-2377 SIVIF Fax. (787) 737-2377
Physical Address: Ramal 941 Oscar Dávila Section, Gurabo PR
Postal Address: PO Box 1277 Gurabo, PR 00778
Contact: Denisse Figueroa
E mail: dfigueroa@sivif.com
In House Pharmacy
Tel. (787) 737-4449
Fax: (787) 737-1242
Physical Address: Rd. 941 Exit Barrio Jaguas Gurabo, PR
Postal Address: PO Box 1277 Gurabo, PR 00778
Pharmacist: Noemí Rivera

 
 
 

--------------------------------------------------------------------------------

 
 
CAGUAS REGION
Clinic
Pharmacy
Project CIS
Ryder Memorial Hospital
Ryan White Part C
Tel. (787) 852-0768
Ext. 4716, 4717, 4609, 4276
Fax. (787) 656-0735     850-1444
Physical Address: Font Martello Ave. #355  (Humacao Exit to Las Piedras)
Postal Address: PO Box 859 Humacao, P.R. 00792
Contacts:
Carmelo Rivera, Awilda, Felicita de Jesús
In House Pharmacy
Tel. (787) 852-0768
Ext. 4730, 4724, 4466, 4467, 4718
Fax: (787) 850-1444
Physical Address: Ave. Font Martello #355  (Humacao Exit to Las Piedras)
Postal Address: PO Box 859 Humacao, P.R. 00792
Contacts:
Carmen Ortíz, Cristina Marrero
Lilliam Sepúlveda
María Carradero
   
*Corporación de Servicios de Salud y Medicina Avanzada (COSSMA)
Humacao
Tel. (787) 852-2551 / 2595
Fax: (787) 850-1218
Physical Address: Ulises Martínez St. # 50 Humacao, PR 00791
Contact: Bárbara Rodríguez
In House Pharmacy
Tel. (787) 852-2551
Fax. (787) 937-0062
Physical Address: Ulises Martínez St. # 50 Humacao, PR 00791
Postal Address: PO Box 1330, Cidra, P.R. 00739
Pharmacist: María de L. García
 
*Corporación de Servicios de Salud y Medicina Avanzada (COSSMA)
San Lorenzo
Tel. (787) 736-3655 / 3646
Fax: (787) 937-0059
Physical Address: St. Muñoz Rivera #186, San Lorenzo, P.R. 00754
Postal Address: St. Muñoz Rivera #186, San Lorenzo, P.R. 00754
Contact: Wanda Nieves
In House Pharmacy
Tel. (787) 736-3655 Ext.1115
Fax: (787) 937-0064
Physical Address: St. Muñoz Rivera # 186, San Lorenzo, P.R. 00754
Postal Address: PO Box 1330, Cidra, P.R. 00739
Pharmacist: Dra. Ilia Huertas
 
*Corporación de Servicios de Salud y Medicina Avanzada (COSSMA)
Cidra
Tel. (787) 739-8182 / 8183
Physical Address: Industrial El Jíbaro Ave. Lote #2  Rd.172 Km. 13.5
Postal Address: PO Box 1330 Cidra, PR 00739
Contact:  Yesenia Velázquez
E mail: cossma@cossmapr.org
Internet page: www.cossmapr.org
Sra. Isolina Miranda: imiranda@cossmapr.com
In House Pharmacy
Tel. (787) 739-8182 Ext. 1228
Fax: (787) 714-1444
Physical Address: Industrial El Jíbaro Ave. Lote #2  Rd.172 Km. 13.5
Postal Address: PO Box 1330 Cidra, PR 00739
Pharmacist:  Lidian Rosario
 
 
*Corporación de Servicios de Salud y Medicina Avanzada (COSSMA)
Yabucoa
Tel. (787) 893-3060 / 3055
Fax: (787) 266-6292
Physical Address: Muñoz Rivera St. #15 Yabucoa, PR
Contact: Diana Mulero
Pharmacy
Not applicable



 
 

--------------------------------------------------------------------------------

 
 
FAJARDO REGION
Clinic
Pharmacy
 
CPTET Fajardo
Immunology Clinic
Tel. (787) 801-1992 / 1995
Tel. (787) 863-5437
Fax. (787)801-6767
Physical Address: Urb. Monte Brisa St. Rafael #55 Fajardo, P.R. 00738
Coordinator: Dr. Arturo Hernández Estrella
Contact: Rafaela Díaz
Denirka Pharmacy
Tel. (787) 863-7788 / 860-7788
Fax. (787) 863-1422
Physical Address: Avenida General Valero # 305 Fajardo, PR 00738
Postal Address: PO Box 850 Fajardo, PR 00738
Contact: Vanessa Hernández
Contact:  Gil Nieves
E-mail: gilnieves@hotmail.com



 
 

--------------------------------------------------------------------------------

 
 
MAYAGÜEZ REGION
Clinic
Pharmacy
 
CPTET Mayagüez
Immunology Clinic
Tel.(787) 834-2115 / 2118
Fax. (787) 265-2850 / 834-2370
Physical Address: Medical Center Next to Mental Health, Rd.#2
Postal Address: PO Box 400
Mayagüez, P.R. 00680
Contact: Damariz Ruiz, Marianita Torres
Coordinator: Ramón Ramírez Ronda
In House Pharmacy
Tel. (787) 834-2116 / 2115 / 2118
Cel. (787) 546-5527 Sonia
Cel. (787) 644-3277 Janette Torres
Cel. (787) 233-8080 Sandra
Physical Address: Medical Center Next to Mental Health, Rd.#2
Postal Address: PO Box 400
Mayagüez, P.R. 00680
Pharmacist: Janette Torres
Contacts: Sonia Vargas, Sandra Rivera
 
Centro de Salud de Migrantes
West REGION
SSIMA Program Serv. Salud Integrado
Ryan White Part C
Tel.(787) 805-2900 / 805-2920 Ext. 294
Fax.(787) 805-4750
Clinic:(787) 834-1470
ADM: (787) 834-1924
Fax.(787) 805-4750
Physical Address:  St. Ramón E. Betánces #392 South  Mayagüez, PR 00680
Postal Address: PO Box 7128
Mayagüez, PR 00681-7128
Contact: Wanda Acosta
Director: Reynaldo Serrano
 
 
 
 
 
 
In House Pharmacy
Tel.(787) 805-2900 / 920 Ext. 237
Fax:(787) 265-4245
Physical Address:  Ramón E. Betances St. #392 South  Mayagüez, PR 00680
Postal Address: PO Box 190 Mayagüez PR 00681-7128
Contact: Juliana Torres
Contact: Lilliam Torres
 
Pharmacy
San Sebastián Satellite Clinic
Tel.(787) 896-1665
Tel. (787) 896-6975
Fax. (787) 896-4570
Physical Address: Rd.119 k.m. 35.2 Bo. Piedras Blancas San Sebastián PR
Contact: Grisel A. Cabá
 
Pharmacy
Guánica Satellite Clinic
Tel.(787) 821-4511 / 821-3377 / 821-2144
Fax.(787) 821-4511
Physical Address: Montalva St. #23 Ensenada Guánica, PR 00647
Postal Address: Montalva St. #23 Ensenada Guánica, PR 00647
Pharmacist: Lcda. Wanda Torres

 
 
 

--------------------------------------------------------------------------------

 
 
 PONCE REGION
Clinic
Pharmacy
 
Ararat Center
Tel. (787) 284-5884 / 5887 Fax. (787) 284-5874
Physical Address: 8169 San Vicente Condominium, Suite 204, Ponce, P.R.
Postal Address: PO Box 7793 Ponce, P.R. 00732
Contact: Juan Rivera, Madeline Torres
E mail: jrivera@centroararat.org
Administrator: Iván Meléndez Rivera
El Apotecario Pharmacy
Tel. (787) 844-2135 / 290-4654
Fax. (787) 844-2135
Physical Address:  Tito Castro Ave #625 Rd.14 Front to Pharmacy El Amal La
Rambla, Ponce
Postal Address: PMB 381 Ave. Tito Castro #609, Ponce, PR 00716
Contact: Ricardo Cintrón
 
Centro de Salud Fam. Dr. Julio Palmieri
Ryan White Part C Program
Tel. (787) 271-3779 / (787) 839-4150
Fax. (787) 271-3779
MC: Ilka Santiago
Physical Address: Valentina Corner Morse St., Arroyo
Postal Address: PO Box 450 Arroyo, P.R. 00714
Contact: Dra. Antonia Márquez
In House Pharmacy
Tel. (787) 839-4150     Ext. 234
Fax: (787) 839-3989
Physical Address: Valentina Corner –Morse St. , Arroyo, PR 00714
Postal Address: PO Box 450 Arroyo, P.R. 00714
Pharmacist:  Doris Porrata
 
 
Consejo de Salud de la Comunidad
CDT  Playa de Ponce
Ryan White Part C Program
Tel. (787) 843-9393 Ext. 258, 262
Fax. (787) 843-0899 / 841-0077
Physical Address: Hostos Ave. 1034  Ponce, P.R. 00716
Postal Address: PO Box 220 Ponce, P.R. 00715 - 0220
Contact: Dra. Awilda García
In House Pharmacy
Tel. (787) 843-9370
Fax. (787) 843-9395
Physical Address: Hostos Ave. 1034  Ponce, P.R. 00716
Postal Address: PO Box 220 Ponce, P.R. 00715 - 0220
Contact: Hilda Torres
 
 
CPTET Ponce
Immunology Clinic
Tel. (787) 259-4046 / 259-4731
ETS. (787) 848-2000
Fax. (787) 259-3998 / 842-1943
Physical Address: Antiguo Hospital de Distrito de Ponce Carretera Estatal Bo.
Machuelo #14 Ponce, P.R. 00717
Coordinatora: Dra. Gladys Sepúlveda
In House Pharmacy
Tel. (787) 843-2188
Fax. (787) 842-1943
Physical Address: Antiguo Hospital de Distrito de Ponce Carretera Estatal Bo.
Machuelo #14 Ponce, P.R. 00717
Pharmacist:  Jorge López Vega
 

 
 
 

--------------------------------------------------------------------------------

 
 
PONCE REGION
Clinic
Pharmacy
 
Especial de la Salud Clinic
Tel. (787) 260-9446
Cuadro: (787) 837-2185   Ext. 2296, 2297, 2298
Fax. (787) 260-2943
Physical Address: St. Hostos #23  Juana Díaz
Postal Address: PO Box 1409 Juana Díaz, P.R. 00795
Director:  Carlos Ortíz Torres
Sonia Pharmacy
Tel. (787) 837-2666
Fax: (787) 837-4602
Physical Address: Comercio St. #61  Juana Díaz, PR 00795
Postal Address: Comercio St. #61  Juana Díaz, PR 00795
Pharmacist:  Sonia Muñoz De Toro
 
Centro de Ambulantes Cristo Pobre Inc.
Tel. (787) 841-7149
Fax. (787) 844-5656
Physical Address: Guadalupe St. Esq. Unión #100 Ponce, P.R.
Postal Address: PO Box 334651 Ponce, P.R. 00733-4651
Contact: Irma Valentín
Administrador: Juan de Dios Videau
 El Apotecario Pharmacy
Tel. (787) 844-2135 / 290-4654
Fax. (787) 844-2135
Physical Address: Ave.Tito Castro #625 Rd.14 In front of El Amal Pharmacy La
Rambla, Ponce
Postal Address: PMB 381 Ave. Tito Castro #609, Ponce, PR 00716
Contact:  Ricardo Cintrón
 
Centro de Servicios de Salud de Patillas
Tel. (787) 839-4320 / 839-4360
Fax. (787) 271-0004
Physical Address: St. Riefhkol # 99
Patillas, PR 00723
Postal Address:  PO Box 697
Patillas, PR 00723
Contact: Sra. Carmen Carro
In House Pharmacy
Tel. (787) 839-4320 Ext. 241 / 247
Fax. (787) 839-4337
Physical Address: St. Riefhkol # 99
Patillas, PR 00723
Postal Address:PO Box 697
Contact:  Anette Alvarado
E mail: pphsc_inc.com
 
Amor que Sana, Inc. Project
Administrative Offices
Tel. (787) 844-8081
Fax. (787) 844-8117
Tel./Fax. (787) 259-2882 Manejo de Caso
Physical Address: Traditional Plaza 7033 Méndez Vigo y Aurora Ponce, PR
00717-1250
Postal Address: Traditional Plaza 7033 Méndez Vigo y Aurora Ponce, PR 00717-1250
Contact: Héctor Torres
Director: Juan A. Panelli
El Apotecario Pharmacy
Tel. (787) 844-2135 / 290-4654
Fax. (787) 844-8117
Physical Address: Ave. Tito Castro #625 Rd.14 (Front of El Amal Pharmacy) La
Rambla, Ponce, PR 00716
Postal Address: PMB 381 Tito Castro Ave. #609 Ponce, PR 00716
Contact:  Ricardo Cintrón

 
 
 

--------------------------------------------------------------------------------

 
 
SAN JUAN REGION
Clinic
Pharmacy
 
Centro Latinoamericano de Enfermedades Transmisibles (CLETS)
Tel. (787) 754-8123 / 8118
Fax. (787) 754-8127
Physical Address: Barrio Monacillos Paseo Celso Barbosa Centro Médico San Juan,
P.R. 00936
Postal Address: PO Box 70184 San Juan PR 00936
Director: Dr. Hermes García
In House Pharmacy
Tel. (787) 754-8118
Fax: (787) 754-8127
Physical Address: Barrio Monacillos Paseo Celso Barbosa Centro Médico San Juan,
P.R. 00936
Postal Address: PO Box 70184 San Juan PR 00936
Pharmacist: Lourdes Fornés
 
Concilio de Salud Integral de Loíza
Tel. (787) 876-3130 / 2042 Ext. 261
Fax. (787) 256-1900
Physical Address: Rd.188 Intersección # 187  Loíza
Postal Address: PO Box 509, Loíza P.R. 00772
Contact:  Juan C. Castellanos
In House Pharmacy
Tel. (787) 876-2005
Fax. (787) 876-6613 / 1120 / 1900
Physical Address: Rd.188 Intersección # 187  Loíza
Postal Address: PO Box 509, Loíza P.R. 00772
Contact: Irma Alvárez
 
CPTET Carolina
Immunology Clinic
Tel. (787) 757-1800
Fax. (787) 257-3615
Physical Address: 65 Infantería Ave. KM 8.4 next to Plaza Carolina
Postal Address: Hospital Universitario de Carolina, PO Box 6021, Carolina P.R.
00984-6021
Coordinatora: Dra. Adiana Zayas
Hospital UPR Pharmacy
Tel. (787) 757-1800     Ext. 227
Fax: (787) 750-4214
Physical Address: 65 Infantería Ave. KM 8.4 next to Plaza Carolina
Postal Address: Hospital Universitario de Carolina, PO Box 6021, Carolina P.R.
00984-6021
Pharmacist:   Juan Villegas
 
Community Initiative
Tel. (787) 250-8629 / 8680 / 8690
Fax. (787) 753-4454
Physical Address: Quisqueya St. #61 Esq. Chile, Hato Rey P.R. 00918
Postal Address: PO Box 366535 San Juan, P.R. 00936-366535
Contact: Jonathan Fernández
Director: Dr. José Vargas Vidot
E mail: iniciator@hotmail.com
San Rafael  Pharmacy
Tel. (787) 724-3307
Fax: (787) 721-4165
Physical Address: 851 Lafayette Esq. San Rafael, Urb. Hipódromo Pda. 20 Santurce
PR
Postal Address: 851 Lafayette Esq. San Rafael, Urb. Hipódromo Pda. 20 Santurce
PR 00909
Contact: Rafael Díaz

 
 
 

--------------------------------------------------------------------------------

 
 
SAN JUAN REGION
Clinic
Pharmacy
 
San Juan Municipality
Más Salud Program: Sida con Salud
Tel. (787) 723-2424 Ext. 239 / 243 /294
Fax. (787) 724-5104
Physical Address: Fernández Juncos Ave. 1306 Pda. 19  Santurce, P.R. 00908
Postal Address: PO Box 13694 San Juan, P.R. 00908
Contact: Dr. Luis Martínez
Manager:  Sonia Collazo
In House Pharmacy
Tel. (787) 723-2424 Ext. 4071
Fax: (787) 721-7596
Physical Address: Fernández Juncos Ave. 1306 Pda. 19  Santurce, P.R. 00908
Postal Address: PO Box 13694 San Juan, P.R. 00908
Contact:  Laura Del Carmen Rivera
 
New Puerto Rico CoNCRA
Ryan White Part C Program
Tel. (787) 753-9443 / 9463 Ext. 32
Fax. (787) 753-2894 / 9463
Physical Address; Urb. García Ubarry
Brunbaugh St. #162 San Juan, PR 00925
Postal Address: PO Box 20850 San Juan, P.R. 00928-9463
Contact: Manuel Quiñones, Magaly Nieves
Director: Rosaura López
Medical Director: Ext. 11
García Pharmacy
Tel. (787) 898-3975 / 820-5158
Fax. (787) 820-9048
Physical Address: Vidal Félix St. #121
Hatillo, P.R. 00659
Postal Address: PO Box 67 Hatillo PR 00659
Pharmacist: Daniel Mahíques Nieves
 
CEMI Project
Tel. (787) 766-0025 / 0030
Tel. (787) 771-4740 / 753-5913
Pediatric AIDS Tel. (787) 274-5762
Physical Address: Medical Sciences Campus
Biomedical II Building Floor I, Río Piedras, PR 00935
Contact:  Janice Pérez
   
ACTU Project
Tel. (787) 767-9192 /9193 /9194 /9195
Fax. (787) 754-8002
Physical Address: UPR Medical Sciences Campus
Biomedical II Bldg. next to nuclear medicine , Río Piedras, PR 00935
Contact:Silvia Dávila / sdavila@rcm.upr.edu
 

 
 
 

--------------------------------------------------------------------------------

 
 
SAN JUAN REGION
Clinic
Pharmacy
 
GAMMA Project
Tel. (787) 759-9595
Fax: (787) 767-4798
Physical Address: ,Centro Cardiovascular de PR Project GAMMA, 8th Floor Suite
814 San Juan
Postal Address: University of Puerto Rico RCM Project GAMMA, PO Box 365067
San Juan PR 00936-5067
Contact: Dra. Irma L. Febo,
Contact: Iraida Salabarria
 

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT# 5
 
 
 

--------------------------------------------------------------------------------

 
 
_ ASES
My Health (“Mi Salud”)                     
Health for everyone.                     

 
 
My Health: from the Administration of Health Insurance
of the Commonwealth of Puerto Rico (ASES)


List of Specialized Medications (contracted)
2011-2012 Physical Health
 
 
I.
Antibiotic
 
Manufacturer
             
    Linezolid
Zyvox
PA, P
Pfizer
         
II.
Antineoplasic Agents
                 
Cetuximab
Erbitux
PA, P
BMS
           
Ixabepilone
Ixempra
PA, P
BMS
           
Nilotinib
Tasigna
PA, P
Novartis
           
Oxaliplatin
Eloxatin
PA, P
Sanofi-Aventis
           
Docetaxel
Taxotere
PA, P
Sanofi-Aventis
         
III.
Hypertriglyceridemia
                 
Fenofibrate
Tricor
PA, P
Abbott
         
IV.
Immune Modulator
                 
Abatacept
Orencia
PA, P
BMS
           
Infliximab
Remicade
PA, P
Centocor (Janssen)
         
V.
Interferon alfa
                 
Peginterferon alfa-2-b
PegIntron
PA, P
Schering
         
VI.
Multiple Sclerosis
                 
Natalizumab
Tysabri
PA, P
Elan
         
VIII.
Pulmonary Hypertension
                 
Sildefanil
Revatio
PA, P
Pfizer

 
1/19/2011
Page 1



 
 

--------------------------------------------------------------------------------

 
 
PA: Requires preauthorization
P: Contracted brand name product (rebate)


Access to the List of Contracted Specialized Medications:


In the situation in which a provider of medical services prescribes a
specialized medication from the List of Contracted Specialized Medications, the
MCO, MBHO, TPA or the organization contracted by ASES, shall evaluate the
specialized medication requested by means of the exception mechanism.  The
evaluation shall take into consideration the specific conditions of each case,
which may include, but that is not limited to the following: 1) therapeutical
failure with regard to all the alternatives in ASES’s PDL, 2) the lack of
availability of therapeutic alternatives in ASES’s PDL for the services or
conditions covered, 3) history record of adverse reactions to the medications
included in ASES’s PDL, 4) contraindications of use in the medications included
in ASES’s PDL.
 
1/19/2011
Page 2



 
 

--------------------------------------------------------------------------------

 
 
HEALTH PLAN OF THE COMMONWEALTH OF  PUERTO RICO
 
PREFERRED  DRUG  LIST (PDL) – 2010-2011 MENTAL  HEALTH
 
PART  II – DRUGS  BY THERAPEUTICAL  CLASSIFICATION

 
PSYCHOTROPIC AGENTS

 
1.0 ANTIDEPRESSIVES
         
1.1 TRICYCLICS
         
$             Amitriptyline tab.
Elavil
       
$             Nortriptyline cap., sol.
Pamelor,
   
Aventyl
       
$             Doxepin cap., conc.
Sinequan
       
$             Clomipramine cap.
Anafranil
       
$             Imipramine HCL tab.
Tofranil
       
$             Desipramine tab.
Norpramin
       
1.2 SELECTIVE  SEROTONIN  REUPTAKE  INHIBITORS (SSRI)
       
$             Fluoxetine cap. (10mg, 20mg)
Prozac
       
$             Citalopram tab.
Celexa
       
$             Sertraline tab.
Zoloft
       
$             Paroxetine tab. (20mg, 30mg, 40mg)
Paxil        
$$          Sertraline conc.
Zoloft
       
$$$        Escitalopram tab., sol.
Lexapro
P

 
Bold –Bioequivalent generic alternative available
Bold* - Some presentations of the drug are not available in generic
PA – Requires Pre-Authorization
P – Contracted brand name drug
LC –Límit in the amount to be
dispatched
AL –Age Limit
ST - Step therapy, clinical protocol for its use
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 SEROTONINE   AND  NOREPHRINE  REUPTAKE INHIBITORS(SNRI)
     
$$           Venlafaxine tab. 
Effexor        
$$           Venlafaxine XR 24hr cap. 
Effexor XR PA, P      
$$$ Duloxetine cap.
Cymbalta PA, P       1.4  MISCELLANEOUS  ANTIDEPRESSIVES    
 
 
 
$           Bupropion tab.
Wellbutrin  
 
 
 
$           Trazodone tab. (50mg, 100mg, 150mg)
Desyrel  
 
   
$$$ Bupropion SR 12hr tab. 
Wellbutrin SR  
 
 
  2.0 ANTIPSYCHOTICS
 
 
      2.1 PHENOTIAZINES          
$           Fluphenazine decanoate inj.
Prolixin     Decanoate  
 
 
 
$           Fluphenazine* tab., elixir, conc. 
Prolixin  
 
   
$ Chlorpromazine* tab., CR cap.,
   
syrup, conc., supp.
Thorazine
       
$           Thiothixene* cap., conc.
Navane        
$$           Thioridazine* tab., susp., conc.
Mellaril
       
$$           Trifluoperazine tab.
Stelazine        
$$           Perphenazine* tab., conc. 
Trilafon
 
      2.2 BUTIROPHENONES          
$$           Haloperidol* tab., conc.
Haldol  

2
 
Bold- Bioequivalent  generic alternative available
Bold*- Some  presentations of the drug are not
available in generic
PA – Requires  Pre-Authorization
P – Contracted brand name product
LC –Limit in the amount to be dispatched
 AL –Age Limit
ST - Step therapy, Clinical protocol for its use
 
 
 

--------------------------------------------------------------------------------

 
 
$$$ Haloperidol decanoate inj. Haldol Decanoate
      2.3  MISCELLANEOUS  ANTIPSYCHOTICS    
 
   
$$$ Loxapine cap. 
Loxitane  
 
    2.4  ATYPICAL  ANTIPSYCHOTICS          
$$           Clozapine tab.   
Clozaril
PA
 
   
$$$ Risperidone tab. 
Risperdal  
 
   
$$$$ Quetiapine tab. (25mg, 50mg)
Seroquel PA, P,
 
 
LC= 10 days  
 
 
$$$$ Quetiapine tab. (except  25mg, 50mg)
Seroquel  PA, P      
$$$$ Quetiapine ER tab.
Seroquel XR PA, P
 
   
$$$$ Quetiapine ER tab. 50mg
Seroquel XR PA, P
 
 
LC= 3 days
 
   
$$$$$ Ziprasidone cap. 
Geodon PA, P
 
 
 
$$$$$ Aripiprazole tab.  
Abilify  PA, P
 
   
$$$$$!Olanzapine tab.
Zyprexa PA, P
 
 
  3.0 MOOD  STABILIZERS    
 
   
$           Lithium carbonate* cap., tab., 
  Eskalith,
 
 
 
CR tab. (300mg, 450mg) Lithotabs,
Lithobid,     Lithonate,    
Eskalith CR
 
 
   
$           Valproate sodium syr.
Depakene        
$$           Lithium citrate syrup 
Lithium  

                                                                     
3
 
Bold - Bioequivalent generic alternative available
Bold* -Some presentations of the drug are not
available in generic
PA – Requires  Pre-Authorization
P – Contracted  brand name drug
LC –Limit in the amount to be dispatched
AL –Age Limit
ST - Step therapy, Clinical protocol for its use
 
 
 

--------------------------------------------------------------------------------

 
 
$$           Valproic acid cap.
Depakene
       
$$           Divalproex sodium* EC tab.,
Depakote
 
sprinkle cap.
         
$$           Lamotrigine chew disp. tab.
Lamictal CD
       
$$           Lamotrigine tab.
Lamictal
       
$$           Divalproex sodium
Depakote ER
 
extended release tab.
   
$$$       Divalproex sodium EC tab.,
Depakote
P
sprinkle cap.
   
$$$        Divalproex sodium
Depakote ER
P
extended release tab.
   

 
4.0 ANTIANXIETY/ HYPNOTICS
         
4.1 BENZODIAZEPINES
         
$            Clonazepam tab.
Klonopin
       
$            Flurazepam cap.
Dalmane
       
$            Temazepam* cap.
Restoril
       
$            Chlordiazepoxide cap.
Librium
       
$            Estazolam tab.
Prosom
       
$            Clorazepate tab.
Tranxene
       
$            Lorazepam* tab., conc.
Ativan
       
$            Alprazolam* tab., conc.
Xanax
       
$           Diazepam* tab., sol., conc.
Valium
 



4
 
Bold- Bioequivalent generic alternative available
Bold* - Some presentations of the drug are not
available in generic
PA – Requires Pre-Authorization
P – Contracted brand name drug
 LC –Limit in the amount to de dispatched
AL –Age Limit
ST - Step therapy, clinical protocol for its use
 
 
 

--------------------------------------------------------------------------------

 
 
$$ Oxazepam cap. 
Serax         4.2 SEDATING  ANTIHISTAMINES          
$            Hydroxyzine pamoate cap. 
Vistaril        
$            Diphenhydramine cap. (50mg) 
Benadryl        
$$$ Hydroxyzine pamoate susp. 
Vistaril         4.3 HYPNOTICS          
$$           Zolpidem cap. 
Ambien LC= 30 en 365 days      
5.0 PSYCHOSTIMULANTS
          5.1 SYMPATHOMIMETIC  AMINES          
$             Dextroamphetamine tab.
Dexedrine
AL (4-18)
     
$             Methylphenidate tab.
Ritalin
AL (6-18)
     
$$          Methylphenidate CR tab.
Metadate ER AL (6-18)
 
Ritalin SR
AL (6-18)
     
$$          Methylphenidate CR cap.
Concerta
AL (6-18)
              (Modified-release)
         
$$         Amphetamine/
Adderall
AL (4-18)
             Dextroamphetamine tab.
         
$$        Dextroamphetamine SR
Dexedrine
AL (4-18)
             24hr cap.
         
$$        Dexmethylphenidate regular release tab.
Focalin
AL (6-18)
     
$$$     Dexmethylphenydate cap.
Focalin XR
ST, P, AL (6-18)
     
$$$     Methylphenidate CR cap.
Concerta
ST , P, AL (6-18)
            (Modified-release)
   

 
5
 
Bold - Bioequivalent  generic alternative available
Bold* -Some  presentations of the drug  are not
available in generic
PA – Requires Pre-Authorization
P – Contracted brand name drug
LC –Limit in the amount to be dispatched
AL – Age Limit
ST - Step therapy, Clinical protocol for its use
 
 
 

--------------------------------------------------------------------------------

 
 
$$$ Methylphenidate CR cap.
Metadate CD ST, AL (6-18)
(Modified-release)
   
 
    5.2 SELECTIVE   NOREPINEPHRINE   REUPTAKE   INHIBITOR  
 
 
 
$$$$ Atomoxetine cap. 
Strattera  PA, P, AL (6-18)
 
 
  6.0 ANTICHOLINERGICS    
 
 
 
$           Benztropine tab.
Cogentin  
 
 
  7.0  DETOX  TREATMENT          
$          Thiamine tab. (100mg)
       
LC= 7 days
     
$          Ibuprofen tab. (800mg)
Motrin LC= 7 days      
$          Folic acid tab. (1mg)
  LC= 7 days      
$          Loperamide cap. (2mg)
Imodium LC= 7 days      
$         Clonidine tab. (0.1 mg)
Catapress LC= 7 days        8.0  DRUGS FOR TREATMENT RELATING TO ABUSE
AND  DEPENDENCY OF DRUGS        
This drug shall be covered through SSMCA, pursuant to availability of the same.
         
$          Methadone tab., disp. tab., sol., conc.
  ASSMCA      
$$          Buprenorphine sl. tab.  
Subutex PA      
$$$     Buprenorphine/ naloxone sl. tab.,
Suboxone PA, P
sl. Film
   

 
Revised  7/26/2011
 
Bold- Bioequivalent generic alternative available
Bold* - Some presentations of the drug are not
available in generic
PA – Requires Pre-Authorization
P – Contracted brand name drug
LC –Limit in amount to be dispatched
AL –Age Limit
ST - Step therapy, clinical protocol for its use
 
 
 

--------------------------------------------------------------------------------

 
                                

_ASES
HEALTH INSURANCE ADMINISTRATION
Commonwealth of Puerto Rico
 

 
Nomative Letter 11-0119
 
 
TO THE INSURANCE COMPANIES,
MENTAL HEALTH SERVICE COMPANIES,
PRIMARY MEDICAL GROUPS,
AND PROVIDER PARTICIPANTS OF MI SALUD
 

--------------------------------------------------------------------------------

 
Re: List of Specialized Drugs for Mi Salud
 
In October of 2010, the Health Insurance Administration (ASES), issued a Request
for Proposals (RFP) with the objective of putting the Preferred Drug List for
Physical Health and Mental Health (PDL) for Mi Salud up to date, as of January
1, 2011.
 
As part of this process, the List of Specialized Drugs (contracted) for Physical
Health for the period 2011-2012 was created once again.  A copy of it is
included for reference.
 
The access to the products included in this List of Specialized Drugs, as
required in the RFP, is in the following manner:
 
1.  In the situation in which a provider of medical services prescribes a
specialized drug from the List of Specialized Drugs (contracted), the MCO, MBHO,
TPA or the organization contracted by ASES, shall evaluate the specialized drug
being requested through the exception mechanism.
 
The evaluation shall take into consideration the specific conditions of each
case, which may include, but is not limited to the following:
 
a) Therapeutic failure to all the alternatives in ASES’ PDL.
b) The non-availability of therapeutic alternatives in ASES’ PDL for the
services or conditions covered.
c) History record of adverse reactions to the drugs included in ASES’ PDL.
d) Contraindications of use in the drugs included in ASES’ PDL.
 
Once the patient is evaluated through the exception mechanism and if he/she
fulfills the criteria established herein: the MCO, MBHO, TPA shall proceed to
approve the prescribed drug included in the List of Specialized Drugs.
 
PO Box 195661, San Juan, Puerto Rico 00919-5661      Tel. (787)
474-3300      Fax (787) 474-3346


 
 

--------------------------------------------------------------------------------

 
 
Normative Letter 11-0119
Page 2
 
If you have any questions, please get in touch with the corresponding insurer.
 
Remember that, as a general rule, the pharmacy benefit coverage is generic
bioequivalent, mandatory as first option.  The use of generics classified “AB”
by the Food and Drug Administration, (FDA, on the basis of its initials in
English) is required.
 
From time to time the drugs included in the List of Specialized Drugs
(contracted) for Physical Health 2011-2012, or the dispatch instructions, may
change and you shall be duly informed.
 
Cordially,
 
(signed)
Frank R. Diaz Gines, MHSA
Executive Director
 
 
Attachment


 
 

--------------------------------------------------------------------------------

 
 
ASES
HEALTH INSURANCE ADMINISTRATION
Commonwealth of Puerto Rico
 

 
January 3, 2011
 
 
Dear provider:
 
I am pleased to present to you the list of Preferred Drugs (PDL) for Physical
Health from the Health Plan of the Commonwealth of Puerto Rico (“Mi Salud”),
effective since January 1, 2011.
 
The medications included herein have been evaluated and approved by a Pharmacy
and Therapeutics Committee comprised by primary physicians and clinical
pharmacists.
 
This committee meets periodically to evaluate the therapeutical classifications
and issue recommendations based on clinical aspects.  Therefore, this PDL and
the specialized PDLs that are included in this guide, may suffer changes, which
are notified by means of Normative Letters, in conformity to how they arise.
 
I exhort you to conserve this Guide for your reference as long as it is
necessary.  The same is also available in our electronic page:  www.asespr.org.
 
Cordially,
 
(signed)
Frank R. Díaz Ginés, MHSA
Executive Director
 
 
PO Box 195661, San Juan, Puerto Rico  00919-5661       Tel. (787) 474-3300Fax
(787) 474-3346
 
 
 

--------------------------------------------------------------------------------

 
 
PHYSICAL HEALTH
2011-2012


PREFERRED DRUG LIST
 
 
 

--------------------------------------------------------------------------------

 
 
GENERAL ASPECTS OF THE PHARMACY COVERAGE
FROM THE HEALTH PLAN OF THE GOVERNMENT OF PUERTO RICO


1.
Listing of Drugs



The Administration of Health Insurance (ASES) is the agency responsible for
establishing and reviewing the Preferred Drug List (PDL, on the basis of its
initials in English) for Physical Health and Mental Health of “Mi Salud” (My
Health).  For this purpose, there has been established a Pharmacy and
Therapeutics Committee for Physical Health, and another one for Mental Health,
both comprised by different health professionals.  These committees meet
periodically to evaluate the different therapeutical classifications and issue
their recommendations to ASES about the drug lists, based on scientific evidence
and clinical aspects.
 
The Preferred Drug List (PDL) shall serve as a guide in the supplying of drugs
under the pharmacy coverage. The PDL has the purpose of improving, putting up to
date and attaining the effective cost use of drugs within the coverage of Mi
Salud.
 
In addition, ASES maintains the Uniform Core List (FMU), which is utilized as
the official listing from which the PDL is derived.  The drugs in this list
which do not appear in the PDL may be utilized the insurance companies, mental
health organizations and service providers only as exceptions in the cases in
which the drugs in the PDL were not the most clinically effective for the
patient in particular.
 
In like manner, a List of Specialized Drugs (contracted) was created.  In the
situation where one provider of medical services prescribes a specialized drug
from this list, it should be evaluated by means of the exception process by the
MCO, MBHO, TPA or the organization contracted by ASES.
 
In exceptional cases drugs outside of the aforementioned lists may be utilized
by means of an exception procedure.


2.
Exception Process



In the case of patients who need a drug that does not appear in the PDL or in
the FMU, the insurance companies, mental health organizations and health service
providers must utilize the process described herein for the approval of the
drugs.  This procedure shall consider the particular merits of each case, which
may include:


 
1.
Contraindication to the drug(s) that appear in the PDL.



 
2.
History record of adverse reaction to the drug(s) that appear in the PDL.



 
3.
Therapeutical failure with regard to all the alternatives available in the PDL.



 
4.
Non-existence of a therapeutical alternative in the PDL.



3.
Other aspects of the pharmacy coverage



 
A.
The pharmacy coverage of Mi Salud establishes as mandatory the use of
bioequivalent products, as long as it is not contraindicated and it is so
clinically justified by the provider.



 
B.
The insurance companies, mental health organizations and health service
providers shall process their pharmacy claims through the Pharmacy Benefit
Managers or PBMs, (on the basis of their initials in English) contracted by the
Administration.



 
C.
ASES has an active process to continuously review the drugs that it is required
to include in the pharmacy coverage to the insurance companies, mental health
organizations and health service providers.  In addition, it shall evaluate any
new drug for inclusion in the same or remove drugs from said listing.  Due to
the dynamic nature of this process, ASES may require the inclusion or exclusion
of drugs pursuant to changes or advances in standards of practice within an
illness or area of treatment.

 
 
 

--------------------------------------------------------------------------------

 
 
 
D.
No entity contracted by ASES or the entities contracted by these ( Medical
groups, IPAs, independent providers, specialists, etc.) may be ruled by a
listing different from the PDL and the Core List, nor can they create an
internal drug list that is different from the ones established by ASES.  Neither
can they, in any way, limit in a manner contrary to what is established in the
contract between ASES and the insurance companies and in this coverage, the
drugs that are included in said lists.  The insurance companies shall be
responsible for keeping tabs in their providers and employees with regard to the
compliance with these provisions.



 
E.
The maximum of dispatch for severe conditions shall be to cover a thirty (30)
day therapy.  When medically necessary, additional prescriptions shall be
covered.



 
F.
The maximum of dispatch for chronic conditions (maintenance drugs) shall be to
cover a thirty (30) day therapy, except at the beginning of the therapy when, on
the basis of medical criterion, a minimum of fifteen (15) days may be prescribed
for the purpose of reevaluating compliance and tolerance.  On the basis of a
recommendation on the part of the physician, the dispatch of each prescription
may be refilled up to five (5) times (original prescription plus five (5)
refills).  The drugs that require pre-authorization shall be in effect for six
months unless there occur contraindications or secondary effects.  On or before
the ninety (90) days after having prescribed said maintenance drug, the
physician must reevaluate the pharmacotherapy for the purpose of compliance,
tolerance and classification. Changes in the dosage will not require
pre-authorization.  Changes in the drugs utilize may require pre-authorization.



 
G.
The indications in the prescriptions for chronic use drugs, in favor of Children
with Special Health Needs, must indicate clearly that they are covering a thirty
(30) day therapy and that they may be refilled up to five (5) times (original
prescription plus five (5) refills), according to medical criterion.  When it is
medically necessary, additional prescriptions shall be refilled.



 
H.
Coordination with the Department of Health is required for the supplying of
birth control methods for family planning.  The contraceptives for the treatment
of menstrual dysfunction and for other menstrual conditions shall be covered
through your primary physician from Physical Health.



 
I.
The use of bioequivalents approved by the Food and Drug Administration (FDA),
classified as AB, is required, as well as authorized by the local regulations as
long as it is not contraindicated and it is so consigned by the provider in the
medical prescription.



 
J.
The lack of existence in the inventory of bioequivalent drugs does not exempt
the dispatch of the prescribed drug nor does it imply any additional payment
whatsoever on the part of the beneficiary. As a general rule, bioequivalent
drugs should be dispatched as long as there exists a bioequivalent for the drug
of the corresponding brand name unless, in spite of the existence of a
particular bioequivalent, ASES decides to cover the brand name drug or to cover
both.



 
K.
All the prescriptions must be dispatched by a pharmacy contracted by the PBM,
duly authorized under the laws of the Commonwealth of Puerto Rico and freely
selected by the beneficiary.



 
L.
The right to free selection requires the availability of a determinate number of
pharmacies in every municipality to be able to so exercise it.  The PBM is the
entity in charge of contracting the network of pharmacies, pursuant to the terms
specified by ASES.

 
 
 

--------------------------------------------------------------------------------

 
 
 
M.
The prescribed drugs must be delivered concurrently on the date and time when
the beneficiary receives the prescription and requires the dispatch of the drug.



For any doubt regarding the pharmacy coverage you may get in touch with the
insurance company contracted by ASES in your service region.


 
 

--------------------------------------------------------------------------------

 
 
PART I - DESIGN OF THE PREFERRED DRUG LIST, PRESENTATION OF THE PREFERRED DRUG
LIST (PDL) AND REFERENCE GUIDES
 
In the example that follows we can see the information that is provided for the
drugs included in the PDL.
 
Indicator of Relative
Cost
Generic Name (in bold
if the drug is available
in generic)
Brand Name
Reference Guides
$ sign
Nystatin ssp.
Mycostatin
P, PA

 
For every drug included in the PDL, there appears an Indicator of Cost (Relative
Cost), the Generic Name, the Brand Name and Reference Guides as applicable. In
the cases in which the generic drug is available, the same appears in bold.
Those generic drugs that have an asterisk (*) indicates that not all of the
product's presentations have a generic available. As long as the bioequivalent
generic of drug exists, the same shall be dispatched. The brand name is
mentioned only for reference.
 
We exhort you to utilize the PDL as reference when you are going to prescribe
drugs to the beneficiaries of the Health Plan of the Commonwealth of Puerto
Rico.
 
INDICATOR OF RELATIVE COST
 
The indicator of relative cost is included in the PDL to offer an estimated
value of the cost of a drug therapy including any discount for utilization and
comparing the specific product with the other alternatives available in that
classification, or to treat the specific disease or condition. In the majority
of the cases, the cost per therapy for fifteen or thirty days is compared
depending on whether the drug is of acute or of maintenance use, respectively.
The comparison of costs and assignment of dollar signs is made on the basis of
all the products included within a therapeutical classification, (for example,
cardiovascular drugs, gastrointestinal drugs). The dollar signs next to a drug
identify its relative cost and must be construed in the following manner:
 
$                                                      Less Costly
$$
$$$
$$$$
$$$$$
$$$$$!
$$$$$!!                                           Costlier
 
 
 

--------------------------------------------------------------------------------

 
 
When several drugs within the same therapeutical classification have the same
number of dollar signs, the drug that is mentioned first must be considered as
the least costly one.
 
Where there exists an alternative for a number of adequate preparations to treat
a particular disease or condition, the indicator of relative cost may be
utilized to make a selection on the basis of the cost.
 
The designation of the relative costs is effective at the moment of the
publication of this edition of the PDL. The cost of the drugs is subject to
constant changes.
 
GENERIC DRUGS
 
The bioequivalent generic drugs are identified in bold. Certain bioequivalent
generics have a Maximum Allowable Cost (or MAC List) for the payment of the
same. This price typically covers the cost of the purchase of the generic
products, but not of the brand name ones. The selection of products to be
included in the MAC List are those that are prescribed commonly and have been
approved by the Food and Drug Administration (FDA, on the basis of its initials
in English) to be marketed.
 
REFERENCE GUIDES
 
The drugs which appear in the PDL are those preferred drugs in the coverage of
the Health Plan of the Commonwealth of Puerto Rico. These drugs are selected on
the basis of their safety, efficacy, high quality, existence of bioequivalents
and cost. It is suggested to the physicians that they prescribe and to the
pharmacists that they dispense only the drugs which are in the PDL. Ail the
drugs included in this document are covered drugs unless they are designated as
Unlisted (NF; for example, forms of dosage with prolonged action that are not
included in the PDL).
 
 
 

--------------------------------------------------------------------------------

 
 
KEY FOR THE SYMBOLS AND ABBREVIATIONS
IN THE LIST


 
$ up to $$$$$!
 
Represents the relative cost of the drug. The smaller the number of dollar
signs, the lower is the cost of the drug.  The nigher the number of dollar
signs, the higher is the cost.
 
PA
 
Requires that the pharmacy endeavor a Preauthorization.
 
NF
 
Unlisted
 
P
 
Contracted brand name product (rebates).
 
Bold
 
Identifies that the drug has generic bioequivalent available in all the
presentations.
 
Bold*
 
Identifies those drugs for which not all the presentations or forms are
available in generics; for example, tablets, liquids, injections, etc.
 
LC
 
Identifies those drugs for which there exists some limitation in the amount that
the pharmacy can dispatch
 
AL
 
Identifies those drugs for which there exists some limitation as to the age for
the dispatch of the medication.
 
ST
 
Step Therapy.  The product has a clinical protocol for its use.
 
Cap.
 
Capsule
 
Tab.
 
Tablet
 
Chew tab.
 
Chewable tablet
 
Disp. tab.
 
In English, dispersible tab.
 
Inj.
 
Injectable



 
 

--------------------------------------------------------------------------------

 
 
Susp.
Suspension
ER, SR, CR
Prolonged action (extended release, sustained release, controlled release)
SL
Sublingual
Cr.
Creme
Oint.
Ointment
Sol.
Solution
Syr.
Syrup
Lot.
Lotion
Ophth.
Ophtalmic
Inh.
Inhaler
SNC
Central Nervous System
Supp.
Suppository
TDS
Transdermal Patch (transdermal release system)
TTS
Transdermal Patch (transdermal topic system)



 
 

--------------------------------------------------------------------------------

 
 
PHYSICIAL HEALTH


HEALTH PLAN OF THE COMMONWEALTH OF PUERTO RICO
PREFERRED DRUG LISTING (PDL)
PHYSICAL HEALTH
2011-2012
 
PART II – MEDIATIONS BY THERAPEUTICAL CLASSIFICATION
     
1.0  ANTIINFECTIOUS
         
1.1  CEPHALOSPORINS
         
1.1.1 FIRST GENERATION
         
$ Cephalexin cap.
Kefl ex
       
$ Cephalexin susp.
Kefl ex
       
$$$ Cefadroxil* susp.
Duricef
AL < 12 años
     
1.1.2 SECOND GENERATION
         
$ Cefaclor cap.
Ceclor
   
Ceclor CD
NF
     
$$$ Cefprozil tab., susp.
Cefzil
       
1.1.3 THIRD GENERATION
         
$$$ Cefdinir cap., susp.
Omnicef
       
1.2 MACROLIDS
         
$ EES/Sulfi soxazole susp.
Pediazole
       
$ Erythromycin cap.
         
$ Erythromycin stearate tab.
Erythrocin
       
$ Erythromycin tab.
         
$ Erythromycin EC* tab.
E-Mycin,
   
EryTab
       
$ Erythromycin ethylsuccinate*
tab., susp.
E.E.S.,
Eryped
     
$$ Azithromycin tab.,susp.,
Zithromax
 
powder pack for susp. (1 gm)
Zithromax Tri-Pack
NF


NF Unlisted
PA Requires preauthorization
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
 
 
 

--------------------------------------------------------------------------------

 
 
$$$ Clarithromycin tab., susp. 
  Biaxin  
1.3 PENICILLINS
Biaxin XL NF      
1.1  CEPHALOSPORINS
         
$ Ampicillin cap., susp.  
Principen        
$ Penicillin VK tab., sol.
Veetids,
 
Pen-Vee K
     
 
 
$ Amoxicillin* cap., tab.,   
Trimox,  
chew tab., susp.
Amoxil,
 
  Wymox        
$ Penicillin G Procaine inj.
   
 
 
 
$$ Penicillin G Benzathine inj.
Bicillin LA
 
     
$$$ Amoxicillin / Clavulanic
Augmentin
 
acid tab., chew tab., susp.
Augmentin ES NF
 
Augmentin XR NF      
1.4 SULFONAMIDES
   
 
 
 
$ Trimethoprim /
Bactrim, Bactrim DS,  
Sulfamethoxazole tab.,
susp.
Septra, Septra DS  
 
 
 
$$$$ Sulfadiazine tab
   
 
   
1.5 TETRACYCLINES
   
 
 
 
 
Vibratab, Vibramycin  
 
   
$ Tetracycline cap.
Achromycin  
 
 
 
$ Minocycline cap.
Minocin
       
$$$$ Doxycycline syr., susp.  
Vibramycin
 
 
   
$$$$$! Demeclocycline tab.
Declomycin  
 
 
 
1.6 QUINOLONAS
         
$ Ciprofl oxacin tab. (250mg,
500mg, 750mg)
Cipro        
$$$ Moxifl oxacin tab.
Avelox P      
$$$$ Ciprofl oxacin susp.
Cipro  



NF Unlisted
PA Requires preauthorization
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
 
 
 

--------------------------------------------------------------------------------

 
 
1.7 ANTIVIRALS
   
 
   
1.7.1 INFLUENZA
   
 
   
$ Amantadine cap., syr.
Symmetrel  
 
   
1.1.2 HERPETIC INFECTIONS
   
 
 
 
$ Acyclovir cap.
Zovirax    
 
 
$$ Acyclovir susp.
Zovirax    
 
 
1.7.3 HIV-AIDS THERAPY & HEPATITIS
         
1.7.3.1 NON-ANALOGOUS NUCLEOSIDES OF TRANSCRIPTASE
 
   
$$$$$ Delavirdine tab.
Rescriptor
 
 
 
 
$$$$$! Efavirenz tab., cap.   
Sustiva P
 
 
 
$$$$$! Nevirapine tab., susp.  
Viramune  
 
    1.7.3.2 ANALOGOUS NUCLEOSIDES OF TRANSCRIPTASE
 
   
$$$$$ Didanosine delayed
release cap.
Videx EC
 
 
   
$$$$$ Didanosine sol.
Videx  
 
 
 
$$$$$ Lamivudine tab., sol. 
Epivir P
 
   
$$$$$ Zidovudine* tab., cap., 
syr., inj.
Retrovir  
 
   
$$$$$! Abacavir tab., sol.
Ziagen   P
 
   
$$$$$! Stavudine cap., sol. *
Zerit
 
 
 
 
1.7.3.3 ANALOGOUS NUCLEOSIDES OF TRANSCRIPTASE IN COMBINATION
     
$$$$$! Lamivudine / Zidovudine tab.
Combivir  P      
$$$$$!! Abacavir/Lamivudine/
Zidovudine tab
Trizivir  P      
1.7.3.4 PROTEASE INHIBITORS
         
Covered via the Transmissible Diseases Prevention and
 
Treatment Centers (CPTETs) (Inmunology Clinics)
 

 
NF Unlisted
PA Requires preauthorization
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing


 
 

--------------------------------------------------------------------------------

 
 
1.7.3.5 ORAL AGENTS FOR HEPATITIS B
     
$$$$$!! Entecavir tab.,sol.
Baraclude PA, P      
$$$$$!! Lamivudine tab., sol.
Epivir HBV  PA      
1.7.4 MISCELANEOUS ANTIVIRALS
         
$$ Rimantadine tab. 
Flumadine        
$$$$$!! Palivizumab inj.
Synagis 
PA, P      
$$$$$!! Ganciclovir cap. 
Cytovene
       
$$$$$!! Valganciclovir tab.
Valcyte
 
     
1.8 ANTIMYCOTICS
         
$ Terbinafi ne tab. 
Lamisil  
LC= 84 tab.  
 
 
$ Ketoconazole tab.
Nizoral  
 
 
 
$ Nystatin susp.
Mycostatin, Nystat  
 
   
$ Fluconazole tab., susp.
Difl ucan  
 
 
 
$ Griseofulvin microsize tab. 
Grifulvin V  
 
   
$$$ Griseofulvin ultramicrosize* tab.
Gris-PEG  
 
 
 
$$$ Clotrimazole troches
Mycelex  
 
   
$$$$$ Itraconazole* cap., sol.
Sporanox VIH-SIDA
 
 
 
$$$$$ Flucytosine cap.
Ancobon  
 
   
$$$$$!! Voriconazole tab., susp
Vfend  PA, P       1.9 ANTITUBERCULOUS          
$ Isoniazid tab.
         
$$ Isoniazid syr.
         
$$$$ Ethambutol tab.
Myambutol        
$$$$ Pyrazinamide tab.
         
$$$$ Rifampin cap.
Rifadin        
$$$$ Isoniazid/Rifampin cap.
Rifamate  

                               
NF Unlisted
PA Requires preauthorization
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
 
$$$$$ Ethionamide tab.
  Trecator  
$$$$$!Rifabutin cap.    
     

 
 
 

--------------------------------------------------------------------------------

 
 
$$$$$!Cycloserine cap.
      Seromycin  
$$$$$!Capreomycin inj.
      Capastat   1.10 ANTIPARASITICS    
 
 
 
$$ Mebendazole chew tab.
Vermox  
 
 
 
$$$ Iodoquinol tab.
Yodoxin  
 
   
$$$ Albendazole tab.  
Albenza  
 
 
  1.11 ANTIMALARIALS
 
 
 
   
$ Pyrimethamine tab.
Daraprim
 
 
   
$ Hydroxychloroquine tab.
Plaquenil  
 
   
$ Quinine sulfate* tab., cap.
   
 
   
$ Primaquine phosphate tab.
Primaquine  
 
   
$ Chloroquine phosphate tab.   
Aralen
 
 
   
$$$ Mefl oquine tab.
Lariam  
 
    1.12 MISCELANEOUS ANTIINFECTIOUS          
$ Metronidazole tab.
Flagyl     Flagyl ER  NF      
$ Preparación extemporánea de
metronidazole
  Giardia lamblia      
$ Clofazimine cap.
Lamprene        
$ Dapsone tab.
Dapsone        
$ Nitrofurantoin monohydrate
macrocrystalline cap.
Macrobid        
$ Clindamycin cap.
(150mg, 300mg)
Cleocin        
$$ Nitrofurantoin
macrocrystals* cap.
Macrodantin        
$$$ Clindamycin cap. (75mg), sol.
Cleocin  

 
NF Unlisted
PA Requires preauthorization
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
 
$$$ Pentamidine inh. 
NebuPent        
$$$$ Streptomycin inj.
   
 
   
$$$$$!Atovaquone susp.
Mepron        
$$$$$!!Vancomycin cap., oral sol.
Vancocin  

 
 
 

--------------------------------------------------------------------------------

 
 
$$$$$!!Tobramycin inh.  
Tobi PA      
2.0 CARDIOVASCULAR AGENTS FOR HYPERTENSION AND LIPIDS
          2.1 GLYCOSIDES          
$ Digoxin* tab. 
Lanoxin        
$$ Digoxin elixir
Lanoxin         2.2 ANTIHYPERTENSIVE THERAPY           2.2.1 DIURETICS          
2.2.1.1 THIAZYDES          
$ Indapamide tab. 
Lozol        
$ Hydrochlorothiazide* tab.
Microzide        
$ Chlorothiazide* tab., susp.
Diuril        
$ Chlorthalidone tab. 
Hygroton        
$$ Metolazone tab. 
Zaroxolyn         2.2.1.2 ANHIDRASE INHIBITORS          
$ Acetazolamide tab.   
Diamox     Diamox sequels NF 2.2.1.3 LOOPE DIURETICS          
$ Furosemide tab., sol.
Lasix        
$ Bumetanide tab. 
Bumex         2.2.1.4 MISCELLANEUOS DIURETICS          
$ Triamterene/HCTZ tab.   
Maxzide        
$ Triamterene/HCTZ cap.
Dyazide        
$$ Spironolactone tab.   
Aldactone  

    
NF Unlisted
PA Requires preauthorization
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
 
2.2.2 BETA BLOCKERS
         
$ Atenolol tab.
Tenormin  
 
   
$ Atenolol/ Chlortalidone tab.
Tenoretic        
$ Metoprolol tartrate tab.
Lopressor        
$ Propranolol tab. 
Inderal        
$ Propranolol/ HCTZ tab. 
Inderide        
$ Labetalol tab. 
Normodyne  

 
 
 

--------------------------------------------------------------------------------

 
 
$ Pindolol tab.
Visken        
$$ Metoprolol tartrate / HCTZ tab.
Lopressor HCT        
$$ Propranolol sol., conc.
         
$$ Metoprolol succinate SR* tab.  
Toprol XL PA      
$$ Carvedilol tab.  
Coreg         2.2.3 CALCIUM CHANNEL ANTAGONISTS          
$ Amlodipine tab. 
Norvasc        
$ Verapamil tab.
Isoptin,     Calan  
$ Diltiazem tab.  
      Cardizem     Cardizem LA  NF      
$ Verapamil ER tab. 
Calan SR,     Isoptin SR     Verelan  NF   Verelan PM NF   Covera HS  NF      
$ Diltiazem SR 24hr cap. 
Dilacor XR        
$$ Diltiazem HCl Extended 
Tiazac        
Release Beads SR 24hr
cap. (120mg, 180mg,
240mg, 300mg, 360mg)
         
$$ Diltiazem SR 12hr cap.   
Cardizem SR        
$$$ Nifedipine SR tab., CR tab.
Generic only     Adalat CC  NF   Procardia XL NF

 
NF Unlisted
PA Requires preauthorization
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
 
 
 

--------------------------------------------------------------------------------

 
 
$$$ Diltiazem HCl coated
beads SR 24hr cap.  
 Generic only         2.2.4 ANGIOTENSINE INHIBITORS (ACE)    
 
   
$ Captopril tab.
Capoten  
 
   
$ Enalapril tab.
Vasotec        
$ Lisinopril tab.
Privinil, Zestril  
 
   
$ Lisinopril/HCTZ tab.
Prinzide, Zestoretic  
 
   
$ Enalapril/HCTZ tab.
Vaseretic
 
 
   
$ Captopril/HCTZ tab.
Capozide
       
$$ Fosinopril tab.
Monopril  
 
    2.2.5 ANGIOTENSINE RECEPTOR BLOCKERS (ARB)          
$ Losartan tab.
Cozaar        
$ Losartan HCT tab. 
Hyzaar  
 
   
$$ Irbesartan tab.
Avapro ST, P
 
   
$$$ Irbesartan/ HCTZ tab.
Avalide ST, P
 
    2.2.6 ANTIHYPERTENSIVES WITH CENTRAL ACTION    
 
   
$ Clonidine tab.
Catapress  
 
   
$ Methyldopa tab. 
Aldomet        
$$$$ Clonidine TTS
Catapress TTS         2.2.7 VASODILATORS          
$ Isosorbide dinitrate SL tab.   
Isordil        
$ Isosorbide mononitrate ER tab. 
Imdur        
$ Nitroglycerin SL tab.
Nitrostat        
$ Isosorbide dinitrate* tab.
Isordil        
$ Isosorbide mononitrate tab. 
Ismo, Monoket        
$ Hydralazine tab.  
Apresoline        
$$ Minoxidil tab. 
Loniten  

                                                        
NF Unlisted
PA Requires preauthorization
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
 
$$ Isosorbide dinitrate* ER
tab., cap.
   
 
   
$$$ Nitroglycerin Film ER TD
Generic only     NitroDur   NF   Minitran NF

                                                        
 
 

--------------------------------------------------------------------------------

 
 

2.2.8 ALPHA RECEPTOR BLOCKERS          
$ Doxazosin tab.
Cardura  
 
   
$ Terazosin cap. 
Hytrin  
 
   
2.3 ANTIARRHYTHMICS
   
 
   
$$ Quinidine sulfate tab.
   
 
   
$$$ Quinidine gluconate tab. 
Quinaglute  
 
 
 
$$$ Mexiletine cap.  
Mexitil  
 
 
 
$$$ Sotalol tab. 
Betapace,  
 
Betapace AF  
 
   
$$$ Quinidine sulfate CR tab.
         
$$$ Flecainide tab.    
Tambocor        
$$$$ Amiodarone tab. (200mg, 400mg)  
Cordarone  
 
   
$$$$ Propafenone tab.     
Rythmol  
 
   
2.4 CHOLESTEROL AND LIPID REDUCING AGENTS
   
 
   
$ Simvastatin tab.  
Zocor  
 
   
$ Gemfi brozil tab. 
Lopid tab.        
$ Pravastatin      
Pravachol        
$$ Cholestyramine powder packs   
Questran  
 
   
$$ Niacin CR tab.  
Niaspan  P      
3.0   AUTONOMIC MEDICATIONS AND FOR THE CENTRAL NERVOUS SYSTEM, NEUROLOGY AND
PHYCHIATRY
      3.1   ANALGESICS, NARCOTICS AND AGENTS IN COMBINATION        
$ Meperidine inj. 
Demerol        
$ Propoxyphene HCl/APAP tab.
   

 
NF Unlisted
PA Requires preauthorization
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
 
 
 

--------------------------------------------------------------------------------

 
 
$ APAP/Codeine* tab., cap.,
elixir, sol., susp.
         
$ Tramadol tab. 
Ultram  
 
   
$ Methadone* tab., disp. tab., sol., conc. 
  ASSMCA
 
   
$ Morphine sulfate tab., sol.
   
 
   
$$ APAP/Hydrocodone* tab.,
cap., elixir
   
 
   
$$ Oxycodone tab., cap., sol.    
Roxicodone  
 
 
 
$$ APAP/Butalbital/Caffeine
tab., cap.    
Fioricet  
 
 
 
$$ Hydromorphone tab., liq., inj. 
Dilaudid  
 
   
$$ Codeine sulfate tab.
   
 
   
$$ Oxycodone/APAP* tab.,
cap., sol.
   
 
   
$$$$ Morphine sulfate SR tab., supp.
   
 
   
$$$$ Fentanyl TDS   
Duragesic  
 
   
$$$$$ Hydromorphone supp.   
Dilaudid  
 
    3.2 MIGRAINE    
 
   
$ Divalproex sodium ER    
tab. (500 mg)
Depakote ER  
 
   
$ Ergotamine tartrate/ 
Caffeine tab.
Cafergot  
 
   
$ Sumatriptan tab.
Imitrex LC=6 tab.
 
   
$$ APAP/Butalbital/Caffeine
tab., cap.  
Fioricet  
 
   
$$$ Divalproex sodium ER
tab. (500 mg)
Depakote ER P      
$$$ Ergotamine tartrate/
Caffeine supp.
Cafergot        
$$$$ Sumatriptan Nasal Spray    
Imitrex Nasal LC=6   Spray inhalers

                                                                                                      
NF Unlisted
PA Requires preauthorization
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
 
 
 

--------------------------------------------------------------------------------

 
 
3.3 ANTICONVULSIVES
   
 
   
$ Phenobarbital tab., elixir
   
 
   
$ Clonazepam tab.  
Klonopin  
 
   
$ Carbamazepine tab.  
Tegretol  
 
   
$ Carbamazepine chew tab.   
Tegretol  
 
   
$ Phenytoin* chew tab.,
cap, susp.
Dilantin  
 
   
$ Valproic acid cap., syr.   
 Depakene  
 
   
$ Divalproex sodium EC tab.,
sprinkle cap.
Depakote  
 
   
$ Divalproex sodium ER
tab. (500 mg)
Depakote ER        
$$ Primidone tab.  
Mysoline        
$$ Carbamazepine susp.      
Tegretol        
$$ Divalproex sodium EC tab., cap.
sprinkle cap.
Depakote P  
 
   
$$ Zonisamide cap. 
Zonegran        
$$ Carbamazepine ER tab.*
Tegretol XR        
$$ Gabapentin cap., tab. 
Neurontin        
$$ Ethosuximide cap., syr. 
Zarontin        
$$ Oxcarbazepine tab., susp.
Trileptal        
$$ Lamotrigine tab.,
chew disp. tab.
Lamictal, Lamictal CD        
$$ Topiramate tab., cap.
Topamax        
$$ Levetiracetam tab., sol.
Keppra        
$$$ Divalproex sodium ER
tab. (500 mg)
Depakote ER P        
$$$ Gabapentin sol.
Neurontin        
$$$$ Tiagabine tab.
Gabitril  

 
NF Unlisted
PA Requires preauthorization
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
 
3.4 ANTIVERTIGO AND ANTIEMETICS
   
 
   
$ Promethazine inj.    
Phenergan  

 
 
 

--------------------------------------------------------------------------------

 
 
$ Metoclopramide syr., inj.
Reglan  
 
   
$ Trimethobenzamide inj.  
Tigan  
 
   
$ Promethazine syr. 
Phenergan  
 
   
$ Prochlorperazine tab.   
Compazine  
 
   
$ Prochlorperazine inj.   
Compazine inj.  
 
   
$ Metoclopramide tab.  
Reglan  
 
   
$ Promethazine* tab.  
Phenergan  
 
   
$$ Trimethobenzamide cap., supp.  
Tigan  
 
   
$$ Promethazine supp. 
Phenergan        
$$ Ondansetron tab., ODT tab.  
Zofran   PA      
$$$ Prochlorperazine* supp.      
Compazine        
$$$$$!!Aprepiptan cap. 
Emend   PA, P
 
    3.5 ANTIPARKINSON           3.5.1 ANTICHOLINERGIC          
$ Benztropine tab. 
Cogentin        
$ Trihexyphenidyl HCl tab. 
Artane  
 
   
$ Trihexyphenidyl HCl elixir 
Artane  
 
    3.5.2 DOPAMINERGICS    
 
   
$ Selegiline tab.  
Carbex        
$ Carbidopa/Levodopa tab. 
Sinemet        
$ Carbidopa/Levodopa ER tab. 
Sinemet CR        
$$$ Bromocriptine tab., cap. 
Parlodel         3.5.3 DOPAMINE RECEPTOR AGONISTS          
$ Pramipexole tab.
Mirapex  

                                                              
NF Unlisted
PA Requires preauthorization
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
                                                            
$ Ropinirole tab.    
Requip         3.5.4 MISCELLANEOUS AGENTS          
$ Amantadine cap., syr. 
Symmetrel        
$$$$ Carbidopa/ Levodopa/ 
Entacapone tab.  
Stalevo P

                                         
 
 

--------------------------------------------------------------------------------

 
             

 3.6 PSYCHOTROPIC AGENTS              3.6.1 ANTIDEPRESSIVES              3.6.1.1
TRICYCLICS               $ Amitriptyline tab. Elavil             $ Nortriptyline
cap., sol. Pamelor, Aventyl             $ Doxepin cap., conc. Sinequan          
  $ Clomipramine cap.    Anafranil             $ Imipramine HCl tab. Tofranil  
          $ Desipramine tab. Norpramin            3.7 ANTIANXIETY/HYPNOTICS    
         3.7.1 BENZODIAZEPINES               $ Clonazepam tab. Klonopin        
    $ Flurazepam cap. Dalmane             $ Temazepam* cap. Restoril            
$ Chlordiazepoxide cap. Librium             $ Estazolam tab. ProSom            
$ Clorazepate tab. T  ranxene             $ Lorazepam tab. Ativan             $
Alprazolam tab.   Xanax             $ Diazepam tab. Valium             $$
Oxazepam cap. Serax             $$ Midazolam inj. Versed                       
LC=5mg/30días    

                                                        

NF Unlisted PA Requires preauthorization P Contracted brand name product
(rebate) Bold Generic bioequivalent available in all the presentations Bold*
Some presentations of the medications are not available in generic LC Limit as
to the amount to be dispatched ST: Step therapy, Clinical protocol for its use
AL Age limit OB-GYN Only in Obstetrics-Gynecology listing VIH-AIDS Only in
HIV-AIDS listing 3.8 SNC AGENTS AND MISCELLANEOUS

      

  $ Ergoloid mesylate cap.  Hydergine LC             $$ Disulfi ram tab.
Antabuse PA           $$$ Ergoloid mesylate liq.  Hydergine             $$$
Pyridostigmine tab. Mestinon             $$$ Pyridostigmine CR tab.   Mestinon
Timespan  

 
 
 

--------------------------------------------------------------------------------

 
 

  $$$ Ergoloid mesylate tab. Hydergine             $$$ Ergoloid mesylate SL
tab.  Hydergine SL             $$$$ Neostigmine tab.   Prostigmin            
$$$$ Pyridostigmine syr.  Mestinon           3.9 ALZHEIMER’s               $$
Rivastigmine cap., sol. Exelon             $$$ Donepezil tab., ODT Aricept      
      $$$$ Memantine tab., sol.   Namenda   ST           $$$$ Rivastigmine patch
Exelon patch P      
4.0  DERMATOLOGICAL AGENTS
          4.1 TOPICAL CORTICOSTEROIDS           4.1.1 TOPICAL CORTICOSTEROIDS OF
VERY HIGH POTENCY    

 

  $ Clobetasol cr., oint. (0.05%) Temovate             $ Augmented
betamethasonedipropionate oint. (0.05%) Diprolene             $ Clobetasol gel
(0.05%) Temovate             $$ Clobetasol sol. (0.05%) Temovate           4.1.2
TOPICAL CORTICOSTEROIDS OF HIGH POTENCY             $ Betamethasone dipropionate
cr., oint., lot. (0.05%) Diprosone             $ Triamcinolone acetonidecr.,
oint. (0.5%) Kenalog             $ Fluocinonide cr., oint., gel,sol. (0.05%)
Lidex       NF Unlisted   PA Requires preauthorization   P Contracted brand name
product (rebate)   Bold Generic bioequivalent available in all the presentations
  Bold* Some presentations of the medications are not available in generic   LC
Limit as to the amount to be dispatched   ST: Step therapy, Clinical protocol
for its use   AL Age limit   OB-GYN Only in Obstetrics-Gynecology listing  
VIH-AIDS Only in HIV-AIDS listing   4.1.3 TOPICAL CORTICOSTEROIDS OF MEDIUM
POTENCY             $ Triamcinolone acetonidecr., oint. (0.1%) Kenalog          
  $ Fluocinolone acetonidecr., oint. (0.025%) Synalar             $
Betamethasone valerate cr., oint., lot. (0.1%) Valisone             $ Mometasone
furoate oint.(0.1%)   Elocon             $ Desoximetasone gel (0.05%)   Topicort
            $$ Triamcinolone acetonide lot. (0.1%) Kenalog  

 
 
 

--------------------------------------------------------------------------------

 
 

4.1.4 TOPICAL CORTICOSTEROIDS OF LOW POTENCY               $ Desonide cr., oint,
lot. (0.05%) Desowen             $ Hydrocortisone cr., oint. (≥ 2%)            
  $ Fluocinolone acetonide cr., sol. (0.01%) Synalar             $$
Hydrocortisone lot. (≥ 2%)           4.2 THERAPY FOR ACNE             $
Erythromycin topical sol. (2%)               $ Clindamycin sol. (1%) Cleocin T
sol.             $ Erythromycin gel (2%) EryGel             $$ Tretinoin gel
(0.01%, 0.025%)    Retin A AL<21 años           $$ Tretinoin cr. (0.025%,
0.05%,0.1%) Retin A AL<21 años          
$$$ Isotretinoin cap.
(10mg, 20mg,40mg)  
Accutane, Sotret,
Claravis, Amnesteem
          4.3 TOPICAL ANTIPSORIATICS             $$$$ Tazarotene cr., gel   
Tazorac           4.4 TOPICAL ANTIMYCOTICS Mycostatin             $ Nystatin
oint.             NF Unlisted   PA Requires preauthorization   P Contracted
brand name product (rebate)   Bold Generic bioequivalent available in all the
presentations   Bold* Some presentations of the medications are not available in
generic   LC Limit as to the amount to be dispatched ST: Step therapy, Clinical
protocol for its use   AL Age limit   OB-GYN Only in Obstetrics-Gynecology
listing   VIH-AIDS Only in HIV-AIDS listing     $ Clotrimazole cr., sol. (1%)
Various  OTC           $ Miconazole nitrate powder,tincture (2%) Various  OTC  
        $ Ketoconazole cr.,shampoo (2%) Nizoral         4.5 TOPICAL
ANTIBACTERIALS             $ Gentamicin cr., oint. Garamycin             $
Silver sulfadiazine cr. Silvadene             $$ Mupirocin oint. Bactroban   PA
    4.6 SCABIES DRUGS         $ Permethrin cr. (5%) Elimite  LC = 60gm    
Acticin   NF   $$$$ Lindane lot. (1%)   ST,  LC = 60cc

 
 
 

--------------------------------------------------------------------------------

 
                                                                                        
4.7 MISC. TOPICAL AGENTS
             
$ Selenium sulﬁde
Selsun
   
de shampoo 2.5%
             
$$$ Anthralin cr. (0.5%)
Drithocream
           
$$$ Fluorouracil sol. (2%, 5%)
Efudex
           
$$$$ Fluorouracil cr. (5%)
Efudex
           
$$$$ Calcipotriene cr. (0.005%)
Dovonex
         
4.8 THERAPY FOR ROSACEA
             
$$ Sulfacetamide/Sulfur cr.,
     
lot., emulsion
Sulfacet – R
           
$$$ Metronidazole cr., gel, lot.
MetroCream, MetroGel,
 
-0.75%
MetroLotion
           
$$$ Sulfacetamide/Sulfur susp.
Sulfacet-R
         
4.9 ORAL DERMATOLOGICAL AGENTS
     
$$$$ Methoxsalen cap.
Oxsoralen
   
$$$$$ Acitretin cap.
Soriatane
P
        NF Unlisted  
PA Requires preauthorization
   
P Contracted brand name product (rebate)
   
Bold Generic bioequivalent available in all the presentations
   
Bold* Some presentations of the medications are not available in generic
 
LC Limit as to the amount to be dispatched
   
ST: Step therapy, Clinical protocol for its use
   
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
   
VIH-AIDS Only in HIV-AIDS listing
         
4.10 MISCELLANEOUS ANTIPSORIATICS
           
4.10.1 TNF ANTAGONISTS
             
$$$$$! Adalimumab inj.
Humira, Humira Pen
PA, P
         
$$$$$! Etanercept inj.
Enbrel
PA, P

   
5.0MEDICATIONS FOR THE EAR, NOSE AND THROAT
5.1 OTIC PREPARATIONS
             
$ Hydrocortisone/Neomycin/
   
Polymixin B otic sol., susp.
Cortisporin
         
$ Burrow’s (Acetic acid 2%/
   
Aluminum acetate) otic sol.
Domeboro
         
$$ Oﬂoxacin otic sol.
Floxin Otic
   
Floxin Otic Singles
NF
         
$$ Acetic acid otic sol.
Vosol
           
$$ Acetic acid/ Hydrocortisone
Vosol-HC
   
otic sol.
   



 
 

--------------------------------------------------------------------------------

 
 
5.2 AGENTS FOR THE MOUTH AND THROAT
     
$ Chlorhexidine gluconate
Peridex
   
sol. (0.12%)
             
$ Lidocaine viscous sol.
Xylocaine
           
$ Hydrocortisone acetate
Orabase
   
dental paste
             
$$ Clotrimazole troche
Mycelex
         
6.0 GASTROENTEROLOGY
             
6.1 AGENTS FOR ULCERS
           
6.1.1 H2 ANTAGONISTS
             
$ Ranitidine tab. (300mg)
Zantac
           
$ Cimetidine tab., sol.
Tagamet
           
$$ Ranitidine syr.
Zantac
         
6.1.2 PROTON PLUMP INHIBITORS
             
$$ Omeprazole cap. (10mg, 20mg)
Prilosec
LC = 8 semanas
       
NF Unlisted
   
PA Requires preauthorization
   
P Contracted brand name product (rebate)
   
Bold Generic bioequivalent available in all the presentations
   
Bold* Some presentations of the medications are not available in generic
 
LC Limit as to the amount to be dispatched
   
ST: Step therapy, Clinical protocol for its use
   
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
   
VIH-AIDS Only in HIV-AIDS listing
   
6.1.3 MISCELLANEUOUS ULCER AGENTS
             
$ Sucralfate tab.
Carafate
           
$$$ Sucralfate susp.
Carafate
           
$$$$ Misoprostol tab.
Cytotec
         
6.2 ANTIDIARRHEA DRUGS
             
$ Diphenoxylate/ Atropine
Lomotil
   
tab., liq.
           
6.3 ANTIPASMODICS
             
$ Dicyclomine tab., cap.
Bentyl
           
$ Dicyclomine syr.
Bentyl
         
6.4 MISCELLANEOUS GASTROINTESTINAL AGENTS
           
6.4.1 GASTROINTESTINAL AGENTS
             
$ Sulfasalazine tab.
Azulfi dine
         
$$ Sulfasalazine EC tab.
Azulfi dine EN
         
$$$$ HC retention enema
Colocort, Hydrocort

 
 
 

--------------------------------------------------------------------------------

 
 

 
$$$$ Mesalamine EC tab.
Asacol, Asacol HD
P
         
$$$$ Olsalazine cap.
Dipentum
           
$$$$$ Mesalamine supp.
Canasa
           
$$$$$ Mesalamine CR cap.
Pentasa
P
         
$$$$$ Budesonide cap.
Entocort EC
PA
         
$$$$$ Mesalamine enema
Rowasa
         
6.4.2 BILIARY ACIDS
             
$$$ Ursodiol cap. (300 mg)
Actigall
         
6.4.3 DIGESTIVES
             
$$ Pancreatic enzymes
Creon
P
         
$$ Pancreatic enzymes*
           
6.4.4 OTHERS
             
$ Hydrocortisone rectal cr.
Anusol-HC
 
(2.50%)
           
NF Unlisted
   
PA Requires preauthorization
   
P Contracted brand name product (rebate)
   
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
   
ST: Step therapy, Clinical protocol for its use
   
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
   
VIH-AIDS Only in HIV-AIDS listing
     
$$ Hydrocortisone acetate/
Analpram-HC
 
Pramoxine rectal cr.
             
$$$ Hydrocortisone acetate/
Proctofoam HC
 
Pramoxine rectal foam
             
$$$ Hydrocortisone acetate
Cortifoam
   
rectal foam
             
$$$$$ Cromolyn conc.
Gastrocrom
       
7.0 ENDOCRINOLOGY AGENTS
           
7.1 DIABETES THERAPY
           
7.1.1 HYPOGLYCEMIC AGENTS
           
7.1.1.1 SULPHONILUREA
             
$ Glyburide micronized tab.
Generic only
         
$ Glipizide tab.
Glucotrol
   
Glucotrol XL
 
NF
         
$ Glyburide tab.
Generic only
       
7.1.1.2 ALFA GLUCOSIDASE INHIBITORS
             
$$$ Acarbose tab.
Precose
         
7.1.1.3 TIAZOLIDINEDIONAS
             
$$$ Rosiglitazone/ Metformin tab.
Avandamet
         
$$$$ Rosiglitazone tab.
Avandia
           
$$$$ Pioglitazone tab.
Actos
 

 
 
 

--------------------------------------------------------------------------------

 
 
7.1.1.4 DPP IV INHIBITOR
             
$$$ Saxagliptin tab.
Onglyza
ST, P
         
$$$ Saxagliptin/Metformin tab.
Kombiglyze
ST, P
       
7.1.1.5 INSULIN
             
$ Human insulin (regular, NPH,
Humulin
P
         
70/30, lente) vial
Humulin Pen
NF
                       
NF Unlisted
   
PA Requires preauthorization
   
P Contracted brand name product (rebate)
   
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
   
ST: Step therapy, Clinical protocol for its use
   
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
   
VIH-AIDS Only in HIV-AIDS listing
   

 
 
 

--------------------------------------------------------------------------------

 
 

 
$$$$ Mesalamine EC tab.
Asacol, Asacol HD
P
         
$$$$ Olsalazine cap.
Dipentum
           
$$$$$ Mesalamine supp.
Canasa
           
$$$$$ Mesalamine CR cap.
Pentasa
P
         
$$$$$ Budesonide cap.
Entocort EC
PA
         
$$$$$ Mesalamine enema
Rowasa
         
6.4.2 BILIARY ACIDS
             
$$$ Ursodiol cap. (300 mg)
Actigall
         
6.4.3 DIGESTIVES
             
$$ Pancreatic enzymes
Creon
P
         
$$ Pancreatic enzymes*
       
6.4.4 OTHERS
             
$ Hydrocortisone rectal cr.
Anusol-HC
 
-2.50%
           
NF Unlisted
   
PA Requires preauthorization
 
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
 
$$ Hydrocortisone acetate/
Analpram-HC
 
Pramoxine rectal cr.
           
$$$ Hydrocortisone acetate/
Proctofoam HC
 
Pramoxine rectal foam
         
$$$ Hydrocortisone acetate
Cortifoam
   
rectal foam
           
$$$$$ Cromolyn conc.
Gastrocrom
       
ENDOCRINOLOGY AGENTS
         
7.1 DIABETES THERAPY
         
7.1.1 HYPOGLYCEMIC AGENTS
         
7.1.1.1 SULPHONILUREA
           
$ Glyburide micronized tab.
Generic only
         
$ Glipizide tab.
Glucotrol
   
Glucotrol XL
NF
         
$ Glyburide tab.
Generic only
       
7.1.1.2 ALFA GLUCOSIDASE INHIBITORS
         
$$$ Acarbose tab.
Precose
 

 
 
 

--------------------------------------------------------------------------------

 
 
7.1.1.3 TIAZOLIDINEDIONAS
           
$$$ Rosiglitazone/ Metformin tab.
Avandamet
         
$$$$ Rosiglitazone tab.
Avandia
           
$$$$ Pioglitazone tab.
Actos
         
7.1.1.4 DPP IV INHIBITOR
           
$$$ Saxagliptin tab.
Onglyza
ST, P
         
$$$ Saxagliptin/Metformin tab.
Kombiglyze
ST, P
       
7.1.1.5 INSULIN
             
$ Human insulin (regular, NPH,
Humulin
P
         
70/30, lente) vial
Humulin Pen
NF
                       
NF Unlisted
   
PA Requires preauthorization
 
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
 
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 
 

 
$$$ Insulin lispro vial
HumaLog
P
   
HumaLog Mix
NF
   
HumaLog Pen
NF
         
$$$ Insulin glargine vial
Lantus
PA, P
   
Lantus CRT
NF
   
Lantus SOLO
NF
       
7.1.1.6 OTHERS
             
$ Insulin syringe
Several
           
$ Metformin tab.
Glucophage
     
Glucophage XR
NF
       
7.1.2 HIPERGLYCEMIC AGENTS
             
$$ Glucagon inj.
           
7.2 THYROID
           
7.2.1 ANTITHYROID AGENTS
             
$ Propylthiouracil tab.
             
$$ Methimazole tab.
Tapazole
         
7.2.2 THYROID HORMONES
             
$ Levo-thyroxine tab.
Several
           
$ Levo-thyroxine tab.
Synthroid
P
         
$ Levo-thyroxine tab.
Levoxyl
P
       
7.3 CORTICOSTEROIDS
             
$ Dexamethasone sodium phosphate inj.
 
OB-GYN
         
$ Prednisone tab.
Deltasone
           
$ Dexamethasone tab.
Decadron
           
$ Methylprednisolone* tab.
Medrol
           
$ Prednisolone syrup
Prelone
           
$ Triamcinolone acetonide inj.
Kenalog,
     
Aristocort Forte
     
Aristospan
NF
         
$ Hydrocortisone* tab., sol.
Cortef
           
$ Cortisone acetate tab.
           
NF Unlisted
   
PA Requires preauthorization
   
P Contracted brand name product (rebate)
   
Bold Generic bioequivalent available in all the presentations
   
Bold* Some presentations of the medications are not available in generic
   
LC Limit as to the amount to be dispatched
   
ST: Step therapy, Clinical protocol for its use
   
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
   
VIH-AIDS Only in HIV-AIDS listing
     
$ Fludrocortisone acetate tab.
Florinef
           
$ Dexamethasone elixir,
Decadron
   
syrup, sol.
   

 
 
 

--------------------------------------------------------------------------------

 
 

 
$$ Betamethasone acetate &
Celestone
OB-GYN
 
sodium phosphate inj.
Soluspan
         
7.4 GROWTH HORMONES
             
$$$$$ Somatropin inj.
Omnitrope
PA, P
       
7.5 MISCELLANEOUS ENDOCRINOLOGICAL AGENTS
           
7.5.1 ANDROGENS
             
$$$ Testosterone cypionate*
Depo-Testosterone
   
in oil inj.
           
7.5.2 ANTIHYPERPROLACTINEMIA AGENTS
             
$$$$$ Cabergoline tab.
Dostinex
         
7.5.3 OTHERS
             
$$$ Desmopressin acetate
DDAVP
   
nasal sol. (0.01%)
             
$$$ Etidronate disodium tab.
Didronel
PA
         
$$$$ Desmopressin acetate
DDAVP
   
nasal spray sol. (0.01%)
             
$$$$ Desmopressin acetate tab.
DDAVP
           
$$$$$ Desmopressin acetate inj.
DDAVP
   
(4mcg/ml vial, small vial)
             
$$$$$! Desmopressin acetate nasal
Stimate
   
spray sol. 1.5 mg/ml
             
$$$$$!!Octreotide acetate* inj.
Sandostatin
PA
   
Sandostatin LAR
PA
        8    MUSCULOSKELETAL SYSTEM AND RHEUMATOLOGY            
8.1 NONSTEROID ANTIINFLAMATORIES
             
$ Ibuprofen tab. (≥400mg)
Motrin (≥400mg)
OTC son NF
         
$ Naproxen tab.
Naprosyn
           
$ Indomethacin cap.
Indocin
         
NF Unlisted
   
PA Requires preauthorization
   
P Contracted brand name product (rebate)
   
Bold Generic bioequivalent available in all the presentations
   
Bold* Some presentations of the medications are not available in generic
   
LC Limit as to the amount to be dispatched
   
ST: Step therapy, Clinical protocol for its use
   
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
   
VIH-AIDS Only in HIV-AIDS listing
     
$ Salsalate tab.
Disalcid
           
$ Sulindac tab.
Clinoril
           
$$ Naproxen EC tab.
EC-Naprosyn
           
$$ Naproxen sodium tab.
Anaprox, Anaprox DS
     
Naprelan
NF

 
 
 

--------------------------------------------------------------------------------

 
 

 
$$ Nabumetone tab.
Relafen
           
$$$$ Indomethacin ER cap.
Indocin SR
           
$$$$ Celecoxib cap.
Celebrex
ST, P
       
8.2 GOUT
             
$ Colchicine tab.
             
$ Allopurinol tab.
Zyloprim
           
$ Probenecid tab.
Benemid
         
8.3 MUSCLE RELAXANTS
             
$ Cyclobenzaprine tab. (10mg)
Flexeril
           
$ Diazepam* tab., sol., conc.
Valium
           
$ Baclofen tab.
Lioresal
           
$$ Dantrolene cap.
Dantrium
         
8.4 TNF ANTAGONISTS
             
$$$$$! Adalimumab inj.
Humira,
PA, P
 
Humira Pen
 
PA, P
         
$$$$$! Etanercept inj.
Enbrel
PA, P
       
8.5 MISC. RHEUMATOLOGICAL AGENTS
             
$ Methotrexate* tab.
Rheumatrex
           
$ Penicillamine cap.
Cuprimine
           
$$$ Azathioprine tab.
Imuran
           
$$$$ Aurothioglucose inj.
Solganal
PA
         
$$$$$ Auranofi n cap.
Ridaura
PA
       
9.0 OBSTETRICS AND GYNECOLOGY
           
NF Unlisted
   
PA Requires preauthorization
   
P Contracted brand name product (rebate)
 
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
 
ST: Step therapy, Clinical protocol for its use
 
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
 
VIH-AIDS Only in HIV-AIDS listing
   
9.1 PRENATAL VITAMINS
             
$ Prental Vitamins with iron and
Generic only
OB-GYN
 
folic acids
           
9.2 BIOLOGICAL AGENTS
           
Rho Gam- Second dose (post partum).
   
(The Department of Health covers the first dose at selected
 
Pharmacies – Mothers and Children Program.)
         
9.3 ESTROGEN AND PROGESTIN
   

 
 
 

--------------------------------------------------------------------------------

 


9.3.1 ESTROGEN
             
$ Estradiol tab.
             
$ Estropipate tab.
             
$$ Conjugated estrogens tab.
Premarin
P
 
(0.3mg, 0.625mg, 0.9mg,1.25mg, 2.5mg)
         
9.3.2 ESTROGENS IN COMBINATION
             
$$ Conjugated estrogen/
PremPro
P
 
Medroxyprogesterone tab.
PremPro Low Dose
NF
 
(0.625/2.5mg; 0.625/5mg)
             
$$$ Estradiol/Norethindrone
Activella
   
acetate tab.
           
9.3.3 PROGESTERONE
             
$ Medroxyprogesterone
Provera
   
acetate tab.
           
9.3.4 BIRTH CONTROL PILLS
             
Available through the Department of Health
PA-AUB
       
9.4 TOPICAL AGENTS
           
9.4.1 VAGINAL ESTROGENS
             
$$ Conjugated estrogen vaginal cr.
Premarin
P
 
Vaginal cream
             
$$ Estradiol vaginal tab.
Vagifem
         
9.4.2 VAGINAL ANTIINFECTIOUS
     
$$ Terconazole* vaginal cr., supp.
Terazol - 3,
     
Terazol - 7
         
NF Unlisted
   
PA Requires preauthorization
   
P Contracted brand name product (rebate)
 
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
 
ST: Step therapy, Clinical protocol for its use
 
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
 
VIH-AIDS Only in HIV-AIDS listing
     
$$$ Clindamycin phosphate
Cleocin
   
vaginal* cr., supp.
             
$$$ Metronidazole vaginal gel
Vandazole
   
(0.75%)
           
9.5 MISCELANEOUS AGENTS
           
9.5.1 OSTEOPOROSIS
             
$$ Alendronate tab. (includes
Fosamax
   
weekly dose)
             
$$$ Risedronate tab.
Actonel
P

 
 
 

--------------------------------------------------------------------------------

 
 

       
10.0 NUTRIENTS, VITAMINS AND CLOTTING THERAPY
       
10.1 NUTRIENTS AND VITAMINS
       
10.1.1 NUTRIENTS
             
$ Potassium chloride CR tab.
         
$ Potassium chloride* CR cap.
         
$ Potassium chloride* packs
         
$$ Potassium chloride* sol.
         
$$ Levocarnitine tab. (330mg), sol.
         
$$ Iron dextran inj.
         
10.1.2 VITAMINS
             
$ Phytonadione tab.
Mephytoin
         
$ Vitamin D tab., cap.
OTC
         
$ Ferrous sulfate tab. (325 mg)
Several
OTC
         
$ Acido fólico tab. (1 mg)
         
$ Cyanocobalamin inj.
Vit B-12 inj.
         
$ Leucovorin inj.
           
$$ Ergocalciferol inj.
Calciferol
           
$$ Calcitriol cap.
Rocaltrol
           
$$ Leucovorin tab.
                 
NF Unlisted
   
PA Requires preauthorization
 
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
10.2 CLOTTING THERAPY
         
10.2.1 ANTICOAGULANTS
           
$ Heparin* inj.
           
$ Warfarin tab.
Coumadin
           
$$$$$ Enoxaparin inj.
Lovenox
PA, P
       
10.2.2 ANTIPLATELETS
           
$ Aspirin tab., EC tab.
Several
OTC
 
(81mg, 325mg)
(90 days’ supply per prescription)
         
$$$$ Clopidogrel tab.
Plavix
PA, P
    (12 months)          
$$$$ Dipyridamole/ ASA cap.
Aggrenox
 

 
 
 

--------------------------------------------------------------------------------

 
 
10.2.3 ANTIHEMOPHILIC AGENTS
           
$$$$$!! Factor IX Complex for inj.
PA
         
$$$$$!! Antihemophilic factor(human)
Hemofi l M
PA, P
 
for inj.
             
$$$$$!! Antihemophilic factor
Advate
PA, P
 
recombinant inj.
Kogenate
PA, P
         
$$$$$!! Coagulation factor IX inj.
PA
         
$$$$$!! Antihemophilic factor VWF
PA
 
(human) inj.
      Benefi x    
$$$$$!! Coagulation factor IX
PA, P
 
recombinant inj.
           
$$$$$!! Coagulant factor VIIA
PA
 
recombinant inj.
           
$$$$$!! Antiinhibitor coagulant
PA
 
complex inj.
         
10.2.4 AGENTS FOR INTERMITENT CLAUDICATION
         
$ Pentoxifylline tab.
Trental
           
$ Cilostazol tab.
Pletal
         
NF Unlisted
   
PA Requires preauthorization
 
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 
 
11.0 ANTIDOTES
             
$$ Sodium polystyrene/
Kayexalate
 
sulfonate powder, susp.
Kionex
           
$$ Calcium acetate cap.
Phoslo
           
$$$$ Lanthanum carbonate chew tab.
Fosrenol
PA, P
         
$$$$ Sevelamer carbonate tab.,
PA, P
 
Poder
             
$$$$ Cinacalcet tab.
Sensipar
PA, P
       
12.0 RESPIRATORY AGENTS
         
12.1 ANTIHISTAMINES
         
12.1.1 SLIGHT SEDATION ANTIHISTAMINES
         
$ Diphenhydramine cap. (50mg)
Benadryl
OTC are NF
         
$ Hydroxyzine pamoate cap.
Vistaril
           
$ Hydroxyzine* HCl tab., syr.
Atarax
         
12.1.2 NON-SEDATIVE ANTIHISTAMINES
         
$ Loratadine OTC tab., syr.
Claritin
OTC
       
12.2 INTRANASAL STEROIDS
           
$$ Fluticasone nasal susp.
Flonase
         
12.3 OTHERS
             
$ Cromolyn nasal sol.
Nasalcrom
OTC
       
12.4 ASTHMA AGENTS
         
12.4.1 BRONCHIODILATORS
         
12.4.1.1 XANTINES
             
$ Theophylline sol.
           
$ Theophylline SR 12hr tab.
Theo-Dur
           
$ Theophylline elixir
Aerolate,
     
Elixophylline
         
NF Unlisted
   
PA Requires preauthorization
 
P Contracted brand name product (rebate)
 
Bold Generic bioequivalent available in all the presentations
 
Bold* Some presentations of the medications are not available in generic
 
LC Limit as to the amount to be dispatched
 
ST: Step therapy, Clinical protocol for its use
 
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
 
VIH-AIDS Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 
 

         
$ Theophylline* SR cap., CR cap.
Slo-BID Gyro,
   
Theo – 24,
     
Theocap,
     
Theo-Dur SPR
         
$$ Theophylline* SR 24hr tab.
Uniphyl
           
$$$ Theophylline tab.
Theolair
         
12.4.1.2 ORAL BETA AGONISTS
           
$ Albuterol tab., syr.
Ventolin, Proventil
 
Albuterol CR tab.
Volmax
NF
 
Proventil Repetabs
NF
         
$ Terbutaline tab.
Brethine
         
12.4.1.3 INHALED BETA AGONISTS
         
$ Albuterol inh. sol.
Generic
     
Only
           
$$ Albuterol HFA inh.
ProAir HFA
P
   
Ventolin HFA
P
   
Proventil HFA
NF
         
$$$ Formoterol inh.
Foradil
P
         
$$$$ Salmeterol inh., diskus
Serevent
         
12.4.1.4 ANTICHOLINERGICS
           
$ Ipratropium Br inh. sol.
Atrovent
           
$$$ Ipratropium Br inh.
Atrovent HFA
         
$$$ Tiotropium inhalation powder
Spiriva
PA
       
12.4.1.5 INHALED CORTICOSTEROIDS
         
$$ Beclomethasone inh.
Qvar
P
         
$$$ Fluticasone inhalation powder
Flovent HFA
P
 
Flovent Diskus
P
         
$$$$ Budesonide inh. susp.
Pulmicort
   
(respules)
           
12.4.1.6 AGENTS IN COMBINATION
         
$$$ Albuterol / Ipratropium
Combivent
ST
 
bromide inh.
           
$$$$ Fluticasone / Salmeterol powder
Advair Diskus
ST, P
   
Advair HFA
ST, P
NF nlisted
     
PA Requires preauthorization
 
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 
 
12.4.1.7 MISCELLANEOUS AGENTS
         
$ Cromolyn sodium inh. sol.
Intal
           
$$$ Cromolyn inh.
Intal inh.
           
$$$ Montelukast tab., chew tab.,
Singulair
P
 
Granules
           
12.5 ANTITUSSIVES AND EXPECTORANTS
         
$ Codeine / Guaifenesin
Genérico
   
liq., syr.
only
         
13.0 OPHTALMIC AGENTS
         
13.1 OPHTALMIC ANTIBIOTICS
           
$ Gentamicin ophth. sol.
Garamycin
         
$ Erythromycin ophth. oint.
         
$ Tobramycin ophth. sol.
Tobrex
           
$ Bacitracin ophth. oint.
Bacitracin
           
$ Sodium sulfacetamide
 
ophth. sol. (10%)
Bleph 10
           
$ Trimethoprim/Polymyxin B
Polytrim
   
ophth. sol.
           
$ Neomycin/Bacitracin
Neosporin
 
Zn/Polymyxin ophth. oint.
         
$ Sodium sulfacetamide ophth.
 
oint. (10%)
           
$ Ofl oxacin ophth. sol.
Ocuflox
           
$ Gentamicin ophth. oint.
Garamycin
         
$ Ciprofl oxacin ophth. sol.
Ciloxan
           
$$ Tobramycin ophth. oint.
Tobrex
           
$$ Ciprofl oxacin ophth. oint.
Ciloxan
           
$$$ Trifl uridine ophth. sol.
Viroptic
PA
       
13.2 OPHTALMIC ANTIINFLAMATORIES
       
13.2.1 CORTICOSTEROIDS
         
NF Unlisted
   
PA Requires preauthorization
 
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
 
$ Prednisolone acetate ophth.
 
susp. (1%)
Pred Forte
         
$ Fluorometholone ophth.
 
susp. (0.1%) FML
Liquifi lm
           
$$ Prednisolone phosphate
 
ophth. sol. (1%)
Inflamase
           
$$ Fluorometholone acetate
Efl one
 
ophth. susp. (0.1%)
Flarex
NF

 
 
 

--------------------------------------------------------------------------------

 
 
13.2.2 NON STEROIDAL ANTIINFLAMMATORIES
         
$$$ Ketorolac ophth. sol.
Acular
PA
     
          (max 30 days in 365 days)
   
Acular LS
PA
     
        (max 30 days in 365 days)
   
Acular PF
NF
         
$$$ Diclofenac ophth. sol.
Voltaren
PA
     
        (max 90 days)
         
13.3 PRODUCTS IN COMBINATION
         
$$$ Tobramycin/Dexamethasone
Tobradex
P
 
ophth. susp.
Tobradex oint.
NF
       
13.4 AGENTS FOR GLAUCOMA
         
13.4.1 MYOTICS
             
$ Pilocarpine ophth. sol.
       
13.4.2 SELECTIVE ADRENERGIC AGONISTS
         
$ Brimonidine ophth. sol. (0.2%)
Alphagan
     
Alphagan P
NF
       
13.4.3 BETA BLOCKERS
           
$ Timolol* ophth. sol.
Timoptic
           
$ Levobunolol ophth. sol.
Betagan
           
$ Betaxolol* ophth. sol. (0.5%)
Betoptic
           
$ Timolol XE ophth. gel
Timoptic-XE
       
13.4.4 INHIBIDORES DE LA ANHIDRASA
         
$ Dorzolamide ophth. sol.
Trusopt Plus
         
$ Brinzolamide ophth. susp.
Azopt
P
       
NF Unlisted
   
PA Requires preauthorization
 
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
13.4.5 PROSTAGLANDINS
           
$$ Bimatoprost ophth. sol.
Lumigan
ST, P
         
$$ Travaprost ophth. sol.
Travatan Z
ST, P
         
$$$ Latanoprost ophth. sol.
Xalatan
ST, P
       
13.5 MISCELLANEOUS OPHTALMIC AGENTS
         
$ Atropine ophth. sol., oint.
Iso-Atropine
       
14.0 UROLOGY
   

 
 
 

--------------------------------------------------------------------------------

 
 
14.1 ANTISPASMODICS
             
$ Oxybutinin tab.
Ditropan
     
Ditropan XL
NF
         
$$ Oxybutynin syr.
Ditropan
         
14.2 ANESTHESICS
             
$ Phenazopyridine tab.
Pyridium
LC= 6 tab.
 
(100 mg, 200 mg)
         
14.3 MISCELLANEOUS UROLOGICAL AGENTS
         
$ Methenamine-hyosciaminemethylene
 
blue-sod biphosphenyl
Urin D/S,
   
salicilate tab. 81.6 mg
Uretron D/S
         
$$ Finasteride tab. (5 mg)
Proscar
ST
       
15.0 CANCER
           
There shall be covered under the pharmacy coverage only the oral presentations
of the cancer products which are detailed as follows.  Other presentations shall
be covered through the ambulatory chemotherapy clinics.
       
15.1 ANTIMETABOLITS
           
$$ Methotrexate tab.
         
$$$ Mercaptopurine tab.
Purinethol
         
$$$ Thioguanine tab.
         
$$$$$!Capecitabine tab.
Xeloda
PA
       
15.2 ALKALATING AGENTS
           
$$ Lomustine cap.
CEENU
         
NF Unlisted
   
PA Requires preauthorization
 
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 
 

 
$$$$ Busulfan tab.
Myleran
           
$$$$$ Melphalan tab.
Alkeran
           
$$$$$! Cyclophosphamide tab.
Cytoxan
           
$$$$$! Chlorambucil tab.
Leukeran
           
$$$$$!! Temozolamide cap.
Temodar
PA
         
$$$$$!! Procarbazine cap.
Matulane
         
15.3 ANDROGENS, ESTROGENS, PROGESTINS
       
15.3.1 PROGESTINS
             
$$$ Megestrol acetate tab., susp.
Megace
           
$$$$ Medroxyprogesterone acetate
Depo-Provera
PA
 
inj. (400 mg)
         
15.3.2 ANTIANDROGENS
           
$$ Bicalutamide tab.
Casodex
PA
         
$$ Flutamide cap.
Eulexin
PA
       
15.3.3 BREAST CANCER
         
15.3.3.1 ANTISTROGENS
           
$ Tamoxifen tab.
Nolvadex
         
15.3.3.2 AROMATASE INHIBITORS
         
$ Anastrozole tab.
Arimidex
           
$$$ Exemestane tab.
Aromasin
P
         
$$$ Letrozole tab.
Femara
P
       
15.3.4 HORMONAS
             
$$$$$!! Estramustine cap. Emcyt
       
15.4 MISCELANEOUS CANCER AGENTS
         
$$$ Hydroxyurea cap.
Hydrea
           
$$$$ Leuprolide inj.
Eligard
PA, P
 
(all the presentations)
         
NF Unlisted
   
PA Requires preauthorization
 
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 

         
$$$$$ Leuprolide inj.
Lupron Depot
PA, P
 
(all the presentations)
           
$$$$$! Etoposide cap.
Vepesid
           
$$$$$! Dasatinib tab.
Sprycel
PA, P
         
$$$$$! Sunitinib cap.
Sutent
PA, P
         
$$$$$! Sorafenib tab.
Nexavar
           
$$$$$!! Goserelin implant
Zoladex
PA
         
$$$$$!! Mitotane tab.
Lysodren
           
$$$$$!! Imatinib tab., cap.
Gleevec
PA
       
15.5 INMUNOSUPRESSORS
           
$$$$ Azathioprine tab.
Imuran
           
$$$$ Cyclosporine modifi ed cap., sol.
Neoral
PA, P
         
$$$$ Cyclosporine modifi ed
Generic
PA
 
cap., sol.
only
     
Gengraf
NF
         
$$$$$ Cyclosporine* cap., sol.
Sandimmune
PA
         
$$$$$ Cyclosporine cap., sol.
Sandimmune
PA, P
         
$$$$$! Sirolimus tab., sol.
Rapamune
PA
         
$$$$$! Mycophenolate sodium tab.
Myfortic
PA, P
         
$$$$$! Mycophenolate mofetil tab.,
CellCept
PA
 
cap., liq.
             
$$$$$! Tacrolimus cap.
Prograf
PA
       
16.0 BIOTECHNOLOGY
         
16.1 MULTIPLE SCLEROSIS
           
$$$$$!! Glatiramer acetate inj.
Copaxone
PA, P
         
$$$$$!! Interferon beta-1A inj.
Avonex
PA, P
         
$$$$$!! Interferon beta-1B inj.
Extavia
PA, P
         
$$$$$!! Mitoxantrone inj.
Novantrone
PA
               
NF Unlisted
   
PA Requires preauthorization
 
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing
       
16.2 ERYTHROID STIMULANTS
           
$$$$$ Darbepoetin alfa inj.
Aranesp
PA, P
         
$$$$$ Epoetin alfa inj.
Procrit
PA, P

 
 
 

--------------------------------------------------------------------------------

 
 
16.3 MYELOID STIMULANTS
           
$$$$$! Sargramostim inj.
Leukine
PA, P
         
$$$$$!! Filgrastim inj.
Neupogen
PA, P
         
$$$$$!! Pegfi lgrastim inj.
Neulasta
PA, P
       
16.4 INTERFERONS
             
$$$$$!! Interferon alfa-2B inj.
Intron A
PA
         
$$$$$!! Interferon Gamma-1B inj.
Actimmune
PA
       
Revised 7/14/2011
           
NF Unlisted
   
PA Requires preauthorization
 
P Contracted brand name product (rebate)
Bold Generic bioequivalent available in all the presentations
Bold* Some presentations of the medications are not available in generic
LC Limit as to the amount to be dispatched
ST: Step therapy, Clinical protocol for its use
AL Age limit
   
OB-GYN Only in Obstetrics-Gynecology listing
VIH-AIDS Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 


PART III - APPENDIX I
PRODUCTS WITH A LIMITATION
AS TO THE AMOUNT TO BE DISPATCHED



 
1.
Antimycotics



 
Product
 
Generic
Name
 
Limitation
 
Lamisil
 
Terbinafine tab.
 
Maximum 12 weeks
(lifetime) - 84 tablets




 
2.
Triptanes (Agents for migraine)



 
Product
 
Generic Name
 
Limitation
 
Imitrex
 
Sumatriptan nasal spray
 
Maximum amount within a 30 day period = 6 inhalers
 
Imitrex
 
Sumatriptan tab.
 
Maximum amount within a 30 day
period = 6 tablets




 
3.
Antianxiety/Hypnotic



 
Product
 
Generic Name
 
Limitation
 
Versed
 
Midazolam inj.
 
Maximum amount within a 30 day
period = 5 mg.




 
4.
Scabicides

 
 
Product
 
Generic Name
 
Limitation
 
Elimite
 
Permethrin cr. (5%)
 
Maximum amount within a 30 day period = 60 gm.
 
Lindane
 
Lindane lot. (1%)
 
Maximum amount within a 30 day period = 60 cc

 

 
5.
Proton Pump Inhibitors (PPI)

 
 
Product
 
Generic
Name
 
Limitation
 
Prilosec
 
Omeprazole cap.
 
Maximum treatment
for 8 weeks




 
6.
Anesthesics



 
Product
 
Generic Name
 
Limitation
 
Pyridium
 
Phenazopyridine tab.
 
Maximum treatment for three days = 6 tablets

 
 
 

--------------------------------------------------------------------------------

 
 
HEALTH PLAN OF THE COMMONWEALTH OF PUERTO RICO
PREFERRED DRUG LIST DENTAL 20011-2012


1.0   
ANTIINFECTIOUS        
1.1   
CEPHALOSPORINES 1.1.1        
1.1.1
FIRST GENERATION             $
Cephalexin cap.
Keflex
          $
Cephalexin susp.
Keflex
          $$$
Cefadroxil* susp.
Duricef  AL < 12 years
       
1.2
MACROLIDS             $
Erythromycin cap.
            $
Erythromycin stearate tab.
Erythrocin
          $
Erythromycin tab.
            $
Erythromycin EC* tab.
E-Mycin, EryTab
          $
Erythromycin ethylsuccinate* tab., chew tab., susp.
E.E.S., Eryped
       
1.3
PENICILLINS             $
Ampicillin cap., susp.
Principen
          $
Penicillin VK tab., sol.
Veetids, Pen-Vee K
          $
Amoxicillin* cap., tab., chew tab., susp.
Trimox, Amoxil,- Wymox
       
1.4
ANTIINFECTIOUS MISCELLANEOUS             $
Clindamycin cap.
Cleocin
       
NF - Unlisted
Bold - Generic bioequivalent available in all the presentations
Bold* - Some presentation of the drugs are not available in generic
AL - Age limit
'5mg), sol. Cleocin        
2.0
NARCOTIC ANALGESICS AND AGENTS IN COMBINATION             $
APAP/ Codeine* tab., cap., elixir, sol., susp.
            $
APAP/ Hydrocodone tab., cap., elixir
 

 
 
 

--------------------------------------------------------------------------------

 
 
3.0
NON-STEROID ANTIINFLAMMATORIES             $
Ibuprofen tab. (>400mg)
Motrin (>400mg) OTC are NF
          $
Naproxen tab.
Naprosyn
          $$
Naproxen EC tab.
EC-Naprosyn
          $$
Naproxen sodium tab.
Anaprox, Anaprox DS
     
Naprelan     NF

 

NF - Unlisted   Bold - Generic bioequivalent available in all the presentations
  Bold* - Some presentation of the drugs are not available in generic   AL - Age
limit           Revised 2/17/2011  



 
 

--------------------------------------------------------------------------------

 
 
HEALTH PLAN OF THE COMMONWEALTH OF PUERTO RICO


PREFERRED DRUG LIST
EMERGENCY ROOMS
2011-2012
 
1.0  
ANTIINFECTIOUS        
1.1  
CEPHALOSPORINES 1.1.1        
1.1.1
FIRST GENERATION             $
Cephalexin cap.
Keflex
          $
Cephalexin susp.
Keflex
          $$$
Cefadroxil* susp.
Duricef  AL < 12 years
       
1.1.2
SECOND GENERATION
            $$
Cefaclor cap.
Ceclor
     
Ceclor CD     NF
  $$$
Cefprozil tab., susp.
Cefzil
       
1.1.3
THIRD GENERATION             $$$
Defdninir cap., susp.
Omnicef
       
1.2
MACROLIDS             $
EES/Sulfisoxasole susp.
Pediazole
          $
Erythromycin cap.
            $
Erythroycim stearate tab.
Erythrocin
          $
Erythromycin tab.
            $
Erythromycin EC*tab.
E-Mycin,
     
Ery  Tab
          $ Erythromycin ethylsuccinate*  E.E.S.,     Tab., susp. Eryped

 

NF - Unlisted
P – Contracted brand name product (rebate)
Bold - Generic bioequivalent available in all the presentations

Bold* - Some presentation of the drugs are not available in generic LC –Límit to
the amount to be dispatched
AL –Age limit+

 
 
 

--------------------------------------------------------------------------------

 
 
1.3
PENICILllINS
            $
Ampicillin cap., susp.
Principen
          $
Penicillin VK tab., sol.
Veetids,
      Pen-Vee K   $$$
Amoxicillin* cap., tab., 
Trimox,
    Chew tab., susp., Amoxil       
Wymox
1.4
SULFONAMIDES
            $
Trimethoprim /
Bactrim, Bactrim DS,
   
Sulfamethoxazole tab.,
Septra, Septra DS
   
susp.
         
1.5
TETRACYICLINES
            $
Doxycycline hyclate tab., cap.
Vibratab,
   
Cap.
Vibramycin
          $
Tetracycline cap.
Achromycin
          $$$$
Doxycycline syr., susp.
Vibramycin
       
1.6
ANTIMYCOTICS
            $
Nystatin susp.
Mycostatin, Nystat
       
1.7
ANTIVIRALS             $
Acyclovir tab., cap.
Zovirax
          $$
Acyclovir susp.
Zovirax
       
1.8
QUNINOLONES
            $
Ciprofloxacin tab. (250mg, 500mg, 750mg)
Cipro
          $$$$
Ciprofloxacin susp.
Cipro

 

NF - Unlisted

 
 
 

--------------------------------------------------------------------------------

 
 
P – Contracted brand name product (rebate)
Bold - Generic bioequivalent available in all the presentations

Bold* - Some presentation of the drugs are not available in generic LC –Límit to
the amount to be dispatched
AL –Age limit+

 
 
 

--------------------------------------------------------------------------------

 
 
1.9
MISCELLANEOUS ANTIINFECTIOUS
            $
Clindamycin . (150mg, 300mg)
Cleocin
          $
Nitrofurantoin Macrocystals*cap.
Macrodantin
          $$$
Clindamycin cap. (75mg), susp. Cleon
 
       
2.0
CARDIOVASCULAR AGENTS FOR HYPERTENSION AND LIPDS
          2.1
ANTIHYPERTENSIVE THERAPY
 
     
 
1.1.1
DIURETICS
         
2.1.1.1
THIAZIDES
            $
Hydrochlorothiazide* tab.
Microzide
        2.1.1.2 
LOOP  DIURETICS
       
 
  $
Furosemide tab., sol.
Lasix
       
2.1.2
BETA BLOCKERS
            $
Atenolol tab.
Tenormin
          $
Atenolol/ HCTZ
Tenoretic    
 
 
  $
Metoprolol tartrate tab.
 Lopressor    
 
 
  $
Metroprolol/HCTZ
Lopressor HCT
 
    2.1.3
CALCIUM CHANNEL ANTAGONISTS
            $
Verapamil tab.
Isoptin,Calan
        2.1.4
ANGIOTENSINE INHIBITORS (ACE)
       
 
  $
Captopril tab. 
Capoten

 

NF - Unlisted
P – Contracted brand name product (rebate)
Bold - Generic bioequivalent available in all the presentations

Bold* - Some presentation of the drugs are not available in generic LC –Límit to
the amount to be dispatched
AL –Age limit+

 
 
 

--------------------------------------------------------------------------------

 
 

 
$
Captopril/HCTZ
Capozide
         
$
Enalapril tab.
Vasotec
         
$
Enalapril/HCTZ
Vaseretic
       
2.1.5
ANTIHYPTERTENSIVES WITH CENTRAL ACTION
           
$
Clonidine tab.
Catapress
       
2.1.6
VASODILATORS
           
$
Nitroglycerin SL tab.
Nitrostat
       
3.0
AUTONOMIC DRUGS FOR THE CENTRAL NERVOUS SYSTEM, AND PSYCHIATRYNEUROLOGY
         
3.1
ANALGESICS, NARCOTICS AND AGENTS IN COMBINATION
           
$
APAP/Codeine* tab., elixir, sol., susp.
         
3.2
ANTICONVULSIVES
           
$
Phenobarbital tab., elixir
           
$
Phenytoin* chew tab., cap, susp.
Dilantin
       
3.3
ANTIVERTIGO AND ANTIEMETICS
           
$
Promethazine Syr.
Phenergan
         
$
Prochlorperazine tab.
Compazine
         
$
Promethazine* tab.
Phenergan
         
$$
Trimethobenzamide cap., supp.
Tigan
         
$$
Promethazine supp.
Phenergan
         
$$$
Prochlorperazine* supp.
Compazine

 

NF - Unlisted
P – Contracted brand name product (rebate)
Bold - Generic bioequivalent available in all the presentations

Bold* - Some presentation of the drugs are not available in generic LC –Límit to
the amount to be dispatched
AL –Age limit+

 
 
 

--------------------------------------------------------------------------------

 
 
4.0
DERMATOLOGICAL AGENTS/ TOPICAL THERAPY
         
4.1
TOPICAL ANTIBATERIAL
           
$
Gentamicin cr., oint.
Garamycin
         
$
Silver sulfadiazine cr.
Silvadene
       
5.0
DRUGS FOR THE EARS AND THROAT
          5.1
OTIC PREPARATIONS
           
$
Burrow’s (Acetic acid 2%/ Aluminum acetate) otic sol.
Domeboro
         
$
Acetic acid/ Hydrocortisone Otic sol.
Vosol-HC
         
$
Hydrocortisone/Neomycin/ Polymixin B otic sol., susp.
Cortisporin
         
$$
Acetic acid otic sol.
Vosol
       
5.2
AGENTS FOR THE MOUTH AND THROAT
           
$
Lidocaine viscous sol.
Xylocaine
         
$$$
Clotrimazole troche
Mycelex
       
6.0
GASTROENTEROLOGY
         
6.1
AGENTS FOR ULCERS
         
6.1.1
H2 ANTAGONISTS
           
$
Ranitidine tab. (300mg)
Zantac
         
$
Cimetidine tab., sol.
Tagamet
         
$$
Ranitidine syr.
Zantac

 

NF - Unlisted
P – Contracted brand name product (rebate)
Bold - Generic bioequivalent available in all the presentations

Bold* - Some presentation of the drugs are not available in generic LC –Límit to
the amount to be dispatched
AL –Age limit+

 
 
 

--------------------------------------------------------------------------------

 
 
6.2
ANTIDIARRHEICS
           
$
Diphenoxylate/ Atropine Tab., liq.
Lomotil
       
7.0
ENDOCRINOLOGICAL AGENTS
         
7.1
DIABETES THERAPY
         
7.1.1.
HIPOGLYCEMIC AGENTS
         
7.1.1.1
INSULIN
             
$
Human insulin (regular) vial
Humulin R     P
       
7.2
CORTICOSTEROIDS
           
$
Prednisone tab.
Deltasone
         
$
Dexamethasone tab.
Decadron
         
$
Dexamethasone elixir, syrup, sol.
Decadron
       
8.0
MUSCULOSKELETAL SYSTEM AND RHEUMATOLOGY
         
8.1
NON-STEROIDAL ANIINFLAMMATORIES
           
$
Ibuprofen tab. (≥400mg)
Motrin (≥400mg) OTC are NF
         
$
Naproxen tab.
Naprosyn
         
$
Indomethacin cap.
Indocin
         
$
Salsalate tab.
Disalcid
         
$$
Naproxen sodium tab.
Anaprox, Anaprox DS
     
Naprelan    NF
8.2
GOUT
           
$
Colchicine tab.
 

 

NF - Unlisted
P – Contracted brand name product (rebate)
Bold - Generic bioequivalent available in all the presentations

Bold* - Some presentation of the drugs are not available in generic LC –Límit to
the amount to be dispatched
AL –Age limit+

 
 
 

--------------------------------------------------------------------------------

 
 
8.3
MUSCLE RELAXANTS
               
$
Cyclobenzaprine tab. (10mg)
Flexeril
           
9.0
RESPIRATORY AGENTS
             
9.1
LOW SEDATION ANTIHISTAMINES
               
$
Diphenhydramine cap. (50mg) Benadryl cap.
 
OTC are NF
           
$
Hydroxyzine pamoate cap.
Vistaril
           
9.2
ASTHMA AGENTS
             
9.2.1
BRONCODILATORS
             
9.2.1.1
BETA ORAL AGONISTS
               
$
Albuterol tabl, syr.
Ventolin
               
Albuterol CR tab.
Volmax
NF
     
Proventil Repetab
NF
           
$$
Terbutaline tab.
Brethine
 
         
9.2.1.2
INHALED BETA AGONISTS
               
$
Albuterol inh., inh. sol.
 
Generic only
           
$$
Albuterol HFA
ProAir HFA
P
     
Ventolin HFA
P
     
Proventil HFA
NF
         
9.2.1.3
ANTICHOLINERGICS
               
$
Ipratropium Br inh. sol.
Atrovent
             
$$$
Ipratropium Br inh.
Atrovent HFA
           
9.3
ANTITUSSIVES AND EXPECTORANTS
               
$
Codeine / Guaifenesin liq.
Generic only
 

 

NF - Unlisted
P – Contracted brand name product (rebate)
Bold - Generic bioequivalent available in all the presentations

Bold* - Some presentation of the drugs are not available in generic LC –Límit to
the amount to be dispatched
AL –Age limit+

 
 
 

--------------------------------------------------------------------------------

 
 
10.0
OPHTHALMIC AGENTS
             
10.1
OPHTHALMIC ANTIBIOTICS
             
$
Gentamicin ophth. sol.
Garamycin
             
$
Neomycin/Bacitracin Zn/Polymyxin ophth. oint.
Neosporin
             
$
Gentamicin ophth. oint.
Garamycin
           
10.2
OPHTHALMIC ANTIINFLAMMATORIES
               
$
Prednisolone acetate ophth. susp. (1%)
Pred Forte
           
11.0
UROLOGY
             
11.1
ANESTHESICS
               
$
Phenazopyridine tab. (100mg, 200mg)
Pyridium
LC=6 tab.
         
11.2
MISCELLANEOUS UROLOGICAL AGENTS
               
$
Methenamine-hyosciaminemethylene 
        blue-sod biphosphenyl Urin D/S,        
salicilate tab. 81.6 mg
Urocar D/S  

 
Revised 2/17/2011
 

NF - Unlisted
P – Contracted brand name product (rebate)
Bold - Generic bioequivalent available in all the presentations

Bold* - Some presentation of the drugs are not available in generic LC –Límit to
the amount to be dispatched
AL –Age limit+

 
 
 

--------------------------------------------------------------------------------

 
 
NEPHROLOGY
 
HEALTH PLAN OF THE COMMONWEALTH OF PUERTO RICO
PREFERRED DRUG LIST
NEPHROLOGY
2011-2012
 
1
ANTIINFECTIOUS
           
1.1
CEPHALOSPORINES
           
1.1.1
FIRST GENERATION
             
$ Cephalexin cap.
Keflex
           
$ Cephalexin susp.
Keflex
           
$$$ Cefadroxil* susp.
Duricef
AL less than 12 years        
1.1.2
SECOND GENERATION
             
$ Cefaclor cap.
Ceclor
     
Ceclor CD
NF          
$$$ Cefprozil tab., susp.
Cefzil
         
1.1.3
THIRD GENERATION
             
$$$Cefdinir cap., susp.
Omnicef
         
1.2
MACROLIDS
             
$ EES/Sulfisoxazole susp.
Pediazole
           
$ Erythromycin cap.
             
$ Erythromycin stearate tab.
Erythrocin
           
$ Erythromycin tab.
             
$ Erythromycin EC* tab.
E-Mycin,
     
EryTab
           
$ Erythromycin ethylsuccinate* tab., susp.
E.E.S., Eryped
           
$$ Azithromycin tab., susp.,
Zithromax
   
powder pack for susp. (1 gm)
Zithromax Tri-Pack
NF          
$$$ Clarithromycin tab., susp.
Biaxin
     
Biaxin XL
NF

 
 
 

--------------------------------------------------------------------------------

 
 
1.3
PENICILLINS
             
$ Ampicillin cap., susp.
Principen
           
$ Penicillin VK tab., sol.
Veetids,
     
Pen-Vee K
           
$ Amoxicillin* cap., tab.
Trimox,
   
chew tab., susp.
Amoxil,
     
Wymox
           
$ Penicillin G Procaine inj.
             
$$ Penicillin G Benzathine inj.
Bicillin LA
           
$$$ Amoxicillin/Clavulanic
Augmentin
   
acid tab., susp.
Augmentin ES
NF
   
Augmentin XR
NF
       
1.4
SULFONAMIDES
             
$ Trimethoprim/
Bactrim, Bactrim DS,
   
Sulfamethoxazole tab.,
Septra, Septra DS
         
1.5
QUINOLONES
             
$ Ciprofloxacin tab. (250 mg, 500 mg, 750 mg)
Cipro
           
$$$ Moxifloxacin tab.
Avelox
P
         
$$$$ Ciprofloxacin susp.
Cipro
         
2.0
CARDIOVASCULAR AGENTS FOR HYPERTENSION AND LIPIDS
           
2.1
ANTIHYPERTENSIVE THERAPY
           
2.1.1
DIURETICS
           
2.1.1.1
THIAZIDES
             
$ Hydrochlorothiazide* tab.
Microzide
           
$ Chlorothiazide* tab., susp.
Diuril
           
$ Chlorthalidone tab.
Hygroton
           
$ Metolazone tab.
Zaroxolyn
         
2.1.1.2
LOOP DIURETICS
             
$ Furosemide tab., sol.
Lasix
           
$ Bumetanide tab.
Bumex
 

 
 
 

--------------------------------------------------------------------------------

 
 
2.1.2
BETA BLOCKERS
             
$ Atenolol tab.
Tenormin
           
$ Atenolol/Chlortalidone tab.
Tenoretic
           
$ Metoprolol tartrate tab.
Lopressor
           
$ Propranolol/HCTZ tab.
Inderal
           
$ Labetalol tab.
Normodyne
           
$$ Metoprolol tartrate/HCTZ tab.
Lopressor HCT
           
$$ Propranolol sol., conc.
             
$$ Metoprolol succinate SR* tab.
Toprol XL
           
$$ Carvedilol tab.
Coreg
         
2.1.3
CALCIUM CHANNEL ANTAGONISTS
             
$ Amlodipine tab.
Norvasc
           
$ Verapamil tab.
Isoptin,
     
Calan
           
$ Ditiazem tab.
Cardizem
     
Cardizem LA
NF
         
$Verapamil ER tab.
Calan SR,
     
Isoptin SR
     
Verelan
NF
   
Verelan PM
NF
   
Covera HS
NF
         
$ Diltiazem SR 24 hr cap.
Dilacor XR
           
$$ Diltiazem HCL Extended
Tiazac
   
Release Beads SR 24 hr
     
cap. (120mg, 180mg,
     
240mg, 300mg, 360mg)
             
$$ Diltiazem SR 12 hr cap.
Cardizem SR
           
$$$ Nifedipine SR tab., CR tab.
Generic only
     
Adalat CC
NF
   
Procardia XL
NF
         
$$$ Diltiazem HCI coated
Generic only
   
beads SR 24hr cap.
   

 
 
 

--------------------------------------------------------------------------------

 
 
2.1.4
ANGIOTENSINE INHIBITORS (ACE)
             
$ Captopril tab.
Capoten
           
$ Enalapril tab.
Vasotec
           
$ Lisinopril tab.
Privinil,
     
Zestril
           
$ Captopril HCTZ
Capozide
           
$ Enalapril HCTZ
Vaseretic
           
$ Lisinopril HCTZ
Prinzide,
     
Zestoretic
           
$$ Fosinopril tab.
Monopril
         
2.1.5
ANGIOTENSINE RECEPTOR BLOCKERS (ARB)
             
$ Losartan tab.
Cozaar
           
$ Losartan HCT tab.
Hyzaar
           
$$ Irbesartan tab.
Avapro
ST, P
         
$$$ Irbesartan/HCTZ tab.
Avalide
ST, P
       
2.1.6
VASODILATORS
           
2.1.6.1
ALPHA RECEPTOR BLOCKERS
             
$ Doxazosin tab.
Cardura
           
$ Terazosin cap.
Hytrin
         
2.2
CHOLESTEROL AND LIPID REDUCING AGENTS
             
$ Simvastatin tab.
Zocor
           
$ Gemfibrozil tab.
Lopid tab.
     
Lopid cap.
NF
         
$ Pravastatin
Pravachol
           
$$$ Cholestyramine powder packs
Questran
           
$$$ Niacin CR tab.
Niaspan
P
       
3.0
ANTIVERTIGO AND ANTIEMETICS
             
$ Metoclopramide syr., inj.
Reglan
           
$ Metoclopramide tab.
Reglan
 

 
 
 

--------------------------------------------------------------------------------

 
 
4.0
GASTROENTEROLOGY
           
4.1
AGENTS FOR ULCERS
           
4.1.1
H2   ANTAGONISTS
             
$ Ranitidine tab. (300 mg)
Zantac
           
$ Cimetidine tab., sol.
Tagamet
           
$ Ranitidine syr.
Zantac
         
4.2
ANTIDIARRHEA
             
$ Diphenoxylate/
Lomotil
   
Atropine tab., liq.
           
5.0
ENDOCRINOLOGIC AGENTS
           
5.1
DIABETES THERAPY
           
5.1.1
HYPOGLYCEMIC AGENTS
           
5.1.1.1.1
SULFONILUREAS
             
$ Glyburide micronized tab.
Generic only
           
$ Glipzide tab.
Glucotrol
     
Glucotrol XL
NF
         
$ Glyburide tab.
Generic only
         
5.1.1.2
ALPHA GLUCOSIDASE INHIBITORS
             
$$$ Acarbose tab.
Precose
         
5.1.1.3
THIAZOLIDINEDIONES
             
$$ Rosiglitazone/Metformin tab.
Avandamet
           
$$$ Rosiglitazone tab.
Avandia
           
$$$$ Pioglitazone tab.
Actos
         
5.1.1.4
DPP IV INHIBITOR
             
$$$ Saxagliptin tab.
Onglyza
ST, P
         
$$$ Saxagliptin/Metformin tab.
Kombiglyze
ST, P

 
 
 

--------------------------------------------------------------------------------

 
 

 
$ Human insulin (regular, NPH,
Humulin
P
 
70/30, lens) vial
Humulin Pen
NF
         
$$$ Insulin lispro vial
Humalog
P
   
Humalog Mix
NF
   
Humalog Pen
NF
         
$$$ Insulin glargine vial
Lantus
PA, P
   
Lantus CRT
NF
   
Lantus SOLO
NF
       
5.1.1.6
OTHERS
             
$ Insulin syringe
Several
           
$ Metformin tab.
Glucophage
     
Glucophage XR
NF
       
5.2
CORTICOSTEROIDS
             
$ Prednisone tab.
Deltasone
           
$ Dexamethasone tab.
Decadron
           
$ Methylprednisolone* tab.
Medrol
           
$ Prednisolone syrup
Prelone
           
$ Hydrocortisone* tab., sol.
Cortef
           
$ Fludrocortisone acetate tab.
Florinef
           
$ Dexamethasone elixir, syrup, sol.
Decadron
   
 
   
5.3
MISCELLANEOUS ENDOCRINOLOGIC AGENTS
             
$$$ Desmopressin acetate nasal sol. (0.01%)
DDAVP
           
$$$$ Desmopressin acetate nasal spray sol. (0.01%)
DDAVP
   
 
     
$$$$$! Desmopressin acetate nasal spray sol.  1.5 mg/ml
Stimate
         
6.0
NUTRIENTS AND VITAMINS
           
6.1
NUTRIENTS
             
$ Potassium chloride CR tab.
Klor-Con
           
$ Potassium chloride* CR cap.
Kay-Ciel, Kaon Cl
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
$ Potassium chloride* packs
Klor-Con
           
$$ Potassium chloride* sol.
Kay-Ciel, Kaon CI
           
$$ Iron dextran inj.
INFed
         
6.2
VITAMINS
             
$ Vitamin D tab., cap.
OTC
           
$ Ferrous sulfate tab. (325 mg)
Several OTC
           
$ Folic acid tab. (1 mg)
             
$ Cyanocobalamin inj.
Vit. B-12 inj.
           
$$ Ergocalciferol inj.
Calciferol
           
$$ Calcitriol cap.
Rocaltrol
         
7.0
ANTIDOTES
             
$$ Sodium polystyrene/
Kayexalate
   
sulfonate powder, susp.
Kionex
           
$$ Calcium acetate cap.
Phoslo
           
$$$$ Lanthanum carbonate chew tab.
Fosrenol
PA, P
         
$$$$ Sevelamer carbonate tab.
Renvela
PA, P
         
$$$$ Cinacalcet tab.
Sensipar
PA, P
       
8.0
IMMUNOSUPPRESSORS
             
$$$$ Azathioprine tab.
Imuran
           
$$$$ Cyclosporine modified cap., sol.
Neoral
PA, P
         
$$$$ Cyclosporine modified
Generic
PA
 
cap., sol.
only
     
Gengraf
NF
         
$$$$$ Cyclosporine* cap., sol.
Sandimmune
PA
         
$$$$$ Cyclosporine cap., sol.
Sandimmune
PA, P
         
$$$$$! Sirolimus tab., sol.
Rapamune
PA
         
$$$$$! Mycophenolate sodium tab.
Myfortic
PA, P
         
$$$$$!! Mycophenolate mofetil tab.,
CellCept
PA
 
cap., liq.
             
$$$$$!! Tacrolimus cap.
Prograf
PA

 
 
 

--------------------------------------------------------------------------------

 
 
9.0
BIOTECHNOLOGY
           
9.1
ERYTHROID STIMULANTS
             
$$$$$ Darbepoetin alpha inj.
Aranesp
PA, P
         
$$$$$ Epoetin alpha inj.
Procrit
PA, P
       
10.0
MISCELLANEOUS AGENTS
             
$ Indomethacin cap.
Indocin
           
$ Megestrol acetate tab., susp.
Megace
           
$ Indomethacin ER cap.
Indocin
 

 

 
Revised   7/14/2011
   
Code (for all the pages):
NF - Unlisted
P - Contracted brand name product (rebate)
Bold - Bioequivalent generic available in all presentations
Bold* - Some presentations of the drugs are not available in generic
ST - Step Therapy, Clinical protocol for its use
AL - Age Limitation

 
 
 

--------------------------------------------------------------------------------

 
 
HEALTH PLAN OF THE COMMONWEALTH OF PUERTO RICO
PREFERRED DRUG LIST
OBSTETRICS-GYNECOLOGY
2011-2012
 
1.0
ANTIINFECTIOUS
             
1.1
CEPHALOSPORINES
             
1.1.1
FIRST GENERATION
               
$
Cephalexin cap.
Keflex
             
$
Cephalexin susp.
Keflex
           
1.1.2
 
SECOND GENERATION
               
$
Cefaclor cap.
Ceclor
       
Ceclor CD
NF
           
$$$
Cefprozil tab., susp.
Cefzil
           
1.1.3
THIRD GENERATION
               
$$$
Cefdinir cap., susp.
Omnicef
           
1.2
MACROLIDS
               
$
Erythromycin cap.
               
$
Erythromycin stearate tab.
Erythromycin
             
$
Erythromycin tab.
               
$
Erythromycin EC* tab.
E-Mycin
     
EryTab
               
$
Erythromycin
       
ethylsuccinate* tab susp.
E.E.S., Eryped
             
$$
Azithromycin tab.
Zithromax
       
Zithromax Tri-Pack
NF
           
$$
Azithromycin susp., powder
Zithromax
     
pack for susp. (1 gm)
             
1.3
PENICILLINS
                $ Ampicillin cap., susp. Principen                
$ Penicillin VK tab., sol.
Veetids,
       
Pen-Vee K
             
$ Amoxicillin* cap., tab.
Trimox,
   
chew tab., susp.
Amoxil,
       
Wymox
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
$ Penicillin G Procaine inj.
             
$$ Penicillin G Benzathine inj.
Bicillin LA
           
$$$ Amoxicillin, Clavulanic
Augmentin
   
acid tab., susp.
Augmentin ES
NF
   
Augmentin XR
NF
       
1.4
SULFONAMIDES
             
$ Trimethoprim/
Bactrim, Bactrim DS
   
Sulfamethoxazole tab.
Septra, Septra DS
   
susp.
           
1.5
ANTIVIRALS
           
1.5.1
HERPETIC INFECTIONS
             
$ Acyclovir tab., cap.
Zovirax
           
$$ Acyclovir susp.
Zovirax
         
1.5.2
HIV-AIDS THERAPY
           
1.5.2.1
 ANALOGOUS NUCLEOSIDES OF TRANSCRIPTASE
             
$$$$$ Zidovudine* tab., cap.,
Retrovir
   
syr., inj.
             
1.5.2.2 PROTEASE INHIBITORS
             
Covered through the Prevention and Treatment Centers for Transmissible Diseases
(CPTETs) (Immunology Clinics)
       
1.6
ANTITUBERCULOUS
             
$ Isoniazid tab.
             
$$ Isoniazid syr.
             
$$$$ Ethambutol tab.
Myambutol
           
$$$$ Rifampin cap.
Rifadin
           
$$$$ Isoniazid/Rifampin cap.
Rifamate
           
$$$$$ Ethionamide tab.
Trecator
           
$$$$$! Rifabutin cap.
Mycobutin
         
1.7
MISCELLANEOUS ANTIINFECTIOUS
             
$ Metronidazole tab.
Flagyl
     
Flagyl ER
NF

 
 
 

--------------------------------------------------------------------------------

 
 

 
$ Dapsone tab.
Dapsone
           
$ Clindamycin cap.
Cleocin
   
(150mg, 300mg)
             
$$ Nitrofurantoin
Macrodantin
   
macrocystals* cap.
             
$$$ Clindamycin cap. (75mg)
Cleocin
           
$$$ Pentamidine inh.
NebuPent
         
2.0
ANTIHYPERTENSIVE THERAPY
           
2.1
BETA BLOCKERS
             
$ Atenolol tab.
Tenormin
           
$ Atenolol/HCTZ
Tenoretic
           
$ Metoprolol tartrate tab.
Lopressor
           
$ Propranolol tab.
Inderal
           
$ Propranolol/HCTZ
Inderide
           
$ Labetalol tab.
Normodyne
           
$ Metoprolol/HCTZ
Lopressor HCT
           
$ Metoprolol succinate SR*
Toprol XL
 PA  
tab.
             
$ Carvedilol tab.
Coreg
ST        
2.2
CALCIUM CHANNEL ANTAGONISTS
             
$$$ Nifedipine SR tab., CR tab
Generic only
     
Adalat CC
NF
   
Procardia XL
NF
       
3.3
ANTIHYPERTENSIVES WITH CENTRAL ACTION
             
$ Methyldopa tab.
Aldomet
         
3.4
VASODILATORS
             
$ Hydralazine tab.
Apresoline
         
3.0
ANALGESICS, NARCOTICS AND AGENTS IN COMBINATION
             
$ Oxycodone/APAP cap.
             
$ Oxycodone/APAP sol.
             
$ Oxycodone/APAP tab.
   

 
 
 

--------------------------------------------------------------------------------

 
 
4.0
ANTIVERTIGO AND ANTIEMETICS
             
$ Metoclopramide syr., inj.
Reglan
           
$ Trimethobenzamide inj.
Tigan
           
$ Promethazine syr.
Phenergan
           
$ Prochlorperazine tab.
Compazine
           
$ Prochlorperazine inj.
Compazine inj.
           
$ Metoclopramide tab.
Reglan
           
$ Promethazine* tab.
Phenergan
   
$$ Trimethobenzamide cap., supp.Tigan
             
$$ Promethazine supp.
Phenergan
           
$$$ Prochlorperazine* supp.
Compazine
         
5.0
DEMALOTOGIC AGENTS/TOPICAL THERAPY
           
5.1
TOPICAL ANTIMYCOTICS
             
$ Nystain oint.
Mycostatin
           
$ Ketoconazole cr.,
Nizoral
   
shampoo (2%)
           
5.2
TOPICAL ANTIBACTERIALS
             
$ Gentamicin cr., oint.
Garamycin
         
6.0
GASTROENTEROLOGY
           
6.1
H2   ANTAGONISTS
             
$ Ranitidine tab. (300mg)
Zantac
           
$ Cimetidine tab., sol.
Tagamet
           
$$ Ranitidine syr.
Zantac
         
6.2
MISCELLANEOUS ANTIULCER AGENTS
             
$ Sucralfate tab.
Carafate
           
$$$ Sucralfate susp.
Carafate
         
6.3
MISC.  GASTROINTESTINAL AGENTS
             
$ Hydrocortisone rectal cr.
Anusol-HC
   
(2.5%)
   

 
 
 

--------------------------------------------------------------------------------

 
 

 
$$ Hydrocortisone acetate/
Analpram-HC
   
Pramoxine rectal cr.
             
$$$ Hydrocortisone acetate/
Proctofoam HC
   
Pramoxine rectal foam
             
$$$ Hydrocortisone acetate
Cortifoam
   
rectal foam
           
7.0
ENDOCRINOLOGICAL AGENTS
           
7.1
DIABETES THERAPY
           
7.1.1
HYPOGLYCEMIC AGENTS
             
7.1.1.1 INSULIN
             
$ Human insulin (regular,
Humulin
P
 
NPH, 70/30, lens)vial
Humulin Pen
NF
         
$$$ Insulin lispro vial
Humalog
P
   
Humalog Mix
NF
   
Humalog Pen
NF
         
$$$ Insulin glargine vial
Lantus
PA, P    
Lantus CRT
NF
   
Lantus SOLO
NF
         
7.1.1.2 OTHERS
             
$ Insulin syringe
Several
         
7.2
THYROID
             
7.2.1      THYROID HORMONES
             
$ Levo-thyroxine tab.
Several
           
$ Levo-thyroxine tab.
Synthroid
P
         
$ Levo-thyroxine tab.
Levoxyl P
 
       
7.3
CORTICOSTEROIDS
             
$ Dexmethasone sodium
 
OB-GYN
 
phosphate inj.
             
$ Prednisone tab.
Deltasone
           
$ Dexamethasone tab.
Decadron
           
$ Methylprednisolone* tab.
Medrol
           
$ Prednisolone tab., syrup
Prelone
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
$ Hydrocortisone* tab., sol.
Cortef
           
$ Fludrocortisone acetate tab.
Florinef
           
$ Dexamethasone elixir,
Decadron
   
syrup, sol.
             
$$ Betamethasone acetate &
Celestone
   
sodium phosphate inj.    Soluspan
 
OB-GYN
       
8.0
OBSTETRICS AND GYNECOLOGY
           
8.1
PRENATAL VITAMINS
             
$ Prenatal vitamins with
Generic
OB-GYN
 
iron and folic acid
only
         
8.2
BIOLOGICAL AGENTS
           
Rho Gam- Second dose (post-partum)
   
(The Department of Health covers the first dose at selected pharmacies - Mothers
and Children Program.)
         
8.3
ESTROGEN AND PROGESTIN
           
8.3.1
ESTROGEN
             
$ Estradiol tab.
             
$ Estropipate tab.
             
$$ Conjugated estrogens tab.
Premarin
P
 
(0.3mg, 0.625mg, 0.9mg,
     
1.25mg, 2.5mg)
           
8.3.2
ESTROGENS IN COMBINATION
             
$$ Conjugated estrogen/
PremPro
P
 
Medroxyprogesterone tab.
PremPro Low Dose
NF
 
(O.625/2.5mg; 0.625/5mg)
             
$$$ Estradiol/Norethindrone
Activella
   
acetate tab.
           
8.3.3
PROGESTERONE
             
$ Medroxyprogesterone
Provera
   
acetate tab.
           
8.3.4
BIRTH CONTROL PILLS
           
Available through the Department of Health
PA-AUB
         
8.4
TOPICAL AGENTS
           
8.4.1
VAGINAL ESTROGENS
   

 
 
 

--------------------------------------------------------------------------------

 
 

 
$$ Conjugated estrogen vaginal cr.
Premarin
 P    
Vagina
           
$$ Estradiol vaginal tab.
Vagifem
         
8.4.2
VAGINAL ANTIINFECTIVES
             
$$ Terconazole* vaginal cr., supp.
Terazol - 3,
     
Terazol - 7
           
$$$ Clindamycin phosphate
Cleocin
   
vaginal* cr., supp.
             
$$$ Metronidazole vaginal gel
Vandazole
   
(0.0075)
           
8.5
MISCELLANEOUS AGENTS
           
8.5.1
OSTEOPOROSIS
             
$$ Alendronate tab. (includes
Fosamax
   
weekly dosage)
             
$$$ Risedronate tab.
Actonel P
         
9.0
NUTRIENTS AND VITAMINS
           
9.1
NUTRIENTS
             
$$ Iron dextran inj.
INFed
         
1.1
VITAMINS
             
$ Ferrous sulfate tab. (325 mg)
Several
OTC
         
$ Folic acid tab. (1 mg)
             
$ Cyanocobalamin inj.
Vit.B-12 inj.
           
$ Leucovorin inj.
             
$$$$$ Leucovorin tab.
           
10.0
ANTICLOTTING
             
$ Heparin* inj.
           
11.0
RESPIRATORY AGENTS
           
11.1
LOW SEDATION ANTIHISTAMINES
             
$ Diphenhydramine cap. (50 mg)
Benadryl
OTC are NF
         
$ Hydroxyzine pamoate cap.
Vistaril
           
$$ Hydroxyzine* HCI tab., syr.
Atarax
 

 
 
 

--------------------------------------------------------------------------------

 
 
11.2
NON-SEDATING ANTIHISTAMINES
             
$ Loratadine OTC tab., syr.
Claritin
OTC
       
11.3
ASTHMA AGENTS
           
11.3.1 ORAL BETA AGONISTS
             
$$ Terbutaline tab.
Brethine
         
11.3.2 INHALED BETA AGONISTS
             
$ Albuterol inh., inh. sol.
Generic
     
only
           
$$ Albuterol HFA inh.
ProAir HFA
P
   
Ventolin HFA
P
   
Proventil
NF
         
$$$ Formoterol inh.
Foradil
P
         
$$$$ Salmeterol inh., diskus
Serevent
         
11.3.3 ANTICHOLINERGICS
             
$ Ipratropium Br inh. sol.
Atrovent
           
$$$ Ipratropium Br Inh.
Atrovent HFA
           
$$$ Tiotropium inh.
Spiriva
PA
       
11.3.4 INHALED CORTICOSTEROIDS
             
$$ Beclomethasone inh.
Qvar
P
         
$$$ Fluticasone inh., powder
Flovent HFA
P
   
Flovent Diskus
P
         
$$$$ Budesonide inh. Susp.
Pulmicort
   
(respules)
           
11.3.5 AGENTS IN COMBINATION
             
$$$$ Fluticasone/Salmeterol
Advair Diskus
ST, P
 
powder
Advair HFA
ST, P
       
12.0
CANCER
           
12.1
PROGESTINS
             
$$$ Megestrol acetate tab., susp.
Megace
           
$$$$ Medroxyprogesterone acetate
Depo-Provera
   
inj. (400 mg)
   
Revised    2/17/2011
   

 
 
 

--------------------------------------------------------------------------------

 
 
Code (for all the pages):
   
NF - Unlisted
   
P - Contracted brand name product
   
Bold - Bioequivalent generic available in all the presentations
   
Bold* -Some presentations of the drugs are not available in generic
   
ST - Step Therapy, Clinical protocol for use
   
OB-GYN - Only in OB-GYN list
   

 
 
 

--------------------------------------------------------------------------------

 
 
HEALTH PLAN OF THE COMMONWEALTH OFPUERTO  RICO
PREFERRED DRUG  LIST
ONCOLOGY
2011-2012
       
1.0
ANTIINFECTIOUS
           
1.1
MACROLIDS
             
$ EEE/Sulfisoxazole susp.
Pediazole
           
$ Erythromycin cap.
             
$ Erythromycin stearate tab.
Erythrocin
           
$ Erythromycin tab.
             
$ Erythromycin EC* tab.
E-Mycin,
     
EryTab
   
$ Erythromycin
     
ethylsuccinate* tab., susp.
E.E.S., Eryped
           
$$ Azithromycin tab., susp.
Zithromax
   
powder pack for susp. (1 gm)
Zithromax Tri-Pack
NF
         
$$ Clarithromycin tab., susp.
Biaxin
     
Biaxin XL
NF
               
1.2
PENICILLINS
             
$ Ampicillin cap., susp.
Principen
           
$ Penicillin VK tab., sol.
Veetids,
     
Pen-Vee K
           
$ Amoxicillin* cap., tab.,
Trimox,
   
chew tab., susp.
Amoxil,
   
Wymox
     
$ Penicillin G Procaine inj.
             
$$ Penicillin G Benzathine inj.
Bicillin LA
                   
$$$ Amoxicillin/Clavulanic acid
Augmentin
         

 
tab., susp.
Augmentin ES
NF
   
Augmentin XR
NF
       
1.3
SULFONAMIDES
             
$ Trimethoprim /
Bactrim, Bactrim DS,
   
Sulfamethoxazole tab.,
Septra, Septra DS
   
susp.
             
$$$$ Sulfadiazine tab.
           
1.4
QUINOLONES
   

 
 
 

--------------------------------------------------------------------------------

 
 

 
$ Ciprofloxacin tab. (250 mg.,
Cipro
   
500 mg., 750 mg.)
             
$$$ Moxifloxacin
Avelox  P
           
$$$$ Ciprofloxacin susp.
Cipro
         
1.5
ANTIVIRALS
           
1.5.1
HERPETIC INFECTIONS
             
$ Acyclovir tab., cap.
Zovirax
           
$$ Acyclovir susp.
Zovirax
         
1.6
ANTIMYCOTICS
             
$ Terbinafine tab.
Lamisil
LC=84 tab.
         
$ Ketoconazole tab.
Nizoral
           
$ Nystatin susp.
Mycostatin, Nystat
           
$ Fluconazole tab., susp.
Diflucan
           
$ Griseofulvin microsize tab.
Grifulvin V
           
$$ Griseofulvin
     
ultramicrosize tab.*
Gris-PEG
           
$$$$$!! Voriconazole tab., susp.
Vfend
PA, P
       
1.7
MISCELLANEOUS ANTIINFECTIOUS
             
$Dapsone tab.
Dapsone
         
2.0
ANALGESICS, NARCOTICS AND AGENTS IN COMBINATION
             
$ Meperidine inj.
Demerol
           
$ Propoxyphene HCI/APAP tab.
             
$ APAP/Codeine* tab., cap.,
     
elixir, sol., susp.
             
$ APAP/Hydrocodone tab.,
     
cap., sol.
             
$ Morphine sulfate tab., sol.
             
$$ Codeine sulfate tab.
             
$$ Oxycodone tab., cap., sol.
Roxicodone
           
$$ Oxycodone/APAP* tab.
   

 
 
 

--------------------------------------------------------------------------------

 
 

 
cap., sol.
             
$$$$ Morphine sulfate SR tab.,
     
supp.
             
$$$$ Fentanyl TDS
Duragesic
         
3.0
ANTICONVULSIVES
             
$ Phenytoin* chew tab,
Dilantin
   
cap., susp.
             
$$ Gabapentin cap., tab.
Neurontin
           
$$ Gabapentin sol.
Neurontin
         
4.0
ANTIVERTIGO AND ANTIEMETICS
             
$ Promethazine inj.
Phenergan
           
$ Metoclopramide syr., inj.
Reglan
           
$ Trimethobenzamide inj.
Tigan
           
$ Promethazine syr.
Phenergan
   
Prochlorperazine tab.
Compazine
           
$ Prochlorperazine inj.
Compazine inj.
           
$ Metoclopramide
Reglan
           
$ Promethazine* tab.
Phenergan
           
$$ Trimethobenzamide cap., supp.
Tigan
           
$$ Promethazine supp.
Phenergan
           
$$ Ondansetron tab., ODT tab.
Zofran
PA
         
$$$ Prochlorperazine* supp.
Compazine
           
$$$$$!! Aprepiptan cap.
Emend
PA, P      
 
5.0
DERMATOLOGIC AGENTS/TOPICAL THERAPY
           
5.1
TOPICAL ANTIMYCOTICS
             
$ Ketoconazole cr.,
Nizoral
   
shampoo (2%)
           
5.2
MISCELLANEOUS TOPICAL AGENTS
             
$$$ Fluorouracil sol. (2%, 5%)
Efudex
           
$$$$ Fluorouracil cr. (5%)
Efudex
 

 
 
 

--------------------------------------------------------------------------------

 
 
6.0
AGENTS FOR THE MOUTH AND THROAT
             
$ Lidocaine viscous sol.
Xylocaine
           
$$$ Clotrimazole troche
Mycelex
         
7.0
GASTROENTEROLOGY
           
7.1
AGENTS FOR ULCERS
           
7.1.1
H2 ANTAGONISTS
             
$ Ranitidine tab. (300 mg)
Zantac
           
$ Cimetidine tab., sol.
Tagamet
           
$$ Ranitidine syr.
Zantac
         
7.1.2
PROTO  PUMP INHIBITOR
             
$$ Omeprazole cap.
Prilosec
LC=8 weeks
       
7.1.3MISCELLANEOUS AGENTS
             
$ Sucralfate tab.
Carafate
           
$$$ Sucralfate susp.
Carafate
           
$$$ Misoprostol tab.
Cytotec
         
2.2
ANTIDIARRHEA
             
$ Diphenoxylate/Atropine
Lomotil
   
tab., liq.
           
8.0
ENDOCRINOLOGIC AGENTS
           
8.1
CORTICOSTEROIDS
             
$ Dexamethasone elixir,
Decadron
   
syrup, sol.
             
$ Prednisone tab.
Deltasone
           
$ Dexamethasone tab.
Decadron
           
$ Methylprednisolone* tab.
Medrol
           
$ Prednisolone tab., syrup
Prelone
           
$ Hydrocortisone* tab., sol.
Cortef
           
$ Prednisolone sodium
PediaPred
   
phosphate liq.
             
$ Fludrocortisone acetate tab.
Florinef
 

 
 
 

--------------------------------------------------------------------------------

 
 
9.0
MUSCULOSKELETAL  SYSTEM  AND  RHEUMATOLOGY
           
9.1
NON-STEROIDAL ANTIINFLAMMATORIES
             
$ Ibuprofen tab. (³400 mg)
Motrin (³400mg)
OTC are NF
         
$ Naproxen tab.
Naprosyn
           
$ Indomethacin cap.
Indocin
           
$ Sulindac tab.
Clinoril
           
$$ Naproxen EC tab.
EC-Naprosyn
           
$$ Naproxen sodium tab.
Anaprox, Anaprox DS.
     
Naprelan
NF
         
$$ Nabumetone tab.
Relafen
           
$$ Indomethacin ER cap.
Indocin SR
           
$$ Celecoxib cap.
Celebrex
ST, P
       
10.0
NUTRIENTS AND VITAMINS
           
10.1
NUTRIENTS
             
$$ Iron dextran inj.
INFed
         
10.2
VITAMINS
             
$ Ferrous sulfate tab. (325 mg)
Several
OTC
         
$ Folic acid tab. (1 mg)
                     
$ Cyanocobalamin inj.
Vit. B-12 inj.
           
$ Leucovorin inj.
             
$ Ergocalciferol
Calciferol
           
$ Calcitriol cap.
Rocaltrol
           
$$$$ Leucovorin tab.
           
11.0
ANTIHISTAMINES
             
$ Diphenydramine cap. (50mg)
Benadryl
OTC are NF
       
12.0
CANCER
   

 
There shall be covered under the pharmacy coverage only the oral presentations
of the cancer products pursuant to how they are detailed as follows.  Other
presentations shall be covered via the ambulatory chemotherapy clinics.

 
 
 

--------------------------------------------------------------------------------

 
 
12.1
ANTIMETABOLITES
             
$$ Methotrexate tab.
             
$$$ Mercaptopurine tab.
Purinethol
           
$$$ Thioguanine tab.
             
$$$$$!  Capecitabine tab.
Xeloda
PA
       
12.2
Alkalating Agents
             
$$Lomustine cap.
CEENU
           
$$$Busulfan tab.
Myleran
           
$$$$$Melphalan tab.
Alkeran
           
$$$$$! Cyclophosphamide tab.
Cytoxan
           
$$$$$! Chlorambucil tab.
Leukeran
           
$$$$$!! Temozolomide cap.
Temodar
PA
         
$$$$$!! Procarbazine cap.
Matulane
         
12.3
PROGESTINS, ANDROGENS, ANTIANDROGENS
           
12.3.1 PROGESTINS
             
$$$ Megestrol acetate tab., susp.
Megace
           
$$$$ Medroxyprogesterone acetate
Depo-Provera
PA
 
inj. (400 mg)
             
12.3.3 ANTIANDROGENS
             
$$$$ Flutamide cap.
Eulexin
PA
         
$$$$$! Bicalutamide tab.
Casodex
PA
       
12.4
CANCER OF THE MAMMA
           
12.4.1 ANTIESTROGENS
             
$Tamoxifen tab.
Nolvadex
         
12.4.2 AROMATASE INHIBITORS
             
$ Anastrozole tab.
Arimidex
           
$$$ Exemestane tab.
Aromasin
P
         
$$$ Letrozole tab.
Femara P
 
12.4.3 HORMONES
   

 
 
 

--------------------------------------------------------------------------------

 
 

 
$$$$$! Estramustine cap.
Emcyt
         
12.5
MISCELLANEOUS CANCER AGENTS
             
$$$Hydroxyurea cap.
Hydrea
           
$$$$Leuprolide inj.
Eligard
PA, P
 
(all the presentations)
             
$$$$$Leuprolide inj.
Lupron
PA, P
 
(all the presentations)
             
$$$$$! Etoposide cap.
Vepesid
           
$$$$$! Dasatinib tab.
Sprycel
PA, P
         
$$$$$! Sunitinib cap.
Sutent
PA, P
         
$$$$$! Sorafenib tab.
Nexavar
PA, P
         
$$$$$! Goserelin implant
Zoladex
PA
         
$$$$$!! Mitotane tab.
Lysodren
           
$$$$$!! Imatinib tab., cap.
Gleevec
PA
       
12.6
IMMUNOSUPPRESSORS
             
$$$$ Azathioprine tab.
Imuran
           
$$$$ Cyclosporine modified cap., sol.
Neoral
PA, P
         
$$$$ Cyclosporine modified
Generic
PA
 
cap., sol.
only
      Gengraf
NF
         
$$$$$ Cyclosporine* cap., sol.
Sandimmune
PA
         
$$$$$ Cyclosporine cap., sol.
Sandimmune
PA, P
         
$$$$$! Sirolimus tab., sol.
Rapamune
PA
         
$$$$$Mycophenolate sodium tab.
Myfortic
PA, P
         
$$$$$! Mycophenolate mofetil tab.,
CellCept
PA
 
cap., liq.
             
$$$$$! Tacrolimus cap.
Prograf
PA
       
13.0BIOTECHNOLOGY
           
13.1
ERYTHROID  STIMULANTS
             
$$$$$ Darbepoetin alpha inj.
Aranesp
PA, P

 
 
 

--------------------------------------------------------------------------------

 
 

 
$$$$$Epoetin alpha inj.
Procrit
PA, P
       
13.2
MYELOID  STIMULANTS
             
$$$$$!! Sargramostim inj.
Leukine
PA, P
         
$$$$$!! Filgrastim inj.
Neupogen
PA, P
         
$$$$$!!  Pegfilgrastim inj.
Neulasta
PA, P
       
13.3
INTERFERONS
             
$$$$$!! Interferon alpha-2B inj.
Intron A
PA
         
$$$$$!! Interferon Gamma-1B inj.
Actimmune
PA
       

 
Revised    2/17/2011
       
Code (for all the pages):
NF - Unlisted
PA - Requires preauthorization
P - Contracted brand name product (rebate)
Bold - Bioequivalent generic available in all the presentations
Bold* - Some presentations of the drugs are not available in generic
LC - Limit in the amount to be dispatched
ST- Step Therapy,Clinical protocol for use

 
 
 

--------------------------------------------------------------------------------

 
 
HIV-AIDS & HEPATITIS

 
HEALTH PLAN OF THE COMMONWEALTH OF PUERTO RICO
PREFERRED DRUG LIST
HIV-AIDS & HEPATITIS
2011-2012
           
 
     
1.0
ANTIINFECTIOUS
             
1.1       MACROLIDS
             
$
EES/Sulfisoxazole susp.
Pediazole
             
$
Erythromycin cap.
               
$
Erythromycin stearate tab.
Erythrocin
             
$
Erythromycin tab.
               
$
Erythromycin EC* tab.
E-Mycin,
       
EryTab
             
$
Erythromycin ethylsuccinate* E.ES., Eryped
     
tab., susp.
               
$$
Azithromycin tab., susp.,
Zithromax
     
powder pack for susp. (1gm)
Zithromax Tn-Pack
NF
           
$$$
Clarithromycin* tab., susp.
Biaxin
     
 
Biaxin XL
NF
1.2       PENICILLINS
             
$
Ampicillin cap., susp.
Principen
             
$
Penicillin VK tab., sol.
Veetids,
       
Pen-Vee K
             
$
Amoxicillin* cap., tab.,
Trimox,
     
chew tab., susp.
Amoxil,
       
Wymox
             
$
Penicillin G Procaine inj.
             
NF - Unlisted
PA - Requires preauthorization
P – Contracted brand name product (rebate)
Bold – Bioequivalent generic available in all the presentations
BoId* - Some presentations of the drugs are not available in generic
AL - Age Limitation
LC - Limit in the amount to be dispatched
HIV-AIDS – Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 
 

 
$$
Penicillin G Benzathine inj.
Bicillin
LA
           
$$$
Amoxicillin/Clavulanic acid
Augmentin
     
tab., susp.
Augmentin ES
NF
     
Augmentin XR
NF
         
1.3       SULFONAMIDES
               
$
Trimethoprim I
Bactrim, Bactrim DS,
     
Sulfamethoxazole tab.,
Septra, Septra DS
     
susp.
               
$$$$
Sulfadiazine tab.
             
1.4       TETRACYCLINES
               
$
Doxycycline hyclate tab., cap.
Vibratab,
       
Vibramycin
             
$
Tetracycline cap.
Achromycin
             
$
Minocycline cap.
Minocin
             
$$$
Doxycycline syr., susp.
Vibramycin
             
$$$$$
Demeclocycline tab.
Declomycin
           
1.5       QUINOLONES
               
$
Ciprofloxacin tab. (250mg,
Cipro
     
500mg, 750mg)
               
$
Moxifloxacin tab.
Avelox
P            
$$$
Ciprofloxacin susp.
Cipro
            1.6     ANTIVIRALS               1.6.1  HERPETICS INFECTIONS        
     
$
Acyclovir tab., cap.
Zovirax
 

 
NF - Unlisted
PA - Requires preauthorization
P – Contracted brand name product (rebate)
Bold – Bioequivalent generic available in all the presentations
BoId* - Some presentations of the drugs are not available in generic
AL - Age Limitation
LC - Limit in the amount to be dispatched
HIV-AIDS – Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 
 

         
1.6.2
HIV-AIDS & HEPATITIS THERAPY
           
1.6.2.1
ANALOGOUS NON-NUCLEOSIDES OF TRANSCRIPTASE
             
$$$$$
Delavirdirie tab.
Rescniptor
             
$$$$$!
Efavirenz tab., cap.
Sustiva
P
           
$$$$$!
Nevirapine tab., susp.
Viramune
           
1.6.2.2
ANALOGOUS NUCLEOSIDES OF TRANSCRIPTASE
             
$$$$$
Didanosine delayed release
Videx EC
     
cap.*
               
$$$$$
Didanosine sol.
Videx
             
$$$$$
Lamivudine tab., sol.
Epivir
P
           
$$$$$
Zidovudine* tab.,
Retrovir
     
cap., syr., inj.
               
$$$$$!
Abacavir tab., sol.
Ziagen
P
           
$$$$$!
Stavudine cap., sol.
Zenit
           
1.6.2.3
ANALOGOUS NUCLEOSIDES OF TRANSCRIPTASE IN COMBINATION
             
$$$$$!
Lamivudine / Zidovudine tab.
Combivir
P
           
$$$$$!!
Abacavir/Lamivudine/
Trizivir
P
   
Zidovudine tab.
             
1.6.2.4
PROTEASE INHIBITORS
             
Covered through the Prevention and Treatment Centers for Transmissible Diseases
 
(CPTETs) (Immunology Clinics)
 

 
NF - Unlisted
PA - Requires preauthorization
P – Contracted brand name product (rebate)
Bold – Bioequivalent generic available in all the presentations
BoId* - Some presentations of the drugs are not available in generic
AL - Age Limitation
LC - Limit in the amount to be dispatched
HIV-AIDS – Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 
 
1.6.2.5
ORAL AGENTS FOR HEPATITIS B
             
$$$$$!!
Entecavir tab.,sol.
Baraclude
PA, P
           
$$$$$!!
Lamivudine tab., sol.
Epivir HBV
PA
         
1.6.3
MISCELLANEOUS ANTIVIRALS
           
$$$$$!!
Ganciclovir cap.
Cytovene
             
$$$$$!!
Valganciclovir tab.
Valcyte
           
1.7         
ANTIMYCOTICS
             
$
Terbinafine tab.
Lamisil
LC= 84 tab.
           
$
Ketoconazole tab.
Nizoral
             
$
Nystatin susp.
Mycostatin, Nystat
             
$
Fluconazole tab., susp.
Diflucan
             
$
Griseofulvin microsize tab.
Grifulvin V
             
$$$
Griseofulvin ultramicrosize* tab.
Gnis-PEG
             
$$$
Clotrimazole troches
Mycelex
             
$$$$$
Itraconazole* cap., sol.
Sporanox
HIV-AIDS
           
$$$$$
Flucytosine cap.
Ancobon
             
$$$$$!!
Voriconazole tab., susp
Vfend
PA, P
         
1.8  ANTITUBERCULOUS
             
$
Isoniazid tab.
               
$$
Isoniazid syr.
               
$$$$
Ethambutol tab.
Myambutol
 

 
NF - Unlisted
PA - Requires preauthorization
P – Contracted brand name product (rebate)
Bold – Bioequivalent generic available in all the presentations
BoId* - Some presentations of the drugs are not available in generic
AL - Age Limitation
LC - Limit in the amount to be dispatched
HIV-AIDS – Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 
 

 
$$$$
Pyrazinamide tab.
           
$$$$
Rifampin cap.
Rifadin
         
$$$$
Isoniazid/Rifampin cap.
Rifamate
         
$$$$$
Ethionamide tab.
Trecator
         
$$$$$!
Rifabutin cap.
Mycobutin
         
$$$$$!
Cycloserine cap.
Seromycin
         
$$$$$!
Capreomycin in
Capastat
       
1.9  ANTIPARASITES
           
$$$
Albendazole tab.
Albenza
       
1.10
ANTIMALARIA
           
$
Pynimethamine tab.
Darapnim
         
$
Primaquine phosphate tab.
Primaquine
       
1.11
MISCELLANEOUS ANTIINFECTIOUS
         
$ Dapsone tab.
Dapsone
         
$ Clindamycin cap.
Cleocin
 
(1 50mg, 300mg)
       
$$$ Clindamycin cap. (75mg), SUSP.
Cleocin
       
$$$ Pentamidine inh.
NebuPent
       
$$$$ Streptomycin inj.
       
$$$$$! Atovaquone susp.
Mepron
       
2.0
AGENTS FOR THE MOUTH AND THROAT
         
$ Lidocaine viscous sol.
Xylocaine

 
NF - Unlisted
PA - Requires preauthorization
P – Contracted brand name product (rebate)
Bold – Bioequivalent generic available in all the presentations
BoId* - Some presentations of the drugs are not available in generic
AL - Age Limitation
LC - Limit in the amount to be dispatched
HIV-AIDS – Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 
 

HIV-AIDS & HEPATITIS                      
$$$
Clotrimazole troche
Mycelex
           
3.0
ANTIDIARRHEA
               
$
Diphenoxylatel
Lomotil
     
Atropine tab., Iiq.
             
4.0
ENDOCRINOLOGIC AGENTS
           
4.1
CORTICOSTEROIDS
             
$
Prednisone tab.
Deltasone
             
$
Dexamethasone tab.
Decadron
             
$
Methylprednisolone* tab.
Medrol
             
$
Prednisolone syrup
Prelone
             
$
Hydrocortisone* tab., sol.
Cortef
             
$
Prednisolone sodium
PediaPred
     
phosphate liq.
               
$
Fludrocortisone acetate tab. Floninef
               
$
Dexamethasone elixir,
Decadron
     
syrup, sol.
             
5.0
MISCELLANEOUS AGENTS
             
$
Ferrous sulfate tab. (325mg)
Varios
OTC
           
$
Leucovorin inj.
               
$$$
Megestrol acetate tab., susp.
Megace
             
$$$$$
Leucovorin tab.
   

 
NF - Unlisted
PA - Requires preauthorization
P – Contracted brand name product (rebate)
Bold – Bioequivalent generic available in all the presentations
BoId* - Some presentations of the drugs are not available in generic
AL - Age Limitation
LC - Limit in the amount to be dispatched
HIV-AIDS – Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 
 
6.0
BIOTECHNOLOGY
           
6.1
ERYTHROID STIMULANTS
             
$$$$$
Darbepoetin alfa inj.
Aranesp
PA, P
           
$$$$$
Epoetin alfa inj.
Procrit
PA, P
          REVISED 2/17/11            

 
NF - Unlisted
PA - Requires preauthorization
P – Contracted brand name product (rebate)
Bold – Bioequivalent generic available in all the presentations
BoId* - Some presentations of the drugs are not available in generic
AL - Age Limitation
LC - Limit in the amount to be dispatched
HIV-AIDS – Only in HIV-AIDS listing

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT# 6
 
 
 
 

--------------------------------------------------------------------------------

 


PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Retail Pharmacy Reimbursement Level
Effective date: November 1, 2006 until the expiration date of the contract.
Pharmacy Type
Ingredient Cost
(AWP Discounts)
 
Dispensive Fee
 
Independent:
       
Brand
11%   $ 2.50  
Bioequivalent Generics
ASES' MAC List
  $ 2.50  
Non *MAC Generics
11%   $ 2.50  
Local Pharmacy Chains:
         
Brand
11%   $ 2.50  
Bioequivalent Generics
ASES' MAC List
  $ 2.50  
Non MAC Generics
11%   $ 2.50  
National Pharmacy Chain:
         
Brand
15%   $ 1.75  
Generics
ASES' MAC List
  $ 2.50  
Non-MAC Generics
15%   $ 2.00  
*Walgreens
Not Contracted
       
Diagnostic and Treatment Centers
         
Brand
12%   $ 2.50  
Generics
ASES' MAC List
  $ 2.50  
Non-MAC Generics
12%   $ 2.50              
*MAC=Maximum Allowable Cost
         

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT # 7
 
 
 

--------------------------------------------------------------------------------

 
 
UNIFORM AND MANDATORY PROTOCOL FOR THE CONDITIONS INCLUDED IN THE
SPECIAL COVERAGE
 
 
Diagnoses
 
Definitive diagnoses in the criteria
for inclusion in the Special
Coverage
 
 
Effectiveness and Duration of
the Coverage
 
Tests and Labs for
follow-up
 
Assignment of Risks
 
General
Considerations

 
 
UNIFORM AND MANDATORY PROTOCOL FOR THE CONDITIONS INCLUDED IN THE
SPECIAL COVERAGE
REVISED AS OF 7-2009
 
 
I.              PURPOSE
The benefits of the State health system should be similar for all patients or
beneficiaries, regardless of the region, geographical area or participating
Insurance company.
 
To make uniform and to regulate throughout Puerto Rico and by all the insurance
companies and participating groups, the process of the identification, inclusion
and coverage similar for all the beneficiaries with a Special Condition
diagnosis.
 
To facilitate to the beneficiaries as well as to the providers, the dynamics
required in the Special Conditions, without burocratic delays, as could occur if
there existed different protocols for each Insurance Company or Group.
 
The following table presents in a detailed fashion the diagnoses that are
included as of today under the special coverage, as well as the required
diagnostic criteria, tests, examinations and procedures indicated for the
follow-up of the special condition indicated, it also outlines in a clear
fashion the assignment of risk, so that discrepancies, erroneous constructions,
delays in the service and/or treatments can be prevented. In like manner, it
details the effectiveness and duration of the coverage, as well as other
considerations.
 
The condition of Autism is updated within the catalogue of Special Conditions.
 
 
 

--------------------------------------------------------------------------------

 
 
UNIFORM AND MANDATORY PROTOCOL FOR THE CONDITIONS INCLUDED IN THE THE
SPECIAL COVERAGE
 
 
Diagnoses
 
Definitive diagnoses criteria for
inclusion in the Special
Coverage
 
 
Effectiveness and Duration
of the Coverage
 
Tests and Labs for
follow-up
 
Assignment of Risks
 
General
Considerations

 
HIV-AIDS
1- Positive Western Blot
or
(IFA) positive
Immunofluorescent Assay
and/or
2  CD4 lower than 200
and/or
3- Evidence of Opportunistic Diseases:
· Candidiasis
· Cancer of the neck of the uterus (invasive)
· Cocciodioidomycosis, Cryptococcosis, Cryptosporydiosis
· Illness due to Cytmegalovirus
· Encephalopathy (related to eh HIV)
· Simple herpes (serious infection)
· Histplasmosis
· Isoporiasis
· Daposi’s Sarcom
· Lymphoma (certain types)
· Mycobacterium avium complex
· Pneumonia due to pneumocystis carinii/jiroveci
· Pneumonia (recurrent)
· Progressive multifocal leukoencephalopathy (PML)
· Septicaemia due to salmonella (recurrent)
· Toxoplasmosis of the brain
· Tuberculosis
· Emaciation sy00ndrome
 
The effectiveness of the Coverage shall commence from the date when the
definitive diagnosis is established.  It’s imperative that the registration of
the special condition be officially documented within a prudent period of time
that could be established within 30 days or less.  The special coverage shall be
in effect while the eligibility in the PSG is maintained.  If its eligibility is
interrupted, for six (6) months or less, upon renewing its eligibility, it must
be registered once again in the special coverage without having to repeat all
the laboratories and going through the evaluation and registry procedure. Once
again.
1- Recounting of CD4 lymphocytes – 4 per year
2- Viral Load test – 4 per year
3- Genotype twice per year
4-Amplification of the ARM of the HIV (RCP-TI)
5- Analysis of the DNA of the branched chain (DNAr)
6- Test of resistence to medications.
7- Urine tests.
8- Tests for other sexually transmitted diseases.
9-Endoscopies which are diagnostic and/or thereapeutic
10- X-ray and nuclear tests or studies (CT; MRI; Sonography; MRS)
11- Biopsies
 
 
12-Bronchoscopies and broncholveolar wash
13- Ophtalmologic examinations
14- Cultures and preparations for fungi
15- Baciloscopies
16- Analysis of cephalorachideal fluid
The medical services related to the condition, follow-up, complications, or
complications of the diagnosis or of the treatment that may arise as part of the
diagnostic studies performed, or of the complications themselves inherent to the
disease. Among others:
· Candidiasis
· Cancer of the neck of the uterus (invasive)
· Cocciodioidomycosis, Cryptococcosis, Cryptosporydiosis
· Illness due to Cytmegalovirus
· Encephalopathy (related to eh HIV)
· Simple herpes (serious infection)
· Histplasmosis
· Isoporiasis
· Daposi’s Sarcom
· Lymphoma (certain types)
· Mycobacterium avium complex
· Pneumonia due to pneumocystis carinii/jiroveci
· Pneumonia (recurrent)
· Progressive muyltifocal leukoencephalopathy
· Septicaemia due to salmonella (recurrent)
· Toxoplasmosis of the brain
· Tuberculosis
·  Emaciation síndrome
·  Non-melanoma skin cáncer
·  Nephropathies associated to HIV
·  Anal Dysplasia
·  Ano-genital neoplasias
 
Must be referred to the coverage for its registration as soon as possible due to
any of the following:
 
1- PCP 2-
2- HIC specialist
3- Infectious disease specialists
4- Pneumologists
5- Dermatologists
6- Hematologists/ Oncologists
7- Handlers of cases of immunology clinics
In these cases, the Pharmacy coverage shall be immediately activated by the PBM,
once it has entered the Registry. To be able to activate the coverage the
Subscription Area in the newly entered cases shall assign the IPA and the PCP.
Autism
1- Gastrointestinal problems
2- Allergies
The effectiveness of the Special Coverage shall begin from the date when the
definitive diagnosis is established.
It’s imperative that it be officially documented in the special condition
registry within a prudent period of time that could be established within 30
days or less.
The special coverage shall be in effect as long as the insured maintains his/her
eligibility to the PSG in effect. If his/her eligibility
Endoscopies and all those to be determined by the PCP, gastroenterologist,
allergist or ENT,; justified by the condition  or complications.
The medical services related to the condition its complications, or
complications of the treatment shall be at the risk of the Insurance Company
from the date of the effectiveness of the Special Coverage.
There shall be included in the same any medication indicated to treat or control
the special condition or conditions that may arise as part of the diagnostic
studies performed.
It must be referred to the special coverage for its registration by any of the
following:
1- Psychiatrist
2- PCP
3- Gastroenterologist
4- Any other specialist as soon as possible, once the condition has been
diagnosed.

 
 
 

--------------------------------------------------------------------------------

 
 
 
Diagnoses
 
Definitive diagnoses criteria for
inclusion in the Special
Coverage
 
 
Effectiveness and Duration
of the Coverage
 
Tests and Labs for
follow-up
 
Assignment of Risks
 
General
Considerations

 
Autism (cont.)
 
is interrupted, for six (6) months or less, upon renewing  his/her eligibility
must be registered once again in the special coverage without having to repeat
the clinical procedures or going through the evaluation and registration process
once again.
     
Erythematous Systemic Lupus
 
 
 
 
Have a minimum of four (4) of the following criteria:
1. Malar eruption
 
2. Discoidal Lupus
 
3. Photosensitivity
 
4. Oral or nasal ulcers
 
5. Non-erosive arthritis on two (2) or more peripheral articulations.
 
6. Serositis:
·      Pleuritis and/or
·      Pericarditis
 
7. Renal findings:
·     Proteinuria of >0.5g/d and/or
·     Cellular cylinders
The effectiveness of the Special Coverage shall commence from the date when the
definitive diagnosis is made.  It’s imperative that the registration of special
condition be officially documented within a prudent period of time that could be
established within 30 days or less.
 
The special coverage shall be in effect while the eligibility in the PSG is
maintained.  If the eligibility is interrupted, for six (6) months or less, upon
the renewal of the eligibility, it must be registered once again in the special
To be determined by the Rheumatologist, Neurologist, Cardiologist, Nephrologist,
Hematologist, Pneumologist, Dermatologist, and justified by complications. Among
others:
·    CRP
·    ESR
·    Anti-DNA
·    Hepatic function
·    Renal function
·    CPK – Isoenzymes
·    U/a
The medical services related to the condition, follow-up, complications and/or
complications of the diagnosis and/or of the treatment shall be at the risk of
the Insurer from the date of effectiveness of the Special Coverage.
There shall be included in the same any medication indicated for treatment or
control of the special condition or conditions that may arise as part of the
diagnostic studies performed, or of complications pertaining to the disease.
Must be referred to the special coverage for its registration by any of the
following:
PCP
Rheumatologist
Neurologist
Cardiologist
Nephrologist
Hematologist
Pneumologist
Dermatologist or any other specialist participating in the diagnosis, the moment
it is definitive.

 
 
 

--------------------------------------------------------------------------------

 
 
 
Diagnoses
 
Definitive diagnoses criteria for
inclusion in the Special
Coverage
 
 
Effectiveness and Duration
of the Coverage
 
Tests and Labs for
follow-up
 
Assignment of Risks
 
General
Considerations



Erythematous
Systemic Lupus
(cont.)
8. Neurological findings:
·   Convulsions and/or psychosis
 
9. Hematological findings:
·   Hemolytic anaemia and/or
·   Thrombocythopenia <100,000 and/or
·   Leukopenia <4,000 and/or
·   Linphocytopenia <1,500
 
10. Immunological findings:
·   Anti-ds DNA and/or
·   Anti-Sm and/or
·   Ab Anti-phospholipids
 
11. Positive ANA
·   Usually > 1:80 dil.
Coverage without having to repeat the laboratory tests and going through the
evaluation and registration procedure once again.
·   EKG
·   Echocardiograms
·   X-rays
·   Brain CT
·   Brain MRI
·   EEG
·   CBC and platets
·   Coombs test
·   Complement
·   ANA, FANA
·   Biopsies
   
Scleroderma
 
The American College of Rheumatology requires for its diagnosis at least one (1)
criterion greater than or two (2) lesser criteria:
GREATER CRITERIA: (1)
Proximal scleroderma
Loss of skin elasticity
Hyperpigmentation and hypopigmentation of the skin in the pattern of salt and
pepper
 
The effectiveness of the Special Coverage shall commence from the date when the
definitive diagnosis is established. It’s imperative that it be documented
officially in the registry of special conditions within a prudent period of time
which could be established at 30 days or less.
As required by:
1. Rheumatologist
2. Dermatologist
3. Cardiologist
4. Pneumologist
5. Gastroenterologist
 
Among others:
-Lung X-rays
-Pulmonary function tests
The medical services related to the condition, follow-up, complications and/or
complications of the diagnosis and/or of the treatment shall be at the risk of
the Insurerr from the date of effectiveness of the Special Coverage.
There shall be included in the same any medication indicated to treat or control
the special condition or conditions that
Must be referred to the special coverage for ist registration by any of the
following:
-PCP
-Rheumatologist
-Dermatologist

 
 
 

--------------------------------------------------------------------------------

 
 
 
Diagnoses
 
Definitive diagnoses criteria for
inclusion in the Special
Coverage
 
 
Effectiveness and Duration
of the Coverage
 
Tests and Labs for
follow-up
 
Assignment of Risks
 
General
Considerations




 
or
MINOR CRITERIA: (2)
·   Sclerodactylia
·   Loss of substance from the finger pads
·   Pulmonary fibrosis in both bases
 
In addition to at least one of the following:
·   Positive biopsy of skin
·   Positive ANA >1:80 dil.
·   Evaluation and certification from the Rheumatologist or Dermatologist.
The special coverage shall be in effect while the eligibility in the PSG is
maintained.
If its eligibility is interrupted, during six (6) months or less, upon the
renewal of the eligibility, must be registered once again in the special
coverage without having to repeat the laboratories and go through the evaluation
and registry procedure.
-Chest CT
-Thallium centellography
-SPECT
-Esophagogram
-Esophagoscopy
-Esophagus Manometry
-Antibodies
-Erithrosedimentation
-CRP
-U/a
May arise as part of the diagnostic studies performed, or of complications
pertaining to the disease.
 
Chronic Renal Diseases
 
Level III
 
 
Level IV
 
 
 
 
 
Glomerular Filtration Rate of 30 to 59 cc/min./1.73 m2
 
Glomerular Filtration Rate of 15 to 29 cc/min./1.73 m2
 
The effectiveness of the Special Coverage shall commence from the date when the
definitive diagnosis is established. It’s imperative that it be officially
documented in the registry of special conditions within a prudent period of time
that could be established in 30 days or less. The special coverage shall be in
effect while the eligibility in the PSG is maintained. If its eligibility is
interrupted, during six (6) months or less, upon
The continuous monitoring of the patients at risk for this condition is
important for the early identification and registration of these, prior to
commencing dialysis.
 
All the medical services related to the condition, its complications and/or the
complications of the treatment, from the date of effectiveness of the coverage
is at the risk of the Insurance company. Included but not limited to:
-Insertion of catheters for dialysis
-Surgeries to establish arterio-venous fistulas
-Required immunizations
-Administration of haematopoietic agents
-Transfusions
May be referred by:
-PC
-Internist
-Nephrologist
-Urologist

 
 
 

--------------------------------------------------------------------------------

 
 
 
Diagnoses
 
Definitive diagnoses criteria for
inclusion in the Special
Coverage
 
 
Effectiveness and Duration
of the Coverage
 
Tests and Labs for
follow-up
 
Assignment of Risks
 
General
Considerations

 

   
renewal of the eligibility, may be registered once again in the special coverage
without having to repeat the laboratory tests and going through the evaluation
and registry procedure.
The visits to the Nephrologist and the laboratories related to the chronic renal
condition are considered at the risk of the Insurance company
-Infections related to catheters
 
Chronic Renal Diseases
 
Level V
 
 
 
 
Glomerular Filtration Rates
<15 cc. min./1.73 m2
The Special Coverage shall commence from the date when the definitive diagnosis
is established.  It’s imperative that it be officially documented in the special
condition registry within a prudent period of time that could be established in
30 days or less.
In the Renal-IPA all the services of the insurer ordered by the Nephrologist
shall be at the risk of the insurance companies.  The surgery necessary to set
up the fistula required for the hemodialysis and the insertion of the catheters
for the dialysis are considered part of the risk of the insurance companies,
even when the insured person is not registered.
 
Once the Registration for Chronic Renal Condition has been authorized, the
insured receives a notice by mail, indicating to him/her the changes in his/her
coverage or IPA change to one of the Renal IPAs (Dialysis Center). The IPA
change shall be effective the month when the request for change is made.  From
that moment onwards, the IPA ceases to receive the per capita payment
corresponding to this insured person.  The risk of the services received by the
insured person before the change in the IPA or registration of the insured
person shall be at the risk of the IPA, except the ones directly related to the
dialysis.
The ambulatory services, not the emergency ones, that is provided to these
insured persons at the Renal IPA have
May be referred by:
-PCP
-Internist
-Nephrologist
-Urologist

 
 
 

--------------------------------------------------------------------------------

 
 
 
Diagnoses
 
Definitive diagnoses criteria for
inclusion in the Special
Coverage
 
 
Effectiveness and Duration
of the Coverage
 
Tests and Labs for
follow-up
 
Assignment of Risks
 
General
Considerations

 
Chronic
Renal
Diseases
(cont.)
 
 
Once the fistula has been set up, it may be registered in the Renal IPA.
 
 
to be coordinated by means of the aforementioned referral from the Nephrologist,
who will go on to become the primary physician for these insured persons.
 
Tuberculosis
A. Tuberculin test (although negative, could have TB)
+
B. Thorax x-rays
     a. (infiltrates, cavities, consolidation, hilar lymphatic nodules, milar)
+
C. Certification from the Pneumologist
or
D. Samples of sputum for AFB and culture for M, tuberculosis
or
E. Brchial Wash (BW) (when they cannot expectorate)
or
F. Biopsies (affected site)
 
G. HIV Test
The Special Coverage shall commence from the date when the definitive diagnosis
is made.  It’s imperative that the registry of the special condition be
officially documented within a prudent period of time that could be established
in 30 days or less.
The coverage shall be variable, depending on the duration of the treatment,
which may vary from six (6) months up to two (2) years.
Samples of sputum for AFB and curture for M. tuberculosis as ordered by the
physicians in charge of the treatment.
The medical services related to the condition, follow-up, complications, and/or
complications of the diagnostic procedure and/or of the treatment shall be at
the risk of Insurance company from the date of effectiveness of the Special
Coverage. There shall be included in the same any medication indicated to treat
or control the special condition or conditions that may arise as part of the
diagnostic studies performed, or of complications pertaining to the disease.
 
Follow-up chest x-rays until the completion of the treatment is at the risk of
the insurance company.
 
The Department of Health covers:
·   Tuberculin
·   Cultures
·   Bronchial Wash
It’s of great importance to prepare the report required by Law for the TB
Control Program of the Department of Health as soon as possible for its
registration.

 
 
 

--------------------------------------------------------------------------------

 
 
 
Diagnoses
 
Definitive diagnoses criteria for
inclusion in the Special
Coverage
 
 
Effectiveness and Duration
of the Coverage
 
Tests and Labs for
follow-up
 
Assignment of Risks
 
General
Considerations

 
Tuberculosis
(cont.)
     
·     Medical Treatment
 
Cancer
-Positive Pathology or Biopsy
-Specialized studies if it cannot be confirmed via pathology. Ex: CT-Scan, MRI,
Sonogram
The Special Coverage shall commence from the date when the definitive diagnosis
is established. It’s imperative that it be officially documented in the special
condition registry within a prudent period of time that could be established in
30 days or less.
The ones justified on the basis of their condition, its complications of the
treatment at the petition of the specialist.
In general, the procedures for the purpose of diagnosing are tat ht risk of the
IPA; the presumptive diagnoses (ex: “rule out”, the biopsy or surgery
procedures, by means of which one can obtain samples of the pathological tissues
to perform the diagnosis and the hospitalizations associated to these, shall be
considered at the risk of the IPA, except when the procedure confirms the
definitive diagnosis which in that case shall be a the risk of the insurance
company. The hospitalization for the carrying out of the definitive diagnosis
shall only be considered at the risk of the Insurance company, if the diagnosis
is confirmed in the same and a schedule is established in which to receive
radiation therapy or chemotherapy, if necessary. All the tests or procedures
prior to the confirmatory test are at the risk of the IPA.
 
The medical services related to
It’s necessary that when requesting the registration of an insured person with a
cancer diagnosis, the completed registration sheet be provided with copy of the
pathology results, other studies that confirm the diagnosis, the information
about the recommended treatment and the period of time in which they shall be
receive it.
If all this information is not provided, the insured person shall be temporarily
registered during four (4) months, while the IPA or the specialist send the
information that is necessary for the definitive registration.
The registration may be requested by:

 
 
 

--------------------------------------------------------------------------------

 
 
 
Diagnoses
 
Definitive diagnoses criteria for
inclusion in the Special
Coverage
 
 
Effectiveness and Duration
of the Coverage
 
Tests and Labs for
follow-up
 
Assignment of Risks
 
General
Considerations

 
Cancer
(cont.)
 
     
condition, follow-up complications, and/or complications of the diagnostic
procedure and/or the treatment shall be at the risk of the Insurance company
from the date of effectiveness of the Special Coverage. There shall be included
in the same any medication indicated to treat or control the special condition
or conditions that could arise as part of the diagnostic studies performed, or
of complications pertaining to the disease.
 
This coverage requires that the insured person register with the insurance
company in the Cancer Registry and it shall be extended until the chemotherapy
and radiation therapy treatment has been completed.
 
-Once the tumor has been eliminated and there exists no evidence of metastasis
and (the person) is in remission or not requires chemotherapy and/or radiation
therapy treatments, the services shall no longer be considered at the risk of
the
-PCP
-Surgeon
-Gynecologist
-Urologist
-Oncologist
-Radiation therapist in charge of the insured person.

 
 
 

--------------------------------------------------------------------------------

 
 
 
Diagnoses
 
Definitive diagnoses criteria for
inclusion in the Special
Coverage
 
 
Effectiveness and Duration
of the Coverage
 
Tests and Labs for
follow-up
 
Assignment of Risks
 
General
Considerations

 

       
Insurance company.
-The cases of insured persons who have been diagnosed with cancer in the past
and are free of the illness at the present time, shall be considered at the risk
of the IPA.
-The follow-up on the part of the oncologist, surgeon, etc. with regard to the
insured persons in remission shall also be at the risk of the IPA.
 
Skin Cancer-
IN SITU Carcinoma
Positive biopsy
The Special Coverage shall commence from the date on which the definitive
diagnosis is established.
 
Medical services at the time of the surgery as long as they are for the purpose
of establishing the diagnosis are at the risk of the insurance company All the
medical services to confirm the diagnosis are at the risk of the insurance
company.
 
Skin cancer – such as Invasive Melanoma or those of the Squamous cells with
Evidence of Metastasis
 
1. Positive Pathology or Biopsy
 
2. Special studies:  CT Scan, MRI, Sonogram
 
The Special Coverage shall commence from the date on which it is
established.  It’s imperative that it be officially documented the registry of
special condition within a prudent period of time that could be established in
30 days or less.
 
 
The time that the radiation therapy lasts or the surgical procedure until
completed.  The medical services related to the condition, follow-up,
complications and/or complications of the diagnostic procedure and/or the
treatment shall be at the risk of the Insurance company from the date of
effectiveness of the Special Coverage.  There shall be included in the same any
medication in indicated to treat or control the special condition or conditions
that could arise as part of the diagnostic studies.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Multiple Sclerosis (MS)
McDonald revised criteria:
The diagnosis is confirmed when there concurs a combination of:
1. Two (2) different episodes of neurogical sysmptoms verifiable by a
Neurologist.
 
or
 
2. Symptoms that indicate damage or injury in more than one region of the
Central Nervous System.
 
+
 
MRI
 
+
 
Laboratory tests with abnormal findings and consistent with MS.
 
+
 
3. Absence of another illness or condition which may be causing the symptoms or
the laboratory findings.
The Special Coverage shall commence from the date on which the definitive
diagnosis is established.  It’s imperative that it be officially documented in
the registry of special condition within a prudent period of time that could be
established in 30 days or less.
The Special Coverage shall be in effect while the insured person continues to be
eligible in the PSG.  If the eligibility is interrupted, during six (6) months
or less, upon renewal of the eligibility, may be registered once again in the
special coverage without having to repeat the laboratory tests and go through
the evaluation and registration procedure once again.
 
All the once indicated by the condition and its complications.
 
Among others:
1. MRI
2. Extraction and examination of the spinal liquid.
3. IgG tests in Spinal fluid.
4. Evoked potentials.
5. Tests
 
Neuropsychological ones.
1. Evaluation of the urinary system.
 
The medical services related to the condition, follow-up, complications and/or
complications of the diagnosis and/or of the treatment shall be at the risk of
the Insurance Company from the date of effectiveness of the Special
Coverage.  There shall be included in the same any medication indicated for the
treatment or control of the condition of the special condition or conditions
that could arise as part of the diagnostic studies performed, or  of the
complications pertaining to the disease.
The treatment for the MS patients is multidisciplinary.  It must include:
1. Neurologist who is making the diagnosis
2. and other health professionals such as:
·Urologists
·Psychiatrist
·Psychologists
·Neuro-ophtalmologists
 
 
Cyst Fibrosis (CF)
1. Evaluation from the pneumologist
 
2. Perspiration test
 
3. Clinical picture
The Special Coverage shall commence from the date when the definitive diagnosis
is established.  It’s imperative that it be officially documented in the special
condition registry within a prudent period of time that could be established in
30 days or less.
The special coverage shall be in effect while the insured person remains
eligible in the PSG.  If the eligibility is interrupted, for six (6) months or
less, upon renewal of the eligibility, they must be registered once again in the
special coverage without having to repeat the laboratory tests and going through
the evaluation and registration process once again.
At least every 3 months:
 
1. Sputum culture
2. Pulmonary function
3. Nutritional evaluation
4. Review of postural drainage techniques
 
Once a year:
 
1. Hepatic function
2. Levels of vitamins A; E
 
One occasion:
 
1. Genetic tests CFTR-DNA test
The medical services related to the condition, follow-up, complications, and/or
complications of the diagnosis and/or of the treatment shall be at the risk of
the Insurance Company from the date of effectiveness of the Special
Coverage.  There shall be included in the same any medication indicated to treat
or control the special condition or conditions that may arise as part of the
diagnostic studies performed, or from complications pertaining to the disease.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Rheumatoid Arthritis
Clinical Picture
 
Criteria of the American College of Rheumatology:  at least four (4) out of
seven (7) must be present:
 
1. Perarticular morning numbness of at least one hour in duration and that is
present for at least six (6) weeks.
2. Swelling of the soft tissues (arthritis) in three or more articulations,
present for at least six (6) weeks.
3. Swelling (arthritis) of the proximal interphalangic (PIP) and/or
metacarpophalangic (MCP) articulations and/or of the carpus for at least during
six (6) weeks.
4. Symmetric arthritis present at least during six (6) weeks.
5. Subcutaneous nodules.
6. Positive test for the Rheumatoid factor.
7. Radiographic erosions and/or Perarticular osteopenia in hands and/or carpus.
 
II.  Rheumatological evaluation
 
The Special Coverage shall commence from the date when the definitive diagnosis
is established.  It’s imperative that it be officially documented in the special
condition registry within a prudent period of time that could be established in
30 days or less.
 
The Special Coverage shall be in effect while the insured person remains
eligible in the PSG.  If the eligibility is interrupted, for six (6) months or
less upon renewal of the eligibility may be registered once again in the special
coverage without having to repeat the laboratory tests and going the evaluation
and registration procedure.
To be determined by the primary physician and/or the rheumatologist.  Among
others:
1. ESR
2. CRP
3. CBC
4. Hepatic function test
5. CCP (citric citrullinated peptide)
6. ANA test
7. X-rays
The medical services related to the condition, follow-up, complications, and/or
complications of the diagnosis and/or the treatment shall be at the risk of the
Insurance Company from the date of effectiveness of the Special Coverage.
 
There shall be included in the same any medication indicated to treat or control
the special condition or conditions that could arise as part of the diagnostic
studies performed, or of complications pertaining to the disease.
May be referred by:
1. PCP
2. Rheumatologist
Aplastic Anemia
I. Hematological evaluation:
1. Absolute count of neutrophils < 500/mm3
2. Platelets < 20,000 mm3
3. Reticulocytes < 1%
 
and
 
II. Aspiration and/or biopsy of bone marrow
The Special Coverage shall commence from the date when the definitive diagnosis
is established. It’s imperative that it be officially documented in the special
condition registry within a prudent period of time that could be established in
30 days or less.
 
The Special Coverage shall be in effect while the insured person remains
eligible in the PSG.  If the eligibility is interrupted for six (6) months or
less, upon renewal of the eligibility, it may be registered once again in the
Special Coverage without having to repeat the laboratory tests and going through
the evaluation and registration process once again.
The ones required by the Hematologist or Internist.
The medical services related to the condition, follow-up, complications, and/or
complications of the diagnosis and/or of the treatment shall be at the risk of
the Insurance Company from the date of effectiveness of the Special
Coverage.  There shall be included in the same any medication indicated to treat
or control the special condition or conditions that may arise as part of the
diagnostic studies performed, or of complications pertaining to the disease.
May be referred by:
1. PCP
2. Hematologist
3. Internist
 

 
 
 

--------------------------------------------------------------------------------

 
 
Hemophilia
I. Evaluation of the Hematologist:
 
a. Severe:  Levels of Factor VIII < 1%
b. Moderate:  Level of Factor VIII < 1-5%
c. Slight: Level of Factor VIII 5-25% with manifestations of severe bleeding
 
II.  Levels of Clotting Factors:
 
a. Patients with severe Hemophilia A and B.
b. Patients with severe Hemophilia A and B with the presence of inhibitors.
c. Moderate Hemophilia A and B with the presence of inhibitors
The Special Coverage shall commence from the date when the definitive diagnosis
is established. It’s imperative that it be officially documented in the special
condition registry within a prudent period of time that could be established in
30 days or less.
The Special Coverage shall be in effect while the insured person remains
eligible in the PSG.. If the eligibility is interrupted, for six (6) months or
less, upon the renewal of the eligibility, can be registered once again in the
special coverage without having to repeat the laboratory tests and going through
the evaluation and registry procedure once again.
Levels of inhibitors every (6) months
The services related to the condition, follow-up, complications, and/or
complications of the diagnosis and/or of the treatment shall be at the risk of
the Insurance company from the date of effectiveness of the Special Coverage.
There shall be included in the same any medication indicated to treat or control
the special condition or conditions that could arise as part of the diagnostic
studies performed, or of complications pertaining to the disease.
 

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT # 8
 
 
 

--------------------------------------------------------------------------------

 


CO-PAYS & CO-INSURANCE - effective on November 1st, 2011
 
      Federal     CHIPs     Commonwealth Population    
*ELA
  SERVICES     100       110       230       300       310       320       330  
    400   HOSPITAL   HOSPITAL     HOSPITAL     HOSPITAL     HOSPITAL  
Admissions
  $ 0       S3     $ 0     $ 3     $ 5     $ 6     $ 20     $ 50  
Nursery
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
EMERGENCY ROOM (ER)
 
EMERGENCY ROOM (ER)
   
EMERGENCY ROOM (ER)
   
EMERGENCY ROOM (ER)
   
EMERGENCY ROOM {ER}
 
Emergency Room (ER) Visit
  $ 0     $ 0     $ 0     $ 1     $ 5     $ 10     $ 15     $ 20  
Non-emergency visit to a hospital emergency room.
  $ 5     $ 5     $ 0     $ 15     $ 15     $ 15     $ 15     $ 20  
Trauma
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
AMBULATORY VISITS TO
 
AMBULATORY VISITS TO
   
AMBULATORY VISITS TO
   
AMBULATORY VISITS TO
   
AMBULATORY VISITS TO
 
Primary Care Physician (PCP)
  $ 0     $ 1     $ 0     $ 0     $ 1     $ 2     $ 2     $ 3  
Specialist
  $ 0     $ 1     $ 0     $ 1     $ 1     $ 3     $ 4     $ 7  
Sub-Specialist
  $ 0     $ 1     $ 0     $ 1     $ 1     $ 3     $ 5     $ 10  
Pre-natal services
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
OTHER SERVICES
 
OTHER SERVICES
   
OTHER SERVICES
   
OTHER SERVICES
   
OTHER SERVICES
 
High-Tech Laboratories**
  $ 0       50 ¢   $ 0     $ 1     $ 1     $ 2     $ 3       20 %
Clinical Laboratories**
  $ 0       50 ¢   $ 0     $ 1     $ 1     $ 2     $ 3       20 %
X-Rays**
  $ 0       50 ¢   $ 0     $ 1     $ 1     $ 2     $ 3       20 %
Special Diagnostic Tests**
  $ 0     $ 1     $ 0     $ 1     $ 2     $ 2     $ 6       40 %
Therapy - Physical
  $ 0     $ 1     $ 0     $ 1     $ 2     $ 2     $ 3     $ 5  
Therapy - Respiratory
  $ 0     $ 1     $ 0     $ 1     $ 2     $ 2     $ 3     $ 5  
Therapy - Occupational
  $ 0     $ 1     $ 0     $ 1     $ 2     $ 2     $ 3     $ 5  
Vaccines
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
Healthy Child Care
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
DENTAL
 
DENTAL
   
DENTAL
   
DENTAL
   
DENTAL
 
Preventive (Child)
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
Preventive (Adult)
  $ 0     $ 1     $ 0     $ 0     $ 1     $ 2       S3     $ 3  
Restorative
  $ 0     $ 1     $ 0     $ 0     $ 1       S5     $ 6     $ 10  
PHARMACY***
 
PHARMACY
   
PHARMACY
   
PHARMACY
   
PHARMACY
 
Generic (Children 0-21)
  $ 0    
SO
    $ 0     $ 0     $ 0     $ 0     $ 0     $ 5  
Generic (Adult)1
  $ 1     $ 1       N/A     $ 1     $ 2     $ 3     $ 5     $ 5  
Brand {Children 0-21)
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 10  
Brand (Adult)****
  $ 3     $ 3       N/A     $ 3     $ 4     $ 5     $ 7     $ 10      
Federal
   
CHIPs
   
Commonwealth Population
    ELA  
SERVICES
    100       110       230       300       310       320       330       400  

 
*Code 400 in ELA column means the copayments that will applied for the
population suscribes as public employees of the Puerto Rico Government.
 
** Apply for diagnostic tests only, copays will not appited in those tests when
they are required as part of a preventive service.
 
***Copays will apply for each drug included in the same prescription pad.
Exceptions shown on Pharmacy (children 0- 21) does not apply for 400 ELA
employees.
 
****Co-pays for children 0-21 years of age are not applicable for
Medicaid,Commonwealth medically indigent eligible, and for children under the
CHIP Program in group ages 0-18.
 
Co-pays may apply to children ages over twenty one (21) as well as to adults.
Limit to 6 scripts per month (except for anti-psychotic and antivirals). 90 days
dispensing for some chronic conditions.
 
Polypharmacy program.
As established in 42 CFR 447.53(b) the following exceptions will be applicable
for federal population under code 110:
 
(b) Exclusions from cost sharing. The plan may not provide for impositions of a
deductible, coinsurance, copayment, or similar charge upon categorically or
medically needy individuals for the following:
 
(1) (Children. Services furnished to individuals under 18 years of age (and, at
the option of the State, individuals under 21,20, or 19 years of age, or any
reasonable category of individuals 18 years of age or over but under 21) are
excluded from cost sharing.
 
 
 

--------------------------------------------------------------------------------

 


(2) Pregnant women. Services furnished to pregnant women if such services
related to the pregnancy,or to any other medical condition which may complicate
the pregnancy are excluded from cost sharing obligations. These services
include  routine prenatal care, labor and delivery,routine post-partum care,
family planning services,complications of pregnancy or delivery likely to affect
the pregnancy,such as hypertension, diabetes, urinary tract infection,and
services furnished during the postpartum period for conditions or complications
related to the pregnancy.The postpartum period is the immediate postpartum
period  which begins on the last day of pregnancy  and extends through the end
of the month in which the 60-day period following termination of pregnancy ends.
States may further exclude from cost sharing all services furnished to pregnant
women if they desire.
 
(3) Institutionalized individuals. Services furnished to any individual who is
an inpatient in a hospital,long-term care facility, or other medical institution
if the individual is required (pursuant to §435.725, §435,733, §435.832,or
§436.832),as a condition of receiving services in the institution,to spend al!
but a minimalamount of his income  required for personal needs,for medical care
costs are excluded from cost sharing.
 
(4) Emergency services. Services as defined  at section 1932(b){2)  of the Act
and §438.114(a).
 
(5) Family planning. Family planning services and supplies furnished to
individuals of child-bearing age are excluded from cost sharing.
 
(6) American Indians. Items and services furnished to an American Indian
directly  by an American Indian health care provider or through referral under
contract health services.
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT #9
 
 
 

--------------------------------------------------------------------------------

 
 
Administración de Seguros de Salud
 
ATTACHMENT 9
 
Information Systems Processes
& Data Exchange Layouts
 
 
 

--------------------------------------------------------------------------------

 
 

1 Enrollment Manual 2 ASES 820 Mapping 3 ASES Query Process 4 Current Layout for
Claims & Encounters 5 Carrier to ASES Data Submissions – Version 1.7B

 
 
 

--------------------------------------------------------------------------------

 
 
1. Enrollment Manual
 
 
 

--------------------------------------------------------------------------------

 
 
[image10.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
ASES – Enrollment Manual August 2010
 
Table of Contents #
 

I. INTRODUCTION 2           A. BACKGROUND 2   B. BASIC ELIGIBILITY CONCEPTS 2  
C. GENERAL ENROLLMENT CONCEPTS 3         II. ENROLLMENT PROCESS 3           A.
DATA FLOW  3   B. ENROLLMENT RECORD  4   C. CARRIER RESPONSIBILITIES  9   D.
ENROLLMENT RECORD REJECTIONS  10         III. PREMIUM PAYMENT 10           A.
CONCEPTS 10   B. RELATION TO ENROLLMENT 10   C. TYPES OF PAYMENT CALCULATIONS 11
        IV. SYSPREM – ENROLLMENT IN HISTORY 11           A. ENROLLMENT CONCEPTS 
11   B. SYSPREM FUNCTIONALITY  12   C. PREMIUM PAYMENT FOR SYSPREM ENROLLMENTS 
13    D. SYSPREM IN SUMMARY 13         V. ADDENDUMS 14           A.
 ENROLLMENT RECORD LAYOUT 
14   B.
 ENROLL RELATIONSHIP REQUIREMENTS
14   C.
 ERROR CODE TABLE 
14   D.
CARRIER ELIGIBILITY FILE LAYOUT 
14   E.
FLOW DIAGRAM 
14

 
ASES Information Systems Offfice
 
 
1

--------------------------------------------------------------------------------

 
 
ASES – Enrollment Manual     August 2010
 
I.  Introduction This document is the reference manual to guide Insurance
Companies and Medicare Advantage Organizations contracted by ASES in enrolling
their contracted beneficiaries.
 

 
a. 
Background

 

 
Previous to January 2006 Mi Salud beneficiaries were assigned to MCO’s or TPA’s
by region. (MCO’s, TPA’s and MAO’s will be referred to as “carriers” in this
document). Enrollment, which is the process by which the carrier sends an
electronic record to ASES notifying of the subscription of a member, was done at
the family level. With one record the carrier would enroll all the members of a
family. At the most there could be two carriers in a region, one MCO and one TPA
so conflicts were minimal. The establishment of the Medicare Platino Plans by
ASES starting on January 2006 increased the complexity of identifying in the
ASES database which member is covered by which organization. Once Medicare
Platino was implemented the enrollment had to be done at the member level since
a family could have members subscribed by different carriers. The complexity was
also affected by having MAO’s  providing  services  to  all  the  ASES 
regions.  Therefore  Medicare Platino beneficiaries had a wide choice of options
which included the capacity to change carriers on a monthly basis.

 

 
b.
Basic Eligibility Concepts

 

  i.
Eligibility for Mi Salud beneficiaries is determined by Medicaid Offices. 
Typically the beneficiaries are given eligibility for a year after which they
must recertify.

 

  ii.
Those beneficiaries which do not recertify are cancelled at theeligibility
expiration date. This occurs at the end of each month.

 

 
iii.
Data for eligible beneficiaries is sent by Medicaid Offices toASES and updated
in the ASES database on a daily basis.

 

  iv.
ASES  sends  any  updates,  cancellations  or  additions  to  the carriers on a
daily basis.

 

  a)
Mi Salud carriers receive data for all the members in their contracted regions.

 



  b)
Medicare  Platino  carriers  receive  data  for  all  their members enrolled in
each contracted region.

 

  v.
Mi Salud eligible members are those which appear as eligible in the ASES
database.

 

  vi.
Medicare Platino eligible members are those Mi Salud eligible members which also
have Medicare A&B coverage.

 

  a)
Medicare  A&B  coverage  is  determined  by  the  Medicare Platino carriers by
querying CMS.

 



  b)
Medicare Platino carriers also have to query ASES to determine Mi Salud
eligibility.

 
ASES Information Systems Offfice
 
 
2

--------------------------------------------------------------------------------

 
 
ASES – Enrollment Manual     August 2010
 

 
c.
General Enrollment Concepts

 

 
The enrollment record (see attached) used by the carriers to notify ASES of the
subscription of a member contains a series of data elements for verification of
correctness and to inform ASES the particulars of the enrollment. A member can
be enrolled in one of three different Plan Types:

 

 
01 = Mi Salud 02 = Medicare Platino MA-SNP (Special Needs Plan) 03 = Medicare
Platino MA-PD (Medicare Advantage Prescription Drugs)

 

 
A particular carrier can offer different products under a Plan Type. These
products are identified by their Plan Version number. ASES assigns a Plan
Version number for each Medicare Platino product contracted. For Mi Salud
enrollments the Plan Version field must equal the coverage code assigned to the
particular beneficiaries. Some of the Plans contracted with ASES may require the
assignment of Primary Centers (IPAs) and /or PCPs to the beneficiaries. The
enrollment record includes those fields as well as the Plan Type and Version.
The record also informs of the date the member was processed by the carrier and
the effective date of the enrollment. (For more detail se section II.b below.)

 

II.
Enrollment Process

 

 
a.
Data Flow

 

 
The data flow for Mi Salud and Medicare Platino enrollments is similar with the
principal exception of the queries that are needed in the Medicare Platino
process. (see flow diagram attached)

 

  i.
Mi Salud – The process starts with the receipt of the eligibility data by the
carriers. The carriers update their database and communicate with the
beneficiaries. The beneficiaries visit the carriers’ premises and sign up in the
Mi Salud Plan. The carrier then produces the electronic enrollment record and
sends it to ASES. These transmissions occur on a daily basis. In ASES the
records are passed through an edit program. The records that pass the edits are
updated to the ASES database and the beneficiaries are deemed enrolled. Those
record found with error are returned to the carriers for correction. Until the
records are submitted correctly the member is not enrolled in ASES.

 

 
ii.
Medicare Platino – Before a Medicare Platino Plan can enroll a member it must
verify Medicare coverage by querying CMS. They must also query ASES to verify if
the member is eligible for Mi Salud. Once those requirements are met then the
enrollment is submitted to ASES. In ASES the record follows the same process as
described above for Mi Salud.

 
ASES Information Systems Offfice
 
 
3

--------------------------------------------------------------------------------

 
 
ASES – Enrollment Manual     August 2010
 

 
b.
Enrollment Record

 

 
i.
Data Definition – The enrollment record contains the following data elements to
be complimented by the carrier:

 
a)        RECORD_TYPE – This is always an “E” it identifies the record as an
enrollment file record.
 
b)        TRAN_ID  –  This  is  the  field  which  identifies  to  the ASES
system which action to take based on the data contained in the record. It can
have one of several values:
1)        E = means that the record is a new enrollment for a member which has
not been previously enrolled.
2)        C = Change Carrier. Used when the member has selected a different
carrier than the one in which he/she is presently    enrolled. It is also used
for initial enrollment in Medicare Platino Plans.
3)        P = Changes the Plan Type. It is used when a member enrolled under a
particular carrier chooses to change the product the carrier offers to one which
is identified under a different Plan Type under the same carrier. Example:
changing from an MA-PD Plan (Type 03) to a SNP Plan (Type 02) under the same
carrier.
 
4)        V  = Type  Version  change.  It  is  used  when  a member enrolled
under a particular carrier and Plan Type chooses to change the product the
carrier offers to one which is identified under the same Plan Type but with a
different version number under the same carrier. Example: changing from a SNP
Plan (Type 02 Version 001) to a SNP Plan (Type 02 Version 002) under the same
carrier. The version change value in the Tran_id is also used when a Mi Salud
member changes coverage code. In this case the carrier must reissue an ID Card
with the new benefits and submit a version change enrollment record to ASES
where the Version number is equal to the coverage code.
 
5)       I = IPA (Primary Center) Change. Used to record in ASES a change in the
beneficiaries’ selected IPA  under  the  same  carrier,  Plan  Type  and
Version.
 
6)       1 = PCP1  change.  Used  to  record  in  ASES  a change in the
beneficiaries’ selected PCP1 under the same carrier, Plan Type, Version and IPA.
 
7)       2 = PCP2  change.  Used  to  record  in  ASES  a change in the
beneficiaries’ selected PCP2 under the same carrier, Plan Type, Version and IPA.
 
ASES Information Systems Offfice
 
 
4

--------------------------------------------------------------------------------

 
 
ASES – Enrollment Manual     August 2010
 
8)       3 = PCP1 and PCP2 change. Used to record in ASES a change in the
beneficiaries’ selected PCP1 and PCP2 under the same carrier, Plan Type, Version
and IPA.
9)X = delete incorrect enrollment 10)
O = Contract number change only 11)
D = Disenroll. For future use.
 
c)         PROCESS_DATE – Sign up date. Date the member contracted with the
carrier. Relationship with effective date:
1) Medicare Platino – Process date must be less than effective date.
2) Mi Salud – process date must be equal or less than effective date.
 
d)        REGION – Contains ASES region code. Must be the region in which the
member is located in the ASES database. Medicare Platino carriers obtain this
code from the ASES query response.
 
e)        CARRIER - Two digit carrier code assigned by ASES.
 
f)         MEMBER_PRIMARY_CENTER – Up to four digits assigned by carrier to
identify their Primary centers (IPAs). Not required for some Plan
Types/Versions.
 
g)        ODSI_FAMILY_ID – Eleven digit family ID assigned by MEDICAID OFFICES
(ODSI). This is the first part of the key for the beneficiaries in the ASES
database. Medicare Platino carriers obtain this code from the ASES query
response.
 
h)        MEMBER_SSN– Social Security number of the member. It is required that
this number matches with the one for the member in the ASES database.
 
i)         MEMBER_SUFFIX – Two digit number which identifies a member within a
family. Second part of the key in the ASES database.
 
j)         EFFECTIVE_DATE  –  Date  in  which  the  carriers starts coverage for
the member under the enrolled Plan
or   effective   date   of   the   change   for   which   the
 
ASES Information Systems Offfice
 
 
5

--------------------------------------------------------------------------------

 
 
ASES – Enrollment Manual     August 2010
 
k)         PLAN_TYPE – Plan Type code under which the member is enrolled.
 
l)          PLAN_VERSION – Plan version under which the member is enrolled.
m) MPI – Master Patient Index. Unique number which identifies a Member in ASES
and MEDICAID OFFICESs databases.
 
n)         PCP1 – Fifteen digit number assigned by carriers. Use to identify the
PCP1 selected by the beneficiaries.
 
o)         PCP1_EFFECTIVE_DATE  –  Date  in  which  the PCP1 assignment was
effective.
 
p)         PCP2 – Fifteen digit number assigned by carriers. Use to identify the
PCP2 selected by the beneficiaries.
 
q)         PCP2_EFFECTIVE_DATE  –  Date  in  which  the PCP2 assignment was
effective.
 
 r)         FAMILY_PRIMARY_CENTER – IPA assigned to all Mi Salud family members.
 
s)         FAM_PRIMARY_CENTER_EFF_DATE    –Datein which the assignment of the
family IPA was effective.
 
t)          IPA_PCP_CHANGE_REASON – Not in use.
 
u)         MEDICARE   INDICATOR   –   Required   for Medicare Platino
enrollments. (1=A&B, 3=A, 9=B)
 
v)         HIC  NUMBER  –  Medicare  Health  Insurance Claim Number. Required
for Medicare Platino enrollment.
 
w)        IPA_ESPECIAL – A “1” indicates that the member is assigned to a
special IPA which is not the family IPA. Used for Mi Salud.
 
x)          Contract Number – Contract number assigned by the carrier. It should
be the number by which the member is
identified  in  the  carriers  ID  card  and  internally  in  their database.
 
y)         Special Enroll – Used to identify that the enrollment is for
a   newborn   (N)   or   an   emergency   (E)   case   submitted   by MEDICAID
OFFICES or ASES. When this field is used then if the values is:
 
 
6

--------------------------------------------------------------------------------

 
 
ASES – Enrollment Manual     August 2010
 
1) N – The system allows enrollment as of the date of birth.
2) E – The system allows enrollment as of the certification date.
3) This mechanism can be utilized in cases where the date of birth or
certification is on or after January 1, 2006.
 
 z) Other data elements complimented by ASES – When the record is edited the
ASES system enters the following data in the enrollment record:
1) Reject Identifier - As a result of the edits the record
could  be  accepted  or  rejected.  This  field  contains  the codes that
specify that result. ( "A" = Accepted; "M" = Accepted Retroactive; "R" =
Rejected; "X" = Deleted)
 
2) Record Key – Internal number assigned by the ASES system.
3) Error Codes one to ten – record up to ten possible error codes.
4) Update Date – Date to which the edit run belongs. Correspond to the date of
the daily cycle the edit run was a part of.
5) Update User – ASES internal user code.
 
ii. Uses
a)           The  enrollment  record  can  be  used  to  trigger  several
actions in the ASES database. The content of the TRAN_ID field determines which
action. An “E” for a Mi Salud carrier will perform the original enrollment of a
member. A “C” will transfer a member from one carrier to the one submitting the
enrollment or perform the original enrollment for a Medicare Platino carrier.
Codes P, V, I, 1, 2, and 3 will inform the ASES system that the carrier has
changed a beneficiaries Plan, Version, IPA or PCP. An “X” will delete a
previously submitted record and an “O” will change a beneficiaries Contract
number. In the future a “D” will produce the disenrollment of a member from its
existing carrier.
 
iii.        Edit and update process – Carriers can transmit enrollment files to
ASES on a daily basis. They must follow the naming convention for those files
which is as follows:
 
CCYYMMDD.SUS
CC = Carrier Code YY =
Year MM = Month
 
ASES Information Systems Offfice
 
 
7

--------------------------------------------------------------------------------

 
 
ASES – Enrollment Manual     August 2010
 
DD = Day
.SUS = File extension identifies enrollment file.
 
The enrollment file can contain records pertaining to any of the regions
contracted by the carrier. The files received by 9:00am are entered in the ASES
daily cycle. If a file is received after 9:00am it will be entered in the
following day’s cycle. In the
cycle there are several steps which handle the enrollment records:
 
a) Enrollment Merge – joins the enrollment files from all carriers into a single
file.
 
b)           Enrollment Region Split – Separates the merged file into different
files (one per region) based on the region code in the enrollment records. If
the record sent does not have a valid region code it will go into a special
error file and will not continue processing.
 
c)           Edits - ASES run a separate edit and update cycle for
each  region.  The  enrollments  are  passed  though  the  edit programs and are
identified as valid or rejected.
 
d)          Update - Valid enrollments will be used to update the beneficiaries’
record in the ASES database. In this process the data in the enrollment record
is entered into the beneficiaries’ record. There are to types of Valid
enrollments:
 
1)   Reject   identifier   =   A   –   Identifies   an   accepted enrollment
which is to be applied at a future effective date. The update process moves the
enrollment fields (carrier, Plan, Version, Ipa and PCP) to the fields destined
for new enrollments in the member’s record. Until the new effective date is
reached the member stays under the present enrollment condition (same carrier,
Plan, Version, Ipa and PCP). At the month end cycle previous to the effective
date the new field are moved to the actual fields and the enrollment becomes
effective.
 
2) Reject identifier = M – Indicates a retroactive
enrollment.   In   these   cases   the   enrollment   data (carrier, Plan,
Version, Ipa and PCP) is updated directly to the actual enrollment field in the
member’s record.
 
e)           Carrier eligibility file extract – When the member’s information is
updated because of an enrollment being processed, a record is sent to the
carrier affected in the Carrier eligibility file which is produced in every
daily cycle.
 
ASES Information Systems Offfice
 
 
8

--------------------------------------------------------------------------------

 
 
ASES – Enrollment Manual     August 2010
 
c. Carrier Responsibilities
 
In order to process enrollment transactions correctly the carriers need to
maintain in their particular systems the updated member eligibility data
received from ASES. Such data is sent by ASES in the following files:
i.          Carrier Eligibility File (Daily & Month End) – Produced by
the   ASES   daily   cycle.   Contains   all   the   data   pertaining   to   the
beneficiaries that have been added, updated or cancelled in the daily cycle.
This includes updates caused by enrollment records being processed in that
cycle. The carrier’s system must identify the following situations based on the
data received in these files:
 
a) When a member is added.  
1) Mi Salud carriers must start the enrollment process with the member.
 
b) When a member changes carrier:
1) The carrier which lost the member must identify the loss of business.
 
c) When  any  of  the  enrollment  data  changes.  This includes Plan Type,
Version, IPA, PCPs.
 1) The carrier system must be updated accordingly, If not this could cause the
rejection of future enrollment record submissions.
 
d) When a Member’s demographics Changes: 1) The carrier needs to update the new
data in their database.
 
e) When a member is cancelled:
1) All carriers must cancel effective at the end of the month
2) Carriers  should  follow  up  with  member  in  case  the cancellation is
caused by expiration of certification.
 
f) When a member has a change in coverage code:
1)        Carriers must evaluate if the new coverage code requires that the
member be enrolled in a different
Plan_Version  and  send  a  Version  change  enrollment record to ASES before
the end of the month.
2)         Members where the Plan_Version does not agree
with  the  coverage  code  will  be  disenrolled  by  ASES during the month end
cycle. (For valid members, the carrier must then re-enroll the member under a
new Plan_Version that agrees with the new coverage code.)
 
ASES Information Systems Offfice
 
 
9

--------------------------------------------------------------------------------

 
 
ASES – Enrollment Manual     August 2010
 
ii.         Enrollment Reject File – Produced by the ASES daily cycle. It
contains the enrollment records rejected by the validation program. The carrier
must examine the rejected records and take action to correct the cause based on
the error codes included. See details below about the specific error codes. The
carriers system must have the capability of identifying the errors and provide
the mechanisms for correction and submittal to ASES for reprocessing.
 
d. Enrollment Record Rejections
i.          Reject Process - Rejected enrollments are sent daily on a file which
includes the error codes for the edit that failed the validation process. The
carriers must correct the errors found and submit the corrected records to ASES
in the next enrollment file. The file name for the reject file is:
 
CCYYMMDD.rjc
CC = Carrier Code YY = Year MM = Month DD =
Day .rjc = File extension identifies reject file.
 
ii.           Error  Codes  –  The  attached  table  contains  the  error  codes
produced by the Validation Program. Additional descriptions and possible
corrective actions have been included to assist in the correction process.
 
III. Premium Payment
 
 a. Concepts
 
The new Premium Payment System works under the concept that premiums are
calculated and paid for only those beneficiaries that are enrolled by the first
day of the payment month. The carriers do not need to submit billing documents
or files. There is one payment run per month per ASES region in which the
payment for all carriers in the region is calculated.
 
b. Relation to Enrollment
 
Enrolled beneficiaries are those which are eligible and assigned to a particular
carrier as the result of an enrollment transaction. For a particular month’s run
the system will consider enrolled beneficiaries in the ASES database with an
enrollment date (update date in ASES) previous to the 1st day of that month.
Beneficiaries enrolled after that date will be considered for payment in the
next payment run after the enrollment date.
 
ASES Information Systems Offfice
 
 
10

--------------------------------------------------------------------------------

 
 
ASES – Enrollment Manual     August 2010
 
c.            Types of payment calculations
 
The payment system computes several categories of payments:
i.  Monthly  payments  –  For  all  beneficiaries  enrolled  at  the beginning
of the month for which the system is run (Payment Month).
ii. Prorate Payments – Prorate payments are calculated for Mi Salud
beneficiaries  that  were  enrolled  during  the  previous  month  to  the
payment  month.  A  prorated  daily  premium  is  calculated  based  on
effective date of the enrollment.
iii. Retroactive Payments – Is calculated when the effective date of the
enrollment is previous to the payment month. In Medicare Platino this
calculation may include the previous month since no prorate is paid and because
the enrollment always starts at the beginning of a month. In Mi Salud
retroactive payments are always for periods two month or more before the payment
month.
Retroactive  prorate  payments  -  Retroactive  prorate  payments  are
calculated when the effective date of the enrollment falls within the first
month considered for a retroactive payment
 
Adjustments – Adjustments are calculated when a member changes Carrier
retroactively after ASES had paid the first carrier in a previous payment run.
The adjustment takes away the premium amount paid the first carrier.
 
IV.           SYSPREM – Enrollment in History
 
a.            Enrollment concepts
i. Enrollments are applied to the current eligibility data.
ii.         Enrollments are allowed only in a member’s current eligibility
period. The current eligibility period is the:
a) eligibility period after a cancellation period (for a member that has been
cancelled and then re-certified)
b) the current period since the initial update in ASES (as eligible) and the
present time when the member has not been cancelled and remains eligible
iii.        When an enrollment is not sent in time by the carrier (or a rejected
record is not corrected) the eligibility data for the member will remain
un-enrolled.
Premiums will not be paid for un-enrolled beneficiaries when the premium payment
system is run.
If the member is then cancelled or enrolled in a second carrier the first
carrier is prevented (by the system edits) to enroll the member in a period
previous to the cancellation or the enrollment.
 
ASES Information Systems Offfice
 
 
11

--------------------------------------------------------------------------------

 


ASES – Enrollment Manual     August 2010
 
b.           SYSPREM Functionality
   i.           The SYSPREM sub-system will permit the enrollment of
beneficiaries to be recorded in historic data. The main functions are:
 
   ii.          Identification of enrollment records that are candidates for
processing against the history database.  Rejected with error codes:
a)  107- Effective date before current eligibility period for family
b) 108- Effective date before current eligibility period for member
c) 280- Family must be eligible in current eligibility period
d) 281- Member must be eligible in current eligibility period
e) 177- Enrolled in another carrier at or after effective date
 
iii.         Limitations:
a) Member must be active on effective date
b) Member must not have family members with errors not acceptable by SYSPREM in
the same Mi Salud enrollment batch
c) Enroll record must not have Effective Date before 01/01/2006***
 
iv.  New Error Codes (Reject File) for accepted history enrollments:
a) 996 – SYSPREM record inserted in history. No action by the carrier is
required.
 
v.  New Error Codes (Reject File) for rejected history enrollments:
a) 980 - Process date in enroll record must be greater than process date of the
previously enrolled Member record
b) 981 – Member must not have family members with errors not acceptable by
SYSPREM in the same enrollment batch (for Mi Salud).
c) 982 – Enroll record must not have Effective Date before 01/01/2006***
d) 983 – Enrollment record was processed by SYSPREM but the member was already
enrolled in the same carrier in history at the effective date in the enrollment
record.
e) 984 - Enrollment record was processed by SYSPREM but the member was already
enrolled in a different carrier in history at the effective date in the
enrollment record. If the Tran_Id = 'E', and the effective date is not 1st of
the month the enrollment will be rejected. The Carrier should re submit this
transaction as a Carrier Change (Tran_id = C) with an effective date of the
1st  of the following month.
 
ASES Information Systems Offfice
 
 
12

--------------------------------------------------------------------------------

 
 
ASES – Enrollment Manual     August 2010
 
f) 985 - If special_enroll = 'E', effective date should be at least as recent as
member certification date at the specified Effective Date.
g) 986 - For SYSPREM processing, the Effective Date should be before the
Effective Date of the current record at Member Eligibility.
h) 995 - Had 22F but was re-evaluated because the records with errors in its
family were processed by SYSPREM.
 
vi.        Carrier  Eligibility  File  –  The  daily  carrier  eligibility  file  will
include the data for the members updated in history by the SYSPREM sub-system.
The TRAN_ID field will contain an “H” to identify history data. The carriers
must modify their systems so that the SYSPREM data is not included as actual
data when processing the eligibility file.
 
c.           Premium Payment for SYSPREM enrollments
 
i.           Monthly Premium Payment run will include all SYSPREM records
processed during the previous month.
ii.           Payment will be calculated for months from the effective date of
the SYSPREM enrollment up to:
a) The month in which the member is enrolled in a different carrier
b) The month in which the Member is cancelled
iii. Actual Billing date
 
d.           SYSPREM in summary
i.           SYSPREM will enroll beneficiaries in history for cases where the
enrollment cannot be applied to actual data.
ii.          Some members will not be enrolled in history because they are:
a) Not eligible at the effective date b) Enrolled in a different carrier
iii.    Carriers need to evaluate cases rejected by SYSPREM in order to
determine:
 
a) Errors in the effective date assigned
b)  Correctness  of  the  beneficiaries'  data  included  in  the enrollment
record
 
ASES Information Systems Offfice
 
 
13

--------------------------------------------------------------------------------

 
 
ASES – Enrollment Manual     August 2010
 
V. Addendums
 
Enrollment Record Layout
Enroll Relationship Requirements
Error Code Table
Carrier Eligibility File Layout
Flow Diagram
 
 
14

--------------------------------------------------------------------------------

 
 
Addendum – b
 
Enroll Relationship Requirements
 
 
1

--------------------------------------------------------------------------------

 
 
Enrollment Record Layout
 
ENROLLMENT FILE
This file is received by ASES from carriers on a daily basis. It contains data
pertinent to new enrollment and members which have selected to
change their enrollment to the organization sending the file. Also used to
record changes in Plan Type, Plan Version, IPAs/HCOs and PCPs
Member Record
     
Record Fields
Position
Size
Notes
RECORD_TYPE
1
1
"E" for Enrollment Record (Constant)
 
TRAN_ID
2
1
E=new enrollment, P=Plan Type change, C=Carrier change, V= Version change, I=IPA
change, 1=PCP1 change, 2=PCP2 change, 3=PCP1 and PCP2 change, X= Delete
incorrect enrollment, O=Contract Number Change only
PROCESS_DATE
3
8
MMDDYYYY - Date Enrolled by Carrier
REGION
11
1
Region code
CARRIER
12
2
Carrier code
MEMBER_PRIMARY_CENTER
14
4
IPA or PHO code
ODSI_FAMILY_ID
18
11
 
MEMBER_SSN
29
9
 
MEMBER_SUFFIX
38
2
 
EFFECTIVE_DATE
40
8
MMDDYYYY- Card issue date for new Reforma enrollment (Trans_ID= E) or Effective
date (1st day of month) for other Trans_ID's
PLAN_TYPE
48
2
See Plan Type Table
PLAN_VERSION
50
3
Used to identify version of Plan within PLAN_TYPE (if needed)
MPI
53
13
Alpha-numeric ej.-"0080012345678"
PCP1
66
15
Text
PCP1_EFFECTIVE_DATE
81
8
MMDDYYYY
PCP2
89
15
Text
PCP2_EFFECTIVE_DATE
104
8
MMDDYYYY
FAMILY_PRIMARY_CENTER
112
4
IPA or PHO code
FAM_PRIMARY_CENTER_EFF_DATE
116
8
MMDDYYYY
IPA_PCP_CHANGE_REASON
124
2
Code Table to be supplied
MEDICARE INDICATOR
126
2
1=A&B, 3=A, 9=B
HIC NUMBER
127
12
 
Reject Identifier
 
139
 
1
"A" = Accepted; "M" =  MA Retroactive; "R" =  Rejected; "X" = Deleted
Record Key
140
14
YYYYMMDD999999
Error Code 1
154
3
Indicates error (see error code table)
Error Code 2
157
3
Indicates error (see error code table)
Error Code 3
160
3
Indicates error (see error code table)
Error Code 4
163
3
Indicates error (see error code table)
Error Code 5
166
3
Indicates error (see error code table)
Error Code 6
169
3
Indicates error (see error code table)

 
 
2

--------------------------------------------------------------------------------

 
 
Enrollment Record Layout
 
ENROLLMENT  FILE
This file is received by ASES from carriers on a daily basis. It contains data
pertinent to new enrollment and members which have selected to
change their enrollment to the organization sending the file. Also used to
record changes in Plan Type, Plan Version, IPAs/HCOs and PCPs
Member Record
     
Error Code 7
172
3
Indicates error (see error code table)
Error Code 8
175
3
Indicates error (see error code table)
Error Code 9
178
3
Indicates error (see error code table)
Error Code 10
181
3
Indicates error (see error code table)
Update Date
184
8
YYYYMMDD
Update User
192
8
"SYSTUPD "
IPA_ESPECIAL
200
1
1 = IPA Especial
Contract Number
201
13
Character left justified
Special Enroll
214
1
E = Emergency N = New Born
Filler
215
15
   
230
   

 
 
 

--------------------------------------------------------------------------------

 
 
Addendum – c
 
Error Code Table
 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SUBSCRIPTION FILE ERROR DESCRIPTION
 
Error Code
Mensaje de Error
Additional Description (where needed)
Possible Corrective Actions
011
Invalid Record Type
 
Must be "E"
021
Spaces in Trans ID.
   
022
Invalid Trans ID.
                                           
031
Spaces in Process Date.
   
032
Invalid Process Date.
   
033
Except for newborns enrollments, Process
Date should be less or equal than Effective Date and greater or equal than three
months before Effective Date (Reforma)
For Reforma (Plan Type = 01) the Process Date must be equal or less that the
Effective Date. Effective Date has to be within 2 months of the Process Date.
Verify process date versus effective date.
034
If Tran_Id = "E" and Reform and
Process_Date >= 11/16/2006, then
Effective_Date cannot be 11/01/2006
Special edit for coverage conversion of
Nov.2006.
 
035
Process Date should be less than Effective
Date and greater or equal than three months before Effective Date (Platino)
For Platino (Plan Type = 02 or 03) the Process Date must be less that the
Effective Date. Effective Date has to be within 2 months of the Process Date.
Verify process date versus effective date.
036
Process Date should be greater or equal than
three months before
PCP1_EFFECTIVE_DATE
PCP1_EFFECTIVE_DATE can not be more
than 3 month greater that the process date.
 
037
Process Date should be greater or equal than
three months before
PCP2_EFFECTIVE_DATE
PCP2_EFFECTIVE_DATE can not be more
than 3 month greater that the process date.
 
038
Process Date should be greater or equal than
three months before
FAM_PRIMARY_CENTER_EFF_DATE
FAM_PRIMARY_CENTER_EFF_DATE can
not be more than 3 month greater that the process date.
 
041
Spaces in Region
   
042
Invalid Region
 

 
 
1 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SUBSCRIPTION FILE ERROR DESCRIPTION
 
Error Code
Mensaje de Error
Additional Description (where needed)
Possible Corrective Actions
051
Spaces in Carrier
   
052
Invalid Carrier
 
053
Carrier equal to actual Carrier and is
requesting a change.
The enrollment has a C (carrier change) in the Tran_ID and the carrier is the
same as the carrier in the member record in ASES.
Verify if the record should have been send with
another Tran_ID (like V or I). If not the member is already enrolled and no
further action should be required.
054
If plan type=01 and effective_date is future
should be 1st of the month
Enrollments for future dates must have effective dates for the 1st of the month.
 
055
Carrier not contracted in the municipality or
region at the enrollment effective date.
Match Carriers_contracted table by Carrier and region. The effective date of the
enrollment has to be within the effective and expiration dates of the selected
carriers_contracted table record for that carrier and Region. Carrier must be
contracted at the effective date of the enrollment. The enrollment record
plan_type has to be 01 if the Reforma column is “Y”. Else the plan in the
enrollment has to be “02” or “03”. The Plan_Type must match the
carriers_contracted table record for the effective date of the enrollment. If
the “Todos_Municipios” column is “N” then the municipality code in the
member_eligibility record for the member in the enrollment record has to match
one of the municipality codes in the selected table record. If some
municipalities are
contracted in a region then the municipality code must match.
Carrier should review member's address an
insure that the municipality in included in the
ASES contract.

 
 
2 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SUBSCRIPTION FILE ERROR DESCRIPTION
 
Error Code
Mensaje de Error
Additional Description (where needed)
Possible Corrective Actions
056
Plan type = 01 and effective date is 20101001
at enrollment, and new_plan_type = 02 and new_carrier_eff_date is 20101001 at
member_eligibility
This is a temporary error code to be operating during the month of September
2010 related to the October 1, 2010 conversion.
 
057
Plan type = 01 and effective date is 20101001
at enrollment, and plan_type = 02 at member_eligibility
This is a temporary error code to be operating during the month of September
2010 related to the October 1, 2010 conversion.
 
061
Trans ID in ("E","C","P","V","I") and is required
then Member Primary Center had spaces
Member Primary center is required when the
enrollment has a Tran_ID of "E","C","P","V","I" in Reforma or if the Platino
Plan is identified as requiring Primary Center.
 
062
Trans ID in ("1","2","3") and Member Primary
Center is different from actual subscribed
Primary Center.
The enrollment is for a PCP change but has a
Primary Center different from the one in the member record in ASES.
PCP changes are accepted if the record has the
same carrier, Plan Type, Version and IPA as the ASES database for the member.
Check if the intention is to change both the IPA and the PCP and submit a IPA
change (Tran_ID = I) with the new IPA and PCPs.
063
Primary Center equal to actual Primary
Center
IPA change when the IPA in the ASES
database for the member is the same.
Verify if the record should have been send with
another Tran_ID. If not the member is already enrolled in the IPA and no further
action should be required.
064
if Tran_ID="D" should be space
   
065
For the Special region. Invalid Member
Primary Center for Direct Contract Carrier. A record in our tables was not found
for the given region, carrier, member_primary_center and effective_date.
Incorrect IPA in the enrollment record.
Verify and correct.

 
 
3 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SUBSCRIPTION FILE ERROR DESCRIPTION
 
Error Code
Mensaje de Error
Additional Description (where needed)
Possible Corrective Actions
066
For any region other than Special. Invalid
Member Primary Center for Direct Contract Carrier. A record in our tables was
not found for the given region, carrier, member_primary_center and
effective_date.
Incorrect IPA in the enrollment record.
Verify and correct.
071
Spaces in Family ID
   
072
Length of Family ID not equal 11
   
073
Family ID Not Found
Family_Id not found in the region indicated in
the enrollment record.
Verify if the family ID used is correct. Verify if the
region code is the correct one for the member.
081
Spaces Member SSN
   
082
Length of Member SSN not equal 9
   
083
Member SSN Not Found
 
Verify if the Member SSN used is correct. Verify
if the region code is the correct one for the member.
091
Spaces in Member Suffix
   
092
Length of Member Suffix not equal 2
   
093
Member Suffix Not Found in ASES Eligibility
No record for the member found in the ASES
database.
Verify that the assignment of the Suffix in the
carrier database coincides with ASES. If the family_id or the Member SSN is also
in error this code will appear.
101
Spaces in Effective Date
   
102
Invalid Effective Date
 
103
In Enroll and Reform, effective date should be
less than run process date
For Reforma (Plan Type = 01) original enrollment (Tran_ID = E) the Effective
Date has to be less than the run date. It is assumed that the member was
enrolled before the enrollment record was sent to ASES. Original enrollments are
not for future periods.
Verify dates and correct.

 
 
4 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SUBSCRIPTION FILE ERROR DESCRIPTION
 
Error Code
Mensaje de Error
Additional Description (where needed)
Possible Corrective Actions
104
Other than Enroll and Reform, effective date
should be greater than daily process date and
1st of the month.
For Reforma (Plan Type = 01) where the Tran_ID is not E the effective date must
be greater than the run date and 1st of the month.
Verify dates and correct.
105
Other than Reform, effective date should be
1st of the month.
   
106
if TRAN_ID IN ("D") then effective date should
be 1st of the month
   
107
EFFECTIVE DATE SHOULD BE DURING
THE LAST ACTIVE PERIOD FOR THE FAMILY
The family to which the member belongs was cancelled after the effective date in
the enrollment record.
This cases will be submitted to be  enrolled in
history under the new version of the enrollment system (SYSPREM).
108
EFFECTIVE DATE SHOULD BE DURING
THE LAST ACTIVE PERIOD FOR THE MEMBER
The the member was cancelled after the effective vdate in the enrollment record.
This cases will be submitted to be  enrolled in
history under the new version of the enrollment system (SYSPREM).
109
There should be records for family at
family_eligibility_history at or before effective_date except for special_enroll
in ('E','N')
The family was not eligible at the effective date in the enrollment record.
Verify the Effective Date submitted and correct.
Verify if the enrollment should be identified as new born or emergency and
correct accordingly.
10A
If special_enroll = 'E', effective date should be
at least as recent as the family eligibility effective date.
For emergencies the effective date can not be less that the family eligibility
effective date.
Verify and correct.
10B
If special_enroll = 'N', effective date should be
at least as recent as member birth date and effective date should not be more
than a year forward from the birth date
For new borns the effective date can not be less than the birth date or a year
after the birth date.
Verify and correct.
111
Spaces in Plan Type
   
112
Length of Plan Type not equal 2
   
113
Invalid Plan Type,Carrier and Plan Version
Enrollment records have to match the Plan
Type and Plan Version contracted by the carrier with ASES.
Verify and correct.
114
if Trans_ID="D" should be "01"
   

 
 
5 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SUBSCRIPTION FILE ERROR DESCRIPTION
 
Error Code
Mensaje de Error
Additional Description (where needed)
Possible Corrective Actions
121
Spaces in Plan Version
   
122
Length of Plan Version not equal 3
   
123
Invalid Plan Version
 
Verify that the Plan, Version in the enrollment is
the Plan Version contracted with ASES.
124
if Trans_ID="D" should be "001"
   
131
Length of MPI Number not equal 13
   
132
MPI Number Not Found in ASES Eligibility
 
Verify that the correct MPI was used.  Verify if the
region code is the correct one for the member.
141
Spaces in PCP1 when Tran ID <> "2" <>"D" is
required.
For enrollments where the PCP1 is required
the PCP1 Field must not be in spaces.
 
142
PCP1 should be spaces when Tran ID = "2"
="D"
For changes in PCP2 the PCP1 field must be
spaces.
 
151
Spaces in PCP1 Effective Date when Tran ID
<> "2" <>"D" is required.
Spaces or invalid date was entered in PCP1
Effective Date in enrollments where PCP1 is required.
Verify and correct.
152
Invalid PCP1 Effective Date when Tran ID <>
"2" <> "D" is required.
153
PCP1 Effective Date whitout spaces when
Tran ID <> "2" <> "D" is not required.
PCP1 effective date must be in spaces when the enrollment is not for a PCP2
change and PCP1 is not required.
Verify and correct.
154
PCP1 Effective Date should be spaces when
Tran ID = "2"
PCP1 effective date must be in spaces when the enrollment is  for a PCP2 change.
Verify and correct.
155
In Enroll, PCP1 effective date should be less
than run process date
For Reforma (Plan Type = 01) original enrollment (Tran_ID = E) the PCP1
Effective Date has to be less than the run date. It is assumed that the member
was enrolled before the enrollment record was sent to ASES. Original enrollments
are not for future periods.
Verify and correct.

 
6 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SUBSCRIPTION FILE ERROR DESCRIPTION
 
 
Error Code
Mensaje de Error
Additional Description (where needed)
Possible Corrective Actions
156
Other than Enroll, PCP1 effective date should
be 1st of the month.
   
157
if PCP1 not null PCP1_effective_Date should
be not null and viceversa
When there is data in the PCP1 field there should be a valid date in the PCP1
Effective Date field and vice versa.
Verify and correct.
158
if new enroll, carrier change or ipa change,
and PCP1 not null, PCP1_effective_Date should be same as Effective_Date. if plan
type change, plan version change, pcp1 change or pcp1 and pcp2 change, and PCP1
not null, PCP1_effective_Date should be greater or equal than Effective_Date in
member_eligibility.
 
Verify and correct.
161
Spaces in PCP2 when If Trans_ID in ("2", "3")
Tran_ID 2 and 3 require data in PCP2 field.
Verify and correct.
162
PCP2 should be spaces when If Trans_ID not
in ("2", "3")
   
171
Spaces in PCP2 Effective Date when If
Trans_ID in ("2", "3")
Tran_ID 2 and 3 require date in PCP2 effective Date field field.
Verify and correct.
172
Invalid PCP2 Effective Date when Tran ID <>
"2"
Invalid data in PCP2 Effective Data
 
173
In Enroll, PCP2 effective date should be less
than run process date
For Reforma (Plan Type = 01) original enrollment (Tran_ID = E) the PCP2
Effective Date has to be less than the run date. It is assumed that the member
was enrolled before the enrollment record was sent to ASES. Original enrollments
are not for future periods.
Verify and correct.
174
Other than Enroll, PCP2 effective date should
be 1st of the month.
   

 
 
7 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SUBSCRIPTION FILE ERROR DESCRIPTION
 
Error Code
Mensaje de Error
Additional Description (where needed)
Possible Corrective Actions
175
if PCP2 not null PCP2_effective_Date should
be not null and viceversa
When there is data in the PCP2 field there should be a valid date in the PCP2
Effective Date field an dvice versa.
 
176
if Tran_ID="D" should be null
   
177
Enrolled in other carrier at or after enrollment
Effective Date
The member was enrolled in another carrier after the effective date in the
enrollment record
 
178
if new enroll, carrier change or ipa change,
and PCP2 not null, PCP2_effective_Date should be same as Effective_Date. if plan
type change, plan version change, pcp2 change or pcp1 and pcp2 change, and PCP2
not null, PCP2_effective_Date should be greater or equal than Effective_Date in
member_eligibility.
 
Verify and correct.
179
Future subscription already set for another
carrier at enrollment future Effective Date
   
181
Is required then Family Primary Center had
spaces
family Primary Center required for Reforma
 
182
Is not required and Family Primary Center
didn't had spaces.
   
183
if Tran_ID = "D" should be space
   
191
Is required and Family Primary Center
Effective Date have spaces
   
192
Incorrect Family Primary Center Effective
Date
   
193
Is not required and Family Primary Center
Effective Date did not have spaces
   
194
if Tran_ID="D" should be null
   
200
if Tran_ID = "D" should be space
   

 
 
8 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SUBSCRIPTION FILE ERROR DESCRIPTION
 
Error Code
Mensaje de Error
Additional Description (where needed)
Possible Corrective Actions
211
Incorrect Plan and Version:  Members is not
Federal Medicaid
The Plan Type and Version contracted by the
carrier require that the member be Federal Medicare and the ASES database
indicates the member is not Federal Medicare.
 
221
Duplicate Enrollment
Two enrollment records entered in the same
daily run for the same member as defined by
Family_ID and Suffix.
 
222
Already Enroll in the Same Carrier
When the Tran_ID is E and the ASES
database has the member as enrolled in the same carrier
Verify if the record should have been send with
another Tran_ID (like V or I). If not the member is already enrolled and no
further action should be required.
223
Already Enroll in Other Carrier
When the Tran_ID is E and the ASES
database has the member as enrolled in another carrier.
Verify if the record should have been send with a
carrier change Tran_ID (E).
224
Member Not Eligible At Carrier Effective Date
   
225
Incorrect SSN
   
226
Incorrect MPI
   
227
Trans ID = "P" and Carrier is different from
actual subscribed Carrier.
Only the current carrier in the ASES database can submit a Plan Change
enrollment record. The Member is enrolled under a different carrier in the ASES
database.
 
 
 
 
Verify if the record should have been send with another Tran_ID.
228
Trans ID = "V" and Carrier or Plan Type are
different as the actual data.
Version changes are allowed under the same carrier and Plan Type. Only the
current carrier in the ASES database can submit a Version Change enrollment
record. The Member is enrolled under a different carrier or Plan Type in the
ASES database.
 
 
 
 
 
 
 
Verify if the record should have been send with another Tran_ID

 
 
9 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SUBSCRIPTION FILE ERROR DESCRIPTION
 
Error Code
Mensaje de Error
Additional Description (where needed)
Possible Corrective Actions
229
Trans ID = "I" and Carrier or Plan Type or
Version are different as the actual data.
Ipa changes are allowed under the same carrier, Plan Type and Version. Only the
current carrier in the ASES database can submit a IPA Change enrollment record.
The Member is enrolled under a different carrier or Plan Type or Version in the
ASES database.
 
 
 
 
 
 
 
Verify if the record should have been send with another Tran_ID
22A
Trans ID in ("1", "2", "3") and Carrier orPlan
Type or Version or Primary Center  are different as the actual data.
PCP changes are allowed under the same carrier, Plan Type, Version and IPA. Only
the current carrier in the ASES database can submit a PCP Change enrollment
record. The Member is enrolled under a different carrier or Plan Type
or  version or IPA in the ASES database.
 
 
 
 
 
 
 
 
Verify if the record should have been send with another Tran_ID
22B
if TransID=3 , PCP1 and PCP2 both effective
dates must be future or retroactive dates
   
22C
Member in the same family should be in the
same carrier,plan_type,version,primary center, PCP1, PCP2
For Reforma members in a family.
 
22D
Invalid new field date values
Effective date can not be greater than run date by more than 4 months
 
22E
if PLAN_TYPE="01"  then PLAN_VERSION
should be the same as the
COVERAGE_CODE
In Enrollment record for Reform (Plan Type
01) beneficiaries the Version field must match the coverage code field in the
ASES database for the member being enrolled.
 
 
 
 
 
 
Verify and correct.

 
 
10 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SUBSCRIPTION FILE ERROR DESCRIPTION
 
Error Code
Mensaje de Error
Additional Description (where needed)
Possible Corrective Actions
22F
if PLAN_TYPE="01" and exists an Error_code
in one family_id all member are rejected
When and enrollment record for one family member has errors, all the family
members are given the 22F error code. This Keeps all the enrollment record for a
family together and avoids partial processing of the family members in the same
run.
 
 
 
 
 
 
 
Correct the errors other than 22F in all family
Members.
22G
if PLAN_TYPE="02" or "03" (Platino) then
PLAN_VERSION in the Enrollment record should match the PLAN_VERSION with the
same COVERAGE_CODE assigned in the Plan Detail table.
For Platino enrollments: The member Coverage Code is assigned a specific Version
in the Plan Detail Table. If a different Version is used this error will be
produced. For members with Coverage  Code 012 or 013 the Version for Coverage
Code 011 must be used.
 
 
 
 
 
 
 
 
 
Correct Version and submitt Enrollment again.
241
When Plan Type =1  and new enrollment
   
242
carrier change to plan type =1 and alredy
exist in Member eligibility table
   
250
if Tran_ID = "D" should be space
   
260
if Tran_ID = "D" should be space
   
270
if Tran_ID="D" should be null
   
280
Family should be elegible
   
281
Member should be eligible
   
980
Record already enrolled in history has higher
or equal process date.
   
981
Rejected family member has errors not
accepted by SYSPREM.
   

 
 
11 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SUBSCRIPTION FILE ERROR DESCRIPTION
 
Error Code
Mensaje de Error
Additional Description (where needed)
Possible Corrective Actions
982
Effective Date before '01/01/2006'
   
983
Already subscribed in the same Carrier at the
specified Effective Date.
   
984
Tran_Id = 'E', Effective Date is not 1st of the
month and member is already subscribed in another Carrier.
 
Must be resubmitted as a carrier change (tran_id
= "C". Effective date must be 1st of the  following month.
985
If special_enroll = 'E', effective date should be
at least as recent as member certification date at the specified Effective Date.
   
986
For SYSPREM processing, the Effective Date
should be before the Effective Date of the current record at Member Eligibility.
 
 
 
Verify Effective Date.
995
Had 22F but was re-evaluated because the
records with errors in its family were processed by SYSPREM.
   
996
Processed by SYSPREM
Not an Error
 
No Action Should be taken.
998
Spaces in Record Key.
Not an Error
 
 
No Action Should be taken.
999
New Case with a Record Key.
Not an Error
 
 
No Action Should be taken.

 
 
12 of 12

--------------------------------------------------------------------------------

 
 
Addendum – d
 
Carrier Eligibility File Layout
 
 
 

--------------------------------------------------------------------------------

 
 
CARRIER ELIGIBILITY FILE
FAMILY RECORD
 
CARRIER ELIGIBLITY OUTPUT FILE
 
This file is created by the DAILY export program and contains the demographic
and eligibility information sent to ASES from the Department of Health and
verified by ASES as eligible for Health Reform.  (Modified on May 2003 for the
direct contracting pilot project. See entries in bold. Modified on March 2004
for Smartcard project.  See entries in bold and highlighted. Modified on July
2005 for Medicare Project. Modified on January 2008 to add tran_id = H for
sysprem records.)
 
# Field
Record Fields
Position
Size
Notes
1
RECORD-TYPE
1
1
"F" for family
2
TRAN-ID
2
1
E=eligible, I=ineligible, R=reject, H= SYSPREM (history)
3
PROCESS-DATE
3
8
MMDDYYYY
4
FAMILY-SSN
11
9
SSN of Head-of-Household(HOH)
5
FAMILY-SUFFIX
20
2
"00"
6
FILLER
22
14
 
7
ODSI-FAMILY-ID
36
11
"Gx"+HOH SSN for ELA (x=0,1,2 … by subscription period)
8
HOH-1ST-LAST-NAME
47
15
 
9
HOH-2ND-LAST-NAME
62
15
 
10
HOH-FIRST-NAME
77
20
 
11
REGION
97
1
 
12
MUNICIPALITY
98
4
Zero fill, right justify.
13
FACILITY
102
4
 
14
INVESTIGATION-IND
106
1
 
15
TRANSACTION-TYPE
107
1
 
16
EFFECTIVE-DATE
108
8
Start date of eligibility MMDDYYYY
17
FINANCIAL-RESP-PCT
116
1
 
18
CERTIFIER-NUMBER
117
2
 
19
EXPIRATION-DATE
119
8
End date of eligibility MMDDYYYY
20
COND-ELIG-IND
127
1
 
21
MAILING-ADDRESS1
128
25
 
22
MAILING-ADDRESS2
153
25
 
23
MAILING-CITY
178
16
 
24
MAILING-ZIP
194
5
 
25
MAILING-ZIP4
199
4
 
26
RESIDENCE-ADDRESS1
203
25
 
27
RESIDENCE-ADDRESS2
228
25
 
28
RESIDENCE-CITY
253
16
 
29
RESIDENCE-ZIP
269
5
 
30
RESIDENCE-ZIP4
274
4
 
31
PHONE
278
7
 
32
OTHER-INSURER1
285
2
Insurance co. code
33
OTH-POLICY1
287
20
Policy number
34
OTHER-INSURER2
307
2
Insurance co. code
35
OTH-POLICY2
309
20
Policy number
36
OTHER-INSURER3
329
2
Insurance co. code
37
OTH-POLICY3
331
20
Policy number
38
MEMBERS
351
2
# members in family
39
ODSI-MEMBERS-ELIGIBLE
353
2
# members eligible ODSI / optionals ELA-SB-Vet
40
USER-CODE
355
6
 
41
ENTRY-DATE
361
8
MMDDYYYY
42
PCT-OF-POVERTY-LEVEL
369
3
 
43
DEDUCTIBLE-LEVEL-CODE
372
1
 
44
HCRE-MEMBERS-ELIGIBLE
373
2
# members eligible by ASES. Zero fill, right justify.
45
HCRE-DENIAL-CODE
375
2
Zero fill, right justify.
46
CARRIER-CODE
377
2
 
47
EFFECTIVE-CARRIER-DATE
379
8
For Family Carrier . MMDDYYYY
48
ELA-ERRORS
387
10
5 2-digit error codes for ELA-SB-Vet
49
MANCOMUNADO
397
1
Y / N (ELA Only)
50
FILLER
398
3
 
51
Family-PRIMARY-CENTER
401
4
IPA or PHO
52
NEW-CARRIER
405
2
New carrier code
53
NEW-Family-PRIMARY-CENTER
407
4
new IPA or PHO for families changing carrier
54
NEW-Family-PRIMARY CENTER EFFECTIVE DATE
411
8
MMDDYYYY - effective date of IPA/PHO change
55
CONTRACT NUMBER
419
13
Parte común del contrato
56
REGION ASES
432
1
 
58
NEW CARRIER EFFECTIVE DATE
433
8
New Carrier MMDDYYYY
59
FAMILY PRIMARY CENTER EFFECTIVE DATE
441
8
MMDDYYYY

 
 
1 of 4

--------------------------------------------------------------------------------

 
 
CARRIER ELIGIBILITY FILE
FAMILY RECORD
 
CARRIER ELIGIBLITY OUTPUT FILE
 
This file is created by the DAILY export program and contains the demographic
and eligibility information sent to ASES from the Department of Health and
verified by ASES as eligible for Health Reform.  (Modified on May 2003 for the
direct contracting pilot project. See entries in bold. Modified on March 2004
for Smartcard project.  See entries in bold and highlighted. Modified on July
2005 for Medicare Project. Modified on January 2008 to add tran_id = H for
sysprem records.)
 
# Field
Record Fields
Position
Size
Notes
60
CERTIFICATION DATE
449
8
MMDDYYYY
61
PRIMARY CENTER PCP CHANGE REASON
457
2
Basado en tabla de Código de Razón.
63
AUTO_ENROLL_INDICATOR
459
1
0 = Not Auto; >0 = Auto Enroll
64
AUTO_ENROLL_DATE
460
8
MMDDYYYY
62
FILLER
468
72
   
540
 

*** All are Text Fields
 
 
2 of 4

--------------------------------------------------------------------------------

 
 
CARRIER ELIGIBILITY FILE
MEMBERS RECORD
 
CARRIER ELIGIBLITY OUTPUT FILE
 
This file is created by the Daily export program and contains the demographic
and eligibility information sent to ASES from the Department of Health and
verified by ASES as eligible for Health Reform. Modified on May 2003 for the
direct contracting pilot project. See entries in bold. Modified on March 2004
for Smartcard project. See entries in bold and highlighted.
Modified on Sept. 2005 for Medicare Project. Modified August 2006 to add Coverage Fiels for new PSG contrating.
Modified on January 2008 to add tran_id = H for sysprem records.
 
# Field
Record Fields
Position
Size
Notes
1
RECORD-TYPE
1
1
"M" for member
2
TRAN-ID
2
1
E=eligible, I=ineligible, R=reject, H= SYSPREM (history)
3
PROCESS-DATE
3
8
MMDDYYYY
4
FAMILY-SSN
11
9
SSN of Head-of-Household
5
FAMILY-SUFFIX
20
2
Zero fill, right justify.
6
FILLER
22
1
 
7
MEMBER-SSN
23
9
 
8
MEMBER-SUFFIX
32
2
 
9
FILLER
34
14
 
10
1ST-LAST-NAME
48
15
 
11
2ND-LAST-NAME
63
15
 
12
FIRST-NAME
78
20
 
13
MIDDLE-INITIAL
98
1
 
14
RELATIONSHIP
99
1
 
15
DATE-OF-BIRTH
100
8
MMDDYYYY
16
PLACE-OF-BIRTH
108
1
 
17
SEX
109
1
 
18
CATEGORY
110
1
 
19
CATEGORY-2
111
1
 
20
CONDITION
112
1
 
21
SOURCE-CODE
113
1
 
22
RECEIVE-SS
114
1
 
23
MED-INS-CODE
115
1
Zero fill, right justify.
24
POLICY
116
2
 
25
CLASS
118
1
 
26
CLASS-2
119
1
 
27
DENIAL-CAT
120
1
 
28
DENIAL-CAT-2
121
1
 
29
MARITAL-STATUS
122
1
 
30
SSN
123
9
 
31
PREG-IND
132
1
 
32
ABSENT-PARENT
133
1
 
33
HICN
134
11
 
34
PILOT-CAT
145
1
 
35
PILOT-CLASS
146
1
 
36
PILOT-DENIAL
147
1
 
37
HCRE-ELIGIBILITY-IND
148
1
 
38
HCRE-DENIAL-CODE
149
2
Zero fill, right justify.
39
OTHER-INSURER1
151
2
Insurance co. code
40
OTH_POLICY1
153
20
Policy number
41
OTHER-INSURER2
173
2
Insurance co. code
42
OTH_POLICY2
175
20
Policy number
43
OTHER-INSURER3
195
2
Insurance co. code
44
OTH_POLICY3
197
20
Policy number
 
45
 
GROUP-IDENT
 
217
 
2
"06" - ELA, "02" - Veteran, "22" - Small Bus. Zero fill,
right justify.
46
ODSI-FAMILY-NO
219
11
"Gx"+HOH SSN for ELA (x=0,1,2 … by subscription period)
47
ELA-ERRORS
230
10
5 2-digit error codes for ELA-SB-Vet
48
AGENCY
240
5
Agency # for ELA / Group Num for SB. Zero fill, right justify.
49
MASTER PATIENT INDEX (MPI)
245
13
 
50
MEMBER CERTIFICATION DATE
258
8
MMDDYYYY
51
CONTRACT NUMBER
266
13
Include Suffix.
52
MEMBER PRIMARY CENTER
279
4
 
53
MEMBER PRIMARY CENTER EFFECTIVE DATE
283
8
MMDDYYYY
54
MEMBER NEW PRIMARY CENTER
291
4
 
55
MEMBER NEW PRIMARY CENTER EFFECTIVE DATE
295
8
MMDDYYYY
56
PCP1
303
15
 
57
PCP1 EFFECTIVE DATE
318
8
MMDDYYYY
58
PCP2
326
15
 
59
PCP2 EFFECTIVE DATE
341
8
MMDDYYYY
60
NEW PCP1
349
15
 
61
NEW PCP1 EFFECTIVE DATE
364
8
MMDDYYYY
62
NEW PCP2
372
15
 

 
 
3 of 4

--------------------------------------------------------------------------------

 
 
CARRIER ELIGIBILITY FILE
MEMBERS RECORD
 
CARRIER ELIGIBLITY OUTPUT FILE
This file is created by the Daily export program and contains the demographic
and eligibility information sent to ASES from the Department of Health and
verified by ASES as eligible for Health Reform. Modified on May 2003 for the
direct contracting pilot project. See entries in bold. Modified on March 2004
for Smartcard project. See entries in bold and highlighted.
Modified on Sept. 2005 for Medicare Project. Modified August 2006 to add Coverage Fiels for new PSG contrating.
Modified on January 2008 to add tran_id = H for sysprem records.
 
# Field
Record Fields
Position
Size
Notes
63
NEW PCP2 EFFECTIVE DATE
387
8
MMDDYYYY
64
CARD ID NUMBER
395
15
 
65
CARD ID DATE
410
8
MMDDYYYY
66
ELA INDICATOR
418
1
1=NO PREMIUM
2=PREMIUM
Spaces when not ELA.
67
PRIMARY CENTER PCP CHANGE REASON
419
2
Basado en tabla de Código de Razón.
68
MEDICAID INDICATOR
421
1
1=Medicaid Federal, 2=SCHIPS 3=Estatal4= Estatal otros
69
MEDICARE INDICATOR
422
1
1=A&B, 3=A, 9=B
70
CARRIER
423
2
 
71
CARRIER_EFF_DATE
425
8
MMDDYYYY
72
NEW_CARRIER
433
2
 
73
NEW_CARRIER_EFF_DATE
435
8
MMDDYYYY
74
PLAN_TYPE
443
2
"bb"=elegible no suscrito, Ver tabla Plan Type
75
PLAN_TYPE_EFF_DATE
445
8
MMDDYYYY
76
PLAN_VERSION
453
3
Version del plan MA suscrito
77
PLAN_VERSION_EFF_DATE
456
8
MMDDYYYY
78
NEW_PLAN_TYPE
464
2
 
79
NEW_PLAN_TYPE_EFF_DATE
466
8
MMDDYYYY
80
NEW_PLAN_VERSION
474
3
 
81
NEW_PLAN_VERSION_EFF_DATE
477
8
MMDDYYYY
82
INSTITUTIONAL_STATUS
485
1
Y or N
83
HIC NUMBER MA
486
12
 
84
AUTO_ENROLL_INDICATOR
498
1
0 = Not Auto; >0 = Auto Enroll
85
AUTO_ENROLL_DATE
499
8
MMDDYYYY
86
IPA_ESPECIAL
507
1
1 = IPA Especial
87
CMS_Cert_Status
508
2
Status de Certificación en CMS
88
Coverage_Code
510
3
001 - Traditional GHIP (ends 10/31/2006) 010
– Traditional GHIP with deductible level 0
011- Traditional GHIP with deductible level 1
012 - Traditional GHIP with deductible level 2
013 - Traditional GHIP with deductible level 3
310 - State with income <= 100%  of FPL
320 – State with income  > 100% of FPL
89
New Contract Number
513
13
   
Special_Enroll
526
1
E = Emergency N = New Born
90
FILLER
527
13
   
540
 

*** All are Text Fields
 
 
4 of 4

--------------------------------------------------------------------------------

 
 
Addendum – e
 
Flow Diagram
 
 
 

--------------------------------------------------------------------------------

 
 
[image11.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
2. ASES 82o  Mapping
 
 
 

--------------------------------------------------------------------------------

 
 
ASES - 820 Mapping Sheet
 
HIPAA Field Name- 820 Premium
PaymentTransaction
Segment Require- ment
Element Require- ment
HIPAA Loop Repeat
HIPAA Loop ID
HIPAA Segment ID
HIPAA Data Element Number
HIPAA Imple- mentation Guide Page
HIPAA Field Type
HIPAA Field Length Min/Max
CARRIER PAYMENT FILE
Notes
                   
Legend -
RED - "Hard Coded" Values
Blue - New Data Elements Gray - Data Element NOT SENT
 
Interchange Control Header
R
 
1
               
Authorization Information Qualifier
 
R
   
ISA01
I01
 
ID
2 / 2
00
No Authorization Information Present (No
Meaningful Information in I02)
Authorization Information
 
R
   
ISA02
I02
 
AN
10 / 10
SPACES(10)
 
Security Information Qualifier
 
R
   
ISA03
I03
 
ID
2 / 2
00
No Security Information Present (No
Meaningful Information in I04)
Security Information
 
R
   
ISA04
I04
 
AN
10 / 10
SPACES(10)
 
Interchange ID Qualifier
 
R
   
ISA05
I05
 
ID
2 / 2
ZZ
 
Interchange Sender ID
 
R
   
ISA06
I06
 
AN
15 / 15
ASES+SPACES(11)
 
Interchange ID Qualifier
 
R
   
ISA07
I05
 
ID
2 / 2
ZZ
 
Interchange Receiver ID
 
R
   
ISA08
I07
 
AN
15 / 15
NEW
MCO/MBHO/COSVI name - up to 15 characters - padded with spaces to a fixed length
of 15
Interchange Date
 
R
   
ISA09
I08
 
DT
6 / 6
NEW
System Date - YYMMDD
Interchange Time
 
R
   
ISA10
I09
 
TM
4 / 4
NEW
System Time - HHMM
Interchange Control Standards Identifier
 
R
   
ISA11
I10
 
ID
1 / 1
U
U.S. EDI Community of ASC X12, TDCC, and UCS
Interchange Control Version Number
 
R
   
ISA12
I11
 
ID
5 / 5
00401
 
Interchange Control Number
 
R
   
ISA13
I12
 
NO
9 / 9
NEW
System Date (YYMMDD)+Sequence
Number (3 digits)
Acknowledgment Requested
 
R
   
ISA14
I13
 
ID
1 / 1
0
No Acknowledgment Requested
Production Data
 
R
   
ISA15
I14
 
ID
1 / 1
P
Production Data
Component Element Separator
 
R
   
ISA16
I15
   
1 / 1
|
Pipe
Functional Group Header
R
                   
Functional Identifier Code
 
R
   
GS01
479
 
ID
2 / 2
RA
Payment Order/Remittance Advice (820)
Application Sender’s Code
 
R
   
GS02
142
 
AN
2 / 15
ASES
 

 
 
1 of 8

--------------------------------------------------------------------------------

 
 
ASES - 820 Mapping Sheet
 
HIPAA Field Name- 820 Premium
PaymentTransaction
Segment Require- ment
Element Require- ment
HIPAA Loop Repeat
HIPAA Loop ID
HIPAA Segment ID
HIPAA Data Element Number
HIPAA Imple- mentation Guide Page
HIPAA Field Type
HIPAA Field Length Min/Max
CARRIER PAYMENT FILE
Notes
Application Receiver’s Code
 
R
   
GS03
124
 
AN
2 / 15
NEW
MCO/MBHO/COSVI name - up to 15 characters
Date
 
R
   
GS04
373
 
DT
8 / 8
NEW
System Date - CCYYMMDD
Time
 
R
   
GS05
337
 
TM
4 / 8
NEW
System Time - HHMM
Group Control Number
 
R
   
GS06
28
 
NO
1 / 9
NEW
Sequence Number, starting at 1 incremented by 1,+System Date (YYMMDD)
Responsible Agency Code
 
R
   
GS07
455
 
ID
1 / 2
X
 
Version / Release / Industry Identifier Code
 
R
   
GS08
480
 
AN
1 / 12
004010X061A1
 
Transaction Set Header
R
 
1
               
Transaction Set Identifier Code
 
R
   
ST01
143
34
ID
3 / 3
820
 
Transaction Set Control Number
 
R
   
ST02
329
34
AN
4 / 9
NEW
Tracking number unique to this ST-SE pair.  Recommend -
"YYMM+CARRIER_ID+REGION+PLAN" Plan Type (Reform, MA or PDP) Added  for Medicare
Project
Financial Information
R
 
1
               
Transaction Handling Code
 
R
   
BPR01
305
36
ID
1 / 2
I
Remittance Information Only - Use this code to indicate to the payee that the
remittance detail is moving separately from the payment.
Total Premium Payment Amount
 
R
   
BPR02
782
37
R
1 / 18
NEW
Sum of CALC_AMOUNT for entire
Carrier/Region/Plan_Type
Credit or Debit Flag Code
 
R
   
BPR03
478
37
ID
1 / 1
C
Credit - If Payment is EFT, this indicates a credit to the payee’s account, and
a debit to the Payer’s account.  This code should also be used if payment is by
check.

 
 
2 of 8

--------------------------------------------------------------------------------

 
 
ASES - 820 Mapping Sheet
 
HIPAA Field Name- 820 Premium
PaymentTransaction
Segment Require- ment
Element Require- ment
HIPAA Loop Repeat
HIPAA Loop ID
HIPAA Segment ID
HIPAA Data Element Number
HIPAA Imple- mentation Guide Page
HIPAA Field Type
HIPAA Field Length Min/Max
CARRIER PAYMENT FILE
Notes
Payment Method Code
 
R
   
BPR04
591
37
ID
3 / 3
CHK
Check - Use this code to indicate that a check has been issued for payment.
Payment Format Code
 
S
   
BPR05
812
38
ID
1 / 10
   
Depository Financial Institution (DFI) Identification Number Qualifier
 
S
   
BPR06
506
39
ID
2 / 2
   
Originating Depository Financial Institution(DFI) Identifier
 
S
   
BPR07
507
39
AN
3 / 12
   
Account Number Qualifier
 
S
   
BPR08
569
39
ID
1 / 3
   
Sender Bank Account Number
 
S
   
BPR09
508
40
AN
1 / 35
   
Originating Company Identifier
 
S
   
BPR10
509
40
AN
10 / 10
   
Originating Company Supplemental Code
 
S
   
BPR11
510
40
AN
9 / 9
   
Depository Financial Institution (DFI) Identification Number Qualifier
 
S
   
BPR12
506
40
ID
2 / 2
   
Receiving Depository Financial Institution(DFI) Identifier
 
S
   
BPR13
507
41
AN
3 / 12
   
Account Number Qualifier-
 
S
   
BPR14
569
41
ID
1 / 3
   
Receiver Bank Account Number
 
S
   
BPR15
508
41
AN
1 / 35
   
Check Issue or EFT Effective Date
 
R
   
BPR16
373
41
DT
8 / 8
NEW
Check Issurance Date
Reassociation Key
R
 
1
               
Trace Type Code
 
R
   
TRN01
481
43
ID
1 / 2
3
Financial Reassociation Trace Number - The payment and remittance information
have been separated and need to be reassociated by the receiver.
Check or EFT Trace Number
 
R
   
TRN02
127
44
AN
1 / 30
NEW
Check Number
Originating Company Identifier
 
S
   
TRN03
509
44
AN
10 / 10
   
Originating Company Supplemental Code- NO
 
S
   
TRN04
127
44
AN
1 / 30
   
Non-US Dollars Currency
S
                   
Entity Identifier Code
 
R
   
CUR01
98
46
ID
2 / 3
   
Currency Code
 
R
   
CUR02
100
46
ID
3 / 3
   
Exchange Rate
 
S
   
CUR03
280
47
R
4 / 10
   
Premium Receiver Identification Key
S
 
>1
               

 
 
3 of 8

--------------------------------------------------------------------------------

 
 
ASES - 820 Mapping Sheet
 
HIPAA Field Name- 820 PremiumPaymentTransaction
Segment Require- ment
Element Require- ment
HIPAA Loop Repeat
HIPAA Loop ID
HIPAA Segment ID
HIPAA Data Element Number
HIPAA Imple- mentation Guide Page
HIPAA Field Type
HIPAA Field Length Min/Max
CARRIER PAYMENT FILE
Notes
Reference Identification Qualifier
 
R
   
REF01
128
48
ID
2 / 3
14
Master Account Number - For HIPAA Health Premium Payments this element is
REQUIRED.
Premium Receiver Reference Identifier
 
R
   
REF02
127
49
AN
1 / 30
CARRIER+REGION-ID
 
Process Date
S
                   
Date Time Qualifier
 
R
   
DTM01
374
50
ID
3 / 3
   
Payer Process Date
 
R
   
DTM02
373
50
DT
8 / 8
   
Delivery Date
S
                   
Date Time Qualifier
 
R
   
DTM01
374
52
ID
3 / 3
   
Premium Delivery Date
 
R
   
DTM02
373
53
DT
8 / 8
   
Coverage Period
S
 
1
               
Date Time Qualifier
 
R
   
DTM01
374
54
ID
3 / 3
   
Date Time Period Format Qualifier
 
R
   
DTM05
1250
55
ID
2 / 3
   
Coverage Period
 
R
   
DTM06
1251
55
AN
1 / 35
   
Premium Receiver's Name
R
 
1
               
Entity Identifier Code
 
R
 
1000A
N101
98
56
ID
2 / 3
PE
Payee
Information Receiver Last or OrganizationName
 
R
 
1000A
N102
93
57
AN
1 / 60
NEW
MCO/MBHO Name
Identification Code Qualifier
 
R
 
1000A
N103
66
57
ID
1 / 2
FI
Federal Taxpayer’s Identification Number
Receiver Identifier
 
R
 
1000A
N104
67
57
AN
2 / 80
NEW
MCO/MBHO Federal Tax ID
Premium Receiver's Additional Name
S
                   
Receiver Additional Name
 
R
 
1000A
N201
93
58
AN
1 / 60
   
Premium Receiver's Address
S
                   
Receiver Address Line
 
R
 
1000A
N301
166
59
AN
1 / 55
   
Receiver Address Line
 
S
 
1000A
N302
166
59
AN
1 / 55
   
Premium Receiver's City, State, Zip
S
                   
Information Receiver City Name
 
R
 
1000A
N401
19
60
AN
2 / 30
   
Information Receiver State Code
 
R
 
1000A
N402
156
60
ID
2 / 2
   
Information Receiver Postal Zone or ZIP Code
 
R
 
1000A
N403
116
61
ID
3 / 15
   
Country Code
 
S
 
1000A
N404
26
61
ID
2 / 3
   
Premium Payer's Name
R
 
1
               
Entity Identifier Code
 
R
 
1000B
N101
98
62
ID
2 / 3
PR
Payer
Premium Payer Name
 
R
 
1000B
N102
93
63
AN
1 / 60
NEW
ASES Name
Identification Code Qualifier
 
S
 
1000B
N103
66
63
ID
1 / 2
FI
Federal Taxpayer’s Identification Number

 
 
 
4 of 8

--------------------------------------------------------------------------------

 
 
ASES - 820 Mapping Sheet
 
 
HIPAA Field Name- 820 PremiumPaymentTransaction
Segment Require- ment
Element Require- ment
HIPAA Loop Repeat
HIPAA Loop ID
HIPAA Segment ID
HIPAA Data Element Number
HIPAA Imple- mentation Guide Page
HIPAA Field Type
HIPAA Field Length Min/Max
CARRIER PAYMENT FILE
Notes
Premium Payer Identifier
 
S
 
1000B
N104
67
63
AN
2 / 80
NEW
ASES Federal TAX ID
Premium Payer's  Additional Name
S
                   
Premium Payer Additional Name
 
R
 
1000B
N201
93
65
AN
1 / 60
   
Premium Payer's  Address
S
                   
Premium Payer Address Line
 
R
 
1000B
N301
166
66
AN
1 / 55
   
Premium Payer Address Line
 
S
 
1000B
N302
166
66
AN
1 / 55
   
Premium Payer's  City State Zip
S
                   
Premium Payer City Name
 
R
 
1000B
N401
19
67
AN
2 / 30
   
Premium Payer State Code
 
R
 
1000B
N402
156
67
ID
2 / 2
   
Premium Payer Postal Zone or ZIP Code
 
R
 
1000B
N403
116
68
ID
3 / 15
   
Country Code
 
S
 
1000B
N404
26
68
ID
2 / 3
   
Premium Payer's Administrative Contact
S
 
>1
               
Contact Function Code
 
R
 
1000B
PER01
366
70
ID
2 / 2
   
Premium Payer Contact Name
 
R
 
1000B
PER02
93
70
AN
1 / 60
   
Communication Number Qualifier
 
S
 
1000B
PER03
365
70
ID
2 / 2
   
Communication Number
 
S
 
1000B
PER04
364
70
AN
1 / 80
   
Communication Number Qualifier
 
S
 
1000B
PER05
365
70
ID
2 / 2
   
Communication Number
 
S
 
1000B
PER06
364
71
AN
1 / 80
   
Communication Number Qualifier
 
S
 
1000B
PER07
365
71
ID
2 / 2
   
Communication Number
 
S
 
1000B
PER08
364
71
AN
1 / 80
   
Organization Summary Remittance
S
 
1
               
Assigned Number
 
R
 
2000A
ENT01
554
73
N0
1 / 6
   
Entity Identifier Code
 
R
 
2000A
ENT02
98
73
ID
2 / 3
   
Identification Code Qualifier
 
S
 
2000A
ENT03
66
73
ID
1 / 2
   
Organization Identification Code
 
S
 
2000A
ENT04
67
73
AN
2 / 80
   
Organization Summary Remittance Detail
SR
 
1
               
Reference Identification Qualifier
 
R
 
2300A
RMR01
128
75
ID
2 / 3
   
Contract, Invoice, Account, Group, or PolicyNumber
 
R
 
2300A
RMR02
127
75
AN
1 / 30
   
Payment Action Code
 
S
 
2300A
RMR03
482
75
ID
2 / 2
   
Detail Premium Payment Amount
 
R
 
2300A
RMR04
782
76
R
1 / 18
   
Billed Premium Amount
 
S
 
2300A
RMR05
782
76
R
1 / 18
   
Summary Line Item
S
 
1
               

 
 
5 of 8

--------------------------------------------------------------------------------

 
 
ASES - 820 Mapping Sheet
 
HIPAA Field Name- 820 Premium
PaymentTransaction
Segment Require- ment
Element Require- ment
HIPAA Loop Repeat
HIPAA Loop ID
HIPAA Segment ID
HIPAA Data Element Number
HIPAA Imple- mentation Guide Page
HIPAA Field Type
HIPAA Field Length Min/Max
CARRIER PAYMENT FILE
Notes
Payment Action Code
 
S
 
2300B
RMR03
482
92
ID
2 / 2
   
Detail Premium Payment Amount
 
R
 
2300B
RMR04
782
93
R
1 / 18
CALC_AMOUNT
 
Billed Premium Amount
 
S
 
2300B
RMR05
782
93
R
1 / 18
BILLED_AMOUNT
 
Reference Identification Qualifier
 
R
 
2300B
RMR01
128
92
ID
2 / 3
IK
Difference for adjustment
Insurance Remittance Reference Number
 
R
 
2300B
RMR02
127
92
AN
1 / 30
NEW
CARRIER_ID+REGION+BILLING-DATE
Payment Action Code
 
S
 
2300B
RMR03
482
92
ID
2 / 2
   
Detail Premium Payment Amount
 
R
 
2300B
RMR04
782
93
R
1 / 18
CALC_AMOUNT
 
Billed Premium Amount
 
S
 
2300B
RMR05
782
93
R
1 / 18
BILLED_AMOUNT
 
Reference Identification Qualifier
 
R
 
2300B
RMR01
128
92
ID
2 / 3
KW
Errors
Insurance Remittance Reference Number
 
R
 
2300B
RMR02
127
92
AN
1 / 30
NEW
ERROR CODES
Payment Action Code
 
S
 
2300B
RMR03
482
92
ID
2 / 2
   
Detail Premium Payment Amount
 
R
 
2300B
RMR04
782
93
R
1 / 18
CALC_AMOUNT
 
Billed Premium Amount
 
S
 
2300B
RMR05
782
93
R
1 / 18
BILLED_AMOUNT
0
Individual Coverage Period
S
 
1
               
Date Time Qualifier
 
R
 
2300B
DTM01
374
94
ID
3 / 3
582
Report Period
Date Time Period Format Qualifier
 
R
 
2300B
DTM05
1250
95
ID
2 / 3
RD8
Range of Dates Expressed in Format
CCYYMMDD-CCYYMMDD
Coverage Period
 
R
 
2300B
DTM06
1251
95
AN
1 / 35
NEW
Starting Date of Coverage-Ending Date of
Coverage based upon CALC_DAYS. Use Accounting date for retro & adjustments.
Individual Premium Adjustment
S
 
>1
               
Adjustment Amount
 
R
 
2320B
ADX01
782
96
R
1 / 18
NEW
(CALC_AMOUNT minus BILLED_AMOUNT)+adjustment carrier code
Adjustment Reason Code
 
R
 
2320B
ADX02
426
97
ID
2 / 2
IA
 
Trailer
R
 
1
               

 
 
6 of 8

--------------------------------------------------------------------------------

 
 
ASES - 820 Mapping Sheet
 
HIPAA Field Name- 820 Premium
PaymentTransaction
Segment Require- ment
Element Require- ment
HIPAA Loop Repeat
HIPAA Loop ID
HIPAA Segment ID
HIPAA Data Element Number
HIPAA Imple- mentation Guide Page
HIPAA Field Type
HIPAA Field Length Min/Max
CARRIER PAYMENT FILE
Notes
Transaction Segment Count
 
R
   
SE01
96
98
N0
1 / 10
NEW
Count of number of total segments, including ST and SE
Transaction Set Control Number
 
R
   
SE02
329
98
AN
4 / 9
NEW
Tracking number unique to this ST-SE pair.  Recommend -
"YYMM+CARRIER_ID+REGION+PLAN" Plan Type (Reform, MA or PDP) Added for Medicare
Project"
Functional Group Trailer
R
                   
Number of Transaction Sets Included
 
R
   
GE01
97
 
NO
1 / 6
1
 
Group Control Number
 
R
   
GE02
28
 
NO
1 / 9
NEW
Sequence Number, starting at 1 incremented by 1,+System Date (YYMMDD)
Interchange Control Trailer
R
                   
Number of Included Functional Groups
 
R
   
IEA01
I16
 
NO
1 / 5
1
 
 
Interchange Control Number
 
 
R
   
 
IEA02
 
I12
 
NO
9 / 9
NEW
System Date (YYMMDD)+Sequence
Number (3 digits)

 
7 of 8

--------------------------------------------------------------------------------

 
 
3. ASES Query Process
 
 
 

--------------------------------------------------------------------------------

 
 
ASES QUERY FILE
 
  ELIGIBILITY QUERY FILE LAYOUT
    August 1, 2008  
This file is produced by Medicare Platino Carriers and sent to ASES to verify
the elegibility of Medicare Beneficiaries in the GHIP (Reforma).
 
 Query Record
 # Field
 Record Fields
Position
Size
Notes
 1
 RECORD TYPE
1
1
"Q" for Query
 2
 PROCESS DATE
2
8
YYYYMMDD
 3
 BENEFICARY SSN
10
9
 
 4
 1ST LAST NAME
19
15
 
 5
 2ND LAST NAME
34
15
 
 6
 FIRST NAME
49
20
 
 7
 SEX
69
1
1 = Male, 2 = Female
 8
 DATE OF BIRTH
70
8
YYYYMMDD
 9
 REGION
78
1
 
 10
 CARRIER
79
2
Carrier Code
 11
 FECHA DE EFECTIVIDAD
81
8
Para uso en queries historicos. Entrar fecha en que comienza la suscripcion del
Beneficiario. Formato YYYYMMDD. El dia debe ser primero de mes. Si el query no
es historico se deja en blanco.
 12
 FILLER
89
11
   
100
 

 
*** All are Text Fields


 
1 of 2

--------------------------------------------------------------------------------

 
 
ASES QUERY RESPONSE FILE
 
QUERY RESPONSE FILE LAYOUT
 
October 20, 2008
 
This file is sent by ASES to Carriers as a response to query records. The
Response Record informs if a Beneficiary is elegible for GHIP (Reform) coverage.
It provides the key data elements which the Carrier will use to notify
enrollment to ASES once approved by CMS.
Query Response Record
# Field
 Record Fields
Position
Size
Notes
1
 RECORD_TYPE
1
1
"R" for Response
2
 CARRIER_PROCESS_DATE
2
8
YYYYMMDD
3
 BENEFICARY SSN
10
9
 
4
 CARRIER_1ST_LAST_NAME
19
15
 
5
 CARRIER_2ND_LAST_NAME
34
15
 
6
 CARRIER_FIRST_NAME
49
20
 
7
 CARRIER_SEX
69
1
1 = Male, 2 = Female
8
 CARRIER_DATE OF BIRTH
70
8
YYYYMMDD
9
 CARRIER_REGION
78
1
 
10
 CARRIER
79
2
Carrier Code
11
 ASES_1ST_LAST_NAME
81
15
 
12
 ASES_2ND_LAST_NAME
96
15
 
13
 ASES_FIRST_NAME
111
20
 
14
 ASES_SEX
131
1
1 = Male, 2 = Female
15
 ASES_DATE OF BIRTH
132
8
YYYYMMDD
16
 ASES_REGION
140
1
 
17
 ELEGIBILITY_INDICATOR
141
1
Y or N
18
 ODSI FAMILY ID
142
11
 
19
 MEMBER SUFFIX
153
2
 
20
 MPI
155
13
Alpha-numeric ej.-"0080012345678"
21
 MEDICAID INDICATOR
168
1
1 = Federal Medicaid
22
 ELEGIBILITY_EFFECTIVE_DATE
169
8
YYYYMMDD
23
 ELEGIBILITY_EXPIRATION_DATE
177
8
YYYYMMDD
24
 ASES_PROCESS_DATE
185
8
YYYYMMDD
25
 MESSAGE_CODE
193
6
Spaces= no errors, 01=SSN no match, 02=Sex no match, 03=DOB no match, 04=Region
no match, 05=Miembro de municipio no contratado por Carrier, 06=Empleado ELA,
07=SSN no match (history records)
26
 ASES_DEDUCTIBLE_LEVEL
199
1
 
27
 MUNICIPIO
200
4
Codigo Municipio en ASES
28
 FECHA DE EFECTIVIDAD
204
8
Para uso en queries historicos. Formato YYYYMMDD.
29
 CODIGO DE CUBIERTA
212
3
Codigo de Cubierta (Coverage Code)
30
 FILLER
215
5
   
220
 

 
*** All are Text Fields
 
 
2 of 2

--------------------------------------------------------------------------------

 
 
ASES QUERY PROCESS FLOW
 
[image12.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
4. Current Layout for Claims & Encounters
 
 
 

--------------------------------------------------------------------------------

 
 


PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Claims and Encounter Input File Layout
 

 Field Description Value Type-Size Position           *Transaction Code Identify
the action to be taken with the record. 'A' and 'D' should NOT match any
existing record (on Internal Control Number). 'C' and 'E' should match an
existing record (on Internal Control Number). A - Addition A - 1  1   C - Change
      D - Deny       E - Eliminate    

          *Carrier Code Value that identifies carrier. Must be a valid code.
01 - Triple SSS N - 2 2     02 - Humana         17 - MCS         25 - Cruz Azul
        55 - COSVI         64 - MC-21         76 - MBHP         83 - APS        
95 - FHC               *Internal Control Number Insurance company's Internal
claim identification. This number is used to avoid duplicated Claims.
Transactions with the same Internal Control Number would be considered a
duplicate and will be rejected.   AN - 15 4                         *Region Code
Identifies regions. Must be a valid code. A - Arecibo (N) A - 1 19     B -
Bayamon (M-N)         E - Este (E)         F - Fajardo (N-E)         G - Guayama
(S-E)         J - San Juan         S - Suroeste (S-W)          Z - Mayaguez (W)
    *Municipality Residence Identify the beneficiary's municipality ofresidence.
The residence municipality must be a valid code and reside in the correct
region.   N - 4 20   Appendix I             Municipality Service Identify the
municipality where the beneficiary received the service. Must be a valid code.
Appendix I N - 4 24         *HOH Social Security The nine digits Social Security
Number (non zeroes) of the Head of Household.   N - 9 28         *Patient Social
Security The nine digits Social Security Number (non zeroes) of the beneficiary.
  N - 9 37         *ASES Member Suffix Identifies the beneficiary within the
family group. Should be the same as supplied by ASES from the Eligibility
Process. 01 - Head of N - 2 46   Household       02-99 - Dependants     *Sex
Code Sex of the beneficiary. M - Male A - 1 48     F - Female     *Patient Age
Age of the beneficiary as of the service from date. Ex: 9 years will be 009
(Zero fill, right justify). Must be a Valid Date. Format - yyyymmdd Ex. March
15, 2002 will be 20020315. .   N - 3 49                                         
        *Birth Date Must be a Valid Date. Format - yyyymmdd Ex. March 15, 2002
will be 20020315.
 
  N - 8 52                 *Accident Date Date when the accident was reported or
services was received. Must be a Valid Date. The accident date must be before or
the same as the Service From Date. Format - yyyymmdd Ex. March 15, 2002 will be
20020315    N - 8 60                                   *Service From Date Begin
date of the treatment. Date Service From must be before or the same as the Date
Service To.Must be a valid Date.Format - yyyymmdd Ex. March 15, 2001 will be
20020315   N - 8 68                        

 
 
Page 1 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Claims and Encounter Input File Layout
 
Field
Description
Value
Type-Size
Position
*Service To Date
End date of the treatment. Must be a Valid Date.
  N - 8
76
 
Format - yyyymmdd Ex. March 16, 2002 will be
       
20020316.
     
*Payment Date
For the encounter - the process dates. For fee for
  N - 8
84
 
service - the payment date. The payment date
       
must be after or equal to the service to date. Must
       
be a Valid Date. Format - yyyymmdd Ex. March
       
17, 2002 will be 20020317.
     
Number of
For Claim Type F or H, Number of Services
  N - 5
92
Services or Daily
received by the beneficiary must be numeric and
     
Doses
greater than zeroes. If Claim Type is H
       
(Hospital) it will be the days in the hospital or F
       
(Pharmacy) will be the daily doses in tablets or
       
liquids. Ex. 5 days will be 00005 (Zero fill, right justify)
     
Number of
Number of sessions of psychiatric services. Ex. 5
  N - 5
97
Session
sessions will be 00005 (Zero fill, right justify)
     
Prescription Days
If claim type is F (Pharmacy), then the
  N - 5
102
 
prescription days must be greater than 0. Ex. 5
       
days will be 00005 (Zero fill, right justify)
     
*Diagnostic Code
Must be a valid ICD-9 or DSM-4 code. If the
  AN - 6
107
 
code, appears with a dot, it should be coded that
       
way. Diagnostic Codes must pass validity tests
ICD-9 DSM-4
     
with Sex and Age. Example: An ICD-9 of 174
 
     
(Malignant Neoplasm in Female Breast) will be
       
on a claim with a sex of 'F'.
     
*Claim Type
Identify the Claim Type. Must be a valid code.
A - Ambulance
A - 1
113
   
D - Dental
       
E - Emergency
       
F - Pharmacy
       
H - Hospital
       
L - Laboratory
       
M - Medic
   
*IN / OUT Patient
Specify if the service was giving as Inpatient or
I - In-patient
A - 1
114
 
Outpatient. Must be a valid value.
O - Out-patient
   
*Encounter or
Must be a valid value.
E - Encounter
A - 1
115
Fee
 
F - Fee for Service
   
*Service Type
Specify what type of services the beneficiary
Appendix IV
AN - 1
116
 
received. Must be a valid code.
     
*Procedure Code
This code should conform to Common Procedure
  AN - 15
117
 
Terminology (CPT), National Drug Code (NDC),
CPT, NDC, HCPCS,
     
HCPCS, Revenue Code or Common Dental
 
     
Terminology (CDT) appropriate to the Claim
CDT, Revenue Code
     
Type.
     
*Tooth Code
If Claim type is D, Tooth Code is required for
Appendix II
AN - 3
132
 
certain CDT codes.
     
*Superficies Code
If Claim type is D, Tooth Superficies is required
Appendix II
AN - 7
135
 
for certain CDT codes.
       
Specify if the beneficiary received Surgical
1 - Surgical
N - 1
142
Case Type
Intervention.
2 - Non Surgical
   
Case Code
Specify the beneficiary's condition at the time of
A- Alcoholism
A - 1
143
 
service.
C- Cardiovascular
       
D- Dental
       
E- Diabetes
   

 
 
Page 2 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Claims and Encounter Input File Layout
 
Field
Description
Value
Type-Size
Position
   
I- Intensive Care
M- Maternity
N- Pre-Natal
O- Oncology
P- Psychiatric
Q- Drugs
R- Respiratory
S- SIDA
T- Tuberculosis
X- Other
   
Reason Code
Treatment reason.
1- Work Accident
2- Vehicle Accident
3- Other Accident
4- Sickness
5- Other
N - 1
144
*COB Code
Identify if the beneficiary has other Health Insurance. Must be a valid code.
Y - Yes
N - No
A - 1
145
Primary Center
Identify the Care Center or IPA of the beneficiary. Primary Center is required.
 
AN - 10
146
Service Center
Identify the Care Center or IPA, where the claim was produced. Service Center is
required.
 
AN - 10
156
Contract Type
Identify the contract type of the beneficiary. First Position Health Plan
Insurance
1- Reform
Second Position Contract Type
1- Family
2- Individual
The required
combinations are:
• 11
• 12
N - 2
166
*Place of Service
Must be a valid code.
For a claim type 'H' and IN / OUT Patient 'I', the place of service must be
'21', '31', '51', or '61'. For a claim type 'H' and IN / OUT Patient 'O', the
place of service must be '22', '52', or '62'. For a claim type 'F', the place of
service must be '98'.
For a claim type 'A', the place of service must be '41' or '42'.
Appendix V
AN - 2
168
Primary Provider License
Primary Provider License should be a valid Physician's License.
 
AN - 10
170
Primary Provider Specialty
Specify the specialty of Beneficiary's Primary Provider.
Appendix III
AN - 3
180
Service Provider License
Service Provider License should be a valid Physician's License.
 
AN - 10
183
Service Provider Specialty
Specify the specialty of the Doctor who gave services to the beneficiary.
Appendix III
AN - 3
193
HIC Code
Indicate the Medicare Number of the specified beneficiary.
 
AN - 12
196
Referred Provider License
Specify the license of Doctor who referred the case.
 
AN - 10
208
Referred Provider Specialty
Specify the specialty of the Doctor who referred the beneficiary's case.
Appendix III
AN - 3
218
*Submitted Charge
Indicate the cost of the services. Ex. A charge of $14.50 will be 000001450
(zero fill, right justify). (Non Negative Values)
 
N - 9
221
*Deductible
Ex. A deductible of $1.00 will be 000000100
 
N - 9
230

 
 
Page 3 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Claims and Encounter Input File Layout
 
Field
Description
Value
Type-Size
Position
*Co-Pay
(zero fill, right justify and Non Negative Values). Ex. A Co-Pay of $1.25 will
be 000000125 (zero fill, right justify and Non Negative Values).
 
N - 9
239
*Drugstore Dispense
For Claim Type of F (Pharmacy), indicate the dispensing fee. Ex. A Co-Pay of
$1.25 will be 000000125 (zero fill, right justify and Non Negative Values).
 
N - 9
248
*Net Payment
For an Encounter the net payment must be zero. For Fee for Service, the net
payment must be greater than zero. Ex. A payment of $11.25 will be 000001125
(zero fill, right justify and Non Negative Values).
 
N - 9
257
Filler
Space.
 
AN - 1
266
Patient Name
Format - First Name 'space' LastName1 'space' LastName2.
 
AN - 30
267
*ASES Family ID
Number assigned by ASES to the beneficiary's family. The Family ID must be 11
characters long.
 
AN - 11
297
Provider Number
Provider Number of the Doctor that gave the service.
 
AN - 10
308
MPI Number
Is the Master Patient Index. Is the unique patient identifier.
 
AN - 13
318
Contract Number
Is used by Insurance Companies like a Patient Support Number and awarding
claims.
 
AN - 13
331
Receive Date
Specify when the Insurance Company receives the Claim or Encounter. Must be a
Valid Date. Format - yyyymmdd Ex. March 15, 2002 will be 20020315.
 
AN - 8
344
*Plan Type
Identify the plan type contracted by ASES to provided Health Services to a
beneficiary. Must be a valid code.
1- - Plan de Salud del Gobierno (PSG (Reforma))
1- - MA-SNP
1- - MA_PD
AN - 2
352
*Plan Version
Used to identify version of Plan within PLAN_TYPE (if needed). Must be a valid
code.
 
AN - 3
354
Cost Applied to
Identifies to which coverage the cost of the Claim is applied. If the amount is
split between both covers then the amounts are entered in the field provided
below.
1 = Advantage
Coverage
2= Wrap Around
Coverage
3 = Split Cost
Application
AN -1
357
Wrap Around Split Amount
Ex. An amount of $11.25 will be 000001125 (zero fill, right justify and Non
Negative Values).
 
N - 9
358
Advantage Split
Amount
Filler
Ex. An amount of $11.25 will be 000001125 (zero fill, right justify and Non
Negative Values).
 
N - 9 AN -24
367
376 400

 
 
Page 4 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Claims and Encounter Input File Layout
 
Field
Description Value
Value
Type-Size
Position
 
The file must be of fixed length (ASCII).
       
* Required Fields
A - Alpha (alphabets only)
AN - Alpha Numeric (can be alphabets and/or numbers)
N - Numeric (numbers only)
       
Changes due the Medicare Project
     

 
 
Page 5 of 12

--------------------------------------------------------------------------------

 
 
APPENDIX I
Municipality Code

--------------------------------------------------------------------------------

 
Code
Municipality
Region
Code
Municipality
Region
0004
Adjuntas
S
0168
Lares
A
0008
Aguada
Z
0172
Las Marias
Z
0012
Aguadilla
Z
0176
Las Piedras
E
0016
Aguas Buenas
E
0180
Loiza
F
0020
Aibonito
G
0184
Luquillo
F
0024
Anasco
Z
0188
Manati
A
0028
Arecibo
A
0192
Maricao
Z
0032
Arroyo
G
0196
Maunabo
G
0036
Barceloneta
A
0200
Mayaguez
Z
0040
Barranquitas
G
0204
Moca
Z
0044
Bayamon
B
0208
Morovis
A
0048
Cabo Rojo
Z
0212
Naguabo
E
0052
Caguas
E
0216
Naranjito
B
0056
Camuy
A
0220
Orocovis
G
0060
Canovanas
F
0224
Patillas
G
0064
Carolina
F
0228
Penuelas
S
0068
Catano
B
0232
Ponce
S
0072
Cayey
E
0236
Quebradillas
A
0076
Ceiba
F
0240
Rincon
Z
0080
Ciales
A
0244
Rio Grande
F
0084
Cidra
E
0248
Sabana Grande
Z
0088
Coamo
G
0252
Salinas
G
0092
Comerio
B
0256
San German
Z
0096
Corozal
B
0264
Puerta de Tierra
J
0100
Culebra
F
0266
San Juan
J
0104
Dorado
B
0270
Puerto Nuevo
J
0108
Fajardo
F
0272
Rio Piedras
J
0112
Florida
A
0274
San Jose
J
0116
Guanica
S
0276
San Lorenzo
E
0120
Guayama
G
0280
San Sebastian
Z
0124
Guayanilla
S
0284
Santa Isabel
G
0128
Guaynabo
B
0288
Toa Alta
B
0132
Gurabo
E
0292
Toa Baja
B
0136
Hatillo
A
0296
Trujillo Alto
F
0140
Hormigueros
Z
0300
Utuado
A
0144
Humacao
E
0304
Vega Alta
B
0148
Isabela
Z
0308
Vega Baja
A
0152
Jayuya
S
0312
Vieques
F
0156
Juana Diaz
G
0316
Villalba
G
0160
Juncos
E
0320
Yabucoa
E
0164
Lajas
Z
0324
Yauco
S

 
 
Page 6 of 12

--------------------------------------------------------------------------------

 
APPENDIX II
Dental Codes

--------------------------------------------------------------------------------

 
Category
Code
Description
Tooth
Surface
Endodontics
D3310
D3320
D3322
Anterior (Endo)
Bicuspid (Endo)
Bicuspid - Two or More Canals
Y 
Y 
Y 
N
N
N
Oral Surgery
D7110
D7120
D7130
D7210
D7220
D7230
D7240
D7241
D7250
Single Tooth
Each Additional Tooth
Root Removal-Exposed Roots
Surgical Removal of Erupted Tooth Requiring Elevation of Mucoperiosteal Flap
Removal of Impacted Tooth-Soft Tissue
Removal of Impacted Tooth-Partially
Removal of Impacted Tooth-Compl-Bony
Removal of Impacted Tooth-Compl-Bony-With Unusual Surgical Complications
Surgical Removal of Residual Tooth Roots (Cutting Procedure)
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
N
N
N
N
N
N
N
N
N
Palliative
D2940
D9110
Sedative Filling
Palliative Treatment
Y 
Y 
N
N
Preventive
D1351
Sealant-Per Tooth
Y
N
Restorative
D2110
D2120
D2130
D2131
D2140
D2150
D2160
D2161
D2330
D2331
D2332
D2335
Amalgam-One Surface, Primary
Amalgam-Two Surfaces, Primary
Amalgam-Three Surfaces, Primary
Amalgam-Four or More Surfaces, Primary
Amalgam-One Surface, Permanent
Amalgam-Two Surfaces, Permanent
Amalgam-Three Surfaces, Permanent
Amalgam-Four or More Surfaces, Permanent
Resin-One Surface, Anterior
Resin-Two Surfaces, Anterior
Resin-Three Surfaces, Anterior
Resin-Four or More Surfaces or Involving Incisal Angle
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 
Y 

 
 
Page 7 of 12

--------------------------------------------------------------------------------

 
 
APPENDIX III
 
Codificacion de Proveedores
A. Medicos
Codigo
Especialidad
Codigo
Especialidad
Codigo
Especialidad
001
General Practice
022
Pathology
051
Orthopedic Surgery
002
General Surgery
025
Physical Medicine / Rehabilitation
053
Preventive Medicine
003
Allergy/Immunology
026
Psychiatry
066
Rheumatology
004
Otolaryngology
027
Occupational Medicine
076
Peripheral Vascular Disease
005
Anesthesiology
028
Colorectal Surgery / Proctology
077
Vascular Surgery
006
Cardiology
029
Pulmonary Diseases
078
Cardiac Surgery
007
Dermatology
030
Diagnostic Radiology
079
Pediatric Surgery
008
Family Practice
033
Thoracic Surgery
085
Maxillofacial Surgery
010
Gastroenterology
034
Urology
086
Neuropsychiatry
011
Internal Medicine
036
Nuclear Medicine
088
Hematology
012
Geneticist
037
Pediatrics
090
Medical Oncology
013
Neurology
038
Geriatrics
091
Surgical Oncology
014
Neurosurgery
039
Nephrology
092
Radiation Oncology
015
Neonatology
040
Hand Surgery
093
Emergency Medicine
016
Obstetrics / Gynecology
044
Infectious Diseases
094
Intervention Radiology
017
Perinatology
046
Endocrinology
   
018
Ophthalmology
048
Plastic & Reconstructive Surgery
     
B. Otros Proveedores individuates
Codigo
Especialidad
Codigo
Especialidad
Codigo
Especialidad
AU
Audiologist
OP
Optometrist
PS
Psycologist
DD
Dentist
OR
Orthotist
PT
Physical Therapist
DI
Dietician
OS
Oral Surgery (Dentist)
RT
Respiratory Therapist
EN
Endodontist
OT
Occupational Therapist
ST
Speech Therapist
HE
Health Educator
PD
Podiatrist
SW
Social Worker
HN
Home Health Nurse
PR
Prosthetist
   
NU
Nutricionist
PE
Periodontist
     
C. Codificacion de Proveedores que no sean individuos
Codigo
Especialidad
Codigo
Especialidad
Codigo
Especialidad
AF
Ambulatory Surgery Facility
HV
HIV Ambulatory Antibiotic Facility
PP
Private Psychiatric Hospitalization
AM
Ambulance
HO
Hospice
PS
Psychiatric Partial Hospitalization
BB
Blood Bank
IC
Intensive Care Unit
SH
State Hospital
CL
Clinical Laboratory
IT
Infusion Therapy
SN
Skilled Nursing Facility
CV
Cardiac Catheterization Facility
LI
Lithotripsy
SP
State Psychiatric Hospital
DF
Dialysis Facility
NI
Neonatal ICU
XR
X-ray Facility
EC
Emergency Care Facility
OP
Optical
Z4
Cardiovascular Surgery Program
FA
Pharmacy
PC
Clinic - Primary Level
   
HC
Home Health Care
PH
Private Hospitalization
   

 
 
Page 8 of 12

--------------------------------------------------------------------------------

 
 
APPENDIX IV
Service Type

--------------------------------------------------------------------------------

 

Type Description
1
Medical Care
2
Surgery
3
Consultation
4
Diagnostic Radiology
5
Diagnostic Laboratory
6
Therapeutic Radiology
7
Anesthesia
8
Assistant at Surgery
9
Other Medical Items or Services (Will be use for Dental Transactions)
0
Whole blood or packed red cells
A
Used durable medical equipment
B
High risk screening mammography
C
Low risk screening mammography
D
Ambulance
E
Enteral / parenteral nutrients/supplies
F
Ambulatory medical center (facility usage for surgical services)
G
Immunosuppressive drugs
H
Hospice services
I
Purchase of DME (installment basis)
J
Diabetic shoes
K
Hearing items and services
L
ESRD supplies (renal supplier in the home)
M
Monthly capitation payment for dialysis
N
Kidney donor
P
Lump sum purchase of dme, prosthetics, orthotics
Q
Vision items or services
R
Rental of DME
S
Surgical dressings or other medical supplies
T
Psychological therapy
U
Occupational therapy
V
Pneumococcal/flu vaccine
Pneumococcal/flu/ hepatitis b vaccine
W
Physical therapy
Y
Second opinion on elective surgery
Z
Pharmacy

 
 
Page 9 of 12

--------------------------------------------------------------------------------

 
 
APPENDIX V
Place of Service

--------------------------------------------------------------------------------

 
Code
Name
Description
00-10
Unassigned
N/A
11
Office
Location, other than a hospital, Skilled Nursing Facility (SNF), military
treatment facility, community health center, State or local public health
clinic, or Intermediate Care Facility (ICF), where the health professional
routinely provides health examinations, diagnosis, and treatment of illness or
injury on an ambulatory basis.
12
Home
Location, other than a hospital or other facility, where the patient receives
care in a private residence.
13-20
Unassigned
N/A
21
Inpatient Hospital
A facility, other than psychiatric, which primarily provides diagnostic,
therapeutic (both surgical and nonsurgical), and rehabilitation services by, or
under, the supervision of physicians to patients admitted for a variety of
medical conditions.
22
Outpatient Hospital
A portion of a hospital, which provides diagnostic, therapeutic (both surgical
and nonsurgical), and rehabilitation services to sick or injured persons who do
not require hospitalization or institutionalization.
23
Emergency Room - Hospital
A portion of a hospital where emergency diagnosis and treatment of illness or
injury is provided.
24
Ambulatory Surgical Center
A freestanding facility, other than a physician's office, where surgical and
diagnostic services are provided on an ambulatory basis.
25
Birthing Center
A facility, other than a hospital's maternity facilities or a physician's
office, which provides a setting for labor, delivery, and immediate post-partum
care as well as immediate care of newborn infants.
26
Military Treatment Facility
A medical facility operated by one or more of the Uniformed Services. Military
Treatment Facility (MTF) also refers to certain former U.S. Public Health
Service (USPHS) facilities now designated as Uniformed Service Treatment
Facilities (USTF).
27-30
Unassigned
N/A
31
Skilled Nursing Facility
A facility, which primarily provides inpatient skilled nursing care and related
services to patients who require medical, nursing, or rehabilitative services
but does not provide the level of care or treatment available in a hospital.
32
Nursing Facility
A facility which primarily provides to residents skilled nursing care and
related services for the rehabilitation of injured, disabled, or sick persons,
or, on a regular basis, health-related care services above the level of
custodial care to other than mentally retarded individuals.
33
Custodial Care Facility
A facility which provides room, board and other personal assistance services,
generally on a long-term basis, and which does not include a medical component.
34
Hospice
A facility, other than a patient's home, in which palliative and supportive care
for terminally ill patients and their families are provided.
35-40
Unassigned
N/A
41
Ambulance - Land
A land vehicle specifically designed, equipped and staffed for lifesaving and
transporting the sick or injured.

 
 
Page 10 of 12

--------------------------------------------------------------------------------

 
 
APPENDIX V
Place of Service

--------------------------------------------------------------------------------

 
Code
Name
Description
42
Ambulance - Air or Water
An air or water vehicle specifically designed, equipped and staffed for
lifesaving and transporting the sick or injured.
43-49
Unassigned
N/A
50
Federally Qualified Health Center
A facility located in a medically underserved area that provides Medicare
beneficiaries preventive primary medical care under the general direction of a
physician.
51
Inpatient Psychiatric Facility
A facility that provides inpatient psychiatric services for the diagnosis and
treatment of mental illness on a 24-hour basis, by or under the supervision of a
physician.
52
Psychiatric Facility Partial Hospitalization
A facility for the diagnosis and treatment of mental illness that provides a
planned therapeutic program for patients who do not require full time
hospitalization, but who need broader programs than are possible from outpatient
visits to a hospital-based or hospital-affiliated facility.
53
Community Mental Health Center
A facility that provides the following services:
•      Outpatient services, including specialized outpatient services for
children, the elderly, individuals who are chronically ill, and residents of the
CMHC's mental health services area who have been discharged from inpatient
treatment at a mental health facility.
•  24 hour a day emergency cares services.
•      Day treatment, other partial hospitalization services, or psychosocial
rehabilitation services.
•      Screening for patients being considered for admission to State mental
health facilities to determine the appropriateness of such admission.
•  Consultation and education services.
54
Intermediate Care Facility/Mentally Retarded
A facility which primarily provides health-related care and services above the
level of custodial care to mentally retarded individuals but does not provide
the level of care or treatment available in a hospital or SNF.
55
Residential Substance Abuse Treatment Facility
A facility, which provides treatment for substance (alcohol and drug) abuse to
live-in residents who, does not require acute medical care. Services include
individual and group therapy and counseling, family counseling, laboratory
tests, drugs and supplies, psychological testing, and room and board.
56
Psychiatric Residential Treatment Center
A facility or distinct part of a facility for psychiatric care, which provides a
total 24-hour therapeutically, planned and professionally staffed group living
and learning environment.
57-59
Unassigned
N/A
60
Mass Immunization Center
A location where providers administer pneumococcal pneumonia and influenza virus
vaccinations and submit these services as electronic media claims, paper claims,
or using the roster billing method. This generally takes place in a mass
immunization setting, such as, a public health center, pharmacy, or mall but may
include a physician office setting.

 
 
Page 11 of 12

--------------------------------------------------------------------------------

 
 
APPENDIX V
Place of Service

--------------------------------------------------------------------------------

 
Code
Name
Description
61
Comprehensive Inpatient
Rehabilitation Facility
A facility that provides comprehensive rehabilitation services under the
supervision of a physician to inpatients with physical disabilities.
Services include physical therapy, occupational therapy, speech pathology,
social or psychological services, and orthotics and prosthetics services.
62
Comprehensive Outpatient
Rehabilitation Facility
A facility that provides comprehensive rehabilitation services under the
supervision of a physician to outpatients with physical disabilities.
Services include physical therapy, occupational therapy, and speech pathology
services.
63-64
Unassigned
N/A
65
End-Stage Renal Disease
Treatment Facility
A facility other than a hospital, which provides dialysis treatment,
maintenance, and/or training to patients or caregivers on an ambulatory or
home-care basis.
66-70
Unassigned
N/A
71
State or Local Public Health Clinic
A facility maintained by either State or local health departments that provide
ambulatory primary medical care under the general direction of a physician.
72
Rural Health Clinic
A certified facility, which is located in a rural medically, underserved area
that provides ambulatory primary medical care under the general direction of a
physician.
73-80
Unassigned
N/A
81
Independent Laboratory
A laboratory certified to perform diagnostic and/or clinical tests independent
of an institution or a physician's office.
82-97
Unassigned
N/A
98
Pharmacy
A Drugstore didn’t include desktop medicine.
99
Other Unlisted Facility
Other service facilities not specified above.

 
 
Page 12 of 12

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
Changes and Additions in Data File Layouts
 
Initial wording has been updated. UPDATED: Validation Process
UPDATED: General notes on data files updated.
 
File Naming Convention
 
INSERTED: Code for region SPECIAL
INSERTED: Notes on naming conventions when files are ZIPped.
 
CLAIMS Input File Layout -
 
MODIFIED: field 9 description updated to include code for region SPECIAL.
 
CAPITATION Input File Layout -
 
MODIFIED: field 8 description updated to include code for region SPECIAL.
 
ATTACHMENTS –
 
Attachment I –         Value added to table
Notes added to end of table.
Attachment II –        Carrier Codes: Updated.
 
Numerous updates have been made throughout the layouts to adjust, complete, or
expand descriptions and validation rules.  Field numbers and the text are
highlighted to indicate these changes in BLUE
 

--------------------------------------------------------------------------------

 
Version 1.7
 
 
 

--------------------------------------------------------------------------------

 
 
Carrier to ASES Data Submissions
 
New File Layouts
 
Version 1.7C
 
March 07, 2011
 
[image14.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
5. Carrier to ASES Data Submissions –
Version 1.7B
 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
TABLE OF CONTENTS
 
Version Changes
5
   
NOTES
14
Changes and Additions in Data File Layouts
14
General Notes on data layout requirements
20
File Naming Convention
23
   
SERVICES INPUT FILE LAYOUT
27
   
CLAIMS INPUT FILE LAYOUT
35
   
PROVIDERS INPUT FILE LAYOUT
41
   
IPA INPUT FILE LAYOUT
44
   
CAPITATION INPUT FILE LAYOUT
46
   
ERROR RETURN FILE LAYOUT
48
   
CLAIMS PROCESSING SUMMARY FILE LAYOUT
49
   
File Processing CODES
50
   
File Validation ERROR CODES
51
   
File Validation WARNING CODES
57

 
 
Page 4 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
ATTACHMENTS
58
   
ATTACHMENT I - MUNICIPALITY CODES
59
   
ATTACHMENT II - CARRIER CODES
63
   
ATTACHMENT III - SPECIALTY CODES
65
   
ATTACHMENT IV - PLACE OF SERVICE CODES
71
   
ATTACHMENT V
77
   
ATTACHMENT VI - PROVIDER TYPE CODES
78
   
ATTACHMENT VII - CLAIMS / SERVICES BASIC FLOW OVERVIEW
79

 
 
Page 5 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
Version Changes
 
Version 1.7C
 
CLAIMS Input File Layout -
 
Ne w codes for Plan Type and Plan Version and Region to include Government
Employee claims. Substitution of content on field MPI with Contract Number for
Government Employee Only.
New field #19 Network Provider.
Changed the size for all 6 diagnosis codes from 6 to 8.
 
NOTE THAT THE LENGTH OF THE CLAIMS INPUT FILE LAYOUT HAS CHANGED – LENGTH IS NOW
267. SERVICES Input File Layout -
 
New field #34 Coverage Code.
 
PROVIDER Input File Layout -
 
New field #22 Network Provider.
 
CAPITATION Input File Layout -
 
Capitation Type updated to include type “F” for fixed payment capitations.
 
ATTACHMENTS –
 
Attachment II –                     Carrier Codes: Updated.
 
 
Page 6 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
Version 1.7B
 
SERVICES Input File Layout -
 
Validation Rules clarified.
 
ERROR CODES Table -
 
Error codes C413.2 and C418.5 added.
 
ATTACHMENTS –
 
Attachment I –         Value added to table
Notes added to end of table.
Attachment II –        Carrier Codes: Updated.
 
Numerous updates have been made throughout the layouts to adjust, complete, or
expand descriptions and validation rules.  Field numbers and the text are
highlighted to indicate these changes in BLUE
.

--------------------------------------------------------------------------------

 
Version 1.7A
 
NOTES
 
 
Page 7 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
NOTES
 
Changes and Additions and Data File Layouts
 
UPDATED: Validation Process
INSERTED: Provider File Changes
 
PROVIDER Input File Layout -
 
MODIFIED: field 22 has been redefined as filler, replacing pcp_prov.
MODIFIED: field 23 has been redefined as filler, replacing pcp_ipa.
.

--------------------------------------------------------------------------------

 
Version 1.6
 
NOTES
 
Changes and Additions and Data File Layouts
 
INSERTED: Validation Process INSERTED: Primary Carrier ID INSERTED: IPA codes
and Provider codes INSERTED: Attending Provider
 
GENERAL Notes on data layouts requirements
 
INSERTED: MIP Numbers in fields.
 
 
Page 8 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
SERVICES Input File Layout -
 
MODIFIED: field 19 has been redefined as filler, replacing tos_code.
MODIFIED: field 34 has been redefined as filler, replacing rx_form.
MODIFIED: Risk Type is allowed to be “UNK” for Unknown on PBM submitted files.
MODIFIED: Stop Loss Flag should be set to “N” on PBM submitted files.
 
CLAIMS Input File Layout -
 
MODIFIED: field 19 has been redefined as filler, replacing age.
INSERTED: Primary Carrier ID has been added as a required field
 
NOTE THAT THE LENGTH OF THE CLAIMS INPUT FILE LAYOUT HAS CHANGED – LENGTH IS NOW
253. CAPITATION Input File Layout -
 
INSERTED: MPI Number has been added and as a required field.
 
NOTE THAT THE LENGTH OF THE CAPITATION INPUT FILE LAYOUT HAS CHANGED – LENGTH IS
NOW 128.
 

--------------------------------------------------------------------------------

 
Version 1.5
 
NOTES
 
Changes and Additions and Data File Layouts
 
INSERTED: Pharmacy Provider IDs
INSERTED: Provider telephone numbers
 
 
Page 9 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
INSERTED: Capitation amount
INSERTED: Capitation adjustments
INSERTED: Claims / Services File Handling
INSERTED: Other File Handlin
 
GENERAL Notes on data layouts requirements
 
INSERTED: Justification and Filling of Fields
INSERTED: References to CMS 1500 and UB-92
 
File Naming Convention –
 
Added notes on the naming of the ERROR Return Files.
 
SERVICES Input File Layout -
 
MODIFIED: Prescription Days has been redefined to be 999 (3 digits in length)
INSERTED: Total Quantity Dispensed has been added and should be filled for
Pharmacy claims
 
NOTE THAT THE LENGTH OF THE SERVICE INPUT FILE LAYOUT HAS CHANGED – LENGTH IS
NOW 279.
 
ERROR RETURN File Layout –
 
MODIFIED:  Error Code field expanded to 600 bytes to allow for maximum possible
error codes.
 
ATTACHMENTS –
 
Attachment II – Carrier Codes: Updated and corrected
 
Attachment VII – Claims / Services Basic Flow Overview: Added
 
 
Page 10 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 

--------------------------------------------------------------------------------

 
Version 1.4
 
NOTES – File Naming Convention -
 
INSERTED:
 
ERROR RETURN File Layout -
 
INSERTED:
 
ERROR CODES Table -
 
INSERTED:
 
WARNING CODES Table –
 
INSERTED:
 
ATTACHMENTS –
 
Attachment II – Carrier Codes: Updated
 

--------------------------------------------------------------------------------

 
Version 1.3
 
NOTES - Changes and additions in data file layouts -
 
 
Page 11 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
ADDED: Explanation of Provider ID and the functioning of the ID on the Provider
table.
 
NOTES - General Notes on data layout requirements -
 
MODIFIED: Amount fields
 
SERVICES Input File Layout -
 
INSERTED: Encounter Type (moved from Claims Input File Layout)
REMOVED: Primary Center (moved to Claims Input File Layout)
REMOVED: Service Center
 
CLAIMS Input File Layout -
 
REMOVED: Encounter Type (moved to Services Input File Layout)
INSERTED: Primary Center (moved from Services Input File Layout)
REMOVED: Service Provider Specialty
 
PROVIDERS Input File Layout -
 
INSERTED: Prov Telephone
 
IPA Input File Layout -
 
MODIFIED: IPA Code
REMOVED: Service Provider Specialty
 
 
Page 12 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
CAPITATION Input File Layout -
 
INSERTED: Family ID
MODIFIED: Capitation Amount
 
ATTACHMENTS -
 
INSERTED: Attachment I – Municipality Codes
INSERTED: Attachment II – Carrier Codes
INSERTED: Attachment III – Specialty Codes
INSERTED: Attachment IV – Place of Service Codes
INSERTED: Attachment V – Type of Service Codes
INSERTED: Attachment VI – Provider Type Codes
 
 
Page 13 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
NOTES
 
Changes and Additions in Data File Layouts
 
ASES new file layouts for submission by Carriers for data generated from October
1, 2006 forward.
 
The following data layouts will be discontinued after the Data Layouts have been
established in production and their use is stabilized:
 
Claims and Encounter Input File Layout
 
The following data layouts will be used with the submission of data from October
2006:
 
Services Input File Layout
Claims Input File Layout
 
New data layouts will be required from October 2006 as follows:
 
Provider Input File Layout
IPA Input File Layout
Capitation Input File Layout
 
Administrative Expenses - Table M from current monthly report will be use as a
basis for gathering administrative expense data. Some expansion to include FTE
data will be developed.
 
The Provider and IPA files will be used to build and maintain reference files
within ASES’s systems for Providers, PCPs and IPA/HCOs.  At implementation
carriers will be required to supply full files and every month thereafter to
submit files of additions and changes to maintain these in an up-to-date status.
 
 
Page 14 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
Provider ID - ASES will not try to specify the format or construction of
Provider IDs and will accept on incoming data the codes used by the delivering
entity.  Internally within the ASES database system, a single ID will be
generated for each provider.  The ASES system will be developed to match the
carrier’s provider data to ASES’s stored provider data and therefore map IDs
between the systems.  It is expected therefore that an actual provider who has
multiple IDs across several of the carriers will still resolve to a single
Provider ID in ASES.  The key to this will be the matching of records supplied
to maintain the Provider file, which has been put into practice by Milliman in
similar MedInsight projects in which multiple source entities are involved.
 
To implement this strategy, ASES requires that carriers provide accurate and
timely provider files on a monthly basis.  The Provider file maintained in ASES
from this data will be used to validate the Provider ID fields on the other data
files being submitted, especially for Claims & Encounters and for Capitation.
 
PHARMACY PROVIDER IDs –
 
After considering situations presented by various carriers with regard to the
coding of the Provider ID field on claims and in the Provider Input File for
pharmacy claims we have decided to make the following change to the layout
definitions and instructions. For pharmacy claims only
 
If the carrier includes all PBM providers (pharmacies) in its own provider file
and these are part of the Provider Input File delivered to ASES then the carrier
has no problem and should continue to handle the data in this way.   This
assumes that in coding pharmacy providers into the Provider Input File for ASES
the carrier is capable of filling all the required fields and the records will
pass validation and be accepted.  When claims are validated the Billing Provider
on the claim record will be validated against the Provider file and will be
matched even if the provider is unique for the carrier.
 
For carriers who do not include PBM providers in their own Provider File - the
claims must be coded with the Provider ID supplied by the PBM.  This ID in turn
must be a valid NABP/NCPDP number identifying the pharmacy uniquely regardless
of which PBM sourced the data.  The carrier will not include these pharmacy
providers in their Provider Input File to ASES avoiding the problems created by
their not having all the details required for the providers contracted by the
PBM and not the carrier.  On Claims the carrier will use this same Provider ID
from the PBM for the Billing Provider which will be matched during the
validation against pharmacy providers loaded from PBM Provider Input File
submissions to ASES.  The carrier’s records will still be found to fail
validation if this provider number cannot be validated.
 
 
Page 15 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
PROVIDER telephone numbers –
 
Prov Telephone remains a required field on the Provider Input Layout.  In the
event, and as an exception, if the carrier does not have the actual provider’s
telephone number they should insert their own (Carrier’s) telephone
number.  This also applies to the IPA Work Phone field in the same way.
 
Note that all telephone number fields must be filled using only numbers.   No
spaces or ()- characters should be included.   For example, the telephone number
(939) 123-4567 will be coded in the data field as 9391234567
 
CAPITATION AMOUNT –
 
The amount to be reported on capitation records must be a net amount that
represents any costs associated with providing services which are not reported
in claims and encounters.  This may come from formal contracts with providers
such as HCO/PCPs, or any other financial arrangement or allocation of costs.
 
The number should represent a calculation which includes the earned capitation
for the period less claims paid amounts, if any, chargeable against the provider
risk.  Other types of deductions which may be taken out of the provider’s
payment such as repayment of advances, retentions for reserves should not be
included in the calculation.
 
CAPITATION ADJUSTMENTS –
 
There may be circumstances in which capitation payments which have already been
reported, need in a later month to be adjusted or even reversed.  To accomplish
this, the Capitation records will behave differently than Claims and
Services.  The carrier will send a new record for the provider / member /
experience date with an amount to be added or subtracted from the previously
reported amount.  If a capitation of $10.00 is to be reversed then the new
record should contain the same information as the original but with a new
Capitation Date and a Capitation Amount of -$10.00.  Inside MedInsight the
capitation for that Provider / Member for that particular date will be the
aggregate of all the records and this example will result in $0.00.
 
 
Page 16 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
Note that, as Capitation net amounts for any particular record may be negative,
a reversal in such a case would be a positive amount. CLAIMS / SERVICES File
Handling –
 
CLAIMS /  SERVICES Files will be handled as related data sets in that a Claim
must be associated with one or more Services.  While each type of file will have
its own validation process, the relationship between claims records and services
records will also be part of the validation process.
 
For new record sets, a Claim record, which validates successfully for all its
data elements, will be rejected if there is not at least one valid Service
record with a corresponding Carrier and Claim-ID.  Similarly, a Service record,
which validates on all its data elements, will be rejected if there is not a
valid claim record with a corresponding Carrier and Claim-ID.
 
“I” transactions may represent new claims in which case the relationship between
Claim and Service records must be within the Claims Input File and Services
Input File in the same submission.  When “I” records represent an update to
records submitted in prior periods then a Claim record or a Service record may
be submitted by itself provided it corresponds respectively to valid Service or
Claim records matching on Carrier and Claims-ID already loaded in the database.
 
Claims and Services file will pass through a validation process as shown in
Attachment VII.  Pre-validation will check the basic structure of the file and
its records and may result in a file being rejected without proceeding to full
record validation.  Such rejections may be caused for example, by – file names
which fail to follow the naming convention, a file containing wrong length
records or other basic tests.
 
A file which is processed through full validation may also be rejected if it
fails to meet the error threshold level.  All files which are rejected will be
notified to the carrier with an explanation of why the file is rejected.  No
records from such a file will be retained in the system and the carrier will be
required to re-submit the rejected file in its entirety before the next months
files become due.  Such re-submitted files must be carefully named using the
sequence number part of the naming convention to ensure the name is distinct
from the rejected file and is named in the correct order.
 
 
Page 17 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
If a file is accepted after validation, any records with errors will be returned
in an Error Return file.  Only the individual records which are rejected must be
corrected and re-submitted and not the entire file.   Such re-submitted records
are to be included with the following month’s file.
 
OTHER File Handling –
 
For files other than Claims and Services, the handling in terms of file
rejection and record rejection will be similar to that described above for the
Claims and Services.  IPA, Provider and Capitation files will be validated
individually without relationship to other files.
 
VALIDATION PROCESS –
 
The processing of files will take place on an individual file basis with first a
Pre-Validation step in which files may be rejected if they fail structurally,
cannot be read or are misnamed.  A file rejection report will indicate the cause
of the rejection and the file must be corrected and re-submitted immediately.
 
On files which pass Pre-Validation there will be a two step validation
process.  First, validation will take place on individual files to determine the
compliance of each field with the validation rules.  Records marked in error
will then be removed and files will be passed to a staging area at which point
cross-file validation will take place.
 
In the staging area, files will be checked for fields which depend on other
files or previously loaded data.  Such validations include the requirement for
claims records to have at least one matching, valid service record and for
service records that have a valid matching claim.  Also, fields on service
records which are particular to the type of claim will be validated after
matching to a claim record and the type of claim can be determined from Bill
Type (e.g. Pharmacy field on service records will be validated after matching to
a claim record with a Bill Type of “P”).  Any records marked in error at this
stage will also be removed.
 
Files will be tested for error threshold compliance.  Those files which fail to
achieve an error rate below the threshold will be rejected. In such cases, the
rejected records will not be placed on the Held Records table and the rejected
file will need to be re-submitted after correction in its entirety, but an Error
Return file will be created and retuned to the carrier with the details of the
records which were marked in error.
 
 
Page 18 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
Error records from accepted files will be placed on the Held Records table and
the corresponding Error Return file will be given back to the carrier.  These
rejected records need to be corrected and included in the following month’s
submission.
 
Carriers  need  to  distinguish  error  return  files  as  being  for  file  rejects  or  record  records  and  process  them  accordingly.    The
Claims/Services Basic Flow diagram in Attachment VII has been updated to reflect
this process.
 
A Claims Processing Summary File will be generated which will contain a record
for each file in a processing period (including expected files which were not
received).  The layout of this file is contained in the section of tables
defining each of the file layouts. This file is an electronic “report” on the
validation process and will be placed with the error-return files on the FTP
server for the carriers to download.
 
Primary Carrier ID –
 
A field for the Primary Carrier ID has been added to the Claims Input Layout to
recognize the MCO or TPA which enrolls the member and assigns IPA and PCP
Provider IDs.  The Carrier ID filed will carry the ID of the carrier generating
the Claims Input File.  These files will contain the same value when the
reporting carrier is an MCO or TPA.  When the reporting carrier is an MBHO or
PBM the Carrier ID will contain the code of the MBHO or PBM and the Primary
Carrier ID will contain the code of the MCO or TPA of the member.
 
IPA codes and Provider codes –
 
The Primary Carrier ID field has been added to be able to distinguish the
validation of IPA and Provider codes by carrier.   The Primary Carrier ID will
carry the code of the MCO or TPA which contracts the members IPA and PCP
Provider.  In Claims records the codes for IPA and PCP Provider will be those
created by the MCO/TPA and delivered to the MBHOs and PBMs in
eligibility/enrollment data exchanges.
 
 
Page 19 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
Attending Provider –
 
The validation rules for Attending Provider have been changes to remove the
requirement that the value match a valid provider (i.e. a provider code reported
by the carrier in its Provider file.  The field is still required.
 
Municipality Service –
 
Recognizing that claims may be processed for services outside of Puerto Rico,
code 0666 has been added to the list of Municipality Codes.  This value is valid
only for use in the field Municipality Service on the Claims Input File.  This
value should be used only when services are paid for outside of Puerto Rico.
 
PROVIDER FILE CHANGES –
 
The PCP Flag and IPA Code fields have been removed from the Provider Input File
Layout.   It has become obvious through the experience gained in testing so far,
that the value of these fields on the provider file is overwhelming outweighed
by the complexities produced.  PCP and IPA codes will still be required on
claims and these will be validated to ensure that they are valid Provider codes
and IPA codes but no attempt will be made in validation to cross check that the
PCP Provider on claims has been flagged as a PCP on the Provider table or that
there is a correlation between PCP and IPA in the provider table.  With this
change there should be no need for carriers to report providers on multiple
records.
 
These fields have been eliminated from the Provider file and the validations
rules in other files have been adjusted accordingly.  These changes do not
affect the record length of the Provider Input Layout.
 
General Notes on data layout requirements
 
Date Fields -  All date fields in the following data layout are defined to the
same size and format as YYYYMMDD.  An 8 byte field where YYYY = 4 digit year, MM
= 2 digit month and DD = 2 digit day.  1 digit month and day values must always
have the leading zero (0). Date fields must contain a valid date with months
between 01 and 12 and days between 01 and maximum day in month. July 1, 2006
will be coded as 20060701.
 
 
Page 20 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
Amount Fields – All amount fields representing money must be numeric and are
defined as 9 bytes in the format 9(7)v99 where v represents and implied decimal
point.  This allows a maximum of 7 digits for dollars plus the last two digits
for cents.  These numbers are always right justified and zero filled to the
left.  As examples:
 
$1.23 will be coded as          000000123
$100.00 will be coded as      000010000
 
All amount fields are positive and follow the above definition unless clearly
specified otherwise.
End of Record Filler – All file layouts have been designed to end with a filler
field of 1 byte which must always be coded as an “*” character.  This is done to
avoid issues between different systems when generating and transferring ASCII
files in which ending field may be empty.  The fixed End of Record Filler
guarantees that all records in a file can be constructed to the fixed length
format as defined in the layouts.
 
Justification and filling of Fields – The layouts have all been specified to
provide fixed length fields and fixed length records.  While other methods can
be used, it is felt that this provides the best common ground for working with
multiple entities each of which uses varying systems.  To be sure everyone
understands the same about the comments on justification and filling the
following examples are given to help keep this concept clear.
 
All numeric fields must be filled completely with numeric digits.  If there are
exceptions these are clearly spelled out in the documentation of the
layouts.  Typically numeric field are right justified and to keep them numeric
must be zero filled.  In a field specified as numeric such a 9(7)v99 where v
represents an implied decimal the following examples illustrate how data will
look in the field –
 

Value Field
12.50
000001250
101
000010100
1,234.56
000123456
1,000,000
100000000

 
 
Page 21 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
All alphanumeric fields must be filled completely.  If the value of data in the
field is less than the width of the field then care must be taken to ensure that
the field is filled with blanks.  Allowing “NULLS” or other special characters
through may cause unexpected results and make reading, loading and validation of
the data difficult.  Typically alphanumeric field are left justified and filled
to the right with blanks to complete the field.  In a field specified as
alphanumeric such a X(20) the following examples illustrate how data will look
in the field where the [ ] characters represent the start and end of the field –
 
Value
Field
 
P.R.
[ P.R.
] José Rivera [ José Rivera ] blanks  [ ] (Metro-North Region) [(Metro-North
Region) ]

 
References to CMS 1500 and UB-92 – All references to CMS 1500 or UB-92 in this
document are for convenience and correspond equally to equivalent electronic
formats and will apply equally to the next version of CMS 1500 or the UB-04 when
implemented.
 
MPI Number fields – In all files in which MIP Number is required, carriers
should code all 9s if the MPI is unknown.  This should not be true for any
current beneficiary. This exception will continue until such time as ASES
determines that the issue of MPI being unavailable has disappeared from
historical data. For Government Employee MPI should be filled with Contract
Number.
 
 
Page 22 of 81

--------------------------------------------------------------------------------

 
  
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
File Naming Convention
 
All files to be delivered to ASES by the carriers must follow the naming
conventions below. Files which do not fit the naming convention will be ignored
and the carrier deemed to have failed in delivery of such a file.
 
File names must adhere strictly to this naming convention as the structure
includes information for identification of the carrier, region, dates and file
type.  If not named correctly the file cannot be processed properly.
 
 
Page 23 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
The general format of file names will be –
 
 
 
Where:
Dccrymms.fff
 
Character 1
 
 
 
Always “D”
 
Characters 2-3
 
cc           =           Carrier Code   (See attachment II)
 
Character 4
 
r           =           Region as defined by ASES
 
A
B
E 
F
G
J
L
M
S
Z
P
Y
=
=
=
=
=
=
=
=
=
=
=
=
Arecibo / North Region
Bayamón / Metro-North Region
Este / East Region
Fajardo / North-East Region
Guayama / South-East Region
Sanjuan / San Juan Region
Aguadilla / North-West Region (used for historical purposes only)
Montaña / Central Region (used for historical purposes only)
Suroeste / South-West Region
Mayaguez / West Region
SPECIAL / SPECIAL pseudo region
Government Employee
y           =           Last digit of year
 
Character 5
     
Characters 6-7
 
mm      =           Month
 
Character 8
 
s           =           sequence number of file submission.

 

 
All submission start with s = 0 and continue in numeric if files are
re-submitted to 9
  If files must be re-submitted beyond 9, then alphabetic characters will
be  used  a, b, c …

 

  Character 9  
Always “.”
  Characters 1-12    Extension code identifying type of file  
SRV
for
SERVICES
 
CLM
for
CLAIMS
 
PRV
for
PROVIDERS
 
IPA
for
IPA
 
CAP
for
CAPITATIONS

                               
 
Page 24 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
Files are always dated for the month being reported. For example, when sending
claims paid in September 2009 the ymm part of the file name will be 909 while
the file will be sent to ASES in October.
 
When a file which is common for multiple regions is sent, the region code may be
set as “X”.  This can only apply to files such as Provider and IPA.  Claims,
Services and Capitation must be sent for their individual regions.
 
Examples of completing this naming convention are –
 
For imaginary carrier 96 in the Metro-North region files for services and
payments in April 2008 will be named as follows –
 
Services               D96B8040.SRV
Claims                  D96B8040.CLM
Providers             D96B8040.PRV
IPA                       D96B8040.IPA
Capitation            D96B8040.CAP
 
When the Capitation file is rejected, the corrected file will be re-submitted as
D96B8041.CAP
 
 
If providers for carrier 96 are common with other contracted regions the file
may have been submitted as
D96X8040.PRV
 
ERROR Return Files will be named by replacing the first character of the input
file (the “D”) with an “E”.  For example, when a capitation file is delivered
with the name D96G7111.CAP the ERROR Return file which contains all the errors
for this capitation file will be named E96G7111.CAP.
 
ZIP Files will be accepted when named to the following standard. Use the file
name as defined above, convert the “.” Between the body of the file name and the
file extension to “_” and add the extension “.ZIP”. For Instance, using examples
above -
 
 
Page 25 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Carrier to ASES Data Submissions
File Layouts
 
Services file
D96B8040.SRV would become zipped as
D96B8040_SRV.ZIP
Claims file
D96B8040.CLM would become zipped as
D96B8040_CLM.ZIP
Providers
D96B8040.PRV would become zipped as
D96B8040_PRV.ZIP
IPA
D96B8040.IPA would become zipped as
D96B8040_IPA.ZIP
Capitation
D96B8040.CAP would become zipped as
D96B8040_CAP.ZIP

 
Return files to carriers will be zipped in a similar fashion when their size
justifies it.
 
 
Page 26 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
Field
Internal Typ- Size
Name
Description
Deliverable
Data Format
Validation Rules
1
trans_code
varcha (1)
Transaction Code
Identify the action to be taken with the record. I for Insert or E for Delete.
X
Required
Must equal “I” or “E”
2
pmt_stat
varcha (1)
Payment Status
Indicates payment action on the service represented by this record.
P for Paid or D for Denied
X
Required
Must equal “P” or “D”
3
carrier_id
varcha (2)
Carrier ID
Value that identifies carrier. Must be a valid code.
See Carrier Code List in Attachment II.
99
Required
Must be two (2) digits (numeric).
Must equal a valid Carrier ID as assigned by
ASES.
4
claim_id
varchar(20)
Claim ID
Unique Identification number within Carrier. May be Carrier’s Internal Claim
Identification number.
This number is used to avoid duplicated
Claims, but allows multiple service lines within the same claim.
X(20)
Required
Left justified, blank filled to 20 characters if value is less than 20
characters.
Claim ID on Service must match with a Claim
ID on a Claim record.
5
Sv_line
smallint()
Service Line Number
Number identifying individual service within a given claim.
99
Required
Must be a 2 digit un-duplicated ID of the
Service Line within the Claim ID. (line numbers less than 10 must be zero filled
right justified)
Duplicates within Claim ID on the same submission will be considered errors (the
combination of the claim_id plus the
service_line_no must be unique within the carrier).
If Transaction Code is “E” then the key (Carrier
ID, Claim ID, Service Line Number) must exist.
6
enc_type
varchar(20)
Encounter Type
Indicates whether service is reimbursed to the Billing Provider or is covered
under a capitation arrangement.
Valid values are –
“FFS” for fee for  service
“CAP” for capitated.
If value is “CAP”, service will have zero Paid Amount.
X(20)
Required for Transaction Code “I” Must be a valid value
Must be left justified and blank filled
Not required for Transaction Code “E”
7
from_date
datetime()
Service From Date
Begin date of the treatment.
YYYYMMDD
Required for Transaction Code “I” Must be a valid date.
Not required for Transaction Code “E”

 
 
Page 27 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
Field
Internal Type- Size
Name
Description
Deliverable
Data Format
Validation Rules
8
to_date
datetime()
Service To Date
End date of the treatment.
YYYYMMDD
Required for Transaction Code “I” Must be a valid date
Must be on or after Service From Date
Not required for Transaction Code “E”
9
paid_date
datetime()
Payment Date
For an Encounter, this will be the date the transaction is processed by the
carrier.
For non-encounters, this will be the date of
payment for paid claims or the process date for denied claims.
YYYYMMDD
Required for Transaction Code “I” Must be a valid date
Must be on or after Service To Date
Not required for Transaction Code “E”
10
Filler_10
n/a
Filler
 
X
 
11
proc_code
varchar(15)
Procedure Code
For non-Pharmacy
Standard procedure code conforming to
HCPCS/CPT or HCSPC/CDT as appropriate
X(15)
Allowed for Transaction Code “I”
For claims from CMS1500 / UB92, when present must be a HCPCS/CPT code. For
Dental claims must be a valid dental HCPCS/CDT code
For Pharmacy claims this must be all blanks
Not required for Transaction Code “E”
12
cpt_mod
varchar(2)
Procedure Modifier Code
Modifier code valid for the Procedure Code
XX
Allowed for Transaction Code “I”
Can only be present when Procedure Code is present and allows a modifier code.
Must be valid as a modifier for the Procedure
code
Not required for Transaction Code “E”
13
rev_code
varchar(5)
Revenue Code
For UB92 Claims
NUBC Revenue Code
X(5)
Allowed for Transaction Code “I” For UB92 claims.
When present it must be a valid Revenue
code.
Must be left justified, blank filled to the right
Not required for Transaction Code “E”
14
rx_ndc
varchar(11)
National Drug Code
For Pharmacy only.
National Drug Code value for prescribed drug in 5 4 2 format
X(11)
Allowed for Transaction Code “I” Required on Pharmacy claims
Must be a valid NDC code in 5 4 2 format filling all 11 bytes
For non-Pharmacy claims must be blank
Not required for Transaction Code “E”

 
 
Page 28 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
Field
Internal Type- Size
Name
Description
Deliverable
Data Format
Validation Rules
15
tooth_code
varchar(3)
Tooth Code
For Dental only
ADA standard tooth number as required by
CDT code when procedure directly affects a tooth.
XXX
Allowed for Transaction Code “I”
Must be present on Dental claims when
Procedure code requires Tooth Code
Must be a valid Tooth Code when present Must be left justified and blank filled
to complete the field
For non-Dental claims must be blank
Not required for Transaction Code “E”
16
surface_code
varchar(7)
Surface Code
For Dental only
ADA standard surface code as required by
CDT code when procedure directly affects one or more surfaces.
X(7)
Allowed for Transaction Code “I”
Must be present on Dental claims when procedure code requires Surface Code
Must be a valid Surface Code
Must be left justified and blank filled to complete the field
For non-Dental claims must be blank
Not required for Transaction Code “E”
17
cob_code
varchar(1)
COB Code
Identify if the beneficiary has other Health
Insurance for this service.
“Y if member has other health insurance, “N” otherwise
X
Required for Transaction Code “I” Must be “Y” or “N”
Not required for Transaction Code “E”
18
pos_code
varchar(2)
Place of Service
Place of Service Code identifying the place in which the service is delivered.
See POS Code List in Attachment IV
XX
Required for Transaction Code “I” Must be a valid Place of service Code
Not required for Transaction Code “E”
19
amt_billed
money()
Billed Amount
For non-Pharmacy
Cost of service as billed by the provider.
9(7)v99
Allowed for Transaction Code “I” Required for non-Pharmacy claims.
Must be a number on all records Cannot be left blank
Not required for Transaction Code “E”
20
amt_allowed
money()
Allowed Amount
For non-Pharmacy
Amount allowed for the service by the carrier
9(7)v99
Allowed for Transaction Code “I” Required for non-Pharmacy claims.
Must be a number on all records Cannot be left blank
For pmt_stat “P” (Payment Status = “paid”) this must be greater than zero.
Not required for Transaction Code “E”
21
Deduct
money()
Deductible
Amount paid by member before payments by the carrier begin for this service
9(7)v99
Required for Transaction Code “I” Must be a number on all records
Cannot be left blank
Not required for Transaction Code “E”

 
 
Page 29 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
Field
Internal Type- Size
Name
Description
Deliverable
Data Format
Validation Rules
22
Copay
money()
Co-Pay
Amount paid by member as dollar co-payment for this service
9(7)v99
Required for Transaction Code “I” Must be a number on all records
Cannot be left blank
Not required for Transaction Code “E”
23
Cob
money()
COB Amount
Amount paid by other Health Insurance attributable to this service.
9(7)v99
Required for Transaction Code “I” Must be a number on all records
Cannot be left blank
Not required for Transaction Code “E”
24
Coins
money()
Coinsurance Amount
Amount paid by member as percentage of cost for this service
9(7)v99
Required for Transaction Code “I” Must be a number on all records
Cannot be left blank
Not required for Transaction Code “E”
25
amt_paid
money()
Paid Amount
Amount paid by carrier for this service
9(7)v99
Required for Transaction Code “I” Must be zero for encounters
Must be zero for Services with Payment Status of “D”
 
For Services with pmt_stat = “P” (Payment Status = Paid) one of the following
calculations must be valid within a record –
 
For non-Pharmacy:
amt_paid = amt_allowed - deduct - copay - cob - coins
For Pharmacy:
amt_paid = rx_ingr_cost - deduct - copay - cob - coins + rx_disp_fee
 
For Plan Type “02” or “03” only -amt_paid
may be zero if the appropriate calculation above results in 0.00.
 
For Plan Type “01” the amt_paid must be greater than zero.
 
Not required for Transaction Code “E”

 
 
Page 30 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
Field
Internal Type- Size
Name
Description
Deliverable
Data Format
Validation Rules
26
rx_disc
money()
Drug Discount
For Pharmacy only
Amount Discounted at the Pharmacy
This is the discount given from AWP to get the
Ingredient Cost
When drug is paid from a MAC list the discount amount will be Zero (0)
This field does not form part of the calculation to get Amount Paid but can be
used with Ingredient Cost to work back to AWP.
9(7)v99
Allowed for Transaction Code “I” Required on Pharmacy claims
On non-Pharmacy claims must be blank
Not required for Transaction Code “E”
27
rx_ingr_cost
money()
Ingredient Cost
For Pharmacy only
Cost of ingredient(s) dispensed for this Service
9(7)v99
Allowed for Transaction Code “I” Required on Pharmacy claims
Must be greater than zero
On non-Pharmacy claims must be blank
Not required for Transaction Code “E”
28
rx_disp_fee
money()
Dispensing Fee
For Pharmacy only
Dispensing fee charged by pharmacy
9(7)v99
Allowed for Transaction Code “I” Required on Pharmacy claims Must be a number
On non-Pharmacy claims must be blank
Not required for Transaction Code “E”
29
rx_days_supply
smallint()
Prescription Days
For Pharmacy only
Number of days prescribed and dispensed
999
Allowed for Transaction Code “I” Required on Pharmacy claims
Must be greater than zero
On non-Pharmacy claims must be blank
Not required for Transaction Code “E”
30
rx_drug_type
varchar(2)
Drug Type Code
For Pharmacy only
Code identifying type of drug on pharmacy claims
Valid codes are -
01=Generic
02=SSB
03=MSB
XX
Allowed for Transaction Code “I” Required on Pharmacy claims
When present it must be one of the valid codes.
On non-Pharmacy claims must be blank
Not required for Transaction Code “E”

 
 
Page 31 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
Field
Internal Type- Size
Name
Description
Deliverable
Data Format
Validation Rules
31
rx_daw
varchar(6)
Dispensed As Written
For Pharmacy only
Code indicating “Dispense as written” status of the prescription on pharmacy
claims
Valid Codes are –
0 - NO DISPENSE AS WRITTEN (Substitution Allowed)
(or no product selection indicated)
1 - PHYSICIAN writes DISPENSE AS WRITTEN
2 - PATIENT REQUESTED
3 - PHARMACIST SELECTED BRAND
4 - GENERIC NOT IN STOCK
5 - BRAND DISPENSED, PRICED AS GENERIC
6 - OVERRIDE
7 - SUBSTITUTION NOT ALLOWED; BRAND MANDATED BY LAW
8 - GENERIC NOT AVAILABLE
9 - OTHER
X(6)
Allowed for Transaction Code “I” Required on Pharmacy claims
When present it must be one of the valid
codes.
On non-Pharmacy claims must be blank
Not required for Transaction Code “E”
32
rx_refill_cnt
varchar(6)
Refill Count
For Pharmacy only
The number of refills specified by the physician writing the prescription on
pharmacy claims
9(6)
Allowed for Transaction Code “I” Required on Pharmacy claims
When present must be a number
On non-Pharmacy claims must be blank
Not required for Transaction Code “E”
33
rx_par
varchar(7)
Participating Pharmacy Flag
For Pharmacy only
Indicates whether prescription was dispensed by a participating pharmacy on
pharmacy
claims
Valid values –
“Y” = participating pharmacy
“N” = non-participating pharmacy
X(7)
Allowed for Transaction Code “I” Required on Pharmacy claims
Left justified, blank filled
Must be “Y” or “N”
On non-Pharmacy claims must be blank
Not required for Transaction Code “E”
34
Cov_Code
Varchar(3)
Covarage Code
For government employee only
Indicates the coverage applied on the service.
X(3)
Allowed for Transaction Code “I”
Required for government employee claims
Left justified, blank filled
On non-government employee claims must be blank
Not required for Transaction Code “E”
35
filler_34
n/a
Filler
 
X(4)
 

 
 
Page 32 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
Field
Internal Type- Size
Name
Description
Deliverable
Data Format
Validation Rules
36
risk_type
varchar(3)
Risk Type
Distinguishes for this service whether risk belongs to PCP(/Group) or carrier.
If cost should be charged to PCP(/Group) then
value = “PCP”
Otherwise value = “CAR” (Carrier).
Where there is no risk sharing the value should be entered as “CAR”.
PBM ONLY – when a PBM is submitting this file this field should be coded as
“UNK” for
Unknown.
XXX
Required for Transaction Code “I” Must be filled
Must be “PCP” or “CAR”
For PBM only value can be “UNK”
Not required for Transaction Code “E”
37
stop_loss_flag
Varchar(1)
Stop Loss Flag
When Risk Type is “PCP”,
set to “Y” if stop loss for PCP(/Group) has been reached for PCP on member
Otherwise “N” .
When Risk Type is “CAR”, set to “N” PBM ONLY – set to “N”
X
Required for Transaction Code “I” Must be filled “”Y” or “N”
Not required for Transaction Code “E”
38
applied_cost
varchar(1)
Cost Applied To
For Medicare Platino,
defines whether service is part of the ASES
coverage, the CMS (MA) coverage or both. When filled the valid values are –
1=ASES
2=CMS
3=BOTH (SPLIT)
X
Required for Transaction Code “I” for Plan Type “02” and ”03” (Medicare Platino)
Must be filled and be a valid value
Not required for Transaction Code “I” for Plan
Type “01”
Not required for Transaction Code “E”
39
ases_split_amt
money()
ASES Split Amount
For Medicare Platino,
indicates the part of the Paid Amount allocated to ASES coverage.
9(7)v99
Required for Transaction Code “I” for Plan Type “02” and ”03” (Medicare Platino)
Must be filled if Cost Applied To = 1 or 3
Not required for Transaction Code “I” for Plan
Type “01”
Not required for Transaction Code “E”
40
cms_split_amt
money()
CMS Split Amount
For Medicare Platino,
indicates the part of the Paid Amount allocated to CMS (MA) coverage.
9(7)v99
Required for Transaction Code “I” for Plan Type “02” and ”03” (Medicare Platino)
Must be filled if Cost Applied To = 2 or 3
Not required for Transaction Code “I” for Plan
Type “01”
Not required for Transaction Code “E”
41
extract_date
datetime()
Extract Date
Date on which record is originally extracted from Carrier’s system to create the
Services Input File.
YYYYMMDD
Required
Must be a valid date
Must be later or equal to any other date field on record

 
 
Page 33 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
Field
Internal Type- Size
Name
Description
Deliverable
Data Format
Validation Rules
42
rx_total_disp
Float()
Total Quantity Dispensed
For Pharmacy only
Total quantity of drug dispensed by pharmacy.
9(7)v99
Allowed for Transaction Code “I” Required on Pharmacy claims
Must be a number, right justified, zero filled
On non-Pharmacy claims must be blank
Not required for Transaction Code “E”
43
Filler
n/a
End of Record Filler
Fixed filler with “*”
X
Required
Must be = “*”
RECORD LENGTH
279
 

 
 
Page 34 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
Field
Internal Type- Size
Name
Description
Deliverable
Data Format
Validation Rules
1
trans_code
varchar(1)
Transaction Code
Identify the action to be taken with the record. I for Insert or E for Delete.
X
Required
Must equal “I” or “E”
2
carrier_id
varchar(2)
Carrier ID
Value that identifies carrier which is reporting claims. Must be a valid code.
See Carrier Code List in Attachment II
99
Required
Must be two (2) digits (numeric).
Must equal a valid Carrier ID as assigned by
ASES.
3
claim_id
varchar(20)
Claim ID
Unique Identification number within Carrier. May be Carrier’s Internal Claim
Identification number.
This number is used to avoid duplicated Claims, but allows multiple service
lines within the same claim.
X(20)
Required
Left justified, blank filled to the right
Treated as a unique key within Carrier ID. When trans_code = “E”, Carrier_ID +
Claim_ID must already exist.
4
plan_type
varchar(2)
Plan Type
ASES defined Plan Type
01 = GHIP
02 = MA-SNP
03 = MA-PD
04 = State Agency
05 = Municipality
06 = Public Corporation
XX
Required for Transaction Code “I”
Must equal “01”, “02” , “03”,”04”,”05”or ”06” Value “01’ must correspond to a
GHIP carrier
or to an MBHO, PBM, or other assigned carrier
code which is not Medicare Platino. Values of “02” or “03” must correspond to
Medicare Platino Carrier ID
Values of “04”,”05”or ”06”must correspond to government employees carrier ID.
Not required for Transaction Code “E”
5
plan_version
varchar(3)
Plan Version
Plan Version to distinguish multiple plans within Plan Type.
Always three numeric characters, e.g. 001
For government employee claims indicates contract type:
001 = Family
002 = Couple
003 = Individual
004 = Optional Dependent
XXX
Required for Transaction Code “I” Must be a 3 digit Plan Version Code
Carrier ID, Plan Type and Plan Version must validate with a plan definition
contracted with
ASES
Not required for Transaction Code “E”
6
bill_type
varchar(1)
Bill Type
Originating bill type – U=UB-92 / Institutional
H=HCFA/CMS1500 / Individual / Professional, P=Pharmacy Claim,
D=Dental Claim.
X
Required for Transaction Code “I” Must equal “U”, “H”, “P” or “D”
Not required for Transaction Code “E”
7
adm_date
datetime()
Admit Date
For UB-92 claims this is the date of admission. For other claims this is the
Service From Date of the earliest service.
YYYYMMDD
Required for Transaction Code “I” Must be a valid date
Not required for Transaction Code “E”

 
 
Page 35 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
Field
Internal Type- Size
Name
Description
Deliverable
Data Format
Validation Rules
8
dis_date
datetime()
Discharge Date
For UB-92 claims this is the date of discharge. For other claims this is the
Service To date of the latest service.
YYYYMMDD
Required for Transaction Code “I” Must be a valid date
Must be equal or later than Admit Date
Not required for Transaction Code “E”
9
region_code
varchar(1)
Region Code
Region of member as defined by ASES Regions are identified as:
“A” = North
“B” = Metro-North
“E” = East
“F” = North-East
“G” = South-East
“Z” = West
“J” = San Juan
“S” = South-West
“P” = SPECIAL
X
Required for Transaction Code “I” Must be valid ASES Region code
Not required for Transaction Code “E”
10
municipality_res
varchar(4)
Municipality Residence
Municipality of residence of member. See Municipality Codes in Attachment I.
XXXX
Required for Transaction Code “I”
Must be a valid ASES Municipality Code
All numeric, right justified, zero filled
Must correspond to a municipality within
Region Code
Not required for Transaction Code “E”
11
municipality_code
varchar(4)
Municipality Service
Municipality in which services are provided based on provider address. See
municipality Codes in Attachment I
XXXX
Required for Transaction Code “I”
Must be a valid ASES Municipality Code
All numeric, right justified, zero filled
Not required for Transaction Code “E”
12
ssn_mainh
varchar(9)
HOH Social Security
Social Security number of Head of Household
(HOH) of family.
This is available from the Family record in
ASES eligibility data sent to carriers.
9(9)
Required for Transaction Code “I” Must be all numeric
Must be a full 9 digits
Not required for Transaction Code “E”
13
ssn
varchar(9)
Patient Social Security
Social Security Number of member
9(9)
Required for Transaction Code “I” Must be all numeric
Must be a full 9 digits
Not required for Transaction Code “E”
14
member_suffix
varchar(2)
ASES Member Suffix
Identifies the beneficiary within the family group.
Must be the two digit member suffix as supplied in ASES Eligibility data.
99
Required for Transaction Code “I”
Must be ASES Assigned member suffix
All numeric value 01 to 99
Not required for Transaction Code “E”
15
patient_name
varchar(30)
Patient Name
Member Name
X(30)
Required for Transaction Code “I”
Must be left justified, blank filled to the right
Not required for Transaction Code “E”

 
 
Page 36 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
Field
Internal Type- Size
Name Description Deliverable
Data Format
Validation Rules
16
family_id
varchar(11)
ASES Family ID
Family ID
as supplied in ASES Eligibility data.
X(11)
Required for Transaction Code “I” ASES / ODSI Family ID
Alphanumeric full 11 characters
For government employee use SSN Main Holder . Must be left justified, blank
filled to the right
Not required for Transaction Code “E”
17
mpi
Varchar(13)
MPI Number
Master Patient Index (MPI)
As supplied in ASES Eligibility Data
For government employee contract number
X(13)
Required for Transaction Code “I” Must be a valid MPI number
For government employee contract number
Must be left justified, blank filled to the right
Not required for Transaction Code “E”
18
sex
varchar(1)
Sex Code
Gender of member
M = Male
F = Female
X
Required for Transaction Code “I” Must equal “M” or “F”
Not required for Transaction Code “E”
19
Network_Specialist
Varchar(1)
Network Specialist
Indicates if the service provider is a participating specialist of the preferred
network in the PMG
Y = Yes
N = No
X
Allowed for Transaction Code “I” Must be “Y” or “N”
Not required for Transaction Code “E”
20
filler_19
n/a
Filler
 
XX
 
21
birth_date
datetime()
Birth Date
Member Date of Birth in YYYYMMDD format
YYYYMMDD
Required for Transaction Code “I” Must be a valid date
Cannot be in the future compared to Extract
Date
Cannot be greater than 150 years ago compared to Extract Date
Must be equal or earlier than Admit Date
Not required for Transaction Code “E”
22
primary_center
varchar(10)
Primary Center
Identify the Primary Care Center (IPA/HCO) of the member. Code as assigned by
the carrier.
X(10)
Allowed for Transaction Code “I”
Must be present on all claims of Plan Type 01
May be present on claims of other Plan Types
When present it indicates the Primary center
(IPA/HCO etc.) of the member.
Must be left justified and blank filled to complete the field.
Must be found on the IPA table matched by
Primary Carrier ID and IPA
Not required for Transaction Code “E”

 
 
Page 37 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
Field
Internal Type- Size
Name
Description
Deliverable
Data Format
Validation Rules
23
date_accident
datetime()
Accident Date
Accident Date in YYYYMMDD format when claim corresponds to services provided as
the result of an accident.
From CMS 1500 field 14, required if due to an accident.
From UB-92 Occurrence date fields if
Occurrence code indicates and accident.
YYYYMMDD
Allowed for Transaction Code “I” When present, must be a valid date
Must be equal or greater than Birth Date
Must be equal or earlier than Admit Date
Not required for Transaction Code “E”
24
rec_date
datetime()
Received Date
Date when claim was received in carrier in
YYYYMMDD format
YYYYMMDD
Required for Transaction Code “I” Must be a valid date
Must be equal or greater than Discharge Date
Not required for Transaction Code “E”
25
entry_date
datetime()
Entry Date
Date when claim was entered into the carrier’s system. YYYYMMDD format.
YYYYMMDD
Required for Transaction Code “I” Must be a valid date
Must be equal or greater than Received Date
Not required for Transaction Code “E”
26
icd_diag_01
varchar(8)
Primary ICD diagnosis code
Non-Pharmacy/Dental
Principal diagnosis code. Must be a valid ICD
or DSM IV diagnosis code. Diagnosis codes must be carried to their highest
degree of
detail. Left justified, blank filled.
X(8)
Allowed for Transaction Code “I”
Not required for Pharmacy and Dental claims
Required field for claims other than Pharmacy or Dental
Must be a valid ICD/DSM IV code
Not required for Transaction Code “E”
27
icd_diag_02
varchar(8)
Second ICD diagnosis code
Non-Pharmacy/Dental
Other diagnosis code. Must be a valid ICD or DSM IV diagnosis code. Diagnosis
codes must be carried to their highest degree of detail. Left justified, blank
filled.
X(8)
Allowed for Transaction Code “I”
Not required for Pharmacy and Dental claims Allowed field for claims other than
Pharmacy or Dental
Must be a valid ICD/DSM IV code
Not required for Transaction Code “E”
28
icd_diag_03
varchar(8)
Third ICD diagnosis code
Non-Pharmacy/Dental
Other diagnosis code. Must be a valid ICD or
DSM IV diagnosis code. Diagnosis codes must be carried to their highest degree
of detail. Left justified, blank filled.
X(8)
Allowed for Transaction Code “I”
Not required for Pharmacy and Dental claims
Allowed field for claims other than Pharmacy or
Dental
Must be a valid ICD/DSM IV code
Not required for Transaction Code “E”
29
icd_diag_04
varchar(8)
Fourth ICD diagnosis code
Non-Pharmacy/Dental
Other diagnosis code. Must be a valid ICD or DSM IV diagnosis code. Diagnosis
codes must be carried to their highest degree of
detail. Left justified, blank filled.
X(8)
Allowed for Transaction Code “I”
Not required for Pharmacy and Dental claims Allowed field for claims other than
Pharmacy or Dental
Must be a valid ICD/DSM IV code
Not required for Transaction Code “E”

 
 
Page 38 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
 
Field
Internal Type- Size
 
Name
 
Description
Deliverable
Data Format
 
Validation Rules
30
icd_diag_05
varchar(8)
Fifth ICD diagnosis code
Non-Pharmacy/Dental
Other diagnosis code. Must be a valid ICD or
DSM IV diagnosis code. Diagnosis codes must be carried to their highest degree
of
detail. Left justified, blank filled.
X(8)
Allowed for Transaction Code “I”
Not required for Pharmacy and Dental claims
Allowed field for claims other than Pharmacy or
Dental
Must be a valid ICD/DSM IV code
Not required for Transaction Code “E”
31
icd_diag_06
varchar(8)
Sixth ICD diagnosis code
Non-Pharmacy/Dental
Other diagnosis code. Must be a valid ICD or DSM IV diagnosis code. Diagnosis
codes must be carried to their highest degree of detail. Left justified, blank
filled.
X(8)
Allowed for Transaction Code “I”
Not required for Pharmacy and Dental claims Allowed field for claims other than
Pharmacy or Dental
Must be a valid ICD/DSM IV code
Not required for Transaction Code “E”
32
pcp_prov
varchar(10)
PCP Provider
Provider ID of member’s PCP. Defined by Primary Carrier.
MBHOs and PBMs use data supplied on
eligibility/enrollment data from MCO/TPA
X(10)
Allowed for Transaction Code “I” Required for Plan Type “01” claims
Must be found on the Provider table matched
by Primary Carrier ID and Provider ID Not required for Transaction Code “E”
33
att_prov
varchar(10)
Attending Provider
Provider ID of the provider delivering the service.
If not directly available from the claim it should be filled from the Billing
Provider.
On pharmacy claims this is the prescribing
physician
X(10)
Required for Transaction Code “I” Must be filled with a value
Not required for Transaction Code “E”
34
bill_prov
varchar(10)
Billing Provider
Provider ID of Provider billing services
On pharmacy claims this is the dispensing pharmacy
X(10)
Required for Transaction Code “I” Must be a valid Provider ID
Not required for Transaction Code “E”
35
dis_stat
varchar(2)
Discharge Status Code
On UB-92 claims, Patient Status Code at discharge.
XX
Allowed for Transaction Code “I” Required for UB-92 claims
When present, it must not contain blanks
Not required for Transaction Code “E”
36
extract_date
datetime()
Extract Date
Date on which record is originally extracted from Carrier’s system to create the
Claims Input File.
YYYYMMDD
Required
Must be a valid date
Must be later or equal to any other date field on record
37
primary_carrier_id
varchar(2)
Primary Carrier ID
Value that identifies the primary carrier – MCO
or TPA. Must be a valid code.
See Carrier Code List in Attachment II
XX
Required
Must be two (2) digits (numeric).
Must equal a valid Carrier ID as assigned by
ASES
38
icd_ver
varchar(2)
Diagnosis Code Version
Version of ICD code that is used on this claim. Can be either 9 or 10.
XX
Required for Transaction Code “I” when diagnosis code is ICD code.
Must be ‘9’ or ‘10’

 
 
Page 39 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
Field
Internal Type- Size
Name
Description
Deliverable
Data Format
Validation Rules
39
Filler
n/a
End of Record Filler
Fixed filler with “*”
X
Required
Must be = “*”
RECORD LENGTH
267
 

 
 
Page 40 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
 
Field
Internal Type- Size
 
Name
 
Description
Deliverable
Data Format
 
Validation Rules
1
prov_carrier
varchar(2)
Prov Carrier ID
Value that identifies carrier. Must be a valid code. See Carrier Code List in
Attachment II
99
Required
Must be two (2) digits (numeric). Must equal a valid Carrier ID as assigned by
ASES.
2
prov_id
varchar(20)
Prov ID
Provider ID as assigned by carrier
 
SEE NOTES – Changes and Additions in Data
File Layouts: PHARMACY PROVIDER IDs
X(20)
Required
Must be left justified and blank filled to the right
3
prov_lname
varchar(50)
Prov Lname
For an individual, Last Names (Apellidos) For an entity (other than an
individual), the entity name
X(50)
Required
Must be left justified, blank filled to the right
4
prov_fname
varchar(30)
Prov Fname
For an individual, First Name (Nombre)
X(30)
Optional
Must be left justified, blank filled to the right
5
prov_mname
varchar(30)
Prov Mname
For an individual, Middle Name
X(30)
Optional
Must be left justified, blank filled to the right
6
prov_addr1
varchar(45)
Prov Addr1
First line of provider’s address
X(45)
Required
Must be left justified, blank filled to the right
7
prov_addr2
varchar(45)
Prov Addr2
Second line of provider’s address (if required)
X(45)
Optional
Must be left justified, blank filled to the right
8
prov_addr3
varchar(45)
Prov Addr3
Third Line of provider’s address (if required)
X(45)
Optional
Must be left justified, blank filled to the right
9
prov_city
varchar(45)
Prov City
Provider’s city
X(45)
Required
Must be left justified, blank filled to the right
10
prov_state
varchar(45)
Prov State
Provider’s state
X(45)
Required
Must be left justified, blank filled to the right
11
prov_zip
varchar(9)
Prov Zip
Provider’s Zip code
Either 5 digit or plus 4 format without dashes
X(9)
Required
Must be left justified, blank filled to the right
Significant characters must be numeric and 5 or 9 digits in length
12
prov_country
varchar(45)
Prov Country
Provider’s country
X(45)
Required
Must be left justified, blank filled to the right
13
Prov_tel
Varchar(20)
Prov Telephone
Provider’s telephone number.
 
SEE NOTES – Changes and Additions in Data
File Layouts: PROVIDER telephone numbers
X(20)
Required
Must be left justified, blank filled to the right Must include only numbers with
no spaces or ()- characters.
Must include area code
Example – (787) 123-4567 will be coded as
7871234567
14
prov_ext
varchar(20)
Prov Ext
Provider’s telephone extension
X(20)
Optional
Must be left justified, blank filled to the right

 
 
Page 41 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
 
Field
Internal Type- Size
 
Name
 
Description
Deliverable
Data Format
 
Validation Rules
15
prov_email
varchar(40)
Prov Email
Provider’s e-mail address
X(40)
Optional
If supplied it must fit e-mail address format rules
Must be left justified, blank filled to the right
16
prov_contact
varchar(50)
Prov Contact
Name of contact person if provider is not an individual
X(50)
Optional
Must be left justified, blank filled to the right
17
prov_type
varchar(20)
Prov Type
Type of provider. See Provider Type Codes in
Attachment VI
X(20)
Required
Must be left justified, blank filled to the right
Must be a valid Provider Type Code
18
spec1
varchar(20)
Spec1
Provider Specialty (first). See Specialty Code in Attachment III
X(20)
Required
Must be left justified, blank filled to the right
Must be a valid Specialty Code
19
spec2
varchar(20)
Spec2
Provider Specialty (second). See Specialty
Code in Attachment III
X(20)
Optional
Must be left justified, blank filled to the right
Must be a valid Specialty Code
20
spec3
varchar(20)
Spec3
Provider Specialty (third). See Specialty Code in Attachment III
X(20)
Optional
Must be left justified, blank filled to the right
Must be a valid Specialty Code
21
spec4
varchar(20)
Spec4
Provider Specialty (fourth). See Specialty
Code in Attachment III
X(20)
Optional
Must be left justified, blank filled to the right
Must be a valid Specialty Code
22
network_specialist
Varchar(01)
Preferred Network
Specialists
Indicates if the service provider is a participating specialist of the preferred
network in the PMG
X
Required
Must be “Y” or “N”
23
filler_23
n/a
Filler
 
X(20)
 
24
federal_tax_id
varchar(20)
Federal Tax ID
SSN for individuals, EIN for entities.
X(20)
Required
Left justified, blank filled to the right
Must be 9 digits in significant positions
25
licence_number
varchar(15)
License Number
State License Number
X(15)
Optional
Should be supplied when available
Must be left justified, blank filled to the right
26
upin
varchar(15)
UPIN
Physician’s UPIN
X(15)
Optional
Should be supplied when available
Must be left justified, blank filled to the right
27
dea_number
varchar(20)
DEA Number
DEA number
X(20)
Optional
Should be supplied when available
Must be left justified, blank filled to the right
28
medicare_number
varchar(20)
Medicare Number
 
X(20)
Optional
Must be left justified, blank filled to the right

 
 
Page 42 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
 
Field
Internal Type- Size
 
Name
 
Description
Deliverable
Data Format
 
Validation Rules
29
medicaid_number
varchar(20)
Medicaid Number
 
X(20)
Optional
Must be left justified, blank filled to the right
30
extract_date
datetime()
Extract Date
Date on which record is originally extracted from Carrier’s system to create the
Provider Input File.
YYYYMMDD
Required
Must be a valid date
Must be later or equal to any other date field on record
31
Filler
n/a
End of Record Filler
Fixed filler with “*”
X
Required
Must be = “*”
RECORD LENGTH
781
 

 
 
Page 43 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
 
Field
Internal Type- Size
 
Name
 
Description
Deliverable
Data Format
 
Validation Rules
1
carrier_id
varchar(2)
Carrier ID
Value that identifies carrier. Must be a valid code. See Carrier Code List in
Attachment II.
99
Required
Must be two (2) digits (numeric).
Must equal a valid Carrier ID as assigned by
ASES.
2
ipa
varchar(4)
IPA Code
Code assigned by carrier to identify IPA/HCO. Maximum of 4 characters.
X(4)
Required
IPA/HCO code assigned by Carrier
Must be left justified, blank filled to the right
3
ipa_desc
varchar(80)
IPA Description
Name of IPA/HCO
X(80)
Required
Must be left justified, blank filled to the right
4
ipa_addr1
varchar(45)
IPA Addr1
IPA/HCO’s first line of address
X(45)
Required
Must be left justified, blank filled to the right
5
ipa_addr2
varchar(45)
IPA Addr2
IPA/HCO’s second line of address (if required)
X(45)
Optional
Must be left justified, blank filled to the right
6
ipa_addr3
varchar(45)
IPA Addr3
IPA/HCO’s third line of address (if required)
X(45)
Optional
Must be left justified, blank filled to the right
7
ipa_city
varchar(45)
IPA City
IPA/HCO’s city
X(45)
Required
Must be left justified, blank filled to the right
8
ipa_state
varchar(45)
IPA State
IPA/HCO’s state
X(45)
Required
Must be left justified, blank filled to the right
9
ipa_zip
varchar(9)
IPA Zip
IPA/HCO’s zip code.
Either 5 digit or plus 4 format without dashes
X(9)
Required
Must be left justified, blank filled to the right
Significant characters must be numeric. Must be 5 or 9 digits in length.
10
ipa_country
varchar(45)
IPA Country
IPA/HCO’s country
X(45)
Required
Must be left justified, blank filled to the right
11
ipa_home_phone
varchar(20)
IPA Home Phone
Home telephone number of contact person for
IPA/HCO
X(20)
Optional
Must be left justified, blank filled to the right Must include only numbers with
no spaces or ()- characters.
Must include area code
Example – (787) 123-4567 will be coded as
7871234567
12
ipa_work_phone
varchar(20)
IPA Work Phone
Principal work telephone number of IPA/HCO.
X(20)
Required
Must be left justified, blank filled to the right Must include only numbers with
no spaces or ()- characters.
Must include area code
Example – (787) 123-4567 will be coded as
7871234567

 
 
Page 44 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
SERVICES INPUT FILE LAYOUT
 

 
 
Field
Internal Type- Size
 
Name
 
Description
Deliverable
Data Format
 
Validation Rules
13
ipa_ext
varchar(20)
IPA Ext
Telephone extension at IPA Work Phone for contact person
X(20)
Optional
Must be left justified, blank filled to the right
14
federal_tax_id
varchar20)
Federal Tax ID
EIN of IPA
X(20)
Required
Must be left justified and blank filled to the right
Significant characters must be numeric and 9 digits in length
15
extract_date
datetime()
Extract Date
Date on which record is originally extracted from Carrier’s system to create the
IPA Input File.
YYYYMMDD
Required
Must be a valid date
Must be later or equal to any other date field on record
16
Filler
n/a
End of Record Filler
Fixed filler with “*”
X
Required
Must be = “*”
RECORD LENGTH
454
 

 
 
Page 45 of 81

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
CAPITATION INPUT FILE LAYOUT
 

 
Field
Internal Type-
Size
Name
Description
Deliverable
Data Format
Validation Rules
1
carrier_id
varchar(2)
Carrier ID
Value that identifies carrier. Must be a valid code. See Carrier Code List in
Attachment II.
99
Required
Must be two (2) digit s (numeric).
Must equal a valid Carrier ID as assigned by
ASES.
2
cap_id
varchar(20)
Capitation ID
Capitation payment ID must be a unique ID within carrier.
X(20)
Required
Must be left justified, blank filled to the right Must be a unique ID within
Carrier
3
cap_type
varchar(1)
Capitation Type
Capitation type code defined as:
"P"=PCP
"S"=specialty
"F"=Fixed Payment
X
Required
Must be "P", "S" or "F"
4
cap_date
datetime
Capitation Date
Date capitation paid.
YYYYMMDD
Required
Must be a valid date
5
expr_date
datetime
Experience Date
Experience date of capitation payment. This is the date for which the capitation
payment applies.
YYYYMMDD
Required
Must be a valid date
6
prov
varchar(20)
Provider ID
Carrier assigned Provider ID of the provider to which the capitation payment is
made.
X(20)
Required
Must be a valid Provider ID
7
ipa
varchar(10)
IPA ID
Carrier assigned ID of IPA/HCO.
This must be filled when Capitation type is
PCP and IPA/HCO is involved
(Must always be filled for Plan Type 01 by
MCOs/TPAs when capitation payment is for
PCP services)
X(10)
Required If Capitation Type is "P" and Carrier ID corresponds to Plan Type "01"
Must be a valid IPA Code for the Carrier
8
region_code
varchar(1)
Region
Region of member
Regions are identified as:
"A" = North
"B" = Metro-North
"E" = East
"F" = North-East
"G" = South-East
"Z" = West
"J" = San Juan
"S" = South-West
'P" = SPECIAL
X
Required
Must be valid ASES Region code
9
municipality_code
varchar(4)
Municipality
Municipality of residence of member. See Municipality Code in Attachment I.
XXXX
Required
Must be ASES Municipality Code All numeric, right justified, zero filled Must
correspond to a municipality within Region Code

 
Carrier to ASES Data Submissions
File Layouts
 
 

Version 1.7C  Page 46 of 81 Last Update: May 10, 2011


 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
CAPITATION INPUT FILE LAYOUT
 

 
Field
Internal Type-
Size
Name
Description
Deliverable
Data Format
Validation Rules
10
member_ssn
varchar(9)
Member SSN
Social Security Number of member
9(9)
Required
Must be 9 digits (numeric)
11
family_id
varchar(11)
ASES Family ID
Family ID
as supplied in ASES Eligibility data.
X(11)
Required
ASES / ODSI Family ID Alphanumeric full 11 characters
12
member_suffix
varchar(2)
Member Suffix
Identifies the beneficiary within the family group. Must be the two digit member
suffix as supplied in ASES Eligibility data.
99
Required
Must be 2 digits (numeric)
13
cap_amt
money
Capitation Amount
Capitation amount paid to provider MAY BE NEGATIVE
SEE NOTES - Changes and Additions in Data File Layouts: CAPITATION AMOUNT
S9(7)v99
Required
Must be a number Signed, may be negative 10 byte field
Sign must appear in leftmost byte, other 9 bytes must be numeric
If the value is negative the sign byte must be a "-", otherwise it must be
blank.
14
extract_date
datetime()
Extract Date
Date on which record is originally extracted from Carrier's system to create the
Capitation Input File.
YYYYMMDD
Required
Must be a valid date
Must be later or equal to any other date field on record
15
mpi
Varchar(13)
MPI Number
Master Patient Index (MPI) As supplied in ASES Eligibility Data
X(13)
Required
Must be a valid MPI number
16
filler
n/a
End of Record Filler
Fixed filler with "*"
X
Required Must be = "*"
RECORDLENGTH
128
 

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 47 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
ERROR RETURN FILE LAYOUT
 

 
Field
Internal Type-
Size
Name
Description
DeliverableData Format
1
Input_record
*
Input Record
A complete copy of the record from the carrier input file
*
2
Errors
varchar(600)
Error Codes
Codes for all errors found on record during validation. Each error will be
separated by a comma.
X(600)
3
Process_date
datetime
Process Date
Date file/record was processed by MedInsight validation
YYYYMMDD
4
Filler
n/a
End of Record Filler
Fixed filler with "*"
X
RECORD LENGTH
*



● 
Size varies with Input Record. The specific error file will be dependent on the
Input File being reported but the general structure will be as shown above.

 
                 *       For
.SRV record length =   888   .CLM record length =   862   .PRV record length =
1,390   .IPA record length = 1,063   .CAP record length =   737

  
● 
Processing, error and warning codes for each input file type are listed in the
following tables

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 48 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
CLAIMS PROCESSING SUMMARY FILE LAYOUT
 

 
Field
Internal Type- Size
Name
Description
DeliverableData Format
1
sub_filename
varchar(12)
Submitted File Name
The name of the file that was submitted from the carrier.
X(12)
2
err_filename
varchar(12)
Error File Name
The name of the file with error records and error codes created by ASES. If no
error file exists, then this will be blank.
X(12)
3
process_code
varchar(6)
Processing Status Code
Processing code that identifies the status of file being processed. (SEE FILE
PROCESSING CODES TABLE).
X(9)
4
process_desc
varchar(50)
Processing Status Description
Description of the status of the file being processed.
X(20)
5
notes
varchar(50)
Processing Notes
Any additional notes including the number of critical and warning errors found
in the file.
X(50)
RECORD LENGTH
103

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 49 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
File Processing CODES
 
CODE
ERROR DESCRIPTION
GENERAL FILE PROCESSING CODES
G000
PASSED PREPROCESSING
G100
FILE IS EMPTY.
G105
UNABLE TO OPEN FILE OR FILE CORRUPTED.
G110
FILE CONTAINS ONE OR MORE WRONG LENGTH RECORDS.
G120
INVALID FILE NAME.
G125
FILE NAME PREVIOUSLY SUBMITTED.
G130
EXPECTED FILE MISSING FOR CURRENT RECORD LOAD.
G135
FILE EXCEEDED ERROR THRESHOLD
G199
FILE ACCEPTED

 
NOTE G000 - PASSED PREPROCESSING: such files have passed the pre-processing
stage of validation but were not sent to full validation because of other
issues. For example a .SRV file may be held because its corresponding .CLM file
has a G110 error and failed pre-processing
 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 50 of 81 Last Update: May 10, 2011

 



 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
File Validation ERROR CODES
 
CODE
ERROR DESCRIPTION
SERVICES FILE ERRORS
C400
TRANS_CODE INVALID. THIS IS A REQUIRED FIELD AND MUST BE 'I' OR 'E'.
C401
PMT_STAT INVALID. THIS IS A REQUIRED FIELD AND MUST BE 'P' OR 'D'.
C402
CARRIER_ID INVALID. THIS IS A REQUIRED FIELD AND MUST BE A VALID CARRIER ID AS
ASSIGNED BY ASES.
C403
CLAIM_ID MISSING. THIS IS A REQUIRED FIELD.
C403.2
CLAIM_ID INVALID. DOES NOT MATCH WITH A CLAIM_ID ON A VALID CLAIM RECORD.
C404
SV_LINE MISSING. THIS IS A REQUIRED FIELD.
C404.2
SV_LINE DUPLICATE WITHIN THE SAME CLAIM ID. (CARRIER_ID+CLAIM_ID+SV_LINE MUST BE
UNIQUE)
C404.3
SV_LINE DOES NOT EXIST. FOR A TRANS_CODE E RECORD THE
CARRIER_ID+CLAIM_ID+SV_LINE MUST ALREADY EXIST.
C405
ENC_TYPE INVALID. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C406
FROM_DATE MISSING. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C407
TO_DATE MISSING. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C407.2
TO_DATE INVALID. MUST BE EQUAL OR LATER THAN FROM_DATE. THIS IS A REQUIRED FIELD
WHEN TRANS_CODE IS I.
C408
PAID_DATE MISSING. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C408.2
PAID_DATE INVALID. MUST BE EQUAL OR LATER THAN TO_DATE. THIS IS A REQUIRED FIELD
WHEN TRANS_CODE IS I.
C410
COB_CODE INVALID. MUST BE EITHER 'Y' OR 'N' WHEN TRANS_CODE IS I
C411
POS_CODE INVALID. MUST BE A VALID PLACE OF SERVICE CODE. THIS IS A REQUIRED
FIELD WHEN TRANS_CODE IS I.
C412
AMT_BILLED INVALID. THIS IS A REQUIRED FIELD FOR NON-PHARMACY CLAIMS.
C413
AMT_ALLOWED INVALID. THIS IS A REQUIRED FIELD FOR NON-PHARMACY CLAIMS.
C413.2
AMT_ALLOWED INVALID. MUST BE GREATER THAN ZERO FOR PAID CLAIMS.
C414
DEDUCT INVALID. MUST BE A NUMBER ON ALL THE RECORDS WITH TRANS_CODE = I.
C415
COPAY INVALID. MUST BE A NUMBER ON ALL THE RECORDS WITH TRANS_CODE = I.
C416
COB INVALID. MUST BE A NUMBER ON ALL THE RECORDS WITH TRANS_CODE = I.
C417
COINS INVALID. MUST BE A NUMBER ON ALL THE RECORDS WITH TRANS_CODE = I.
C418
AMT_PAID INVALID. MUST BE ZERO FOR ENCOUNTERS
C418.2
AMT_PAID INVALID. MUST BE ZERO FOR PAYMENT STATUS 'D'.
C418.3
AMT_PAID INVALID. MUST BE EQUAL TO AMT_ALLOWED - DEDUCT - COPAY - COB - COINS
(NON-PHARMACY CLAIMS).

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 51 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
File Validation ERROR CODES
 
C418.4
AMT PAID INVALID. MUST BE EQUAL TO RX INGR COST - DEDUCT - COPAY - COB - COINS +
RX DISP FEE (PHARMACY CLAIMS).
C418.5
AMT_PAID INVALID. MUST BE GREATER THAN ZERO FOR PLAN_TYPE = "01" CLAIMS.
C419
RX_DISC INVALID. THIS IS A REQUIRED FIELD FOR PHARMACY CLAIMS.
C420
RX_INGR_COST INVALID. THIS IS A REQUIRED FIELD FOR PHARMACY CLAIMS.
C421
RX_DISP_FEE INVALID. THIS FIELD IS REQUIRED FOR PHARMACY CLAIMS.
C422
RX_DAYS_SUPPLY INVALID. THIS IS A REQUIRED FIELD FOR PHARMACY CLAIMS.
C423
RX_DRUG_TYPE INVALID. THIS IS A REQUIRED FIELD FOR PHARMACY CLAIMS.
C424
RX_DAW INVALID. MUST BE ONE OF THE VALID CODES. THIS IS A REQUIRED FIELD FOR
PHARMACY CLAIMS.
C425
RX_REFILL_CNT INVALID. THIS IS A REQUIRED FIELD FOR PHARMACY CLAIMS.
C426
RX_PAR INVALID. IT MUST BE EITHER 'Y' OR 'N' ON PHARMACY CLAIMS.
C428
RISK TYPE INVALID. IT MUST BE EITHER 'PCP' OR 'CAR' (OR 'UNK" FOR PHARAMCY).
THIS IS A REQUIRE FIELD FOR TRANS_CODE I.
C429
STOP_LOSS_FLAG INVALID. MUST BE 'Y' OR 'N'. THIS IS A REQUIRED FIELD FOR
TRANS_CODE = I.
C430
APPLIED_COST INVALID. THIS IS A REQUIRED FIELD FOR TRANS_CODE = I WHEN PLAN TYPE
= '02' OR '03'.
C431
ASES SPLIT AMT INVALID. THIS IS A REQUIRED FIELD FOR TRANS CODE = I WHEN PLAN
TYPE = '02' OR '03' AND APPLIED_COST = '1' OR '3'.
C432
CMS SPLIT AMT INVALID. THIS IS A REQUIRED FIELD FOR TRANS CODE = I WHEN PLAN
TYPE = '02' OR '03' AND APPLIED_COST = '2' OR '3'.
C433
EXTRACT DATE MISSING. THIS IS A REQUIRED FIELD.
C433.2
EXTRACT DATE INVALID. MUST BE LATER OR EQUAL THAN FROM_DATE
C433.3
EXTRACT DATE INVALID. MUST BE LATER OR EQUAL THAN TO_DATE
C433.4
EXTRACT DATE INVALID. MUST BE LATER OR EQUAL THAN PAID_DATE
C434
FILLER INVALID. MUST BE '*' ON ALL RECORDS.
C435
RX_TOTAL_DISP INVALID. THIS IS A REQUIRED FIELD FOR PHARMACY CLAIMS.
CLAIMS FILE ERRORS
C300
TRANS_CODE INVALID. THIS IS A REQUIRED FIELD AND MUST BE 'I' OR 'E'.
C301
CARRIER_ID INVALID. THIS IS A REQUIRED FIELD AND MUST BE A VALID CARRIER ID AS
ASSIGNED BY ASES.
C302
CLAIM_ID MISSING. THIS IS A REQUIRED FIELD.
C302.2
CLAIM_ID INVALID. CLAIM_ID CANNOT BE DUPLICATED. THIS IS A REQUIRED FIELD.

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 52 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
File Validation ERROR CODES
 
C302.3
CLAIM_ID DOES NOT EXIST. FOR A TRANS_CODE E RECORD THE CARRIER_ID + CLAIM_ID
MUST ALREADY EXIST.
C303
PLAN_TYPE INVALID. MUST BE '01', '02' OR '03'. THIS IS A REQUIRED FIELD WHEN
TRANS_CODE IS I.
C303.2
PLAN_TYPE INVALID. '02' OR '03' MUST CORRESPOND TO A MEDICARE PLATINO
CARRIER_ID.
C303.3
PLAN TYPE INVALID. '01' MUST CORRESPOND TO A GHIP CARRIER, MBHO, PBM OR OTHER
ASSIGNED CARRIER CODE WHICH IS NOT MEDICARE PLATINO.
C304
PLAN_VERSION MISSING. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C304.2
PLAN_VERSION MUST BE A 3 DIGIT CODE. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS
I.
C304.3
PLAN VERSION INVALID. CARRIER ID + PLAN TYPE + PLAN VERSION MUST CORRESPOND TO A
PLAN DEFINITION CONTRACTED WITH ASES. THIS IS A REQUIRED FIELD WHEN TRANS_CODE
IS I.
C305
BILL_TYPE INVALID. MUST BE 'U', 'H', 'P' OR 'D'. THIS IS A REQUIRED FIELD WHEN
TRANS_CODE IS I.
C306
ADM_DATE MISSING. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C307
DIS_DATE MISSING. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C307.2
DIS_DATE INVALID. MUST BE EQUAL OR LATER THAN ADM_DATE. THIS IS A REQUIRED FIELD
WHEN TRANS_CODE IS I.
C308
REGION_CODE INVALID. MUST BE 'A', 'B', 'E', 'F', 'G', 'Z', 'J' or 'S'. THIS IS A
REQUIRED FIELD WHEN TRANS_CODE IS I.
C309
MUNICIPALITY RES INVALID. MUST CORRESPOND TO A VALID ASES MUNICIPALITY CODE AND
BE WITHIN THE REGION IDENTIFIED BY REGION_CODE. REQUIRED FIELD WHEN TRANS_CODE
IS I.
C310
MUNICIPALITY CODE INVALID. MUST BE A VALID ASES MUNICIPALITY CODE. THIS IS A
REQUIRED FIELD WHEN TRANS_CODE IS I.
C311
SSN_MAINH INVALID. MUST BE 9 DIGITS. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS
I.
C312
SSN_INVALID. MUST BE 9 DIGITS. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C313
MEMBER_SUFFIX MISSING OR INVALID. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C314
PATIENT_NAME MISSING. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C315
FAMILY ID INVALID. THIS MUST BE ALPHANUMERIC FULL 11 CHARACTERS. THIS IS A
REQUIRED FIELD WHEN TRANS_CODE IS I.
C316
MPI INVALID OR MISSING. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C317
SEX INVALID. MUST BE 'M' OR 'F'. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C319
BIRTH_DATE MISSING. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C319.2
BIRTH_DATE INVALID. IT CANNOT BE IN THE FUTURE BASED ON EXTRACT DATE.
C319.3
BIRTH_DATE INVALID. IT CANNOT BE GREATER THAN 150 YEARS AGO BASED ON EXTRACT
DATE.
C319.4
BIRTH_DATE INVALID. IT MUST BE EQUAL OR EARLIER THAN ADM_DATE.

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 53 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
File Validation ERROR CODES
 
C320
PRIMARY_CENTER MISSING. MUST BE PRESENT ON CLAIMS OF PLAN TYPE 01.
C320.2
PRIMARY_CENTER INVALID. MUST MATCH A VALID ENTRY ON IPA TABLE.
C321
DATE_ACCIDENT INVALID. MUST BE EQUAL OR GREATER THAN BIRTH_DATE.
C321.2
DATE_ACCIDENT INVALID. MUST BE EQUAL OR EARLIER THAN ADM_DATE.
C322
REC_DATE MISSING. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C322.2
REC_DATE INVALID. MUST BE EQUAL OR GREATER THAN DIS_DATE.
C323
ENTRY_DATE MISSING. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C323.2
ENTRY_DATE INVALID. MUST BE EQUAL OR GREATER THAN REC_DATE.
C324
PCP_PROV MISSING. REQUIRED WHEN PLAN_TYPE = '01'.
C324.2
PCP_PROV INVALID. MUST BE A VALID PROVIDER_ID FOR PRIMARY CARRIER.
C325
ATT_PROV MISSING. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C326
BILL_PROV MISSING. THIS IS A REQUIRED FIELD WHEN TRANS_CODE IS I.
C326.2
BILL_PROV INVALID. MUST BE A VALID PROVIDER_ID FOR CARRIER.
C328
EXTRACT_DATE MISSING. THIS IS A REQUIRED FIELD.
C328.2
EXTRACT_DATE INVALID. MUST BE LATER OR EQUAL THAN ADM_DATE.
C328.3
EXTRACT_DATE INVALID. MUST BE LATER OR EQUAL THAN DIS_DATE.
C328.4
EXTRACT_DATE INVALID. MUST BE LATER OR EQUAL THAN DATE_ACCIDENT.
C328.5
EXTRACT_DATE INVALID. MUST BE LATER OR EQUAL THAN REC_DATE.
C328.6
EXTRACT_DATE INVALID. MUST BE LATER OR EQUAL THAN ENTRY_DATE.
C329
FILLER INVALID. MUST BE '*' ON ALL RECORDS.
C330
PRIMARY_CARRIER_ID INVALID. THIS IS A REQUIRED FIELD AND MUST BE A VALID CARRIER
ID AS ASSIGNED BY ASES.
C331
CLAIM FOUND WITHOUT A CORRESPONDING VALID SERVICE. EVERY CLAIM MUST HAVE AT
LEAST ONE SERVICE.
C332
DIS_STAT MISSING OR INVALID. THIS IS A REQUIRED FIELD ON UB-92 CLAIMS.
PROVIDER FILE ERRORS
C200
PROV CARRIER MISSING OR INVALID. THIS IS A REQUIRED FIELD AND MUST BE A VALID
CARRIER ID AS ASSIGNED BY ASES.
C201
PROV_ID MISSING. THIS IS A REQUIRED FIELD.
C202
PROV_LNAME MISSING. THIS IS A REQUIRED FIELD ON ALL RECORDS.
C203
PROV_ADDR1 MISSING. THIS IS A REQUIRED FIELD.

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 54 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
File Validation ERROR CODES
 
C204
PROV_CITY MISSING. THIS IS A REQUIRED FIELD.
C205
PROV_STATE MISSING. THIS IS A REQUIRED FIELD.
C206
PROV_ZIP MISSING. THIS IS A REQUIRED FIELD.
C207
PROV_COUNTRY MISSING. THIS IS A REQUIRED FIELD.
C208
PROV_TEL MISSING OR WRONG LENGTH. THIS IS A REQUIRED FIELD.
C209
PROV_TYPE INVALID. THIS IS A REQUIRED FIELD AND MUST BE A VALID PROVIDER TYPE
CODE.
C210
PROV_SPEC1 INVALID. THIS IS A REQUIRED FIELD AND MUST BE A VALID SPECIALTY CODE.
C213
FEDERAL_TAX_ID MISSING OR WRONG LENGTH. THIS IS A REQUIRED 9 DIGIT FIELD.
C214
EXTRACT_DATE MISSING. THIS IS A REQUIRED FIELD.
C215
FILLER INVALID. MUST BE '*' ON ALL RECORDS.
IPA FILE ERRORS
C100
CARRIER_ID MISSING OR INVALID. THIS IS A REQUIRED FIELD AND MUST BE A VALID
CARRIER ID AS ASSIGNED BY ASES.
C101
IPA MISSING. THIS IS A REQUIRED FIELD.
C102
IPA_DESC MISSING. THIS IS A REQUIRED FIELD.
C103
IPA_ADDR1 MISSING. THIS IS A REQUIRED FIELD.
C104
IPA_CITY MISSING. THIS IS A REQUIRED FIELD.
C105
IPA_STATE MISSING. THIS IS A REQUIRED FIELD.
C106
IPA_ZIP MISSING. THIS IS A REQUIRED FIELD.
C107
IPA_COUNTRY MISSING. THIS IS A REQUIRED FIELD.
C108
IPA_WORK_PHONE MISSING OR WRONG LENGTH. THIS IS A REQUIRED FIELD.
C109
FEDERAL_TAX_ID MISSING OR WRONG LENGTH. THIS IS A REQUIRED 9 DIGIT FIELD.
C110
EXTRACT DATE MISSING. THIS IS A REQUIRED FIELD.
C111
FILLER INVALID. MUST BE '*' ON ALL RECORDS.
CAPITATION FILE ERRORS
C500
CARRIER_ID MISSING OR INVALID. THIS IS A REQUIRED FIELD AND MUST BE A VALID
CARRIER ID AS ASSIGNED BY ASES.
C501
CAP_ID INVALID. THIS IS A REQUIRED FIELD.
C501.2
CAP_ID INVALID. CAP_ID CANNOT BE DUPLICATED. THIS IS A REQUIRED FIELD.
C502
CAP_TYPE INVALID. MUST BE 'P' OR 'S'. THIS IS A REQUIRED FIELD.
C503
CAP_DATE INVALID. THIS IS A REQUIRED FIELD.

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 55 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
File Validation ERROR CODES
 
C504
EXPR_DATE INVALID. THIS IS A REQUIRED FIELD.
C505
PROV INVALID. MUST BE A VALID PROVIDER FOR THIS CARRIER. THIS IS A REQUIRED
FIELD.
C506
IPA MISSING. THIS IS A REQUIRED FIELD IF CAP_TYPE = 'P' AND CARRIER_ID
CORRESPONDS TO PLAN TYPE '01'
C506.2
IPA INVALID. THIS MUST BE A VALID IPA CODE.
C507
REGION_CODE INVALID. MUST BE ONE = 'A', 'B', 'E', 'F', 'G', 'Z', 'J' OR 'S'.
THIS IS A REQUIRED FIELD.
C508
MUNICIPALITY CODE INVALID. MUST CORRESPOND TO A VALID ASES MUNICIPALITY CODE AND
BE WITHIN THE REGION IDENTIFIED BY REGION_CODE. THIS IS A REQUIRED FIELD.
C509
MEMBER_SSN INVALID. IT MUST BE 9 DIGITS. THIS IS A REQUIRED FIELD.
C510
FAMILY_ID INVALID. THIS HAS TO BE ALPHANUMERIC FULL 11 CHARACTERS. THIS IS A
REQUIRED FIELD.
C511
MEMBER_SUFFIX INVALID. IT MUST BE 2 DIGITS. THIS IS A REQUIRED FIELD.
C512
CAP_AMT INVALID. IT MUST BE NUMERIC. THIS IS A REQUIRED FIELD.
C513
EXTRACT_DATE MISSING. THIS IS A REQUIRED FIELD.
C513.2
EXTRACT_DATE INVALID. MUST BE EQUAL TO OR LATER THAN CAP_DATE.
C513.3
EXTRACT_DATE INVALID. MUST BE EQUAL TO OR LATER THAN EXPR_DATE
C514
FILLER INVALID. MUST BE '*' ON ALL RECORDS.
C515
MPI INVALID OR MISSING. THIS IS A REQUIRED FIELD.
C516
INCONSISTENCY BETWEEN TWO OR MORE RECORDS. IF CARRIER ID, CAP TYPE, EXPR DATE,
PROV, FAMILY ID & MEMBER SUFFIX MATCH BETWEEN MULTIPLE RECORDS, THERE IS AN
INCONSISTENCY IF IPA OR REGION CODE OR MEMBER SSN OR MPI DO NOT MATCH.

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 56 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
File Validation WARNING CODES
 
CODE
WARNING DESCRIPTION
SERVICES FILE WARNINGS
W400
PROC_CODE MUST BE A VALID HCPCS/CPT CODE. (CMS1500 / UB92 CLAIMS).
W400.2
PROC_CODE FOR DENTAL CLAIMS MUST BE A VALID DENTAL HCPCS/CDT CODE. (DENTAL
CLAIMS)
W400.3
PROC CODE FOR PHARMACY CLAIMS MUST BE BLANK. (PHARMACY CLAIMS)
W401
CPT MOD INVALID.
W4 02
REV_CODE MUST BE A VALID REVENUE CODE. (UB92 CLAIMS)
W4 03
RX_NDC MUST BE A VALID NDC CODE (PHARMACY CLAIMS)
 
CLAIMS FILE WARNINGS
W300
ICD DIAG 01 MUST BE A VALID ICD OR DSM IV DIAGNOSIS CODE. (MUST CARRY HIGHEST
DEGREE OF DETAIL 4TH OR 5TH DIGIT). (NOT PHARMACY OR DENTAL).
W301
ICD DIAG 02 MUST BE A VALID ICD OR DSM IV DIAGNOSIS CODE. (MUST CARRY HIGHEST
DEGREE OF DETAIL 4TH OR 5TH DIGIT). (NOT PHARMACY OR DENTAL).
W302
ICD DIAG 03 MUST BE A VALID ICD OR DSM IV DIAGNOSIS CODE. (MUST CARRY HIGHEST
DEGREE OF DETAIL 4TH OR 5TH DIGIT). (NOT PHARMACY OR DENTAL).
W303
ICD DIAG 04 MUST BE A VALID ICD OR DSM IV DIAGNOSIS CODE. (MUST CARRY HIGHEST
DEGREE OF DETAIL 4TH OR 5TH DIGIT). (NOT PHARMACY OR DENTAL).
W304
ICD DIAG 05 MUST BE A VALID ICD OR DSM IV DIAGNOSIS CODE. (MUST CARRY HIGHEST
DEGREE OF DETAIL 4TH OR 5TH DIGIT). (NOT PHARMACY OR DENTAL).
W305
ICD DIAG 06 MUST BE A VALID ICD OR DSM IV DIAGNOSIS CODE. (MUST CARRY HIGHEST
DEGREE OF DETAIL 4TH OR 5TH DIGIT). (NOT PHARMACY OR DENTAL).
W327
DIS STAT MISSING OR INVALID. THIS IS A REQUIRED FIELD FOR UB-92 CLAIMS.
PROVIDERS FILE WARNINGS
W2 0 0
PROV FNAME MISSING. THIS IS AN EXPECTED FIELD FOR INDIVIDUAL PROVIDERS.

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 57 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENTS
 
 
 

--------------------------------------------------------------------------------

 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
Attachment I - Municipality codes
 
Alphabetical by Municipality
 
Ordered By Code
MUNICIPALITY
REGION
CODE
 
CODE
MUNICIPALITY
REGION
Adjuntas
S
0004
0004
Adjuntas
S
Aguada
Z
0008
0008
Aguada
Z
Aguadilla
Z
0012
0012
Aguadilla
Z
Aguas Buenas
E
0016
0016
Aguas Buenas
E
Aibonito
G
0020
0020
Aibonito
G
Anasco
Z
0024
0024
Anasco
Z
Arecibo
A
0028
0028
Arecibo
A
Arroyo
G
0032
0032
Arroyo
G
Barceloneta
A
0036
0036
Barceloneta
A
Barranquitas
G
0040
0040
Barranquitas
G
Bayamon
B
0044
0044
Bayamon
B
Cabo Rojo
Z
0048
0048
Cabo Rojo
Z
Caguas
E
0052
0052
Caguas
E
Camuy
A
0056
0056
Camuy
A
Canovanas
F
0060
0060
Canovanas
F
Carolina
F
0064
0064
Carolina
F
Catano
B
0068
0068
Catano
B
Cayey
E
0072
0072
Cayey
E
Ceiba
F
0076
0076
Ceiba
F
Ciales
A
0080
0080
Ciales
A
Cidra
E
0084
0084
Cidra
E
Coamo
G
0088
0088
Coamo
G
Comerio
B
0092
0092
Comerio
B

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 59 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
Attachment I - Municipality codes
 
Alphabetical by Municipality
 
Ordered By Code
MUNICIPALITY
REGION
CODE
CODE
MUNICIPALITY
REGION
Corozal
B
0096
0096
Corozal
B
Culebra
F
0100
0100
Culebra
F
Dorado
B
0104
0104
Dorado
B
Fajardo
F
0108
0108
Fajardo
F
Florida
A
0112
0112
Florida
A
Guanica
S
0116
0116
Guanica
S
Guayama
G
0120
0120
Guayama
G
Guayanilla
S
0124
0124
Guayanilla
S
Guaynabo
B
0128
0128
Guaynabo
B
Gurabo
E
0132
0132
Gurabo
E
Hatillo
A
0136
0136
Hatillo
A
Hormigueros
Z
0140
0140
Hormigueros
Z
Humacao
E
0144
0144
Humacao
E
Isabela
Z
0148
 
0148
Isabela
Z
Jayuya
S
0152
0152
Jayuya
S
Juana Diaz
G
0156
0156
Juana Diaz
G
Juncos
E
0160
0160
Juncos
E
Lajas
Z
0164
0164
Lajas
Z
Lares
A
0168
0168
Lares
A
Las Marias
Z
0172
0172
Las Marias
Z
Las Piedras
E
0176
0176
Las Piedras
E
Loiza
F
0180
0180
Loiza
F
Luquillo
F
0184
0184
Luquillo
F

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 60 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Attachment I - Municipality codes
 
Alphabetical by Municipality
 
Ordered By Code
MUNICIPALITY
REGION
CODE
CODE
MUNICIPALITY
REGION
Manati
A
0188
0188
Manati
A
Maricao
Z
0192
0192
Maricao
Z
Maunabo
G
0196
0196
Maunabo
G
Mayaguez
Z
0200
0200
Mayaguez
Z
Moca
Z
0204
0204
Moca
Z
Morovis
A
0208
0208
Morovis
A
Naguabo
E
0212
0212
Naguabo
E
Naranjito
B
0216
0216
Naranjito
B
Orocovis
G
0220
0220
Orocovis
G
Patillas
G
0224
0224
Patillas
G
Penuelas
S
0228
0228
Penuelas
S
Ponce
S
0232
0232
Ponce
S
Puerta de Tierra
J
0264
0236
Quebradillas
A
Puerto Nuevo
J
0270
0240
Rincon
Z
Quebradillas
A
0236
0244
Rio Grande
F
Rincon
Z
0240
0248
Sabana Grande
Z
Rio Grande
F
0244
0252
Salinas
G
Rio Piedras
J
0272
0256
San German
Z
Sabana Grande
Z
0248
0264
Puerta de Tierra
 
Salinas
G
0252
0266
San Juan
 
San German
Z
0256
0270
Puerto Nuevo
 
San Jose
J
0274
0272
Rio Piedras
 
San Juan
J
0266
0274
San Jose
 

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 61 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Attachment I - Municipality codes
 
Alphabetical by Municipality
 
Ordered By Code
MUNICIPALITY
REGION
CODE
CODE
MUNICIPALITY
REGION
San Lorenzo
E
0276
0276
San Lorenzo
E
San Sebastian
Z
0280
0280
San Sebastian
Z
Santa Isabel
G
0284
0284
Santa Isabel
G
Toa Alta
B
0288
0288
Toa Alta
B
Toa Baja
B
0292
0292
Toa Baja
B
Trujillo Alto
F
0296
0296
Trujillo Alto
F
Utuado
A
0300
0300
Utuado
A
Vega Alta
B
0304
0304
Vega Alta
B
Vega Baja
A
0308
0308
Vega Baja
A
Vieques
F
0312
0312
Vieques
F
Villalba
G
0316
0316
Villalba
G
Yabucoa
E
0320
0320
Yabucoa
E
Yauco
S
0324
0324
Yauco
S
Outside Puerto Rico
--
0666
*
0666
Outside Puerto Rico
--

 
 
*     0666 is valid only for use with Municipality Service on Claims Input File
 
NOTE: Any municipality code may appear in region SPECIAL.
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 62 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
Attachment II - Carrier codes
 
CODE
Carrier
Type
01
Triple S
MCO
03
(discontinued)
MCO
02
Humana
MCO
17
MCS
MCO
25
(discontinued)
MCO
27
MCS Life
Medicare Platino
28
Red Medica
Medicare Platino
29
Medicare y Mucho Mas
Medicare Platino
31
Triple S
Medicare Platino
33
Preferred Medicare Choice
Medicare Platino
34
MCS Advantage
Medicare Platino
35
COSVIMed
Medicare Platino
37
Salud Dorada con Medicare
Medicare Platino
39
MAPFRE
Medicare Platino
41
Health Medicare Ultra
Medicare Platino
42
Humana
Medicare Platino
44
Auxilio Platino
Medicare Platino
47
American Health
Medicare Platino
49
FirstPlus
Medicare Platino
51
Triple S
TPA - Direct Contract
52
Humana
TPA - Direct Contract
53
MCS
TPA - Direct Contract

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 63 of 81 Last Update: May 10, 2011


 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
Attachment II - Carrier codes
 
CODE
Carrier
Type
55
COSVI
TPA - Direct Contract
60
Caremark
PBM
64
MC-21
PBM
70
ASSMCA
Mental Health Pilot
71
Plan de Salud Hospital Menonita
Government Employee
72
MMM Healthcare,INC
Government Employee
73
National Life Insurance Company
Government Employee
74
Ryder Health Plan, Inc.
Government Employee
75
Triple-S Salud Inc.
Government Employee
76
(discontinued)
MBHO
77
Humana Health Plan of Puerto Rico, Inc.
Government Employee
78
Humana Insurance of Puerto Rico,Inc.
Government Employee
79
MCS Advantage,Inc.
Government Employee
80
MCS Life Insurance Company
Government Employee
81
Asociacion de Maestros de Puerto Rico
Government Employee
82
First Medical Health Plan, Inc.
Government Employee
83
APS
MBHO
95
FHC
MBHO

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 64 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
Attachment III - Specialty codes
 
CODE
Specialty
Codes included in this table are designed for completeness and in no way imply
coverage of services under the Government Health Insurance Plan
01
General Practice
02
General Surgery
03
Allergy/Immunology
04
Otolaryngology
05
Anesthesiology
06
Cardiology
07
Dermatology
08
Family Practice
09
Interventional Pain Management
10
Gastroenterology
11
Internal Medicine
12
Osteopathic Manipulative Therapy
13
Neurology
14
Neurosurgery
16
Obstetrics / Gynecology
18
Ophthalmology
19
Oral Surgery
20
Orthopedic Surgery
22
Pathology
24
Plastic and Reconstructive Surgery
25
Physical Medicine / Rehabilitation

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 65 of 81 Last Update: May 10, 2011


 
 

--------------------------------------------------------------------------------

 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
Attachment III - Specialty codes
 
CODE
Specialty
26
Psychiatry
28
Colorectal Surgery (Formerly Proctology)
29
Pulmonary Diseases
30
Diagnostic Radiology
32
Anesthesiologist Assistant
33
Thoracic Surgery
34
Urology
35
Chiropractic
36
Nuclear Medicine
37
Pediatric Medicine
38
Geriatric Medicine
39
Nephrology
40
Hand Surgery
41
Optometry
42
Certified Nurse Midwife
43
Certified Registered Nurse Assistant (CRNA)
44
Infectious Disease
45
Mammography Screening Center
46
Endocrinology
47
Independent Diagnostics Testing Facility
48
Podiatry
49
Ambulatory Surgical Center
50
Nurse Practitioner

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 66 of 81 Last Update: May 10, 2011


 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
Attachment III - Specialty codes
 
CODE
Specialty
51
Medical Supply Company with Orthotist
52
Medical Supply Company with Prosthetist
53
Medical Supply Company with Orthotist-Prosthetist
54
Other Medical Supply Company
55
Individual Certified Orthotist
56
Individual Certified Prosthetist
57
Individual Certified Orthotist-Prosthetist
58
Medical Supply Company with pharmacist
59
Ambulance Service Provider
60
Public Health and Welfare Agency
61
Voluntary Health or Charitable Agency
62
Psychologist
63
Portable X-ray Supplier
64
Audiologist
65
Physical Therapist
66
Rheumatology
67
Occupational Therapy
68
Clinical Psychologist
69
Clinical Laboratory
70
Multi-Specialty Clinic or Group Practice
71
Registered Dietician / Nutritional Professional
72
Pain Management
73
Mass Immunization Roster Billers

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 67 of 81 Last Update: May 10, 2011


 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
Attachment III - Specialty codes
 
CODE
Specialty
74
Radiation Therapy Center
75
Slide Preparation Facilities
76
Peripheral Vascular Disease
77
Vascular Surgery
78
Cardiac Surgery
79
Addiction Medicine
80
Licensed Clinical Social Worker
81
Critical Care (Intensivists)
82
Hematology
83
Hematology / Oncology
84
Preventive Medicine
85
Maxillofacial Surgery
86
Neuropsychiatry
87
All Other Suppliers
88
Unknown Supplier / Provider Specialty
89
Certified Clinical Nurse Specialist
90
Medical Oncology
91
Surgical Oncology
92
Radiation Oncology
93
Emergency Medicine
94
Intervention Radiology
96
Optician
97
Physician Assistant

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 68 of 81 Last Update: May 10, 2011


 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
Attachment III - Specialty codes
 
CODE
Specialty
98
Gynecological Oncology
99
Unknown Physician Specialty
A1
Skilled Nursing Facility
A2
Intermediate Care Nursing Facility
A3
Other Nursing Facility
A4
Home Health Agency
A5
Pharmacy
A6
Medical Supply Company with Respiratory Therapist
A7
Department Store
A8
Grocery Store
DD
Dentist
EN
Endodontist
HE
Health Educator
HN
Home Health Nurse
PE
Periodontist
RT
Respiratory Therapist
ST
Speech Therapist
BB
Blood Bank
CV
Cardiac Catheterization Facility
DF
Dialysis Facility
EC
Emergency Care Facility
HV
HIV Ambulatory Antibiotic Facility
HO
Hospice

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 69 of 81 Last Update: May 10, 2011


 
 

--------------------------------------------------------------------------------

 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
Attachment III - Specialty codes
 
CODE
Specialty
IC
Intensive Care Unit
IT
Infusion Therapy
LI
Lithotripsy
NI
Neonatal ICU
OP
Optical
PC
Clinic - Primary Level
PH
Private Hospital
PP
Private Psychiatric Hospital
PS
Psychiatric Partial Hospital
SH
State Hospital
SP
State Psychiatric Hospital
XR
X-ray Facility
Z4
Cardiovascular Surgery Program
O1
Occupational Medicine
P1
Perinatology
N1
Neonatolgy
G1
Geneticist
P2
Pediatric Surgery

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 70 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
Attachment IV - Place of Service codes
 
CODE
Name
Description
Codes included in this table are designed for completeness and in no way imply
coverage of services under the Government Health Insurance Plan
01
Pharmacy
A facility or location where drugs and other medically related items and
services are sold, dispensed, or otherwise provided directly to patients.
02
Unassigned
N/A
03
School
A facility whose primary purpose is education.
04
Homeless Shelter
A facility or location whose primary purpose is to provide temporary housing to
homeless individuals.
05
Indian Health Service Free-standing Facility
A facility or location, owned and operated by the Indian Health Service, which
provides diagnostic, therapeutic (surgical and non-surgical), and rehabilitation
services to American Indians and Alaska Natives who do not require
hospitalization
06
Indian Health Service Provider-based Facility
A facility or location, owned and operated by the Indian Health Service, which
provides diagnostic, therapeutic (surgical and non-surgical), and rehabilitation
services rendered by, or under the supervision of, physicians to American
Indians and Alaska Natives admitted as inpatients or outpatients.
07
Tribal 638 Free-standing Facility
A facility or location owned and operated by a federally recognized American
Indian or Alaska Native tribe or tribal organization under a 638 agreement,
which provides diagnostic, therapeutic (surgical and non­surgical), and
rehabilitation services to tribal members who do not require hospitalization.
08
Tribal 638 Provider-based Facility
A facility or location owned and operated by a federally recognized American
Indian or Alaska Native tribe or tribal organization under a 638 agreement,
which provides diagnostic, therapeutic (surgical and non­surgical), and
rehabilitation services to tribal members admitted as inpatients or outpatients.
09-10
Unassigned
N/A

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 71 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Attachment IV - Place of Service codes
 
CODE
Name
Description
11
Office
Location, other than a hospital, Skilled Nursing Facility (SNF), military
treatment facility, community health center, State or local public health
clinic, or Intermediate Care Facility (ICF), where the health professional
routinely provides health examinations, diagnosis, and treatment of illness or
injury on an ambulatory basis.
12
Home
Location, other than a hospital or other facility, where the patient receives
care in a private residence.
13
Assisted Living Facility
Congregate residential facility with self-contained living units providing
assessment of each resident's needs and on-site support 24 hours a day, 7 days a
week, with the capacity to deliver or arrange for services including some health
care and other services.
14
Group Home
A residence, with shared living areas, where clients receive supervision and
other services such as social and/or behavioral services, custodial service, and
minimal services.
15
Mobile Unit
A facility/unit that moves from place-to-place equipped to provide preventive,
screening, diagnostic, and/or treatment services.
16-19
Unassigned
N/A
20
Urgent Care Facility
Location, distinct from a hospital emergency room, an office, or a clinic, whose
purpose is to diagnose and treat illness or injury for unscheduled ambulatory
patients seeking immediate medical attention.
21
Inpatient Hospital
A facility, other than psychiatric, which primarily provides diagnostic,
therapeutic (both surgical and nonsurgical), and rehabilitation services by, or
under, the supervision of physicians to patients admitted for a variety of
medical conditions.
22
Outpatient Hospital
A portion of a hospital, which provides diagnostic, therapeutic (both surgical
and nonsurgical), and rehabilitation services to sick or injured persons who do
not require hospitalization or institutionalization.
23
Emergency Room - Hospital
A portion of a hospital where emergency diagnosis and treatment of illness or
injury is provided.

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 72 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
 
Attachment IV - Place of Service codes
 
CODE
Name
Description
24
Ambulatory Surgical Center
A freestanding facility, other than a physician's office, where surgical and
diagnostic services are provided on an ambulatory basis.
25
Birthing Center
A facility, other than a hospital's maternity facilities or a physician's
office, which provides a setting for labor, delivery, and immediate post-partum
care as well as immediate care of newborn infants.
26
Military Treatment Facility
A medical facility operated by one or more of the Uniformed Services. Military
Treatment Facility (MTF) also refers to certain former U.S. Public Health
Service (USPHS) facilities now designated as Uniformed Service Treatment
Facilities (USTF).
27-30
Unassigned
N/A
31
Skilled Nursing Facility
A facility, which primarily provides inpatient skilled nursing care and related
services to patients who require medical, nursing, or rehabilitative services
but does not provide the level of care or treatment available in a hospital.
32
Nursing Facility
A facility which primarily provides to residents skilled nursing care and
related services for the rehabilitation of injured, disabled, or sick persons,
or, on a regular basis, health-related care services above the level of
custodial care to other than mentally retarded individuals.
33
Custodial Care Facility
A facility which provides room, board and other personal assistance services,
generally on a long-term basis, and which does not include a medical component.
34
Hospice
A facility, other than a patient's home, in which palliative and supportive care
for terminally ill patients and their families are provided.
35-40
Unassigned
N/A
41
Ambulance - Land
A land vehicle specifically designed, equipped and staffed for lifesaving and
transporting the sick or injured.
42
Ambulance - Air or Water
An air or water vehicle specifically designed, equipped and staffed for
lifesaving and transporting the sick or injured.
43-48
Unassigned
N/A

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 73 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Attachment IV - Place of Service codes
 
CODE
Name
Description
49
Independent Clinic
A location, not part of a hospital and not described by any other Place of
Service code, that is organized and operated to provide preventive, diagnostic,
therapeutic, rehabilitative, or palliative services to outpatients only.
50
Federally Qualified Health Center
A facility located in a medically underserved area that provides Medicare
beneficiaries preventive primary medical care under the general direction of a
physician.
51
Inpatient Psychiatric Facility
A facility that provides inpatient psychiatric services for the diagnosis and
treatment of mental illness on a 24-hour basis, by or under the supervision of a
physician.
52
Psychiatric Facility Partial Hospitalization
A facility for the diagnosis and treatment of mental illness that provides a
planned therapeutic program for patients who do not require full time
hospitalization, but who need broader programs than are possible from outpatient
visits to a hospital-based or hospital-affiliated facility.
53
Community Mental Health Center
A facility that provides the following services:
• Outpatient services, including specialized outpatient services for children,
the elderly, individuals who are chronically ill, and residents of the CMHC's
mental health services area who have been discharged from inpatient treatment at
a mental health facility.
• 24 hour a day emergency cares services.
• Day treatment, other partial hospitalization services, or psychosocial
rehabilitation services.
• Screening for patients being considered for admission to State mental health
facilities to determine the appropriateness of such admission.
• Consultation and education services.
54
Intermediate Care Facility/Mentally Retarded
A facility which primarily provides health-related care and services above the
level of custodial care to mentally retarded individuals but does not provide
the level of care or treatment available in a hospital or SNF.

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 74 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Attachment IV - Place of Service codes
 
CODE
Name
Description
55
Residential Substance Abuse Treatment Facility
A facility, which provides treatment for substance (alcohol and drug) abuse to
live-in residents who, does not require acute medical care. Services include
individual and group therapy and counseling, family counseling, laboratory
tests, drugs and supplies, psychological testing, and room and board.
56
Psychiatric Residential Treatment Center
A facility or distinct part of a facility for psychiatric care, which provides a
total 24-hour therapeutically, planned and professionally staffed group living
and learning environment.
57
Non-residential Substance Abuse Treatment Facility
A location which provides treatment for substance (alcohol and drug) abuse on an
ambulatory basis. Services include individual and group therapy and counseling,
family counseling, laboratory tests, drugs and supplies, and psychological
testing.
58-59
Unassigned
N/A
60
Mass Immunization Center
A location where providers administer pneumococcal pneumonia and influenza virus
vaccinations and submit these services as electronic media claims, paper claims,
or using the roster billing method. This generally takes place in a mass
immunization setting, such as, a public health center, pharmacy, or mall but may
include a physician office setting.
61
Comprehensive Inpatient Rehabilitation Facility
A facility that provides comprehensive rehabilitation services under the
supervision of a physician to inpatients with physical disabilities. Services
include physical therapy, occupational therapy, speech pathology, social or
psychological services, and orthotics and prosthetics services.
62
Comprehensive Outpatient Rehabilitation Facility
A facility that provides comprehensive rehabilitation services under the
supervision of a physician to outpatients with physical disabilities. Services
include physical therapy, occupational therapy, and speech pathology services.
63-64
Unassigned
N/A
65
End-Stage Renal Disease Treatment Facility
A facility other than a hospital, which provides dialysis treatment,
maintenance, and/or training to patients or caregivers on an ambulatory or
home-care basis.

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 75 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Attachment IV - Place of Service codes
 
CODE
Name
Description
66-70
Unassigned
N/A
71
State or Local Public Health Clinic
A facility maintained by either State or local health departments that provide
ambulatory primary medical care under the general direction of a physician.
72
Rural Health Clinic
A certified facility, which is located in a rural medically, underserved area
that provides ambulatory primary medical care under the general direction of a
physician.
73-80
Unassigned
N/A
81
Independent Laboratory
A laboratory certified to perform diagnostic and/or clinical tests independent
of an institution or a physician's office.
82-98
Unassigned
N/A
99
Other Place of Service
Other service facilities not specified above.

 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 76 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 77 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
PUERTO RICO HEALTH INSURANCE ADMINISTRATION
Attachment VI - Provider Type codes
 
CODE
Description
Codes included in this table are designed for completeness and in no way imply
coverage of services under the Government Health Insurance Plan
AM
Ambulance
AS
Ambulatory Surgical Center
BB
Blood Bank
CL
Clinical Facility
DE
Dentist
DM
Durable Medical Equipment (DME)
EM
Emergency Facility
HH
Home Health Agency
HO
Hospital
HS
Hospice
LA
Laboratory
MD
Medical Doctor (Physician)
RX
Pharmacy
SN
Skilled Nursing Facility (SNF)
UF
Urgent Care facility
XR
Radiology Facility
ZZ
Other



Carrier to ASES Data Submissions
File Layouts
 

Version 1.7C  Page 78 of 81 Last Update: May 10, 2011

 
 
 

--------------------------------------------------------------------------------

 
                                                                                                           
[image15.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[image16.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT #10
 
 
 

--------------------------------------------------------------------------------

 
 
Projected MedicalCosts by Region: November 1,2011-June 30,2012
 

   
West
   
Metro North
   
North
   
San Juan
   
Northeast
     
With Plan
   
With Plan
   
With Plan
   
With Plan
   
With Plan
     
Changes
   
Changes
   
Changes
   
Changes
   
Changes
 
Facility
  $ 35.19     $ 45.75     $ 37.55     $ 52.65     $ 37.24  
Professional
  $ 31.25     $ 39.70     $ 28.05     $ 49.54     $ 45.01  
Dental
  $ 3.00     $ 4.07     $ 3.85     $ 4.53     $ 4.31  
Drugs
  $ 11.74     $ 14.97     $ 12.66     $ 21.78     $ 15.99  
Other
  $ 6.31     $ 7.08     $ 5.94     $ 9.59     $ 7.65       $ 87.49     $ 111.57
    $ 88.05     $ 138.09     $ 110.20  



Developed by ASES' actuaries
Attachment# 10
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT #10A
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 10A
 
Calculation of Threshold Per Member Per Month (PMPM)
 
November 2011 - June 2012
     
West
   
Metro North
   
North
   
San Juan
   
Northeast
   
Threshold*
 
Projected Medical Cost PMPM
  $ 87.49     $ 111.57     $ 88.05     $ 138.09     $ 110.20     $ 102.25  
June 2011 Membership
    225,038       196,267       200,616       92,198       130,114          

 
*Threshold is calculated as weighted average projected medical PMPM cost.  The
threshold will be recalculated based on actual membership for November 2011 -
June 2012 at the end of the contract period.

Rev. 10.17.2011
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT #11
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 11
 
ADMINISTRATIVE FEES PER MEMBER PER MONTH
&
QUALITY INCENTIVE PROGRAM RETENTION FUND
 
Region
 
Per Member Per Month Administrative Fee
 
North
  $ 7.80  
Metro North
  $ 8.17  
San Juan
  $ 11.42  
Northeast
  $ 8.64  
West
  $ 7.15  
Virtual
 
Included above
 
Retention Fund
  $ 0.03  
5% withhold amount
  $ 0.002  

 
Rev. 10.15.2011
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT #12
 
 
 

--------------------------------------------------------------------------------

 
 
Administración de Seguros de Salud de Puerto Rico (ASES)
TPA Contract
Attachment 12
Deliverables
 
Section
Deliverable
Contractor delivery date
6.4.5
Enrollee Handbook - (Universal Guide)
November 1, 2011
6.6.6
Provider Directory
December 1, 2011
6.7.5
Front and back sample of Enrollee ID Card
October 20, 2011
6.8.13
Scripts addressing the questions expected to arise most often for both the
Information Service and the Medical Advice Service
October 20, 2011
6.8.14
Tele Mi Salud Policies and Procedures, Quality Criteria and Protocols, Outreach
Program, Scripts and Training materials for Tele MI Salud Call Center Employees
October 20, 2011
6.9.5
Website screenshots
December 1, 2011
6.10.2
Cultural Competency Plan
December 1, 2011
6.14.5.1
Marketing Plan and copies of all Marketing Materials (written and oral)
December 1, 2011
7.5.3.4.5
Wellness Plan
December 1, 2011
7.5.8.3.12
Pre-Natal and Maternal Wellness Plan
December 1, 2011
7.7.6.6
Summary of the Strategy for the identification of populations with special
health care needs
November 15, 2011
7.7.6 & 9.14.2
Protocols for screening and registering Enrollees for Special Coverage
November 1, 2011
7.7.9.1
Coordination Plan with the MBHO to meet the integration requirements for autism.
October 17, 2011
7.8.2.6
Case Management Policies and Procedures
October 17, 2011
7.8.3.5
Disease Management Policies and Procedures
December 1, 2011
7.9.1.4
EPSDT Plan including procedures for follow-up of missed appointments, including
missed Referral appointments for problems identified through EPSDT screens and
exams
October 17, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
Administración de Seguros de Salud de Puerto Rico (ASES)
TPA Contract
Attachment 12
Deliverables
 
8.8
Integration Plan incorporating the elements in Article 8, to ensure cooperation
between TPA and MBHO
October 17, 2011
9.6.1.6
Policies and procedures for Enrollee selection of PCP
October 17, 2011
9.11.3
MBHO Policies and Procedures that ensure timely Access to Behavioral Services
and integration of Care.
November 1, 2011
9.14.2
Protocols  for screening Enrollees for participation in Case Management and
Disease Management Programs
October 17, 2011
9.19.4
Policies and procedures for determining the adequacy of Providers’ available
hours
December 1, 2011
9.21.3
Policies and procedures for monitoring (PPN) Provider performance, measuring
access to care, and identifying Provider compliance issues
December 1, 2011
9.1.1; 9.22.1
Assurances concerning adequacy of Provider Network
TBD - Certifications Due Upon Request
10.1.6.1
Model for each type of Provider Contract
Upon Execution
10.1.6.1
Compact disk with copies of provider contract templates
Upon Execution
10.2.1.3
Provider Guidelines
October 17, 2011
10.2.2.1
Continuing Education Curriculum for Providers
December 1, 2011
10.5.1.5
Capitation methodology
October 28, 2011
10.8.1
Electronic file and a list of all participating providers, listed by
municipality, indicating the capacity of each Provider, as well as the specialty
or subspecialty of physicians
File Submission Weekly based on Contract Execution Date
10.8.5
Control sheet of provider files
File Submission Weekly based on Contract Execution Date
11.1.2
Utilization Management Policies and Procedures
October 17, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
Administración de Seguros de Salud de Puerto Rico (ASES)
TPA Contract
Attachment 12
Deliverables
 
12.2.4; 12.5.1
QAPI Program
December 1, 2011
13.1.3
Fraud and Abuse Policies and Procedures, proposed compliance plan, and Program
Integrity Plan
December 1, 2011
14.1.3
Grievance System Policies and Procedures
October 24, 2011
14.1.14
Grievance System Forms
October 24, 2011
15.3.2
Staff Training Plan and a current organizational chart
October 17, 2011
15.5.1-2
Implementation Plan
October 17, 2011
10.5.1.8; 16.5.1
Provider Payment Schedule
October 17, 2011
22.1.7
Payment procedures and controls
December 1, 2011
22.4.1.9
Plan for Routine Audits to prevent duplicate payments for third party billable
services
December 1, 2011
28.2
Certification that the Contractor does not contract with entities that have been
under investigation for, accused of, convicted of, or sentenced to imprisonment,
in Puerto Rico, the United States of America, or any other country, for any
crime involving corruption, fraud, embezzlement, or unlawful appropriation of
public funds, pursuant to Act 458, as amended, and Act 84 of 2002
October 17, 2011
30.1
Insurance license issued by PRICO
October 17, 2011
31.1
Certifications from government agencies, a list of Contractor’s contracts with
government agencies, and other documents relating to Contractor’s compliance
with federal and Puerto Rico law.
Within 15 days of execution of contract.
38.2
Conflict of Interest Disclosure Form
October 17, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment #13
 
 
 

--------------------------------------------------------------------------------

 
 
ASES
 
HEALTH INSURANCE ADMINISTRATION
Commonwealth of Puerto Rico
 

Circular Letter     Fiscal Year 2010-2011 No.  10-10-06                         
October 6, 2011        



To the Secretaries, Directors of
Dependencies and Mayors of the
Commonwealth of Puerto Rico

 
Re: Medical Services Contracted for the year 2011


As part of Reorganization Plan No. 3 of 2010, the functions exercised previously
by the Public Insurance Area of the Department of the Treasury related to Act
No. 95 of June 29, 1963 passed on to the Health Insurance Administration (ASES),
it being understood to mean the faculty to negotiate, contract and endeavor the
health benefits for public employees.


In Circular Letter No. 1300-07-09, issued by the Department of the Treasury,
there are established the general instructions to be followed for the handling
and payment of the health service plans for Government personnel.  In accordance
to the provisions of Act No. 95, the health service contracts for the year 2011
were formalized with effectiveness from January 1 to December 31, 2011.


SPECIFIC PROVISIONS


1.
Any eligible personnel that is interested in joining some health service plan
contracted by ASES must send the original of the application form to the
insuring entity no later than November 30, 2010 with return receipt
requested.  The employee shall retain a copy as evidence and shall send a copy
to the Human Resources Office of his/her agency.  The personnel who joins a
health service plan sponsored by an employee organization must endeavor his/her
application form through said organization.  It, after having verified that the
employee belongs to the organization, shall be responsible for sending the
original of the same to the insuring entity within the limit date indicated.  It
shall be the responsibility of the insured person to pay the insuring entity
directly for the part of the premium corresponding to him/her if he/she hands in
his/her application after the limit date established.



2.
The agency’s Office of Human Resources shall be responsible for retaining the
copies of the application forms of the personnel to verify the invoices received
by the insuring entity.



3.
The personnel that have a temporary appointment, whose appointment contract is
less than six months, is eligible to join the health service plans contracted by
ASES, but will not be entitled to the employer contribution established in
Circular Letter 1300-07-09.  In these cases, when filling out the application
form, there must be indicated in a visible area of the same the phrase NOT
ENTITLED TO EMPLOYER CONTRIBUTION.  These applications must be delivered to the
insuring entity and copy to the Office of Human Resources of his/her agency.

 
 
 

--------------------------------------------------------------------------------

 
 
The Office of Human Resources for each agency will utilize the copies of the
applications received to prepare a personnel listing, by insuring entity and
organization of employees.  Said list shall include the name and social security
number of the principal insured person and shall identify temporary personnel
not entitled to employer contribution.  Under no circumstance will there be
included in the magnetic media the temporary employees whose appointments are
less than six months.


4.
The insuring entities authorized to send the changes directly to the Information
Technology Area (ATI) of this Department in the different magnetic media shall
have until 4:00 p.m.  of December 3, 2010 to hand them in.  Under no
circumstance shall they include in the same the temporary employees whose
appointment is less than six months.



5.
In Attachment 1, there are indicated the keys assigned by ATI to identify the
discounts for the concept of health services to be effected in favor of the
insuring entities and employee organizations under Act 95 contracted by the
Secretary of the Treasury.  ATI shall use these keys to identify in the payroll
record the insuring entity or employee organization with which the functionary
has his/her medical service insurance.



6.
The agencies interested in having ATI process for them the changes automatically
for the first biweekly period of the month of January of 2011, shall request it
in writing to ATI, before the closing to process the same.  The agencies shall
have until 4:00 of the afternoon of December 3, 2010 to submit their application
and authorization so that ATI processes their changes automatically.  If the
agency does not participate in said process, the agency shall be responsible for
making the changes directly in the RHUM system (Mechanized Human Resources). The
agencies shall be responsible for entering the transactions of temporary
personnel whose appointment is less than six months.



7.
In the contracts formalized with the employee organizations, it was agreed that
the payment corresponding to the premiums shall be issued in the name of the
insuring entity through which the services shall be rendered.  In Attachment 1
we indicate in favor of whom will the corresponding payments be issued.



8.
Automatic renewals are not authorized, with the exception of the Advantage and
Part D of Medicare coverages.  Any retired personnel with the Advantage and Part
D of Medicare coverages who does not wish to continue with the health plan after
the automatic renewal and those who belong to Medicare’s Complementary Coverage
shall have until February 7 of 2011 to change companies or renew their coverage.



If this clause were to be violated, the employee shall notify ASES and the
health service Plan shall be obligated to the payment of a penalty of five
thousand ($5,000) per occurrence payable to ASES.


9.
When the functionary hands in more than one copy of the application form to the
government agency, said agency shall acknowledge the first application received
as valid.

 
 
 

--------------------------------------------------------------------------------

 
 
10.
The insuring entity must issue the identification cards to the insured person,
which shall include the Plan’s date of effectiveness, no later than 15 days
after receiving the employee’s application.  As evidence that the cards were
sent, it shall utilize PS Form 3877, Certificate of Mailing, supplied by the
office at the post office.  In the same, it shall indicate the name and address
of the insured person and must be certified by the post office functionary.  In
the cases where the sending of the aforementioned cards cannot be carried out,
it shall send a certification of coverage to the insured person, no later than
15 days after having received the application, and shall complete PS Form 3877,
as evidence of having sent the same.



When the insured person does not receive the cards or certifications, it shall
get in touch with the insuring entity to request the reimbursement or the
non-invoicing for the month or the months in which the entity is late in issuing
the cards or certifications.  In these cases, evidence must be presented as to
the application endeavors made by him/her to the insuring entity.


11.
The health service contracts shall have effectiveness until December 31,
2011.  Notwithstanding, those functionaries who are interested in getting out of
the health service plan due to any reason that is not that of joining another
health service plan, may do so at any moment within said period, by means of
Model SC 1330, Cancellation Request, (Attachment 2).  In these cases, the
employee cannot join the other health plan of the ones contracted by ASES until
the next negotiation, nor will the employer contribution be available to
him/her.



Model SC 1330 shall be completed in the original and two copies.  It shall be
the responsibility of the insured person to send the original of the
aforementioned Model to the insuring entity so that the same can be endeavored
and the copy to the Office of Human Resources of the entity for which he/she
works.


He/she shall retain the last copy as evidence of the application.


12.
The only reason for the insuring entity to not to proceed to cancel the health
plan contract shall be that the functionary owes premiums.  As soon as the
insuring entity receives the Cancellation Request they shall have 5 days in
which to notify the insured person, if said cancellation does not proceed.



The insuring entity shall notify the employee that first, he/she has to pay for
the cancellation to proceed.


Otherwise, he/she has to remain in the plan until the effective period of the
contract.


13.
If during the effective period of the contract, the employee or his/her
dependents are eligible to join another group health plan, they may request to
withdraw from the plan contracted by ASES. In these cases, the cancellation
shall be effective the first day of the following month if it is submitted on or
before the 10th.  If the petition for withdrawal is made after the 10th, the
cancellation shall have effectiveness on the first day of the month following
the one in which the request is submitted.

 
 
 

--------------------------------------------------------------------------------

 
 
14.
If during the effective period of this contract, an employee or his/her
dependents stop being eligible for another health plan, they may apply to join
the plan contracted by ASES.  In this case, they shall have thirty (30) days
from the date of the notice of the cancellation in which to request the
change.  They must present evidence as to the date of effectiveness of the
cancellation.  The income in these cases shall have effectiveness on the first
day of the month following that one in which the same is submitted, as long as
the person requests it prior to the tenth (10th) day of the month.  If the
person submits the application after the tenth (10th) day of the month, the same
shall have effectiveness on the first day of the month following that one in
which the application was submitted.



15.
The agencies have the obligation to send the necessary documents that justify
any adjustment made in the payment to the insurance company.



16.
The agencies may not utilize the RHUM system to carry out reimbursement of
health service plans to employees or to entities, once its contracting period is
ended.



17.
In the cases of those employees with sick leave, the agencies are obligated to
pay the employer contribution as soon as the health plan invoices and not wait
for the employee to be reinstated to his/her duties.



18.
The joint family plan does not apply to personnel and their relatives who belong
to the Teachers’ Association of Puerto Rico.  Neither does it apply to personnel
from public corporations or government entities whose health services are not
contracted under the provisions of the aforementioned Act No. 95.  However, for
the unions that contract under Act No. 158, the joint liability will be allowed.



ACT NO.  158 OF AUGUST 10, 2006


Said Act provides that the unions that are under Act No. 45 of February 25,
1998, as amended, better known as the Public Employee Unionization Act, shall be
entitled to having the exclusive representative negotiate directly in their
names, everything concerning the benefits relating to the health service
plan.  For the year 2008, several organizations presented to the Secretary of
the Treasury their negotiations with a single plan.  The agencies to which said
negotiation applies shall have to take the following measures:


 
1.
The union shall notify the agency and its union members officially that they are
going to be under said Act No. 158 and the name of the health plan selected.



 
2.
The agency shall request from the union copy of the application of each union
member under said plan.  Said agency may not have all the union members join in
said plan in a block fashion, it shall only have join in those for which the
union presents copy of the application.



 
3.
The agency shall agree with the union the manner in which the discount shall be
made.  The payment of these discounts shall be made in the name of the insuring
entity or the Health Plan.



 
4.
The agency shall agree with ASES the manner in which the changes are to be made
and shall be responsible for sending the same directly to ATI in the different
magnetic media.  The norms, dates and calendar to be followed shall be ruled by
Act 95.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
The union shall watch out that the discounts and the services are rendered to
the union members.



 
6.
The union member shall handle any grievance or claim directly with the union.



 
7.
The Health Plan selected shall be compulsory for all the union members,
excepting the following conditions:



 
a.  That the employee present evidence of disaffiliation from the union.



 
b.  That the employee belong to Mi Salud as a Medically Indigent Person or ELA
Puro, (it being understood that they are going to join the plan through their
employer contribution without being certified by the Office of the Medical
Assistance Program of their municipality of residence).  If interested in
joining the union’s health plan, they must withdraw at the corresponding Office
of Medical Assistance Program prior to the date of effectiveness of the Plan
selected.  If the public employee is in Mi Salud as a medically indigent person
and loses this benefit outside of the dates established, he/she must complete
their affiliation as ELA Puro until the time of coverage ends.  The employee may
not join any other plan of the ones contracted by ASES nor will he/she have the
employer contribution at his/her disposal. Said cancellation shall be effective
as of December 31 of the contract year.



 
c.  In a family or joint couple plan, that the union member is not the principal
insured person.



 
d.  The employee is a member of the Teachers’ Association.  If interested in
joining the union’s health plan, the employee shall get in touch with the
Teachers’ Association before filling out the union’s application so that they
will orient him/her regarding the  process for his/her cancellation from his/her
plan with the Association.



 
e.  The employee does not wish to join the Health Plan selected.  If that is so,
he/she cannot utilize his employer contribution for any other Health Plan
contracted by ASES.



 
8.
The employee may not make changes to another Health Plan during the year.



 
9.
If, during the effective period of the contract, the employee is reclassified
from union member to managerial, he/she will stop being eligible for the Health
Plan under Act No. 158.  In these cases, the employee shall have 30 days from
the date when they obtain knowledge about the change to join one of the plans
contracted by ASES under Act No. 95.  The employee must present the health plan
with a certification from the agency that indicates that he/she is no longer a
member of the union under this Act.



 
 

--------------------------------------------------------------------------------

 
 
That managerial employee who belongs to any Employee Organization under Act No.
158 and who goes on to become a union member shall have 30 days to join the plan
that corresponds to said Organization.  They must present to the union a
certification from the agency that indicates that he/she is no longer a
managerial employee.


 
10.
The effective period of this contract shall be equal to the date established by
ASES, as well as any other date established by its Executive Director.



ADVANTAGE PROGRAMS FOR RETIRED PERSONS


The effective period of the plans contracted for the Medicare retired persons
with Medicine coverage 9.2, Medicare Part D or Advantage shall be from January
1, 2011 to December 31, 2011.


 
ENTITIES FOR ADVANTAGE PROGRAMS FOR RETIRED PERSONS - YEAR 2011



 
Name
 
Deduction Code
 
FIRST MEDICAL HEALTH PLAN
 
A27
 
HUMANA INSURANCE
 
A17
 
MCS LIFE INSURANCE
 
A14
 
MEDICARE Y MUCHO MAS
 
A35
 
TRIPLE S, INC.
 
A01



INSURING ENTITIES FOR MEDICINE PROGRAMS - PART D-
FOR RETIRED PERSONS - YEAR 2011


 
Name
 
Deduction code
 
TRIPLE S, INC.
 
D01
 
MCS LIFE INSURANCE
 
D14
 
FIRST MEDICAL HEALTH PLAN, INC.
 
D27



GENERAL PROVISIONS


 
1.
The insurers shall be responsible for offering orientations and information to
their representatives and to the functionaries during the orientation
campaigns.  In addition, they shall be responsible for notifying the insured
persons the changes that occur in the coverage and maintaining evidence of
these.



 
2.
The handling and payment of the health plans shall be governed by the provisions
of Circular Letter No. 1300-07-09 issued by the Department of the Treasury.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
The Office of Human Resources of each agency, shall request an up-to-date
Marriage Certificate.



 
4.
We authorize the agencies to reproduce Model SC 1330, Request for Cancellation,
at their own facilities.



 
5.
It’s important that you give a copy of the same to each one of the employees
from your agency.



 
6.
Soon there will be issued a Circular Letter to inform you the Employee
Organizations under Act 95 and Act 158 with which ASES will formalize Health
contracts for the year 2011, as well as the keys that will identify the same.



This Circular Letter repeals Circular Letter No. 1330-21-10 of January 15, 2010.


The text of this circular letter is available in our Internet page at the
address: www.ases.gobierno.pr/publicaciones/cartas_circulares_cont.html.


It is the responsibility of the agencies to have the provisions of this Circular
Letter reach every one of your personnel, especially those from the Office of
Human Resources in charge of the health plans.


Cordially,




(signed)
Domingo Névarez-Ramírez, MHSA
Executive Director
 
 
(signed)
Mr. Carlos Guzmán
Service Representative


Attachments


 
 

--------------------------------------------------------------------------------

 
 

_ ASES
ADMINISTRATION OF HEALTH INSURANCE
Commonwealth of Puerto Rico

 



Circular Letter
2010-2011 Fiscal Year

No. 10-10-06 Amended
November 2, 2010



To the Secretaries, Directors of Dependencies and Mayors of the
Commonwealth of Puerto Rico


Re: Medical Services Contracted for the year 2011


This letter has the purpose of amending Circular Letter 10-10-06 of October 6,
2010.  The aforementioned letter shall continue to be in effect, except for the
corrections that are detailed as follows in this communiqué.


The changes come as a result of the changes suffered by the work calendar for
this year due to ASES’ decision to extend the existing contract until February
28 of 2011.  This as a measure to negotiate prudent rates and benefits in a
manner that renders  justice to the public employee.


The amendments are the following:


 
·
The date stipulated in point 1 of page 1 should read: “no later than January 28
of 2011 with return receipt requested.”

 
·
The date contained in point 4 of page 22 should read: “until 2:30 pm of February
2, 2011.  This information may also be submitted in advance, via electronic
mail, with attention to Mrs. Carmen García Ramos (cgr8346@hacienda.gobierno,pr),
as long as the file is not larger than 2 MB in TXT format.  This does not exempt
its being delivered in physical form on the date stipulated above.”

 
·
The date contained in point 6 of page 2 should read: “ ...for the first biweekly
period of the month of March of 2011, you will request it in writing from ATI,
before the closing to process the same.  The agencies shall have until 4:00 pm
of January 21, 2011 to submit their application and authorization so that ATI
processes their changes automatically.”

 
·
The date on point 8 of page 3 should read: “until March 5, 2011.”

 
·
The date on the first paragraph of page 7 (Advantage programs for retired
persons) should read: “...from March 1, 2011 to December 31, 2011.”

 
·
The date contained in point 1 of attachment 1 should read: “no later than
January 28, 2011, to guarantee effectiveness up to March 1, 2011.”



 
·
The date in point 8 of page 2 of the attachment should read: “After January 28,
2011, no entry application whatsoever shall be processed...”.



 
·
The date in clause c point 8 of page 2 of attachment 1 should read: “...that
after January 28, (he/she) should go and enjoy retirement benefits...”.

 

P.O.Box 195661, San Juan, P.R 00919-5661  Tel (787) 474-330 Fax (787) 474-
474-3346 

 
 
 

--------------------------------------------------------------------------------

 
 
In addition to the changes already established, the new work calendar
established for the process of your subscription under Act 95 is included.  We
remind you that this calendar also applies to Act 63 of June 21 of 2010 and Act
158 of August 10, 2006.


Activity
Date
 
Date of orientation and selection of plans
 
December 13, 2010 to January 28, 2011
 
Limit date for delivery of applications to agencies
 
January 31, 2010
 
Limit date for delivery of tapes to ATI
February 2, 2011.  It should be on or before 2:30 pm.  This information may also
be submitted in advance, via electronic mail, with attention to Mrs. Carmen
García Ramos (cgr8346@hacienda.gobierno.pr), as long as the file is no larger
than 2 MB in TXT format.  This does not exempt that it be delivered in a
physical manner on the date stipulated above.
 
Issuance of new cards with the changes in coverage that apply
 
February 15, 2011
 
Effective period of the plan
 
March 1 to December 31, 2011



It is the responsibility of the agencies to have the provisions of this Circular
Letter reach every one of its personnel, especially those from the Office of
Human Resources in charge of the health plans.


A general orientation is being coordinated for all the agencies and
municipalities for December 15, 2010 at the auditorium at the Puerto Rico
Lottery.  As soon as the availability of the locale is confirmed, the same will
be confirmed.


Cordially,




(signed)
Domingo Névarez Ramírez, MHSA
Executive Director of ASES




(signed)
Carlos Guzmán, CS
Service Representative


 
 

--------------------------------------------------------------------------------

 
 

ASES
ADMINISTRATION OF HEALTH INSURANCE
Commonwealth of Puerto Rico

 



February 13, 2004


TO ALL THE INSURERS, MENTAL HEALTH SERVICE COMPANIES, ADMINISTRATOR OF SERVICES
FOR DIRECT CONTRACTING, MEDICAL GROUPS OF THE DEMONSTRATIVE OF DIRECT
CONTRACTING, PRIMARY CENTERS, INDEPENDENT PRACTICE ASSOCIATIONS AND PROVIDERS
PARTICIPANTS OF THE HEALTH INSURANCE OF THE COMMONWEALTH OF PUERTO RICO


(signed)
Enrique A. Vicéns Rivera
Executive Director


Normative Letter No. 04-0130


PAYMENT OF CLAIMS IN EMERGENCY ROOMS FOR PHYSICAL AND MENTAL HEALTH SERVICES AT
MEDICAL-SURGICAL HOSPITALS


During the course of the 2003 fiscal year and of the present one, the
Administration of Health Insurance (ASES) has received a significant amount of
complaints originating from hospital medical-surgical institutions.  In
particular, said institutions ask us which one is the entity responsible for the
payment of the claims for services rendered in emergency rooms of said
institutions when physical procedures are carried out to stabilize a mental
health beneficiary or when examinations and physical diagnosis tests are carried
out but the final diagnosis turns out to be covered by the mental health service
companies (MBHOs).


For the purpose of clearing up the confusion in existence with regard to the
matter, this Normative Letter provides the construction of ASES with regard to
the matter, which has been previously communicated to MBHOs and Insurers:


When a beneficiary is admitted to a medical-surgical hospital or receives
services in emergency rooms from said hospitals, the insurers will handle the
payment of the corresponding fund for any physical procedure which can
reasonably be carried out to stabilize a beneficiary regardless of whether the
final diagnosis will be a mental health one.  In like manner, the insurers shall
be responsible for handling the payment of the corresponding fund via
examinations and physical diagnostic tests that could, reasonably, be carried
out on the basis of the symptoms with which a beneficiary shows up in conformity
to the definition of medical emergency condition in the contracts, which
establishes the federal
 

 PO Box 195661 San Juan, P.R. 00919-5661 Fax (787) 474-3300 Fax (787) 474 - 3346

 
 
 

--------------------------------------------------------------------------------

 
 



regulation.  For example, it is the responsibility of the insurer to pay
providers for claims for stomach wash or for suturing the wrists of a
beneficiary with a suicide attempt.  Simultaneously, the MBHO has to be
contacted in accordance its protocol for the psychiatric consultation and
corresponding referral.


If a psychiatric consultation or evaluation were needed, the medical-surgical
hospital or its emergency room will coordinate the same utilizing the MBHO
protocols and the Uniform Sheet of Referral for Mental Health Services.  The
MBHO shall be responsible only for the offering of those mental health services,
services related to the treatment of alcoholism and/or controlled substance
dependency, which exclude physical stabilization procedures or diagnosis
procedures in said institutions.


In conformity to the contract between ASES and the MBHOs, these would have
available psychiatrists with privileges at medical-surgical hospitals, which
shall take care of the consultations of beneficiaries admitted in said
hospitals.  If at the moment of requiring the mental health services at the
hospital unit, the MBHO does not have physicians available, the beneficiary may
receive treatment for his/her condition on the part of the psychiatrist
facultatives coordinated via the hospital and who fulfill the requirements of
credentials (usual ones) for that type of provider.  This until the patient can
be transferred to a psychiatric institution, after authorization from the
MBHO.  It’s important to point out that in these cases the following exclusion
considered in our contractual agreement (between ASES and the MBHOs) shall
apply:


Services ordered and/or rendered by providers who are not participants of mental
health services, except in cases of real and proven emergency or via prior
authorization from the mental health service company (MBHO).


For purposes of payment, the MBHO shall verify the usual credentials of the
facultative and shall compensate him/her for an amount that not be lesser than
the one contracted with the MBHO providers to offer the psychiatric consultation
services at medical-surgical hospitals.  In the event that the patient is a
beneficiary of Medicare and of the Health Insurance, the reimbursement to the
facultative shall be carried out in accordance to the contract with ASES.


 
12

--------------------------------------------------------------------------------

 
 
(Note: The seal of the Insurance Commissioner, Commonwealth of Puerto Rico,
appears on the upper left-hand corner of the first page of the document).


Commonwealth of Puerto Rico
OFFICE OF THE INSURANCE COMMISSIONER


February 21, 1991
 
NORMATIVE LETTER CA-I-2-1232-91


TO ALL THE HEALTH SERVICE ORGANIZATIONS AND THEIR PROVIDERS


RE: Per Capita Contracting

Gentlemen:


Via Circular Letter No. E-2-917-83 of February 10, 1983, this Office forbids the
different health service organizations the contracting of health service
providers on a per capita basis and/or of set amounts.


The so-called per capita basis, represents the set payment of a determinate
amount of money per subscriber made by the organization to the provider,
regardless of whether said subscriber utilizes the services rendered by the
provider or not.


We have reexamined said concept in light of the provisions of the Insurance Code
of Puerto Rico and we find that an absolute transfer of risk under the most
liberal terms that would permit a per capita contract, constitutes the offering
of a care plan on the part of the service provider, who is generally not
authorized by this Office to carry out such business.


Notwithstanding the above, within certain limitations, a type of per capita
contracting can be carried out on the part of the medical service provider,
which does not constitute insurance business.


The essential characteristics of a contract such as the aforementioned one, are
the following: the health service organization retains the primary
responsibility toward the subscriber and the transfer of the economic risk is
done in a prudent and reasonable manner, based on the real experience of the
utilization of the services.  In addition, it must provide the necessary
guaranties of quality and sufficiency in the rendering of the services.


To such effect, this Office will allow contracting on set basis or per capita,
as long as the following conditions are fulfilled:


 
1)
The health service organization may contract in a per capita manner those
services where, because of its geographical location or service area, it cannot
count with its own facilities.



 
2)
The health service organization may contract with any medical-hospital group,
hospital, insurer or medical service corporation, duly accredited, the supplying
of those services that appear in their evidence of coverage in harmony with the
capacity and in accordance with the limitations of said provider to facilitate
its services.  All per capita contracts shall forbid the provider from, in turn,
subcontracting in a per capita fashion.



 
13

--------------------------------------------------------------------------------

 
 
 
3)
The per capita contract or the one on set bases shall require the provider to
supply to the health service organization statistical data about the
utilization, costs, days-patients, average stay, etc. and will faculty it to
reasonably watch out for the quality of the services rendered to its
subscribers.  The health service organization shall be entitled access to the
provider’s books for the purpose of auditing the same, with regard to the
contracting between both and will take the necessary steps to correct those
related defects or faults that it finds with the provider with what was
contracted.  The provider shall supply the organization with its annual
financial statements and any reasonable and necessary information about costs
and utilization.



 
4)
The per capita contract must require the provider to maintain records of all the
subscribers to which it renders service, classifying these on the basis of each
health service organization to which it provides service.  Said information will
be accessible to the health service organizations and to any public entity.  The
provider shall conserve said records for the period that the health service
organization requires it to by means of the contract, but in no case whatsoever
shall it be for less than five (5) years.



 
5)
The provider shall be responsible and must have the capacity to provide the
health care services for a period no lesser than 30 days in the event that the
organization is liquidated, is pending liquidation or in a collection
proceeding.



 
6)
All health service organizations shall submit to the Office of the Insurance
Commissioner a copy of each contract for evaluation and approval of per capita
rate or on set bases that it wishes to grant, with no less than 60 days prior to
the execution of the same, (including the payment of rights for $250.  payable
to the order of the Secretary of the Treasury), it being provided that the
violation of this guideline shall imply the sanctions that proceed in conformity
with what is established by the Insurance Code of Puerto Rico.



For the purpose of determining whether the provisions of the Insurance Code of
Puerto Rico and of this normative letter are being complied with, this Office
shall evaluate the compliance of the requirements of this letter within sixty
(60) days counted from the date when it is submitted.  To carry out said
evaluation, the provider as well as the health service organization shall supply
information about the provider’s facilities, the services that its personnel
shall offer and the ratio of costs during the past two years, as well as any
other information which this Office requires from it.


 
7)
The per capita contract between the Organization and the provider shall be
formalized in writing and its duration cannot be more than one (1) year.  It
shall contain, among other things, the following clauses and conditions:



 
a)
A declaration about what is the provider’s capacity in terms of hours-patients,
days-beds and other similar unit and that said capacity is in agreement with the
expected utilization for the number of per capita subscribers that the contract
will cover.

 
 
14

--------------------------------------------------------------------------------

 
 
 
b)
The health service organization shall submit annually to this Office, on or
before March 31, a comparative report about the experience in the per capita
contracting.



 
c)
The per capita contract must have as minimum 50 subscribers, without exceeding
the capacities of the provider.



 
d)
The provider will render a medical service of excellence, on an equal footing
with the norms of medical technology in this jurisdiction.  The organization
will handle all the grievances or complaints due to the lack of services,
incompetence, poor service quality and any other complaint related to the
rendering of services presented by the subscribers.



 
e)
The provider commits itself to make accessible to this Office statistical data
about the utilization, costs, the average stay of the patients, the services to
the subscribers, the personnel, the annual financial statements, its books with
regard to the contracting with the organization and any reasonable and necessary
information regarding costs and utilization of services.



 
8) In the per capita contract, the rate per capita shall not be lesser than the
actuarial amount necessary to cover the cost of the medical service.



 
9) The per capita contracting shall not undermine the organization’s obligation
with regard to the subscriber. The provider’s lack of compliance shall be
considered as violation on the part of the organization.



 
10) The resolution or termination of a per capita contract shall only be
effective by means of the notice of a written warning by any of the parties,
with no less than thirty (30) days of advance notice to the date of
effectiveness.



 
11) The per capita provider cannot carry out marketing, subscription or
administration of the health care plan in the name of the health service
organization.



By means of the present document, you are required strict compliance with what
is ordered in this normative letter, which shall enter into effect
immediately.  The health service organizations shall have until June 30 of 1991,
to finalize any effective agreement that is not in conformity with what is
expressed herein and they shall submit evidence to the Insurance Commissioner on
or before August 30, 1991 regarding the compliance required by this letter.


Each health service organization must present annually to the Commissioner on or
before March 31, a report certified and sworn by its President.  Said report
shall contain:


1. 
The name and the address of all the per capita providers.

 
2. 
A statement of costs and of income of the per capita contracts.

 
                3. 
                A statement of new or resigning subscriptions and its
utilization for each per capita contract.



 
4. 
A statement of claims payable reported and not reported of the per capita
provider.

 
 
15

--------------------------------------------------------------------------------

 


The filing of this report implies the payment of $50 for rights payable in the
name of the Secretary of the Treasury.


If you have any doubt about the contents of this normative letter, you must get
in touch with this Office immediately.
 

    Respectfully,               (signed)       Miguel A. Villafañe Neriz      
Insurance Commissioner  

 
 
16

--------------------------------------------------------------------------------

 
 
(Note: stamped as having received by the Negotiation Office,
ASES (the rest is illegible) on January 21, 2009).


Commonwealth of Puerto Rico
Department of Health


December 23, 2008
Minerva Rivera, Esq.
Executive Director Of ASES


Johnny V. Rullán, MD, FACPM
Secretary of Health


LISTING OF DIAGNOSES OF CHILDREN WITH SPECIAL HEALTH NEEDS (NNES)


The Listing of Diagnoses of Children with Special Health Needs was revised in
response to your request.


It’s necessary to point out that at the beginning this listing was provided to
ASES as a guide; therefore, it’s important that a child who does presents some
condition which is in the listing not be excluded from the benefits of the
coverage of the Health Card of the Government of Puerto Rico. If the child
fulfills the definition of Children with Special Health Needs of the Bureau for
the Child-Maternal Health, he/she must receive the services even before a
diagnosis is established.


In addition, we submit our recommendations for the identification, diagnosis and
treatment of the children and youth with special health needs to as assure
access to the services which this population needs.  These have the purpose of
ensuring some uniform needs for all the children with special health needs
regardless of the insurer.


Thank you for your attention to this matter.










NNES Diagnosis Listing
d/several 2008-06
 
 
17

--------------------------------------------------------------------------------

 
 
CHILDREN WITH SPECIAL HEALTH NEEDS


DEFINITION:


Children who have or are at a greater risk of developing a chronic physical,
conduct, emotional or developmental condition, who also need health services and
other related services of a type or in an amount that goes beyond what children
in general need.


STANDARD OF MEDICAL NEED SPECIFIC TO CHILDREN


 
·
Medically necessary services are those necessary for the prevention and
maintenance of health or for the diagnosis and treatment of a physical or mental
condition, or if they were necessary to prevent the deterioration of that
condition or to promote the development or the maintenance of appropriate
functioning for the age.



NNES SPECIAL COVERAGE


In the “Special Coverage”, the Insurance Companies, with whom ASES contracts the
services, assume the risks of the services for the conditions classified
with Diagnoses of Conditions of Children with Special Needs. (See list of ASES
diagnoses).


In this list of conditions there are included the most frequent diagnoses, but
it is not limited to or excludes other conditions that fulfill the
definition.  With this purpose there should be utilized a screener to determine
its applicability.


It is the responsibility of the primary physician to request the coverage, and
register the insured person utilizing the corresponding form for Children with
Special Health Needs that is found in the Manual of the Provider.  The
certification process may also be initiated by one of the Pediatric Centers of
the Department of Health.


To be able to evaluate and certify these cases it is necessary to include,
together with the form, the necessary information: Ex:
 

●
Summary of the case: Up-to-date history record and physical examination

 

●
Evaluations and consultations from specialists

 

●
Results of diagnostic procedures and tests

 

●
Results of diagnostic laboratory tests

 

●
Necessary follow-up plan

 

●
Treatment plan

 
18

--------------------------------------------------------------------------------

 
 
This information and the registration form must be sent to the Case Handling
Program (PMC) of the Insurer.  The PMC will evaluate the application for
certification and the documentary information included.  Each case is evaluated
individually by the Handler of cases and consulting the Program’s advisory
team.  This depend on the coverage negotiated.  The agreement with the insurance
companies must be uniform and that it obligates all the companies equally.


The family and the primary physician are notified directly by letter as to
whether the application for inclusion of his/her patient in the NNE registry has
been accepted or denied; or if there is information missing for the
consideration of the case.  The physician and/or the family may appeal in
writing any denial decision, with the necessary additional information.


















(Note: The document is stamped as having been received at the Office of the
Executive Director of ASES on January 21, 2009, at 2:44 pm).


 
19

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  

Metabolic Disorders
270
Disorders of the metabolism of aromatic amino acids

270.0
Disorders of the transport of amino acids

270.0
Cystinosis

270.0
Cystinuria

270.0
Fanconi

270.0
Hartnup’s

270.0
Lowe’s

270.1
Phenylketonuria (PKU)

270.2
Disorders of metabolism of tyrosine

270.2
Alcaptonuria

270.2
Hyperthyrosinemia

270.2
Ocronosis

270.2
Tyrosinosis

270.2
Tyrosinuria

270.2
Albinism

270.3
Maple-Syrup disease

270.3
Other metabolic disorders of chained amino acids

270.3
Hyperleukina-isoleukinemia

270.3
Hypervalinemia

270.3
Isovaleric  acidemia

270.3
Methylmalonic  acidemia

270.3
Propionic  acidemia

270.3
Metabolic disorders with amino acids with sulfide

270.4
Homocystinuria

270.4
Deficiency of sulfite oxidase

270.4
Homocystine cystathionine

270.5
Other metabolic disorders of aromatic amino acids

270.5
Disorder of:

270.5
Histidine metabolism

270.5
Tryptophan metabolism

270.5
Metabolic disorders of chain amino acids and fatty acids

270.6
Metabolic disorders of the citrulinemia urea cycle

270.6
Hyperammonemia

270.6
Argininosuccinic acid

270.7
Metabolic disorders of lysine and hydroxilisine

270.7
Glutaric aciduria

270.7
Hydroxilisinemia

270.7
Hyperlisinemia

270.7
Metabolic disorders of glycine

270.7
Non-ketosic hyperglysinemia

270.8
Deomitine metabolic disorders

270.8 Omitinemia type I, II

270.8
Hyperhydroxyprolinemia

270.8 Hyperprolynemia types I, II

270.8
Sarcosinemia

270.8 Other specific amino acid metabolic disorders

270.9
Other non-specific metabolic and amino acid transport disorders

271
Carbohydrate transport and metabolism disorders

271.0
Glycogenosis

271.0
Amylopectinosis

271.0
Deficiency of glucose-6-phosphatase

 

1/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008 

 



 
20

--------------------------------------------------------------------------------

 
                              



ICD9  Index by Diagnosis and Condition  

 
271.0
Cardiac glycogenosis

271.0
Disease:

271.0
Andersen

271.0
Cori

271.0
Forbes

271.0
Hers

271.0
McArdle

271.0
Pompe

271.0
Tauri

271.0
Von Gierke

271.0
Deficiency of hepatic phospholirase

271.1
Metabolic disorder of Galactosemia galactose

271.2
Metabolic disorder of fructose, Fructosemia

271.3
Intolerance to lactose

271.3
Other disorders of intestinal absorption of carbohydrates

271.4
Other specific metabolic disorders of carbohydrates Pentosuria, renal Glycosuria

271.8
Metabolic disorders of pyruvate and gluconeogenesis

271.8
Defects in degradation of glycoprotein

271.9
Non-specific disorder of the transport and metabolism of carbohydrates

272
Metabolic disorder of lipids

272.0
Hypercholesterolemia

272
Gangliosidosis

272.0
Hypercholesterolemia

272.1
 
Hyperglycerinemia

272.4
Other non-specific hyperlipidemias

272.7
Other gangliosidosis

272.7
Lipidosis

272.7
Anderson’s

272.7
Fabry’s

272.7
Gaucher’s

272.7
Krabbe

272.7
Neimman-Pick

272.7
Faber’s

272.7
Metachromatic leukodystrophia

272.7
Mucopolysaccaridosis, type I

272.7
Hurler’s

272.7
Hurler-Scheie

272.7
Scheie

272.7
Mucopolysaccaridosis, type II

272.7
Hunter’s

272.7
Other mucopolysaccaridosis

272.7
Maroteaux-Lamy

272.7
Morquio’s

272.7
Sanfilippo

273
Metabolic disorders of plasma protein

274.9
Unspecific gout

275
Metabolic disorder of minerals

275.0
Metabolic disorders of iron

275.1
Metabolic disorders of copper

275.1
Wilson’s

 

2/18 12/23/2008 NNES II_ICD9_rev Dec 23

 

 
21

--------------------------------------------------------------------------------

 
                        



ICD9  Index by Diagnosis and Condition  





275.2
Metabolic disorders of magnesium

275.3
Metabolic disorders of phosphorus

275.4
Metabolic disorders of calcium

275.9
Other metabolic disorders of minerals

276.2
Lactic Acidosis

277
Other metabolic disorders

277.00
Cystic Fibrosis

277.1
Metabolic disorders of purine and pyrimidine

277.1
Hereditary eritropoietic porphyria

277.2
Other metabolic disorders of purine and pyrimidine

277.2
Lesch-Nyhan

277.2
Hereditary Xantinuria

277.3
Amyloidosis

277.4
Gilbert’s

277.4
Crigler-Najjar

277.4
Other metabolic disorders of bilirubin

277.4
Dubin-Johnson

277.4
Rotor’s

277.6
Antitrypsin alpha-1 deficiency

277.8
Other specific metabolic disorders

277.81
Primary carnitine deficiency

277.82
Carnitine deficiency

277.85
Disorders of the oxidation of fatty acids

277.85
CPT1, CPT2, LCHAD, VLHAD, MCAD, SCAD

277.87
Mitochondrial metabolic disorders

277.89
Other specific disorders of the metabolism

277.89
Hans Schuler Christian, Hystiocitosis, Hystiocitosis

277.9
Other non-specific metabolic disorders

Hereditary and degenerative diseases of the Nervous System
330
Cerebral degeneration

330.0
Sphingolipidosis (Leukodystrophia)

330.1
Cerebral Lipidosis

330.8
Other cerebral degenerations

330.8
Alper’s

330.8
Leigh’s

330.8
Sub-acute necrotizing encelopathy

331.4
Obstructive hydrocephalia, acquired

333.1
Essential shakes

333.2
Myoclonus

333.4
Huntington’s chorea

334.0
Spinocerebral disease

334.0
ereditary ataxia

334.0
Friedreich’s ataxia

334.1
Hereditary spastic paraplegia

334.2
Primary cerebellar degeneration

334.2
Marie’s

334.2
Sanger’s-Brown

334.8
Telangiectasia-ataxia

335
Spinal muscular atrophy and kindred syndromes

335.0
Infantile spinal muscular atrophy, type I (Werdnig-Hoffman)

335.1
Other hereditary spinal muscular atrophies

 

3/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
22

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  



 
335.10
Spinal muscular atrophy:

335.10
Infantile, type II

335.11
Juvenile, type II (Kugelberg-Welander)

340
Multiple sclerosis

341.0
Other demyelinant diseases of the central nervous system

341.1
Diffuse sclerosis

341.1
Periaxial encephalitis

341.1
Schiller’s disease

341.8
Other demyelinant diseases of the central nervous system

341.8
Central demyelination of the corpus callosum

341.8
Pontine central myelinosis

341.8
Acute transverse myelitis in demyelinant disease of the central nervous system

341.8
Subacute necrotizing myelitis

341.9
Non-specific demyelinant diseases of the central nervous system

345
Epilepsy

345.1
Generalizes epilepsy without convulsions

345.1
Generalized epilepsy with convulsions

345.1
 
· clonic

345.1
 
· myoclonic

345.1
 
· tonic

345.1
 
· tonic-clonic

345.1
Lennox-Gastaut syndrome

345.2
Epileptic petit mal state

345.3
Epileptic grand mal state

345.3
Tonic-clonic epileptic state

345.4
Partial epilepsy, with loss of consciousness

345.4
Epileptic absence state

345.4
Complex partial epileptic mal state

345.5
Partial epilepsy, without loss of consciousness

345.6
Salaam attacks

345.6
Infantile spasms

345.7
Continuous partial epilepsy (Kozhevnikof)

345.8
Other epileptic states

345.9
Non-specified type epileptic mal state

342.0
Flaccid hemiplegia

342.1
Spastic hemiplegia

342.3
Infantile monoplegia

342.9
Non-specified hemiplegia

343
Infantile cerebral paralysis

343.0
Spastic diplegia

343.1
Congenital hemiplegia

343.2
Non-specified, quadriplegia

343.4
Infantile hemiplegia

343.8
Congenital spastic paralysis (cerebral)

343.9
Non-specific infantile cerebral paralysis

344
Other infantile spastic paralysis syndromes, non-congenital

356
Motor and sensory hereditary neuropathy

356.0
Idiopathic hereditary neuropathies

356.0
Dejerine-Sottas disease

356.1
Peroneal muscular atrophy, Charcot-Marie-Tooth disease

356.2
Sensory hereditary neuropathy, types I-IV

 

4/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
23

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  



 



356.8
Roussy Levy syndrome

348
Other conditions of the brain

348.0
Cerebral cyst

348.30
Unspecified encephalopathy

356.3
Resfsum disease

356.3
Neuropathy associated with hereditary ataxia

356.4
Idiopathic progressive neuropathy

356.6
Other hereditary and idiopathic neuropathies

356.9
Hereditary and idiopathic neuropathy, without another specification

357
Inflammatory polyneuropathy

357.0
Guillain-Barre syndrome

357.0
Acute infectious polyneuritis (post)

359
Muscular dystrophy and other neuropathies

359.0
Hereditary congenital muscular dystrophy

359.1
Progressive hereditary muscular dystrophy

359.1
* autosomic recessive, infantile type, similar to Duchenne or Becker

359.1
· benign (Becker)

359.1
· waist-pelvic

359.1
· distal

359.1
· scapuloperoneal

359.1
· benign scapuloperoneal with precocious contractures [Emery-Dreituss]

359.1
· fascioscapulohumeral

359.1
· gravis [Duchenne]

359.1
· ocular

359.1
· oculopharyngea

359.2
Motonic disorders

359.2
Myotonic disorders [Steiner]

359.2
Congenital myotonia:

359.2
· dominant [Thomsen]

359.2
· recessive [Becker]

359.9
Myopathies, without specifying



Musculo-skeletal disorders
723.5
Torticollis, non-specific

732.1
Juvenile osteochondritis of the pelvis and hip

732.1
Plana coxa

732.1
Legg-Calve-Perthes

732.1
Scheuermann disease

732.4
Juvenile osteochondritis of the tibia and peroneus

732.4
Proximal of the tibia (Blount)

732.4
Tuberosity of the tibia (Osgood-Schlatter)

732.4
Vara tibia

736.7
Other acquired deformities of the limbs

736.71
Acquired equinovarus deformity

736.79
Other equine deformities of the foot, acquired

737
Curvature of the spine

737.1
Acquired cifosis

737.2
Acquired lordosis

737.3
Idiopathic scoliosis

754.1
Torticollis of the sternocleidomastoid muscle

 

5/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
24

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  



 
Congenital Anomalies
Congenital Anomalies of the nervous system
740.0
Anencephaly

740.1
Craniorachischisis

740.2
Iniencephaly

741
 
Spina bifida

741.00
Spina bifida with hydrocephalia, non-specific region

741.01
Spina bifida with hydrocephalia, cervical region

741.02
Spina bifida with hydrocephalia, dorsal (thoracic)

741.03
Spina bifida with hydrocephalia, lumbar region

741.9
Spina bifida, non-specified

741.91
Spina bifida without mentioning hydrocephalia, cervical region

741.92
Spina bifida without hydrocephalia, dorsal region (thoracic)

741.93
Spina bifida without hydrocephalia, lumbar region

742.0
Encephalocele

742.1
Microcephalia

742.2
Congenital malformations of the corpus callosum

742.2
Agenesia of the corpus callosum

742.2
Arrinencephaly

742.2
Holoprosencephaly

742.2
Other hypoplastic anomalies of the encephalus: agenesia, hypoplasia,
lisencephaly...

742.3
Congenital hydrocephalia

742.3
Malformations of the cerebral aqueduct (“Silvio”): Anomaly, stenosis,
obstruction

742.4
Other congenital malformations of the encephalus

742.4
Megaencephalia

742.4
Congenital cerebral cysts:

742.4
Schizencephaly

742.4
Porencephaly

742.4
Macrogiria

742.51
Diastematomyelia

742.53
Hydromyelia

742.59
Other congenital anomalies of the spinal cord

742.8
Other congenital anomalies of the spinal cord, specific

742.8
Other congenital anomalies of the nervous system

742.8
Arnold-Chiari syndrome

742.9
Congenital anomalies of the brain, spinal cord and nervous system non-specific

743
Congenital malformations of the eye, of the ear, of the face and the neck

743
Anophthalmia, microphthalmia and macrophthalmia

743.03
Cystic ocular globe

743.1
Microphthalmia

743.2
Buphthalmos, congenital glaucoma

743.2
Congenital glaucoma

743.3
Congenital malformations of the crystalline

743.3
Congenital cataract

743.35
Congenital aphaquia

743.36
Other congenital malformations of the crystalline

743.37
Congenital displacement of the crystalline

743.39
Coloboma of the crystalline

 

6/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
25

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  



 



743.4
Congenital malformations of the anterior segment of the eye

743.41
Anomaly of the size and shape of the cornea

743.42
Congenital corneal opacity

743.43
Other congenital malformations of the cornea

743.44
Other congenital malformations of the anterior segment of the eye

743.44
Rieger’s anomaly

743.45
Absence of iris, Aniridia

743.46
Coloboma of the iris

743.46
Other congenital malformations of the iris

743.47
Blue sclerotia

743.48
Congenital malformation of the anterior segment of the eye, non-specified

743.51
Congenital malformations of the posterior segment of the eye

743.51
Congenital malformation of the vitreous humor

743.52
Other congenital malformations of the posterior segment of the eye

743.52
Coloboma of the bottom of the eye

743.53
Congenital malformation of the choroid

743.56
Congenital malformation of the retina

743.57
Congenital malformation of the optic disk

743.57
Coloboma of the optic disk

743.59
Congenital malformation of the posterior segment of the eye, non-specified

743.6
Congenital malformations of the eyelids, of the tear sac and of the orbit

743.61
Congenital ectropion

743.62
Congenital entropion

743.62
Other congenital malformations of the eyelids

743.64
Absence and agenesia of the lacrimal sac

743.65
Congenital stenosis and narrowing of the lacrimal conduit

743.65
Other congenital malformations of the lacrimal sac

743.66
Congenital malformation of the orbit

743.8
Other congenital malformations of the eye, specified

743.9
Congenital malformations of the eye, not specified

744
Congenital malformations of the ear that alter audition

744.01
Congenital absence of the pavilion of the ear

744.02
Congenital absence, atresia or narrowing of the external auditive conduit

744.03
Other congenital malformations of the middle ear

744.04
Congenital malformation of the small bones of the ear

744.04
Fusion of the small bones of the ear

744.05
Congenital malformation of the internal ear

744.09
Congenital absence of the ear SAI

744.09
Congenital absence of the auricular lobule

744.1
Accessory auricle

744.2
Other congenital malformations of the ear

744.21
Other congenital malformations of the ear, specified

744.22
Macrotia

744.23
Microtia

744.24
Absence of the Eustachian tube

744.3
Congenital malformation of the ear, not specified

744.4
Sinus, fistula or cyst of the branchial cleft

744.43
Cervical ear

744.47
Sinus and preauricular cyst, fistula:

744.49
Other malformations of the branchial clefts

744.5
Pterigion of the neck

744.8
Other specified congenital malformations of the face and neck

 

7/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
26

--------------------------------------------------------------------------------

 
 



ICD9  Index by Diagnosis and Condition  



 
744.81
Macrocheilia

744.82
Microcheilia

744.83
Macrostomy

744.84
Microstomy

744.9
Congenital malformation of the face and neck, not specified



745
Congenital malformations of the circulatory system

745
Congenital malformations of the chambers of the heart and its connections

745.0
Common truncus arteriosus

745.0
Persistence of the truncus arteriosus

745.10
Transposition (complete) of the large vessels

745.11
Transposition of the large vessels in right ventricle

745.11
Taussig-Bing syndrome

745.11
Transposition of the large vessels in left ventricle

745.12
Corrected transposition

745.2
Fallot’s tetralogy

745.3
Common ventricle

745.3
Sole ventricle

745.4
Defect of the ventricular septal

745.4
Eisenmenger syndrome

745.5
Defect of the auricular septal

745.5
Oval hole

745.5
Ostium secundum (type II)

745.6
Defect of the aurioventricular septal

745.6
Defect of the endocardial pillow

745.6f
Defect of the auricular septal ostium primum (type I)

745.69
Common auriculoventricular channel

745.7
Biauricular trilocular heart

745.8
Other congenital malformations of the cardiac septals

745.9
Congenital malformation of the cardiac septal, unspecified

746
Congenital malformations of the pulmonary and tricuspid valves

746.00
Anomaly of the pulmonary valve, unspecified

746.01
Atresia of the pulmonary valve

746.02
Congenital stenosis of the pulmonary valve

746.09
Congenital insufficiency of the pulmonary valve

746.1
Stenosis, congenital atresia of the tricuspid valve

746.2
Ebstein’s anomaly

746.3
Congenital stenosis of the aortic valve

746.4
Congenital insufficiency of the aortic valve

746.5
Congenital mitral stenosis

746.6
Congenital mitral insufficiency

746.7
Syndrome of left hypoplasia of the heart

746.7
Syndrome of left hypoplasia of the heart

746.81
Congenital subaortic stenosis

746.82
Triauricular heart

746.83
Stenosis of the pulmonary infundible

746.84
Other congenital malformations of the heart, specified

746.85
Malformation of the coronary vessels

746.86
Congenital heart block

746.87
Other congenital malformations of the heart

746.87
Dextrocardia

746.87
Levocardia

 

8/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
27

--------------------------------------------------------------------------------

 

ICD9  Index by Diagnosis and Condition  



 



746.89
Congenital diverticule of the left ventricle

746.9
Congenital malformation of the heart, unspecified

747
Congenital malformations of the large arteries

747.0
Permeable arterius ductus

747.0
Open Botalli conduit (hole)

747.0
Persistence of the arterius ductus

747.1
Coarctation of the aorta

747.2
Other anomalies of the aorta

747.21
Anomaly of the arch of the aorta

747.22
Atresia and stenosis of the aorta

747.22
Absence of the aorta

747.22
Aplasia of the aorta

747.29
Other congenital malformations of the aorta

747.29
Aneurism of the Vaisaiva sinus (with rupture)

747.29
Congenital aunerism

747.3
Anomalies of the pulmonary artery

747.40
Congenital malformations of the large veins

747.41                                    Total anomalous connection of the
pulmonary veins
747.42
Partial anomalous connection of the pulmonary veins

747.49
Anomalous connection of the pulmonary veins, without other specification

747.5
Congenital absence and hypoplasia of the umbilical artery
 

747.5
Sole umbilical artery

747.60
Other congenital malformations of the peripheral vascular system

747.6
Peripheral arteriovenous malformation

747.62
Congenital stenosis of the renal artery

747.62
Other congenital malformations of the renal artery

747.8
Other congenital malformations of the vascular system, specified

747.81
Anomalies of the cerebrovascular system

747.82
Spinal vascular anomaly

747.83
Persistent fetal circulation

747.9
Congenital malformation of the vascular system, unspecified

748
Congenital malformations of the respiratory system

748.0
Atresia of the choanas

748.1
Agenesia or hypoplasia and other malformations of the nose

748.2
Pterygium of the larynx

748.3
Congenital malformations of the larynx, trachea and bronchii

748.3
Congenital bronchomalacia

748.4
Congenital malformations of the lung

748.4
Congenital pulmonary cyst

748.5
Agenesia, hypoplasia and dysplasia of the lung

748.5
Sequestration of the lung

748.6
Other congenital malformations of the lung

748.61
Congenital bronchioectasia

748.8
Other specific anomalies of the respiratory system

749
Cleft lip and palate

749.00
Cleft palate

749.01
Cleft palate, unilateral complete

749.02
Unilateral cleft palate, incomplete

749.03
Bilateral cleft palate, complete

749.04
Bilateral cleft palate, incomplete

749.10
Cleft lip

749.11
Cleft lip, unilateral complete

 

9/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
28

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  



 



749.12
Cleft lip, unilateral incomplete

749.13
Cleft lip, bilateral complete

749.14
Cleft lip, bilateral incomplete

749.20
Cleft palate with cleft lip

749.21
Cleft of the hard palate with cleft lip, unilateral

749.21
Cleft of the hard palate and of the soft palate with lip

749.22
Cleft of the soft palate with cleft lip, unilateral

749.23
Cleft of the hard palate with cleft lip, bilateral

749.23
Cleft of the hard palate and of the soft palate with cleft lip, bilateral

749.24
Cleft of the soft palate with cleft lip, bilateral

749.25
Cleft of the palate with cleft lip, without other specification

750
Other congenital malformations of the digestive system

750.0
Anquiloglosia, short lingual fraenum

750.1
Other congenital malformations of the tongue

750.15
Macroglosia

750.2
Other congenital malformations of the mouth and the pharynx

750.2
Congenital malformations of the salivary glands and ducts

750.26
Other congenital malformations of the mouth

750.27
Pharyngeal diverticula

750.29
Other congenital malformations of the pharynx

750.3
Atresia of the esophagus without mention of fistula

750.3
Atresia of the esophagus with tracheoesophagic fistula

750.3
Congenital tracheoesophagic fistula without mention of atresia

750.3
Congenital narrowness or stenosis of the esophagus

750.4
Congenital malformations of the esophagus

750.4
Pterigion of the esophagus, congenitally dilated esophagus, diverticula,
duplication

750.5
Congenital hypertrophic pyloric stenosis

750.6
Congenital hiatal hernia

750.7
Other congenital malformations of the stomach, specified

750.8
Other congenital malformations of the top part of the digestive tube

751.0
Meckel diverticula, persistence of the duct

751.1
Congenital absence, atresia and stenosis of the small intestine

751.1
Congenital absence, atresia and stenosis of the duodenum

751.1
Congenital absence, atresia and stenosis of the jejunum

751.2
Congenital absence, atresia and stenosis of the large intestine, unspecified
part

751.2
Congenital absence, atresia and stenosis of the rectum and anus

751.3
Hirschsprung disease, Aganglionosis, congenital megacolon (aganglionar)

751.5
Other congenital malformations of the intestine

751.6
Congenital malformations of the gallbladder, of the biliar ducts and the liver

751.61
Agenesia, aplasia and hypoplasia of the gallbladder

751.61
Atresia of the biliar ducts

751.62
Cystic disease of the liver

751.69
Cyst of the choledocal

751.7
Agenesia, aplasia and hypoplasia of the pancreas

751.7
Anular pancreas

751.7
Congenital cyst of the pancreas

751.9
Other congenital malformations of the digestive system

 

10/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
29

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  



 
752
Congenital malformations of the genital organs

752.0
Anomalies and congenital absence of ovary

752.1
Congenital malformations of the Eustachian tubes and of the broad ligaments

752.2
Congenital malformations of the uterus

752.2
Duplication of the uterus with duplication of the uterine neck and of the vagina

752.3
Agenesia and aplasia of the uterus and Other anomalies of the uterus

752.3
Other congenital malformations of the uterus

752.40
Anomalies of the uterine neck, vagina and external feminine genitalia

752.41
Embryonic cyst of the uterine neck

752.42
Unperforated hymen

752.49
Agenesia and aplasia of the uterine neck

752.49
Other congenital malformations of the feminine genital organs

752.49
Congenital absence of the vagina

752.51
Cryptordchidism

752.6
Hypospadias, epispadias and other anomalies of the penis

752.64
Aplasia and congenital absence of the penis

752.69
Other congenital malformations of the penis

752.7
Indeterminate sex and pseudohermaphroditism

752.7
Indeterminate sex, without other specification, ambiguous genitals

752.8
Other congenital malformations of the masculine genital organs

752.8
Other congenital malformations of the deferent ducts, of epididymis



753
Congenital malformations of the urinary system

753.0
Renal agenesia and other hypoplastic malformations of the kidney

753.0
Renal agenesia, unilateral

753.0
Renal agenesia, bilateral

753.0
Renal agenesia, without other specification

753.0
Renal hypoplasia, unilateral

753.0
Renal hypoplasia, bilateral

753.0
Renal hypoplasia, not specified

753.0
Potter syndrome

753.1
Polycystic kidney, infantile type

753.11
Solitary renal cyst, congenital

753.12
Polycystic kidney, unspecified type

753.15
Renal displasia

753.16
Medular cystic kidney

753.17
SAI spongioid kidney

753.19
Other cystic renal diseases

753.2
Congenital obstructive defects of the pelvis, renal and congenital malformations
of the ureter

753.23
Other obstructive defects of the renal pelvis and the ureter

753.23
Congenital ureterocele

753.29
Congenital hydronephrosis

753.29
Atresia and stenosis of the ureter

753.29
Congenital megaloureter

753.29
Agenesia of the ureter

753.29
Duplication of the ureter

753.29
Bad position of the ureter

 

11/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
30

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  



 
753.29
Congenital vesico-ureteral-renal reflux

753.3
Other congenital malformations of the kidney

753.3
Supernumerary kidney

753.3
Lobulated, fused and horseshoe kidney

753.3
Ectopic kidney

753.3
Renal hyperplasia and giant kidney

753.4
Other specific anomalies of the ureter

753.5
Bladder exstrophy

753.6
Congenital posterior urethral valves

753.6
Other atresias and stenosis of the urethra and bladder neck

753.7
Anomalies of the urachus

753.8
Congenital absence of the bladder and of the urethra

753.8
Congenital diverticula of the bladder

753.8
Other congenital malformations of the bladder and the urethra



754
Congenital malformations and deformities of the osteomuscular system

754.0
Congenital osteomuscular deformities of the head, of the face

754.0
Facial asymmetry

754.0
Compressed fancies

754.0
Dolicocephalia

754.0
Plagiocephalia

754.0
Other congenital deformities of the cranium, of the face and of the jaw

754.0
Congenital flattening of the nose

754.0
Hemifacial atrophy or hypertrophy

754.0
Depressions in the cranium

754.0
Congenital deviation of the nasal septum

754.10
Congenial torticollis

754.2
Congenital deformity of the vertebral column

754.2
Congenital scoliosis:

754.3
Congenital deformities of the hip

754.30
Congenital luxation of the hip, unilateral

754.3
Congenital acetabular displasia

754.31
Congenital luxation of the hip, bilateral

754.32
Congenital subluxation of the hip, unilateral

754.33
Congenital subluxation of the hip, bilateral

754.35
Unstable hip

754.4
Congenital deformity of the knee

754.4
Congenital recurvatum genu

754.41
Congenital luxation of the knee

754.42
Congenital curvature of the femur

754.43
Congenital curvature of the tibia and the perone

754.44
Congenital curvature of the long bones de the lower limb, without other
specification

754.5
Congenital deformity of the feet

754.51
Talipes equinovarus

754.53
Metatarsus varus

754.59
Other congenital varus deformities of the feet

754.61
Congenital piano foot

754.62
Calcaneovalgus talipes

754.69
Valgus metatarsus

754.71
Cavus foot

754.79
Calcaneovarus talipes

 

12/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
31

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  



 
754.79
Congenital varus hallux

754.79
Other congenital deformities of the feet

754.81
Pectus excavatum

754.81
Pectus curvatum

754.82
Pectus carinatum (shaped like the keel of a boat)

754.82
Pectus carinatum (pigeon chest)

754.89
Other congenital deformities of the extremities

754.89
Congenital arthrogriposis multiple

754.89
Congenital deformed finger

754.89
Hand on shovel (congenital)

755.0
Polydactyly

755.02
Supernumerary toe(s) of the foot

755.1
Sindactyly

755.13
Interdigital membrane of the foot

755.14
Fusion of the toes of the foot

755.2
Defects due to reduction of the superior extremity

755.21
Complete congenital absence of the limb(s)

755.23
Congenital absence of the forearm and the hand

755.26
Defect due to longitudinal reduction of the radius

755. 27
Defect due to longitudinal reduction of the cubit

755.29
Congenital absence of the hand and the finger(s)

755.3
Defects due to reduction of the lower limb(s)

755.3
Other defects due to reduction of the lower limb(s)

755.31
Congenital complete absence of the lower limb(s)

755.34
Defect due to longitudinal reduction of the femur

755.35
Defect due to longitudinal reduction of the tibia

755.37
Defect due to longitudinal reduction of the peroné

755.4
Other defects due to reduction of the superior limb(s)

755.4
Complete absence of the non-specified limb(s)

755.4
Phocomelia, non-specified limb(s)

755.5
Other congenital malformations of the superior limb(s), including the shoulder
girdle

755.54
Deformity of:

755.56
Supernumerary bones of the carpus

755.57
Macrodactyly (fingers of the hand)

755.58
Lobster claw hand

755.59
Cleidocranial dysostosis

755.59
Triphalangic thumb

755.6
Other congenital malformations of the inferior limb(s), including the pelvis
girdle

755.64
Congenital malformation of the knee

756.0
Congenital malformations of the bones of the cranium and of the face

756.0
Craniosynostosis

756.0
Acrocephalia

756.0
Imperfect fusion of the cranium

756.0
Oxycephaly

756.0
Trigonocephaly

756.0
Craniofacial dysostosis

756.0
Crouzon disease

756.0
Hypertelorism

756.0
Macrocephaly

756.0
Maxillofacial dysostosis

 

13/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



  
 
32

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  



 
756.0
Oculomaxillar dysostosis

756.0
Absence of bone(s) of the cranium, congenital

756.0
Congenital deformity of the forehead

756.0
Platybasia

756.1
Congenital malformations of the vertebral column and the bony thorax

756.10
Anomalies of the vertebral column, without specifying

756.11
Spondylolysis, L-S

756.12
Congenital spondylolystesis

756.14
Hemivertebra, congenital lordosis

756.15
Cervical fusion syndrome

756.16
Klippel-Feil syndrome

756.17
Spina bifida occulta

756.2
Cervical rib

756.3
Congenital malformation of the sternum

756.4
Osteochondrodysplasia with growth defect

756.4
Acondrogenesis

756.4
Tanatophoric dwarfism

756.4
Achondroplasia

756.51
Osteopetrosis

756.52
Other specified ostechondrodiyplasias; Osteopoichylosis

756.54
Fibrous polyostotic dysplasia

756.55
Chondroectodermic dysplasia, Ellis-van Creveld syndrome

756.56
Progressive diafisaria displasia

756.56
Metafissary dysplasia

756.59
Other osteochondrodysplasias

756.59
Albright syndrome (-McCune)(-Sternberg)

756.6
Congenital malformations of the diaphragm

756.6
Absence

756.6
Eventration

756.71
Fructose malabsorption

756.79
Exomphalos

756.79
Omphalocele

756.79
Gastroschisis

756.79
Other congenital malformations of the abdominal wall

756.83
Ehlers-Danlos syndrome

757
Congenital malformations of the skin, hair and nails

757.0
Hereditary Lymphedema

757.1
Congenital ichthyosis

757.1
Vulgar ichthyosis

757.1
Ichthyosis linked to chromosome X

757.1
Lamellar ichthyosis

757.1
Colloidon baby

757.1
Congenital vesicular ichthyoiform eritrodermia

757.1
Harlequin fetus

757.2
Other congenital malformations of the skin, specified

757.31
Ectodermic dysplasia (anhydrotic)

757.32
Vascular hamartomas, non-neoplasic nevus, congenital

757.33
Other congenital malformations of the skin

757.33
Pigmentous congenital anomalies, pigmentous xeroderma

757.33
Mastocytosis, pigmentous urticary

757.39
Epidermolysis bullosa

757.39
Supernumerary cutaneous appendices

 

14/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
33

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  



 
757.4
Congenital alopecia, other congenital malformations of the hair

757.5
Anonychia, other congenital malformations of the nails

757.6
Congenital malformations of the mamma



759
Other non-specific congenital anomalies

759.0
Congenital malformations of the spleen

759.0
Asplenia (congenital)

759.0
Congenital splenomegaly

759.1
Congenital malformations of the adrenal glands

759.2
Congenital malformations of the other endocrine glands

759.2
Persistent thyroglosal duct

759.2
Congenital malformation of thyroid or parathyroid gland

759.2
Thyroglosal cyst

759.3
Situs inversus

759.3
Dextrocardia with situs inversus

759.3
Auricular disposition in mirror image with situs inversus

759.3
Situs inversus or transversus

759.3
Transposition of bowels

759.4
Siamese twins

759.5
Tuberous sclerosis

759.6
Other congenital hamartosis, without classifying

759.6
Peutz-Jeghers

759.6
Sturge-Weber

759.7
Multiple congenital anomalies, as described

759.81
Prader Willi syndrome

759.82
Marfan’s syndrome

759.83
Fragile X syndrome

759.89
Other syndromes of congenital malformations

758.89
Russell-Silver syndrome

759.89
Alport syndrome

759.89
Lawrence-Moon-(Bardet)- Biedl syndrome

759.89
Zeilweger syndrome

759.89
Carpenter’s syndrome

759.89
Angleman’s syndrome

759.89
Jarcho-Levin syndrome

758
Chromosomic anomalies; unclassified in another part

758.0
Down syndrome

758.0
Trisomy 21, due to lack of meioitic disjunction

758.0
Trisomy 21, mosaic (due to lack of mitotic disjunction)

758.0
Trisomy 21, due to translocation

758.0
Down syndrome, unspecified

758.1
Edwards syndrome

758.1
Trisomy 18, due to lack of meioitic disjunction

758.1
Trisomy 18, mosaic (due to lack of mitotic disjunction)

758.1
Trisomy 18, due to translocation

758.2
Patau syndrome

758.2
Trisomy 13, due to lack of meioitic disjunction

758.2
Trisomy 13, mosaic (due to lack of mitotic disjunction)

758.2
Trisomy 13, due to translocation

758.3
Other suppressions on the part of an autosomic chromosome

758.3
Suppression of the short arm of chromosome 4

758.3
Wolff-Hirschorn syndrome

 

15/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
34

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  



 
758.31
Suppression of the short arm of chromosome 5

758.31
Criduchat syndrome

758.32
Velo-cardio-facial syndrome

758.5
Other conditions due to anomalies in autosomic chromosomes

758.5
Suppression of the autosomes, unspecified

758.6
Turner syndrome

758.7
Klinefelter’s syndrome

758.6
Caryotype 45, X

758.81
Other conditions resulting from anomalies in sexual chromosomes

758.89
Other conditions resulting from anomalies in non-specific chromosomes

760
Conditions in the perinatal period

760.71
Fetal syndrome due to consumption of alcohol

765.00
Prematurity

767.6
Injury of the brachial plexus

768.9
Perinatal hypoxia, asphyxia or anoxia

772.1
Intraventricular hemorrhage (Grade III-IV)

774.7
Kernicterus

779.7
Cystic periventricular leukomalacia

779.7
Cystic periventricular leukomalacia



Disorders of the Sensory organs
360
Disorders of the eye and attachments

362.2
Retinopathy of the Premature

369
Blindness and loss of vision

369.2
Moderate to severe blindness, both eyes

369.4
Legal blindness

369.6
Blindness in one eye (the other one is normal)

378.0
Strabism (alternating, congenital, non-paralytic)

378.00
Esotropia, non-specific

378.10
Exotropia

378.6
Mechanic

378.60
Paralytic

378.71
NCOP specified (Duane’s syndrome)

389
Loss of hearing

389.00
Bilateral conductive loss of hearing

389.10
Neurosensorial loss of hearing, non-specific

389.2
Conductive and neurosensorial loss of hearing, mixed

478.4
Polyps in the vocal chords

784.4
Alterations in the voice

784.41
Aphonia

748.49
Dysphonia



Burns and traumas
709.2
Scars and fibrosis of the skin

709.2
Disfiguring scar

709.2
Disabling scar

906.9
Delayed defects of burns

949.0
Burns and corrosions

952.9
Damage to the spinal cord

 

16/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
35

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  



 
Lack of normal physiological development
783.4
Delays in physiological development, not specific

783.41
Failure to thrive, failure in gaining weight

783.42
Delay in general development (non-specific area)

783.43
Short height, failure in growth



Bronchial asthma
493.00
Asthma

493.0
Extrinsec predominantly allergic asthma

493.1
Non-allergic asthma

493.9
Asthma, non-specified



Mental and Conduct disorders
295.00
Schizophrenia

296.0
Depression

298.9
Psychosis

299.0
Autism

300.9
Neurosis

300.9
Self-damaging conduct (suicidal conduct)

312.00
Conduct disorders (conduct disorders in children and adolescents)

313.81
Oppositional defiant disorder

314.00
Activity and attention disorder (ADD)

314.01
Attention deficit with hyperactivity



315
Developmental delays and disorders

315.3
Disorder in language development

315.4
Delay in motor development and coordination

315.5
Delay in development, mixed

315.9
Delay in development, not specific



Mental Retardation
317.00
Slight, intellectual coefficient of 50 to 70

318.0
Moderate, intellectual coefficient of 35 to 49

318.1
Severe, intellectual coefficient of 20 to 34

318.2
Deep, intellectual coefficient under 20

319.0
Mental retardation, not specified

319.0
William syndrome



Endocrine and nutritional disorders
243.0
Congenital hypothyroidism

246.8
Other specific disorders of the thyroid gland

250.01
Insulin Dependent Diabetes Mellitus, Type I, Juvenile

250.02
Juvenile non-insulin dependent Diabetes Mellitus

252.0
Hyperparathyroidism

252.8
Other specific disorders of the parathyroid gland

253.0
Acromegalia and giantism

253.3
Dwarfism due to deficiency of the growth hormone

255.2
Adrenal  congenital  hyperplasia

255.8
Other specific disorders of the adrenal glands

259.1
Precocious sexual development, precocious puberty

259.4
Dwarfism, NOS

 

17/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
36

--------------------------------------------------------------------------------

 
 

ICD9  Index by Diagnosis and Condition  



 
278.01
Morbose obesity



Immunological and hematological disorders
42
Disease of the Human Immunodeficiency Virus (HIV)

279.0
Deficiency of humoral immunity

279.1
Deficiency of cellular immunity

279.3
Deficiency of non-specific immunity

279.4
Autoimmune disorder, not classified

282.4
Major Thalassemia

282.6
Sickle cell anemia

283.9
Hemolitic anemia

284.9
Aplastic anemia

286.0
Hemophilia

279.2
Combined immunity deficiency



710
Diseases of the connective tissue and collagen

710
Systemic eritematous lupus

710.1
Sclerosis, scleroderma

710.2
Sicca Syndrome

710.3
Dermatomyositis

710.4
Poliomyositis

714
Juvenile rheumatoid arthritis



Cancer and Tumors
140-239
Neoplasms

Malignant tumors
Invasive tumors
208.9
Leukemia

 

18/18 12/23/2008 NNES II_ICD9_rev Dec 23 2008



 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT #14
 
 
 

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico Puerto Rico
Medicaid Program/Puerto Rico Department of Health Puerto Rico Health
 Insurance Administration
 
Guidelines for the
 Development of Program
Integrity Plan
 
2011 -2013
 
(This document is to be used by all contracted companies participating in the
Commonwealth of Puerto Rico "Mi Salud". The purpose of sharing information with
contracted companies is to provide them guidelines with minimum requirements to
formulate their own Plan Integrity Program for the Health Care Delivery System
sponsored by the Commonwealth of Puerto Rico)
 
 
 

--------------------------------------------------------------------------------

 
 
The Insurer shall comply with the following Medicaid Integrity requirements:
 
 
A.
60 days after the dated of the agreement the Company must submit to ASES
Compliance Office copy of the policies and procedures for identifying and
tracking potential provider fraud cases, for conducting preliminary and full
investigation and for referring cases of suspected fraud to an appropriate law
enforcement agency. The Compliance Plan should be developed in accordance with
42 CFR 438.608.

 
 
B.
Each company must submit to the Administration's Compliance Office on a
quarterly basis a report with the following information: preliminary and full
investigations, audits performed, administrative actions against providers,
overpayments identified and providers referred to the Department of Justice (if
not submit a certification signed by the Compliance Director and the President
or CEO).

 
 
C.
Each company must submit to the Compliance Office on a quarterly basis a report
with the following information: fraud investigations pending, fraud
investigations in process, fraud investigations finished and referrals to the
Department of Justice or U.S. Attorney's Field Office (if there were no
investigations, submit a certifications signed by the Compliance Director and
the President or CEO).

 
 
D.
Each Company has five (5) days to notify ASES about the referrals made to the US
Attorney's Field Office and HHS-OIG.

 
 
E.
Each company must submit to the Compliance Office a certification signed by the
Compliance Director and the President or CEO indicating that all full
investigations were made in accordance with 42 CFR 455.15.

 
 
F.
Each Company has five (5) days to notify ASES about any adverse or negative
action that the MCO has taken on provider application (upon initial application
or application renewal) or actions which limit the ability of providers to
participate in the program.

 
 
G.
Each Company must review the credentialing forms of all providers and any fiscal
agents they may use to ensure that they are in accordance with federal
regulation 42 CFR 455.104.

 
 
H.
Each Company must require providers to fill out a complete ownership and control
disclosures form. The Company is responsible to ensure compliance with
regulation.

 
 
2

--------------------------------------------------------------------------------

 
 

 
I.
Each Company must review providers agreement to incorporate appropriate business
transaction language to ensure accordance with federal regulation 42 CFR
455.105.

 



 
J.
Each Company must request providers to fulfill a business transactions form and
verify compliance with regulation.

 

 
K.
Each Company must establish a method to capture criminal conviction information
on owners, persons with control interest, agents, and managing employees of
providers to ensure that is in accordance with federal regulation 42 CFR
455.106.

 

 
L.
Each Company must review the enrollment packages for all provider types to
request criminal conviction information as stated before.

 

 
M.
Each Company should develop and implement procedures to report to HHS-OIG and
ASES within 20 working days any criminal conviction disclosures made during the
MCO credentialing process. Copy of the policies should be submitted to ASES
Compliance Office.

 

 
N.
Each Company must submit to the Compliance Office a certification signed by the
Compliance Director and the President or CEO stating compliance with 42 CFR
455.106.

 

 
O.
Each Company must comply with requirement in 42 CFR 455.20 and must document in
a quarterly report compliance with regulation.

 

 
P.
Each Company must comply with requirement in 42 CFR 455.101.

 

 
Q.
Each Company must review the enrollment form and credentialing packages for all
provider types to capture the identity of agents and managing employees.

 
 
3

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 
Integrity Program Basis and Scope
  Definitions  
Other applicable regulations
  Guidelines for Sub-Parts A, B
Sub-Part A: Fraud Detection and Investigation Program
PI A001: State plan requirement. § 455.12
PI A002: Methods for identification, investigation, and referral. § 455.13
PI A003: Preliminary investigation. § 455.14
PI A004: Full investigation. § 455.15
PI A005: Resolution of full investigation. § 455.16
PI A006: Reporting requirements. § 455.17
PI A007: Provider's statements on claims forms. § 455.18
PI A008: Provider's statement on check. § 455.19
PI A009: Recipient verification procedure. § 455.20
PI AO 10: Cooperation with State Medicaid fraud control units. § 455.21
PI A011: Withholding of payments in cases of fraud or willful misrepresentation
(§ 455.23)
 
Sub-Part B: Disclosure of Information by Providers and Fiscal Agents
PI B001: Purpose § 455.100 PI B002; Definitions.§ 455.101
PI B003: Determination of ownership or control percentages.§ 455.102 PI B004:
State Plan requirements § 455.103
PI B005: Disclosure by providers and agents: Information on ownership and
control. § 455.104
PI B006: Disclosure by providers: Information related to business transactions.
§ 455.105 PI B007: Disclosure by providers: Information on persons convicted of
crimes. § 455.106

 
 
4

--------------------------------------------------------------------------------

 
 
Introduction
 
Under the authority of Sec. 1102 of the Social Security Act (42 U.S.C. 1302); as
detailed in the 43 FR 45262, Sept. 29, 1978, the Medicaid Program must have a
program to detect and investigate fraud, waste and abuse.
 
The Commonwealth of Puerto Rico Department of Health and its Office for the
Medically Indigent, acting as the single state agency are responsible for the
management of the Medicaid and SCHIP grant funds. These funds are transferred to
the Puerto Rico Health Insurance Administration (ASES), to be combined with
state funds to provide health benefit coverage to the medically indigent
population under a managed care fully capitated health plan. Acting as a
sub-grantee to the Office for the Medically Indigent Medicaid program, ASES
establishes contracts with insurance companies and other organizations to
facilitate the beneficiaries' access to the benefit coverage through out their
provider's networks.
 
Integrity Program Basis and Scope
 
This document sets forth guidelines with minimum criteria for the compliance
with Program Integrity Policies and Procedures that each organization (grantee,
sub-grantee, insurance companies) must have for the administration of the
Commonwealth of Puerto Rico's Medicaid and State Health Plans. This document
includes guidelines for the elaboration of the 3 main sections in the
organizations Program Integrity Plan (PIP):
 
1.      Fraud Detection and Investigation
2.      Providers and Fiscal Agents Disclosure of Information on Ownership and
Control
3.      Integrity Program
 
Regulation Citation
 
Sections 1902(a)(4) [42 USC 1396(a)(4)l, (61)2, (64)3); 1903(i)(2) [42 USC _
1396(b)(i)(2)]4 1936[42 USC 1396u-6]5) and regulations at 42 CFR Parts
438,455,1001 and 1002
 
Overall Requirement
 
All providers/contractors are required to comply with the CMS Medicaid Integrity
Group State Medicaid Director Letters #08-003 and #09-001, which explain what
all states and contractors should do in terms of checking for excluded parties.
The letters provide guidance on where to check for excluded individuals as well
as the consequences of contracting with individuals and entities that have been
excluded from participating in federally funded programs.
 
 
5

--------------------------------------------------------------------------------

 
 
Companies are also required to notify to the Department of Health and Human
Services- Office of Inspector General (HHS-OIG) of any action it takes to limit
the ability of an individual or entity to participate in its program as stated
in 42 CFR 1002.3.
 
Each contracted company must report actions it takes when it denies a provider
enrollment based on program integrity concerns. Companies should report on each
provider whom it has disenrolled, suspended, terminated or otherwise restricted
from participation in the Medicaid program based on program integrity concerns.
Companies are required to report affected providers directly to HHS-OIG while
copying ASES.
 
 
6

--------------------------------------------------------------------------------

 
 
Definitions
 
Abuse means provider practices that are inconsistent with sound fiscal,
business, or medical practices, and result in an unnecessary cost to the
Medicaid program, or in reimbursement for services that are not medically
necessary or that fail to meet professionally recognized standards for health
care. It also includes recipient practices that result in unnecessary cost to
the Medicaid program.
 
Agent means any person who has been delegated the authority to obligate or act
on behalf of a provider
 
Conviction or Convicted means that a judgment of conviction has been entered by
a Federal, State, or local court, regardless of whether an appeal from that
judgment is pending.
 
Disclosing Entity means a Medicaid provider (other than an individual
practitioner or group of practitioners) or a fiscal agent
 
Exclusion means that items or services furnished by a specific provider who has
defrauded or abused the Medicaid program will not be reimbursed under Medicaid.
 
Fiscal agent means a contractor that processes or pays vendor claims on behalf
of the Medicaid agency.
 
Fraud means an intentional deception or misrepresentation made by a person with
the knowledge that the deception could result in some unauthorized benefit for
him/her or some other person. It includes any act that constitutes fraud under
applicable Federal or State law.
 
Furnished refers to items and services provided directly by, or under the direct
supervision of, or ordered by, a practitioner or other individual (either as an
employee ^ or in his or her own capacity), a provider, or other supplier of
services. (For purposes of denial of reimbursement within this part, it does not
refer to services ordered by one party   but billed for and provided by or under
the supervision of another.)
 
Group of practitioners means two or more health care practitioners who practice
their profession at a common location (whether or not they share common
facilities, common supporting staff, or common equipment).
 
Health insuring organization (HIO) has the meaning specified in §438.2.
 
Indirect ownership interest means an ownership interest in an entity that has an
ownership interest in the disclosing entity. This term includes an ownership
interest in any entity that has an indirect ownership interest in the disclosing
entity.
 
 
7

--------------------------------------------------------------------------------

 
 
Managing employee means a general manager, business manager, administrator,
director, or other individual who exercises operational or managerial control
over, or who directly or indirectly conducts the day-to-day operation of an
institution, organization, or agency.
 
Other disclosing entity means any other Medicaid disclosing entity and any
entity that does not participate in Medicaid, but is required to disclose
certain ownership and control information because of participation in any of the
programs established under title V, XVIII, or XX of the Act. This includes:
 
(a)     Any hospital, skilled nursing facility, home health agency, independent
clinical laboratory, renal disease facility, rural health clinic, or health
maintenance organization that participates in Medicare (title XVIII);
 
(b)    Any Medicare intermediary or carrier; and
 
(c)    Any entity (other than an individual practitioner or group of
practitioners) that furnishes, or arranges for the furnishing of, health-related
services for which it claims payment under any plan or program established under
title V or title XX of the Act.
 
Person with an ownership or control interest means a person or corporation that—
 
(a)     Has an ownership interest totaling 5 percent or more in a disclosing
entity;
 
(b)     Has an indirect ownership interest equal to 5 percent or more in a
disclosing entity;
 
(c)      Has a combination of direct and indirect ownership interests equal to 5
percent or more in a disclosing entity;
 
(d)     Owns an interest of 5 percent or more in any mortgage, deed of trust,
note, or other obligation secured by the disclosing entity if that interest
equals at least 5 percent of the value of the property or assets of the
disclosing entity;
 
(e)     Is an officer or director of a disclosing entity that is organized as a
corporation; or
 
(f)      Is a partner in a disclosing entity that is organized as a partnership.
 
Practitioner means a physician or other individual licensed under State law to
practice his or her profession.
 
Program Integrity Plan (PIP) means the program, process or policy that each
contracted company has to comply with integrity requirements. The plan should be
developed in accordance with federal regulation.
 
 
8

--------------------------------------------------------------------------------

 
 
Significant business transaction means any business transaction or series of
transactions that, during any one fiscal year, exceed the lesser of $25,000 and
5 percent of a provider's total operating expenses.
 
Subcontractor means-
 
a) An individual, agency, or organization to which a disclosing entity has
contracted or delegated some of its management functions or responsibilities of
providing medical care to its patients; or
 
(b) An individual, agency, or organization with which a fiscal agent has entered
into a contract, agreement, purchase order, or lease (or leases of real
property) to obtain space, supplies, equipment, or services provided under the
Medicaid agreeement.
 
Supplier means an individual, agency, or organization from which a provider
purchases goods and services used in carrying out its responsibilities under
Medicaid (e.g., a commercial laundry, a manufacturer of hospital beds, or a
pharmaceutical firm).
 
Stakeholder means the single state agency, the sub-grantee and all organizations
contracted to provide health care management and services to Medicaid
beneficiaries
 
Suspension means that items or services furnished by a specified provider who
has been convicted of a program-related offense in a Federal, State, or local
court will not be reimbursed under Medicaid.
 
Termination means—
 
(1)      For a—
 
(i) Medicaid or CHIP provider, a State Medicaid program or CHIP has taken an
action to revoke the provider's billing privileges, and the provider has
exhausted all applicable appeal rights or the timeline for appeal has expired;
and
 
(ii) Medicare provider, supplier or eligible professional, the Medicare program
has revoked the provider or supplier's billing privileges, and the provider has
exhausted all applicable appeal rights or the timeline for appeal has expired.
 
(2) (i) In all three programs, there is no expectation on the part of the
provider or supplier or the State or Medicare program that the revocation is
temporary.
 
(ii) The provider, supplier, or eligible professional will be required to
reenroll with the applicable program if they wish billing privileges to be
reinstated.
 
(3) The requirement for termination applies in cases where providers, suppliers,
or eligible professionals were terminated or had their billing privileges
revoked for cause which may include, but is not limited to—
 
 
9

--------------------------------------------------------------------------------

 
 
(i) Fraud;
 
(ii) Integrity; or
 
(iii) Quality.
 
Wholly owned supplier means a supplier whose total ownership interest is held by
a provider or by a person, persons, or other entity with an ownership or control
interest in a provider
 
 
10

--------------------------------------------------------------------------------

 
 

Section A

 
Fraud Detection and Investigation sub part represents each one of the elements
that must be included as part of the integrity program activities, although they
are not necessarily the only elements that come into play.
 
All contracted plans must have an integrity program with their own structure,
policies and procedures. Among other areas, they should have written policies
and procedures on methods for the identification, investigation and referral of
suspected cases; procedure to perform preliminary investigations as well as full
investigations; procedures to address resolution of full investigations;
procedures to comply with reporting requirements; provider's statements on
claims form (if applicable); provider's statement on checks; cooperation with
the Commonwealth of Puerto Rico Office for the Medically Indigent fraud control
unit and procedure to withhold payments in case of fraud or willful
misrepresentation. Contracted companies are required to submit to ASES
Compliance Office copy of their integrity programs for evaluation. The plan
should be developed in accordance with 42 CFR 438.608.
 
Each one of the Guidelines under section A includes the name or title of the
guideline, scope, purpose, process and general information to identify the
creation date, creator, and revisions or updates. This document will be attached
to the contract each organization holds with the Puerto Rico Insurance
Administration; while each one of the   contracted organization should have at
least a minimum set of policies and procedures to address the guidelines
included.
 
The Program Integrity Plan (PIP) of each organization is to be monitored by the
sub- grantee on periodic basis. An annual report will be issued reporting data
and findings.
 
 
11

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 
Title SA1.1
 
State Plan Requirements
Scope
 
Applies to Single State Agency and Sub-Grantee
Purpose
 
This guideline describes the commitment of the single state agency and the
sub-grantee in adhering to the statue rules and regulations and the
implementation of a Program Integrity Plan for the Medicaid Program
General
 
The grantee and the sub-grantee will abide bye the following guidelines on how
to manage the integrity program activities in the whole service delivery system.
Guidelines
  The PIP must include an explicit definition of methods to perform
identification of cases suspected of fraud, waste and abuse      
1.
The single state agency and sub-grantee acknowledge the need to adhere to a
Medicaid Integrity Program as defined in the state plan.
     
2.
The grantee and sub-grantee agree to establish a structure to manage Program
Integrity Plan (PIP) activities.
     
3.
The organization structure to perform above mentioned activities is furnished
with a Program Integrity Plan (PIP) of members representing the single state
agency, the sub-grantee and each contracted organization.
     
4.
The PIP leads the efforts toward achieving compliance with state plan
requirements regulation by establishing the minimum criteria of required PI
program policies and procedures.
     
5.
The PIP monitors contracted companies plan compliance on regular basis.
     
6.
The PIP chairman develops the meeting calendar each year, develops the committee
agenda, and keeps minutes of all meetings and call for meetings.
     
7.
Sub-grantee facilitates the development and update of the Program Integrity Plan
guidelines, reports and notification to guarantees its distribution and final
acceptance among contracted companies and regulatory agencies.
     
8.
Sub-grantee review performance of each organization, level of adherence to
policies and recommend corrective action plan development for areas that must be
improved.
     
9.
Sub-grantee develops an annual report that is to be submitted to the Medicaid
Program Integrity Group and to the CMS region 2. The report will include the
areas and companies reviewed during the period and the findings of each company,
if any.
     
10.
The PIP provides guidance and guarantees that each contracted companies develop
and implement policies and procedures in their organizations.
      11.
The PIP guidelines are integrated into each contracted organization Program
Integrity Plan Policies and Procedures; and are assumed as a standard operating
procedure to prevent fraud, waste and abuse

 
 
12

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 

Title SA02.1   Methods for identification, investigation, and referral
Scope
  Grantee, Sub-grantee and Contracted Organizations
Purpose
  This guide describes what the organization must include in their PIP to
guarantee the use of methods for the identification, investigation, and referral
of suspected fraud and abuse cases.
General
  The organization must establish methods for the identification, investigation
and referral of suspected cases, that guarantees the use of a consistent and
objective approach to address fraud, waste and abuse when performing PIP
activities.
Guidelines
  The PIP must include an explicit definition of methods to perform
identification of cases suspected of fraud, waste and abuse       a.  what is
fraud, waste and abuse       b. how is detected fraud, waste and abuse       c.
who performs the identification       d.  when preliminary, full investigation
and resolutions are done               The PIP must have a detailed process to
perform investigations on each suspected case guaranteeing objective methods to
identify potential cases and perform investigations       a.  open and documents
the case       b. initiate data gathering process       c. follow a protocol to
verify information       d. issue a report of findings       e. refer case to
next level       f. close the case               The PIP must include a variety
of methods for the identification, investigation and referral of suspected
cases, accepted in the industry and without infringing provider or beneficiary
rights. Methods might include       a. electronic data exchanges       b. data
mining       c.  claims registries / reconciliation       d. targeted procedures
      e. profiling               The PIP must include a systematic approach of
data analysis by:       a. flagging the case       b.  identifying cause for
flagging (i.e. over-under payment)       c. establishing actions and sanctions  
            The PIP must have procedures in placed for referring suspect fraud
cases to law enforcement officials, at a minimum:

 
 
13

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 

Guidelines     a. 
an organizational structure to address the reports.
      b.
a due process that includes but is not limited to: case identification, complete
record with supporting materials, notification letter to suspect, notification
letter to single state agency, documentation of entrance and exit interviews,
and if necessary copy of referral letters and case resolution letter to and from
legal authorities.
      c.
a flowchart to work in cooperation with the grantee and sub-grantee as well as
with the state legal authorities such as: Organization's Legal Affairs
Department, ASES, Single State Agency - Department of Health Legal Department,
State Department of Justice, and the Office of Inspector General.
      d. 
a follow up process to work with legal authorities each case of fraud, waste and
abuse suspicion until final disposition and notification to the single state
agency.

 
 
14

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 
Title SA03
 
Preliminary Investigations
Scope
 
Grantee, Sub-grantee and Contracted Organizations
Purpose
 
To provide guidance on how to perform a preliminary investigation when the
agency receives a complaint of fraud or abuse from any source or identifies any
questionable practices.
General
 
The organization must conduct a preliminary investigation to determine whether
there is sufficient basis to warrant a full investigation.
Guidelines
 
The PIP defines a standard operating procedure to complete a preliminary
investigation of all suspect cases of fraud, waste and abuse.
         
The PIP identifies the requirements to complete the preliminary investigation
when evaluating providers and beneficiaries. It should include at least:
      a.  Source of information       b. Identification method (how the case is
detected)       c. Cause for investigation       d.  Case documentation       e.
Analysis of Data and documents       f. Report of Findings       g. Action Taken
(Recommended Action)              
The PIP includes a mechanism to keep tracking of all preliminary investigations
and results.
             
The PIP establishes a mechanism to report preliminary investigations activity to
the sub-grantee (ASES) which will be in charge of reporting activity to the
single state agency (Office for the Medically Indigent).

 
 
15

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 
Title SA04
 
Full Investigations
Scope
 
Grantee, Sub-grantee and Contracted Organizations
Purpose
 
To provide guidance and minimum set of elements in the PIP to perform full
investigations on incidents of fraud and abuse.
General
 
If the findings of a preliminary investigation give the agency reason to believe
that an incident of fraud or abuse has occur in the Medicaid program, the
organization must take the appropriate actions.
Guidelines
 
The PIP must define the process to conduct a full investigation and specify when
a case requires the full investigation. Full investigations must be done in
accordance with federal regulation and based in the company written policy. The
company must submit copy of the written policies to ASES for review and
approval.
         
The PIP must define the process to refer the cases to the companies fraud
liaison (i.e. companies compliance office), the appropriate law enforcement
agency / sub-grantee when there is a reason:
      a.  to suspect a provider has engaged in fraud or abuse of the program.  
    b. to suspect a recipient is defrauding the program.       c. to suspect a
recipient has abused the Medicaid program.              
The PIP must have a mechanism to keep tracking of all full investigations
performed in progress and closed.
             
The PIP must have a mechanism to report the sub-grantee (ASES) informed full
investigations in progress, conducted and results.

 
 
16

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 
Title SA05
 
Resolution of full investigation
Scope
 
Grantee, Sub-grantee and Contracted Organizations
Purpose
 
To provide guidance on minimum actions that must be taken in order to complete
the process of a full investigation.
General
 
The full investigations must continue until the cases are referred, solved or
closed.
Guidelines
 
The PIP must include the process to guarantee that a full investigation must
continue until:
      a.  appropriate legal action is initiated.       b. the case is closed or
dropped because of insufficient evidence to support the allegations of fraud or
abuse.       c. the matter is resolved between the organization and the provider
or recipient         ü the resolution may include but is not limited to:        
  1) Sending a warning letter to the provider or recipient, giving notice that
continuation of the activity in question will result in further action;        
  2) Suspending or terminating the provider from participation in the Medicaid
program;           3) Seeking recovery of payments made to the provider; or    
      4) Imposing other sanctions provided under the organization PIP plan.    
         
The PIP must have a mechanism to report the sub-grantee (ASES) informed full
investigations in progress, conducted and results.

 
 
17

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 
Title SA06
 
Reporting Requirements
Scope
 
Grantee, Sub-grantee and Contracted Organizations
Purpose
 
To provide guidance on how to adhere to a minimum set of elements that must be
included in the process to report fraud and abuse information to the appropriate
organizations officials.
General
 
The organization must submit a progress report the fraud and abuse information
and statistics to the appropriate department / grantee / sub- grantee on
quarterly basis.
Guidelines
 
The PIP must describe the mechanism to report fraud and abuse data to the
appropriate fraud liaison, organization structure, sub-grantee (ASES) and
grantee (Office for the Medically Indigent).
         
The PIP progress report must include at least the following information:
      a. 
# of complaints on fraud and abuse received.
      b. .# of complaints that warrant preliminary investigation.       c.
Detailed information for each case of suspected provider fraud and abuse that
warrants a full investigation:         ü Provider's name and id number         ü
Source of the complaint          ü Type of the provider         ü Nature of the
complaint          ü Estimate amount of money involved          ü Legal and
administrative disposition of the case and actions taken by the law enforcement
officials to whom the case has been referred.               Suspected fraud
cases must be reported immediately in a written format to ASES Compliance
Office.          
The PIP reports must be submitted in electronic format to facilitate its
inclusion in the Commonwealth of Puerto Rico Medicaid Program PI Annual Report.

 
 
18

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 
Title SA07
 
Provider's statements on claims forms
Scope
 
Grantee, Sub-grantee and Contracted Organizations
Purpose
 
To provide guidance on how to comply with regulation on provider's statements on
claims forms.
General
 
The organization may print that all provider claims forms be imprinted in
boldface type with the following statement, or with alternate wording that is
approved by the Regional CMS Administration.
Guidelines
 
The PIP must include that providers are required to attest in the claim forms
that they agree with the following statement:
            ü
"This is to certify that the foregoing information is true accurate and
complete".
      ü "I understand that payment of this claim will be from federal and state
funds and that any falsification or concealment of a material fact maybe
prosecutes under federal and state laws".               For electronic claims,
providers must attest that they agree with the following statements:            
    ü "This is to certify the truthfulness of the foregoing information and
certify that is true, accurate, complete and that the service was provided".    
          The statements may be printed above the claimant's signature or, if
they are printed on the revenue of the form, a reference to the statements must
appear immediately preceding the claimant's signature.

 
 
19

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 
Title SA08
 
Provider's statements on check
Scope
 
Grantee, Sub-grantee and Contracted Organizations
Purpose
 
To provide guidance on how to comply with regulation on provider's statements on
check.
General
 
The organization may print the following wording above the claimant's
endorsement on the reverse of checks or warrants payable to each provider.
Guidelines
 
The PIP must include that providers are required to attest (in addition to the
statements required in providers claims form) that they agree with the following
statement either by having it written on checks or temporarily in a legal
document as an affidavit:
            ü
"1 understand in endorsing or depositing this check that payment will be from
Federal and State funds and that any falsification, or concealment of a material
fact, may be prosecuted under Federal and State laws".
          The above attestation must be included in electronic and checks
payment.          
The PIP must indicate frequency and responsible for conducting spot checks to
guarantee the organization complies with the provider's statements and / or the
provider signature appears on a legal document attesting compliance.

 
 
20

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 
Title SA09
Recipient verification procedure
Scope
Grantee, Sub-Grantee and Contracted Organizations
Purpose
To verify that the services listed on claims forms have been rendered.
General
The organization must have a method for verifying with recipients whether
services billed by providers were received.
Guidelines
The PIP must include a description of how the organization performs claims
matches with medical records to guarantee adequacy of billing.
 
The PIP must define the mechanism to monitor frequency of encounters and
services rendered to patients billed by providers.
 
The PIP will provide periodic up dates on reconciliation findings report to the
sub-grantee and grantee.
 
The sub-grantee will select a sample to perform independent reviews to verify
that recipient's services billed by providers (as well as encounters under
capitated environment) were indeed rendered. This review will be performed
through confirmations to beneficiaries.

 
Note: All contracted companies are required to comply with Law 114 which require
that the beneficiaries must receive an Evidence of Medical Benefits with a
detailed of the services and expenses incurred during a quarter. ASES compliance
office will review the
 
 
21

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 
Title SA10
Cooperation with Medicaid Fraud Control Units
Scope
Grantee, Sub-Grantee and Contracted Organizations
Purpose
To provide guidance on how to communicate findings and to cooperate with any
Puerto Rico or federal law enforcement agency. To request that all contracted
companies must communicate preliminary findings to ASES.
General
The organization must have a mechanism to provide information to the regulatory
and legal authorities on cases, investigations, schemes and any other activity
where intention to commit fraud, abuse and waste of services occur.
Guidelines
The PIP must demonstrate it has an effective mechanism to cooperate with the
Medicaid anti fraud unit as well as with other program divisions in charge of
preventing and prosecuting cases related to fraud, waste and abuse of services
under the Medicaid program.       The PIP must establish a process to guarantee
the organization complies with the following:          ü All cases of suspected
provider fraud are referred to the anti fraud / integrity organization's unit.  
  ü If the anti fraud / integrity unit determines that it may be useful in
carrying out the unit's responsibilities, promptly comply with a request from
the unit for -       i. Access to, and free copies of, any records or
information kept by the organization or its contractors;       ii. Computerized
data stored by the organization or its contractors. These data must be supplied
without charge and in the form requested by the unit;       iii. Access to any
information kept by providers to which the organization is authorized access. In
using this information, the unit must protect the privacy rights of recipients;
    ü Communicate to ASES preliminary findings; and     ü On referral from the
unit, coordinate with ASES or appropriate law enforcement agency before
initiating any available administrative or judicial action to recover improper
payments to a provider.           The PIP must recommend the organization to
have in the provider's contract a disclaimer that as a contracted provider any
data related to services or payments provided must be available for review of
the integrity staff.

 
 
22

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013

Title SA11
Withholding of payments in cases of fraud or willful misrepresentations
Scope
Grantee, Sub-Grantee and Contracted Organizations
Purpose
To provide guidance on elements to be considered when withholding of payments to
providers who committed fraud or willful misrepresentation.
General
The organization should consider withholding payments to providers as a
mechanism to prevent wrong disbursement of payments when suspect of fraud.
Guidelines
The PIP will establish a mechanism and adhere to the following recommendations
when considering withholding of payments:    
(a)
Basis for withholding. The organization may withhold capitation or claims
payments, in whole or in part, to a provider upon receipt of reliable evidence
that the circumstances giving rise to the need for a withholding of payments
involve fraud or willful misrepresentation under the Medicaid program. The
organization may withhold payments without first notifying the provider of its
intention to withhold such payments. A provider may request, and must be
granted, administrative review where State law so requires.    
(b)
Notice of withholding. The organization must send notice of its withholding of
program payments within 5 days of taking such action. The notice must set forth
the general allegations as to the nature of the withholding action, but need not
disclose any specific information concerning its ongoing investigation. The
notice must:       ü State that payments are being withheld in accordance with
this provision;       ü State that the withholding is for a temporary period,
and cite the circumstances under which withholding will be terminated;       ü
Specify, when appropriate, to which type or types of payment (capitation or
claims) withholding is effective; and       ü Inform the provider of the right
to submit written evidence for consideration bye the agency.    
(c)
Duration of withholding. All withholding of payment actions under this section
will be temporary and will not continue after:       ü The agency or the
prosecuting authorities determine that there is insufficient evidence of fraud
or willful misrepresentation bye the provider; or       ü Legal proceedings
related to the provider's alleged fraud or willful misrepresentations are
completed.

 
 
23

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 
Title SA12
Disclosure of Information by Providers and Fiscal Agents
Scope
Grantee, Sub-Grantee and Contracted Organizations
Purpose
To provide definition of concepts in order to fully adhere to the regulation on
providers control and ownership of facilities.
General
The organization must adhere to standard definitions when dealing with
disclosure of information by providers and fiscal agents when establishing
mechanism to regulate providers control and ownership of facilities.
Guidelines
The PIP will adhere to the following definitions of concepts to keep consistency
with federal regulation and application of law:         Agent means any person
who has been delegated the authority to obligate or act on behalf of a provider.
      Disclosing entity means a Medicaid provider (other than an individual
practitioner or group of practitioners), or a fiscal agent.       Other
disclosing entity means any other Medicaid disclosing entity and any entity that
does not participate in Medicaid, but is required to disclose certain ownership
and control information because of participation in any of the federal programs
(Medicaid, SCHIP, FQHC's). This includes:             (a) Any hospital, skilled
nursing facility, home health agency, independent clinical laboratory, renal
disease facility, rural health clinic, or health maintenance organization that
participates in Medicare (title XVIII);     (b) Any Medicare intermediary or
carrier; and     (c) Any entity (other than an individual practitioner or group
of practitioners) that furnishes, or arranges for the furnishing of, health-
related services for which it claims payment under any plan or program
established under title V or title XX of the Act.           Fiscal agent means a
contractor that processes or pays vendor claims on behalf of the Medicaid
agency.      
Group of practitioners means two or more health care practitioners who practice
their profession at a common location (whether or not they share common
facilities, common supporting staff, or common equipment).
      Indirect ownership interest means an ownership interest in an entity that
has an ownership interest in the disclosing entity. This term includes an
ownership interest in any entity that has an indirect ownership interest in the
disclosing entity.

 
 
24

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 
Guideline
Managing employee means a general manager, business manager, administrator,
director, or other individual who exercises operational or managerial control
over, or who directly or indirectly conducts the day-to-day operation of an
institution, organization, or agency.      
Ownership interest means the possession of equity in the capital, the stock, or
the profits of the disclosing entity.
     
Person with an ownership or control interest means a person or corporation that-
            (a)
Has an ownership interest totaling 5 percent or more in a disclosing entity;
    (b)
Has an indirect ownership interest equal to 5 percent or more in a disclosing
entity;
    (c)
Has a combination of direct and indirect ownership interests equal to 5 percent
or more in a disclosing entity;
    (d)
Owns an interest of 5 percent or more in any mortgage, deed of trust, note, or
other obligation secured bye the disclosing entity if that interest equals at
least 5 percent of the value of the property or assets of the disclosing entity;
    (e)
Is an officer or director of a disclosing entity that is organized as a
corporation; or
    (f)
Is a partner in a disclosing entity that is organized as a partnership.
     
Significant business transaction means any business transaction or series of
transactions that, during any one fiscal year, exceed the lesser of $25,000 and
5 percent of a provider's total operating expenses.
  Subcontractor means -     (a)
An individual, agency or organization to which a disclosing entity has
contracted or delegated some of its management functions or responsibilities of
providing medical care to its patients; or
    (b)
An individual, agency, or organization with which a fiscal agent has entered
into a contract, agreement, purchase order, or lease (or leases of real
property) to obtain space, supplies, equipment, or services provided under the
Medicaid agreement.
         
Supplier means an individual, agency or organization from which a provider
purchases goods and services used in carrying out its responsibilities under
Medicaid (e.g., a commercial laundry, a manufacturer of hospital beds, or a
pharmaceutical firm).

 
 
25

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 

Guideline
Wholly owned supplier means a supplier whose total ownership interest is held by
a provider or by a person, persons, or other entity with an ownership or control
interest in a provider.

 
 
26

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013

Title SA13
Disclosure by disclosing entities: Information on ownership and control.
Scope
Grantee, Sub-Grantee and Contracted Organizations
Purpose
To provide guidelines on what information must be disclosed by entities that
have ownership and control over facilities.
General
The organization must have a mechanism to monitor on a timely manner the
providers and fiscal agents that owns or control facilities where Medicaid
beneficiaries receive services.
Guidelines
The PIP must require each disclosing entity to disclose the following
information in a timely manner:
   
(a)
Type of Information that must be disclosed.       ü The name and address of each
person with an ownership or control interest in the disclosing entity or in any
subcontractor in which the disclosing entity has direct or indirect ownership of
5 percent or more;       ü
Whether any of the persons named is related to another as spouse, parent, child,
or sibling.
      ü The name of any other disclosing entity in which a person with an
ownership or control interest in the disclosing entity also has an ownership or
control interest. This requirement applies to the extent that the disclosing
entity can obtain this information by requesting it in writing from the person.
The disclosing entity must -         (i)
Keep copies of all these requests and the responses to them;
       
(ii)
Make them available to the Secretary or the Medicaid agency upon request; and  
      (iii) Advise the Medicaid agency when there is no response to a request.  
 
(b)
  Time and manner of disclosure.         ü Any disclosing entity that is subject
to periodic survey and certification of its compliance with Medicaid standards
must supply the information specified to the organization.         ü  Any
disclosing entity that is not subject to periodic survey and certification and
has not supplied the information specified.   Updated information must be
furnished to the Secretary or the State survey or Medicaid agency at intervals
between recertification or contract renewals, within 35 days of a written
request.

 
 
27

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013


Guidelines  
(c)
Provider agreements and fiscal agent contracts. The organization shall not
approve a provider agreement or a contract with a fiscal agent, and must
terminate an existing agreement or contract, if the provider or fiscal agent
fails to disclose ownership or control information as required by this section.
         
The PIP will include the process to provide an annual report to the grantee and
sub-grantee on above information and data.

 
 
28

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013


Title SA14
Disclosure by providers: Information related to business transactions.
Scope
Grantee, Sub-Grantee and Contracted Organizations
Purpose
The organization must establish a mechanism to facilitate the providers disclose
information related to their business transactions when own or control
facilities where Medicaid beneficiaries received services.
Guidelines
The PIP must describe the mechanism to allow providers owning or controlling
facilities disclose information related to business transactions.
      The PIP must attest the organization abide by the following regulation:  
     
(a)
Provider agreements. The organization must enter into an agreement with each
provider or provider group under which the provider agrees to furnish to it or
to the grantee / sub-grantee on request, information related to business
transactions.
   
(b)
Information that must be submitted. A provider must submit, within 35 days of
the date on a request by the organization full and complete information about-  
    ü The ownership of any subcontractor with whom the provider has had business
transactions totaling more than $25,000 during the 12-month period ending on the
date of the request; and       ü Any significant business transactions between
the provider and any wholly owned supplier, or between the provider and any
subcontractor, during the 5-year period ending on the date of the request.      
     
The PIP must include withholding of payment processes and procedures to enforce
above guideline.

 
 
29

--------------------------------------------------------------------------------

 
 
Commonwealth of Puerto Rico
Program Integrity Plan 2011 - 2013
 
Title SA15
Disclosure by providers: Information on persons convicted of crimes
Scope
Grantee, Sub-Grantee and Contracted Organizations
Purpose
To provide guidance on type of information providers must report in compliance
with integrity program.
General
The organization is obliged to request providers to report any conviction of
crimes or any other in the program integrity regulation.
Guidelines
The PIP must include a mechanism to confirm information included below is
considered as part of the integrity activities.
        (c)
Information that must be disclosed. Before the organization enters into or
renews a provider agreement, or at any time upon written request by the
organization, the provider must disclose to the organization the identity of any
person who:
      (1)
Has ownership or control interest in the provider, or is an agent or managing
employee of the provider; and
     
(2)
Has been convicted of a criminal offense related to that person's involvement in
any program under Medicare, Medicaid, or the title XX services program since the
inception of those programs.
    (b)
Notification to Inspector General.
     
(1)
The organization must notify the Inspector General of the Department of any
disclosures made under paragraph (a) of this section within 20 working days from
the date it receives the information.
     
(2)
The organization must also promptly notify the Inspector General of the
Department of any action it takes on the provider's application for
participation in the program.
    (c)
Denial or termination of provider participation.
     
(1)
The organization may refuse to enter into or renew an agreement with a provider
if any person who has an ownership or control interest in the provider, or who
is an agent or managing employee of the provider, has been convicted of a
criminal offense related to that person's involvement in any program established
under Medicare, Medicaid or the title XX Services Program.      
(2)
The organization may refuse to enter into or may terminate a provider agreement
if it determines that the provider did not fully and accurately make any
disclosure required under paragra^ptffe) of this section.

 

[image18.jpg]   [image20.jpg]

 
 
30

--------------------------------------------------------------------------------

 
 
ATTACHMENT #15
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 15
ELECTRONIC HEALTH RECORD SPECIFICATIONS


1.
Overview: Primary Care Physicians (PCPs) and physician specialists within the
Preferred Provider Network (PPN) shall have an operational Electronic Health
Record (“EHR”) system in their practice in place on or before July 1, 2012.  The
EHR system must be certified by (i) an Office of the National Coordinator
Authorized Testing and Certification Body (“OCN-ATCB”) and (ii) the
Certification Commission for Healthcare Information Technology (“CCHIT”) to
participate in the MiSalud Program.  The purpose of implementing an EHR is to:
(i) become a Meaningful User of Health Information Technology (HIT); (ii)
improve quality of care; (iii) maximize cost-efficiency; (iv) connect with a
Health Information Exchange (“HIE”) hub; and (v) allow patients to access their
personal health information through a mechanism such as a Personal Health Record
(PHR).



2.
EHR System Specifications: To comply with technological as well as MiSalud model
of care requirements, the EHR system shall:








 
2.1.
Be certified by an ONC-ATCB



 
2.2.
Be certified by the CCHIT



 
2.3.
Be capable to perform SureScripts-certified ePrescribing



 
2.4.
Be supported by one of the major drug-databases such as:



 
2.4.1.1.
First DataBank;

 
2.4.1.2.
MediSpan; or

 
2.4.1.3.
Multum.



 
2.5.
Provide for ePrescribing Clinical Decision Support (“CDS”) interaction checks.



 
2.6.
Meet federal meaningful use objectives and measures in force at any given
time.  For example, during stage 1, must implement, at minimum, the capacity to
detect drug-drug and drug-allergy interactions, as well as drug-formulary
checks.



 
2.7.
Support applicable (according to practice) federally mandated transactions and
code-sets standards, as follows:



 
2.7.1.
Transactions CCD, CDA, HL7, X12, NCPDP, and others.

 
2.7.2.
Code-Sets ICD, CPT, HCPCS, NDC, CDT, LOINC, and SNOMED.



 
2.8.
Be certified by, and connected to, the Puerto Rico Health Information Network
(“PRHIN”), the ONC-supported and the state-designated entity or organization for
HIE, as its services are made available. The EHR system must also be able to
connect to other alternative hubs and be capable of reading and importing CCD
files.

 
 
 

--------------------------------------------------------------------------------

 
ATTACHMENT 15
Page 2 of 2
 
 
2.9.
Support compliance and reporting of CMS quality measures.

 
 
2.10.
Provide electronic copy of health information or clinical summaries to patients
and other providers.



 
2.11.
Support electronic submittal of public health and/or
reportable-disease/conditions data as these capabilities are made available in
Puerto Rico.



 
2.12.
Be capable of quality monitoring.



 
2.13.
Be capable of prospective-preventive services management.



 
2.14.
Have mental and physical health integration capabilities.



 
2.15.
Have screening capabilities according to age group, gender and risks factors.



 
2.16.
Have an EPSDT prospective tracking system.



 
2.17.
Have the capacity to register members on Special Coverage.



 
2.18.
Have the capacity to generate an electronic referral.



 
2.19.
Have the capacity to update MiSalud’s drug formulary



 
2.20.
Provide electronic referral to the Contractor’s clinical programs



 
2.21.
Document Enrollee’s Advance Directives preferences



 
2.22.
Document Enrollee’s moral or religious objections



 
2.23.
Generate a Prior Authorization request to the Contractor



 
2.24.
Provide access to a Network Provider’s education module



3.
Contractor’s Certification Program: The Contractor will develop and implement a
Certification Program for Electronic Medical Records (“EMR”) with technological
requirements as well as MiSalud model of care requirements. Compliance with the
established requirements will be taken into consideration to determine PCP
qualification for the Physician Incentive Plan, as defined in Section 10.7 of
the Contract.

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT #16
 
 
 

--------------------------------------------------------------------------------

 
 

[image21.jpg]                  

 
Procedure to include insured enrollees in special coverage and identify the
risks Assumed by the Puerto Rico Health Insurance Administration (ASES, for its
acronym in Spanish) which will become effective as of November 1st, 2011 for
enrollees of the Puerto Rico Government Health Plan, Mi Salud
 
This document describes the conditions and procedures through ASES assume the
financial risk for the services offered to Mi Salud enrollees. The information
below describes the criteria and processes to be followed for the transfer of
the financial risk to ASES for those cases in which the enrollee is diagnosed
with any condition or will undergo a procedure that is part of the financial
risk assumed by ASES.
 
It is of utmost importance that the primary care physician continues providing
all the medical attention his patient needs, even when the economic risk is
assumed by ASES. The role of the primary is to coordinate all the medical
services of the patients under his care and, this role must continue regardless
of whom the one is assuming your financial risk.
 
To complete process, the Primary Care Physician, the specialist or Specialized
Clinics need to submit the registration through the form designed for this
purpose.
 
This documents details the definitions, criteria and the process the Primary
Care Physican (PCP) or Primary Medical Group (PMG) has to follow for each risk
to assure the financial risk is transfered to ASES.
 
If the request for registration for the special coverage is performed within the
first 120 days following the completion of the test(s) or procedure(s) that
confirmed the diagnosis, coverage will be effective as of the date in which the
diagnostic was confirmed.  If the PMG or PCP submits the registration 120 days
after the diagnosis was confirmed, coverage will be effective 90 days prior to
the request.
 
The request for registration of special coverage may be sent to the email
address cubiertasespeciales@ssspr.com or by fax to (787) 774-4835.
 
The information that follows details the medical conditions that may be included
in the Special Coverage.For each condition there is an explanation of the
criteria and the procedure to follow to include an enrollee in the Special
Coverage.


APLASTIC ANEMIA


Medical services related to the aplastic anemia condition will be ASES financial
risk once the diagnostic has been confirmed and the enrollee is registered under
the special coverage..  To register the enrollee it is required that a
hematologist certifies the condition and that there is evidence of the results
of aspiration or the bone marrow or cytogenetic biopsy confirming the diagnosis.
Also neutrophils absolute count, platelets count and reticulocytes count need to
be provided.  The PCP, PMG or the hematologist may request registration of the
enrollee in the special coverage.
 
 
1

--------------------------------------------------------------------------------

 
 
AUTISM


Medical services related to autism will be ASES financial risk once the
diagnosis has been confirmed and included in the special coverage registry.  To
register these enrollees, evidence of the diagnosis by a neurologist and/or a
psychiatrist, must be provided. They must also submit the results and
interpretation of the M-CHAT screening test and the interpretation or results of
the Ages and Stages Questionaries. The primary care physician can use M-CHAT
screening test to make a presumed diagnostic. The M-CHAT can be accessed online,
at www.firstsigns.org.  Referral to register the enrollee may be provided by
either by the physical health or the mental health provider.


CANCER


Covered services related to cancer treatment for enrollees with this diagnostic
will become ASES risk  from the moment samples are taken and the diagnostic is
confirmed.since The hospitalization and the procedure to make the diagnosis are
considered risks of ASES.  This coverage will be subject to inclusion of the
enrollee in our Oncology Registry and will be extended until the chemotherapy
and radiotherapy treatments are completed.  In cases where confirmation cannot
be obtained by pathology, ASES, through Triple-S Salud, will evaluate the
results from specialized studies submitted by the PMG or the specialists to make
the determination for the special coverage


The diagnosis of skin cancer and carcinoma in situ are only considered for the
special coverage at the time of surgery.  Cases of skin cancer such as invasive
melanoma or squamous cells carcinoma with evidence of metastasis or that,
because of the nature of its extension, requires radiation and/or reconstructive
surgery will be included in the special coverage registry.


Once the tumor is removed, and there is no evidence of metastasis, there is
remission, or there is no need to continue with chemotherapy and radiation
therapies, the services shall cease to be considered the risk of ASES.  Cases of
enrollees who have been diagnosed with cancer in the past and are free of
disease at present, are not considered as risks of ASES (e.g. an insured
enrollee who had colon cancer in 1989, who underwent a colostomy).  Monitoring
of enrollees in remission by the oncologist, urologist, etc., will be the PMG’s
risk, even when the enrollee may receive their services without a referral,
because these physicians will be part of the preferred network.


When requesting the registration of an insured enrollee diagnosed with cancer,
it is necessary to send the registration form filled-out in all its parts, with
copy of the pathology results,as well other studies confirming the diagnosis,
information on the recommended treatment  and the period the enrollee will be
receiving the treatment.  If the information is not provided, the insured
enrollee will be temporarily registered for four (4) months, while the PMG or
the specialist sends us the necessary information for definite
registration.  Registration may be requested by the primary physician, surgeon,
gynecologist, urologist oncologist or radiotherapist in charge of the enrollee’s
care.
 
Reactivated cases will be registered as of the date of the reactivation evidence
of the condition (e.g. evidence of the onset of metastasis by biopsy or study
confirming the diagnosis) to a maximum of six months prior to the date of the
request, whichever is earlier.
 
 
2

--------------------------------------------------------------------------------

 
 
Chemotherapy and radiotherapy for cancer are the risks of ASES, regardless if
the insured enrollee is registered or not.


CHRONIC RENAL DISEASE


The cases of enrollees with chronic kidney disease are classified into stages 1
to 5 based on the Glomerular Filtration Rate (GFR, by its acronym in English).


Level 1
GFR greater that 90
Level 2
GFR between 60 and 89
Level 3
GFR between 30 and 59
Level 4
GFR between 15 and 29
Level 5
GFR under 15



Insured enrollees with Level 1 and Level 2 will be risk of the Primary Medical
Group.


For enrollees at Level 3, 4 and 5, ASES will assume the financial risk as
follows:


 
·
For enrollees in Level 3 and 4 the visits to the nephrologist and some
laboratory tests related to the renal condition (urinalysis, albumin, 24 hours
urine collection for protein and creatinine clearance, bilirubin, calcium,
carbon dioxide, chloride, creatinine, glucose, alkaline phosphates, inorganic
phosphorus, potassium, total protein, sodium, liver enzymes and BUN) are
considered ASES’ risk..



 
·
The enrollees at Level 5 will be changed to a Renal PMG and all services these
enrollees receive in these PMGs will be the risk of ASES.



Continuous monitoring of patients at risk of this condition is important, to
allow early identification and registration, prior to starting dialysis.


The necessary surgery to perform the required fistula for hemodialysis, the
catheter insertion and dialysis are considered part of the risk ASES assumes,
even if the enrollee is not registered. Once the fistula is completed and, even
when the enrollee has not started dialysis, he/she can be subscribed in a Renal
PMG.


In cases of patients with acute renal failure who recover their renal function,
risks will be only the peritoneal dialysis procedure or hemodialysis will be
considered to be ASES’ risk.


Peritoneal dialysis and hemodialysis are considered a financial risk of ASES,
even if the enrollee has not been registered on a Renal PMG.


Once the Registration in the special coverage for chronic kidney condition is
authorized, the insured enrollee will receive a notification by mail, informing
of the changes in his coverage or the change from a primary care group to a
Renal PMG.  The PMG change will be effective on the month that the request for
change was submitted.  From this date on, the PMG ceases to receive per capita
payments for this insured enrollee.  Services received by the enrollees, prior
to the change of PMG, are the financial risk of the PMG, except those directly
related to dialysis.  Ambulatory services outside the preferred provider network
which are not related to the dialysis, offered to enrollees who belong to a
Renal PMG, have to be coordinated by the nephrologist, who will become the
primary care physician of the enrollee.
 
 
3

--------------------------------------------------------------------------------

 
 
Requirements for granting renal coverage are subject to the GFR:


GFR = 186 x (PCr)-1.154 x (age)-0.203 x (0.742 if female) x (1.210 if black)


If you need additional information regarding the formula, we recommend that you
access the National Kidney Foundation website (www.kidney.org).


The primary care physician, nephrologist or renal center must fill-out the
Registration for Special Coverage form and must provide:  Copy of laboratory
tests with evidence of creatinine, BUN, age and sex.  In the enrollee is a woman
and/or African American, it must be specified, for this information is used to
calculate the GFR.  In those cases where this applies, they should include a
copy of the HCFA form # 2728.


CYSTIC FIBROSIS


All medical services of enrollees with evidence of cystic fibrosis diagnosis,
registered in special coverage are considered to be the financial risk of
ASES.  These enrollees must be registered by the pneumologist, pediatrician or
primary physician that provides medical services to the insured enrollee.  The
preferring physician must fill-out the Special Coverage Form in all its parts
and include evidence of the certification by the pneumologist, results of the
sweat test, and information about treatment. The pneumologist will become the
primary physician. The PMG wil not receive per capita payment for enrollees
registered under the Special Coverage.


CHILDREN WITH SPECIAL HEALTH NEEDS


All medical services for enrollees in the Children with Special Health Needs
Registry are the risk of ASES.  The PMG will receive the primary physician’s
sub-fund in the capitated payment, since it should continue coordinating
preventive and primary medical services.  The primary care physician will be
responsible for providing the child preventive care according to his age,
prescriptions, preauthorizations and referrals (for laboratories, studies,
elective surgeries, services outside the prefered provider network, etc) that
the child needs. These children will not need referrals to visit
specialists.These services will not be deducted from the capitation payment.  To
include a child in this registry of Children with Special Health Needs Form must
be completed with the following information:


 
·
Evidence of the medical condition according to the list of diagnostics of
children with special health needs.



 
·
Laboratories pertinent to the condition



 
·
Pending surgeries to correct the condition



 
·
Present pharmacological treatment

 
 
4

--------------------------------------------------------------------------------

 
 
The determination to include the enrollee in the register will be made
considering the age (up to 21 years) and the diagnostic.
 
 
Ø
Case Managment Program for Pediatric Patient



Triple-S Salud will have a Case Management Program available for pediatric
patients that do not meet the criteria to qualify for the children with special
needs registry. The qualification requirement is to have multiple medical
conditions, which require frequent visits to two or more specialists (4 or more
visits per specialist per year) or a high risk condition like Type 1 Diabetes
Mellitus. The care managers in charge for managing this population will be
responsible to assure the enrollee’s access to specialists, diagnostic tests,
and the necessary medical treatment, in communication with the primary care
physician.  It will be evaluated according to the coverage of the Mi Salud Plan
and the PDL. The PMG will assume the financial risk for the services rendered to
this population until the stop loss is reached. 


HEMOPHILIA


Related medical services and the Antihemophilic factor treatment for enrollees
with hemophilia are considered the financial risk of ASES.  To register these
enrollees, they must submit a certification of the Hemophilia Clinics or from an
hematolgist evidencing the condition and Coagulation Factors Levels.
 
MULTIPLE SCLEROSIS


The medical services related to this condition are ASES’ risk, once the enrollee
has a confirmed diagnosis and is included in the Special Coverage Registry.  To
register enrollees, a neurologist certification of these diagnosis, results of
brain MRI results (and if necessary, spinal cord MRI, spinal fluid analysis),
and laboratory tests to rule out other diseases with similar symptoms must be
submitted.  The referral to register the enrollee may provided by the PCP, PMG
or the neurologist.
 
OBSTETRICS


Maternity benefits provided to the beneficiaries of the Mi Salud Plan subscribed
with Triple-S Salud and registered in the obstetrics special coverage are
financial risks of ASES. Triple-S Salud has an electronic process for the
registration of pregnant women.  Through this process the obstetrician can
perform the registration through our webpage www.ssspr.com/sesweb.  This will
allow the enrollee to have a certification of the registration by the first
visit, so she may obtain laboratory tests and medications without the need the
authorization or referral from the primary care physician.


In case that the obstetrician does not have Internet access, he must fill-out
the Register for Obstetric Cases form and send it to the Special Coverage
Registration Unit at Triple-S Salud. When the case is registered, the enrollee
will receive an obstetric certification by mail.


Once registered, all covered medical services will be the financial risk of
ASES.  If for any reason the registration process is not completed, the
obstetrician will only receive payment for the initial obstetric visit and not
for subsequent visits. This first visit will always be considered a financial
risk for ASES.  The PMG will not receive the capitation payment for this
enrollee during the period in which the enrollee is registered in the Obstetrics
Special Coverage
 
 
5

--------------------------------------------------------------------------------

 
 
For obstetric procedures that Triple-S Salud must preauthorize, you must contact
the Triple- S Salud Pre-authorization Call Center (1-866-365-9024). The services
that need preauthorization are the following:
 
 
●
After the second obstetric sonograms at the obstetrician’s office

 
 
●
Biophysical profile

 
 
●
Non-stress test in the office

 
Drugs outside of the Obstetric PDL should be preauthorized by the Pharmacy
Department. The form for the preauthorization request must be completed and sent
by fax at (787)-625-8698.


The elective surgeries during pregnancy should be preauthorized by Triple-S
Salud.  The form for the preauthorization request should be completed and sent
by fax to (787)774-4835.


Sterilizations performed in separate admissions after the childbirth, will be
responsibility of the PMG. For this procedure, the enrollee will require a
referral from the primary care physician.


Newborns are a risk assumed by ASES as long as they are under their mother’s
contract and until the obstetric register ends (41 days after the estimated
childbirth date).  The capitation payment will be made for the newborn once the
mother is out of the register, and/or the newborn is certified by the mother,
whichever occurs first.


POST ORGAN TRASPLANTS


All covered services to enrollees with post organ trasplant are a financial risk
assumed by ASES. Enrollees post kidney trasplant will be included in a Renal
PMG.  Enrollees post heart, liver, lung or bone marrow trasplants will be
included in the Special Register for Post-Trasplant Patients. To request
registration, the PMG or specialist taking care of enrollee should send medical
evidence of the trasplant and the immunosuppressants therapy used by the
enrollee.y.  Registration will end when the insured enrollee no longer uses
immunosuppressants.


It should be remembered that organ transplant procedures ares not covered by Mi
Salud Plan.
 
REUMATHOID ARTRHITIS


Medical Services related to rheumathoid arthritis will be ASES financial risk
once the diagnostic is confirmed and the enrollee is registered in the special
coverage. To Register the enrollee, it is required that the rheumathologist
sends a statement certifying the condition, together with evidence of the
results of the ANA Test, ESR, CRP and/or pertinent X-rays. Enrollees may be
registered by the primary care physician, the primary medical group or the
rheumathologist.
 
 
6

--------------------------------------------------------------------------------

 
 
SCLERODERMA:


The medical services for enrollees diagnosed with this condition are ASES risk,
once they are included in the Special Coverage Registry.  The enrollee to be
registered must include with the registration form evidence of ANA Test, skin
biopsy report, dermatologist or rheumatologist consultations and tests performed
by a rheumatologist and/or a dermatologist to confirm the condition.  The
referral to register the enrollee may be done by the PCP, PMG or the
dermatologist.
 
SYSTEMIC LUPUS ERYTHEMATOUS


The medical related services rendered to enrollees with a diagnostic of Systemic
Lupus Erythematousus will be the financial risk of ASES, once they are
registered in the special conditions coverage. To register an enrollee, the PCP
or specialist must send rheumatological evaluation certifying the diagnostic and
the laboratory results of the ANA Test, DS-DNA, Anti Sm, and Anti Phospholipids
Abs.


TUBERCULOSIS


All medical services related to the condition; visits to the pneumologist or
infectologist, antibiotics for the condition, laboratory cultures, follow up
radiographies, as well as hospitalizations and related procedures, will be the
financial risk of ASES from the date of registration of the Special Coverage
Register.  In order to register the insured enrollee, the PMG should send
imagings or positive cultures for the infection or bronchial lavage report, or
affected place biopsy report. Registration can be requested by PCP, PMG or
specialist taking care of enrollee’s condition.


Services under the Special Needs Coverage will end when the insured enrollee
completes the treatmernt for the condition.
 
HIV + / AIDS


Enrollees which are HIV positive should complete the registration of the Special
Coverage Registry sending the positive evidence of the HIV test confirmed with
the Western Blot test.


Enrollees with AIDS must complete the registration of the Special Coverage
Registry sending the CD-4 with a result of less than 200 or evidence of
opportunistic disease.


All medical services provided to these insured enrollees after the registration,
will be a financial risk of ASES.  Hospitalizations with the following diagnosis
will be a financial risk assumed by ASES, even if the insured enrollee has not
been registered:
 
 
7

--------------------------------------------------------------------------------

 
 
 
·
Esophagic, bronchial, tracheal or lung candidiasis

 
·
Invasive cervical cancer

 
·
Disseminated or extrapulmonar Coccidioidomycosis

 
·
Extrapulmonar Cryptococcosis

 
·
Chronic intestinal Cryptosporidiosis (more than a month duration)

 
·
Disease by Cytomegalovirus in liver, vessels or nodules

 
·
Retinitis by Cytomegalovirus with loss of vision

 
·
Encephalopathy, related to HIV

 
·
Bronchitis, Pneumonitis o Esophagitis by Herpes Simplex

 
·
Disseminated or extrapulmonar Histoplasmosis

 
·
Chronic intestinal Isosporasis (more than a month of duration)

 
·
Kaposi’s Sarcoma

 
·
Burkitt Lymphoma (or equivalent term)

 
·
Inmunoblastic Lymphoma (or equivalent term)

 
·
Primary Brain Lymphoma

 
·
Mycobacterium Avium complex or Type M, Kanasii disseminated or  extrapulmonar

 
·
Mycobacterium tuberculosis (any pulmonary or extrapulmonary location)

 
·
Other unidentified Mycobacterium, disseminated or  extrapulmonar

 
·
Pneumonia by pneumocystis carinii

 
·
Recurrent Pneumonia

 
·
Progressive multifocal Leucoencefalopathy

 
·
Toxoplasmosis of the brain



Enrollees under treatment with protease inhibitors should be referred to the
Immunology Clinics of the Department of Health for treatment, since they are not
included in the established coverage for insured enrollees of Mi Salud Plan.


A child is considered with a definite diagnosis of HIV infection, if has
evidence of HIV antibodies after 18 months of age or have two of the following
positive tests: P24 antigen, Viral Charge test and/or Virus culture.  In
pediatric cases, every child born from a seropositive mother should be
considered infected and requires management, in accordance to the established
protocol for this purpose, available in the Immunology Clinics of the Department
of Health or other centers dedicated to the treatment of this condition.  Cases
of infants older than 18 months without antibodies will cease to be considered a
risk of ASES.


ASES assumes other financial risk according to Mi Salud benefits coverage. These
cases are identified through the codes of surgeries and procedures performed;
therefore a completed registration form is not required. The other financial
risks are define as follow:
 
ACUTE CEREBROVASCULAR ACCIDENTS (CVA)


The services provided during a hospitalization or visit to emergency room to an
enrollee with this diagnostic will be a risk for ASES until the enrollee is
discharged from the hospital. Medical monitoring and rehabilitation services,
once the person is discharged, will be assumed again by the PMG.
 
 
8

--------------------------------------------------------------------------------

 


AMBULANCES


Ambulance services for emergency transportation, whether by land or air, are
risks assumed by ASES and do not require preauthorization.  Ambulance
non-emergency transportation for enrollees to attend medical appointments or to
his/her home when discharged from the hospital is not covered by Mi Salud
Plan.  However, some cases are preauthorized through the Pre-certification Unit,
for example, enrollees receiving intravenous therapy services (ITS) or on
mechanical ventilation at home.


Routine non-emergency transportation in private vehicles is not considered a
benefit of Mi Salud Plan.
 
CARDIOVASCULAR SURGERY


Invasive procedures such as catheterizations, angioplasty, pacemakers and all
cardiovascular and peripherovascular surgeries are considered risks of ASES, as
well as the portion of the hospitalization associated with these procedures
(e.g. the hospitalization of an enrollee with a diagnosis of myocardial
infarction that during the 5th day underwent catheterization is a risk of ASES
only on the day in which the catheterization was performed).  The ASES financial
risk ends when the surgeon discharges the enrollee from the hospital where the
surgery or procedure was performed.


Once the person is discharged from the hospital, the monitoring by the
cardiologist is not part of ASES financial risk.  This monitoring should
continue through the primary care physician and the consulting cardiologist.


Some of the invasive cardiovascular procedures and cardiovascular surgeries
require preauthorization by the Triple-S Salud Pre-authorization Call
Center.  In elective cases, this preauthorization must be handled by the primary
physician of the enrollee.  Only in those cases where, as a result of a hospital
admission, symptoms developed and require a procedure or surgery, the surgeon,
cardiologist or the hospital, will request the pre-authorization to the Triple
S-Salud Pre-authorization Call Center, at 1-866-365-9024.


CYTOGENETIC LABORATORIES


The cytogenetic laboratories are a financial risk assumed by ASES.  The codes
that correspond to these types of laboratories are 88230 @ 88299.


DENTAL AND DENTAL-FORMULARY OF MEDICATIONS PRESCRIBED BY DENTISTS


The codes defined in the CDT Manual and included in the dental coverage defined
by Mi Salud Plan, as well as the drugs prescribed by dentists included in the
dental formulary will be risks of ASES.  These medications will follow the rules
established by the PBM for the release of acute medications.


EMERGENCY ROOMS


The emergency room financial risks will be a 100% risk for the Primary Medical
Group. This includes the payment to the facility and all services provided in
the service location 23.

 
 
9

--------------------------------------------------------------------------------

 
 
HOSPITALIZATIONS FOR EMERGENCIES AND TREATMENT OF CONDITIONS ARISING FROM ANY
SELF-INFLICTED INJURIES OR FELONIES COMMITED BY THE INSURED ENROLLEE


The emergency services and hospitalizations resulting from this emergency with
diagnostic codes E950.0 to E989.0 will be ASES financial risk. The enrollee does
not need to be registered, because services claims, diagnostic codes and place
of service will be identified by the system.  Emergency room services and
hospitalizations on cases rejected by ACAA are included under this ASES
financial risk.


HYPERBARIC CHAMBER


The payment for the utilization of the multi-level hyperbaric chamber and its
associated medical services are risks assumed by ASES.  This service requires
preauthorization through the Pre-authorization Unit.  The process may be
requested by fax at (787) 774-4835.  In emergency cases, the authorization
process can be done on the next working day, after the service has been
provided.
 
LITHOTRIPSY


The lithotripsy procedure, both the institutional and medical services portions,
is a financial risk assumed by ASES.  This procedure requires preauthorization,
which must be requested to the Triple-S Salud Pre-authorization Call Center at
1-866-365-9024.
 
MA-10


ASES will assume the expense of the claims incurred for the services rendered to
those enrollees certified as eligible by Medicaid Program, but who at the date
of service have not completed the subscription process with Triple-S Salud.  A
certified Mi Salud insured enrollee is the one that has completed the enrollment
process and has been assigned to a Primary Medical Group and Primary Care
Physician.  Once the insured enrollee has completed the process, the claims
coverage will be a risk assumed by the PMG.
 
MAMMOGRAMS


The screening and diagnostic mammograms are part of the financial risk assumed
by ASES.


MAXILLAR SURGERIES


The procedures performed by maxillofacial surgeons with CPT codes related to
reconstruction of dental malocclusion or bite correction will be ASES risk, and
require the preauthorization of the Triple-S Salud Dental Claims
Department.  The application and required documents must be sent to PO Box
383628, San Juan, Puerto Rico 00936-3628 to the attention of the department
previously mentioned.
 
 
10

--------------------------------------------------------------------------------

 


MEDICATIONS


The following medications are part of the ASES financial risk:
 
VIH Antivirals*
Tobi
Chemotherapies for cancer**
Epogen, Procrit, Aranesp
Medication for Hemophilia
Neupogen, Neulasta
Sandostatin
Leukine
Desmopressin (DDAVP)
Synagis
Copaxone
Inmunosuppresors
Rebif
Carnitol*
Betaseron
Gammaglobulin
Extavia
Remicade
Novantrone
Pentamidine
Avonex
Leucovorin
Growth Hormone
Aromasin
Botox
Megace*
Eulexin
Arimidex*
Hydrea*
Aromasin*
Phoslo*
Femara
Sensipar
Nolvadex*
Rocaltrol
Calciferol*
Tysabri
Humira, Embrel
Renvela
 



*No pre-authorization required
**Some of the chemotherapies require pre-authorization. The
pre-authorization     should be done in coordination with Pharmacy Department,
via fax at (787)625-8698
 
NEONATAL INTENSIVE CARE UNIT (NICU)


All cases of babies with criteria for admission to the Neonatal Intensive Care
Units (NICU) are considered a financial risk of ASES.  Once the child is
discharged from the NICU, it ceases to be considered a risk of ASES and the PMG
assumes the financial risk.  The medical monitoring will continue through the
primary physician and other professional specialists and subspecialists that may
be consulted.
 
NEUROSURGERY


All neurosurgeries are classified as a financial risk of ASES.  This
classification ends when the enrollee is discharged from the hospital by the
attending neurosurgeon.  The medical follow-up provided by the professionals and
specialists after the insured enrollee is discharged from hospital, is not part
of the financial risk assumed by ASES and, should be coordinated through the
primary physician.


Once it is determined that the enrollee requires a neurosurgery, the primary
physician will coordinate the referral to the facilities along with the
necessary referrals for the pre-admission process (referral, laboratories,
x-rays, and pre-operatory screening)


The admissions for neurosurgery procedures admitted through the Emergency Room,
will be registered through SES WEB, as any other admission through the Emergency
Room.
 
 
11

--------------------------------------------------------------------------------

 
 
NUCLEAR MEDICINE STUDIES


Nuclear medicine studies (78000 @ 79999 codes) and radiological contrast agents
required to perform these studies will be a risk of ASES.  Some of these studies
require the preauthorization of the Triple-S Salud Pre-authorization Call
Center, at 1-800-322-4384.


PEDIATRIC (PICU) AND ADULT INTENSIVE (ICU)


All covered hospital services to insured enrollees in the Pediatric and Adult
Intensive Care Units are a financial risk of ASES. Once the insured enrollee
meets medical criteria to be transferred to another level of service, it will be
considered a financial risk assumed by the PMG.


PREVENTIVE SERVICES


The preventive services identified and included in this document will be a
financial risk of ASES.


PROSTHESIS


The following prostheses are covered and are part of the financial risk assumed
by TSS:


·      Pacemaker, Desfibrillators*
·      Prosthesis of extremities*
·      Cardiac and neurosurgical valves
·      Orthopedic instrumentation tray for scoliosis, (screws, nails and rods )
and replacement of articulations
·      Eye Prosthesis
·      Cadaver bone*

 
* The pre-authorization for these should be processed through the Triple-S Salud
Pre-authorization Call Center at 1-866-365-9024.


Triple-S Salud will only reimburse the provider the cost of the tray; therefore,
the evidence of this cost should be attached to the invoice.


The charge for the intraocular lens in cataract removal surgeries, are not
considered a financial risk assumed by ASES.  This service is directly billed by
the Ambulatory Surgery Center.


RADIOSURGERIES


The radiosurgery procedure is a financial risk assumed by ASES and requires
pre-authorization from the Triple-S Salud Pre-authorization Call Center which
can reach at 1-866-365-9024.


The pre-authorization could be processed by the primary physician, neurosurgeon
or the    facility that will perform the procedure.
 
 
12

--------------------------------------------------------------------------------

 
 
For the evaluation of these cases it is required to send:
 
·      Radiotherapy and/or neurosurgeon consultation
·      Venogram result (if applicable)
·      MRI result with evidence of the size of the lesion
·      Karnofski Scale (KPS)



THERAPEUTIC APHERESIS


Therapeutic apheresis procedures are included in the risks assumed by
ASES.  These procedures require preauthorization from the Triple-S Salud
Pre-certification Unit, and the request must be sent by fax at (787) 774-4835.


VACCINES


The four dollar ($4.00) incentive that is offered to the PMG’s for the
administration of the vaccines, identified in the vaccination plan of the
Department of Health, is a financial risk assumed by ASES.  This service
provided to any enrollee can billed to Triple-S Salud, , regardless of the PMG
to which he belongs. This service can be rendered without the need of a medical
referral. The administration of only one vaccine will be billed, even if the
vaccine contains various antigens (Ej. DPT)


The incentive will not apply to enrollees of Medicare A and B, since Medicare
covers the cost and administration of vaccines.  The vaccines which are not part
of the vaccination plan of the Department of Health, but which are medically
necessary, will be a financial risk assumed by the PMG.


 
13

--------------------------------------------------------------------------------

 
 
PATIENT CONDITIONS CONSIDERED FOR THE CHILDREN’S
SPECIAL HEALTH NEEDS REGISTER


Main Diagnosis
Specifications
ICD-9
A.  Metabolic Disorders
1. Amino acids specific disorders
2. Non specific amino acid metabolic disorder
3. Transport and carbohydrate metabolic disorder
    a. Glycogenosis
    b. Galactosemia
    c.  Fructose intolerance
    d.  Transport and carbohydrate specific metabolic disorders
    e.  Transport and carbohydrate non specific metabolic disorders
4.  Metabolic lipid disorder
    a.  Lipoprotein disorders
    b.  Lipidosis
5.  Other non specific metabolic disorders
    a.  Porphyrin, purina and pyrimidine metabolic disorders
    b. Amyloidosis
    c.  Mucopolysaccharidosis
    d.  Circulatory enzyme deficiency
270.0 - 270.8
270.9
271.0 -271.9
271.0
271.1
271.2
271.8
271.9
272.0 - 272.7
272.5
272.7
277.0 - 277.6
277.1 - 277.2
277.30-277.39
277.5
277.6
B.  Hereditary and central nervous system illnesses.
1.  Cerebral degeneration
     a. Leukodystrophy
     b. Cerebral lipidoses
2.  Spinocerebellar illnesses
3.  Demyelilnating illnesses of the central nervous system
4.  Cerebral palsy
5.  Other paralysis syndromes
6.  Hereditary peripheral neuropathies
7.  Muscular dystrophy and other  myopathys, myotonic disorders
330
330.0
 330.1 - 330.8
334.0 - 334.9
341.0 - 341.9
343.0 - 343.9
344.00-344.09
356.0 - 356.9
359.0 - 359.29
C. Musculoskeletal Disorders
1.  Torticollis
     a.  Spastic, congenital, torticollis of the sternocleidomastoidei muscle
2.  Pelvis and hip juvenile osteochondritis
3.  Excluding foot, juvenile osteochondritis of the inferior extremity
4.  Other deformities acquired of the ankle and foot
5.  Spinal curve
6.  Spina bifida
7.  Other congenital anomalies of the central nervous System
723.5
754.1
732.1
732.4
736.70 - 736.72
737.0  - 737.39
741.00-741.03
741.90  - 741.93
742.0  - 742.59,
742.8 -  742.9
D.  Congenital abnormalities*
1.  Congenital abnormalities of the eye
      a. Anophthalmia
      b.  Microftalmia, Buftalmo
      c.  Congenital cataracts and abnormality of the lens
      d.  Coloboma and other abnormalities of the anterior segment of the eye
      e.  Congenital abnormalities of the posterior segment of the eye
      f.  Congenital abnormalities of the eyelid, lachrymal system and orbit
 2. Congenital abnormalities of the eye, face and neck
      a.  Hearing impairment abnormalities
      b.  Congenital choanal atresia and other congenital abnormalities of the
nose, larynx, trachea and bronchus
      c.  Cleft lip and palate
      d.  Other congenital abnormalities of the superior digestive tract
3.  Congenital skeletal muscle deformities
4.  Congenital osteodistrophy
5.  Chromosome Abnormalties
743.0-743.06,
743.10 - 743.12,
743.20 - 743.22
743.30- 743.39
743.51 - 743.59
743.61 - 743.9
744.00 - 744.3
744.41  - 744.5,
744.81 - 744.9
748.0  - 748.9
749.0  - 749.25
750.0 - 750.9
754.0 - 754.79
755.00, 755.21, 755.31,755.58 y 755.59
756.50  - 757.39
758.0  - 758.89, 759.5-759.9

 
 
14

--------------------------------------------------------------------------------

 
 

  Specifications ICD-9
E. Disorder of the
    sensory organs
1.  Conductive hearing loss
2.  Sensorineural hearing loss
3.  Blind and poor vision
4.  Strabismus and other ocular movement disorders
     a.  Esotropia
     b.  Exotropia
     c.  Intermittent heterotropia
389.00  - 389.08
389.10  - 389.9
369.00 - 369.04
378
378.00  - 378.08
378.10 - 378.18
378.20 - 378.9
F. Burns and traumas
1.  Disabling scar burns
2.  Scar conditions and skin fibrosis
906.9
709.2
G. Severe hematological disorders
1.  Myelodysplasia
2.  Aplastic anemia
238.71-238.74
284.0 – 284.9
H. Collagen illnesses
1.  Systemic lupus erythematosus
2.  Juvenile Rheumatoid Arthritis
710.0
714.0
I. Hormonal Growth Deficiency
 
 
253.3

*    The congenital abnormalities which require corrective surgery will remain
in the register three months post-surgery or until medical discharge that
performed the surgery
 
Revised on October 07, 2011
 
 
15

--------------------------------------------------------------------------------

 
 
[image21.jpg]
 
[image25.jpg]
 
 
16

--------------------------------------------------------------------------------

 
 

[image21.jpg]   Subsidiaria de Triple-S Management Corporation   PO Box 363628
San Juan, PR 00922-3628   Tel: 749-4949, Fax: (787)-774-4835  
cubiertasespeciales@ssspr.com

 
Attachment 3


[image26.jpg]
 
 
17

--------------------------------------------------------------------------------

 
 

[image21.jpg]   Subsidiaria de Triple-S Management Corporation   PO Box 363628
San Juan, PR 00922-3628   Tel: 749-4949, Fax: (787)-774-4835  
cubiertasespeciales@ssspr.com

 
Attachment 4
 
[image27.jpg]
 
 
 
18

--------------------------------------------------------------------------------

 
 

[image21.jpg]   Subsidiaria de Triple-S Management Corporation   PO Box 363628
San Juan, PR 00922-3628   Tel: 749-4949, Fax: (787)-774-4835  
cubiertasespeciales@ssspr.com

 
Attachment 5
 
 
[image28.jpg]
 
 
2

--------------------------------------------------------------------------------

 
 
Anejo 7
 
Guide to Clinical Preventive Services
 
Section 1. Preventive Services Recommended by the USPSTF
 
The U.S. Preventive Services Task Force (USPSTF) recommends that clinicians
discuss these preventive services with eligible patients and offer them as a
priority. All these services have received an "A" or a "B" (recommended) grade
from the Task Force.
 

   
Adults
   
Special Populations
 
Recommendation
 
Men
   
Women
   
Pregnant Women
   
Children
                           
Abdominal Aortic Aneurysm, Screening11
  X                    
Alcohol Misuse Screening and Behavioral Counseling Interventions
  X     X     X        
Aspirin for the Prevention of Cardiovascular Disease2
  X     X              
Asymptomatic Bacteriuria in Adults, Screening3
              X        
Breast Cancer, Screening4
        X              
Breast and Ovarian Cancer Susceptibility, Genetic Risk Assessment and BRCA
Mutation Testing5
        X              
Breastfeeding, Primary Care Interventions to Promote6
        X     X        
Cervical Cancer, Screening7
        X              
Chlamydial Infection, Screening8
        X     X        
Colorectal Cancer, Screening9
  X     X              
Congenital Hypothyroidism, Screening10
                    X  
Dental Caries in Preschool Children, Prevention11
                    X  
Depression (Adults), Screening12
  X     X              
Diet, Behavioral Counseling in Primary Care to Promote a Healthy13
  X     X              
Gonorrhea, Screening14
        X              
Gonorrhea, Prophylactic Medication15
                    X  
Hearing Loss in Newborns, Screening16
                    X  
Hepatitis B Virus Infection, Screening17
              X        
High Blood Pressure, Screening
  X     X              
HIV, Screening18
  X     X     X     X  
Iron Deficiency Anemia, Prevention19
                    X  
Iron Deficiency Anemia, Screening20
              X        
Lipid Disorders in Adults, Screening21
  X     X              
Major Depressive Disorder in Children and Adolescents, Screening22
                    X  
Obesity in Adults, Screening23
  X     X              
Osteoporosis in Postmenopausal Women, Screening24
                    X  
Phenylketonuria, Screening25
        X              
Rh (D) Incompatibility, Screening26
                    X  
Sexually Transmitted Infections, Counseling27
              X        
Sickle Cell Disease, Screening28
  X     X           X  
Syphilis Infection, Screening29
                    X  
Tobacco Use and Tobacco-Caused Disease, Counseling and Interventions30
  X     X     X        
Type 2 Diabetes Mellitus in Adults, Screening31
  X     X     X        
Visual Impairment in Children Younger than Age 5 Years, Screening33
  X     X              

 
 
 

--------------------------------------------------------------------------------

 
 
1. One-time screening by ultrasonography in men aged 65 to 75 who have ever
smoked.
2. When the potential harm of an increase in gastrointestinal hemorrhage is
outweighed by a potential benefit of a reduction in myocardial infarctions (men
aged 45-79 years) or in ischemic strokes (women aged 55-79 years).
3. Pregnant women at 12-16 weeks gestation or at first prenatal visit, if later.
4. Mammography every 1-2 years for women aged 40 and older.
5. Refer women whose family history is associated with an increased risk for
deleterious mutations in BRCA1 or BRCA2 genes for genetic counseling and
evaluation for BRCA testing.
6. Interventions during pregnancy and after birth to promote and support
breastfeeding.
7. Women aged 21-65 who have been sexually active and have a cervix.
8. Sexually active women 24 and younger and other asymptomatic women at
increased risk for infection. Asymptomatic pregnant women 24 and younger and
others at increased risk.
9. Adults aged 50-75 using fecal occult blood testing, sigmoidoscopy, or
colonoscopy.
10. Newborns.
11. Prescribe oral fluoride supplementation at currently recommended doses to
preschool children older than 6 month whose primary water sorce is deficient in
fluoride.
12. In clinical practices with systems to assure accurate diagnoses, effective
treatment, and follow-up.
13. Adults with hyperlipidemia and other known risk factors for cardiovascular
and diet-related chronic disease.
14. Sexually active women, including pregnant women 25 and younger, or at
increased risk for infection.
15. Prophylactic ocular topical medication for all newborns against gonococcal
ophthalmia neonatorum.
16. Newborns.
17. Pregnant women at first prenatal visit.
18. All adolescents and adults at increased risk for HIV infection and all
pregnant women.
19. Routine iron supplementation for asymptomatic children aged 6 to 12 months
who are at increased risk for iron deficiency anemia.
20. Routine screening in asymptomatic pregnant women.
21. Men aged 20-35 and women over age 20 who are at increased risk for coronary
heart disease; all men aged 35 and older.
22. Adolescents (age 12-18) when systems are in place to ensure accurate
diagnosis, psychotherapy, and follow-up.
23. Intensive counseling and behavioral interventions to promote sustained
weight loss for obese adults.
24. Women 65 and older and women 60 and older at increased risk for osteoporotic
fractures.
25. Newborns.
26. Blood typing and antibody testing at first pregnancy-related visit. Repeated
antibody testing for unsensitized Rh (D)-negative women at 24-28 weeks gestation
unless biological father is known to be Rh (D) negative
27. All sexually active adolescents and adults at increased risk for STIs.
28. Newborns
29. Persons at increased risk and all pregnant women.
30. Ask all adults about tobacco use and provide tobacco cessation interventions
for those who use tobacco; provide augmented, pregnancy-tailored counseling for
those pregnant women who smoke.
31. Asymptomatic adults with sustained blood pressure greater than 135/80 mg Hg.
32. To detect amblyopia, strabismus, and defects in visual acuity.
 
Revised: Octuber 14, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT #17
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 17
LIST OF SUBCONTRACTORS




1.
Jaye, Inc.

 
2.
McKesson Health Solutions

 
3.
Mercer Oliver Wyman Actuarial Consulting, Inc.

 
4.
Uticorp

 
5.
VIPS Healthcare Information Solutions

 
6.
Telemedik

 
 
Rev. 10.17.2011
 
 

--------------------------------------------------------------------------------